Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 1 of 845 PageID #: 29815




                    EXHIBIT A
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 2 of 845 PageID #: 29816




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   PACIFIC BIOSCIENCES OF                )
   CALIFORNIA, INC.,                     )
                                         )
                  Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                         )     C.A. No. 17-cv-1353-LPS
           v.                            )
                                               JURY TRIAL DEMANDED
                                         )
   OXFORD NANOPORE TECHNOLOGIES,         )
   INC., and OXFORD NANOPORE                   FILED UNDER SEAL
                                         )
   TECHNOLOGIES, LTD.,                   )
                                         )
                  Defendants.
                                         )




      PLAINTIFF’S MOTION IN LIMINE NO. 1 TO PRECLUDE REFERENCE TO
             ONT’S PRACTICE OF SEEKING ADVICE OF COUNSEL
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 3 of 845 PageID #: 29817




         Pursuant to Federal Rules of Evidence 403, plaintiff Pacific Biosciences of California, Inc.

  (“PacBio”) moves the Court for an order precluding defendants Oxford Nanopore Technologies,

  Inc. and Oxford Nanopore Technologies, Ltd. (collectively, “ONT”) from offering evidence or

  arguing that it sought or received attorney advice relating to PacBio’s patents or had a practice of

  obtaining attorney advice relating to intellectual property or had regular counsel that it relies upon

  for such advice.

         A.      ONT Prevented Discovery Into Advice Of Counsel

         PacBio has asserted claims for willful infringement of U.S. Patent Nos. 9,546,400 (the “400

  Patent”), 9,772,323 (the “323 Patent”), 9,678,056 (the “056 Patent”), and 9,738,929 (the “929

  Patent”) (collectively, the “Asserted Patents”). D.I. 268. During discovery, PacBio sought

  documents and communications regarding “any formal or information investigation, analysis,

  opinion, report, study or observation” conducted by ONT regarding infringement, and “any

  opinion (whether written or oral) regarding the infringement, validity, patentability, enforceability,

  or scope” of the asserted claims. See Ex. 1 [ONT’s Responses to PacBio’s First Set Of Requests

  For Production] at 9, 11. ONT objected on the basis of privilege and did not produce any advice

  of counsel (aka “freedom to operate” opinions).

         ONT not only refused to provide documents related to any request for or advice of counsel,

  but ONT instructed its witnesses, who were specifically designated to testify on these topics, not

  to provide substantive testimony regarding the same. For instance, when asked whether ONT ever

  analyzed its products to determine whether they infringed the Asserted Patents, Mr. McDonald

  consistently maintained that such information was protected by attorney-client privilege. See, e.g.,

  Ex. 2 [McDonald Dep. Tr.] at 64:9-66:2, 100:13-101:10, 109:20-111:10, 119:18-120:23, 121:8-

  122:6, 122:20-125:13, 130:17-132:20. Additionally, ONT instructed Dr. Willcocks not to provide

  substantive answers to questions regarding when he first learned of the Asserted Patents on the
                                                    1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 4 of 845 PageID #: 29818




  basis of privilege. See Ex. 3 [Willcocks Tr.] at 333:19-334:8, 141:15-23, 142:5-16, 143:11-20,

  144:19-145:7.

         As part of the parties’ meet and confer, PacBio asked ONT to confirm it would not argue

  that it sought or received or that it “normally seeks or relies upon advice of counsel (aka ‘freedom

  to operate’) related to patent infringement, nor state or suggest that it did so in this case.” Ex. 4

  [Feb. 11, 2020 L. Flannery Email]. ONT agreed that it “did not produce, and thus will not be

  offering, evidence of advice of counsel specific to the asserted patents.” Ex. 4. ONT implied that

  it planned to argue and submit evidence that it normally seeks or relies upon advice of counsel

  regarding patents. Id.

         Allowing evidence or argument that ONT has a practice of receiving advice of counsel

  implies that it obtained advice here. That would open the door wide to PacBio arguing that ONT

  withheld any legal advice it received and thus any such advice (if received at all) must have been

  adverse. This situation can be avoided if the Court grants the requested relief

         B.       Evidence Of ONT’s Regular Practice With Regard To Advice Of Counsel Is
                  Irrelevant And Prejudicial

         It is well-established that a party may not “rely upon the legal advice it received…without

  permitting [the opposing party] the opportunity to probe the surrounding circumstances and

  substance of that advice.” Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 222 (3d Cir. 2006).

  Accordingly, this Court has precluded an accused infringer from presenting evidence of advice of

  counsel where the accused infringer failed to disclose the substance of the advice. See

  Memorandum Order at 3, Power Integrations, Inc. v. Fairchild Semiconductor Int’l, C.A. No. 08-

  309-LPS, (D. Del. Oct. 31, 2018), ECF. No. 984.

         ONT should not be allowed to argue or present evidence that it sought or received attorney

  advice relating to PacBio’s patents or had a practice of seeking or obtaining attorney advice

                                                   2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 5 of 845 PageID #: 29819




  relating to intellectual property or had regular counsel that it relies upon for such advice. This

  would unfairly imply that it sought, and received, exculpatory advice in this case without PacBio

  ever having a fair opportunity to test what advice ONT actually sought and received.

         The implication ONT is asking the jury to draw—while hiding any actual request and

  advice—opens the door to the adverse inference that the advice ONT either failed to seek or

  withheld is inculpatory. Such an adverse inference is normally precluded absent the type of door-

  opening that ONT proposes here. See Ultratec, Inc. v. Sorenson Comm., Inc., 2014 WL 4976596

  at *2 (W.D. Wisc. Oct. 3, 2014) (infringer implying that it relied on the advice of counsel opens

  the door to an adverse inference based on a failure to produce the actual advice at trial); Claffey v.

  River Oaks Hyundai, 486 F. Supp. 2d 776, 778-79 (N.D. Ill. 2007) (reliance on evidence that would

  tend to suggest that procedures included consultation with counsel deemed to waive attorney-client

  privilege). The Northern District of California addressed a similar issue. Volterra Semiconductor

  Corp. v. Primarion, Inc., 2013 WL 1366037 at *2 (N.D. Cal. Apr. 13, 2013). In Volterra, the

  Court found that introduction of evidence that the accused infringer’s procedures included seeking

  advice of counsel would be sufficient to put that advice in issue, waive privilege, and prejudice the

  plaintiff as it “would leave the jury with the impression” that the defendant “relied on the advice

  of counsel.” Id. Rather than allowing ONT to open the door, the Court should preclude ONT from

  implying it sought and received favorable advice as set forth in this motion. The principles of FRE

  403 would be advanced by such an order.

         For the foregoing reasons, Plaintiff respectfully requests that the Court order that ONT

  should not be allowed to argue or present evidence that it sought or received attorney advice

  relating to PacBio’s patents or had a practice of seeking or obtaining attorney advice relating to

  intellectual property or had regular counsel that it relies upon for such advice.


                                                    3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 6 of 845 PageID #: 29820
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 7 of 845 PageID #: 29821




                     EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 8 of 845 PageID #: 29822




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  PACIFIC BIOSCIENCES OF CALIFORNIA, )
  INC.,                              )
                                     )
                  Plaintiff,         )
                                     )
        v.                           )                   C.A. No. 17-275 (LPS)
                                     )
  OXFORD NANOPORE TECHNOLOGIES,      )
  INC.,                              )
                                     )
                  Defendant.         )

  PACIFIC BIOSCIENCES OF CALIFORNIA, )
  INC.,                              )
                                     )
                  Plaintiff,         )
                                     )
        v.                           )                   C.A. No. 17-1353 (LPS)
                                     )
  OXFORD NANOPORE TECHNOLOGIES,      )
  INC.,                              )
                                     )
                  Defendant.         )

     DEFENDANT OXFORD NANOPORE TECHNOLOGIES, INC.’S RESPONSES TO
      PLAINTIFF PACIFIC BIOSCIENCES OF CALIFORNIA, INC.’S FIRST SET OF
       REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS (NOS. 1-51)

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

  of the United States District Court for the District of Delaware (“the Local Rules”), Defendant

  Oxford Nanopore Technologies, Inc. (“Oxford” or “Defendant”) hereby provides its objections

  and responses to Plaintiff Pacific Biosciences of California, Inc.’s (“PacBio” or “Plaintiff”) First

  Set of Requests for Production of Documents and Things (Nos. 1-51) dated February 15, 2018.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 9 of 845 PageID #: 29823




  calls for information protected from discovery by the attorney-client privilege, work-product

  doctrine, and/or any other applicable privilege or protection.

         Oxford will not produce communications between the Defendant and attorneys, agents of

  attorneys, or other third parties that are protected from discovery by the attorney-client privilege,

  work-product doctrine, and/or any other applicable privilege or protection. Oxford also will not

  search for or produce documents relating only to the broad category of Related Patents as

  presently defined by PacBio.       Subject to and without waiving these General and Specific

  Objections, after a reasonable search, and to the extent they exist and are in Oxford’s possession,

  custody, or control, Oxford will produce relevant, non-privileged documents and things

  responsive to this request that relate to the Patents-in-Suit and prior art thereto.

  REQUEST FOR PRODUCTION NO. 2:

         All documents and communications relating to or supporting Defendant’s assertion that
  the Accused Products do not infringe any of the asserted claims of the Patents-in-Suit including
  but not limited to any formal or informal investigation, analysis, opinion, report, study, or
  observation regarding whether Oxford Nanopore has infringed any claim of the Patents-in-Suit.

  RESPONSE:

         Oxford incorporates by reference each of its General Objections recited above. Oxford

  objects to this request as overly broad, unduly burdensome, and beyond the scope of permissible

  discovery to the extent it seeks “All documents and communications.” Oxford also objects to

  this request as calling for contentions, legal conclusions, or expert opinions/testimony with

  regard to the scope of the subject matter described or claimed in the Patents-in-Suit. Oxford

  further objects to this request to the extent it calls for information protected from discovery by

  the attorney-client privilege, work-product doctrine, and/or any other applicable privilege or

  protection.




                                                     9
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 10 of 845 PageID #: 29824




         Oxford will not produce communications between the Defendant and attorneys, agents of

  attorneys, or other third parties that are protected from discovery by the attorney-client privilege,

  work-product doctrine, and/or any other applicable privilege or protection. Subject to and

  without waiving these General and Specific Objections, after a reasonable search, and to the

  extent they exist and are in Oxford’s possession, custody, or control, Oxford will produce

  relevant, non-privileged documents and things responsive to this request that relate to the

  Patents-in-Suit and prior art thereto.

  REQUEST FOR PRODUCTION NO. 3:

         All documents and things relating to Defendant’s knowledge of the Patents-in-Suit,
  including but not limited to documents sufficient to identify the date when and circumstances
  under which Defendant first became aware of the Patents-in-Suit and any documents relating to
  any investigations conducted by Defendant and any conclusions that it reached regarding the
  Patents-in-Suit following such awareness.

  RESPONSE:

         Oxford incorporates by reference each of its General Objections recited above. Oxford

  objects to this request as overly broad, unduly burdensome, and beyond the scope of permissible

  discovery to the extent it seeks “All documents and things.” Oxford further objects to this

  request to the extent it calls for information protected from discovery by the attorney-client

  privilege, work-product doctrine, and/or any other applicable privilege or protection.

         Oxford will not produce communications between the Defendant and attorneys, agents of

  attorneys, or other third parties that are protected from discovery by the attorney-client privilege,

  work-product doctrine, and/or any other applicable privilege or protection. Subject to and

  without waiving these General and Specific Objections, after a reasonable search, and to the

  extent they exist and are in Oxford’s possession, custody, or control, Oxford will produce

  relevant, non-privileged documents and things responsive to this request that relate to the

  Patents-in-Suit and prior art thereto.


                                                   10
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 11 of 845 PageID #: 29825




  REQUEST FOR PRODUCTION NO. 4:

          With respect to the Patents-in-Suit or any related patents, all documents relating to any
  opinion (whether written or oral) regarding the infringement, validity, patentability,
  enforceability, or scope of any claim of the Patents-in-Suit or related patents, including without
  limitation all communications concerning any such opinion, all documents generated or reviewed
  in the drafting or preparation of any opinion, and all searches, investigations, reviews, tests, or
  analyses performed, whether oral or in writing.

  RESPONSE:

         Oxford incorporates by reference each of its General Objections recited above. Oxford

  objects to this request as overly broad, unduly burdensome, and beyond the scope of permissible

  discovery to the extent it seeks “all documents” and “all communications.” Oxford objects to the

  inclusion of “related patents” as seeking discovery that is overbroad and unduly burdensome, and

  vague and ambiguous to the extent that it is unclear as to whether this refers to the capitalized

  defined term “Related Patents.” Oxford also objects to this request as calling for contentions,

  legal conclusions, or expert opinions/testimony with regard to the scope of the subject matter

  described or claimed in the Patents-in-Suit. Oxford further objects to this request to the extent it

  calls for information protected from discovery by the attorney-client privilege, work-product

  doctrine, and/or any other applicable privilege or protection.

         Oxford will not produce communications between the Defendant and attorneys, agents of

  attorneys, or other third parties that are protected from discovery by the attorney-client privilege,

  work-product doctrine, and/or any other applicable privilege or protection. Oxford also will not

  search for or produce documents relating only to the broad category of Related Patents as

  presently defined by PacBio.       Subject to and without waiving these General and Specific

  Objections, after a reasonable search, and to the extent they exist and are in Oxford’s possession,

  custody, or control, Oxford will produce relevant, non-privileged documents and things

  responsive to this request that relate to the Patents-in-Suit and prior art thereto.



                                                    11
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 12 of 845 PageID #: 29826




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jack B. Blumenfeld
  OF COUNSEL:                             Jack B. Blumenfeld (#1014)
                                          Maryellen Noreika (#3208)
  Stephen M. Hash                         1201 North Market Street
  Puneet Kohli                            P.O. Box 1347
  Samoneh Kadivar                         Wilmington, DE 19899-1347
  BAKER BOTTS L.L.P.                      (302) 658-9200
  98 San Jacinto Boulevard, Suite 1500
                                          jblumenfeld@mnat.com
  Austin, TX 78701-4078
                                          mnoreika@mnat.com
  (512) 322-2642

  David G. Wille                          Attorneys for Defendant
  Johnson K. Kuncheria
  BAKER BOTTS L.L.P.
  2001 Ross Avenue
  Dallas, TX 75201-2980
  (214) 953-6595

  Elizabeth Durham Flannery
  BAKER BOTTS L.L.P.
  One Shell Plaza
  910 Louisiana Street
  Houston, TX 77002-4995
  (713) 229-1234

  Yan-Xin Li
  BAKER BOTTS L.L.P.
  30 Rockefeller Plaza
  New York, NY 10112
  (212) 408-2500

  March 19, 2018




                                         54
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 13 of 845 PageID #: 29827




                     EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 14 of 845 PageID #: 29828




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 15 of 845 PageID #: 29829




                     EXHIBIT 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 16 of 845 PageID #: 29830




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 17 of 845 PageID #: 29831




                     EXHIBIT 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 18 of 845 PageID #: 29832


    From:            liz.flannery@bakerbotts.com
    To:              Magee, Robert
    Cc:              stephen.hash@bakerbotts.com; JYing@MNAT.com; JBlumenfeld@MNAT.com; DLOxford3@BakerBotts.com;
                     mfarnan@farnanlaw.com; bfarnan@farnanlaw.com; PacBio Oxford Delaware WGM Service
    Subject:         RE: PacBio v. Oxford -- Proposed MiLs
    Date:            Tuesday, February 11, 2020 7:52:38 PM


   Bobby,

   We’ve considered your proposals provided below, and we can agree to some of this but not all. I’ve
   taken a stab at paring back to what we can agree on below.

        1.     ONT and its witnesses may not use the terms “patent troll” or “non-practicing entity” in
               describing or referring to PacBio. ONT will be permitted to present evidence that PacBio
               does not practice the patents-in-suit.
        2.     The parties’ witnesses and counsel may not argue or refer to whether counsel for either
               party has or lacks personal experience with the technology in the case.
        3.     [We do not agree on this point. We believe evidence regarding those investigations is
               relevant in this matter, at least to damages. Certainly the court’s forthcoming rulings on
                PacBio’s motion to exclude Dr. Layne-Farrar’s 2nd supplemental report may inform this
                further, and perhaps we can revisit this issue once we have the Court’s ruling.]
        4.     [We are not agreed on this point. As we stated during the call, ONT did not produce, and
                thus will not be offering, evidence of advice of counsel specific to the asserted patents,
                but we do not believe it would be appropriate to exclude the other aspects you described
                in your proposal.]

   On the modification of ONT’s insert to the PTO, we are fine with adding the statement you provided
   below (with a slight revision to read “The parties agree that they may not offer argument or
   evidence argument inconsistent with the Court’s Order and Opinion on claim construction.”) and
   including that as an agreed limine order. However, we still wish to raise the issues regarding claim
   construction identified in our insert as additional issues in the pretrial order.

   Regarding ONT’s proposed MiLs, we propose the following orders for agreement:

          (for item 2. on ONT’s list) The parties will not make arguments or statements regarding the
   absence of any witnesses (i.e., failure to appear live) at trial.

            (for item 4. on ONT’s list) The parties will not refer to the results or findings of, or evidence
   provided in, the following judicial proceedings that are not relevant to any issue before the jury:
   (a) the patent dispute between the parties in the United Kingdom; (b) any IPR proceedings; (c) ONT’s
   motions under Rule 12(b)(6) in this case; (d) ONT’s motion to add counterclaims for antitrust /
   inequitable conduct; and (e) this Court’s consideration of and rulings on any discovery disputes.

   Let us know if these are acceptable. Further, just so we have it documented, we confirm that during
   our call today we agreed that the deadline for exchanging opening briefs on MiLs would be extended
   to February 13 at 6pm ET.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 19 of 845 PageID #: 29833



   Thanks,
   Liz


   Liz Durham Flannery
   Partner

   Baker Botts L.L.P.
   liz.flannery@bakerbotts.com
   T +1.713.229.2104
   F +1.713.229.7704

   910 Louisiana Street
   Houston, Texas 77002
   USA




   From: Magee, Robert <Robert.Magee@weil.com>
   Sent: Tuesday, February 11, 2020 4:31 PM
   To: Flannery, Liz <liz.flannery@bakerbotts.com>
   Cc: Hash, Steve <stephen.hash@bakerbotts.com>; EXT Ying, Jennifer <JYing@MNAT.com>; EXT
   Blumenfeld, Jack <jblumenfeld@MNAT.com>; DL Oxford3 <DLOxford3@BakerBotts.com>;
   mfarnan@farnanlaw.com; bfarnan@farnanlaw.com; PacBio Oxford Delaware WGM Service
   <PacBio.Oxford.Delaware.WGM.Service@weil.com>
   Subject: RE: PacBio v. Oxford -- Proposed MiLs

   [EXTERNAL EMAIL]

   Liz,

   Thank you for the meet and confer. Per our discussion, we have set forth proposed limine orders
   below for our MiLs for which the parties may still be able to reach agreement.

          1.    ONT and its witnesses may not use the terms “patent troll,” “non-practicing entity,” or
               “paper patent” or otherwise disparage PacBio because it is asserting a patent it does not
               practice. For damages purposes, ONT will be permitted to present evidence that PacBio
               does not practice the patents-in-suit. Likewise, ONT may not offer argument or
               evidence that a finding of infringement against ONT may result in injunctive relief,
               increase prices or lead to the exclusion of nanopore sequencing devices from the United
               States.
          2.    The parties’ counsel may not argue to the jury about the technology in the case based
               on ostensible personal experience.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 20 of 845 PageID #: 29834


       3.           The parties may not offer argument or evidence about the unsuccessful acquisition of
                   PacBio by Illumina or any related investigations conducted by the U.S. FTC, U.K. CMA or
                   any other regulatory agency.
       4.           ONT may not offer argument or evidence that ONT normally seeks or relies upon advice
                   of counsel (aka “freedom to operate”) related to patent infringement nor state or
                   suggest that it did so in this case. The parties may address counsel’s role in monitoring
                   patent disclosures of competitors.

   Additionally, we propose modifying ONT’s insert to the PTO to read:

             The parties agree that they may not offer argument or evidence argument inconsistent with
             the Court’s Orders on claim construction.

   We are available to discuss telephonically if you believe discussions would be fruitful to narrow or
   resolve these issues.

   Best,
   Bobby


   From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
   Sent: Monday, February 10, 2020 7:57 PM
   To: Magee, Robert <Robert.Magee@weil.com>
   Cc: stephen.hash@bakerbotts.com; JYing@MNAT.com; JBlumenfeld@MNAT.com;
   DLOxford3@BakerBotts.com; mfarnan@farnanlaw.com; bfarnan@farnanlaw.com; PacBio Oxford
   Delaware WGM Service <PacBio.Oxford.Delaware.WGM.Service@weil.com>
   Subject: Re: PacBio v. Oxford -- Proposed MiLs

   Bobby, let’s plan on 10am PT / noon CT. We can use this dial-in:

   Dial 1-888-822-7517 (US); passcode 8235186

   Sent from my iPhone




            On Feb 10, 2020, at 5:00 PM, Magee, Robert <Robert.Magee@weil.com> wrote:



            [EXTERNAL EMAIL]

            Liz,

            Per our discussions, below please find a list of proposed motions in limine. As I
            mentioned in my previous email, we are available to meet and confer between 8-
            10:30am PT (11am-1:30pm ET) tomorrow.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 21 of 845 PageID #: 29835


          Proposed motions in limine:
                Preclude ONT from using the terms “patent troll,” “non-practicing entity,”
                “paper patent,” or otherwise disparaging PacBio
                Preclude ONT from offering argument or evidence relating to the proposed
                merger between Illumina and PacBio
                Preclude ONT from offering argument or evidence regarding the exclusion of
                nanopore sequencing technology from the United States
                Preclude attorneys from ONT from supplementing the trial record with his own
                scientific testimony or vouching for any witnesses
                Preclude ONT from offering argument or evidence regarding any purported
                advice of counsel
                Preclude ONT from offering argument or evidence contrary to the Court’s claim
                construction
                Preclude ONT from offering argument or evidence related to any anti-trust
                claims

          Best,
          Bobby



          <image001.jpg>

          Robert Magee


          Weil, Gotshal & Manges LLP
          201 Redwood Shores Parkway
          Redwood Shores, CA 94065-1134
          Robert.Magee@weil.com
          +1 650 802 3985 Direct
          +1 650 802 3100 Fax




          The information contained in this email message is intended only for use of the individual or
          entity named above. If the reader of this message is not the intended recipient, or the
          employee or agent responsible to deliver it to the intended recipient, you are hereby notified
          that any dissemination, distribution or copying of this communication is strictly prohibited. If
          you have received this communication in error, please immediately notify us by email,
          postmaster@weil.com, and destroy the original message. Thank you.



   Confidentiality Notice:

   The information contained in this email and any attachments is intended only for the recipient[s] listed above
   and may be privileged and confidential. Any dissemination, copying, or use of or reliance upon such
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 22 of 845 PageID #: 29836


   information by or to anyone other than the recipient[s] listed above is prohibited. If you have received this
   message in error, please notify the sender immediately at the email address above and destroy any and all
   copies of this message.




   The information contained in this email message is intended only for use of the individual or entity named
   above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
   deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
   of this communication is strictly prohibited. If you have received this communication in error, please
   immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 23 of 845 PageID #: 29837



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   PACIFIC BIOSCIENCES OF
   CALIFORNIA, INC.,
                         Plaintiff,
                                          C.A. No. 17-cv-275-LPS
                                          C.A. No. 17-cv-1353-LPS
   v.
                                          JURY TRIAL DEMANDED
   OXFORD NANOPORE TECHNOLOGIES,
   INC. and OXFORD NANOPORE
   TECHNOLOGIES, LTD.,
                        Defendants.


   OXFORD’S OPPOSITION TO PACBIO’S MOTION IN LIMINE NO. 1 TO PRECLUDE
      REFERENCE TO ONT’S PRACTICE OF SEEKING ADVICE OF COUNSEL

                                           Jack B. Blumenfeld (#1014)
                                           Jennifer Ying (#5550)
                                           Jeffrey J. Lyons (#6437)
   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           1201 North Market Street
   Stephen M. Hash                         P.O. Box 1347
   Puneet Kohli                            Wilmington, DE 19899-1347
   Samoneh Kadivar                         (302) 658-9200
   David Varghese                          jblumenfeld@mnat.com
   Jeff Gritton
                                           jying@mnat.com
   Alex Piala
                                           jlyons@mnat.com
   Mysha Lubke
   David Weaver
   BAKER BOTTS L.L.P.                      Attorneys for Defendants
   98 San Jacinto Boulevard, Suite 1500
   Austin, TX 78701-4078
   (512) 322-2642

   Elizabeth Durham Flannery
   BAKER BOTTS L.L.P.
   One Shell Plaza
   910 Louisiana Street
   Houston, TX 77002-4995
   (713) 229-1234

   Dated: February 17, 2020
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 24 of 845 PageID #: 29838



          As even PacBio notes in its motion, Oxford has expressly stated that it “did not produce,

  and thus will not be offering, evidence of advice of counsel specific to the asserted patents.” Yet,

  PacBio seeks to prevent Oxford from offering testimony, evidence, and argument regarding

  Oxford’s general business practices of obtaining attorney advice relating to intellectual property

  and having regular counsel to rely upon for such advice. For the reasons below, Fed. R. Evid. 403

  does not support PacBio’s broad request to exclude this information.

          As an initial matter, PacBio’s assertions that Oxford deprived it of relevant and non-

  privileged discovery rings hollow on this record.1 Oxford’s discovery responses prior to PacBio’s

  willfulness allegations properly asserted attorney-client privilege, and Oxford did not include

  advice of counsel in response to PacBio’s contention interrogatory regarding Oxford’s affirmative

  defenses. Nor did Oxford plead advice of counsel as an affirmative defense. So, it is unsurprising

  that Oxford’s witnesses2 sought to maintain privilege in response to certain of PacBio’s questions

  regarding advice as it relates to the instant litigation.

          The broad testimony PacBio elicited regarding Oxford’s business practices was not limited

  to only the asserted patents or even only to PacBio or its patents.3 For example, PacBio asked Mr.

  McDonald generally for details regarding “advice from counsel addressing whether Oxford



  1
    This Court should reject PacBio’s assertion that it was entitled to discovery of trial counsel’s
  communications with its client during a pending litigation. PacBio filed this litigation mere weeks
  after the earliest asserted patent issued, and many months before the remaining asserted patents
  issued. Thus, the period of any alleged willfulness began during the course of this litigation, when
  Oxford was developing and disclosing through discovery non-privileged trial defenses, non-
  infringement contentions, and invalidity contentions. These trial defenses are relevant to
  willfulness, and Oxford’s general business practices should be permitted in support of these
  defenses.
  2
    Contrary to PacBio’s statement otherwise, Mr. Willcocks was not “specifically designated to
  testify on these topics,” or any Rule 30(b)(6) topic. And PacBio did not even list advice of counsel
  as a topic for corporate representative testimony. Exhibits 1, 2.
  3
    To the extent PacBio continues to oppose Oxford’s MIL No. 2 and argue that Oxford’s
  knowledge of unasserted patents should be admissible, PacBio should not be allowed to exclude
  Oxford’s practices regarding unasserted patents. PacBio cannot have it both ways.

                                                      1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 25 of 845 PageID #: 29839
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 26 of 845 PageID #: 29840



  assert advice of counsel at trial after having previously declined to assert reliance on it. 2013 WL

  1366037 at *2 (N.D. Cal. Apr. 13, 2013).

         Moreover, it would be unfair to permit PacBio to make general, blanket statements

  regarding Oxford’s past business practices with regard to intellectual property, while denying

  Oxford the ability to respond to those statements. For example, PacBio has accused Oxford of

  making “glib dismissal[s] of patents,” without limiting that accusation to the asserted patents or

  any PacBio patent for that matter. Dkt. 268, at 2. PacBio also asserts that Oxford is generally

  dismissive of patents and “Oxford’s executives deliberately ignored PacBio patents relating to

  nanopore sequencing, believing them to be invalid without meaningful analysis.” Ex. 4, PacBio

  ROG Responses at 8-9. PacBio also asserts that “Oxford acted with callous disregard for PacBio’s

  patent rights,” without limiting such an unduly prejudicial argument to the asserted patents or

  providing any identification of patent rights.       Ex. 4, at 13.   Considering the breadth and

  inflammatory nature of such statements, Oxford must be allowed to respond with evidence of its

  non-privileged business practices regarding intellectual property and respect of patent rights.

  Oxford should have the ability to do so at least in accordance with the scope of the deposition

  testimony elicited by PacBio.

         For the foregoing reasons, PacBio’s attempt to obtain an overbroad order excluding

  relevant and permissible testimony, evidence, and argument regarding Oxford’s business practices

  should be denied. As PacBio acknowledges in its motion, should the Court properly permit Oxford

  to present argument, testimony, or evidence regarding its non-privileged general business

  practices, PacBio can cross-examine any witness, offer counter-argument, or present counter-

  evidence. See PacBio MIL No. 3, at 2.




                                                   3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 27 of 845 PageID #: 29841



                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Jennifer Ying

                                              Jack B. Blumenfeld (#1014)
                                              Jennifer Ying (#5550)
   OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                              1201 North Market Street
   Stephen M. Hash                            P.O. Box 1347
   Puneet Kohli                               Wilmington, DE 19899-1347
   Samoneh Kadivar                            (302) 658-9200
   David Varghese
                                              jblumenfeld@mnat.com
   Jeff Gritton
                                              jying@mnat.com
   Alex Piala
   Mysha Lubke                                jlyons@mnat.com
   David Weaver
   BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
   98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
   Austin, TX 78701-4078
   (512) 322-2642

   Elizabeth Durham Flannery
   BAKER BOTTS L.L.P.
   One Shell Plaza
   910 Louisiana Street
   Houston, TX 77002-4995
   (713) 229-1234




                                          4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 28 of 845 PageID #: 29842




                       EXHIBIT 1
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page29 of 11
                                                              1 of 845PageID
                                                                       PageID#:#:6051
                                                                                  29843




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE


   PACIFIC BIOSCIENCES OF CALIFORNIA, INC.,

                                  Plaintiff,
                                                                C.A. No. 17-cv-275-LPS
                vs.
                                                                C. A. No. 17-cv-1353-LPS
   OXFORD NANOPORE TECHNOLOGIES, INC.,
   and OXFORD NANOPORE TECHNOLOGIES,                            JURY TRIAL DEMANDED
   LTD.

                                  Defendants.


       FIRST NOTICE OF DEPOSITION PURSUANT TO FED. R. CIV. P. 30(B)(6) TO
       DEFENDANTS OXFORD NANOPORE TECHNOLOGIES, INC. AND OXFORD
                       NANOPORE TECHNOLOGIES, LTD.

          PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 26 and

   30(b)(6), Plaintiff Pacific Biosciences Of California, Inc. (“PacBio”) will take the oral deposition

   of Defendants Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.

   (collectively, “ONT”) on April 25, 2019 beginning at 9:00 a.m., at the offices of Weil, Gotshal &

   Manges LLP, 201 Redwood Shores Parkway, Redwood Shores, CA 94065. The deposition will

   be taken before a notary public or other officer authorized by law to administer oaths and take

   testimony.     The deposition will be recorded stenographically and by videotape, and will

   continue from day to day, excluding Sundays and holidays, until completed or adjourned.

          ONT shall designate one or more officers, directors, managing agents, or other persons

   who consent to testify on its behalf as to matters known or reasonably available to ONT Inc.

   ONT Inc. is requested to identify each person so designated and to set forth the matters on which

   that person will testify at least five business days before the deposition.


                                                     1
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page30 of 11
                                                              2 of 845PageID
                                                                       PageID#:#:6052
                                                                                  29844




   Dated:   March 22, 2019               Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 North Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         Telephone: 302-777-0300
                                         Facsimile: 302-777-0301
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Edward R. Reines (admitted pro hac vice)
                                         Derek C. Walter (admitted pro hac vice)
                                         WEIL, GOTSHAL & MANGES LLP
                                         201 Redwood Shores Parkway
                                         Redwood Shores, CA 94065
                                         (650) 802-3000
                                         ed.reines@weil.com
                                         derek.walter@weil.com

                                         Attorneys for Plaintiff




                                          2
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page31 of 11
                                                              3 of 845PageID
                                                                       PageID#:#:6053
                                                                                  29845




                                             SCHEDULE A

                                             DEFINITIONS

          1.      “PacBio” means Plaintiff and Counterclaim Defendant Pacific Biosciences of

   California, Inc. and its predecessors, successors, affiliates, subsidiaries, parents, assignees, joint

   venturers, partners, principals, employees, representatives, agents, officers, directors, attorneys,

   and all other persons or entities acting or purporting to act on their behalf.

          2.      “ONT” means Oxford Nanopore Technologies, Ltd., and its predecessors,

   successors, affiliates, subsidiaries, parents, assignees, joint ventures, partners, principals,

   employees, representatives, agents, officers, directors, attorneys, and all other persons or entities

   acting or purporting to act on their behalf, including but not limited to Oxford Nanopore

   Technologies, Inc.

          3.      The “Patents-in-Suit” shall refer to all patents asserted or to be asserted in the

   future by PacBio in this action, including, without limitation, U.S. Patent Nos. 9,546,400;

   9,678,056; 9,738,929; 9,772,323, individually and collectively.

          4.      “Related Patents” and “Related Patent” mean all patents and patent applications

   relating to the patent in question, including any patents or patent applications (including all

   published and unpublished pending and abandoned applications) from or through which the

   patent in question claims priority, any patents or patent applications (including all published and

   unpublished pending and abandoned applications) that claim priority from or through the patent

   in question, and any foreign counterpart patents or patent applications (including all published

   and unpublished pending and abandoned applications) of any of the foregoing.

          5.      “Accused Products” means all nanopore sequencing devices sold, or marketed by

   ONT, including without limitation all past and future versions of the MinION, PromethION,

                                                     1
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page32 of 11
                                                              4 of 845PageID
                                                                       PageID#:#:6054
                                                                                  29846




   GridION, SmidgION, Flongle, and any variant of these devices, as well as flow cells and reagent

   kits sold in conjunction with nanopore sequencing devices.

          6.      “Communication” means any form of oral or written interchange, whether in

   person, by telephone, by facsimile, by telex, by electronic email, or by any other medium.

          7.      “Concerning” means relating or referring to, discussing, describing, summarizing,

   evidencing, or constituting.

                                               TOPICS

          TOPIC NO. 1:

          All facts and circumstances relating to ONT’s efforts to monitor any of the Patents-in-

   Suit and Related Patents.

          TOPIC NO. 2:

          ONT’s first awareness of the Patents-in-Suit and Related Patents.

          TOPIC NO. 3:

          ONT’s first awareness of any patent applications that issued as the Patents-in-Suit and

   Related Patents, including all time, labor, costs, and expenses associated with any potential

   workarounds.

          TOPIC NO. 4:

          Any proposed design-arounds or workaround contemplated by ONT to the Patents-in-

   Suit and Related Patents.

          TOPIC NO. 5:

          Any non-infringing alternatives to the Patents-in-Suit and Related Patents.




                                                   2
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page33 of 11
                                                              5 of 845PageID
                                                                       PageID#:#:6055
                                                                                  29847




          TOPIC NO. 6:

          Any request for review of any Patent-in-Suit or Related Patent by any foreign patent

   office or tribunal, including without limitation all documents related to any foreign litigations or

   European opposition proceedings.

          TOPIC NO. 7:

          All facts and circumstances relating to ONT’s involvement in the sale, acquisition, or

   licensing of any intellectual property related to nucleic acid sequencing, including the decision to

   license or purchase any patent related to nucleic acid sequencing.

          TOPIC NO. 8:

          All facts and circumstances relating to ONT’s licensing practices.

          TOPIC NO. 9:

          All facts and circumstances relating to any current or previous license of any intellectual

   property related to nucleic acid sequencing involving ONT.

          TOPIC NO. 10:

          All facts and circumstances relating to the success, failure and/or decision to continue or

   discontinue marketing and development of any previous nanopore sequencing device created by

   ONT.

          TOPIC NO. 11:

          All facts and circumstances relating to ONT’s decision to focus on development of the

   Accused Products, including when any such decision was made, the basis for that decision and

   the percent of the budget allocated for the project over time.




                                                    3
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page34 of 11
                                                              6 of 845PageID
                                                                       PageID#:#:6056
                                                                                  29848




          TOPIC NO. 12:

          All facts and circumstances relating to any similarities and/or differences between the

   Accused Products and the Patents-in-Suit.

          TOPIC NO. 13:

          Any efforts made by ONT to commercialize the Accused Products.

          TOPIC NO. 14:

         The date of first sale of each of the Accused Products.

          TOPIC NO. 15:

          All facts and circumstances related to the design and operation of the Accused Products.

          TOPIC NO. 16:

          All aspects of the bioinformatics analyses used in the Accused Products.

          TOPIC NO. 17:

          All facts and circumstances related to ONT’s decision to utilize the bioinformatics

   analyses employed by the Accused Products.

          TOPIC NO. 18:

          All methods, techniques, or processes of base calling used in the Accused Products,

   including but not limited to the processes used to identify polynucleotide bases according to

   levels of ionic current generated from passage of a polynucleotide through a nanopore.

          TOPIC NO. 19:

          The source code used in the Accused Products.

          TOPIC NO. 20:

          All revisions to, or versions of, the source code used in the Accused Products.




                                                   4
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page35 of 11
                                                              7 of 845PageID
                                                                       PageID#:#:6057
                                                                                  29849




          TOPIC NO. 21:

          All aspects of preparing a sample for the Accused Products.

          TOPIC NO. 22:

          The processes, hardware, structures, and methods used in the Accused Products to

   identify levels of ionic current generated from passage of a polynucleotide through a nanopore.

          TOPIC NO. 23:

          The processes, hardware, structures, and methods used in the Accused Products to reduce

   error rate associated with nanopore sequencing, including without limitation, all processes

   involving sequencing both strands of double-stranded polynucleotides.

          TOPIC NO. 24:

          The processes, hardware, structures, and methods used by the Accused Products to

   control translocation of a polynucleotide through a nanopore.

          TOPIC NO. 25:

          All aspects of the enzymes used in the Accused Products to control translocation of a

   polynucleotide through a nanopore, including but not limited to their identity, kinetics, and their

   effectiveness in nanopore sequencing.

          TOPIC NO. 26:

          All aspects of the Accused Products that ONT contends form a basis for noninfringement

   of the Patents-in-Suit.

          TOPIC NO. 27:

          All facts and circumstances supporting ONT’s contention that any aspect of the Accused

   Products are substantially different or perform a substantially different function in a substantially




                                                    5
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page36 of 11
                                                              8 of 845PageID
                                                                       PageID#:#:6058
                                                                                  29850




   different way than one or more limitations of the Patents-in-Suit, including the identity of all

   such limitations.

          TOPIC NO. 28:

          The detailed financial information related to the Accused Products, including without

   limitation:

          a.) The number of units sold;

          b.) All fixed and variable costs and expenses incurred by ONT in connection with the

   Accused Products;

          c.) ONT’s net and gross revenue derived from the Accused Products;

          d.) ONT’s profits and profit margins derived from the Accused Products;

          e.) All fixed and variable costs and expenses incurred by ONT in connection with any

   products or services sold for or intended for use with the Accused Products;

          f.) ONT’s net and gross revenue derived from any products or services sold for or

   intended for use with the Accused Products;

          g.) ONT’s profits and profit margins derived from any products or services sold for or

   intended for use with the Accused Products;

          h.) The quantity of sales of the Accused Products; and .

          i.) The quantity of sales of any products or services sold for or intended for use with the

   Accused Products.

          TOPIC NO. 29:

          ONT’s profits or losses related to the Accused Products in each fiscal year including

   2014, 2015, 2016, 2017, 2018, and 2019 to date.




                                                   6
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 168 Filed
                                         Filed08/13/20
                                               03/22/19 Page
                                                         Page37 of 11
                                                              9 of 845PageID
                                                                       PageID#:#:6059
                                                                                  29851




          TOPIC NO. 30:

          Customer acceptance for, demand for, or complaints relating to the Accused Products.

          TOPIC NO. 31:

          All facts and circumstances relating to the process by which ONT validates and tests the

   Accused Products.

          TOPIC NO. 32:

          Any discussion, analysis, or complaints relating to the accuracy of the Accused Products.

          TOPIC NO. 33:

          All facts and circumstances relating to any public statements made by, or on behalf of,

   ONT regarding the accuracy of the Accused Products.

          TOPIC NO. 34:

          All facts and circumstances, relating to the type, amount, factual bases and support for all

   damages that ONT believes constitute a reasonable royalty or other appropriate measure of relief,

   should liability be established, including:

          a.) The method used to calculate the reasonable royalty rate;

          b.) The data used in such calculations;

          c.) The source of the data;

          d.) The royalty rate so calculated;

          e.) The base to which the royalty rate is to be applied.

          TOPIC NO. 35:

          All facts and circumstances relating to marketing of the Accused Products, including any

   marketing plans, market analysis, and sales forecasts.




                                                    7
Case 1:17-cv-01353-LPS
  Case 1:17-cv-00275-LPSDocument 546-1
                          Document 168 Filed
                                       Filed 08/13/20
                                             03/22/19 Page
                                                      Page 38
                                                           10 of
                                                              of 845 PageID#:#:6060
                                                                 11 PageID      29852




          TOPIC NO. 36:

          The identity of all potential competitors to ONT, including but not limited to

   manufacturers of single molecule sequencing devices.

          TOPIC NO. 37:

          Any discussion or analysis of any potential competitors to ONT in the market for single

   molecule sequencing devices.

          TOPIC NO. 38:

          All facts and circumstances relating to ONT’s attempts to monitor potential competitors

   including the sales and marketing of other single molecule sequencing devices.

          TOPIC NO. 39:

          Communications by ONT with investors or potential investors regarding the validity or

   potential infringement of the Patents-in-Suit.

          TOPIC NO. 40:

          All facts and circumstances supporting any contention that the Patents-in-Suit are

   anticipated or obvious in light of one or more prior art references including:

          a.) The identify of all allegedly invalidating prior art;

          b.) The level of ordinary skill in the art;

          c.) The basis for any contention that allegedly anticipatory prior art is enabled;

          d.) Any teaching, suggestion, or motivation to combine one or more prior art references.

          TOPIC NO. 41:

          All facts and circumstances supporting any contention that practicing the claims of the

   Patents-in-Suit would require undue experimentation including:

          a.) The quantity of experimentation needed;


                                                        8
Case 1:17-cv-01353-LPS
  Case 1:17-cv-00275-LPSDocument 546-1
                          Document 168 Filed
                                       Filed 08/13/20
                                             03/22/19 Page
                                                      Page 39
                                                           11 of
                                                              of 845 PageID#:#:6061
                                                                 11 PageID      29853




            b.) The amount of direction or guidance presented in the Patents-in-Suit;

            c.) The presence or absence of working examples in the Patents-in-Suit;

            d.) The nature of the invention covered by the Patents-in-Suit;

            e.) The state of the prior art;

            f.) The relative skill of those in the art;

            g.) The predictability or unpredictability of the art;

            h.) The breadth of the claims covered by the Patents-in-Suit.

            TOPIC NO. 42:

            The policies and procedures for ONT’s record keeping, including without limitation

   ONT’s document destruction policy.

            TOPIC NO. 43:

            ONT’s organizational structure.

            TOPIC NO. 44:

            The identity, location, authenticity, and business record status of documents and other

   tangible things constituting evidence relating to the categories set forth in Topics 1 through 43

   above.

            TOPIC NO. 45:

            The identity and location of witnesses knowledgeable about the categories set forth in

   Topics 1 through 43 above.




                                                          9
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 40 of 845 PageID #: 29854




                       EXHIBIT 2
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page41 of 11
                                                              1 of 845PageID
                                                                       PageID#:#:6216
                                                                                  29855




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


                                                      )
                                                      )
   PACIFIC BIOSCIENCES OF                             )
   CALIFORNIA, INC.,                                  )
                                                      )      C. A. No. 17-cv-275-LPS
                      Plaintiff,                      )
                                                      )
   v.                                                 )      C. A. No. 17-cv-1353-LPS
                                                      )
   OXFORD NANOPORE TECHNOLOGIES,
                                                      )
   INC., and OXFORD NANOPORE
                                                      )
   TECHNOLOGIES, LTD.
                                                      )
                      Defendant.



        SECOND NOTICE OF DEPOSITION PURSUANT TO FED. R. CIV. P. 30(b)(6) OF
          OXFORD NANOPORE TECHNOLOGIES, INC. AND OXFORD NANOPORE
                             TECHNOLOGIES, LTD.

           PLEASE TAKE NOTICE THAT pursuant to Fed. R. Civ. P. 26 and 30(b)(6), Plaintiff

   Pacific Biosciences Of California, Inc. (“PacBio”) will take the deposition of Oxford Nanopore

   Technologies, Inc. and Oxford Nanopore Technologies, Ltd. (collectively, “ONT”) on May 25,

   2019 beginning at 9:00 a.m. at the Offices of Weil, Gotshal & Manges, 201 Redwood Shores

   Pkwy., Redwood Shores, CA. Said deposition will be conducted upon oral examination before a

   court reporter duly authorized to administer oaths and will be recorded by stenographic and/or

   audio-visual means. The deposition will continue until completed or adjourned.

           ONT shall designate one or more officers, directors, managing agents, or other persons

   who consent to testify on its behalf as to matters known or reasonably available to ONT. ONT is

   requested to identify each person so designated and to set forth the matters on which that person

   will testify at least five business days before the deposition.
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page42 of 11
                                                              2 of 845PageID
                                                                       PageID#:#:6217
                                                                                  29856




                                            DEFINITIONS

          1.      “Oxford Nanopore,” “ONT,” “Oxford,” “You,” “Your,” and “Defendants”

   shall each mean and refer to Defendants Oxford Nanopore Technologies, Inc. and Oxford

   Nanopore Technologies, Ltd. including their predecessors, successors, subsidiaries, parents, and

   affiliates, and all past or present directors, officers, agents, representatives, employees,

   consultants, attorneys, entities acting in joint-venture or partnership relationships with Oxford

   Nanopore Technologies, Inc., and others acting on behalf of Oxford Nanopore Technologies,

   Inc.

          2.      “Oxford Nanopore Technologies, Inc.” shall mean Oxford Nanopore

   Technologies, Inc., a U.S. corporation incorporated in Delaware and having its principal place of

   business in Cambridge, Massachusetts.

          3.      “Oxford Nanopore Technologies, Ltd.” shall mean Oxford Nanopore

   Technologies, Inc., a U.K. company having its principal place of business in Oxford, England.

          4.      “PacBio” and “Plaintiff” shall mean Plaintiff Pacific Biosciences of California,

   Inc. and all predecessors, successors, parents, subsidiaries, and affiliates, and all past or present

   directors, officers, agents, representatives, consultants, attorneys, or entities acting in joint

   venture or partnership with PacBio, as well as any previous assignees of the patent-at-issue.

          5.      “Cases” shall mean the above-captioned proceedings in the United States District

   Court for the District of Delaware, with case numbers 17-cv-275-LPS-CJB and 17-cv-1353-LPS-

   CPS.

          6.      "Complaints" shall mean the First Amended Complaint (including exhibits)

   PacBio filed in 17-cv-275 in the District Court of Delaware on August 23, 2018, and any

   supplements or amendments thereto, and the Third Amended Complaint (including exhibits)



                                                    2
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page43 of 11
                                                              3 of 845PageID
                                                                       PageID#:#:6218
                                                                                  29857




   PacBio filed in 17-cv-1353 in the District Court of Delaware on August 23, 2018, and any

   supplements or amendments thereto.

          7.      “The ’400 patent” shall mean U.S. Patent No. 9,546,400.

          8.      “The ’056 patent” shall mean U.S. Patent No. 9,678,056.

          9.      “The ’929 patent” shall mean U.S. Patent No. 9,738,929.

          10.     “The ’323 patent” shall mean U.S. Patent No. 9,772,323.

          11.     “Patents-in-Suit” shall refer to all patents asserted or to be asserted in the future

   by PacBio in these Cases, including, without limitation, United States Patent Nos. 9,546,400 (the

   “’400 patent”), 9,678,056 (the “’056 patent”), 9,738,929 (the “’929 patent”), 9,772,323 (the

   “’323 patent”), and any other United States Patent subsequently added to the Cases.

          12.     “Third party” or “third parties” shall mean any person or entity other than

   Defendant.

          13.     “Person(s)” shall mean any natural person or any business, proprietorship, firm,

   partnership, corporation, association, organization, or other legal entity. The acts of a Person

   shall include the acts of directors, officers, owners, members, employees, agents, attorneys, or

   other representatives acting on the Person’s behalf.

          14.     “Document(s)” shall be construed under the broadest possible construction under

   the Federal Rules of Civil Procedure and shall include without limitation any written, recorded,

   graphic, or other matter, whether sent or received or made or used internally, however produced

   or reproduced and whatever the medium on which it was produced or reproduced (whether on

   paper, cards, charts, files, or printouts; tapes, discs, belts, video tapes, audiotapes, tape

   recordings, cassettes, or other types of voice recording or transcription; computer tapes,

   databases, e-mails; pictures, photographs, slides, films, microfilms, motion pictures; or any other



                                                    3
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page44 of 11
                                                              4 of 845PageID
                                                                       PageID#:#:6219
                                                                                  29858




   medium), and any other tangible item or thing of readable, recorded, or visual material of

   whatever nature, including without limitation originals, drafts, electronic documents with

   included metadata, and all non-identical copies of each document (which, by reason of any

   variation, such as the presence or absence of hand-written notes or underlining, represents a

   distinct version). By way of example, the term “document(s)” as used herein shall include,

   without limitation: correspondence; blueprints; memoranda; notes; diaries; letters; telegraphs;

   telegrams; telexes; e-mails; minutes; agendas; contracts; reports; studies; checks; statements;

   receipts; returns; summaries; pamphlets; circulars; press releases; advertisements; books; inter-

   office and intra-office communications; handwritten or typewritten notes; notations or

   summaries of telephone conversations, meetings, or conferences; bulletins; computer printouts;

   databases; teletypes; telefax; invoices; worksheets; photographs; tape recordings; and all other

   tangible items of readable, recorded, or visual material of any kind.

          15.     “Thing(s)” shall be construed under the broadest possible construction under the

   Federal Rules of Civil Procedure.

          16.     “Communication(s)” shall mean any transmission of information in any context

   or situation by or between two or more persons by any means or medium whatsoever, whether in

   the form of an original, a draft, or a copy, whether stored in hard copy, electronically or digitally,

   or on tape, either orally or in writing, including but not limited to conversations; correspondence;

   electronic mails; telexes; facsimile transmissions; telecopies; recordings in any medium of oral,

   written, or typed communications; telephone or message logs; notes or memoranda relating to

   written or oral communications; and any translation thereof.

          17.     “Information” shall mean information in any form, including but not limited to

   documentary, electronic, graphical, or tabular, and communicated by any means, including but



                                                     4
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page45 of 11
                                                              5 of 845PageID
                                                                       PageID#:#:6220
                                                                                  29859




   not limited to orally, in writing, or via electronic communication.

          18.       “Accused Product(s)” shall mean all nanopore-based single-molecule nucleic

   acid sequencing systems and reagents, consumables, and software for use with same that have

   been developed or are in development by Oxford. Examples of Accused Products include but

   are not limited to at least the following specific devices and reagents and consumables for use

   therewith:

                          Oxford’s MinION sequencing system
                          Oxford’s PromethION sequencing system
                          Oxford’s GridION sequencing system
                          Oxford’s SmidgION sequencing system
                          Oxford’s Flongle sequencing system

   For the avoidance of doubt, the scope of this definition shall not artificially be limited either by

   the products identified above or by the exemplary products identified in the Complaints.

          19.       “Asserted Claim(s)” shall mean any claim of the patent-at-issue alleged by

   PacBio to be infringed, whether directly or indirectly, by any Defendant product, including but

   not limited to, claims 1-8, 10, and 14-15 of the ’400 patent, claim 1 of the ’056 patent, claims 1,

   2, 6-7, 8, 10-11 of the ’929 patent, and claim 1 of the ’323 patent.

          20.       The term “Prior Art,” for purposes of these requests, shall mean all things,

   patents, publications, disclosures, sales, or other acts or occurrences included within the broadest

   meaning of 35 U.S.C. § 102 (or any subpart thereof) and 35 U.S.C. § 103, and all things, patents,

   publications, disclosures, sales, or other acts or occurrences that any person or entity has

   identified as “prior art” or relevant to the invalidity of the patent(s) identified in the relevant

   interrogatory.

          21.       “Related Patent” or “Related Patents” shall mean any patent or patent

   application, whether foreign or domestic, that the patent-at-issue claims priority to, or any patent


                                                     5
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page46 of 11
                                                              6 of 845PageID
                                                                       PageID#:#:6221
                                                                                  29860




   or patent application, whether foreign or domestic, that claims priority to (i) the patent-at-issue,

   or (ii) any patent or application to which the patent-at-issue claims priority.

             22.    The terms “concerning,” “relate to,” “related to,” “referring to,” and “relating

   to,” when used in reference to a particular subject, shall be construed in its most inclusive sense,

   and shall be considered a request that you identify and produce documents that refer to, discuss,

   summarize, reflect, constitute, contain, embody, pertain to, mention, constitute of, comprise,

   show, comment on, evidence, describe, or in any other manner concern the referenced subject

   matter.

             23.    “Identify” and “Identity” shall each mean:

             (a) as applied to an individual, the individual’s full name, present or last known address

   and telephone number, present or last known employer, present or last known business address

   and telephone number, present and prior employment positions and corresponding dates of such

   positions, and his or her present employment responsibilities;

             (b) as applied to a Person other than a natural person (including but not limited to any

   business or other entity), the entity’s full name, place and date of incorporation or formation,

   principal place of business or activity, and the identity of the natural persons within that entity

   having knowledge of the matter with respect to which that entity is named;

             (c) as applied to a Thing (including without limitation any products manufactured,

   developed, or sold by Defendant), the date that the Thing was first introduced for sale, the date of

   the Thing’s first sale, all versions, parts, or revision numbers or codes, all product names, and all

   team names or project titles used in connection with the design, development, testing, or

   engineering of that product; and




                                                     6
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page47 of 11
                                                              7 of 845PageID
                                                                       PageID#:#:6222
                                                                                  29861




           (d) as applied to a process, the date that the process was first used, the date the products

   or goods made by the process were first sold, all numbers or codes used to refer to the process,

   including but not limited to process revision numbers or codes, all process names, and all team

   names or project titles used in connection with the design, development, testing, or engineering

   of that process.

           24.        “Relate to,” “Related to,” “Relating to,” or “Concerning” shall mean in whole

   or in part constituting, containing, embodying, reflecting, describing, involving, supporting,

   contradicting, evidencing, analyzing, identifying, mentioning, stating, referring directly or

   indirectly to, dealing with, or in any way pertaining to.

           25.     The singular shall include the plural and vice versa, as necessary to bring within

   the scope of the discovery request all information that might otherwise be construed to be outside

   of its scope.

           26.     All pronouns shall be construed to refer to the masculine, feminine, or neutral

   gender, in singular or plural, as in each case makes the request more inclusive.

           27.     The terms “and,” “or,” and “and/or” shall be construed in the conjunctive or the

   disjunctive, whichever makes the request more inclusive.

           28.     Except where the context does not permit, the term “including” shall be without

   limitation.

           29.     Except where the context does not permit, the terms “each” and “any” shall mean

   any and all.




                                                     7
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page48 of 11
                                                              8 of 845PageID
                                                                       PageID#:#:6223
                                                                                  29862




                                                TOPICS

   TOPIC NO. 46:

          The mechanism by which any electrical signal from a nanopore is detected by each

   Accused Product.

   TOPIC NO. 47:

          The precision of the measurement of any electrical signal that is detected in each Accused

   Product.

   TOPIC NO. 48:

          The signal to noise ratio of any electrical signal that is detected in each Accused Product.

   TOPIC NO. 49:

          The distribution of signal to noise ratios across different nanopores in a single flow-cell.

   TOPIC NO. 50:

          The average signal to noise ratio for each Accused Product.

   TOPIC NO. 51:

          The methods by which Oxford trains any base callers, or base calling software used in

   connection with each of the Accused Products.

   TOPIC NO. 52:

          The methods by which Oxford trains any neural networks used in connection with the

   Accused Products.

   TOPIC NO. 53:

          The data used to train any base callers, base calling software, or neural networks used in

   connection with the Accused Products.




                                                    8
Case 1:17-cv-01353-LPS
  Case  1:17-cv-00275-LPSDocument 546-1
                           Document 202 Filed
                                         Filed08/13/20
                                               04/26/19 Page
                                                         Page49 of 11
                                                              9 of 845PageID
                                                                       PageID#:#:6224
                                                                                  29863




   TOPIC NO. 54:

          The use of kmers of lengths other than 5 in the base callers or base calling software used

   in connection with the Accused Products.

   TOPIC NO. 55:

          The basis for the decision to use kmers of any given length in the base callers or base

   calling software used in connection with the Accused Products.

   TOPIC NO. 56:

          Testing, calibration, and reporting requirements imposed on customers in connection with

   purchase agreements for Oxford devices.

   TOPIC NO. 57:

          The operation of each version of any software written for, by, or on behalf of Oxford that

   performs methods of determining any portion of a nucleotide sequence using one or more signals

   measured when one or more template nucleic acids translocates through one or more nanopores.

   TOPIC NO. 58:

          Differences, if any, in how each version of any software written for, by, or on behalf of

   Oxford determines any portion of a nucleotide sequence using one or more signals measured

   when one or more template nucleic acids translocates through one or more nanopores.

   TOPIC NO. 59:

          For each version of nanopore used in the Accused Products, the number of nucleotides

   that reside in the nanopore during translocation by a polynucleotide.

   TOPIC NO. 60:

          For each version of nanopore used in the Accused Products, the number of nucleotides

   that reside in the narrowest segment of each nanopore during translocation by a polynucleotide.



                                                   9
Case 1:17-cv-01353-LPS
  Case 1:17-cv-00275-LPSDocument 546-1
                          Document 202 Filed
                                       Filed 08/13/20
                                             04/26/19 Page
                                                      Page 50
                                                           10 of
                                                              of 845 PageID#:#:6225
                                                                 11 PageID      29864




   TOPIC NO. 61:

          For each version of nanopore used in the Accused Products, the number of nucleotides

   that contribute to the electrical signal from the nanopore during translocation by a

   polynucleotide.

   TOPIC NO. 62:

          For each version of ONT software that generates events, the minimum difference in

   current measurement required for that software to distinguish between events.

   TOPIC NO. 65:

          For each version of ONT software that generates events, the number of distinguishable

   events that are generated in a single sequence run.




                                                   10
Case 1:17-cv-01353-LPS
  Case 1:17-cv-00275-LPSDocument 546-1
                          Document 202 Filed
                                       Filed 08/13/20
                                             04/26/19 Page
                                                      Page 51
                                                           11 of
                                                              of 845 PageID#:#:6226
                                                                 11 PageID      29865




   Dated: April 26, 2019                      Respectfully submitted,


                                              FARNAN LLP

                                              /s/ Brian E. Farnan
                                              Brian E. Farnan (Bar No. 4089)
                                              Michael J. Farnan (Bar No. 5165)
                                              919 N. Market Street, 12th Floor
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 777-0300
                                              Facsimile: (302) 777-0301
                                              bfarnan@farnanlaw.com
                                              mfarnan@farnanlaw.com

                                              Edward R. Reines (admitted pro hac vice)
                                              Derek C. Walter (admitted pro hac vice)
                                              WEIL, GOTSHAL &MANGES LLP
                                              201 Redwood Shores Parkway
                                              Redwood Shores, CA 94065
                                              (650) 802-3000

                                              Attorneys for Plaintiff




                                         11
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 52 of 845 PageID #: 29866




                       EXHIBIT 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 53 of 845 PageID #: 29867




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 54 of 845 PageID #: 29868




                       EXHIBIT 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 55 of 845 PageID #: 29869




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                                   )
                                                   )
  PACIFIC BIOSCIENCES OF                           )
  CALIFORNIA, INC.,                                )
                                                   )      C. A. No. 17-cv-275-LPS
                     Plaintiff,                    )
                                                   )      C. A. No. 17-cv-1353-LPS
  v.                                               )
                                                   )
  OXFORD NANOPORE TECHNOLOGIES,
                                                   )
  INC. and OXFORD NANOPORE
                                                   )
  TECHNOLOGIES, LTD.,
                                                   )
                     Defendants.



   PACIFIC BIOSCIENCES OF CALIFORNIA, INC.’S RESPONSES AND OBJECTIONS
      TO DEFENDANTS’ FOURTH SET OF INTERROGATORIES TO PLAINTIFF
                               (NOS. 23-24)

         Pursuant to Federal Rules of Civil Procedure 26 and 33, the Local Rules of the United

  States District Court for the District of Delaware (“Local Rules”), the District of Delaware

  Default Standard for Discovery, the Stipulated Electronic Discovery Order (“E-Discovery

  Order”), and any other applicable Orders or rules, Plaintiff Pacific Biosciences of California, Inc.

  (“PacBio”), by and through their undersigned counsel, hereby responds to the Fourth Set of

  Interrogatories (Nos. 23-24) of Defendants Oxford Nanopore Technologies, Inc. and Oxford

  Nanopore Technologies, Ltd. (“Oxford”).

         The failure of PacBio to make a specific objection to any particular aspect of Oxford’s

  Interrogatories is not, and should not be construed as, an admission that responsive documents or

  information exist. Any statement that PacBio will produce documents or information does not

  mean that any such documents or information exist.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 56 of 845 PageID #: 29870




                                       GENERAL OBJECTIONS

         PacBio makes the following General Objections, which apply to each of Oxford’s

  definitions, instructions, and interrogatories and, unless otherwise stated, shall have the same

  force and effect as if set forth in full in response to each of the numbered definitions,

  instructions, and interrogatories.

         1.      PacBio objects to Oxford’s Fourth Set of Interrogatories to the extent they seek

  information disproportionate to the needs of this case inconsistent with the Federal Rules of Civil

  Procedure.

         2.      PacBio objects to each Interrogatory to the extent it seeks information or

  documents that are protected by the attorney-client privilege, work-product doctrine, and/or any

  other applicable privilege, protection, or immunity. PacBio does not waive, intentionally or

  otherwise, any attorney-client privilege, work-product immunity, or any other privilege,

  immunity, or other protection that may be asserted to protect any information from disclosure.

         3.      PacBio objects to each Interrogatory to the extent it seeks the identification of

  documents not within PacBio’s possession, custody, or control.

         4.      PacBio objects to each Interrogatory to the extent it calls for the production of

  documents or information within the scope of a protective order, confidentiality agreement, or

  similar agreement.

         5.      PacBio objects to each Interrogatory to the extent it seeks information or

  documents not relevant to the subject matter of this Case or to the claims or defenses of any

  party, not reasonably calculated to lead to the discovery of admissible evidence, or which is

  otherwise outside the proper scope of discovery.




                                                  2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 57 of 845 PageID #: 29871




         6.      PacBio objects to each Interrogatory to the extent it is unduly burdensome or

  oppressive in nature, including to the extent they are cumulative and/or duplicative of other

  forms of discovery that are more convenient and less burdensome.

         7.      PacBio objects to each Interrogatory to the extent it uses terms that are not

  defined, understood, or are otherwise vague and ambiguous. For example, PacBio objects to

  each Interrogatory using claim language to the extent that Defendants have not provided their

  proposed definition for that claim language.

         8.      PacBio objects to each Interrogatory to the extent it seeks production of “all,”

  “every,” or “any” documents that refer or relate to a particular subject on the grounds of

  overbreadth, undue burden and expense, and that it calls for information outside the scope of

  discovery.

         9.      PacBio objects to each Interrogatory to the extent a response is sought with

  respect to a question of law or to the extent a response calls for an expert opinion.

         10.     PacBio objects to Oxford’s definitions of “document,” “communication,”

  “person,” “identify/identification/identity,” “date” as being overly broad, unduly burdensome

  and oppressive, calling for information protected by the attorney-client privilege or work product

  doctrine, outside the scope of discovery, and as seeking information and documents beyond

  PacBio’s possession, custody, or control.

         11.     PacBio objects to Oxford’s definition of “Pacific Biosciences of California, Inc.,”

  “PacBio,” “PB,” “You,” “Your,” and “Plaintiff” as being overbroad, unduly burdensome and

  oppressive, calling for information and documents outside the scope of discovery, and as seeking

  information and documents beyond PacBio’s possession, custody, or control.




                                                    3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 58 of 845 PageID #: 29872




         12.     PacBio objects to Oxford’s definitions of “SMRT® Sequencing Platform” and

  “Single-Molecule Nucleic Acid Sequencing System” as being overbroad, unduly burdensome

  and oppressive, and calling for information and documents outside the scope of discovery.

         13.     PacBio’s agreement to produce any category of information or documents is not a

  representation that any such information or documents in that category actually exist in PacBio’s

  possession, custody, or control, or can be located through a reasonable search, or that such

  documents are relevant.

         14.     PacBio’s investigation is continuing and ongoing, and PacBio reserves its right to

  supplement its responses and objections as appropriate.

         15.     PacBio objects to the temporal scope (or lack thereof) of each Interrogatory as

  overly broad and unduly burdensome.

         16.     PacBio objects to each Interrogatory to the extent it seeks information already in

  Oxford’s possession or is available to Oxford from public sources for which the burden of

  obtaining such information is the same or less for Oxford as it is for PacBio. PacBio provides

  these responses with the understanding that Oxford is in possession of or has access to such

  sources, including, without limitation, PacBio’s website.




                                                  4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 59 of 845 PageID #: 29873




                                 RESPONSES TO INTERROGATORIES

  INTERROGATORY NO. 23:

         Describe in detail the complete factual and legal basis for PacBio’s contention that
  Oxford’s alleged infringement of the Asserted Patents has been and/or continues to be willful,
  including in your response an identification of all facts and circumstances you intend to rely
  upon in support of your contention.

  RESPONSE TO INTERROGATORY NO. 23:

         In addition to its General Objections, PacBio objects to Interrogatory No. 23 to the extent

  that it seeks information that is protected by the attorney-client privilege, work product doctrine,

  and/or any other applicable privilege.       Documents and information relating to the legal

  conclusion of willful infringement may include communications between PacBio and its counsel

  and/or reflect legal advice of counsel, and such documents and information may be protected by

  applicable privilege. While this example is instructive, it is not exhaustive of the scope of

  privileged documents and information that are otherwise responsive to this interrogatory and to

  which PacBio objects.

         PacBio further objects to Interrogatory No. 23 as it is duplicative of Interrogatory No. 10

  and refers Oxford to PacBio’s responses to Interrogatory No. 10 as being equally responsive to

  this interrogatory. PacBio further objects to Interrogatory No. 23 to the extent it calls for

  documents and information regarding a legal conclusion of willful infringement.

         Subject to its General and Specific Objections, PacBio responds as follows:

         PacBio refers Oxford to its Responses to Interrogatory No. 10 and incorporates those

  responses in their entirety.

         Oxford’s conduct shows that its infringement of PacBio’s patents has been and continues

  to be willful.   Substantial documentary and testimonial evidence demonstrates that Oxford




                                                   5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 60 of 845 PageID #: 29874
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 61 of 845 PageID #: 29875
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 62 of 845 PageID #: 29876
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 63 of 845 PageID #: 29877
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 64 of 845 PageID #: 29878




  valid. Id. at 52:21-53:1. Finally, Dr. Sanghera confirmed that Oxford is not relying on advice of

  counsel. Id. at 57:11-14.

         Additionally, the Patent Trial and Appeal Board (PTAB) found that Oxford’s asserted

  invalidity defenses are particularly weak. Oxford filed three IPR petitions against the ’400, ’929,

  and ’056 Patents. See IPR2018-00789, IPR2018-01792, and IPR2018-01795. The PTAB denied

  institution in the -00789 and -01792 proceedings, finding that Oxford had not demonstrated a

  reasonable likelihood that it would succeed on any of the challenges to patentability. In the -

  01795 proceeding, Oxford withdrew the petition before the PTAB could even reach a

  determination. This demonstrates that Oxford’s validity challenges to the Asserted Patents are

  particularly weak.

         Furthermore, PacBio’s opening and reply expert reports on infringement from Drs.

  Dessimoz, McHenry, Fair, and Earl demonstrate that Oxford has raised only weak non-

  infringement arguments.

         Finally, Oxford has not identified any meaningful commercially acceptable non-

  infringing alternatives for any of the Asserted Claims, nor has it identified any potential

  redesigns of the Accused Products. See Rebuttal Report of Dr. Layne-Farrar; Reply Reports of

  Drs. Dessimoz, McHenry, and Prowse.

         As the above exemplary evidence demonstrates, Oxford was aware of the Asserted

  Patents, knew or should have known of its infringement, and acted with callous disregard of

  PacBio’s patent rights in selling, offering for sale, making, using, and importing the Accused

  Products.

  INTERROGATORY NO. 24:

          Describe in detail the complete factual and legal basis for PacBio’s contention that it is
  entitled to an award of enhanced damages, including in your response an identification of all
  facts and circumstances you intend to rely upon in support of your contention.

                                                  10
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 65 of 845 PageID #: 29879




  RESPONSE TO INTERROGATORY NO. 24:

         In addition to its General Objections, PacBio objects to Interrogatory No. 24 to the extent

  that it seeks information that is protected by the attorney-client privilege, work product doctrine,

  and/or any other applicable privilege.       Documents and information relating to the legal

  conclusion of enhanced damages may include communications between PacBio and its counsel

  and/or reflect legal advice of counsel, and such documents and information may be protected by

  applicable privilege. While this example is instructive, it is not exhaustive of the scope of

  privileged documents and information that are otherwise responsive to this interrogatory and to

  which PacBio objects.

         PacBio further objects to Interrogatory No. 24 as it is duplicative of Interrogatory No. 10

  and refers Oxford to PacBio’s responses to Interrogatory No. 10 as being equally responsive to

  this interrogatory.

         PacBio further objects to Interrogatory No. 24 to the extent it calls for documents and

  information regarding a legal conclusion of enhanced damages.

         Subject to its General and Specific Objections, PacBio responds as follows:

         PacBio is entitled to an award of enhanced damages due to Oxford’s egregious behavior

  in willfully infringing the Asserted Patents with callous disregard of PacBio’s patent rights, and

  in conducting this litigation. The award of enhanced damages is within the discretion of the

  Court, but is generally reserved for egregious cases of culpable behavior. WCM Indus., Inc. v.

  IPS Corp., 721 F. App'x 959, 971 (Fed. Cir. 2018). While the Read factors are not mandatory,

  they can assist the Court in evaluating the degree of the infringer’s culpability. Id. Several of

  the Read factors weigh in favor of the grant of enhanced damages based on Oxford’s behavior.




                                                  11
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 66 of 845 PageID #: 29880




         For example, the second factor looks to Oxford’s willful infringement. As described in

  detail in response to Interrogatory 23, Oxford was aware of the Asserted Patents, investigated

  those patents, and knew or should have known that its conduct infringed. Thus, this factor

  weighs in favor of a determination that this is an exceptional case and a grant of enhanced

  damages.

         As another example, the third factor examines Oxford’s behavior as a part to the

  litigation. Here, Oxford’s litigation conduct weighs in favor of a determination that this is an

  exceptional case and a grant of enhanced damages. Oxford has needlessly prolonged this

  litigation and increased the costs for both parties through meritless counter-claims, discovery

  challenges, and IPR proceedings. First, Oxford brought a meritless motion to dismiss under

  section 101, which was denied by the Court. D.I. 23. Next, Oxford asserted a number of anti-

  trust, and unfair competition counter-claims, which were dismissed by the Court at the pleading

  stage for a failure to state a claim. D.I. 146, 147. Oxford forced unnecessary motion practice by

  opposing a motion to amend the pleadings to add Oxford Nanopore Ltd. to the case, and it filed a

  meritless motion to dismiss the claims with respect to Oxford Nanopore Ltd, which was denied

  by the Court. D.I. 199, 200. Oxford refused to present its CEO and CTO for deposition, forcing

  additional motion practice resulting in the Court ordering Oxford to present Dr. Sanghera and

  Mr. Brown for deposition.      D.I. 297.   Nonetheless, Oxford resisted producing either Dr.

  Sanghera or Mr. Brown in a timely fashion, forcing further unnecessary motion practice. Oxford

  filed a meritless motion to preclude Dr. Fair from receiving confidential information, which was

  denied by the Court. D.I. 297. Finally, Oxford filed three meritless IPR petitions on the

  Asserted Patents. Two of the IPR petitions were denied institution, and the third was withdrawn

  by Oxford before the Board could decide on institution. The above examples are a portion of



                                                 12
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 67 of 845 PageID #: 29881
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 68 of 845 PageID #: 29882




  Dated: October 11, 2019                    Respectfully submitted,


                                             FARNAN LLP

                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 N. Market Street, 12th Floor
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             bfarnan@farnanlaw.com
                                             mfarnan@farnanlaw.com

                                             Edward R. Reines (admitted pro hac vice)
                                             Derek C. Walter (admitted pro hac vice)
                                             WEIL, GOTSHAL &MANGES LLP
                                             201 Redwood Shores Parkway
                                             Redwood Shores, CA 94065
                                             (650) 802-3000

                                             Attorneys for Plaintiff




                                        14
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 69 of 845 PageID #: 29883




                                   CERTIFICATE OF SERVICE

         I, Brian E. Farnan, hereby certify that on October 11, 2019, a copy of Pacific Biosciences

  of California, Inc.’s Responses and Objections to Defendants’ Fourth Set of Interrogatories to

  Plaintiff (Nos. 23-24) was served on the following as indicated:

  Via E-Mail                                      Via E-Mail
  Jack B. Blumenfeld                              David G. Wille
  Jennifer Ying                                   Johnson K. Kuncheria
  Morris, Nichols, Arsht &Tunnell LLP             Liz Durham Flannery
  1201 North Market Street                        BAKER BOTTS L.L.P.
  P.O. Box 1347                                   david.wille@bakerbotts.com
  Wilmington, DE 19899-1347                       johnson.kuncheria@bakerbotts.com
  jblumenfeld@mnat.com                            liz.flannery@bakerbotts.com
  jying@mnat.com                                  DLOxford3@BakerBotts.com

  Attorneys for Defendants                        Attorneys for Defendants

  Via E-Mail
  Stephen M. Hash
  Puneet Kohli
  Samoneh Kadivar
  BAKER BOTTS L.L.P.
  stephen.hash@bakerbotts.com
  puneet.kohli@bakerbotts.com
  samoneh.kadivar@bakerbotts.com

  Attorneys for Defendants

                                                      /s/ Brian E. Farnan
                                                      Brian E. Farnan (Bar No. 4089)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 70 of 845 PageID #: 29884




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   PACIFIC BIOSCIENCES OF                 )
   CALIFORNIA, INC.,                      )
                                          )
                   Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                          )     C.A. No. 17-cv-1353-LPS
           v.                             )
                                                JURY TRIAL DEMANDED
                                          )
   OXFORD NANOPORE TECHNOLOGIES,          )
   INC., and OXFORD NANOPORE                    FILED UNDER SEAL
                                          )
   TECHNOLOGIES, LTD.,                    )
                                          )
                   Defendants.
                                          )




    PLAINTIFF’S REPLY IN SUPPORT OF MOTION IN LIMINE NO. 1 TO PRECLUDE
       REFERENCE TO ONT’S PRACTICE OF SEEKING ADVICE OF COUNSEL
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 71 of 845 PageID #: 29885




         ONT plans to argue a supposed practice of relying on attorney advice implies that it

  obtained favorable attorney advice in this case. Every case on point holds that this is improper

  and ONT is irresponsible for arguing the law is otherwise. ONT’s own Canon decision prevented

  the defendants from doing anything that “implies they thought their challenged infringing actions

  were legal based on knowledge gleaned from their general or overall consultations with counsel.”

  227 F.Supp.3d at 1309. The defendants in Canon were narrowly permitted only to state they relied

  on counsel for their design around—which is not the issue here. Id. at 1308-09. Likewise, the

  Volterra court reasoned that the defendant could not rebut willfulness by arguing it followed

  “reasonable procedures to ensure compliance with the law, including documents showing that its

  usual process included consultation with counsel.” 2013 WL 1366037 at *2. The Claffey court

  also barred the defendant from arguing that its “usual processes included consultation with legal

  counsel.” 486 F.Supp.2d at 778. ONT’s position is baseless legally.

         In the face of this law, ONT argues that, because PacBio plans to establish that ONT’s

  executives in non-privileged communications were dismissive of PacBio’s patent rights, ONT

  should be able to show these executives are actually careful and regularly seek legal advice. Most

  notably ONT’s CEO Mr. Sanghera stated to its President Spike Willcocks that “Patent claims on

  concepts are pointless never stand up in court not enabled etc. etc. etc.” Ex. 1. Mr. Sanghera did

  not contend that this email was based on legal advice. ONT’s attempt to use this to allow it to rely

  on advice of counsel makes no sense. An undisputedly non-privileged document showing senior

  executives were dismissive of PacBio’s patent rights based on an uninformed misstatement of law

  should not somehow permit ONT to invoke its supposed practice of carefully seeking legal advice.

  If that were tolerated, virtually any inculpatory willfulness document would allow the infringer to

  argue it is actually careful and seeks the advice of counsel—even without waiving privilege.


                                                   1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 72 of 845 PageID #: 29886




  Dated: February 20, 2020                        FARNAN LLP


                                                  /s/ Brian E. Farnan
                                                  _____________________________
                                                  Brian E. Farnan (Bar No. 4089)
                                                  Michael J. Farnan (Bar No. 5165)
                                                  919 N. Market Street, 12th Floor
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 777-0300
                                                  Facsimile: (302) 777-0301
                                                  bfarnan@farnanlaw.com
                                                  mfarnan@farnanlaw.com

                                                  Attorneys for Plaintiff Pacific Biosciences of
                                                  California, Inc.

   OF COUNSEL:

   Edward R. Reines (admitted pro hac vice)
   Derek C. Walter (admitted pro hac vice)
   Robert S. Magee (admitted pro hac vice)
   WEIL, GOTSHAL & MANGES LLP
   201 Redwood Shores Parkway
   Redwood Shores, CA 94065
   (650) 802-3000
   edward.reines@weil.com
   derek.walter@weil.com
   robert.magee@weil.com




                                              2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 73 of 845 PageID #: 29887




                     EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 74 of 845 PageID #: 29888




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 75 of 845 PageID #: 29889




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  PACIFIC BIOSCIENCES OF                 )
  CALIFORNIA, INC.,                      )
                                         )
                  Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                         )     C.A. No. 17-cv-1353-LPS
          v.                             )
                                               JURY TRIAL DEMANDED
                                         )
  OXFORD NANOPORE TECHNOLOGIES,          )
  INC., and OXFORD NANOPORE                    FILED UNDER SEAL
                                         )
  TECHNOLOGIES, LTD.,                    )
                                         )
                  Defendants.
                                         )




       PLAINTIFF’S MOTION IN LIMINE NO. 2 TO PRECLUDE REFERENCE TO
             ILLUMINA’S UNSUCCESFUL ACQUISITION OF PACBIO
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 76 of 845 PageID #: 29890




          ONT has threatened to introduce evidence and argument relating to the unsuccessful

  attempt by a third party, Illumina, Inc. (“Illumina”), to acquire PacBio for $1.2 billion. The

  Court should exclude this collateral, confusing and unfairly prejudicial topic from trial under

  FRE 403.

          Illumina first announced plans to acquire PacBio on November 1, 2018 for $1.2 billion.

  Shortly thereafter, competition authorities in both the United States and United Kingdom

  reviewed the proposed acquisition for antitrust concerns given Illumina’s large size. On October

  24, 2019, the U.K.’s Competition and Markets Authority (“CMA”) issued a provisional and

  preliminary finding that the acquisition would lessen competition and suggested it would block

  the acquisition. In response, Illumina made several offers in compromise in an attempt to

  overcome the CMA’s objections.           The U.S. Federal Trade Commission reached a similar

  conclusion and, on December 17, 2019, announced its intent to block the acquisition. Illumina

  subsequently abandoned its attempts to acquire PacBio and was forced to pay more than $130

  million to PacBio as a breakup fee.

          ONT has threatened to introduce argument and evidence regarding provisional findings

  the CMA made regarding the sequencing market in the UK, as well as statements that Illumina

  (not PacBio) made in response to the CMA’s investigation. See, e.g., Ex. 1 [Layne-Farrar 1st

  Supp. Rep.] ¶¶ 21-22 (discussing CMA findings regarding sequencing market in UK); Ex. 2

  [Layne-Farrar 2nd Supp. Rep.] ¶¶ 6-8 (discussing Illumina statements submitted to the CMA).

  Although PacBio attempted to persuade ONT not to introduce this complex and collateral subject

  at trial, it has refused, necessitating this motion.




                                                         1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 77 of 845 PageID #: 29891




         A.      The CMA Findings Are Collateral, Confusing, And Unfairly Prejudicial

         The CMA findings for which ONT seeks to elicit testimony1 would improperly interfere

  with the jury’s role as fact-finder. For example, in her first supplementary expert report ONT’s

  expert, Dr. Layne-Farrar quoted from a CMA provisional analysis proposing factual conclusions:

  “PacBio identifies instances when it believes it can win business from Illumina and has been

  trying to do so for some time.” Ex. 1 ¶ 21 (quoting CMA – Summary of Provisional Findings).

  There is a serious risk that the proposed CMA findings, especially given that they are

  provisional, would have overbearing effect on the jury creating unfair prejudice. See Price v.

  Grasonville Volunteer Fire Dep't, No. CV ELH-14-1989, 2016 WL 6277666, at *4 (D. Md. Oct.

  26, 2016) (excluding agency determination because it “comes with the imprimatur of

  government approval” and therefore “a jury could readily give the [agency’s] conclusions greater

  weight than they should otherwise be accorded, thus usurping the role of the jury as a

  factfinder”). The provisional character of the CMA findings2 highlights the unfairness of the

  prejudice. See Rambus, Inc. v. Infineon Techs. AG, 222 F.R.D. 101, 110 (E.D. Va. 2004)

  (excluding initial FTC report under FRE 403).




  1
    To the extent ONT seeks to enter any CMA or FTC documents into evidence (as opposed to
  merely permitting Dr. Layne-Farrar to opine on them), the Court should also exclude them as
  inadmissible hearsay not subject to the FRE 803(8) public record exception because of their
  provisional, preliminary nature. See Rambus, Inc. v. Infineon Techs. AG, 222 F.R.D. 101, 110
  (E.D. Va. 2004) (“[T]he fact that the Initial Report is subject to de novo review and thus is
  preliminary in nature also casts doubt upon its ‘trustworthiness’ under Fed.R.Evid. 803(8)(C).”).
  2
   Indeed, the words “provisional” or “provisionally” appear 36 times in the CMA summary that
  Dr. Layne-Farrar relies upon. Further underscoring the preliminary nature of the CMA findings,
  after the submission of its provisional findings, the CMA delayed issuance of its final report
  because “completion of its investigation and the publication of its final report will not be
  possible within the original reference period.” Ex. 4 [November 26, 2019 Notice of Extension].


                                                  2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 78 of 845 PageID #: 29892




         B.      Illumina’s Statements Are Irrelevant And Prejudicial

         Illumina’s contingent compromise offers to the CMA relating to ONT’s and Illumina’s

  patents are irrelevant because they were made by Illumina, not PacBio and took place in a very

  complex and confounding circumstance. Illumina proposed a conditional royalty-free license to

  a large number of patents, if the billion-dollar merger were approved. Ex. 3 [Response to Notice

  of Possible Remedies] at 5 (“Illumina proposes the following two alternative undertakings to

  remedy the SLC provisionally identified by the CMA…” (emphasis added)). This contingent

  proposal was part of an attempt to convince the CMA not to foreclose its planned acquisition of

  PacBio in 2019. It says nothing about PacBio’s willingness to license its patents to a competitor

  in 2017 and it is not probative of the value of the patents given a billion-dollar merger was at

  stake. To the extent such evidence has any probative value, it is outweighed by risk that the jury

  will be misled into thinking that Illumina’s statements are somehow attributable to PacBio, and

  that licensing offers made in the context of an effort to salvage a major public company merger

  are analogous to those that would be made in the context of a hypothetical negotiation.

         Moreover, should ONT introduce evidence and argument pertaining to the Illumina

  acquisition, PacBio should be given the opportunity to introduce evidence regarding Illumina’s

  $1.2 billion valuation of PacBio, and Illumina’s payment of more than a $130 million as a result

  of the termination of the acquisition. Further, PacBio should be permitted to introduce evidence

  showing that ONT was a direct participant in and may have influenced the CMA findings.

         For the foregoing reasons, Plaintiff respectfully requests that the Court order that ONT is

  precluded from offering argument or evidence at trial related to Illumina’s unsuccessful

  acquisition of PacBio.




                                                  3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 79 of 845 PageID #: 29893
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 80 of 845 PageID #: 29894




                     EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 81 of 845 PageID #: 29895




                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                                  2) '(/$:$5(




   3$&,),& %,26&,(1&(6 2) &$/,)251,$
   ,1&
   Plaintiff
                                               &LYLO $FWLRQ 1R FY/36
   Y                                          &LYLO $FWLRQ 1R FY/36

   2;)25' 1$12325( 7(&+12/2*,(6 ,1&

   Defendant




                6833/(0(17$/ 5(3257 2) '5 $11( /$<1()$55$5




                    '5 $11( /$<1()$55$5      2&72%(5  




                                         


                HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 82 of 845 PageID #: 29896




       % 'U 3URZVH¶V 5HDVRQDEOH 5R\DOW\ $QDO\VLV
                 7KH ,PSDFW RI 1HZ ,QIRUPDWLRQ RQ 'U 3URZVH¶V 6XSSRUW IRU D +LJK 5R\DOW\
                   5DWH
        ,Q KLV LQLWLDO GDPDJHV UHSRUW 'U 3URZVH ZURWH WKDW

                   I understand from PacBio’s CEO Mike Hunkapiller, that PacBio would
                   never choose to license the patents-in-suit to a direct competitor, in
                   particular ONT, because of how it could affect PacBio’s market position
                   in the long read space. ONT’s Accused Products are a direct threat to
                   PacBio’s sales and thereby PacBio’s revenues and profits. As such,
                   PacBio would demand a royalty sufficient to compensate it for consequent
                   lost sales and lost margins.22

         8QGHUO\LQJ WKH FODLP WKDW 2[IRUG LV 3DF%LR¶V FORVHVW FRPSHWLWRU LV WKH FODLP WKDW WKH WZR
            ILUPV FRPSULVH WKH WRWDOLW\ RI WKH RQO\ UHOHYDQW PDUNHW RU PDUNHW VHJPHQW WKDW IRU ORQJ
            UHDG VHTXHQFLQJ ,Q UHDFKLQJ WKLV PDUNHW GHILQLWLRQ 'U 3URZVH UHOLHV VROHO\ RQ KLV
            GLVFXVVLRQV ZLWK 3DF%LR H[HFXWLYHV DQG LWV WHFKQLFDO H[SHUWV ZKLOH LJQRULQJ DOO RWKHU
            LQGHSHQGHQW DQG FRQWUDGLFWRU\ VRXUFHV RI LQIRUPDWLRQ RQ '1$ VHTXHQFLQJ PDUNHW
            GHILQLWLRQ

         2QH VXFK RXWVLGH VRXUFH LV WKH &0$¶V UHYLHZ RI WKH PDUNHW SUHSDUHG GXULQJ LWV
            DVVHVVPHQW RI ,OOXPLQD¶V SURSRVHG DFTXLVLWLRQ RI 3DF%LR , GLVFXVVHG WKH &0$¶V
            DQDO\VLV LQ P\ LQLWLDO UHSRUW EXW VLQFH WKHQ RQ 2FWREHU   WKH &0$ KDV UHOHDVHG
            D VWDWHPHQW WKDW LW LQWHQGV WR EORFN WKH ,OOXPLQD3DF%LR GHDO EHFDXVH LW ³PD\ EH H[SHFWHG
            WR UHVXOW LQ D VXEVWDQWLDO OHVVHQLQJ RI FRPSHWLWLRQ GXH WR KRUL]RQWDO FRPSHWLWLRQ FRQFHUQV
            LQ WKH PDUNHW IRU WKH VXSSO\ RI QH[WJHQHUDWLRQ VHTXHQFLQJ V\VWHPV LQ WKH 8.´ 7KXV
            DQ LQGHSHQGHQW FRPSHWLWLRQ DXWKRULW\ WKDW UHJXODUO\ GHILQHV PDUNHWV DV SDUW RI LWV FRUH
            PLVVLRQ WR UHYLHZ SURSRVHG PHUJHUV DQG DFTXLVLWLRQV LQ RUGHU WR SUHVHUYH FRPSHWLWLRQ
            KDV FRQFOXGHG WKDW ZLWKRXW D UHPHG\ RI VRPH VRUW KRUL]RQWDO FRPSHWLWLRQ EHWZHHQ


  
       3URZVH 5HSRUW  
  
       &0$ ³$QWLFLSDWHG DFTXLVLWLRQ E\ ,OOXPLQD ,QF ,OOXPLQD RI 3DFLILF %LRVFLHQFHV RI &DOLIRUQLD ,QF 3DF%LR
       6XPPDU\ RI 3URYLVLRQDO ILQGLQJV´   DYDLODEOH DW
       KWWSVDVVHWVSXEOLVKLQJVHUYLFHJRYXNPHGLDGEIEEGIIF6XPPDU\BRIBWKHBSURYLVLRQDOBILQGL
       QJVSGI KHUHDIWHU ³&0$ ± 6XPPDU\ RI 3URYLVLRQDO )LQGLQJV´ 
                                                        


                 HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 83 of 845 PageID #: 29897




            3DF%LR DQG ,OOXPLQD LV WRR VLJQLILFDQW WR DOORZ WKH WZR ILUPV WR PHUJH 7KH &0$¶V
            ILQGLQJV FRPSOHWHO\ UHMHFWHG 3DF%LR¶V DQG 'U 3URZVH¶V SURSRVHG PDUNHW GHILQLWLRQ RI
            ORQJUHDG VHTXHQFLQJ RQO\ ,Q UHDFKLQJ WKLV FRQFOXVLRQ WKH &0$ QRWHG LQ UHOLDQFH RQ
            FRPSDQ\ GRFXPHQWV DQG RWKHU HYLGHQFH IDU PRUH H[WHQVLYH WKDQ DUH DYDLODEOH LQ WKLV
            FDVH WKDW

                    PacBio’s internal documents regularly monitor Illumina and include
                    emails where PacBio identifies instances when it believes it can win
                    business from Illumina and has been trying to do so for some time.
                    Illumina’s documents discuss PacBio as a competitive threat and indicate
                    that Illumina has taken action or has considered taking action in response
                    to this competitive threat from PacBio.25

        )XUWKHUPRUH WKH &0$ IRXQG ,OOXPLQD¶V SODQV WR HQWHU LQWR WKH ORQJUHDG PDUNHW VHJPHQW
           ZHUH VXIILFLHQWO\ FUHGLEOH IRU WKH &0$ WR EH FRQFHUQHG DERXW WKH DFTXLVLWLRQ HOLPLQDWLQJ
           ,OOXPLQD¶V LQFHQWLYHV WR HYHU HQWHU ORQJUHDG VHTXHQFLQJ 7KLV FRQFOXVLRQ FRQWUDGLFWV
           'U 3URZVH¶V SUHVXPSWLRQ WKDW DQ\ OLFHQVLQJ RI WKH DVVHUWHG SDWHQWV IURP 3DF%LR WR
           2[IRUG ZRXOG EH GH IDFWR H[FOXVLYH EHFDXVH QR RWKHU SDUW\ SURYLGHV ORQJUHDG
           VHTXHQFLQJ ,QGHHG LW LV KLV YLHZ RI WKH PDUNHW DV D VWDWLF GXRSRO\ WKDW XQGHUJLUGV 'U
           3URZVH¶V Georgia-Pacific DQDO\VLV LQ VXSSRUW RI KLV WUHEOLQJ WKH KLJKHVW UDWH VHHQ LQ DQ\
           RI 2[IRUG¶V QDQRSRUH OLFHQVH DJUHHPHQWV IRU KLV K\SRWKHWLFDO QHJRWLDWLRQ UR\DOW\ UDWH

        ,Q KLV GHSRVLWLRQ 'U 3URZVH DGGHG D QHZ DUJXPHQW LQ VXSSRUW RI KLV FODLP WKDW QR RU QR
           VXIILFLHQW VXEVWLWXWLRQ H[LVWV EHWZHHQ ORQJUHDG DQG VKRUWUHDG VHTXHQFLQJ +H SRVLWV WKDW
           WKH HFRQRPLF WKHRU\ RI UHYHDOHG SUHIHUHQFH VXSSRUWV WKH ODFN RI VXEVWLWXWLRQ EHWZHHQ
           ORQJ DQG VKRUWUHDG LQVWUXPHQWV


  
       &0$ ± 6XPPDU\ RI 3URYLVLRQDO )LQGLQJV  
  
       &0$ ± 6XPPDU\ RI 3URYLVLRQDO )LQGLQJV  
  
       &0$ ± 6XPPDU\ RI 3URYLVLRQDO )LQGLQJV   E 
  
       3URZVH 5HSRUW  
  
       See, e.g., 3URZVH 5HSO\ 5HSRUW  
  
       :KLOH 'U 3URZVH XVHG WKH ZRUGV ³UHYHDOHG SUHIHUHQFH´ LQ KLV LQLWLDO UHSRUW KH GLG QRW FODLP WKDW WKLV WKHRU\
       LPSOLHG QR VXEVWLWXWLRQ EHWZHHQ ORQJ DQG VKRUWUHDG V\VWHPV See 3URZVH 5HSRUW DW  
                                                            


                  HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 84 of 845 PageID #: 29898




                     EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 85 of 845 PageID #: 29899




                     IN THE UNITED STATES DISTRICT COURT
                                 OF DELAWARE




   PACIFIC BIOSCIENCES OF CALIFORNIA,
   INC.
   Plaintiff,
                                              Civil Action No. 17-cv-275-LPS
   v.                                         Civil Action No. 17-cv-1353-LPS

   OXFORD NANOPORE TECHNOLOGIES, INC.

   Defendant.




         SECOND SUPPLEMENTAL REPORT OF DR. ANNE LAYNE-FARRAR




                 DR. ANNE LAYNE-FARRAR        NOVEMBER 19, 2019




                                         1

                 HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 86 of 845 PageID #: 29900




  II. NEW INFORMATION RELATING TO PACBIO’S STANCE ON
      LICENSING THE ASSERTED PATENTS TO OXFORD

      5. As explained in my prior two reports, the CMA (in addition to the U.S. FTC2) opened an
          investigation into Illumina’s proposed acquisition of PacBio. On October 24, 2019, the
          CMA released a statement that it intended to block the Illumina-PacBio deal because the
          deal “may be expected to result in a substantial lessening of competition (SLC) due to
          horizontal competition concerns in the market for the supply of next generation
          sequencing (NGS) systems in the UK.”3 In its October statement, the CMA noted that
          absent remedies sufficient to alleviate the “substantial lessening of competition” (“SLC”)
          expected to result from the combination of Illumina and PacBio, it intended to block the
          merger.4 The Parties’ November 7, 2019 “Response to Notice of Possible Remedies”
          proposes remedies that the Parties argue would fully address any SLC concerns that
          CMA has expressed, clearing the path (at least in the UK) for Illumina to acquire
          PacBio.5

      A. The Parties’ Statements
      6. The November 7 Response contains several statements directly relevant to PacBio’s
          damages estimation in the alleged patent infringement matter adverse to Oxford. Most
          important is the first of two remedies that the Parties propose to the CMA to clear
          Illumina’s deal to acquire PacBio: (i) granting “[a] perpetual, royalty-free, irrevocable,
          sole licence of PacBio’s patents listed in Annex 1 to Oxford Nanopore Technologies
          (‘ONT’)”; or (ii) granting “[a] perpetual, royalty-free, irrevocable, licence of PacBio’s
          patents listed in Annex 1 to any interested third-party undertaking for use in the nanopore



  2
      The FTC has issued a “second request,” which signals concerns over potential anticompetitive effects resulting
      from the merger. See, The National Law Review, “Billion-Dollar Merger of DNA Sequencing Firms Opposed
      by U.K., Questioned in U.S.” November 5, 2019, available at https://www.natlawreview.com/article/billion-
      dollar-merger-dna-sequencing-firms-opposed-uk-questioned-us.
  3
      CMA, “Anticipated acquisition by Illumina, Inc (Illumina) of Pacific Biosciences of California, Inc. (PacBio)
      Summary of Provisional findings,” ¶ 1, available at
      https://assets.publishing.service.gov.uk/media/5db1685940f0b609bdf449fc/Summary_of_the_provisional_findi
      ngs.pdf.
  4
      Ibid., ¶¶ 48, 56.
  5
      Response, ¶ 5.

                                                          4

                      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 87 of 845 PageID #: 29901




           field.”6 The patent list that the Parties refer to includes the four patents that PacBio has
           asserted against Oxford, along with several other patents.7

       7. In their Response, the Parties argue that8

                    A perpetual, royalty-free, irrevocable, sole licence of PacBio’s patents
                    listed in Annex 1 would enable ONT to further improve its native long read
                    systems offering. While ONT has technological and competitive
                    advantages over PacBio, one significant perceived weakness of its
                    technology is the accuracy of its systems. All of the patents offered for
                    licence to ONT in this proposal entail methods that improve accuracy.

       8. In support of their second proposed remedy, the Parties argue that other firms within the
           Next Generation Sequencing (“NGS”) market “have sufficient capabilities” to
           “effectively compete with the merged entity” upon receipt of a license to PacBio’s
           patents listed in the attachment to the Response.9 In this argument, the Parties highlight
           the following companies as meeting the CMA’s requirements:10

                    Roche (the world’s largest biotechnology company and the world leader
                    in IVD and tissue-based cancer diagnostics), Agilent (a leader in life
                    sciences, diagnostics and applied chemicals with almost $5 billion in
                    revenue and more than 24,000 customers in 110 countries), and
                    NanoString (a provider of life science tools for translational research and
                    molecular diagnostics which has had success commercialising its non-
                    sequencing products)[.]




  6
       Id.
  7
       For a link to the patent list, see Gov.UK, “Illumina, Inc./Pacific Biosciences of California, Inc. merger inquiry –
       Attachment to parties’ remedies proposal,” (hereafter, “Patent List”), last updated November 13, 2019,
       available at https://www.gov.uk/cma-cases/illumina-inc-pacific-biosciences-of-california-inc-merger-
       inquiry#parties-response-to-notice-of-possible-remedies.
  8
       Response, ¶ 7.
  9
       Response, ¶ 12.
  10
       Id.

                                                             5

                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 88 of 845 PageID #: 29902




                     EXHIBIT 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 89 of 845 PageID #: 29903

                                                                                       Case ME/6795/18
                                                                                    7 NOVEMBER 2019

                                  Response to Notice of Possible Remedies

        1. This response to the CMA’s Notice of Possible Remedies (“NPR”) proposes remedies
           that address the CMA’s provisional substantial lessening of competition (“SLC”)
           findings, and identifies the important relevant customer benefits (“RCBs”) that would
           result from the proposed remedies . More specifically, t he RCBs of the Transaction
           include the following: 1

              (i)    Wider distribution of/access to PacBio’s products and technology by enabling
                     PacBio to benefit from Illumina’s global production, and support and service
                     infrastructure;

              (ii)   Increased adoption of PacBio’s systems by clinical and diagnostic customers by
                     enhancing PacBio system quality with Illumina’s quality systems and system
                     management processes;

             (iii)   Improved PacBio systems using Illumina’s proprietary technologies;

             (iv)    Development of coordinated solutions (including bioinformatics) to enable
                     customers to harness the complementary nature of the Parties’ technologies; and

              (v)    Accelerated innovation.

        2. For the avoidance of doubt, the Parties consider that the Provisional Findings (“PFs”)
           contain important errors that undermine the SLC findings. The Parties will make a
           separate submission in response to the PFs. The CMA ought to consider the Parties’
           representations on these points before deciding whether there is an SLC that requires
           remedy. These representations will also be relevant to the assessment of the
           appropriateness and proportionality of the proposed remedies.

        3. Contrary to the statement in the NPR, p rohibition is not the only comprehensively
           effective solution to address the SLC provisionally found by the CMA. Illumina’s
           remedy proposal described below is a sufficient package that removes any SLC whilst
           preserving the RCBs.

        4. Further, prohibition would not be a proportionate or “ reasonable and practicable ”
           (under section 36(3) Enterprise Act 2002) solution. Further , the RCBs identified are
           significant in scale and nature, and the CMA should take into account the RCBs that
           would be lost as a result of a prohibition. All RCBs would be lost if the Transaction
           were to be prohibited.

        5. As further discussed in Annex 1, Illumina proposes the following alternative
           undertakings to remedy the SLC provisionally identified by the CMA:

              (i)    A perpetual, royalty-free, irrevocable, sole licence of PacBio’s patents listed in
                     Annex 1 to Oxford Nanopore Technologies (“ONT”); or




  1
      See paragraphs 426 to 459 of the Merger Notice.

                                                        1

                                                                                     ONT_DEL00569498
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 90 of 845 PageID #: 29904

                                                                                              Case ME/6795/18
                                                                                           7 NOVEMBER 2019

           (ii)    A perpetual, royalty -free, irrevocable, licence of PacBio’s patents listed in
                   Annex 1 to any interested third-party undertaking for use in the nanopore field.

      6. The CMA Merger Remedies Guidelines recognise that an exclusive, irrevocable, and
         royalty-free technology licence “will effectively be treated by the CMA as structural in
         form and subject to similar consideration and evaluation as an asset divestiture”, 2 and
         each of the undertakings proposed above would be sufficient on its own to remedy the
         SLC provisionally identified by the CMA in its PFs.

      7. A perpetual, royalty-free, irrevocable, sole licence of PacBio’s patents listed in Annex
         1 would enable ONT to further improve its native long read systems offering. While
         ONT has technological and competitive advantages over PacBio, one significant
         perceived weakness of its technology is the accuracy of its systems. All of the patents
         offered for licence to ONT in this proposal entail methods that improve accuracy. In
         particular many of the patents cover methods of single-molecule consensu sequencing.
         A license of the patents listed in Annex 1 would enable ONT to become a significantly
         stronger competitor in various ways:

            (i)    First and with almost immediate effect, it would enable ONT to commercialise
                   its 2D products which it has agreed to refrain from offering in certain European
                   countries until 2023 as part of a settlement of patent infringement lawsuits
                   alleging infringement of one or more of the patents identified in Annex 1 .3
                   Reports from the Genome Sciences meeting in Edinburgh in September 2019
                   indicate that ONT has a new proven-to-work version of 2D chemistry ready to
                   be brought to market in a matter of weeks.

           (ii)    Second, the licenses would remove the threat of an injunction potentially
                   preventing the sale of all ONT sequencing products in the U.S. 4

          (iii)    Third, the licenses would enable ONT to improve the accuracy of all of the
                   instruments that ONT currently markets and to develop and market new
                   products without fear of litigation regarding these technologies . The patents
                   offered to ONT or to third parties in paragraph 5 above, for instance, include
                   patents for base calling using n-mers (as opposed to calling individual bases).
                   ONT’s accuracy will be significantly affected if it is unable to call bases using
                   n-mers. Likewise, ONT’s chief executive has described multiple approaches to
                   single-molecule consensus that ONT is considering but which might be
                   challenged as infringing by PacBio. The licenses being offered would remove
                   the threat of litigation.

      8. The resulting enhanced competition from ONT will further incentivise the merged
         entity to continue innovating and improving its systems offering in order to compete
         for customers seeking native long read functionality.



  2
    Merger Remedies Guidelines, 13 December 2018, paragraph 6.2.
  3
    See Response to Issues Paper, 27 May 2019, at paragraph 139; Response to Annotated Issues Statement, 24
  September 2019, at paragraphs 114 to 117.
  4
    A trial between PacBio and ONT is scheduled to be heard in Delaware in March 2020 on four patents listed in
  Annex 1.

                                                        2

                                                                                            ONT_DEL00569499
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 91 of 845 PageID #: 29905

                                                                                       Case ME/6795/18
                                                                                    7 NOVEMBER 2019

         9. Further, a licence to ONT would directly address the concerns expressed by the CMA
            in paragraphs 24 and following of the NPR regarding the appropriateness of an IP
            remedy in the case at hand. First, ONT is an established player with technical expertise,
            a developed commercial infrastructure and the potential to raise equity to finance
            growth from the capital markets in Europe, the United States and Asia (in a way that
            PacBio does not). It, therefore, has the capabilities to develop and commercialise an
            improved offering using the licenced patents in order to compete even more effectively
            with the merged entity on the market for native long read systems. Second, the
            proposed licence of PacBio’s patents is perpetual, which would ensure continued access
            to the licenced patents. Finally, given that ONT already commercialises a nanopore
            technology, it would be able to develop and commercialise any products incorporating
            technology reading on PacBio’s patents rapidly.

         10. A perpetual, royalty-free, irrevocable, licence of PacBio’s patents listed in Annex 1 to
             third-party undertakings for use in the nanopore field would likewise be a fully
             effective, reasonable and proportionate undertaking to remedy the SLC provisionally
             identified by the CMA. Further, this undertaking addresses the concerns expressed by
             the CMA in paragraphs 24 and following of the NPR regarding the appropriateness of
             an IP remedy in the case at hand.

         11. First, by making PacBio’s patents listed in Annex 1 fully accessible to third -party
             undertakings active in developing nanopore technology, one of the most significant
             barriers to entry identified by the CMA in its NPFs, i.e., IP, is eliminated.

         12. Second, the CMA is concerned that “any licensee would need to have sufficient
             capabilities” in “supporting commercial infrastructure (for example sales and
             marketing, manufacturing) […] to effectively compete with the merged entity, which
             would retain all of these assets”. 5 However, in the pool of potential licensees there are
             a number of large companies, including Roche (the world’s largest biotechnology
             company and the world leader in IVD and tissue-based cancer diagnostics), Agilent (a
             leader in life sciences, diagnostics and applied chemicals with almost $5 billion in
             revenue and more than 24,000 customers in 110 countries), and NanoString (a provider
             of life science tools for translational research and molecular diagnostics which has had
             success commercialising its non -sequencing products), all of which have significant
             commercial capabilities. For example, Roche will be able to leverage its existing
             distribution infrastructure, relationships with clinical customers (which are more
             extensive and well-developed than Illumina’s), and its previous experience in supplying
             sequencing systems.

         13. Third, the CMA asserts that the potential licensee should be able to leverage “the
             potential competitive benefits of existing short read operations”. 6 In the pool of
             potential licensees there are companies which are currently offering or developing short
             read systems, such as BGI, Thermo Fisher, Agilent, and Omniome.




  5
      See paragraph 28 of NPR.
  6
      See paragraph 28 of NPR.


                                                     3

                                                                                     ONT_DEL00569500
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 92 of 845 PageID #: 29906

                                                                                             Case ME/6795/18
                                                                                          7 NOVEMBER 2019

      14. PacBio has the benefit of a licence from Cornell University in respect of nine U.S.
          patents, which have in turn been sub-licensed to BioNano. 7 Save for these licenses-in,
          PacBio does not believe that it has the benefit of any third party licenses that would be
          required for ONT or any third party to conduct nanopore sequencing under the claims
          in the patents and patent applications covered by the offer in paragraph 5 above. PacBio
          is confident therefore, on the facts, that the concerns set out by the CMA at paragraph
          32 of the NPR are unfounded.

      15. While the Parties reject the provisional SLC findings, either of the proposed remedies
          will ensure that any potential SLC is eliminated and that the important RCBs are
          maintained. In contrast, a prohibition would involve a loss of all RCBs and would
          therefore be unnecessary and disproportionate.




  7
   See PacBio’s reply to the CMA’s Section 109 notice, 14 August 2019 (consolidated reply), Question 40, page
  24.

                                                       4

                                                                                          ONT_DEL00569501
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 93 of 845 PageID #: 29907

                                                                                  Case ME/6795/18
                                                                               7 NOVEMBER 2019

          Annex 1 to Response to Notice of Possible Remedies – Remedy Proposal

     1. Illumina proposes the following two alternative undertakings to remedy the SLC
        provisionally identified by the CMA:

          (i)   A perpetual, royalty-free, irrevocable, sole licence of PacBio’s patents listed in
                the Attachment to Oxford Nanopore Technologies (“ONT”); or

         (ii)   A perpetual, royalty-free, irrevocable, licence of PacBio’s patents listed in the
                Attachment to any interested third -party undertaking for use in the nanopore
                field.

     2. Illumina also proposes compliance mechanisms to address any concerns that Illumina
        might be incentivised to breach any of its commitments including: (i) the appointment
        of a monitoring trustee; and (ii) making a fast-track dispute resolution mechanism open
        to third parties. The CMA approved monitoring trustee will monitor compliance with
        the licencing terms and prepare a compliance report every 12 months. The monitoring
        trustee will also rule on any disputes between the licensee(s) and Illumina under a fast-
        track dispute resolution process. If a party wishes to appeal a ruling by the monitoring
        trustee, there will be recourse to a fast-track arbitration procedure. Illumina commits
        to follow the monitoring trustee/arbitrator’s rulings on any disputes and to provide the
        monitoring trustee with all the information and assistance (including access to
        confidential documents) as may be reasonably required in order to carry out its mandate
        effectively.




                                                5

                                                                                ONT_DEL00569502
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 94 of 845 PageID #: 29908




                     EXHIBIT 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 95 of 845 PageID #: 29909




        REFERENCE RELATING TO THE ANTICIPATED ACQUISITION BY
        ILLUMINA, INC OF PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

          Notice of extension of inquiry period under section 39(3) of the
                               Enterprise Act 2002 1

    1.         On 27 June 2019, the Competition and Markets Authority (CMA), in exercise of its
               duty under section 33(1) of the Enterprise Act 2002 (the Act), referred the anticipated
               acquisition by Illumina, Inc (‘Illumina’) of Pacific Biosciences of California, Inc
               (‘PacBio’) (together ‘the Parties’) (the reference) to its Chair for the constitution of a
               Group of CMA Panel Members (‘the Inquiry Group’). The period within which the
               report on this reference was to be prepared and published (the reference period) was
               due to expire on 11 December 2019.

    2.         On 24 October 2019, the Inquiry Group appointed to consider the reference
               published its Provisional Findings and a Notice of Possible Remedies.

    3.         The Inquiry Group considers that completion of its investigation and the publication of
               its final report will not be possible within the original reference period and has
               decided that the reference period should be extended by eight weeks under section
               39(3) of the Act. The revised reference period will expire on 5 February 2020.
               However, the Inquiry Group aims to complete the inquiry as soon as possible and in
               advance of this date.

    4.         In taking this decision, the Inquiry Group had regard to the complexity of the subject
               matter and the need to allow sufficient time to take full account of representations
               received in response to the Notice of Possible Remedies and Provisional Findings in
               our final decision.



    Stuart McIntosh
    Inquiry Group Chair
    26 November 2019




    1   Published pursuant to section 107(2)(c) of the Enterprise Act 2002


                                                              1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 96 of 845 PageID #: 29910



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   PACIFIC BIOSCIENCES OF
   CALIFORNIA, INC.,
                         Plaintiff,
                                          C.A. No. 17-cv-275-LPS
                                          C.A. No. 17-cv-1353-LPS
   v.
                                          JURY TRIAL DEMANDED
   OXFORD NANOPORE TECHNOLOGIES,
   INC. and OXFORD NANOPORE
   TECHNOLOGIES, LTD.,
                        Defendants.


          OXFORD’S OPPOSITION TO PACBIO’S MOTIONS IN LIMINE NO. 2 TO
        PRECLUDE REFERENCE TO ILLUMINA’S UNSUCCESFUL ACQUISITION OF
                                   PACBIO

                                           Jack B. Blumenfeld (#1014)
                                           Jennifer Ying (#5550)
                                           Jeffrey J. Lyons (#6437)
   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           1201 North Market Street
   Stephen M. Hash                         P.O. Box 1347
   Puneet Kohli                            Wilmington, DE 19899-1347
   Samoneh Kadivar                         (302) 658-9200
   David Varghese                          jblumenfeld@mnat.com
   Jeff Gritton
                                           jying@mnat.com
   Alex Piala
                                           jlyons@mnat.com
   Mysha Lubke
   David Weaver
   BAKER BOTTS L.L.P.                      Attorneys for Defendants
   98 San Jacinto Boulevard, Suite 1500
   Austin, TX 78701-4078
   (512) 322-2642

   Elizabeth Durham Flannery
   BAKER BOTTS L.L.P.
   One Shell Plaza
   910 Louisiana Street
   Houston, TX 77002-4995
   (713) 229-1234

   Dated: February 17, 2020
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 97 of 845 PageID #: 29911




           Oxford should be permitted to present relevant evidence from antitrust proceedings.

  PacBio seeks to prevent Oxford from presenting evidence that directly contradicts PacBio’s

  damages claims. PacBio’s improper use of a motion in limine to block relevant evidence that rebuts

  its claims should be rejected.

           In addition to lost profits, PacBio seeks a reasonable royalty rate that is three times higher

  than the highest of any of the comparable licenses, to which it tacks on an additional $1 million in

  lump-sum damages, a figure that is nearly ten times greater than the greatest of the comparable

  licenses. PacBio attempts to justify these inflated damages primarily on two grounds. First it seeks

  to narrow the relevant market so that Oxford is its only competitor. Second it argues that it would

  never agree to license its patents to a competitor, and if compelled to do so would seek an inflated

  royalty.

           PacBio’s claims are contradicted by the factual findings in and party’s statements to the

  UK’s Competition and Market Authority (CMA) and the FTC. In particular, both the CMA and

  the FTC found that the relevant market was not limited to PacBio and Oxford. Exs. 1, 2. Further,

  in an effort to overcome antitrust concerns, Illumina and PacBio provided an offer to license all of

  their patents, including the patents in suit, for free and to any party, including Oxford. Ex. 3.

           This evidence directly rebuts the bases for PacBio’s damages claims and is thus highly

  relevant to this case. PacBio’s attempt to prevent its introduction at trial should be rejected.

  I.       The CMA’s and FTC’s findings regarding the sequencing market should be allowed.

           PacBio maintains in this case that lost profits and a high reasonable royalty are justified

  because of the “intense competition” between PacBio and Oxford “in a two-player market that is

  still developing.” Prowse Reply at ¶ 15. But both the CMA and the FTC rejected PacBio’s position,

  finding that the relevant market included both long and short read systems and that PacBio and

  Illumina were direct competitors. See, e.g., Layne-Farrar Rep. at ¶¶ 56-57; Layne-Farrar Supp.


  Active 44677042.2                                  1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 98 of 845 PageID #: 29912




  Rep. at ¶¶ 21-22; Ex. 1, at 38, 69-84; Ex. 2, at ¶¶ 4-9, 56-66.

           PacBio does not dispute the accuracy of the CMA’s and FTC’s findings, which are based

  on PacBio’s and Illumina’s own internal documents. Yet it nevertheless argues that these findings

  should be excluded because they come from a governmental agency and because the CMA’s

  findings are entitled “provisional.”

           The authority PacBio cites, Price v. Grasonville Volunteer Fire Dep’t., is inapplicable as

  it relates to an EEOC determination in a discrimination suit that included only a few sentences of

  analysis and pertained to the ultimate legal issue of whether discrimination occurred. No. CV ELH-

  14-1989, 2016 WL 6277666, at *5 (D. Md. Oct. 26, 2016). In this instance, the CMA’s factual

  findings are detailed, and they do not include findings regarding the ultimate issue of what damages

  may be appropriate. Instead they relate to one of 15 factors considered by the parties’ damages

  experts. Further, if PacBio’s contention that governmental agency decisions should be excluded is

  credited, then PacBio also should be barred from making any statements regarding USPTO

  determinations regarding the validity of the patents-in-suit.

           PacBio has not shown that the CMA’s and FTC’s findings are untrustworthy such that they

  should be excluded from trial or fail to qualify for the public record hearsay exception. PacBio

  makes no argument that the findings are untrustworthy other than noting the inclusion of the word

  “provisional” in the title. However, these findings followed six months of analysis by the CMA

  and are consistent with the FTC’s own independent investigation. Further, unlike the parties in

  Rambus, PacBio fully participated in the proceedings before the CMA and FTC. See Rambus, Inc.

  v. Infineon Techs. AG, 222 F.R.D. 101, 108–09 (E.D. Va. 2004) Further, PacBio and Illumina

  ultimately abandoned their merger plans in the face of these findings, resulting in Illumina

  incurring a $130 million breakup fee. The parties’ actions in light of these findings are inconsistent




  Active 44677042.2                                 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 99 of 845 PageID #: 29913




  with PacBio’s claims here that they are somehow untrustworthy. See also In re Plywood Antitrust

  Litig., 655 F.2d 627, 636–37 (5th Cir. 1981) (affirming admission of FTC findings).

  II.      Illumina’s and PacBio’s offer of a royalty free license should be allowed

           PacBio also seeks to exclude the royalty free license proposed by PacBio and Illumina that

  contradicts PacBio’s claims that it would never license the patents-in-suit to a competitor.

           Repeating the argument made in its Daubert motion, PacBio argues that the royalty free

  license offered is irrelevant because they claim the offer is allegedly from Illumina, not PacBio.

  This argument fails for two reasons. First, while the face of the offer states that “Illumina proposes”

  the royalty free license, the Response was submitted by both parties and was agreed to by PacBio.

  Ex. 3, at 1-2. This is made clear where Illumina and PacBio agreed to offer the license “to any

  interested third-party” before the merger closed. Id. PacBio has not represented that it did not agree

  to the proposed license, and it has refused to provide any discovery regarding the CMA’s

  investigation, including into PacBio’s role in proposing the royalty free license. See Ex. 4, R.

  Magee Email to Counsel. Further, even if the offer were from Illumina alone, it would still be

  relevant as it shows the willingness of a presumably rational third-party in PacBio’s circumstances

  to license the patents-in-suit.

           If PacBio’s motion is granted and Oxford is not allowed to introduce evidence related to

  the proposed license, then PacBio should be barred from presenting or relying upon evidence and

  argument that PacBio would be unwilling to license its patents to a competitor. And while PacBio

  argues that it should be permitted to include evidence regarding PacBio’s merger valuation and

  specific proceedings in the inquiry, it does not explain the relevance. Nor has it produced any such

  evidence, which appears to be an empty threat merely to complicate the trial evidence if its motion

  is not granted. For these reasons, the Court should deny PacBio’s motion.




  Active 44677042.2                                 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 100 of 845 PageID #: 29914




                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
    OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese
                                               jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
    Mysha Lubke                                jlyons@mnat.com
    David Weaver
    BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
    98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234




   Active 44677042.2                       4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 101 of 845 PageID #: 29915




                       EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 102 of 845 PageID #: 29916
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 103 of 845 PageID #: 29917


    © Crown copyright 2019

    You may reuse this information (not including logos) free of charge in any format or
    medium, under the terms of the Open Government Licence.

    To view this licence, visit www.nationalarchives.gov.uk/doc/open-government-
    licence/ or write to the Information Policy Team, The National Archives, Kew, London
    TW9 4DU, or email: psi@nationalarchives.gsi.gov.uk.




      The Competition and Markets Authority has excluded from this published version
       of the provisional findings report information which the inquiry group considers
       should be excluded having regard to the three considerations set out in section
      244 of the Enterprise Act 2002 (specified information: considerations relevant to
        disclosure). The omissions are indicated by []. Some numbers have been
                 replaced by a range. These are shown in square brackets.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 104 of 845 PageID #: 29918


    Contents
                                                                                                                          Page

    Provisional Findings ................................................................................................... 4
    1. The reference ....................................................................................................... 4
    2. The industry .......................................................................................................... 4
       Introduction to DNA sequencing ........................................................................... 4
       Applications of DNA sequencing ........................................................................... 6
       History of DNA sequencing ................................................................................... 8
           Other suppliers of DNA sequencing .............................................................. 13
           Beijing Genomics Institute (BGI).................................................................... 14
           Oxford Nanopore Technologies (ONT) .......................................................... 15
           Thermo Fisher Scientific (Thermo Fisher) ..................................................... 16
           QIAGEN N.V. (QIAGEN) ............................................................................... 17
       Spend on DNA sequencing ................................................................................. 18
    3. The Parties ......................................................................................................... 19
       Illumina ............................................................................................................... 19
           Overview of structure and operations ............................................................ 19
           Financials ...................................................................................................... 20
       PacBio ................................................................................................................ 24
           Overview of structure and operations ............................................................ 24
           Financials ...................................................................................................... 25
    4. The Proposed Merger ......................................................................................... 28
       Introduction ......................................................................................................... 28
       Timeline of discussions ....................................................................................... 28
       Rationale............................................................................................................. 29
    5. Relevant merger situation ................................................................................... 30
       Enterprises ceasing to be distinct ....................................................................... 30
       Jurisdiction test ................................................................................................... 31
       Provisional conclusion on the relevant merger situation ..................................... 32
    6. Counterfactual..................................................................................................... 32
       Introduction and legal framework ........................................................................ 32
       Views of the Parties ............................................................................................ 33
           PacBio’s views............................................................................................... 34
           Illumina’s views.............................................................................................. 37
       Third party views ................................................................................................. 38
       CMA assessment ................................................................................................ 38
           Market context ............................................................................................... 38
           Assessment of failing firm arguments ............................................................ 39
           Considerations which would not exist in the counterfactual........................... 45
           Provisional conclusions ................................................................................. 46
    7. Market definition.................................................................................................. 46
       Introduction and overview ................................................................................... 46
       Product market definition .................................................................................... 48
           Sequencing systems ..................................................................................... 48
           Short read and long read sequencing............................................................ 50
           Non-NGS methods of ascertaining genetic information ................................. 59
           Sequencing services ..................................................................................... 63
           Conclusion on product frame of reference ..................................................... 66
       Geographic market definition .............................................................................. 66
           The Parties’ views ......................................................................................... 66


                                                                  1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 105 of 845 PageID #: 29919


            Evidence from third Parties ........................................................................... 67
            Our assessment ............................................................................................ 67
    8. Competitive effects of the merger ....................................................................... 68
        Introduction ......................................................................................................... 68
        Theory of Harm ................................................................................................... 68
        Nature of competition .......................................................................................... 69
            NGS Systems customers .............................................................................. 69
            Competition beyond the ‘use case’ level ....................................................... 70
            Dimensions of competition ............................................................................ 80
            Price setting ................................................................................................... 82
            Conclusion on nature of competition ............................................................. 84
        Evidence of competition between the Parties and with competitors.................... 85
            The Parties’ views ......................................................................................... 85
            Market shares ................................................................................................ 98
            Overview of internal documents evidence ................................................... 100
            Illumina’s internal documents ...................................................................... 101
            PacBio’s internal documents ....................................................................... 116
            Evidence from customers ............................................................................ 125
            Evidence from competitors .......................................................................... 135
            Sales and sales forecasts ............................................................................ 140
        Our assessment of the competitive effects of the Proposed Merger ................. 142
            The structure of the market is highly concentrated ...................................... 143
            Current competition between the Parties..................................................... 144
            Future competition between the Parties ...................................................... 146
            Potential competition from Illumina in long read .......................................... 149
            Constraint from other competitors ............................................................... 150
        Provisional conclusion ...................................................................................... 153
        Overall provisional finding ................................................................................. 156
    9. Countervailing factors ....................................................................................... 156
        Barriers to entry and expansion ........................................................................ 157
            Introduction .................................................................................................. 157
            Views of the Parties ..................................................................................... 157
            Views of third parties ................................................................................... 159
            Our assessment of barriers to entry and expansion .................................... 159
            Evidence of potential entry .......................................................................... 173
            Provisional conclusions ............................................................................... 176
        Countervailing buyer power .............................................................................. 177
            Introduction .................................................................................................. 177
            Views of the Parties ..................................................................................... 177
            Views of third parties ................................................................................... 178
            Our assessment of countervailing buyer power ........................................... 178
            Provisional conclusions ............................................................................... 179
        Rivalry-enhancing efficiencies .......................................................................... 179
            Introduction .................................................................................................. 179
            Views of third parties ................................................................................... 181
            Our assessment of rivalry-enhancing efficiencies........................................ 181
            Provisional conclusions ............................................................................... 189
    10. The provisional decision ................................................................................... 190




                                                                 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 106 of 845 PageID #: 29920




    Appendices

    A:   Terms of reference
    B:   Industry background
    C:   Parties’ Internal documents
    D:   Competitors
    E:   Potential Entrants
    F:   Valuation

    Glossary




                                         3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 107 of 845 PageID #: 29921


                                          Provisional Findings

    1.         The reference
    1.1        On 27 June 2019, the Competition and Markets Authority (CMA) in exercise of
               its duty under s33(1) of the Enterprise Act 2002 (the Act), referred the
               anticipated acquisition by Illumina, Inc. (Illumina) of Pacific Biosciences of
               California, Inc. (PacBio) (the Proposed Merger) for further investigation and
               report by a group of CMA panel members on the following questions in
               accordance with section 36(1) of the Act:

                        (a) whether arrangements are in progress or contemplation which, if
                            carried into effect, will result in the creation of a relevant merger
                            situation; and

                        (b) if so, whether the creation of that situation may be expected to
                            result in a substantial lessening of competition (SLC) within any
                            market or markets in the UK for goods or services.

    1.2        Throughout this document, Illumina and PacBio are referred to collectively as
               ‘the Parties’ and Illumina and PacBio are referred to collectively post the
               Proposed Merger as ‘the Merged Entity’.

    1.3        Our terms of reference, along with information on the conduct of the inquiry,
               are in Appendix A and B. We are required to report by 11 December 2019.

    1.4        This document, together with its appendices, constitutes the CMA’s
               provisional findings. Further information including non-confidential versions of
               submissions including from the Parties, can be found on the CMA case page. 1

    2.         The industry

    Introduction to DNA sequencing

    2.1        DNA contains the hereditary material for any living organism, encoded as a
               series of particular molecules called nucleotides (or ‘bases’). DNA is
               composed of four different types of nucleotide that are linked together into
               strands in the form of a double-helix that can reach lengths into the millions.
               The nucleotides always bond with the same partner, and so knowing one side
               of the double-helix is sufficient to provide the full genetic information. These
               four nucleotides are called adenine (A), which always bonds with thymine (T),


    1   https://www.gov.uk/cma-cases/illumina-inc-pacific-biosciences-of-california-inc-merger-inquiry


                                                              4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 108 of 845 PageID #: 29922


              and cytosine (C), which always bonds with guanine (G). DNA sequencing is
              the process of determining the order of these nucleotides in a particular
              sample of DNA.

    Figure 1: Illustration of a DNA sequence:




    Source: Parties’ Final Merger Notice

    2.2       A strand of DNA contains a code that dictates how proteins are made, and
              proteins control virtually all living functions. A genome, the collection of DNA
              for an organism, therefore contains the entire set of instructions for that
              organism. 2

    2.3       There are a number of specific technological approaches to conducting this
              sequencing being offered and/or developed by different organisations, many
              of which rely on patent-protected or proprietary techniques. However, most
              approaches fundamentally involve incorporating labelled versions of the
              nucleotides 3 into a strand of DNA sequentially and identifying each base in
              order as it is incorporated. These processes are often conducted with large
              numbers of DNA strands simultaneously / in parallel in order to increase the
              accuracy and decrease the length of time taken.

    2.4       Most sequencing processes, or ‘workflows’, consist of four or five steps
              depending on the sequencing technology used: 4

                       (a) Extraction and purification: The isolation of the DNA from the
                           source material (such as blood, tissue, bone, etc).




    2 RNA serves as an intermediate molecule involved in the translation of the DNA code to proteins. It is possible to
    sequence RNA, using the same principles as DNA, albeit the thymine (T) base on RNA is replaced by uracil (U).
    3 For example, by tagging the nucleotides with different fluorescent markers.
    4 Briefing Note for the CMA, paragraphs 29, 115-121, and 157-160.




                                                            5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 109 of 845 PageID #: 29923


                      (b) Library preparation: Preparing the DNA itself for sequencing, for
                          example by splitting it into shorter fragments, and adding any
                          indexes 5 or primers6 required.

                      (c) Library immobilisation and amplification (dependent on
                          technology): If required, involves multiplying the single fragments
                          of prepared DNA sections into large numbers (eg millions) of
                          unique, clonal clusters.

                      (d) Sequencing: Process of identifying the sequence of nucleotides in
                          the DNA fragments, which may use a variety of different
                          technologies depending on the specific instrument.

                      (e) Data analysis: Converts the raw signals produced by the
                          instrument into the sequence of nucleotides, potentially including
                          recombining the shorter fragments to form longer sequences of the
                          original DNA.

    2.5      During the sequencing workflow various ‘consumables’ are used. These
             primarily consist of reagents, enzymes, and flowcells, and are often (although
             not always) proprietary to the manufacturer of the particular instruments being
             used. 7


    Applications of DNA sequencing

    2.6      Variations between organisms are due, in large part, to differences in their
             DNA sequences. Humans differ by approximately 0.1% of their genome, 8 and
             this relatively small amount of variation makes individuals unique.

    2.7      Genetic variation accounts for many of the physical differences we see
             between different people (eg, height, hair, eye colour), as well as having
             medical consequences affecting disease susceptibility, including
             predisposition to complex genetic diseases such as cancer, diabetes,
             cardiovascular disease, and Alzheimer. In addition, genetic variation can
             affect individuals’ response to certain drug treatments. 9




    5 Indexes, also known as barcodes or tags, are unique sequences of usually 8 to 12 base pairs long that are
    ligated to fragments in a sequencing library for identification in subsequent data analysis.
    6 A primer is a short single strand of DNA (generally about 18-22 bases) that serves as a starting point for DNA

    synthesis.
    7 Briefing Note for the CMA, paragraphs 35 and 125.
    8 https://www.genome.gov/about-genomics/fact-sheets/Genetics-vs-Genomics
    9 Parties’ Final Merger Notice, paragraph 60.




                                                            6
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 110 of 845 PageID #: 29924


    2.8      In addition, to human applications, DNA sequencing can be used on non-
             human species, including plants, livestock and microbes.

    2.9      The major types applications that DNA sequencing is currently used for are: 10

                     (a) Basic Research: This is broadly defined to include researchers at
                         universities, research centres, government institutions, and
                         biotechnology and pharmaceutical companies, who use DNA
                         sequencing to further scientific discovery.

                     (b) Translation Research: Builds on basic research to create new
                         therapies, medical procedures, or diagnostics. Its main focus is to
                         “translate” scientific discoveries into new clinical tools and
                         applications that can improve human health.

                     (c) Clinical & diagnostics: The use of DNA sequencing to evaluate
                         risks, diagnose illness, and design treatments for patients.

                     (d) Agri-genomics: DNA sequencing is used to explore the genetic
                         and biological basis for productivity and nutritional constitution in
                         crops and livestock.

                     (e) Consumer: DNA sequencing being provided directly to consumers
                         outside of a clinical setting, and without including a clinician.

                     (f) Pharmaceutical: Many therapeutics only work, or work optimally,
                         on patients having a certain genetic makeup. Therefore,
                         pharmaceutical companies use pharmacogenomics to analyse how
                         patients’ DNA influences their response to new drugs.

    2.10     The exact form of variations in the DNA sequence can vary. For example,
             these can take the form of replacing base pairs with different nucleotides
             (substitutions), additional base pairs being added or removed
             (insertions/deletions), sections being moved (translocations), repeats,
             duplications, etc. The exact length of these variations will differ from a single
             base pair up to hundreds, thousands, or even millions of base pairs. 11

    2.11     Depending on the application, a number of different methods are used when
             developing and using DNA sequences. In particular: 12

                     (a) Whole genome sequencing (WGS): This refers to the process of
                         determining the complete DNA sequence of an organism's


    10 Parties’ Final Merger Notice, paragraph 58.
    11 Parties’ Final Merger Notice, paragraphs 64-65.
    12 [].




                                                         7
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 111 of 845 PageID #: 29925


                            genome. This can consist of ‘de novo’ sequencing (the
                            development of a brand-new reference genome which can be used
                            as a base comparator for subsequent work) or ‘resequencing’
                            (sequencing the genome of an individual organism for which a
                            suitable reference genome exists). 13

                      (b) Targeted sequencing: This entails the isolation and sequencing of
                          a subset of genes or regions of the genome. This is useful for
                          studies in oncology, microbial genomics, and other research
                          involving analysis of rare cell populations. 14

                      (c) Counting: This entails counting the number of DNA pieces that
                          match a certain sequence for example, how many chromosomes
                          are present in a sample or how much bacterial/viral DNA is present
                          in a sample. This can be used for applications such as detecting
                          whether there is an elevated quantity of abnormal DNA is present
                          in a patient’s blood, indicating the presence of cancer. 15


    History of DNA sequencing

    2.12     The first DNA sequencers were developed based on the work of the British
             biochemist Frederick Sanger. In 1977, Sanger introduced the "chain
             termination method" to identify the nucleotides on a DNA strand. This is
             known as Sanger sequencing method and represents what are now called
             ‘first generation’ sequencers or ‘Sanger’ sequencers. 16

    2.13     In 1987, Applied Biosystems, now part of Thermo Fisher Scientific,
             commercialised an automatic sequencing instrument based on the sanger
             sequencing method. This was the main approach used to support the Human
             Genome Project, which aimed to sequence the entire human genome. 17 This
             publicly funded project was initiated in 1990 and completed in 2003 at a total
             estimated cost of $2.7 billion. 18

    2.14     In 2005, a new generation of sequencers emerged. These used a new
             technological approach to achieve high throughput by sequencing billions of




    13 Parties’ Final Merger Notice, paragraph 67.
    14 Parties’ Final Merger Notice, paragraph 67.
    15 Briefing Note for the CMA, paragraphs 95 and 98.
    16 Briefing Note for the CMA, paragraphs 38-40.
    17 Our understanding of the term project, in this report, is an individual or collaborative enterprise (often a team at

    a university or research institute), planned to achieve a particular scientific goal.
    18 Briefing Note for the CMA, paragraphs 41-42.




                                                               8
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 112 of 845 PageID #: 29926


             DNA strands in parallel. In large part because of the high throughput, second
             generation sequencers have a substantially lower cost per base. 19

    2.15     Since 2010, a small number of companies have developed ‘single molecule’
             sequencers (sometimes referred to as third generation sequencing). These
             primarily differ from previous technologies due to the fact that they do not
             require fragmenting the DNA into such small pieces, and so are able to
             produce longer raw DNA sequences. These longer sequences are beneficial
             as they make reassembly of the original sequence easier, as well as being
             necessary to identify longer variations (eg studies have found that short read
             approaches may not be detecting between 30% and 90% of structural
             variations, with very high false positive rates). 20 As a result of the longer raw
             sequences produced, this approach is sometimes referred to as ‘long read’ or
             ‘native long read’, with second generation sequencers being referred to as
             ‘short read’. 21,22 In these provisional findings we refer to both second
             generation (short read) and third generation (long read) sequencing systems,
             and together as next generation sequencing (NGS) systems.

    2.16     As a result of the dynamic nature of the industry and improvements in DNA
             sequencing, as well as associated activities such as data processing, the
             costs have decreased significantly over the past c.20 years, as is shown in
             Figure 2 below:




    19 Briefing Note for the CMA, paragraph 44.
    20 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5990442/
    21 A general consensus is that any technology which is capable of sequencing greater than 1,000 continuous

    base pairs would be referred to as “native long read”. However most current native long read sequencers can
    generate thousands to hundreds of thousands base pairs per read, compared to tens to hundreds of base pairs
    per read for most current short read instruments; Briefing Note for the CMA, pages 19-20.
    22 There are approaches to try and extend the read lengths of short read platforms to achieve some of the

    benefits of native long read. These are known as “linked long read” or “associated short read” and consist of
    using library preparation methods such as labelling the fragments to help with reassembly of the original “parent”.
    For the purposes of this Report, the term ‘long read’ shall be used to mean native long read, unless indicated
    otherwise.



                                                            9
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 113 of 845 PageID #: 29927
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 114 of 845 PageID #: 29928


    Figure 3: Estimated total cost to sequence a human-sized genome using ’second generation’
    sequencing platforms, 2015-2019




    Source: National Human Genome Research Institute 24

    2.18     The Parties stated that the current cost of sequencing a human-sized genome
             on its high-end sequencers is around $[], 25 which would therefore represent
             around []% of the current total cost.

    2.19     The Parties told us that the recent trend on these charts did not accurately
             reflect the cost of DNA sequencing. They stated that these charts reflect the
             total cost of sequencing a human genome on any system rather than just the
             cost of the sequencing itself on Illumina’s latest instrument, that it reflects the
             cost to the specific institution rather than other customers, that the spikes
             reflect variations in the volume of samples being run, and that the definition of
             genome may have changed in terms of the number of megabases included. 26

    2.20     We note that the National Human Genome Research Institute provides
             equivalent data on a cost per megabase basis which shows the same trend,
             with a cost decrease of 70% in mid-2015 after which the cost has fluctuated
             over time, but not shown any decreasing trend. 27 We also note, Illumina
             references the same data on its own website when discussing the evolution of



    24 https://www.genome.gov/about-genomics/fact-sheets/DNA-Sequencing-Costs-Data; visited in August 2019;
    Cost includes labour, administration, management, utilities, reagents, and consumables, sequencing instruments
    and other large equipment (amortized over three years), informatics activities directly related to sequence
    production (eg, laboratory information management systems and initial data processing), submission of data to a
    public database, and indirect Costs as they relate to the above items.
    25 Parties’ Final Merger Notice, paragraph 290; Parties’ submissions on third party estimates ([]).
    26 Illumina’s Hearing with the CMA, pages 17-20, PacBio’s Hearing with the CMA, pages 28-31.
    27 https://www.genome.gov/about-genomics/fact-sheets/DNA-Sequencing-Costs-Data.




                                                          11
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 115 of 845 PageID #: 29929


             DNA sequencing costs, although they show the chart ending at the start of
             2016. 28

    2.21     Other data provided by the Parties showing the trends of DNA sequencing
             costs also show that since 2015 the cost reductions appear to have
             substantially reduced, consistent with the Figures shown above. []: 29

    Figure 4: Parties’ submission on cost and volume of DNA sequencing over time

    [].

    Source: Parties’ response to P1 Decision, page 3.

    2.22     While the above Figures reflect the cost of first and second generation
             sequencing, the cost of long read sequencing has also decreased rapidly,
             most notably in recent years. For example, in the two years from 2013 to
             2015, the consumables cost of sequencing a human-sized genome using
             PacBio’s technology decreased from around $1 million to $360,000. Then,
             from 2015 to 2019 (the same time period shown in Figure 3 above), these
             costs decreased from $360,000 to $6,750 per human-sized genome at high
             accuracy, 30 or potentially even lower. 31

    2.23     Although these figures are not directly comparable in absolute terms, we have
             plotted this on a logarithmic axis alongside the cost using first/second
             generation technologies in Figure 5 below in order to show the relative
             variations observed over time for each:




    28 https://www.illumina.com/science/technology/next-generation-sequencing/beginners/ngs-cost.html (accessed
    on 19 September 2019).
    29 We note that the Parties have not provided the underlying data or analysis to support this figure.
    30 Based on using CCS in order to provide a higher level of accuracy. Using the lower-accuracy CLR approach,

    these cost figures could be reduced by up to 80%. Parties’ Response to Follow-Up Questionnaire, Q1(b) and (c).
    31 PacBio Sequel II can sequence a human-sized genome using CLR for around $1,000 (Parties’ Final Merger

    Notice, paragraph 55), while ONT’s public figures indicate that its consumables cost would be around $300 per
    genome on its high end PromethIONs https://nanoporetech.com/products/comparison (based on $3 per Gb
    quoted on its website, and 90Gb required per genome (at 30x) as reflected in the national Human Genome
    Research Institute data).



                                                         12
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 116 of 845 PageID #: 29930


    Figure 5: Estimated total cost to sequence a human-sized genome via first and second
    generation sequencing platforms, and consumable-only costs of PacBio sequencing
    (logarithmic y-axis)




    Source: National Human Genome Research Institute 32 and PacBio data 33



    Other suppliers of DNA sequencing

    2.24     In this section we set out the main current providers of DNA sequencing
             (other than the Parties) and provide some background about their sequencing
             business. Additional details are included in other chapters where relevant.

    2.25     Table 1 below shows the estimated share of the NGS systems market
             (discussed in more detail in paragraphs 8.117, onwards below):




    32 https://www.genome.gov/about-genomics/fact-sheets/DNA-Sequencing-Costs-Data; visited in August 2019;
    Cost includes labour, administration, management, utilities, reagents, and consumables, sequencing instruments
    and other large equipment (amortized over three years), informatics activities directly related to sequence
    production (eg, laboratory information management systems and initial data processing), submission of data to a
    public database, and indirect Costs as they relate to the above items.
    33 Based on using CCS in order to provide a higher level of accuracy. Using the lower-accuracy CLR approach,

    these cost figures could be reduced by up to 80%. Parties’ Response to Follow-Up Questionnaire, Q1(b) and (c).



                                                               13
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 117 of 845 PageID #: 29931
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 118 of 845 PageID #: 29932


            for medical institutions, research institutions and other public and private
            partners. 38 In 2014, BGI stated that it was the world's largest genomics centre,
            producing at least a quarter of the world's genomic data. 39

    2.28    In 2013, BGI acquired Complete Genomics, and in 2015 launched its first
            short read sequencing system based on Complete Genomics’ technology.
            Since then it has released a number of sequencing platforms, building a
            portfolio of products with a range of different costs and throughputs. 40

    2.29    The BGI subsidiary which focuses on DNA sequencing instrument has around
            900 employees, 41 and BGI has stated that it has installed around 1,000
            systems in 16 different countries although we understand that it has not
            currently sold any systems in the UK, to date. 42

    2.30    As well as developing and commercialising its own short read DNA
            sequencing technology, BGI currently provides a DNA sequencing service for
            customers who do not want to buy an instrument themselves. This includes
            the provision of short read and long read sequencing services and involves
            customers sending the samples to BGI and specifying which technology they
            would prefer, 43 and BGI sequences them on the customer’s behalf.

    2.31    BGI has a share of [0-5%] in the NGS systems market on a worldwide basis
            and is seeking to create a diversified offering across a wide portfolio of
            products (eg desktop sequencers, high throughput platforms, etc). 44

    Oxford Nanopore Technologies (ONT)

    2.32    ONT is a privately held, UK based, company that was spun out from the
            University of Oxford in 2005 to develop and commercialise long read DNA
            sequencing systems. It currently has more than 450 employees 45 generating
            around £14 million of revenue in 2017. 46 In 2018, ONT completed a funding
            round which valued the company at around £1.5 billion. 47




    38 https://www.bgi.com/us/company/about-bgi/
    39 https://en.genomics.cn/en-xsyx.html
    40 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    pages 63-64.
    41 https://en.mgitech.cn/page/gsjj.html
    42 http://en.mgitech.cn/article/detail/mgiannouncesmiles.html; [].
    43 Includes instruments from BGI, Illumina, Thermo Fisher, and PacBio (listed as “coming soon”);

    https://www.bgi.com/us/resources/sequencing-platforms/
    44 https://www.bgi.com/us/company/about-bgi/
    45 https://nanoporetech.com/about-us/history
    46 ONT 2017 Annual Report; https://beta.companieshouse.gov.uk/company/05386273/filing-

    history/MzIwNzA3NzQ4MWFkaXF6a2N4/document?format=pdf&download=0
    47 https://www.ft.com/content/df80e218-2b85-11e8-a34a-7e7563b0b0f4




                                                          15
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 119 of 845 PageID #: 29933


    2.33    ONT has commercialised a number of long read sequencers based on its own
            nanopore technology. It has three main systems available at this point ranging
            from the smallest MinION (starter pack costing less than $1,000) to the
            PromethION (starter pack costs starting at around $165,000). 48

    2.34    ONT has stated that its goal is to make DNA/RNA analysis technology
            accessible to all and open up new sequencing applications. ONT reports that,
            as of May 2018, it had sold a total of 6,000-7,000 MinION starter packs. 49

    2.35    ONT has a share of [0-5%] in the NGS systems market on a worldwide basis,
            and we understand its R&D focus to be in producing portable, affordable
            instruments, 50 as well as improving the accuracy of its existing technology. 51

    Thermo Fisher Scientific (Thermo Fisher)

    2.36    Thermo Fisher is the world leader in serving science (including analytical
            instruments and laboratory products), with global revenues of more than $24
            billion and approximately 70,000 employees. 52

    2.37    In 2014, Thermo Fisher acquired Life Technologies, which supplied short read
            DNA sequencing instruments under the SOLiD and Ion Torrent systems. 53
            Thermo Fisher no longer actively markets its SOLiD system, 54 but continues
            to sell and develop Ion Torrent. According to a third party source, Thermo
            Fisher now has an installed base of around 4,500 units globally. This estimate
            would make it the second largest global provider of second generation
            instruments, after Illumina. 55

    2.38    Thermo Fisher’s acquisition of Life Technologies also included the technology
            developed by Applied Biosystems. 56 As a result of this, Thermo Fisher is now,
            according to a third party report, the leading global supplier of first-generation
            Sanger sequencing systems, with the third party report estimating an installed
            base of around 18,000 instruments globally (equal to around 90% of all


    48 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,
    pages 75-76.
    49 https://nanoporetech.com/about-us/news/clive-g-brown-cto-plenary-london-calling
    50 “The Company has a rich development pipeline that includes solutions to enable any user, anywhere, including

    the mobile-phone-compatible SmidgION and low cost, portable sample prep Ubik”;
    https://nanoporetech.com/about-us
    51 https://nanoporetech.com/about-us/news/new-r10-nanopore-released-early-access
    52 https://ir.thermofisher.com/investors/company-information/company-profile/default.aspx
    53 https://www.chemistryworld.com/news/thermo-fisher-to-buy-life-technologies-in-158bn-deal/6079.article;

    https://allseq.com/knowledge-bank/ngs-necropolis/solid/
    54 https://allseq.com/knowledge-bank/ngs-necropolis/solid/
    55 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    pages 58-60.
    56 In 2008, Applied Biosystems merged with Invitrogen to form Life Technologies;

    https://www.genomeweb.com/archive/invitrogen-acquire-applied-biosystems-67b#.XV6nJuhKiUk



                                                          16
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 120 of 845 PageID #: 29934


            Sanger sequencing instruments). 57 Based on an estimated total expenditure
            on first-generation Sanger sequencing was around $450 million per annum, 58
            which, the CMA calculates, would indicate Thermo Fisher’s share of this to be
            around $400 million.

    2.39    According to third party reports Thermo Fisher has a share of [10-20%] in the
            NGS systems market on a worldwide basis, although it is primarily focused on
            targeted clinical and translational application segments. 59 We understand its
            current R&D focus to be to strengthen its Ion Torrent systems to assist with
            cancer diagnostics in clinical environments. 60

    QIAGEN N.V. (QIAGEN)

    2.40    Founded in 1986, QIAGEN is a major player in the provision of sample
            preparation and assay technologies for molecular diagnostics (human
            healthcare), applied testing (forensics, veterinary testing and food safety),
            pharma (pharma and biotech companies) and academia (life sciences
            research). QIAGEN is listed on the New York and Frankfurt Stock Exchanges
            and has around 5,000 employees generating global revenues of around $1.5
            billion. 61

    2.41    In 2012, QIAGEN acquired Intelligent BioSystems (IBS), a company that was
            developing short read sequencing systems. 62 In late 2015, it launched its new
            GeneReader system, 63 which aims to simplify the sequencing workflow
            process “taking you from primary sample preparation to final report”. 64 At the
            end of 2017, a third party report estimated that QIAGEN had an installed base
            of around 130 GeneReaders. 65




    57 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    page 45.
    58 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    page 83.
    59 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    page 45.
    60 “We continued to strengthen our Ion Torrent line of next-generation sequencing systems with the new Ion

    GeneStudio S5 Series of benchtop instruments. When combined with our growing menu of Oncomine assays,
    this new platform offers a complete solution to help researchers bring new cancer diagnostics to the clinic.”
    https://s1.q4cdn.com/008680097/files/doc_financials/annual/2018/Thermo-Fisher_2018_Annual-Report.pdf
    61 https://corporate.qiagen.com/-/media/project/qiagen-corporate/corporate-microsite/documents/investor-

    relations/2019/reports/qia_18_005_gesamt_final_190509_web.pdf, pages 8 and 34.
    62 https://www.genomeweb.com/clinical-sequencing/qiagen-acquires-intelligent-bio-systems-maps-out-

    sequencing-strategy#.XZ8K8EZKiUk
    63 https://corporate.qiagen.com/newsroom/press-releases/2015/20151104_gr_launch
    64 Parties’ Final Merger Notice, paragraph 182 and

    https://www.qiagen.com/us/applications/ngs?intcmp=home_appl_1
    65 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    page 65.



                                                          17
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 121 of 845 PageID #: 29935


    2.42    QIAGEN also supplies universal solutions which can be used with any second
            generation sequencer, including Illumina’s. These sequencing-related
            solutions include library preparation, assays, and bioinformatics software. 66

    2.43    QIAGEN generated around $140 million from its “portfolio of NGS” in 2018,
            which includes sales associated with its GeneReader instrument as well and
            broader DNA sequencing products and services. 67 An analyst report indicated
            that contributions from GeneReader are likely to be a small proportion of this,
            at around $15 million. 68

    2.44    QIAGEN has a share of [0-5%] in the NGS systems market on a worldwide
            basis. 69

    2.45    On 7 October 2019, QIAGEN announced that it was suspending any ongoing
            NGS instrument development activities, and at the same time announced a
            new strategic collaboration with Illumina to “advance the use of NGS
            technologies in clinical decision-making”. 70


    Spend on DNA sequencing

    2.46    Third party estimates of the global expenditure on DNA sequencing indicate
            that it is currently between $4-5 billion, and is expected to grow rapidly,
            achieving double-digit growth for at least the next five years. 71 We note that
            these estimates appear to include expenditure which is not associated with a
            manufacturer of DNA sequencers (eg consumables manufactured by third
            parties without their own instruments), so are not directly comparable with
            other figures quoted in our Provisional Findings.

    2.47    Illumina has developed its own model to forecast future growth in DNA
            sequencing spend, by application and by method used, for the next 15 years.
            At a total level, it indicates an expectation that DNA sequencing will [].
            Some additional details of Illumina’s projections are shown in Figure 7 to
            Figure 9 below.




    66 https://www.qiagen.com/gb/products/next-generation-sequencing/library-preparation/
    67 https://corporate.qiagen.com/-/media/project/qiagen-corporate/corporate-microsite/documents/investor-
    relations/2019/reports/qia_18_005_gesamt_final_190509_web.pdf, page 25.
    68 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    pages 66-67.
    69 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    pages 66-67.
    70 https://corporate.qiagen.com/newsroom/press-

    releases/2019/20191007_Q3_preliminary_sales_and_restructuring_charges
    71 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    pages 8, 34, and 44; Markets and Markets Next-Generation Sequencing (NGS) Market Global Forecasts to 2022,
    page 36; [].


                                                         18
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 122 of 845 PageID #: 29936


    Figure 7: [].

    [].
    Source: [].



    Figure 8: [].

    [].
    Source: [].


    Figure 9: []

    [].

    Source: [].


    2.48     We note that, given the dynamic and rapidly evolving nature of DNA
             sequencing and the timescales involved in its projections, the specific
             numbers projected by Illumina are unlikely to be particularly accurate.
             However, they appear to be consistent with other third-party views and
             indicate the general speed of progress, as well as the likely avenues of
             particular growth in applications and methods.

    2.49     Illumina submitted an estimate of the future split between short read and long
             read expenditure. 72 []. 73[] and would be concerned about placing weight
             on this without additional evidence to support this approach.

    3.       The Parties

    Illumina

    Overview of structure and operations

    3.1      Illumina is a global genomics company that is incorporated in Delaware (US),
             headquartered in California (US), and is publicly listed on the NASDAQ stock
             exchange. 74 Illumina develops, manufactures and commercialises systems,
             consumables, bioinformatics and services used for genetic analysis
             worldwide. Illumina’s systems include second generation, short read DNA




    72 Parties’ Response to the Annotated Issues Statement, Figure 5.
    73 The source of this data is attributed to the Illumina market model, but the only information on how it might have
    been extracted is footnote 15 of the Response to the Annotated Issues Statement and Illumina’s response to
    putback.
    74 https://www.sec.gov/Archives/edgar/data/1110803/000111080319000013/fy2018form10-k.htm




                                                            19
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 123 of 845 PageID #: 29937


            sequencing instruments based on its Sequencing by Synthesis (SBS) 75
            technology as well as DNA microarray scanners.

    3.2     Illumina also provides product support services for its systems as well as
            genetic analysis services powered by its sequencing and microarray
            technologies. Illumina’s sequencing systems use consumables that include
            library preparation kits, sequencing kits and flow cells. The sequencing data
            that they produce is interpreted with specific bioinformatics software and
            applications. 76

    3.3     Illumina’s customers include a variety of government and not-for-profit
            genomic research institutes, academic institutions, hospitals, genomics
            centres as well as pharmaceutical, biotechnology, agrigenomics, clinical and
            diagnostic laboratories, and consumer genomics companies.

    3.4     Approximately 89% of Illumina’s common stock equivalent is institutionally
            owned, but no shareholders or group of shareholders has or have sole or joint
            control. The list of Illumina’s top five shareholders as on 29 March 2018
            were: 77

                     (a) Bailie Gifford & Co. (12.1%)

                     (b) Blackrock, Inc (7.9%)

                     (c) Capital Research & Management Co. (Global Investors) (7.8%)

                     (d) The Vanguard Group, Inc. (7.0%)

                     (e) The Growth Fund of America (5.5%)

    Financials

    3.5     Illumina’s turnover in 2018 was $3.3 billion derived from an installed base of
            around 13,000 instruments. 78 Of its 2018 global revenue, $850 million (26%)
            was attributable to the EMEA region. 79 In 2017, Illumina’s turnover was $2.8
            billion, of which around $650 million (24%) was attributable to the EMEA
            region, and $[] ([]%) to the UK. 80 Illumina had a market capitalisation of


    75 SBS technology is responsible for 90% of the world’s NGS sequencing. It is a multi-molecular approach to

    Sequencing; https://www.illumina.com/science/technology/next-generation-sequencing/sequencing-
    technology.html
    76 The term application is used to refer to the broad category of uses that sequencing technology

    can be used for, for example, clinical, diagnostic, or agrigenomics applications.
    77 Parties’ Final Merger notice, paragraph 12
    78 https://s24.q4cdn.com/526396163/files/doc_presentations/ILMN-at-Barclays-13-March-2019.pdf
    79 Illumina Annual 10-K Report, 31 Dec 2018, page 55.
    80 Illumina Annual 10-K Report, 31 Dec 2018, page 55; Paragraph 25 and Table 1 of the Parties’ Final Merger

    Notice.


                                                         20
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 124 of 845 PageID #: 29938


               around $54 billion on the 1st July 2019. Its recent financial performance is
               shown below:

    Table 2: Illumina simplified P&L, 2016-18 ($m)
                                           2016         2017          2018

     Revenue                               2,398        2,752          3,333
     COGS                                  -732         -926          -1,033
     Gross Profit                          1,666        1,826          2,300
     R&D Costs                             -504         -546           -623
     SG&A Costs                            -584         -674           -794
     Legal Contingencies                     9            -              -
     Operating Profit                       587          606            883
     Other Income (and Costs)               -26          437            11
     Provision for income taxes            -133         -365           -112
     Net Profit                             428          678            782

     % Gross Margin                        69%          66%           69%
     % Operating Margin                    24%          22%           26%
     % Net Profit Margin                   18%          25%           23%
    Source: Illumina 2018 10-K.

    3.6        The revenue growth seen in the past 3 years (15-20% per annum) is not
               unusual for Illumina. When it launched its IPO in 2000, it had revenues of
               around $1.3 million, and has grown substantially over the past 18 years, as
               shown in Figure 10 below:

    Figure 10: Illumina annual revenue 2000-2018 ($m)




    Source: Illumina 2000-2018 10-Ks.

    3.7        Illumina’s DNA sequencing instruments include: 81




    81   https://www.illumina.com/systems/sequencing-platforms.html


                                                           21
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 125 of 845 PageID #: 29939


                    (a) iSeq: Illumina’s most recent introduction (launched in 2018) – a low
                        throughput short read benchtop sequencer, with maximum output
                        of 1.2 Gb.

                    (b) MiniSeq: A low throughput short read benchtop sequencer, with
                        maximum output of 7.5Gb.

                    (c) MiSeq: A mid throughput short read sequencer, with maximum
                        output of 15 Gb. Includes versions certified for in vitro diagnostic
                        uses (MiSeq Dx) and forensics (MiSeqFGx)

                    (d) NextSeq: A mid throughput short read sequencer, with maximum
                        output of 120 Gb. Includes a version certified for in vitro diagnostic
                        uses (NextSeq Dx).

                    (e) HiSeq: A high throughput short read sequencer, with maximum
                        output of 1,500 Gb.

                    (f) HiSeq X (discontinued): A high throughput short read sequencer,
                        with maximum output of 1,800 Gb. This was only available in
                        bundles of five or ten and was originally restricted to human whole-
                        genome sequencing. Subsequently, some of the restrictions were
                        removed to allow other species, but still only whole-genome
                        sequencing. 82

                    (g) NovaSeq: Illumina’s most expensive and highest throughput
                        model. This is a high throughput short read sequencer, with a
                        maximum output of 6,000 Gb.

    3.8     Illumina records its sales against three key categories:

                    (a) Instruments;

                    (b) Consumables;

                    (c) Services (including maintenance); and other.

    3.9     []:




    82https://www.illumina.com/content/dam/illumina-marketing/documents/products/datasheets/datasheet-hiseq-x-
    ten.pdf



                                                        22
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 126 of 845 PageID #: 29940


    Figure 11: Illumina split of revenue and gross profit 83 by product-type, 2018

    []
    Source: Illumina 2018 10-K, email from Illumina dated 6 September 2019.

    3.10     Illumina increased its nominal R&D spending from $546 million in 2017 to
             $623 million in 2018, however as a percentage of revenue this has slightly
             decreased from 19.8% in 2017 to 18.7% in 2018. 84 Illumina is developing a
             wide range of individual projects in order to improve its existing propositions,
             and to develop new products. In particular, Illumina highlighted the following in
             order to continue to compete effectively in a dynamic industry, across read
             length and output spectra: 85

                       (a) [].

                       (b) [].

                       (c) [].

    3.11     Over the past 3 years, Illumina has generated operating margins of between
             22% and 26% and net margins after tax of between 19% and 26%. In the
             same time period, its absolute net earnings have increased by over 80% from
             $454 million in 2016 to $826 million in 2018. 86

    3.12     To date, Illumina has never paid a dividend, but has returned funds to
             shareholders through other mechanisms such as share repurchasing
             schemes: $250 million was authorised in May 2017; $150 million in May 2018;
             and, $550 million in the first quarter of 2019). 87

    3.13     Illumina also invests in innovation through a venture capital fund (Illumina
             Ventures) as well as a business incubator (Illumina Accelerator). Illumina
             Ventures operates as an independently-managed fund investing in early-
             stage genomics companies, 88 while Illumina Accelerator provides direct
             support to start-ups in the form of six-month funding cycles, access to seed
             investment, access to Illumina systems and facilities, and business
             coaching. 89




    83 Gross profit figures here exclude R&D spend.
    84 Illumina 10K, 31 Dec 2018, page 29.
    85 [].
    86 Illumina 2018 10-K, page 44.
    87 Illumina 2018 10-K, page 25; Illumina Q1 2019 10-Q, page 31.
    88 https://www.illuminaventures.com/our-approach (as visited on 16 July 2019).
    89 https://www.illumina.com/science/accelerator.html (as visited on 16 July 2019).




                                                               23
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 127 of 845 PageID #: 29941


    PacBio

    Overview of structure and operations

    3.14    PacBio is a global genetics company that is incorporated in Delaware (US),
            headquartered in California (US), and is publicly listed on the NASDAQ stock
            exchange. 90 PacBio develops, manufactures and commercialises third
            generation, native long read DNA sequencing systems based on its Single
            Molecule, Real Time (SMRT) technology. PacBio’s long read systems run on
            proprietary consumables that include library preparation kits, sequencing kits
            and SMRT Cells commercialised by PacBio. The sequencing data produced
            is interpreted with bioinformatics tools provided by PacBio and by third
            parties.

    3.15    PacBio’s customers include government and not-for-profit genomic research
            institutes, genomics centres, pharmaceutical companies and agricultural
            companies. PacBio also provides product support services for its native long
            read sequencing systems. 91

    3.16    PacBio introduced its new Sequel system (Sequel II) on 24 April 2019
            following a (reportedly-successful) early access program. Sequel II is based
            on the same underlying SMRT technology as previous PacBio sequencing
            systems but now includes the SMRT Cell 8M chip which increases the
            number of potential observations (the number of DNA molecules analysed)
            from 1 million to 8 million, increasing output and reducing cost of sequencing
            considerably as a result. 92 This is discussed in more detail in chapter 8 on the
            competitive effects of the merger.

    3.17    No shareholder or group of shareholders has or have sole or joint control of
            PacBio’s shares. The list of PacBio’s top five shareholders at the end of
            September 2018 (just prior to the Merger) is provided below: 93

                   (a) Consonance Capital Management LP (9.1%);

                   (b) Maverick Capital Ltd (8.5%);

                   (c) Oracle Investment Management, Inc (6.5%);

                   (d) Capital Research Global Investors (6.3%); and




    90 https://www.sec.gov/Archives/edgar/data/1299130/000129913019000014/pacb-20181231x10k.htm
    91 Paragraphs 4 and 16 of the Parties’ Final Merger Notice.
    92 Paragraphs 52-55 of the Parties’ Final Merger Notice.
    93 [].




                                                     24
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 128 of 845 PageID #: 29942


                      (e) BlackRock Institutional Trust Company, N.A. (6.0%).

    3.18        Prior to the Proposed Merger only BlackRock Fund Advisors represented a
                common shareholder between PacBio and Illumina with a shareholding
                greater than 5% in each company.

    Financials

    3.19        PacBio’s turnover in 2018 was $78.6 million, derived from an installed base of
                over [] instruments. 94 Around $[] (circa []%) of this global revenue was
                attributable to the UK. 95 Prior to the announcement of the Merger, it had a
                market capitalisation of around $700 million. Its recent financial performance
                is shown in Table 3 below:

    Table 3: PacBio simplified P&L, 2016-18 ($m)
                                      2016      2017      2018

     Revenue                           90.7     93.5        78.6
     COGS                             -46.6     -58.8      -53.5
     Gross Profit                      44.2     34.7        25.1
     R&D Costs                        -67.6     -65.3      -62.6
     SG&A Costs                       -47.8     -59.1      -63.5
     Operating Profit (Loss)          -71.2     -89.8     -101.0
     Other Income (and Costs)          -3.1      -2.4       -1.6
     Net Profit (Loss)                -74.4     -92.2     -102.6

     % Gross Margin                    49%       37%       32%
     % Operating Margin               -79%      -96%      -128%
     % Net Profit Margin              -82%      -99%      -131%
    Source: PacBio 2018 10-K.

    3.20        Since its IPO in 2010, PacBio’s revenue has grown substantially, although this
                growth has not been as steady as Illumina’s, as shown below:




    94   [].
    95   [].


                                                   25
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 129 of 845 PageID #: 29943


    Figure 12: PacBio annual revenue 2010-2018 ($m)




    Source: PacBio Exiting Firm Analysis, Table 1.

    3.21      During the period September 2013 until December 2016, PacBio had a
              development, commercialisation and licencing agreement with Roche to
              develop diagnostic products based on PacBio’s SMRT technology. 96 As
              PacBio met certain milestones it received $[] in aggregate funding from
              Roche, which contributed to PacBio’s revenue profile shown above.

    3.22      PacBio’s DNA sequencing instruments include:

                       (a) RS (discontinued): PacBio’s original long read DNA sequencer,
                           commercially released in 2011. 97

                       (b) RS II (discontinued): An updated version of PacBio’s long read
                           DNA sequencer, commercially released in 2013. 98

                       (c) Sequel: Making up the majority of PacBio’s current installed base,
                           Sequel is a long read DNA sequencer which was released to
                           replace the RS II. Sequel was commercially released in 2015. 99




    96 Parties’ Final Merger Notice, paragraphs 49-51.
    97 https://www.genomeweb.com/sequencing/pacbio-ships-first-two-commercial-systems-order-backlog-grows-44
    98 https://www.genomeweb.com/sequencing/new-products-pacbios-rs-ii-cufflinks
    99 https://www.genomeweb.com/business-news/pacbio-launches-higher-throughput-lower-cost-single-molecule-

    sequencing-system; [], Chart 1.



                                                       26
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 130 of 845 PageID #: 29944


                       (d) Sequel II: PacBio’s most recent instrument, which generates 8x
                           more data than its previous Sequel ones. Sequel II was
                           commercially released in 2019. 100

    3.23      PacBio records its sales against the three key categories:

                       (a) Instruments;

                       (b) Consumables;

                       (c) Services and other (including maintenance).


    3.24      In recent years PacBio has generated []. [] shown in Figure 13 below:

    Figure 13: PacBio split of revenue and gross profit by product-type, 2018

    []
    Source: []

    3.25      PacBio currently relies on third-party sales and distribution partners for some
              non-U.S. sales,

    3.26      PacBio spends a larger proportion of its funds on R&D than Illumina. This is
              equivalent to around 70-80% of its annual revenue (for example, $63 million in
              2018 and $65 million in 2017 as shown in Table 3 above). PacBio’s short term
              R&D focus is on []. 101

    3.27      Since its founding, PacBio has never made an annual operating profit. Its
              revenues and operating profits since its IPO in 2010 are shown in Table 4
              below:

    Table 4: PacBio revenue and operating profits, 2010-18 ($m)
                               2010       2011       2012       2013       2014      2015       2016       2017    2018

     Revenue                     1.7      33.9        26.0       28.2      60.6       92.8      90.7        93.5    78.6
     Operating Profit (Loss)   -140.2    -109.4      -94.5      -79.3      -66.2     -31.7      -74.4      -92.2   -102.6
    Source: [].

    3.28      PacBio has funded its operations primarily via equity capital raises. During the
              period 2004 to 2010, PacBio raised a total of $364 million in equity capital
              primarily through venture capital funds. In October 2010 PacBio listed on the
              Nasdaq stock exchange and raised a total of $211 million through the IPO.
              Then, from 2013 onwards, PacBio has continued to raise equity capital at



    100 https://www.pacb.com/press_releases/pacific-biosciences-launches-new-sequel-ii-system-featuring-8-times-
    the-dna-sequencing-data-output/
    101 [].




                                                         27
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 131 of 845 PageID #: 29945


            approximately an annual basis via ‘At the Market’ (ATM) and Follow on
            offerings, totalling $307 million. 102

    3.29    In 2013 PacBio also raised $20.5 million in debt funding with an interest rate
            of 8.75%. The loan is due to be repaid in full by February 2020. PacBio has
            not accessed the debt capital markets for any additional funding. 103

    4.      The Proposed Merger

    Introduction

    4.1     On 1 November 2018, the Parties signed a merger agreement (the ‘Merger
            Agreement’) to acquire PacBio at $8.00 (equivalent to £6.20) per share in
            cash, with a total acquisition price of approximately $1.2 billion (£930
            million). 104 The completion date was set as 1 November 2019. 105

    4.2     The Proposed Merger is conditional upon approval by PacBio's shareholders,
            which was given on 24 January 2019, as well as clearance by the US and UK
            competition authorities. 106

    4.3     On 25 September 2019, the Parties amended the Merger Agreement to,
            among other things, extend the completion date to 31 December 2019,
            subject to Illumina’s unilateral right to extend until 31 March 2020. During this
            period, Illumina is required to make a series of cash payments to PacBio,
            enabling PacBio to fund its continuing operations. These payments become
            repayable (with no interest) under certain circumstances if the Proposed
            Merger does not complete. 107


    Timeline of discussions

    4.4     PacBio had been searching for a strategic partner since August 2017. The
            Parties had a few meetings to discuss the potential for a strategic partnership.
            PacBio’s search for a strategic partner is discussed in more detail in chapter 6
            on the Counterfactual.

    4.5     On 25 September 2018, Illumina made an offer to acquire PacBio for $7 per
            share which was rejected as being too low, at which point Illumina’s CEO



    102 [].
    103 [].
    104 Parties’ Final Merger Notice, paragraphs 6 and 7.
    105 Merger Agreement, Section 10.01(b)(i).
    106 Parties’ Final Merger Notice, paragraph 8.
    107 https://sec.report/Document/0001193125-19-254987/




                                                       28
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 132 of 845 PageID #: 29946


            requested additional diligence in order to increase the offer. During October
            2018, the Parties’ management teams and their financial advisors met several
            times and Illumina received access to additional due diligence information. 108
            Following this, Illumina made a series of increasing offers and PacBio made a
            counteroffer, culminating in the Illumina offer of $8 (£6.20) per share on 20
            October 2018, which PacBio accepted and resulted in the Parties signing the
            Merger Agreement on 1 November 2018. On the same day, both Parties
            issued press releases to publicly announce the Proposed Merger. 109


    Rationale

    4.6     The Parties’ stated rationale for the Proposed Merger is to:

                     (a) facilitate wider distribution of / access to PacBio’s products and
                         technology by enabling PacBio to benefit from Illumina’s global
                         production, and support and service infrastructure;

                     (b) increase adoption of PacBio’s systems by clinical and diagnostic
                         customers by enhancing PacBio system quality with Illumina’s
                         quality systems and system management processes;

                     (c) improve PacBio’s systems using Illumina’s proprietary
                         technologies, such as through improved processing
                         speeds/computational power and data analytics;

                     (d) enable Illumina to develop coordinated solutions (including
                         bioinformatics) to enable customers to harness the complementary
                         nature of the technologies; and

                     (e) accelerate innovation. 110

    4.7     There are a number of internal documents produced in contemplation of the
            Proposed Merger which support these statements. For example, one
            document submitted to Illumina’s Board in September 2018 stated that []. 111

    4.8     Illumina’s internal documents produced in contemplation of the deal also
            indicate that, []. 112 The purchase price of $1.2 billion would therefore


    108 [].
    109 []; Parties’ Final Merger Notice, paragraphs 6 and 7; https://www.illumina.com/company/news-center/press-
    releases/press-release-details.html?newsid=a6aca47a-c296-4c22-9c4f-1fe3ea553471; and
    https://www.pacb.com/press_releases/illumina-to-acquire-pacific-biosciences-for-approximately-1-2-billion-
    broadening-access-to-long-read-sequencing-and-accelerating-scientific-discovery/.
    110 Parties’ Final Merger Notice, paragraph 10.
    111 [].
    112 [].




                                                         29
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 133 of 845 PageID #: 29947


             indicate that Illumina expects to retain a large proportion (or possibly all) of
             the synergies. This is discussed in more detail in Appendix F.

    4.9      Finally, Illumina submitted that []. 113 It explained that “the acquisition of
             PacBio by [] would create a formidable competitor”, and that []. 114 This
             sentiment is also reflected in Illumina’s internal documents. 115 This evidence
             is consistent with Illumina using an acquisition to eliminate a competitive
             threat, and so preserve its current market position.

    5.       Relevant merger situation
    5.1      In accordance with section 36 of the Act and pursuant to our terms of
             reference (see Appendix A) we are required to investigate and report on two
             statutory questions: (a) whether arrangements are in progress or in
             contemplation which, if carried into effect, will result in the creation of a
             relevant merger situation; and (b) if so, whether the creation of that situation
             may be expected to result in a substantial lessening of competition (SLC)
             within any market or markets in the United Kingdom (UK) for goods or
             services.

    5.2      We address the first of the statutory questions in this section.


    Enterprises ceasing to be distinct

    5.3      A relevant merger situation will be created if, as a result of the Proposed
             Merger, two or more enterprises cease to be distinct within the statutory
             period for reference 116 and the turnover test and/or the share of supply test is
             satisfied. 117

    5.4      The Act defines an ‘enterprise’ as ‘the activities or part of the activities of a
             business’. 118 A ‘business’ is defined as including ‘a professional practice and
             includes any other undertaking which is carried on for gain or reward or which
             is an undertaking in the course of which goods or services are supplied
             otherwise than free of charge’. 119

    5.5      Illumina and PacBio are active in the supply of DNA sequencing instruments
             and consumables in the UK. We are therefore satisfied that Illumina and


    113 [].
    114 [].
    115 [].
    116 Section 23 and section 24 of the Act.
    117 Section 23 of the Act.
    118 Section 129(1) of the Act.
    119 Section 129(1) and (3) of the Act.




                                                  30
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 134 of 845 PageID #: 29948


            PacBio are businesses and their activities are ‘enterprises’ for the purposes of
            the Act.

    5.6     The Act provides that two enterprises cease to be distinct if they are brought
            under common ownership or common control. 120 The Proposed Merger
            concerns the acquisition by Illumina of the entire issued share capital of
            PacBio. On completion of the Proposed Merger, the enterprise that
            constitutes PacBio will be under the common ownership and control of
            Illumina.

    5.7     Accordingly, we are satisfied that arrangements are in contemplation which, if
            carried into effect, would result in Illumina and PacBio ceasing to be distinct
            enterprises for the purposes of the Act.

    5.8     The Proposed Merger has not yet completed and so Illumina and PacBio
            remain independent enterprises. Therefore, we are satisfied that the four-
            month time limit for a relevant merger situation under the Act is not engaged
            in the present circumstances. 121


    Jurisdiction test

    5.9     The second element of the relevant merger situation test seeks to establish a
            sufficient nexus with the UK on a turnover and/or share of supply basis to give
            us jurisdiction to investigate.

    5.10    The turnover test, which is that the value of the turnover in the UK of the
            enterprise being taken over exceeds £70 million. The turnover of PacBio in the
            UK in its last financial year prior to the Merger Agreement was approximately
            £[]. The turnover test is therefore not met and we are required to consider
            whether the share of supply test is met.

    5.11    The share of supply test is satisfied where, as a result of enterprises ceasing
            to be distinct, the following condition prevails or prevails to a greater extent: at
            least one quarter of goods or services of any description which are supplied in
            the UK, or in a substantial part of the UK, are supplied either by or to one and
            the same person. 122




    120 Section 26 of the Act.
    121 Section 24 of the Act. In summary, the four-month time limit applies only where the enterprises have ceased
    to be distinct.
    122 Section 23(2), (3) and (4) of the Act. The reference to supply ‘by’ or ‘to’ one and the same person catches

    aggregations with regard to the supply or purchase of goods or services. The test is also met where at least one
    quarter of the goods or services is supplied by the persons by whom the enterprises concerned are carried on, or
    are supplied to or for those persons.



                                                          31
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 135 of 845 PageID #: 29949


    5.12     Illumina’s share of supply of next generation sequencing systems123 in the UK
             by value of sales in 2018 was [] [90-100]% and [] [0-5]% for PacBio. As a
             result of the Proposed Merger the Parties combined share of supply will
             exceed 25%.

    5.13     We are therefore satisfied that the share of supply test in section 23 of the Act
             is met.


    Provisional conclusion on the relevant merger situation

    5.14     In the light of the above, we have provisionally found that the Proposed
             Merger, if carried into effect, will result in the creation of a relevant merger
             situation. As a result, we must consider whether the creation of that situation
             may be expected to result in an SLC within any market or markets in the UK
             for goods or services.

    6.       Counterfactual

    Introduction and legal framework

    6.1      The counterfactual is an analytical tool used to help answer the question of
             whether a merger has or may be expected to result in an SLC. It does this by
             providing the basis for a comparison of the competitive situation on the market
             with the merger against the likely future competitive situation on the market
             absent the merger. The latter is called the counterfactual. 124

    6.2      We may examine several possible scenarios to determine the appropriate
             counterfactual, one of which may be the continuation of the pre-merger
             situation. Ultimately only the most likely scenario based on the facts available
             to us and the extent of our ability to foresee future developments will be
             adopted. 125 The foreseeable period can sometimes be relatively short. 126
             However, even if an event or its consequences are not sufficiently certain to
             be included in the counterfactual, they may be considered in the context of the
             competitive assessment. 127 Developments which have arisen or are likely to
             arise as a result of the merger will not form part of the counterfactual
             assessment. 128



    123 See chapter 7 on market definition for additional details.
    124 MAGs, paragraph 4.3.1.
    125 MAGs, paragraph 4.3.6.
    126 MAGs, paragraph 4.3.6.
    127 MAGs, paragraph 4.3.2.
    128 MAGs, footnote 37.




                                                             32
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 136 of 845 PageID #: 29950


    6.3     However, we seek to avoid importing into the assessment of the appropriate
            counterfactual any spurious claims to accurate prediction or foresight. Given
            that the counterfactual incorporates only those elements of scenarios that are
            foreseeable, it will not in general be necessary to make finely balanced
            judgements about what is and what is not included in the counterfactual. 129

    6.4     In reaching a view on the appropriate counterfactual, we must determine what
            future developments we foresee arising absent the merger based on the
            totality of facts available to us. Insofar as future events or circumstances are
            not certain or foreseeable enough to include in the counterfactual, the
            analysis of such events can take place in the assessment of competitive
            effects. 130 Owing to the inherent uncertainty of predicting future events, the
            CMA benefits from a margin of appreciation in relation to its conclusion and
            will have acted rationally provided it has taken account of all relevant
            information. 131

    6.5     One notable exception when we do not adopt the pre-merger situation as our
            counterfactual is the exiting firm scenario, sometimes referred to as a ‘failing
            firm’. In this scenario, we would consider: 132

                    (a) whether the firm would have exited (through failure or otherwise);
                        and, if so

                    (b) whether there would have been an alternative purchaser for the
                        firm or its assets to the acquirer under consideration; and

                    (c) what would have happened to the sales of the firm in the event of
                        its exit.


     Views of the Parties

    6.6     The Parties submitted that we should consider PacBio’s historical and
            forward-looking financial circumstances but for the Proposed Merger when
            assessing its competitive effects. 133 PacBio submitted that []. 134

    6.7     The Parties also submitted that we should consider PacBio’s search for a
            potential partner prior to its entering into the current Merger Agreement with



    129 MAGs, paragraphs 4.3.2 and 4.3.6.
    130 MAGs, paragraph 4.3.2.
    131 See BAA Ltd v Competition Commission [2012] CAT 3 at [20], Stagecoach Group Plc v Competition

    Commission [2010] CAT 14, paragraph 45.
    132 MAGs, paragraph 4.3.8.
    133 Parties’ Final Merger Notice, paragraph 40.
    134 [].




                                                        33
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 137 of 845 PageID #: 29951


             Illumina. 135 In particular, the Parties stated that since at least August 2017,
             PacBio had been actively looking for a strategic partner and/or acquirer,
             [] 136 []. 137

    6.8      The Parties have told us that []. 138 In particular, they stated that [].
             Therefore, they consider that []. 139

    6.9      PacBio has submitted it is a failing firm 140 and that each of the three limbs of
             our exiting firm test was met: 141

                      (a) [];

                      (b) []; and

                      (c) [].

    6.10     PacBio’s submissions on each of these points are set out below. 142

    PacBio’s views

    Would the firm exit?

             []

    6.11     []. 143

    6.12     []. 144

    6.13     []. 145

    6.14     [] 146 []. 147 []. 148

    6.15     []. 149



    135 Parties’ Final Merger Notice, paragraph 40.
    136 [].
    137 [].
    138 [].
    139 [].
    140 [].
    141 [].
    142 [].
    143 [].
    144 [].
    145 [].
    146 [].
    147 [].
    148 [].
    149 [].




                                                      34
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 138 of 845 PageID #: 29952


    6.16       []. 150

    6.17       []. 151

    6.18       []. 152 []. 153 []. 154

    6.19       []. 155 []. 156

               []

    6.20       []. 157

    6.21       []. 158

    6.22       []. 159 []. 160

    6.23       []. 161

    6.24       []. 162

    6.25       []. 163

    6.26       []. 164

    Would there be an alternative purchaser for the firm or its assets?

               Background and process

    6.27       In 2013, PacBio signed an agreement with Roche to develop diagnostic
               products, including sequencing systems and consumables. This involved
               PacBio developing and manufacturing certain products, then selling
               exclusively to Roche who had exclusive distribution rights in the field of
               human in vitro diagnostics. In return, Roche provided $35 million of funding to



    150 [].
    151 [].
    152 [].
    153 [].
    154 [].
    155 [].
    156 [].
    157 [].
    158 [].
    159 [].
    160 [].
    161 [].
    162 [].
    163 [].
    164 [].




                                                  35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 139 of 845 PageID #: 29953


            PacBio upfront, with the plan of additional subsequent investments of $40
            million conditional on hitting specific milestones. 165

    6.28    At the end of 2016, Roche chose to terminate this agreement, stating that “we
            will have greater focus on our internal development efforts and drive our long
            term strategy which is to be a leader in clinical diagnostic sequencing”. 166

    6.29    Shortly after this termination, PacBio started considering whether an
            alternative strategic partner was available to replace Roche. In particular, the
            Parties state that PacBio was looking to secure: 167

                     (a) resources for the distribution of PacBio’s technology and access to
                         a larger sales network; and

                     (b) funding and expertise to allow PacBio to expand its R&D efforts
                         and commercialisation of existing and future product lines.

    6.30    []. 168 []. 169 []. 170

    6.31    []. 171

    6.32    []. 172

                     (a) [].

                     (b) [].

                     (c) [].

                     (d) [].

            Outcomes

    6.33    []. 173




    165 https://www.pacb.com/press_releases/pacific-biosciences-announces-agreement-with-roche-diagnostics-to-
    develop-and-supply-dna-sequencing-based-products-for-clinical-diagnostics/
    166 https://www.prnewswire.com/news-releases/roche-announces-termination-of-2013-development-

    commercialization-and-license-agreement-with-pacific-biosciences-300379155.html
    167 [].
    168 [].
    169 [].
    170 [].
    171 [].
    172 [].
    173 [].




                                                        36
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 140 of 845 PageID #: 29954


    6.34    [] 174 []. 175

    6.35    []. 176 []. 177

    6.36    []. 178

    What would have happened to the sales of the exiting firm?

    6.37    []. 179

    6.38    []. 180

    6.39    []: 181

                     (a) [].

                     (b) [].

    6.40    []. 182

    6.41    []. 183

    6.42    []. 184

    Illumina’s views

    6.43    Illumina told us that [], but that it was not in a position to comment on []
            or whether an alternative acquiror for the company might exist. 185

    6.44    Illumina told us that it considered PacBio’s technology to have real value in
            the market []. 186




    174 [].
    175 [].
    176 [].
    177 [].
    178 [].
    179 [].
    180 [].
    181 [].
    182 [].
    183 [].
    184 [].
    185 Illumina’s Hearing with the CMA, page 13 and 67.
    186 Illumina’s Hearing with the CMA, page 13.




                                                           37
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 141 of 845 PageID #: 29955


    Third party views

    6.45    A large number of third parties raised concerns with us about PacBio’s
            financial position and whether it would remain financially viable absent the
            Proposed Merger. 187

    6.46    However, some considered that, having launched its improved Sequel II
            which has been well received, PacBio is now in a better position to continue to
            develop independently. 188 This sentiment has also been reflected in a recent
            equity analyst report (dated October 2019) stating that PacBio as a
            standalone company “is worth more now given their commercial
            achievements and system performance”. 189

    6.47    We note that third parties have a more limited view of the details of PacBio’s
            financial position as they do not have access to its internal documents.


    CMA assessment

    6.48    As stated in paragraph 6.2 above, when selecting a counterfactual for a
            Phase 2 merger, we will seek to select the most likely foreseeable scenario.

    6.49    We therefore start by considering the market context and its foreseeable
            evolution, before assessing the submissions and evidence submitted by the
            Parties as to whether PacBio meets the criteria to constitute a “failing firm”.
            Finally, we note some points which have only arisen as a result of the
            Proposed Merger and so would not exist in the counterfactual, before
            reaching our provisional conclusions.

    Market context

    6.50    We have considered the broader market context of NGS systems. As
            discussed in the industry background, competitive effects, and countervailing
            factors chapters, the evidence shows that this is a dynamic sector in which all
            players invest significantly in R&D to improve existing or develop new
            sequencing technologies. It is not uncommon for companies to experience
            losses for a number of years while the technology is being developed, as
            discussed in more detail below.

    6.51    In particular, PacBio’s recent release and commercialisation of its Sequel II
            instrument may have a significant impact on its competitive interactions with



    187 [].
    188 [].
    189 https://www.genomeweb.com/sequencing/pacific-biosciences-stock-upgraded-piper-jaffray




                                                        38
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 142 of 845 PageID #: 29956


               Illumina, absent the Proposed Merger. This is discussed in more detail in
               chapter 8 on the competitive effects of the merger.

    Assessment of failing firm arguments

    6.52       PacBio has stated that it was a failing firm (within the meaning of our
               Guidance). As discussed in paragraph 6.5 above, when conducting this
               assessment, we consider:

                      (a) whether the firm would have exited (through failure or otherwise);
                          and, if so

                      (b) whether there would have been an alternative purchaser for the
                          firm or its assets to the acquirer under consideration; and

                      (c) what would have happened to the sales of the firm in the event of
                          its exit.

    Would the firm exit?

    6.53       []. 190

    6.54       [].

               []

    6.55       [].

    6.56       [].

    6.57       []:

    Figure 14: []

    []
    Source: [].

    6.58       []. 191

    6.59       []. 192 []. 193 [].




    190 [].
    191 [].
    192 [].
    193 [].




                                                  39
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 143 of 845 PageID #: 29957


    6.60       [] 194 [] 195 []. 196

    6.61       []. 197 []. 198

    6.62       []. 199 [].

    6.63       []. 200 []. 201 []. 202 []. 203 []. 204

    6.64       [].

    6.65       [].

               []

    6.66       [].

    6.67       []:

                       (a) []. 205

                       (b) []. 206

                       (c) []. 207

                       (d) []: 208

                     (i) [].

                     (ii) [].

                     (iii) [].

                     (iv) [].




    194 [].
    195 [].
    196 [].
    197 [].
    198 [].
    199 [].
    200 [].
    201 [].
    202 [].
    203 [].
    204 [].
    205 [].
    206 [].
    207 [].
    208 [].




                                                       40
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 144 of 845 PageID #: 29958


                      (e) []. 209

    6.68       [].

    6.69       [].

               PacBio’s existing cash reserves

    6.70       []:

    Table 5: [].

    []
    *[].

    Source: [].

    6.71       []:

                      (a) []. 210

                      (b) []. 211

    6.72       [].

    6.73       [] []. 212

    6.74       []. 213 []. 214

    6.75       [].

    6.76       [].

               PacBio’s ability to raise additional cash

    6.77       []. 215

    6.78       []. 216




    209 [].
    210 [].
    211 [].
    212 [].
    213 [].
    214 [].
    215 [].
    216 [].




                                                   41
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 145 of 845 PageID #: 29959


    6.79    []. 217,218

    6.80    []. 219 []. 220 []. 221 [].

    6.81    []:

                     (a) []. 222

                     (b) []. 223[]. 224

    6.82    []. 225

    6.83    []:

                     (a) []. []. 226

                     (b) []: [] []. 227

    6.84    [] 228 []. 229 [] 230 [].

    6.85    []. 231 [].

    6.86    [].

    6.87    [] 232 [] 233 []. 234 [].

    6.88    []. 235 [].

    6.89    [].

    6.90    []. 236 [].



    217 https://nanoporetech.com/about-us
    218 [].
    219 [].
    220 [].
    221 [].
    222 $[].
    223 [].
    224 [].
    225 [].
    226 [].
    227 [].
    228 [].
    229 [].
    230 [].
    231 [].
    232 [].
    233 [].
    234 [].
    235 [].
    236 [].




                                              42
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 146 of 845 PageID #: 29960


    6.91       []. 237 []. 238

               Provisional conclusion on exit

    6.92       [].

    6.93       [].

    6.94       Our provisional conclusion is that the appropriate counterfactual is one in
               which PacBio is [] and would not exit the market due to financial failure in
               the foreseeable future.

    Would there be an alternative purchaser for the firm or its assets?

    6.95       []. 239

    6.96       []. 240

               PacBio’s search for a strategic partner

    6.97       [].

    6.98       []. 241

    6.99       []:

                      (a) []: []. 242

                      (b) []: []. 243

                      (c) []: []. 244

                      (d) []: []. 245

    6.100 []. 246 []. 247




    237 [].
    238 [].
    239 [].
    240 [].
    241 [].
    242 [].
    243 [].
    244 [].
    245 [].
    246 [].
    247 [].




                                                  43
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 147 of 845 PageID #: 29961


    6.101 []. 248

    6.102 []. 249 []. 250 []. 251 []. 252

    6.103 []. 253

    6.104 [].

    6.105 [].

    6.106 []. 254 [].

               Evidence from valuations on potential for alternative purchasers

    6.107 []:

                     (a) []. 255

                     (b) [].

    6.108 []. 256 [].

    6.109 [] 257 [].

               Additional evidence on potential for alternative purchasers

    6.110 []. 258

    6.111 []. 259 [].

    6.112 []. 260

    6.113 []: 261




    248 [].
    249 [].
    250 [].
    251 [].
    252 [].
    253 [].
    254 [].
    255 [].
    256 [].
    257 [].
    258 [].
    259 [].
    260 [].
    261 [].




                                                  44
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 148 of 845 PageID #: 29962


                    [].

    6.114 [].

    6.115 []. 262

    6.116 [].

               Provisional conclusion on alternative purchasers

    6.117 [].

    6.118 The evidence presented to us and the actions of each of the Parties, shows
          that PacBio has substantial underlying value, which would be attractive to
          alternative purchasers. Although any such alternative offers may not have
          been as attractive to PacBio shareholders as Illumina’s bid, they would have
          resulted in the competitive constraint between the Parties being maintained.

    6.119 [].

    6.120 [].

    6.121 []. 263 [].

    What would have happened to the sales of the exiting firm?

    6.122 []. 264

    6.123 []. 265 [].

    6.124 []. However, because we have provisionally concluded that PacBio has not
          met the first two limbs of the exiting firm test, we have not found it necessary
          to provisionally conclude on the effect of any sales redistribution.

    Considerations which would not exist in the counterfactual

    6.125 [].

    6.126 []. 266




    262 [].
    263 [].
    264 [].
    265 [].
    266 [].




                                                 45
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 149 of 845 PageID #: 29963


    6.127 []:

                    (a) []. 267

                    (b) []. 268

                    (c) []. 269

                    (d) []. 270

                    (e) [].

                    (f) [].

                    (g) [] 271 [].

                    (h) []. 272

    Provisional conclusions

    6.128 Based on the evidence set out above, we do not consider that PacBio meets
          the criteria of an “exiting firm”, as set out in the MAGs. 273 Our provisional
          conclusion is that the most likely situation absent the Proposed Merger, and
          therefore the appropriate counterfactual, is one in which PacBio would remain
          an independent entity and the prevailing conditions of competition would
          continue. These prevailing conditions would include levels of investment and
          innovation by both Illumina and PacBio commensurate with their pre-merger
          business plans. The relevant factors, and implications for these future
          competitive conditions, are discussed in more detail in chapters 8 and 9 on
          the competitive effects of the merger and countervailing factors.

    7.      Market definition

    Introduction and overview

    7.1     The purpose of market definition is to provide a framework for the CMA’s
            analysis of the competitive effects of a merger. The relevant market is the
            market in which a merger may give rise to an SLC and contains the products
            and/or services that are the most significant competitive alternatives available


    267 [].
    268 [].
    269 [].
    270 [].
    271 [].
    272 [].
    273 MAGs, paragraph 4.3.8.




                                               46
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 150 of 845 PageID #: 29964


               to the customers of the merged companies. Market definition is a useful
               analytical tool but is not an end in itself, and identifying the relevant market
               involves an element of judgment. The boundaries of the market do not
               determine the outcome of the CMA’s analysis of the competitive effects of a
               merger in a mechanistic way. The CMA may, for example, also take into
               account constraints outside the relevant market, segmentations within the
               market, or other ways in which some constraints are more important than
               others. 274

    7.2        In making a judgement on market definition, we have taken into account the
               dynamic nature of this industry and the forward-looking nature of our
               assessment. Much of the evidence we rely on in determining the relevant
               market is also relevant to the competitive assessment as we analyse the
               closeness of competition between the two companies, which both currently
               supply sequencing systems employing different technologies, one based on
               ‘short read’ technology (Illumina), the other based on ‘long read’ technology
               (PacBio). We therefore cross refer as necessary.

    7.3        The Parties overlap in the supply of next-generation sequencers (NGS), 275
               which includes both short read (second generation) and long read (third
               generation) sequencing systems. In this chapter we examine two dimensions
               of market definition: the product dimension and the geographic dimension. For
               each, we proceed by first setting out the Parties’ submissions, then
               summarising the evidence we have received, and finally explaining our
               assessment.

    7.4        As we explain below we have provisionally found that the relevant product
               market is NGS systems:

                       (a) We have found that long read and short read NGS systems are
                           providing an increasing competitive constraint on each other;

                       (b) We have found that there was limited competitive constraint from
                           non-NGS systems and that this is unlikely to change in the future;

                       (c) We have found that in purchasing decisions, customers consider
                           the entirety of the sequencing system, including the instrument and
                           consumables; and




    274   Merger Assessment Guidelines (CC 2 Revised), paragraphs 5.2.1 and 5.2.2.
    275   Chapter 2 on the Industry, paragraph 2.15.


                                                          47
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 151 of 845 PageID #: 29965


                     (d) We have found that the supply of sequencing services, as opposed
                         to sequencing systems, provides very little constraint on the
                         Parties.

    7.5      We have also provisionally found that the relevant geographic market is
             worldwide.


    Product market definition

    7.6      In order to determine the relevant product market, we have considered:

                     (a) whether to include consumables alongside the instrument in a
                         ‘sequencing system’;

                     (b) the extent to which short read and long read sequencing system
                         providers constrain each other;

                     (c) whether non-NGS technologies should be included; and

                     (d) whether DNA sequencing services 276 should be included.

    Sequencing systems

    The Parties’ views

    7.7      The Parties submitted that sequencing instruments and their related
             consumables fall into systems markets on the basis that customers purchase
             sequencing instruments taking into account the ‘total cost of ownership’ of the
             system. 277 This includes the price of both the primary product (ie the
             sequencing instrument) and consumables (ie library preparation and reagent
             kits, 278 bioinformatics tools and product support services), so that the price of
             the sequencing instrument and the price of the consumables are linked.

    7.8      The Parties also submitted that suppliers of sequencing instruments adopt
             different pricing policies, some of which include the price of the consumables
             together with the sequencing instrument. For example, ONT sells ‘starter



    276 Sequencing services are offered by some companies. Customers pay to have their DNA samples sequenced
    (rather than purchase sequencers themselves). Those offering sequencing services often have a variety of
    different instruments, often from more than one manufacturer.
    277 Parties’ Final Merger Notice, paragraphs 129 and 231.
    278 While some consumables, such as sample extraction and library preparation kits can be used across all

    sequencing technologies and are also provided by third-party providers, some consumables, such as reagent kits
    and flow cells are exclusively provided by the instrument manufacturer, for use with a particular instrument, see
    Parties’ Final Merger Notice, paragraphs 137 and 173 and Annex 001 and Annex 002 to the Parties’ Final Merger
    Notice. This has also been confirmed by third parties.



                                                          48
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 152 of 845 PageID #: 29966


             packs’ which include both sequencers and consumables and QIAGEN applies
             a ‘price per insight’ model whereby customers pay for each clinical report
             generated. 279,280

    Evidence from third parties

    7.9      Customers also told us that the cost of consumables is a significant factor
             when deciding which DNA sequencing instrument to purchase, for example:

                     (a) [] told us that “the cost of consumables is one factor taken into
                         account when thinking about purchasing a new technology or
                         instrument"; 281

                     (b) [] told us that the “consumables cost is what drives a project not
                         the cost of the instrument”; 282 and

                     (c) [] told us that “the cost of consumables is an important factor
                         when purchasing a new instrument”. 283

    Our assessment

    7.10     The evidence we have seen demonstrates that consumables are an important
             element of DNA sequencing, accounting for a significant part of the Parties’
             revenue and profit (see chapter 3 on the Parties, Figure 11 and Figure 13).
             Third parties confirmed that the costs of consumables account for the majority
             of sequencing costs and therefore play an important role in a customer’s
             decision regarding which sequencing system to buy. 284

    7.11     In our view, the market for NGS systems should therefore be assessed as a
             systems market, given that:

                     (a) customers take into account the entire cost of sequencing;

                     (b) the difference in the pricing models used by sequencing suppliers
                         means that direct comparisons of different elements of NGS
                         systems is not straightforward; and




    279 Parties’ Final Merger Notice, paragraphs 135 – 137, 198, 213, 232 and 246. The Parties made no further
    submissions in relation to systems markets during our Phase 2 investigation.
    280 We note that QIAGEN announced on 7 October 2019 a joint venture partnership with Illumina to deliver

    sequencing-based in-vitro diagnostic (IVD) tests and as part of its preliminary Q3 2019 results announced its
    decision to “suspend ongoing NGS-related instrument development activities”.
    281 Note of call with [].
    282 Note of call with [].
    283 Note of call with [].
    284 For example, see note of call with [].




                                                           49
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 153 of 845 PageID #: 29967


                      (c) we have not received any evidence that contradicts the position
                          that the Parties’ activities should be analysed on the basis of a
                          ‘systems’ market.

    7.12     We therefore take the view that sales of sequencing instruments and the
             various types of consumables (eg library preparation kits, reagent kits and
             data analysis tools) should be assessed within the scope of a single product
             frame of reference, ie as a systems market.

    7.13     We recognise that there are other ways of combining the elements involved in
             DNA sequencing to define the market. For instance, pragmatically, and based
             on supply-side substitution, 285 it is possible to combine all the elements of
             DNA sequencing systems (eg instrument, consumables, etc.) into one product
             market where the conditions of competition are the same for each element.
             Given that most consumables are purchased from the instrument
             manufacturer, this would lead to the same definition with the exception of
             library preparation kits which can also be purchased from the open market.
             However, whether or not library preparation kits produced by instrument
             manufacturers are included in the product market would not have any material
             impact on our competitive assessment. 286

    Short read and long read sequencing

    The Parties’ views

    7.14     The Parties submitted that they are not active in the same product market,
             though they are both suppliers of NGS systems. Instead, the Parties
             submitted that short read sequencing (as supplied by Illumina) and long read
             sequencing (as supplied by PacBio) are complementary technologies and
             therefore fall into distinct product markets for the reasons set out below. 287

    7.15     The Parties submitted that long read and short read sequencing systems are
             not considered to be substitutable by customers and are instead used for
             different applications and use cases, or are used in a complementary fashion.

    7.16     The Parties submitted that customers cannot use both sequencing systems to
             ‘answer the same questions’, due to the inherent strengths and limitations of
             the two technologies. They told us that short read and long read systems are



    285 Merger Assessment Guidelines, from paragraph 5.2.17.
    286 In calculating market shares, the exclusion of revenue from library preparation kits would increase Illumina’s
    market share marginally, given that the proportion of customers that use third party supplied library preparation
    kits is far higher for Illumina than other suppliers.
    287 Parties’ Final Merger Notice, paragraph 97 onwards.




                                                            50
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 154 of 845 PageID #: 29968


            technologically distinct, with unique characteristics which mean that they are
            not substitutes in any given use case. While short read systems sequence up
            to hundreds of base pairs per read, have high throughput (or run output), and
            are scalable and economical, long read systems sequence up to thousands of
            base pairs per read, have lower throughput, are not scalable and are
            materially more expensive. 288 The Parties submitted that while the vast
            majority of variants are SNVs (more than 99%) that can be discovered and
            detected by short read systems, there are classes of structural variants where
            long read systems are required. 289 The Parties submitted that speed, cost and
            accuracy would all lead a user inevitably to choose a short read system, if the
            biological question could be answered by a short read system. 290 The Parties
            also submitted that “short read and long read systems are not ‘substitutable’
            and do not compete just because a long read system could ‘technically’ be
            used for certain use cases”, instead, customers choose the best approach
            available to them to “answer” the question at hand. The Parties submitted that
            customers use native long read systems only when short read systems are
            unable to provide an answer to the question at hand (eg because the read
            length required is too long). 291 Since native long read systems are (and will
            remain) materially more expensive than short read systems, customers will
            therefore use a short read system if they can. 292

    7.17    The Parties further submitted that while short read and long read sequencing
            systems could sometimes be used in a complementary fashion within the
            same application, there are no use cases within any particular existing
            sequencing applications for which short read and long read technologies can
            be used interchangeably. The Parties submitted that there are certain
            applications for which customers can use both short read and native long read
            technologies to take advantage of their complementary strengths, and that
            these applications can be broadly categorised in the following groups: reflex
            testing, initial discovery and coordinated sequencing. The Parties also
            provided examples of public statements of customers indicating that they saw
            short read and long read sequencing systems as complementary. The Parties
            further submitted that evidence of the systems’ complementarity is found in
            the fact that []. 293




    288 Parties’ Final Merger Notice, paragraph 97 onwards.
    289 Parties’ Response to the Annotated Issues Statement, paragraph 29.
    290 Parties’ Response to the Annotated Issues Statement, paragraph 29.
    291 Parties’ Response to the Annotated Issues Statement, paragraph 35, onwards.
    292 Parties’ Response to the Annotated Issues Statement, paragraph 64, onwards.
    293 Parties’ Final Merger Notice, paragraph 97 onwards.




                                                         51
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 155 of 845 PageID #: 29969


    7.18     Further, the Parties’ submissions (and some third-party responses) indicated
             that there are certain applications for which either short read or long read
             technologies might have clear advantages, for example: 294

                  (i) long read sequencing is more suitable for de novo sequencing of
                      large and complex genomes, as well as for discovery and detection of
                      large structural variants, haplotype phasing and applications requiring
                      near real time sequencing; and

                  (ii) short read sequencing is more suitable for certain applications where
                       very high accuracy is needed (eg for clinical and diagnostic
                       sequencing) or where short read technologies have significant cost or
                       throughput advantages (eg counting of short DNA fragments).

    7.19     The Parties submitted that as the costs of short read sequencing are lower
             than those of long read sequencing, customers will only use long read
             systems where short read systems are unable to provide an answer to the
             question at hand. 295 The Parties further submitted that operating costs of
             short read systems are an order of magnitude lower than those of long read
             systems. The Parties gave the example of a laboratory sequencing 10,000
             genomes per year, for whom the cost of each genome sequenced with a
             Sequel II is $[], while the cost of each genome sequenced with NovaSeq is
             $[]. 296

    7.20     The Parties submitted that there are fundamental limitations in existing native
             long read technologies which will prevent the technologies from scaling in a
             manner that would enable them to deliver run outputs at costs similar to those
             of Illumina’s systems. The Parties submitted that as a result there will
             continue to be a difference in run output and cost between short read and
             long read systems for the foreseeable future. 297

    7.21     The Parties also submitted that the growth of PacBio to date has not been at
             the expense of short read sequencing systems, including Illumina. In support
             of these statements, the Parties provided some econometric analysis 298 which
             in their view shows that the purchase of a PacBio sequencing instrument does
             not reduce the usage of an Illumina sequencing instrument (calculated by
             reference to consumables’ sales). 299



    294 Parties’ Final Merger Notice, paragraph 97 onwards.
    295 Parties’ Final Merger Notice, paragraph 97 onwards.
    296 Parties’ Response to the Annotated Issues Statement, paragraph 33.
    297 Parties’ Final Merger Notice, paragraph 97 onwards.
    298 Further detail on the Parties’ econometric submission is provided in chapter 8 on competitive effects, below.
    299 Parties’ Final Merger Notice, paragraph 97 onwards.




                                                            52
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 156 of 845 PageID #: 29970


    7.22     The Parties also submitted that “longer read lengths do not inherently add
             utility” 300 because the vast majority of use cases do not require long read
             lengths due to biological realities. Short read systems are used due to their
             practicality, ability to scale and favourable economics and users will therefore
             use the shortest read lengths that will answer a given question. The Parties
             submitted that sequencing longer than the read length required to accomplish
             this goal adds little or no utility, but adds significant cost, time and
             complexity. 301

    7.23     The Parties also submitted that the evidence from customers did not support
             the conclusion that for some use cases customers consider using either short
             read or long read sequencing. 302 Further detail on this is provided at
             paragraph 8.231 to 8.233 of chapter 8 on the competitive effects of the
             merger.

    7.24     The Parties submitted that half of the 20 customers interviewed by the CMA
             explained that short read and native long read systems are not substitutes for
             any application or use case, while others have described one of two activities
             to the CMA: either migration from a non-suited technology to a suited
             technology, or a complementary use of short read and long read systems
             within the same application (without referring to the specific use cases within
             those applications).

                     (a) In relation to migration, the Parties submitted that “a limited number
                         of customers have historically used Illumina’s short read systems to
                         perform native long read use cases for which short read systems
                         are not suited”. 303 However, as long read technology has improved,
                         these customers have migrated to a better suited system, even
                         though the cost of sequencing on a cost per genome basis is still
                         higher for long read technologies. The Parties have submitted that
                         customers migrating in this way are not substituting competing
                         systems as material differences between short read and long read
                         sequencing will remain; and further the SSNIP test is not met given
                         the materially different costs of short read and native long read
                         systems.

                     (b) In relation to complementary uses, the Parties submitted that “the
                         fact that customers use short read and native long read systems in


    300 Illumina’s submission: Longer Read Lengths do not Inherently add Utility.
    301 Illumina’s submission: Longer Read Lengths do not Inherently add Utility and Parties’ Response to the
    Annotated Issues Statement.
    302 Illumina’s submission: Longer Read Lengths do not Inherently add Utility, paragraph 44.
    303 Parties’ Response to the Annotated Issues Statement, paragraph 44.




                                                           53
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 157 of 845 PageID #: 29971


                          the same applications does not mean that they consider these
                          systems to be substitutes. This will turn on whether they use
                          different or the same technologies in particular use cases (within
                          the same application)”. 304

    7.25    Finally, the Parties submitted the survey conducted on their behalf by the life
            sciences consulting firm DeciBio, confirmed that there are no use cases
            where customers’ responses suggest they would consider the two
            technologies to be interchangeable. 305

            Linked long read sequencing

    7.26    In contrast to PacBio’s long read technology (which generates single,
            contiguous long reads) ‘linked long read’ solutions, such as that offered by
            10x Genomics, use barcoding techniques applied as part of the library
            preparation workflow to order and assemble short reads (such as those
            generated by Illumina’s instruments) together to create an artificial long
            read. 306

    7.27    The Parties submitted that linked long read solutions are just ‘associated short
            reads’ and cannot fully replicate the advantages of native long read
            technologies. 307

    Evidence from third parties

    7.28    As described in more detail in paragraphs 8.213 to 8.214 in chapter 8 on
            competitive effects, we sent questionnaires to and conducted calls with a
            number of the Parties’ customers. Some customers told us that whether
            technologies offer short read or long read sequencing is a key consideration
            when purchasing instruments or deciding which instrument to use for a given
            project, 308 while around half of customers said that short read and long read
            are substitutable for at least some projects 309 (often with trade-offs, for
            example around cost or throughput). 310




    304 Parties’ Response to the Annotated Issues Statement, paragraph 54.
    305 DeciBio Survey, Final Report. Parties’ Response to the Annotated Issues Statement, paragraph 38.
    306 Parties’ Final Merger Notice, paragraph 89.
    307 Parties’ Final Merger Notice, paragraph 90.
    308 See paragraph 8.218 in chapter 8 on the competitive effects of the merger.
    309 For some customers this was for a very small portion of their workload however.
    310 Paragraph 8.219 below; [].




                                                         54
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 158 of 845 PageID #: 29972


    7.29     Some customers told us that long read systems had already displaced short
             read systems for some of their work, 311,312 and almost all customers said that
             long read technologies will be more prevalent in the future, of which some
             made comments suggesting this will be at the expense of short read
             technologies. 313

             Linked long read sequencing

    7.30     One third party 314 told the CMA that there are ways to improve the technical
             capabilities of short read sequencing technologies, for example through linked
             long reads. Third parties have also indicated to the CMA that linked long
             reads and native long reads can be used interchangeably in some
             circumstances. However, in general, customers said that a linked long read is
             of lower quality to native long read 315 and, furthermore, some customers said
             that a linked long read is not necessarily cheaper than native long read. Only
             one customer the CMA spoke to mentioned 10x Genomics as a loose
             competitor to PacBio for certain applications, due to linked long read
             offerings. 316

    Evidence from the Parties’ internal documents

    7.31     Evidence from the Parties’ internal documents demonstrates that the Parties
             consistently and routinely refer to each other as competitors. This is reflected
             in many documents over a number of years and those documents take a
             number of different forms, including strategy documents, technical
             assessments, and sales support documents. As set out in more detail in
             chapter 8 on competitive effects of the merger, we have identified a number of
             internal documents relating either to complementarity or to competition
             between the Parties’ technologies and more generally between short and long
             read NGS systems. 317

    7.32     We have seen references in Illumina’s internal documents that the Parties’
             technologies are used in a complementary fashion either for certain
             applications or in the short term before one of the two technologies will



    311 [].
    312 [] submitted that they “have utilized the short systems [that were previously used as part of a hybrid
    approach] for other projects and applications”.
    313 [].
    314 [] call note.
    315 Customers said that read length is inferior with linked long read and that linked long read does not resolve the

    repetitive parts of a genome as well as native long read in the context of de novo assembly (see call notes with
    []).
    316 See call note with [].
    317 See paragraphs 8.132, onwards and 8.177, onwards of chapter 8 on competitive effects for more details.




                                                            55
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 159 of 845 PageID #: 29973


             become the preferred choice. 318 We have also seen references in many of
             Illumina’s internal documents to PacBio – either on its own or if acquired by a
             third party – as a competitive threat to Illumina. The documents also
             demonstrate that the level of such a threat may increase in the future as long
             read technology evolves. 319 Illumina’s internal documents also demonstrate
             that there is and has been in recent years, a realistic threat that some
             instrument purchases or workflow would be lost to PacBio. Furthermore,
             many of these documents consider both BGI short read and ONT’s long read
             as competing technologies. 320

    7.33     There are only a small number of references in PacBio’s internal documents
             which indicate – and often indirectly – that short read and long read
             technologies can be used in a complementary fashion. 321 We have also seen
             a considerable number of documents in which PacBio views Illumina as a
             competitor whose closeness may increase as PacBio’s technology
             progresses.

             Linked long read sequencing

    7.34     Some of Illumina’s internal documents suggest that linked long reads can
             increase the competitiveness of short read sequencing systems vis-à-vis
             native long read sequencing systems:

                     (a) A presentation prepared by a Senior Principal Scientist states that
                         []”; 322 and

                     (b) Illumina’s 2018-2020 strategic plan states that []. 323

    7.35     As discussed further in in our analysis of competitive effects, there are a small
             number of examples in PacBio’s internal documents discussing 10x
             Genomics (a linked long read provider):

                     (a) []; 324

                     (b) []”; 325 and




    318 See paragraph 8.132, onwards of chapter 8 on competitive effects for more details.
    319 See paragraph 8.134, onwards of chapter 8 on competitive effects for more details.
    320 See paragraphs 8.141 and 8.142 of chapter 8 on competitive effects for more details.
    321 See paragraph 8.178 of chapter 8 on competitive effects for more details.
    322 Item 1 of Appendix C on internal documents ([]). SV refers to Structural Variation.
    323 Item 38 of Appendix C on internal documents ([]).
    324 Item 88 of Appendix C on internal documents ([]).
    325 Item 89 of Appendix C on internal documents ([]).




                                                           56
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 160 of 845 PageID #: 29974


                     (c) []. 326

    Our assessment

    7.36     In order for us to consider that products should be included in the same
             product market, it is not a requirement that the products, or their prices,
             should be identical. Rather, the aim when identifying the relevant product
             market is to include the most significant constraints on the behaviour of the
             merging firms. 327

    7.37     As set out in the Merger Assessment Guidelines, the relevant product market
             is a set of products that customers consider to be close substitutes, for
             example in terms of utility, brand or quality. 328 We agree with the Parties’
             submission that certain customers currently and in the foreseeable future will
             likely only use short read and long read systems in a complementary fashion,
             however other customers told us they view the two sequencing systems as
             interchangeable for some projects. 329

    7.38     The evidence presented by the Parties and corroborated by third parties
             suggests that long read sequencing technologies have traditionally been
             viewed as a poor substitute for short read sequencing technologies (in
             particular because of their lower accuracy and throughput and higher
             sequencing costs) and were primarily used for applications, use cases, and
             projects which cannot be addressed by short read technologies.

    7.39     However, the evidence also demonstrates that the two technologies currently
             constrain each other to some degree, and that this constraint is likely to
             increase in the future. For instance, when PacBio and ONT first launched
             NGS systems, we would expect that there was inevitable uncertainty about
             their capabilities and economics. Illumina’s internal documentary evidence
             demonstrates that they tracked, and in part responded to, what they saw as a
             competitive threat. In our view, the documentary evidence, as described
             below in paragraph 7.41and 7.42 and in more detail in paragraphs 8.122,
             onwards of chapter 8 on competitive effects of the merger, also demonstrates
             that this competitive process has continued, as the technologies have
             evolved. Given this is a dynamic industry, we consider this important to our
             assessment, as it demonstrates the increasing constraint of long read on
             short read and vice versa.




    326 Item 75 of Appendix C on internal documents ([]).
    327 Merger Assessment Guidelines, from paragraph 5.2.1.
    328 Merger Assessment Guidelines, from paragraph 5.2.5(a).
    329 See paragraphs 8.218 to 8.222 in chapter 8 on competitive effects where this is discussed further.




                                                           57
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 161 of 845 PageID #: 29975


    7.40     Given the relevance of closeness of competition between the Parties (now
             and in the future) to our assessment of market definition, the evidence is laid
             out in more detail in the following chapter 8 on competitive effects. Here we
             provide an overview.

    7.41     Evidence from internal documents indicates that Illumina has taken action, or
             has considered taking action, in response to the competitive threat from
             PacBio. Customers told us that long read systems had already displaced
             short read systems for some of their work, which the Parties acknowledge as
             ‘migration’. 330 Furthermore half of customers to whom we spoke noted that
             long and short read systems were substitutable for at least some of their
             work. 331

    7.42     The evidence, from both Parties’ internal documents and from customers also
             demonstrates that long read technologies are increasingly viewed as an
             alternative to short read technologies as they continue to improve in terms of
             both technical capabilities and sequencing cost. We consider this to be
             important in our assessment as, in our view, it suggests that the constraint
             between the two technologies will increase in the future. In relation to the
             DeciBio survey, as described below in the section on evidence from
             customers in chapter 8 on competitive effects, 332 we do not place substantial
             weight on this survey given the methodological and reporting issues.

    7.43     The sequencing industry is forecast to grow dramatically, 333 with customers
             conducting new uses and applications, and it is not yet clear which technology
             will be the most appropriate for each new use or application.

    7.44     As set out below in chapter 8 on competitive effects, we consider that, even if
             customers are indeed migrating from short read sequencing to long read
             sequencing, this is still competition. Those customers may consider switching
             back to short read in the future. In the short term, firms will have an incentive
             to influence the rate of migration. In the longer term, firms will have an
             incentive to innovate, such that they can better compete for migrating (or
             migrated) customers. Further, in relation to the Parties’ submission that the
             SSNIP test is not met given the materially different costs of short read and
             native long read systems, it is our view that the SSNIP test is a static test, and
             therefore may not accurately reflect the features of a dynamic market, and
             that the Parties are not necessarily only responding to the competitive
             constraint provided by the other Party with changes to pricing but with



    330 See paragraph 8.6 on nature of competition in chapter 8 on competitive effects.
    331 For some customers this was for a very small portion of their workload however.
    332 See paragraph 8.105 onwards.
    333 See chapter 2 above on the Industry.




                                                           58
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 162 of 845 PageID #: 29976


             increased R&D. Finally, the Parties have not presented a SSNIP test to us, so
             it is not clear whether or not a 5-10% price rise would be profitable.

    7.45     In relation to linked long reads (or ‘associated short reads’), we acknowledge
             that such technologies may not represent a perfect alternative to native long
             read technologies in many cases, indeed, only one customer mentioned a
             linked long read provider as a competitor to PacBio. 334 However, the available
             evidence demonstrates that linked long read solutions offer significant
             enhancements to short read sequencing systems, thus further increasing the
             ability of short read sequencing technologies to compete with native long read
             sequencing technologies. This position appears to be supported by the
             Parties’ internal documents and third party views. 335

    7.46     Therefore, while there is currently a distinction between long read and short
             read sequencing technologies – which leads to differentiation within the NGS
             market – in our view, in the context of a dynamic assessment there is not, for
             the purposes of market definition, a clear-cut distinction between sequencing
             technologies on the basis of read length.

    7.47     We recognise that for certain customers, and for certain applications, projects
             or use cases, long read and short read systems will not be substitutable now
             or in the future, and we recognise that not all competitors in the market will
             constitute an equal constraint on each other, just as there may be constraints
             from outside the market. We take account of these differences in our
             assessment of competitive effects.

    Non-NGS methods of ascertaining genetic information

    7.48     In this section we examine whether non NGS methods of ascertaining genetic
             information and first generation Sanger sequencing belong in the same
             product frame of reference as NGS systems.

    7.49     Alternative methods of ascertaining genetic information, such as microarrays,
             polymerase chain reaction (PCR), fluorescence in situ hybridisation (FISH)
             and DNA mapping can be used to ascertain genetic information, but are not
             methods of DNA sequencing as they require prior knowledge of the relevant
             sequence in question, including anticipated variants, which is derived from
             sequencing. 336




    334 See paragraph 7.30 above.
    335 See paragraphs 7.34 and 7.30 above.
    336 Parties’ Final Merger Notice, paragraph 142.




                                                       59
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 163 of 845 PageID #: 29977


    7.50    Sanger sequencing, as explained above in chapter 2 on the Industry, was
            introduced in 1977 to identify nucleotides on a strand, and was used to
            sequence the entire human genome between 1990 and 2003. In contrast,
            NGS was introduced in 2005 and was able to sequence billions of DNA
            strands in parallel and therefore had a substantially lower cost per base. 337

    The Parties’ views

    7.51    The Parties submitted that alternative methods of ascertaining genetic
            information such as microarrays, PCR, FISH and DNA mapping are not
            substitutable with DNA sequencing systems as methods of DNA
            sequencing. 338 The Parties submitted that such alternative technologies may
            be used for a number of reasons, including sample volume (eg microarrays),
            turnaround time (eg PCR), sensitivity (eg digital PCR), established clinical
            utility (eg FISH), because they provide complementary information (eg
            mapping), or cost (eg PCR and microarrays). However, they only enable
            determination of whether known sequences or particular variants are present
            (or not) in a sample, not actual sequencing of the sample. 339

    7.52    Illumina further submitted that if the CMA takes the view – which the Parties
            contest – that the use of the word ‘competitor’ is intended to mean that the
            relevant company is an actual or potential competitor, then they submit that
            the relevant market should also include the first generation Sanger
            sequencing systems (of which Thermo Fisher is the leading supplier),
            mapping technologies, and alternative methods of ascertaining genetic
            information (eg, PCR), into the same relevant product market as these are
            also referred to as ‘competitors’ by Illumina in their internal documents. 340

    Evidence from third parties

    7.53    We have examined the extent to which non-NGS methods, in particular
            Sanger sequencing systems exert a competitive constraint on NGS systems
            in general and the Parties in particular. We looked at the evidence provided
            by customers and the Parties’ competitors, in particular the evidence from
            Thermo Fisher which is the major supplier of first generation Sanger
            sequencing technology.




    337 See paragraphs 2.12, onwards of chapter 2 on the Industry.
    338 Parties’ Final Merger Notice, paragraph 142.
    339 Parties’ Final Merger Notice, paragraph 143.
    340 Illumina’s Response to the Internal documents working paper, paragraph 117.




                                                         60
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 164 of 845 PageID #: 29978


    7.54    We found that customers rarely mentioned Sanger sequencing systems and
            never mentioned other non-NGS methods of ascertaining genetic information
            as substitutes to NGS technologies. More specifically, out of the 39 customers
            who responded to our questionnaire: 341

                     (a) 4 specifically discussed Applied Biosystems (Thermo Fisher’s
                         Sanger platform) and seemed to view Sanger sequencing as a
                         niche segment largely supplied by Thermo Fisher;

                     (b) 12 commented specifically on Ion Torrent (Thermo Fisher’s NGS
                         platform) when asked about Thermo Fisher (therefore these
                         customers were not referring to Sanger sequencing when
                         discussing Thermo Fisher); and

                     (c) 23 did not comment on Thermo Fisher.

    7.55    Thermo Fisher told us that its average R&D spend on Sanger sequencing
            over the past three years was [] of the average total R&D spend on DNA
            sequencing systems which included Sanger and NGS systems. 342

    7.56    [] 343[]. 344

    7.57    []. 345 This suggests that any limited constraint currently provided by Sanger
            sequencing on NGS systems will decrease in future.

    7.58    Finally, no other competitor listed Sanger sequencing when asked who their
            competitors were. 346

    Evidence from the Parties’ internal documents

    7.59    The Parties’ internal documents broadly support the position that non-NGS
            methods of ascertaining genetic information fall into a separate product
            market to NGS systems for the following reasons:

                     (a) We found no instances in Illumina’s internal documents which
                         mention Non-NGS methods of ascertaining genetic information
                         (including Sanger sequencing) as a credible current or future
                         competitive threat;



    341 Analysis of the CMA customer questionnaire responses.
    342 [].
    343 Note of call with [].
    344 See Appendix D on Competitors’ internal documents.
    345 See Appendix D on Competitors’ internal documents.
    346 CMA analysis of competitor questionnaires. See paragraph 8.245 in chapter 8 on competitive effects.




                                                          61
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 165 of 845 PageID #: 29979


                     (b) While a few of Illumina’s internal documents mentioned suppliers of
                         non-NGS technologies, such as []) as competitors with respect to
                         specific []), and suggested that they may compete for new
                         customers, 347 it is not clear whether these references to
                         competition apply to Illumina’s activities in the supply of sequencing
                         technologies, or Illumina’s activities in the supply of microarrays;
                         and

                     (c) PacBio does not appear to monitor non-NGS technologies in the
                         internal documents submitted to the CMA. 348

    7.60     In relation to Sanger sequencing, we note that Thermo Fisher (the largest
             provider of Sanger sequencing) is monitored to a more limited extent than
             some other competitors in Illumina’s internal documents. 349 Where it is
             monitored it appears to be in relation to its Ion Torrent product rather than its
             Sanger technology. PacBio’s internal documents do not appear to reference
             Thermo Fisher. 350

     Our assessment

    7.61     The evidence we have seen demonstrates that non-NGS technologies (such
             as Sanger sequencing) exert only a limited constraint on the suppliers of NGS
             systems.

    7.62     The Parties’ internal documents do not mention non-NGS methods of
             ascertaining genetic information as a competitive threat. Overall, as set out
             above, the Parties do not monitor providers of Sanger technology (other than
             to the extent that they also provide an NGS technology) and do not refer to
             Sanger technology as a threat or as possibly disruptive, in the way that they
             monitor other providers of NGS systems (whether short read or long read).
             Thermo Fisher, in particular, is mostly monitored in relation to its Ion Torrent
             NGS platform rather than its Sanger Technology. In our view, given the
             dynamic nature of the NGS systems industry, we consider the diminishing
             constraint from Sanger technology on NGS systems an important factor in our
             assessment.

    7.63     Thermo Fisher’s evidence demonstrates that while there may currently be
             some degree of substitutability between Sanger sequencing and certain short
             read technologies, for the majority of applications it is extremely difficult to use


    347 See for example, Item 61 of Appendix C on internal documents ([]
    348 PacBio submitted emails which it claims highlights monitoring of non-NGS suppliers. Given the timing of this
    submission we have been unable to assess these emails.
    349 See paragraph 8.143 of chapter 8 on competitive effects for more details.
    350 See paragraph 8.184 of chapter 8 on competitive effects for more details.




                                                           62
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 166 of 845 PageID #: 29980


            Sanger because of the amount of data it generates. We have seen []. In
            addition, the majority of third parties agreed that alternative technologies
            (microarrays in particular) are not substitutes for sequencing technologies.

    7.64    Other than Sanger sequencing, customers have not mentioned non-NGS
            technologies as a substitute to NGS systems. Moreover, the few customers
            who did mention Sanger sequencing suggested that it represents a very niche
            segment, which is currently dominated by Thermo Fisher.

    7.65    Based on this evidence, we are provisionally of the view that non-NGS
            technologies, including Sanger sequencing and other non-NGS methods of
            ascertaining genetic information, are not in the same product frame of
            reference as NGS systems. However, in our competitive assessment, we
            consider Thermo Fisher and the extent to which it constrains the Parties, both
            through its Sanger sequencer as an out of market constraint, as well as
            through its NGS sequencer (Ion Torrent).

    Sequencing services

    The Parties’ views

    7.66    The Parties submitted that customers requiring DNA sequencing have the
            option to either purchase a sequencing system (for example, from one of the
            Parties) or to outsource their sequencing requirements to providers of
            sequencings services, such as Novogene and the Wellcome Sanger
            Institute. 351

    7.67    The Parties submitted that sequencing services are usually purchased by
            customers who do not have consistent high-volume demand for sequencing
            and are, therefore, unwilling to make a significant investment in acquiring a
            sequencing instrument and the related costs of training staff, and ensuring
            compliance of their facilities or processes. The Parties also submitted that
            outsourcing sequencing services tends to be more expensive on a per-sample
            basis, it may take longer to receive sequencing results and it does not allow
            customers to oversee the sequencing process (which makes sequencing
            services less attractive to certain customers). 352




    351 Some suppliers of sequencing instruments, such as Illumina, BGI and QIAGEN also provide sequencing
    services, Parties’ Final Merger Notice, paragraph 214. PacBio does not provide sequencing services. The Parties
    made no further submissions in relation to sequencing services during our Phase 2 investigation.
    352 Parties’ Final Merger Notice, paragraphs 216 – 219.




                                                          63
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 167 of 845 PageID #: 29981


    Evidence from third parties

    7.68    Of the 39 customers who responded to our questionnaire: 353

                     (a) 17 said they would not consider outsourcing sequencing to service
                         providers. Specific reasons given included: requiring a quick
                         turnaround, insufficient flexibility and insufficient oversight.

                     (b) 9 said they would consider outsourcing sequencing. Two of these
                         customers said that this would be subject to them having
                         insufficient capacity, and another two said that this would be
                         subject to the cost being lower. One customer in this group said
                         that although they would consider outsourcing sequencing,
                         sequencing services are inflexible, and there are confidentiality
                         issues with some samples.

                     (c) 12 said they do outsource sequencing in certain circumstances.
                         Five customers said that they do so when this provides access to
                         specialist or outdated technology. Six customers said that they do
                         so when they have insufficient capacity in-house. Where customers
                         noted that they tend to sequence in-house, specific reasons given
                         for this included: requiring a quick turnaround, lower cost and
                         greater flexibility.

    7.69    A minority of customers we had calls with (around a quarter) said that they do
            outsource sequencing in certain circumstances or would consider doing so. In
            general, customers in this group indicated that outsourcing wouldn’t account
            for a large proportion of projects. Specific comments included:

                     (a) “Occasionally [] do outsource its sequencing work to another
                         facility in []. They will outsource when they have a niche
                         requirement which they are unable to fulfil in-house or when
                         timelines are not easily met at their facility.” 354

                     (b) When asked whether they would consider outsourcing sequencing,
                         one customer responded, “Not a lot, they have outsourced for a
                         few projects, specifically before they bought their NovaSeq. They
                         were sequencing a large number of human genomes which they
                         couldn’t do cheaply enough in-house on their HiSeqs so they
                         outsourced these to institutions which had the NovaSeq.”355




    353 One customer did not provide a response to the relevant question.
    354 Note of call with [].
    355 Note of call with University of [].




                                                          64
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 168 of 845 PageID #: 29982


    7.70    None of the customers we spoke noted sequencing service providers as
            competitors to the Parties, although we recognise customers may only have
            had manufacturers in mind when answering this question.

    7.71    Of the competitors we spoke to, with the one exception of [], providers of
            sequencing services were not identified as competitors by other current
            suppliers of sequencing systems. 356

    7.72    [] submitted that other suppliers of sequencing systems were its main
            competitors, 357 however in one submission it stated that it also considers
            service providers as competitors. 358

    Evidence from the Parties’ internal documents

    7.73    The Parties’ internal documents rarely mention sequencing services providers
            either as competitors or as customers. More specifically:

                     (a) In some of Illumina’s documents relating to [] segment
                         sequencing service providers are mentioned as competitors, and in
                         one document Illumina refers to service providers as customers; 359
                         and

                     (b) In a couple of internal documents, PacBio mentions service
                         providers as customers. 360

    7.74    Overall, the lack of reference to sequencing service providers in the Parties’
            internal documents would suggest that providers of sequencing services are
            not considered a main source of competition by the Parties.

    Our assessment

    7.75    Based on the evidence we have seen, we have provisionally found that:

                     (a) the Parties’ internal documents very rarely discuss sequencing
                         service providers;

                     (b) all but one of the Parties’ competitors and potential competitors did
                         not mention sequencing service providers as competitors (the




    356 [] response to the CMA Market Questionnaire dated 3 July 2019. See, paragraph 8.245 of chapter 8 on
    competitive effects of the merger for more details.
    357 [] response to question 3 of the Market Questionnaire dated 3 July 2019.
    358 Note of call with [].
    359 Item 67 of Appendix C on internal documents ([], undated).
    360 Item 70 of Appendix C on internal documents ([]). Item 104 of Appendix C on internal documents ([]).




                                                         65
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 169 of 845 PageID #: 29983


                          exception being [] – who in one submission mentioned service
                          providers as secondary competitors); and

                     (c) some customers said that they do outsource sequencing to service
                         providers, although they tend to do so when this provides access to
                         specialist technology (ie for niche applications), or to manage
                         temporary peaks in sequencing demand.

    7.76    Accordingly, in our view, taken in the round, the provision of sequencing
            services exerts a very limited competitive constraint on the supply of
            sequencing systems. On this basis, in our view the provision of sequencing
            services is not part of the same market as the market for the provision of
            sequencing systems. As PacBio does not provide sequencing services, we
            will not consider the market for sequencing services any further.

    Conclusion on product frame of reference

    7.77    Our provisional view is therefore that the relevant product market in which to
            assess the effect of the Proposed Merger is the NGS systems market. The
            NGS systems market includes both second generation short read sequencing
            systems and third generation long read sequencing systems.


    Geographic market definition

    The Parties’ views

    7.78    The Parties submitted that the markets for short read and long read
            sequencing systems are worldwide in scope 361 and that for customers of short
            read and long read systems, the location of suppliers is not particularly
            important. The Parties submitted that suppliers are active on a worldwide
            basis and typically offer identical products from centralised production
            facilities regardless of customer location. The Parties also submitted that
            transport costs are not significant and that there are no significant price
            differences between jurisdictions worldwide. 362

    7.79    [] and its internal documents often track competitive developments in the
            three key areas: [] 363[]. 364




    361 Parties’ Final Merger Notice, paragraph 145, onwards.
    362 Parties’ Final Merger Notice, paragraph 146.
    363 Annex 001 to the Parties’ Final Merger Notice, paragraph 41. Item 45 of Appendix C on internal documents.
    364 Annex 001 to the Parties’ Final Merger Notice, paragraph 41.




                                                          66
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 170 of 845 PageID #: 29984


    Evidence from third Parties

    7.80   With the exception of BGI, all suppliers of sequencing technologies are active
           on a worldwide basis, although it is possible that some competitors may have
           certain local advantages. Importantly, key competitive parameters such as
           innovation, product quality and pricing strategies are decided on a worldwide
           basis and are, thus, primarily influenced by global competitive conditions.

    Our assessment

    7.81   We have not seen any evidence, whether from internal documents,
           competitors or customers that contradicts the Parties’ submission on the
           worldwide nature of geographic market.

    7.82   However, we have considered whether China should be excluded from the
           geographic market, on the basis that the strengths of suppliers may differ in
           China in comparison to the rest of the world. For example, third parties have
           told us that both BGI and ONT are particularly strong in China in comparison
           to the Parties.

    7.83   We do not consider that the inclusion or exclusion of China would make a
           material difference to our assessment. Rather we have considered the
           strength of BGI in the UK as part of our competitive assessment.

    Conclusion on geographic market definition

    7.84   Our provisional view is therefore that the relevant geographic market is
           worldwide.

    7.85   The statutory test for this inquiry is whether the Proposed Merger may be
           expected to result in an SLC within any market(s) in the UK for goods or
           services. We will, therefore, focus on competitive effects in the UK and on the
           effects on UK customers.

    7.86   In doing so, we will take account of global matters to the extent that they have
           competitive effects in the UK, both currently and in the future. We consider
           both UK and global data from the Parties on matters such as sales, prices and
           margins, with more detailed data for the UK sales and aggregated data for
           global sales. We consider all relevant global competitors and analyse any
           economic incentives of the Parties in the context of their operations in a global
           market.




                                              67
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 171 of 845 PageID #: 29985


    8.          Competitive effects of the merger

    Introduction

    8.1         In this section, we assess the competitive effects of the Proposed Merger in
                the supply of NGS systems in the UK. This section is structured as follows:

                 (a) an overview of the theory of harm;

                 (b) the nature of competition in the NGS systems market;

                 (c) the evidence on competition between the Parties and with other
                     competitors;

                 (d) our assessment of the competitive effects of the Proposed Merger,
                     including our assessment of the evidence;

                 (e) our provisional conclusions regarding the competitive effects of the
                     merger; and

                 (f) finally, our overall provisional findings.


    Theory of Harm

    8.2         Theories of harm describe the possible ways in which an SLC could arise as a
                result of a merger and provide the framework for our analysis of the
                competitive effects of a merger. In this case, we have investigated one
                horizontal unilateral theory of harm: loss of competition as a result of the
                Proposed Merger in the supply of NGS systems in the UK.

    8.3         We have considered whether, through the loss of direct competition between
                the Parties, the Merged Entity would have less incentive to compete on price
                now and in the future (whether instrument price, system price or some other
                price metric), would deteriorate quality365 and/or, as is particularly relevant in
                this case, reduce aggregate market levels of innovation or re-focus their own
                innovation, including the pace of innovation, or delay or reduce the
                development and/or supply of new products to the market.

    8.4         As noted below when discussing the nature of competition in paragraph 8.6 of
                this chapter, competition in this industry plays out in multiple ways, one of
                which is the extent to which long read and short read technologies evolve



    365   This includes increasing quality less quickly or decreasing prices more slowly than in the counterfactual.



                                                               68
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 172 of 845 PageID #: 29986


             such that they compete for an increasing number of projects. 366 However,
             some customers may continue to have a strong preference for short read or
             long read technologies for their specific projects. Our theory of harm therefore
             also considers whether there would be a loss of competition for these
             customers who require a very specific technology now or in the future.

    8.5      As a result, we have investigated whether the Proposed Merger is likely to
             lead to the following:

               (a) The reduction of current and future competition in areas where Illumina
                   and PacBio overlap or are likely to overlap in the future. This competition
                   may take the form of competition in the purchasing decisions of
                   customers over the acquisition of a sequencing system (“competition for
                   sequencing dollars”); competition in the trade-off made by customers
                   between the use of short read and long read technologies in certain
                   projects; and/or

               (b) A deterioration in the future competitiveness of the long read sub-
                   segment, through, for example, the Proposed Merger’s impact on
                   Illumina’s incentives to develop technologies that compete directly with
                   PacBio’s long read systems and leading to the elimination of Illumina as
                   a potential future, independent competitor in the long read sub-segment.


    Nature of competition

    8.6      In this section we describe the nature of competition in NGS systems, which
             sets out the context and framework for our subsequent assessment of
             competition between the Parties and their competitors. We cover the Parties’
             views and any third parties’ views, as well as our assessment of this topic.

    NGS Systems customers

    8.7      As described in paragraphs 3.3 and 3.15 of chapter 3 on the Parties, a wide
             range of customers purchase NGS systems from the Parties. The Parties
             submitted that these include government and not-for-profit research institutes,
             academic institutions, hospitals and genomic centres, as well as
             pharmaceutical companies, agricultural companies, consumer genomics
             companies and clinical and diagnostic laboratories. 367




    366 Our understanding of the term project, in this report, is an individual or collaborative enterprise (often a team
    at a university or research institute), planned to achieve a particular scientific goal.
    367 Parties’ Final Merger Notice, paragraphs 3 and 4.




                                                              69
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 173 of 845 PageID #: 29987


    8.8     There are a wide range of uses for NGS systems, which, at a very broad
            level, could be described as basic research, translational research,
            agrigenomics, pharmacogenomics, consumer genomics or clinical testing,
            with clinical uses often requiring regulatory approval. 368

    8.9     [] account for the majority of the Parties’ revenue. 369 However, [] are
            forecasted to grow more rapidly than []. 370

    Competition beyond the ‘use case’ level

    Parties’ submissions

    8.10    The Parties’ submissions suggest we should only be concerned about
            competition occurring at the ‘use case’ level and, while the industry is
            dynamic, it is not characterised by competition for the market, and nor should
            we be concerned about the migration of customers from short read systems to
            native long read systems over time.

            ‘Use cases’

    8.11    The Parties submitted that long read and short read technologies have
            fundamentally different characteristics that determine the ‘use cases’ for
            which each technology is used, including read length, scalability, reads per
            run, run output, accuracy and cost. The Parties therefore submitted that short
            read and long read systems are not well suited to answering the same
            sequencing questions. 371

    8.12    The Parties submitted that “the terms “application” and “use case”, while at
            times used interchangeably in the sequencing industry, have very different
            meanings. Application is a broader concept that refers to a collection of use
            cases. Each use case, in turn, has its own distinct characteristics and
            requirements which reflect the specific aim of the investigation, the type of
            starting material, the number of samples involved, any industry-specific
            regulatory requirements, etc. For example, NIPT is an application which
            comprises various use cases, including:

              (a) research and test development: Rhesus D typing;

              (b) panel-based testing: single gene fetal disorders;



    368 Parties’ Final Merger Notice, paragraph 438.
    369 Based on the Parties’ 2018 revenue buy customer type taken form their response to the opening letter.
    370 See paragraph 2.47 and Figure 7 of chapter 2 on the Industry.
    371 Parties’ Response to the Annotated Issues Statement, paragraph 23.




                                                          70
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 174 of 845 PageID #: 29988


              (c) clinical testing: trisomies and sex chromosomes;

              (d) clinical testing: all chromosomes and microdeletions;

              (e) clinical testing: all chromosomes and partial deletions/duplications; and

              (f) research and test development: fetal blood genotyping.”372

    8.13    The Parties submitted that ‘[e]ach customer has a set of use cases that it
            needs to perform (e.g., research questions to address or clinical tests to
            perform), and each use case has a set of requirements which determine
            whether a short read or native long read system is used’373 and as such imply,
            any competition that takes place, takes place at the ‘use case’ level only. The
            Parties argued that their respective instruments are use case specific and that
            there is therefore no competition between their technologies. 374

    8.14    In particular, PacBio submitted that sequencing providers have a desire to
            capture ‘sequencing dollars’ which are controlled budgets and grants
            available to research institutions to invest in various sequencing platforms
            year on year. 375 PacBio submitted that this does not constitute competition in
            the antitrust sense. Similarly, Illumina submitted that ““the fact that a customer
            has a finite budget out of which it buys multiple products and services does
            not support a conclusion that those products and/or services fall into a single
            relevant product market””. 376

    8.15    Similarly, in its hearing with the CMA, Illumina stated that “in a number of
            customer instances, you are looking at a basket of use cases. Oftentimes,
            they all map to one technology type.…short read sequencing happens to
            cover a much broader swathe of use cases, again because of the economics,
            the scale and the accuracy; which is why customers, when they are trying to
            figure out, "What do I get for this basket?", tend to choose short reads over
            long reads -- just cover more of that basket. But there are, clearly, cases
            where customers do the trade off in the other direction”. 377




    372 Parties’ Response to opening letter (question 9).
    373 Parties’ Response to the Phase 1 Decision, page 6.
    374 For instance in response to the Customer calls Working Paper the Parties submitted that customers

    expressed the view that short read and native long read systems could be used in the same applications (but not
    ‘use cases’). And that the fact that customers use short read and native long read systems in the same
    applications does not mean that they consider these systems to be substitutes. These customers, like many
    involved in sequencing projects, may use different technologies for different ‘use cases’ (within the same
    application).
    375 Parties’ Response to PacBio’s internal documents Working Paper, page 26.
    376 Parties’ Response to Illumina’s internal documents Working Paper, paragraph 72.
    377 Illumina Hearing Transcript, page 29, lines 17-25.




                                                          71
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 175 of 845 PageID #: 29989


            Dynamic competition

    8.16    The Parties submitted that sequencing is a dynamic industry, stating
            “Sequencing is a nascent, dynamic and rapidly evolving industry with
            significant untapped and undeveloped potential for growth. For instance, as of
            today, less than 0.01% of species and less than 0.02% of human genomes
            have been sequenced, and the understanding of the human genome is in its
            infancy.”378

    8.17    Some markets are subject to competition for the market, whereby firms
            compete to become the dominant supplier, but there is limited, if any,
            competition once a supplier has ‘won’ the market. In other markets customers
            may ‘migrate’ from one supplier to another due to factors unrelated to
            competition. The following subsections describe the Parties’ views on these
            points.

    8.18    The Parties submitted that they do not engage in competition for the market 379
            and that even if customers were migrating from short read to long read
            technologies for some ‘use cases’ these were not competitively relevant. 380

            •    Competition for the market

    8.19    The Parties submitted that there is no competition ‘for’ the market in relation
            to NGS systems. Rather that competition takes place ‘in’ the market. 381 In
            particular the Parties argued that for there to be competition “for the market
            there would need to be a single market where the winner ‘takes all’” and that
            winner “takes all” markets are usually the “result of network effects and
            economies of scale and scope.” 382 Also, according to the Parties, “PacBio
            would need to be or have the potential to be a ‘disruptive’ technology”. 383

    8.20    The Parties submitted that the legal standard for the review of mergers is the
            existence of an SLC “on the balance of probabilities”, meaning that to find an
            SLC is that it must be “more likely than not that the target could displace the
            acquirer;” 384 and argued that this will not happen as the vast majority of ‘use
            cases’ (including those with the highest volume and most rapidly growing)
            benefit from the strengths of short read, and as discussed further in paragraph
            8.78, onwards of this chapter 8 on competitive effects, the Parties submitted


    378 Parties’ Response to the P1 Decision, page 3.
    379 Note on competition for the market theory of harm, paragraph 2 and 3.
    380 Parties’ Summary statement, page 2.
    381 Note on competition for the market theory of harm, paragraph 2 and 3.
    382 Note on competition for the market theory of harm, paragraph 2 and 3.
    383 Note on competition for the market theory of harm, paragraph 2.
    384 Note on competition for the market theory of harm, paragraph 5.




                                                          72
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 176 of 845 PageID #: 29990


            that PacBio will not close the gap on the metrics that are important for those
            ‘use cases’. 385

            •    Migration

    8.21    The Parties submitted that “a limited number of customers have historically
            used Illumina’s short read systems to perform native long read use cases for
            which short read systems are not suited”. 386

    8.22    The Parties submitted that customers were using short read systems in
            respect of ‘use cases’ that were better suited to long read technology, but in
            the past the long read technology did not have the accuracy or throughput to
            make it a viable option for customers. As “customers have become aware of
            these developments [to PacBio’s systems], these customers are now
            ‘migrating’ that limited amount of sequencing activity to better suited native
            long read systems. Illumina expects that customers using short read systems
            in native long read use cases will migrate such use cases to native long read
            systems in the short- to medium-term”. 387

    8.23    The Parties submitted that such switching from short read to long read
            technologies constitutes migration since customers are shifting these activities
            to the technology that is in fact best suited to perform the ‘use cases’, even
            though the cost of sequencing (on a cost per genome basis) is at least ten
            times higher using the PacBio’s Sequel II system. 388 The Parties submitted
            that customers migrating to long read ‘use cases’ from short read systems are
            not substituting competing systems, as customers would not switch back in
            the face of a 5% price rise of the long read system (though no evidence was
            provided to support this assertion). 389

    8.24    The Parties submitted that based on the reasoning in the Ladbrokes/Coral
            decision, 390 customers migrating native long read ‘use cases’ from short read
            to long read systems are not substituting competing systems. 391 Migration of
            ‘use cases’ from short read systems to long read systems is predominantly
            driven by the need for long read lengths, coupled with recent material
            improvements in accuracy and a relatively small increase in throughput in
            long read systems. However, the Parties submitted that the material



    385 Note on competition for the market theory of harm, paragraph 8.
    386 Parties’ Response to the Annotated Issues Statement, paragraph 44.
    387 Parties’ Response to the Annotated Issues Statement, paragraph 45.
    388 Parties’ Response to the Annotated Issues Statement, paragraph 45.
    389 Parties’ Response to the Annotated Issues Statement, paragraph 50.
    390 https://www.gov.uk/cma-cases/ladbrokes-coral-group-merger-inquiry.
    391 Parties’ Response to the Annotated Issues Statement, paragraph 51.




                                                         73
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 177 of 845 PageID #: 29991


            remaining differences in throughput, output, accuracy, turnaround time (and
            cost) preclude the systems from being viable alternatives otherwise. 392

    8.25    The Parties submitted that such migration, to the extent that it occurs, is not
            competitively relevant, both because of its de minimis scale and duration and
            because customers who choose to pay more to sequence fewer genomes in
            order to get longer reads will continue to do so because the question that they
            are trying to answer is not suitable for short read sequencing; “no market
            response by Illumina could be expected to slow or stop such migration”. 393

    Customer views

    8.26    We held telephone calls with 22 of the Parties’ customers, 394 to gain a better
            understanding of the market for NGS systems. These customers were among
            the Parties’ largest in terms of 2018 revenue, and were from research
            institutes, academic institutions, pharmaceutical companies and government
            agencies. Furthermore, they use NGS systems for a number of different
            applications, including HLA typing, 395 cancer panel sequencing, RNA
            sequencing, single cell transcriptomics and methylation sequencing.

    8.27    We asked customers how they determined which sequencer to purchase to
            better understand how competition works in this market. Some customers told
            us that they have a very specific remit or research focus, to the extent all, or
            the vast majority, of their work is for a specific project. 396,397 However, a
            greater number of customers said that they buy DNA sequencing instruments
            for use in a range of projects. Specifically, they told us that:

              (a) “The first thing that should be understood is what are the questions
                  people want answered by the instrument… it is important to know what
                  do most people want to do most of the time, you then pick the machine
                  which is best suited to most people’s needs”. 398




    392 Parties’ Response to the Annotated Issues Statement, paragraph 52-53.
    393 Parties’ Summary statement, page 2.
    394 [].
    395 HLA stands for human leukocyte antigen and is used to match patients and donors for bone marrow or cord

    blood transplants.
    396 For example, the [].
    397 The sequencing organisations carrying out the largest volume of sequencing are often referred to as ‘core

    labs’.
    398 Note of call with [].




                                                          74
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 178 of 845 PageID #: 29992


              (b) “They talk to investigators and professors to understand their needs
                  over the next few years and target the technology which they think will
                  best fit”. 399

              (c) “They will usually want a DNA sequencer for a number of applications
                  and it will be a group decision on what instrument would be best”. 400

    Our assessment

            ‘Use cases’

    8.28    In relation to how competition works, we consider that the Parties have
            advanced a narrative that is broadly consistent with comments received from
            customers. In particular, we note that the Parties:

              (a) Acknowledge that customers purchase instruments that will “best
                  perform across… [a] set of applications and use cases”; 401 and

              (b) Acknowledge that customers face trade-offs between cost and output
                  (the example given is structural variation (SV), in which, in order to
                  discover structural variations customers may have to use a system that
                  will provide long read length, but that this requires them to sacrifice
                  output and incur higher costs (when compared to short read
                  systems)). 402

    8.29    However, in our view, the Parties take a narrow view of competition, namely,
            that customers have a specific need and therefore determining the ‘use case’
            is the first and final decision they make, which in turn determines the NGS
            system they use.

    8.30    We have seen evidence from some customers that in some circumstances,
            there is no choice or decision to make, because their project requires a very
            specific functionality that can only be conducted economically or effectively on
            a particular NGS system. 403

    8.31    However, in our view, we do not consider ‘use cases’ to be determinative of
            all competition.




    399 Note of call with [].
    400 Note of call with [].
    401 Parties’ Final Merger Notice, paragraph 220.
    402 Parties’ Response to the Customer Calls Working Paper, paragraph 3.
    403 For example, the [] would currently only consider Illumina for whole genome sequencing (Note of call with

    [] and Questionnaire response).


                                                          75
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 179 of 845 PageID #: 29993


    8.32    Firstly, the evidence shows that when customers choose between sequencers
            which are currently available, their decision-making process is complex.
            Customers told us that they have projects and research or clinical questions
            to answer, and often several different projects. Because of time and budget
            constraints, customers need to make choices about which projects they will
            undertake and the projects undertaken may determine which sequencing
            technology is most appropriate. In our view, this evidence from customers
            shows that they have different needs due to their differing projects and the
            options, choices and dynamics of competition will vary as between these
            different customers.

    8.33    For example, evidence from the Parties, 404 customers and competitors
            demonstrates that customers consider a range of factors when choosing
            which sequencer to purchase or use, including accuracy, cost, read length,
            throughput and speed. While in some circumstances they may have a clear
            preference for which system to use for a particular project (eg a short read or
            a long read system), 405 in other circumstances there may be some degree of
            substitution between sequencers. 406 Similarly, for customers who have
            purchased more than one sequencer, the decision of which sequencer to use
            in a specific project (which also impacts the amount of consumables used and
            purchased) varies.

    8.34    Secondly, we have found that many customers make purchases with multiple
            projects in mind. Evidence we have seen from customers demonstrates that
            they may not simply purchase sequencers for individual projects, but rather
            the majority take into account the full range of different projects within their
            research portfolio. These customers therefore, rather than make a trade-off
            for a specific project, instead make trade-offs across projects. These
            customers may face a trade-off between the technology which is most
            applicable to the greatest number of projects and the extent to which a
            different sequencer can be used effectively for some projects, even if it is not
            the optimal choice. 407




    404 Parties’ Response to the Customer Call Working Paper, paragraph 3. Parties’ Final Merger Notice, paragraph

    220.
    405 One example (noted by the Parties and customers) is counting. The Parties submitted in their Final Merger

    Notice (paragraph 74) that counting applications do not require long reads in order to verify the presence of a
    target. For instance, NIPT counts the number of fetal chromosome fragments circulating in a mother’s
    bloodstream. These fragments are short, so 100-200 bp long sequencing reads are sufficient to characterise
    them. Short read flow cells currently used for NIPT are capable of generating hundreds of millions of reads per
    run. As a result, they can combine 48 to 96 individual patient samples per run on a single flow cell, enabling
    users to amortise the cost of the sequencing run across all of the samples.
    406 For example, examples were given in relation to structural variation, metagenomics and the microbial space.

    See Note of call with [], Note of call with [], and Note of call with [].
    407 See Note of call with [] and Note of call with [].




                                                          76
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 180 of 845 PageID #: 29994


    8.35     Thirdly, customers can change ‘use cases’. We have seen evidence from
             Illumina that some customers changed the ‘use case’ of their project when
             switching from an Illumina to a PacBio system []. 408

    8.36     Fourthly, we do not agree with the Parties that all tasks can clearly be
             classified as a ‘use case’. For instance, if long read technology improves and
             therefore less short read polishing is required, it is not that the polishing ‘use
             case’ is changing from short read to long read, but instead that the balance of
             workflow of the overall task is shifting between long read and short read. 409

    8.37     Lastly, the phrases, context and words that customers used demonstrate
             competition between suppliers regardless of whether this is occurring at a
             ‘use case’ level, application level, project level or across a number of projects,
             when they are making, have made, or are considering a choice between NGS
             systems. 410

    8.38     Therefore, whether a choice is made at the ‘use case’, application, project,
             institution, or some other level, does not determine whether the Parties are
             competing. 411 We consider that competing for sequencing dollars, as was
             described by the Parties, 412 encompasses all the forms of competition
             described above. In our view, this vying for a share of the available
             sequencing budget is an example of rivalry playing out between firms over
             time. Therefore, we provisionally conclude that looking solely at ‘use cases’ is
             not an appropriate framework for assessing competition between NGS system
             suppliers.

             Dynamic competition

    8.39     The evidence shows this is a dynamic market. It is growing and evolving
             quickly. The Parties submitted evidence showing the evolving nature of this
             market, and the speed at which new products are launched and features
             improve. 413 We have also seen evidence that the Parties spend a significant


    408 Illumina’s response to the working paper on internal documents, paragraph 88. Item 31 of Appendix C on
    internal documents ([]).
    409 See paragraph 8.136 for Illumina internal documents which demonstrate switching workflow, and for PacBio

    documents ([]).
    410 For example: "…are done on Illumina but could equally be done on either ONT or PacBio" (note of call with

    []); "different technologies have potential to be used interchangeably" and "…likely that people will switch to
    long reads in this field" (note of call with []); “…which is now done on PacBio where previously they would have
    used Illumina…” (note of call with []); "...it makes it more of an attractive option to Illumina..." (note of call with
    University of []); []; "it is now feasible to do De Novo long read assemblies using just PacBio or ONT.
    Previously, this was cheaper to do using hybrid data generated using Illumina plus ONT/PacBio" (note of call with
    []); and "long read is expected to be increasingly used instead of short read" (note of call with []).
    411 Given this, in the evidence and our assessment that follows, where we refer to projects, applications and use

    cases this will not necessarily map onto the Parties’ own definition of these terms.
    412 See section on the Parties’ views on ‘use cases’ above.
    413 See for instance Section 3a of the Parties’ Response to the Phase 1 Decision and chapter 2 on the Industry.




                                                              77
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 181 of 845 PageID #: 29995


             amount on R&D. 414 This evidence shows that manufacturers compete
             currently through research, development and innovation to improve their
             market positions in future. 415

    8.40     We have found the Parties’ internal documents show that firms are focussed
             on the future evolution of the market and are likely to react to rivals’ activities
             by making changes in their own R&D efforts, 416 in particular, one of Illumina’s
             internal documents notes that []. 417

    8.41     These documents show that R&D and innovation is designed either to
             incrementally gain a greater share of future workflow within some specific
             uses or to enable the party to become the clear sequencer of choice that
             dominates other technologies for a greater number of uses, some of which
             may be entirely new. 418 A further example of the Parties’ focus on the future
             evolution of the market is Illumina’s statement relating to its desire to be in the
             long read sub-segment “There is an emerging and growing blue piece of [the
             graph] that we do not participate in. We want to participate in that. To
             participate in it, we actually need to have the right technologies because one
             cannot play in the other. That is simply a statement of that; that we want to be
             able to participate in it and, therefore, we need the technology”. 419

    8.42     Based on the evidence we have seen, our provisional view is that the Parties
             are not competing with each other for the entire NGS systems market, but
             rather within that market. We have found that the market is evolving and
             accordingly, there will be competition for new uses, applications and/or
             projects. Therefore, it is not necessary, as the Parties submitted, to find that
             PacBio is so disruptive that it would compete for the entire NGS systems
             market. However, we do think it is important to assess this Proposed Merger
             in a dynamic context.

    8.43     We consider that switching, which the Parties characterise as migration,
             represents competition even if the switching was to some extent inevitable
             eventually (which cannot be assumed). While the Parties’ submission that
             some customers are switching from short read to long read for uses has been
             corroborated by customers, 420 the available evidence does not show that this




    414 As discussed in paragraphs 9.32 of the chapter on countervailing factors, Illumina spends just under 20% of
    its revenue on R&D, while PacBio spends around 70-80%.
    415 See evidence from the Parties’ internal documents below and chapter 2 on the Industry.
    416 See, for example, Items 34, 18, 13 and 38 of Appendix C on internal documents ([]).
    417 Item 19 of Appendix C on internal documents ([]).
    418 See for example, Items 24, 25 and 27 of Appendix C on internal documents ([]).
    419 Illumina’s Hearing Transcript, page 7, lines 4-9.
    420 See customer views in paragraph 8.219 below.




                                                           78
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 182 of 845 PageID #: 29996


             switching is necessarily one way. 421 In the short term, firms will have an
             incentive to compete against each other to try to either reduce or increase the
             rate of switching, depending on their position in the market. In the longer term,
             firms will have an incentive to innovate, such that they can better compete for
             switching (or potentially switching) customers. Indeed, the Parties’ documents
             describe the threat from competitors, including a loss of sales and strategies
             to mitigate this. 422 The timing and nature of customers’ switching will be
             influenced by the long and short read suppliers’ competitive offerings
             available at that time, and firms compete for customers’ sales, whether or not
             they do actually switch.

    8.44     The Parties submitted that we should adopt the same approach to ‘migration’
             taken in Ladbrokes/Coral. We consider that there are some fundamental
             differences between Ladbrokes/Coral and this case, namely:

              (a) Betting shops are not a dynamic industry, with there being limited
                  innovation, in contrast to the rapid developments seen in genome
                  sequencing.

              (b) In Ladbrokes/Coral many customers were moving from offline to online
                  gambling independent of any changes in the relative offerings. 423 In
                  contrast, as discussed below, the evidence suggests that in this case
                  customers appear to be switching to long read due to improvements in
                  long read systems. 424

    8.45     Relatedly, we note that the Parties acknowledge that customers may be using
             “short read systems for native long read use cases” in limited instances and
             “will transition such use cases to native long read systems in the short- to
             medium-term”. We would argue that the suggestion that customers may be
             using the incorrect technology in the short to medium term appears to
             contradict the Parties’ submission that, depending on what a customer is
             doing, either a short read or a long read instrument will clearly be more
             appropriate for their needs.




    421 See paragraph 8.136 below.
    422 See paragraphs 8.134, onwards and 8.179, onwards.
    423 ‘Migration’ is the expected effect whereby the share of customer activity within the online channel is expected

    to continue to increase independently of any changes in the relative offering of retail and online’, Ladbrokes/Coral
    Final Report, paragraph 6.6, and ‘The fact that a number of retail customers appear to have migrated to online
    operators over time, irrespective of changes in quality or price of the retail offering (or indeed, in spite of
    improvements in quality or price in the retail channel), does not enable us to draw any strong inferences about
    the degree of substitutability of the two channels for the remaining retail customers’, Ladbrokes/Coral Final
    Report, paragraph 6.29.
    424 In addition, while in Ladbrokes/Coral the CMA did not consider offline and online providers to be in the same

    product market, it did recognise that the online channel constrains the retail channel to some extent.



                                                            79
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 183 of 845 PageID #: 29997


    Dimensions of competition

    The Parties’ views

    8.46    The Parties submitted that customers “first consider the set of applications
            and use cases that they wish to perform and identify the systems that have
            the appropriate attributes to best perform across that set of applications and
            use cases. Then they look at the total cost of ownership of those systems”. 425
            The attributes listed by the Parties are: read length; accuracy (raw and
            consensus); scale; run output; number of reads; throughput; time (turnaround
            and sequencing); library preparation requirements; regulatory considerations;
            and DNA source (quality and length). The Parties submitted that customers
            will then look at cost and finally secondary considerations, such as
            bioinformatics, automation, reputation, workflow and customer support. 426

    Internal documents

    8.47    The Parties’ internal documents also give an indication of what is important to
            customers when choosing a sequencing provider:

              (a) Illumina’s []; 427

              (b) Illumina’s []; 428

              (c) [] 429 and

              (d) []. 430

    Customer views

    8.48    We sent questionnaires to the Parties’ customers, specifically Illumina’s top
            100 UK customers in terms of 2017/18 revenue and 100 PacBio customers,
            including all of PacBio’s UK customers and all customers who had had access
            to the Sequel II, with the remainder made up by customers with the highest
            2017/18 revenue. We received 39 responses to these questionnaires.




    425 Parties’ Final Merger notice, paragraph 220.
    426 Parties’ Final Merger Notice, paragraph 220.
    427 Item 13 of Appendix C on internal documents ([]).
    428 Item 26 of Appendix C on internal documents ([]).
    429 For example, Item 70 of Appendix C on internal documents ([]).
    430 Item 102 of Appendix C on internal documents ([]).




                                                         80
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 184 of 845 PageID #: 29998
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 185 of 845 PageID #: 29999


    Our assessment

    8.52    The evidence we have seen shows that NGS instruments are differentiated
            products with characteristics that vary from instrument to instrument. The
            evidence from both the Parties and customers is that there are a number of
            different factors which customers consider important. Read accuracy, read
            length and throughput / cost are the most important, although the relative
            importance will depend on the customer, research question or project. We
            bear in mind these dimensions of competition when assessing the evidence of
            competition between the Parties below.

    Price setting

    8.53    We considered the extent to which the Parties are able to set prices
            individually for customers based on the options that are likely to be available
            to them. If the Proposed Merger reduces the options available to a select
            group of customers, the Parties have the ability to worsen prices or services
            selectively for those customers whose options are more limited without
            increasing prices for others and can consequently avoid the risk that those
            other customers switch away as a result of the price increase.

    8.54    Sequencing instruments cost hundreds of thousands of dollars and may
            represent a significant capital outlay for a customer. 432 Instruments may be
            expected to run for a number of years, although in this dynamic market new
            and updated models are released frequently433 with significant improvements
            in performance – for example, speed, price per gigabase and read length.

    The Parties’ views

    8.55    While both Illumina and PacBio have price lists for their instruments and
            consumables, the Parties submitted that the [] 434

    8.56    [] 435[]. 436




    432 Some ONT models are an exception to this (ONT offers leasing models and their MinION is significantly
    cheaper).
    433 Parties’ Final Merger Notice, paragraph 368.
    434 Parties’ responses to the s109 requests (27 June) – Annex 1.010 and 109.30. Parties’ Final Merger Notice,

    paragraph 248.
    435 Parties’ Final Merger Notice, paragraph 355.
    436 Parties’ Final Merger Notice, paragraphs 242 and 254.




                                                          82
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 186 of 845 PageID #: 30000


    8.57    Illumina estimated that approximately [] of its sales (in value) in the UK in
            2018 were made through a competitive tender process. 437 PacBio has []
            participated in [] formal tender processes in the UK in the last 5 years. 438

    8.58    Illumina’s internal emails which discuss customers’ use of their instruments
            suggest that they have a very good understanding of how their customers are
            using sequencers (see paragraphs 8.129 to 8.144 discussing Illumina’s
            internal documents below).

    Third party views

    8.59    Customers purchase instruments from Illumina and PacBio, and other NGS
            system suppliers, but often lease instruments from ONT. 439

    8.60    Competitors’ written submissions indicate that they understand which
            applications their NGS systems are used for and are able to tailor their offers
            to customers’ needs. All competitors provided details regarding type of
            customers and applications their instruments or services are used for. 440 []
            provided details of applications by customer type 441.

    8.61    Most competitors told us that they may offer discounts on instruments or
            services based on applications or customer characteristics. [] submitted
            that it may offer strategic discounts where the customer is particularly price
            sensitive and/or in order to gain a foothold in a new lab. 442 []. 443 [] noted
            that its prices for services may vary depending on customer characteristics
            and type of contract. 444

    Our assessment

    8.62    The evidence provided by the Parties and customers shows that Illumina and
            PacBio have a good understanding of the type of sequencing their customers
            conduct. The purchases of flow cells and reagents gives them a good idea of
            the volume of sequencing conducted. The same is true for the Parties’
            competitors. Consequently, the Parties are able to set prices individually for




    437 Parties’ Final Merger Notice, paragraph 274.
    438 Two tenders for the [] and one tender for each of the []. Parties’ Final Merger Notice, paragraphs 278 to
    280.
    439 See paragraph 7.8 of chapter 7 on market definition for different pricing models used by suppliers.
    440 Competitors response to question 2 of the Market Questionnaire dated 3 July 2018.
    441 [] response to question 2 of the Market Questionnaire dated 3 July 2018. See also Appendix D on

    Competitors’ internal documents.
    442 [] response to question 4 of the Market Questionnaire dated 3 July 2018.
    443 [] response to question 6 of the Market Questionnaire dated 3 July 2018.
    444 [] response to question 5 of the Market Questionnaire dated 3 July 2018.




                                                          83
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 187 of 845 PageID #: 30001


           customers based on the options that are likely to be available to them and
           there is no reason why this would change post-merger.

    Conclusion on nature of competition

    8.63   Competition is a process of rivalry that takes place over time. The evidence
           we have seen, from the Parties’ internal documents and competitors,
           indicates that this is a dynamic market, which is growing and evolving quickly.
           We therefore provisionally conclude that it is important to assess the
           Proposed Merger in a dynamic context.

    8.64   The evidence we have seen, including the way that customers think about
           choosing which NGS systems to use for their projects, also indicates that
           thinking about competition narrowly, for example, only at the ‘use case’ level,
           is not the appropriate way to assess this Proposed Merger. We also
           provisionally conclude that firms are able to tailor their offerings according to
           customers and when doing so they take into account that customers think
           about options at application and project level and also across their differing
           projects, not just at the ‘use case’ level. The same is true both for the Parties
           and other competitors in the NGS systems market.

    8.65   We also consider that there are a number of different factors which customers
           consider important, with read accuracy, length and throughput / cost
           appearing to be most important, although their relative importance will depend
           on the customer, research question or project(s). NGS systems are
           differentiated products and customers will choose between such systems on
           the basis of the factors which are most important to them, their project, or
           across a number of projects.

    8.66   We have also found that the Parties are able to set prices individually for
           customers based on the sequencing they wish to conduct and the options that
           are likely to be available to them. This ability to price discriminate means the
           Parties have the ability (and would continue to have the ability post-merger) to
           worsen prices selectively for those customers whose options are more limited
           without increasing prices for others and can consequently avoid the risk that
           those other customers switch away as a result of the price increase.

    8.67   We therefore consider it important to assess how the Parties view each other
           now and in the future, how they have reacted to each other in the past, how
           customers perceive their options, the development of the technologies and
           the constraint posed by competitors now and in the future.




                                               84
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 188 of 845 PageID #: 30002


    Evidence of competition between the Parties and with competitors

    8.68     In this section, we set out the evidence of competition between the Parties
             and between each of the Parties and their third party competitors. We draw
             upon the Parties’ views, the market shares of the Parties and their
             competitors, the Parties’ internal documents, evidence from customers,
             evidence from competitors, and forecasts and sales.

    The Parties’ views

    8.69     The Parties have made a number of submissions on the competitive
             dynamics of the Proposed Merger. At a high level, the Parties submitted that
             they do not compete at all because long read and short read technologies
             address different ‘use cases’, 445 that long read technologies (such as that of
             PacBio) are in fact complementary to short read technologies (such as that of
             Illumina).

    8.70     The Parties also made submissions on the constraint they face from
             competitors and provided two further pieces of evidence; a survey of
             customers and econometric analysis on evidence of the competitive constraint
             exerted by ONT on PacBio and the degree of substitutability of the Parties’
             systems.

    Long read and short read systems are not suited for the same ‘use cases’

    8.71     The Parties submitted that short read will always be used by customers if
             possible, unless there is a specific need for a long read length, in which case
             a long read technology will be used. 446 According to the Parties, “[o]nly where
             short read systems cannot address a particular use case will a customer use
             a native long read system and accept the higher costs, lower output,




    445 The Parties submitted that “the terms “application” and “use case”, while at times used interchangeably in the

    sequencing industry, have very different meanings. Application is broader concept that refers to a collection of
    use cases. Each use case, in turn, has its own distinct characteristics and requirements which reflect the specific
    aim of the investigation, the type of starting material, the number of samples involved, any industry-specific
    regulatory requirements, etc. For example, NIPT is an application which comprises various use cases, including:
    (a) research and test development: Rhesus D typing;
    (b) panel-based testing: single gene fetal disorders;
    (c) clinical testing: trisomies and sex chromosomes;
    (d) clinical testing: all chromosomes and microdeletions;
    (e) clinical testing: all chromosomes and partial deletions/duplications; and
    (f) research and test development: fetal blood genotyping.”
    Parties’ Response to 1st day letter (Question 9).
    446 Parties’ Response to the Annotated Issues Statement, paragraph 35 and the Parties’ Response to the

    Annotated Issues Statement, paragraph 68.



                                                            85
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 189 of 845 PageID #: 30003


            potentially lower accuracy, and in many cases, higher amounts of DNA
            material needed”. 447

    8.72    In relation to how customers decide which sequencer to use, the Parties
            submitted that “[customers] consider the set of applications and use cases
            that they wish to perform and identify the systems that have the appropriate
            attributes to best perform across that set of applications and use cases”. 448
            Furthermore, the Parties submitted that “customers usually purchase Illumina
            short read systems first” 449 and “only purchase native long read systems if
            they need to perform use cases that require… long read length”. 450

    8.73    To support this submission, the Parties submitted a survey conducted on their
            behalf by the life sciences consulting firm, DeciBio, which is discussed in
            more detail below in paragraph 8.105, onwards. The Parties submitted that
            this survey confirms that there are no ‘use cases’ where customers responded
            that they would consider the two technologies to be interchangeable.

    8.74    Finally, the Parties submitted that “The CMA has not identified a single use
            case for which both short read and long read systems can both be used”. 451

            Complementary uses

    8.75    The Parties submitted that short read sequencing and long read sequencing
            are complementary, such that they fall into different product markets. 452 The
            Parties submitted that the fact that customers use short read and long read
            systems for the same applications does not mean that they consider these
            systems to be substitutes. 453

    8.76    The Parties have described two basic types of complementary ‘use cases’: 454

              (a) The “virtuous cycle”, where the use of one technology in one ‘use case’
                  drives volumes of sequencing of other samples in another (related) ‘use
                  case’ using the other technology (for example, the creation of a new
                  reference quality de novo genome using a native long read system will
                  create the potential for additional resequencing using short read
                  systems); and




    447 Parties’ Response to the Phase 1 Decision, page 1.
    448 Parties’ Response to the Customer calls working paper, paragraph 2.
    449 Parties’ Response to the Customer calls working paper, paragraph 3.
    450 Parties’ Response to the Customer calls working paper, paragraph 3.
    451 Parties’ Response to the Customer calls working paper, paragraph 22.
    452 Parties’ Final Merger Notice, paragraph 97.
    453 Parties’ Response to the Annotated Issues Statement, paragraph 54.
    454 Parties’ Response to the Annotated Issues Statement, paragraphs 55, 56 and 62.




                                                         86
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 190 of 845 PageID #: 30004


              (b) “Synergistic” ‘use cases’, where both technologies are used on the same
                  sample in different ‘use cases’, in an effort to obtain as much information
                  as possible about the genome (for example, testing infants that are not
                  thriving for rare and undiagnosed genetic diseases may require
                  sequencing of the blood sample on both short and long read systems,
                  looking for SNVs and small structural variations on the short read system
                  initially, followed by larger structural variations on the long read system
                  as a reflex test).

    8.77    The Parties submitted that as Illumina’s understanding of PacBio’s technology
            evolved over the spring/summer 2018 such that it became aware of
            developments in improvements to PacBio’s consensus accuracy, it took the
            view that PacBio’s technology would potentially provide a suitable long read
            system for use in conjunction with Illumina’s short read systems (along with
            ‘use cases’ suited for long read sequencing alone). It was this improvement in
            PacBio’s accuracy that lead to the timing of the Proposed Merger. 455

            The gap between short read and long read technologies will remain or even
            widen in the future

    8.78    The Parties submitted that, even if PacBio were to achieve significant
            improvements in the foreseeable future, there will remain a material gap in the
            performance of its systems as compared to short read systems. For example,
            notwithstanding the launch of PacBio’s Sequel II instrument, there remains a
            “significant technological and cost gap to short read systems”. 456

    8.79    Illumina submitted that it anticipates the gap will widen as it continues to
            improve its systems to increase their throughput. In contrast, the Parties
            submitted that technological limitations of PacBio’s methodology would
            constrain its ability to make improvements, such that the run throughput
            differential between PacBio’s systems and Illumina’s medium and high
            throughput systems will increase over time. “In other words, the current
            throughput gap between Illumina’s and PacBio’s systems is currently the
            narrowest it will be”. 457 The Parties submitted that, for example []. 458

    8.80    The Parties submitted that as a result of this persistent performance gap
            between short read and long read systems, customers balancing the




    455 Parties’ Response to the Annotated Issues Statement, paragraph 7.
    456 Parties’ Response to the Annotated Issues Statement, paragraph 70.
    457 Parties’ Response to the Annotated Issues Statement, paragraph 71.
    458 Parties’ Summary statement, page 2.




                                                         87
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 191 of 845 PageID #: 30005


            parameters such as read length, cost, output and accuracy, will continue to
            use short read systems for the vast majority of ‘use cases’. 459

    8.81    The Parties also submitted that Sequel II has not and will not narrow the gap
            with short read systems. While the Sequel II has delivered an output
            improvement, it does not represent the beginning of a reduction in the
            significant throughput differential to short read systems or the differences in
            operating costs. 460 “While Sequel II is an incremental improvement over the
            Sequel I (in terms of increasing throughput approximately seven times), it is
            not a game changer. PacBio is orders of magnitude away from offering a
            system that would be substitutable for Illumina’s short read systems, and the
            evidence is clear that this gap is projected to increase”. 461

    8.82    PacBio submitted that for it to be a competitor in short read ‘use cases’ it
            would have to significantly increase its accuracy and run output to match
            Illumina’s. The gap between short read and long read will not close in the
            foreseeable future, which means that customers will continue to use long read
            systems only when short read systems are unable to answer the question at
            hand; while Sequel II delivers 8x the throughput of Sequel I, it is still nowhere
            near that of Illumina’s instruments (PacBio cites an internal document which
            states [] 462

    8.83    PacBio submitted that it is an unsubstantiated assumption that the growth of
            long read technologies will be at the expense of short read. PacBio submitted
            that both technologies will grow as overall demand for sequencing grows, and
            that the throughput, accuracy and output (and resulting cost) advantages of
            short read are persistent and enduring, and PacBio’s focus is on creating new
            ‘use cases’ for long read sequencing (where short read is not well-suited). 463

            •    No cost convergence between short read and long read systems

    8.84    PacBio also submitted that there will be no cost convergence between short
            read and long read systems; PacBio does not (and would not) compete with
            Illumina on price. 464




    459 Parties’ Response to the Annotated Issues Statement, paragraph 75.
    460 Parties’ Response to the Annotated Issues Statement, paragraph 88.
    461 Parties’ Summary statement, page 2.
    462 Item 96 of Appendix C on internal documents ([]). PacBio’s Response to the working paper on internal

    documents, paragraph 19.
    463 Item 97 of Appendix C on internal documents ([]). PacBio’s Response to the working paper on internal

    documents, paragraph 20.
    464 PacBio’s Response to the working paper on internal documents, paragraph 21 onwards.




                                                         88
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 192 of 845 PageID #: 30006


    8.85    PacBio submitted that it does not benchmark against Illumina for price
            because Illumina is a competitor, it benchmarks against Illumina because
            Illumina has established customer expectations about price and other
            sequencing metrics due to its price leadership in the sequencing space and
            strong marketing efforts. Differentiating from Illumina is at the heart of
            PacBio’s marketing strategy. PacBio therefore must manage customer
            expectations regarding price if customers are to justify their decision to use
            PacBio’s more expensive sequencers. 465

    8.86    PacBio also submitted that given the controlled budgets and grants available
            to research institutions to invest in various sequencing platforms year-on-year,
            all sequencing providers are looking for a share of that budget. Customers
            would be more willing to add PacBio to a project if it was two or three times
            the cost of Illumina, because the purchasing decision would be easier for
            customers to justify to managers or funding agencies. 466

    8.87    Finally, PacBio submitted that even if it were able to significantly increase its
            run output and reduce its costs so that it matched those offered by Illumina
            today, that does not and would not mean that its sequencers would become
            competitive with short read systems because Illumina (and other short read
            companies) would continue to increase its own run output and sample
            throughput and further reduce costs of short read systems. Illumina (and other
            short read companies) are better placed to reduce costs further over the
            medium to long term than PacBio. 467

            •   No technical convergence between the Parties’ systems

    8.88    PacBio submitted that there will be no technical convergence and that
            inherent technological limitations will remain. 468

    8.89    PacBio submitted that it is not technically possible to increase PacBio
            accuracy or throughput, or to decrease costs such that customers could
            substitute them for Illumina. There are technical barriers inherent to PacBio’s
            technology which are outside of its control and will not go away in the
            foreseeable future which will prevent this. 469

    8.90    PacBio submitted that it currently uses the fastest data recording and most
            powerful data processing technology available on the market and still has low



    465 PacBio’s Response to the working paper on internal documents, paragraph 22.
    466 PacBio’s Response to the working paper on internal documents, paragraph 22 and 23.
    467 PacBio’s Response to the working paper on internal documents, paragraph 24.
    468 PacBio’s Response to the working paper on internal documents, paragraph 25 onwards.
    469 PacBio’s Response to the working paper on internal documents, paragraph 26.




                                                        89
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 193 of 845 PageID #: 30007


            raw accuracy and run output relative to Illumina; 470 Similarly, CMOS 471 sensor
            improvements are incremental and out of PacBio’s control. 472

    8.91    PacBio submitted that without significant improvements to data recording and
            processing and CMOS – which are not expected soon and are out of PacBio’s
            control – PacBio will not be able to match Illumina’s accuracy or run output.
            As a result, the Parties’ technologies will not converge any time soon. 473

    8.92    PacBio also submitted that financial constraints []. 474

    8.93    The Parties submitted that the fundamental limitations of PacBio’s technology
            will “prevent it from scaling in a manner that would enable PacBio to deliver
            run outputs that are closer to, let alone comparable with, those of Illumina’s
            systems”. 475 These fundamental differences are rooted in the nature of the
            sequencing approach, for example, the single use camera that is contained in
            the PacBio consumable flow cell and the demanding and costly compute
            requirements which constrain their scalability. 476

    Long read will not grow at the expense of short read

    8.94    The Parties submitted that there are significant growth opportunities for the
            sequencing industry, but that growth of long read will not be at the expense of
            short read. 477 The Parties submitted that increasing use of long read systems
            will drive demand for sequencing as a whole and that there is significant
            potential for materially broader adoption of existing ‘use cases’ and the
            development of new ‘use cases’. For example, Illumina expects significant
            growth in clinical short read sequencing.

    8.95    Illumina submitted that it is aware of no instances where either PacBio or ONT
            have had a competitive impact on Illumina sales or prices, or R&D priorities or
            activities (other than its understanding of the opportunity represented by the
            long read sub-segment, and consideration of alternative approaches to enable
            entry to that). 478




    470 PacBio’s Response to the working paper on internal documents, paragraph 27.
    471 Complementary Metal Oxide Semiconductor.
    472 PacBio’s Response to the working paper on internal documents, paragraph 29.
    473 PacBio’s Response to the working paper on internal documents, paragraph 28 to 30.
    474 PacBio’s Response to the working paper on internal documents, paragraph 31.
    475 Parties’ Response to the Annotated Issues Statement, paragraph 97.
    476 Parties’ Response to the Annotated Issues Statement, paragraph 97.
    477 Parties’ Response to the Annotated Issues Statement, paragraph 11.
    478 Parties’ Response to the Annotated Issues Statement, paragraph 20.




                                                         90
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 194 of 845 PageID #: 30008


    8.96    The Parties also make some specific submissions relating to switching
            between technologies in de novo sequencing:

              (a) “…such comments [made by customers in relation to de novo
                  sequencing] must be understood to relate either to researchers
                  producing de novo assemblies for the first time or to researchers who
                  have been using an inappropriate short read system to date”; 479

              (b) “As the single-molecule accuracy of native long read systems continues
                  to improve… it may be the case that less polishing is required. That does
                  not, however, reflect competition”; 480 and

              (c) “…the cost differential, which will persist (and may expand) is such that
                  any polishing that is required [in the context of de novo sequencing] will
                  continue to be done using short read systems”. 481

    Significant competition from other suppliers

    8.97    The Parties submitted that they are not close, let alone each other’s closest,
            competitors and that Illumina’s closest competitors are – and will continue to
            be – BGI, Thermo Fisher and QIAGEN, 482 while PacBio’s closest competitor
            is ONT. 483 The Parties submitted that “these four competitors will remain
            equally close competitors post-Transaction and will continue to drive
            innovation”. 484

    8.98    The Parties submitted that every sale made by Thermo Fisher, QIAGEN or
            BGI is one that Illumina could have made and Illumina estimates that it has
            lost over [] in revenue opportunities to these companies over the past ten
            years and [] in 2018 alone. Illumina submitted that it expects “intensified
            competition over the next [three] years”. 485 Illumina submits that BGI is its
            strongest competitor and that this is confirmed by its internal documents and
            by customer evidence. Illumina further submits that BGI has greatly improved
            its technology, recently launching the MGISEQ-T7, which []. 486




    479 Parties’ Response to the Customer calls working paper, paragraph 9.
    480 Parties’ Response to the Annotated Issues Statement, paragraph 60.
    481 Parties’ Response to the Customer calls working paper, paragraph 10.
    482 We note that the Parties’ submissions on this subject pre-date the recent announcement from QIAGEN on 7

    October 2019 decision to “suspend ongoing NGS-related instrument development activities”.
    https://corporate.qiagen.com/newsroom/press-
    releases/2019/20191007_Q3_preliminary_sales_and_restructuring_charges.
    483 Parties’ Response to the Annotated Issues Statement, 24 September 2019.
    484 Parties’ Response to the Annotated Issues Statement, paragraph 83.
    485 Item 61 of Appendix C on internal documents ([]).
    486 Parties’ Note on competition for the market, 4 October 2019.




                                                         91
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 195 of 845 PageID #: 30009


    8.99    The Parties submitted that ONT is a rapidly growing and well-financed
            company, with demand for its systems, which it submits, according to ONT’s
            Chief Executive Officer, increased exponentially over the last five years.
            PacBio submits that it has lost [] opportunities to ONT in recent years and
            that ONT’s technology has [] advantages over PacBio’s. 487

    8.100 The Parties submitted that there are numerous companies planning to launch
          sequencing systems and that most of these potential entrants have received
          significant funding from investors and many have been acquired by large life
          science companies. 488 The Parties submitted that of the many companies
          currently developing sequencing technologies, [] are expected to
          announce, or have announced, the intention to enter in the next 12 to 18
          months. The Parties submitted that their competitive behaviour is informed by
          publicly available information from potential entrants regarding their imminent
          plans and that until it becomes clear that a new system will not competitively
          constraint the activities of either or both of the Parties, the behaviour of the
          Parties will continue to be constrained by the potential entry of the large
          number of potential entrants. 489 Further detail on potential entry is contained
          in chapter 9 on countervailing factors, below.

    The future of long read

    8.101 The Parties submitted that Illumina has recognised the benefit of long read
          technology and that the rationale for the Proposed Merger is “driven by
          Illumina’s desire to supply native long read systems (in addition to its short
          read systems)”. 490

    8.102 The Parties submitted that “Illumina has long recognised that it could benefit
          from being able to offer a native long read system because it believes that the
          native long read market has meaningful growth potential”. 491

    8.103 During its hearing with the CMA, Illumina also submitted, with respect to its
          desire to enter the long read segment that “It goes back to the graph that we
          showed you. There is the orange piece of it we participate in. There is an
          emerging and growing blue piece of it that we do not participate in. We want
          to participate in that. To participate in it, we actually need to have the right
          technologies because one cannot play in the other. That is simply a statement



    487 Parties’ Note on competition for the market, paragraph 22.
    488 Parties’ Final Merger Notice, paragraph 394.
    489 Parties’ Response to Annotated Issues Statement, paragraph 168 and Parties’ Submission, 2 October 2019,

    paragraph 56.
    490 Parties’ Response to the Annotated Issues Statement, paragraph 2.
    491 Parties’ Summary Statement, page 4.




                                                        92
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 196 of 845 PageID #: 30010


            of that; that we want to be able to participate in it and, therefore, we need the
            technology”. 492

    8.104 Illumina further stated that in the absence of the Proposed Merger, they would
          continue their attempts to enter the long read segment: “we would keep trying.
          With the acquisition of PacBio, we are still going to have our own internal
          development [], because again PacBio cannot solve all of the long read use
          cases. There is a lot of work to do there. So no, Illumina would not give up on
          that, but Illumina would see this as a missed opportunity”. 493

    The DeciBio survey

    8.105 The Parties commissioned a customer survey and submitted documents
          related to this in August 2019. DeciBio, the firm that conducted the survey,
          contacted over 1,000 customers, of whom 49 were interviewed. 494

    8.106 The conclusions of the DeciBio survey, as set out in the ‘Final Read-Out’, are
          as follows:

              (a) “Interviewee feedback indicates that SRS and NLRS 495 have distinct and
                  inherent strengths and weaknesses recognized across application
                  areas”;

              (b) “At the use case and individual investigator levels, SRS and NLRS are
                  clearly not interchangeable, though at the application level, both
                  technologies may appear to have complementary utility”;

              (c) “KOLs [Key Opinion Leaders] corroborate that SRS and NLRS are not
                  used for the same use cases”;

              (d) “KOLs identify a set of complementary use cases”;

              (e) “Many respondents noted the overall complementarity of SRS and NLRS
                  in the foreseeable future, as opposed to direct competitiveness”;

              (f) “While NLRS’ accuracy and cost have improved over the last few years,
                  they still fall significantly short of Illumina’s”;

              (g) “While KOLs believe NLRS has runway to narrow SRS’ technical
                  distinction, they acknowledge that the required maturation to encroach




    492 Illumina’s Hearing Transcript, page 7, lines 4-9.
    493 Illumina’s Hearing Transcript, page 7, lines 15-21.
    494 DeciBio Survey Methodology.
    495 SRS refers to short read systems and NLRS refers to native long read systems.




                                                         93
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 197 of 845 PageID #: 30011


                    on SRS in the foreseeable future requires aggressive assumptions and
                    is highly unlikely”;

               (h) “Within complementary use cases, current NLRS users state that
                   platform accuracy and expected roadmaps fall significantly short of user
                   requirements, making the technologies non-interchangeable for at least
                   the next 5 years”;

               (i) “Historically, KOLs and users have over-optimistically speculated about
                   the prospect of NGS technologies”; and

               (j) “Early access Sequel II users note that while throughput, cost, and read
                   length have improved, they don’t expect Sequel II to compete with SRS
                   or dramatically change the sequencing landscape”.

    8.107 The Parties submitted that the DeciBio survey provides evidence that short
          read and long read technologies are not interchangeable for any given ‘use
          case’, with respondents identifying 41 such ‘use cases’. 496

    8.108 We consider that the final report does not contain a balanced representation
          of the views expressed in the interview notes. For example:

               (a) [] is quoted 497 by DeciBio as saying that “Longer read lengths enable
                   us to interrogate parts of the genome inaccessible by SRS… but if we’re
                   looking at small mutations, we’d still use SRS”. 498 However, according to
                   the interview note, this customer also said that, “if LRS can improve the
                   error rate I can see future of replacing SRS with LRS entirely for
                   epigenetics (i.e., independent of what your use case is).”

               (b) [] is quoted by DeciBio as saying that “The scale of reads SRS yields
                   provides accuracy unparalleled by NLRS”. However, according to the
                   interview note, this customer also said that “a bigger share of the market
                   will be taken up by LRS because of the downstream bottleneck with
                   computational pipelines”.

               (c) [] is quoted by DeciBio as saying that “ILMN’s ability to continue
                   rapidly cutting costs limits interchangeability of NLRS for many use
                   cases”. However, according to the interview note, this customer also
                   said that “LR would take over in clinical eventually. LR will take over
                   everything. LR is most ideal technology."



    496 Parties’ Response to the Annotated Issues Statement, paragraph 38.
    497 Quotes in this section are statements sourced from interview notes.
    498 This quote is included in DeciBio’s final report, but the CMA has been unable to find it in the ‘interview notes’

    submitted by the Parties.


                                                             94
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 198 of 845 PageID #: 30012


               (d) [] is quoted by DeciBio as saying that “Even within [use cases], there
                   are likely to be sub-use cases / individual research objectives for which
                   investigators will have views that one tech has a clearer or stronger fit for
                   use than the other..." However, according to the interview note, this
                   customer also said that “We use LRs to scaffold sequences together and
                   use ILMN for base accuracy to polish base calling... I think as base
                   calling improves with ONT/LRs... hopefully we will get to a point where
                   won’t need SR anymore... I think absolutely [workflow] will shift more and
                   more toward LRS as tech improves... I’d give it until 2022 – would think
                   by then we [will] do most of the work with ONT."

               (e) Finally, a customer at the [] is quoted by DeciBio as saying that “[SRS
                   and NLRS] complement each other but have quite different end goals,
                   so they're used in tandem if we have both goals..." However, according
                   to the interview note, this customer also said that "Most people believe
                   LRS is not accurate enough, but… once people try it with us, they often
                   come back for more when [they] realize it works – it’s the plunge that’s
                   the hurdle"; and "De novo: currently is 95% SR / 5% LR. In 5 years we’ll
                   get to 75% SR / 25% LR... Reseq: currently is 90% SR / 10% LR and in
                   5 yrs will be 60% SR / 40% LR, maybe 50/50... Overall, I see LR as the
                   future for some of applications; but doesn’t suit everything."

    8.109 Furthermore, in our view, this survey suffers from the following methodological
          issues, which substantially reduce the weight we can place on it in the context
          of this investigation:

               (a) The stated aim of the survey appears leading: “Confirm and clearly
                   demonstrate that short read (SR) and native long read (NLR) systems
                   are not used interchangeably”; 499

               (b) The sample may not be representative of the population (the response
                   rate was less than 5%); 500,501 and




    499 DeciBio survey methodology, Annex 1, p 2. See the CMA’s guidance, “Good practice in the design and
    presentation of customer survey evidence in merger cases”, 23 May 2018 (the CMA’s Survey Guidance), which
    states: “We expect good surveys to be neutral and not biased towards one outcome or another.”
    (https://www.gov.uk/government/publications/mergers-consumer-survey-evidence-design-and-presentation/good-
    practice-in-the-design-and-presentation-of-customer-survey-evidence-in-merger-cases).
    500 Customers who expressed an interest in the DeciBio survey were screened out if they had limited knowledge

    of DNA sequencing. In comparison, for our customer calls we selected a sample of customers and made various
    attempts to arrange a call, such that our calls were not limited to only those that expressed the greatest interest in
    taking part.
    501 See eg references to representativeness in the CMA’s Survey Guidance.




                                                             95
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 199 of 845 PageID #: 30013


              (c) We were provided with ‘interview notes’, rather than transcripts, which
                  do not indicate the actual questions asked or the full answers given; 502
                  and

              (d) We would expect to be contacted prior to a survey being conducted,
                  such that we can comment on the methodology, as it has generally been
                  our experience that survey designs not discussed with us in advance
                  have tended to be of insufficient quality. In the absence of first-hand
                  experience of how fieldwork was conducted, we have not been able to
                  conclude that the findings have genuine weight. 503

    8.110 In our view, the quotes in the DeciBio final report have been chosen to show
          that short read and long read are not currently substitutable. However, our
          reading of the interview notes suggests a more nuanced view. The notes
          show that some customers currently face a trade-off between short read and
          long read and that such a trade-off may exist in the future for more uses,
          applications and/or projects. The interview notes show more generally that
          long read sequencing will be more prevalent in the future at the expense of
          short read and possibly to a significant extent.

    8.111 Given the fact that the final DeciBio report is based on selective quotes, and
          the methodological issues listed above, we do not place material weight on
          the survey in our provisional assessment.

    The Parties’ econometric analysis

    8.112 PacBio submitted an econometric analysis assessing the impact of ONT’s
          entry into China [] in China. The Parties submitted that the [] following
          ONT’s entry and this provided evidence of the competitive constraint exerted
          by ONT on PacBio and [].

    8.113 We consider that the Parties’ finding that ONT exerts a competitive constraint
          on PacBio is consistent with other evidence sources (see for example,



    502 See eg references to questionnaires and the expected level of documentation in the CMA’s Survey Guidance.
    503 See the CMA’s Survey Guidance, for example: “Parties wishing to conduct a survey for a merger case are
    strongly encouraged to contact the CMA in the early stages of the survey process to discuss their proposed
    design, including a draft questionnaire (if available) and wider aspects of the survey methodology”, and “[w]here
    Parties do not discuss their survey design with the CMA in advance, and/or do not give the CMA an opportunity
    to monitor and assess the quality of fieldwork while it is underway, it is not necessarily the case that we will
    consider the survey findings to have no or only limited evidential weight. The weight to be given to such evidence
    will be assessed against the same principles and standards for conducting surveys described in this document.
    However, it has been our experience that survey designs not discussed with us in advance have tended to be of
    insufficient quality, and in the absence of first-hand experience of how fieldwork was conducted, it has been hard
    to conclude that the findings have genuine weight. In these circumstances, then, the onus will be on Parties to
    provide highly compelling information about the survey methodology and the steps taken to assure its quality”.



                                                           96
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 200 of 845 PageID #: 30014


             PacBio’s internal documents and evidence from customers). However, we can
             place only limited weight on the Parties’ analysis, for the following reasons:

              (a) Notwithstanding any critique of the econometric approach, the Parties’
                  analysis does not demonstrate that PacBio sales would predominantly
                  divert to ONT if PacBio exits the market in the UK. This is because no
                  other competitors are included in the analysis (meaning it doesn’t
                  provide evidence that ONT is PacBio’s closest competitor in China), and
                  the analysis looks at the effect of ONT’s entry into China 504 meaning,
                  even if it did provide evidence that ONT is PacBio’s closest competitor in
                  China, this could not be generalised to the UK.

              (b) Furthermore, it may suffer from omitted variable bias, meaning the
                  results are biased: 505

                  (i) The specification does not control for differences between countries
                      which may confound the analysis. Specifically, customers in a
                      particular country may be relatively price insensitive, because their
                      research is better funded, but there also may be a greater number of
                      them for the same reason. We would therefore give more weight to
                      countries with a greater number of customers.

                  (ii) The specification does not control for differences in customer
                       characteristics, which may confound the analysis. Specifically,
                       customers of a particular type may pay relatively high prices, and
                       customers of this type may be relatively common in China, but ONT
                       may have entered into China for this reason.

                  (iii) The specification does not control for time-specific effects. China may
                        be growing at a relatively high rate, leading to prices also increasing
                        at a relatively high rate, but ONT may have entered due to the high
                        rate of economic growth.

    8.114 In response PacBio submitted that: 506

              (a) The structure of the analysis controls for differences between countries,
                  and focuses on relative changes in price levels within regions.
                  Specifically, the regression considers changes in price level in the post-
                  period versus the prior-period in China, and then compares these


    504 With the rest of the world used as a control group.
    505 Omitted variable bias arises when an econometric analysis looks at the relationship between a dependent
    variable and independent variable(s), but fails to include other independent variable(s) that have an effect on the
    dependent variable. Consequently, the results of the analysis are not robust – specifically, the estimated
    coefficients of the independent variable(s) are biased.
    506 Parties’ Response to Counterfactual Working Paper, Annex A, page 18.




                                                            97
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 201 of 845 PageID #: 30015


                changes in the price levels to the changes in price levels in the rest of
                the world. In our view, the structure of the analysis does not control for
                differences between countries, as country effects are not included.

            (b) Controlling for differences in customer characteristics would only be
                required if certain customer groups became more or less prevalent in
                China after the ONT entry in China. The Parties submitted that the CMA
                had not identified such hypothetical group of concern. We agree but the
                Parties have conducted no investigation of this issue and we cannot see
                a basis for concluding that controlling for differences in customer
                characteristics would not be prudent.

    8.115 The Parties submitted two further pieces of analysis assessing the degree of
          substitutability between the Parties’ sequencing systems. The first looked at
          the impact of purchasing a PacBio instrument on the use of Illumina
          consumables. The second looked at the impact of purchasing a PacBio
          instrument on the prices offered by Illumina to the customers who purchased
          PacBio’s system. The Parties submitted that purchasing a PacBio instrument
          was followed by an increase rather than a reduction in the use of Illumina
          consumables and did not result in any change in Illumina’s pricing to these
          customers. The Parties submitted that this was evidence of a lack of
          substitutability between the Parties’ sequencing systems.

    8.116 Our provisional conclusion on this analysis is that because it is necessarily
          based on historical data, it therefore does not capture the future competitive
          constraints different suppliers will exert on each other. This is particularly
          problematic given the dynamic nature of this market and the recent launch of
          Sequel II. This launch took place in the second quarter of 2019, but the
          analysis covers from the first quarter of 2013 to the second quarter of 2019,
          meaning it will not capture any effect Sequel II has had on the market. For
          these reasons we place very limited weight on the analysis.

    Market shares


    8.117 In this section we consider the market shares of the Parties and other
          suppliers in the market for NGS systems.

    8.118 The Parties and four other suppliers (BGI, ONT, QIAGEN and Thermo Fisher)
          provided revenue data for 2016 to 2018, broken down by:

            (a) Sequencing instruments;

            (b) Reagent kits/other consumables that can only be used with that
                supplier’s sequencing instruments;

                                              98
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 202 of 845 PageID #: 30016


                (c) Library preparation kits/other consumables that can be used with third-
                    party sequencing instruments;

                    (i) For use with that supplier’s sequencing instruments;

                    (ii) For use with third-party sequencing instruments;

                (d) Data analysis and data storage/sharing solutions;

                    (i) For use with that supplier’s sequencing instruments;

                    (ii) For use with third-party sequencing instruments; and

                (e) Product support services (including maintenance).

    8.119 We calculated combined revenue from categories (a), (b), (c)(i), (d)(i) and (e)
          above, to give us revenue from NGS systems, which are presented in Table
          6. 507

    Table 6: Market shares for NGS systems (2016 to 2018)

                                               UK                                              Worldwide
     Market
     shares                 2016              2017              2018              2016              2017              2018
                                                                 [90-
     Illumina            [80-90]%          [80-90]%            100]%            [80-90]%         [80-90]%          [80-90]%
     PacBio               [0-5]%            [0-5]%             [0-5]%            [0-5]%            [0-5]%           [0-5]%
     Parties               [90-              [90-               [90-
                                                                                [80-90]%         [80-90]%          [80-90]%
     combined             100]%             100]%              100]%
     BGI                  [0-5]%            [0-5]%             [0-5]%            [0-5]%            [0-5]%            [0-5]%
     ONT                  [0-5]%            [0-5]%             [0-5]%            [0-5]%            [0-5]%            [0-5]%
     QIAGEN               [0-5]%            [0-5]%             [0-5]%            [0-5]%            [0-5]%            [0-5]%
     Thermo
                          [5-10]%           [5-10]%            [0-5]%           [10-20]%         [10-20]%          [10-20]%
     Fisher
    Source: CMA analysis of data received from the Parties and third parties.

    Notes:
    (1) Illumina and ONT have not provided a breakdown of revenue from l brary preparation kits for use with their instruments, and
    library preparation kits for use with third-party instruments. Total revenue from library preparation kits has been included.
    (2) PacBio has not provided UK revenue from product support services. A share of PacBio's worldwide revenue from product
    support services has been included, based on the UK's share of PacBio's worldwide revenue from NGS instruments, library
    preparation kits for use with those instruments, and sequencing consumables.


    8.120 As shown in Table 1, the market for NGS systems is highly concentrated, both
          worldwide and in the UK, due to Illumina’s very strong market presence.
          Illumina has over 80% share of the NGS systems market. PacBio has [0-5]%,
          Thermo Fisher has approximately [10-20]%. BGI has [0-5]%, ONT has [0-5]%,



      Revenue from categories (c)(ii) and (d)(ii) was not included as we have provisionally found that the market for
    507

    NGS is a systems market. See chapter 7 on market definition for more detail.


                                                                  99
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 203 of 845 PageID #: 30017


            and QIAGEN has [0-5]%. In the UK, Illumina has over 90% market share,
            PacBio has approximately [0-5]%, Thermo Fisher has approximately [0-5]%,
            and ONT also has [0-5]%.

    8.121 In the UK, Illumina’s market share grew over 2016 to 2018 whilst PacBio’s
          market share declined. We consider that this decline was likely driven by
          customers holding back instrument purchases prior to the launch of Sequel
          II. 508 Notwithstanding these changes, the Parties’ combined share in the UK
          remained very high over 2016 to 2018, almost entirely due to Illumina’s very
          strong market presence.

    Overview of internal documents evidence

    8.122 Internal documents are a useful source of evidence as they reflect how the
          merging parties assess the market in the ordinary course of business and
          when making strategic decisions. We have reviewed the Parties’ internal
          documents to understand their assessment of competitive conditions within
          the NGS systems market, including their assessments of the positioning and
          activities of their competitors. Evidence of how rivalry operated prior to the
          Proposed Merger helps us to understand how rivalry is likely to be affected by
          the Proposed Merger.

    8.123 Below we set out our approach to analysing internal documents:

              (a) In assessing the content of an internal document, we take into account
                  the purpose for which it was prepared. We typically place greater weight
                  on documents ultimately prepared to inform decision making by senior
                  management as these are likely to be most reflective of the Parties’
                  strategic thinking.

              (b) We consider the context in which information appears in a particular
                  document. For example, the fact that a competitor’s name appears in a
                  document is less informative than the context in which it appears.

              (c) We also consider what the internal documents overall show. We
                  consider factors such as the different treatment of competitors in
                  different types of documents and the extent to which different
                  competitors are monitored across the total set of internal documents.

    8.124 Furthermore, internal documents may not lend themselves to a mechanistic
          assessment: where there is a heterogenous set of internal documents and a


    508PacBio derived approximately []of its UK revenues from instruments in 2016 and 2017, but revenues from
    instruments decreased by approximately [] in 2018, as compared with an increase of approximately [] in
    revenues from other sources relating to NGS systems.


                                                       100
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 204 of 845 PageID #: 30018


               diversity in the presentation of information even within a particular document,
               an arithmetic approach to measuring the assessment of competitors in those
               documents (eg by adding up the number of times a competitor’s name is
               used, or the number of documents in which the competitor is mentioned) is
               unlikely to be meaningful.

    8.125 We looked at documents received or produced by senior management or
          shareholders of both PacBio and Illumina, including both those prepared
          internally or by external consultants.

    8.126 We also requested background information about the documents including the
          date the document was produced, the name and role of the author and the
          names and roles of the recipients, as well as the purpose for which the
          document was created, in order to fully understand the context and
          importance of the document. Further details on the background to each of the
          documents referenced below and screenshots showing the context for the
          selected quotes are provided at Appendix C to this report.

    8.127 The documents referred to below do not reflect all documents received from
          the Parties, but instead provide examples of themes visible throughout the
          documents reviewed. Where we rely on quotes from the Parties’ internal
          documents, these are included because they provide the clearest evidence in
          support of the relevant topic. However, these quotes do not amount to an
          exhaustive list of all the documentary evidence received from the Parties, and
          we have instead endeavoured to provide a representative sample of those
          documents received for each theme.

    8.128 Some of the documentary evidence outlined below uses hypothetical
          language (for example, Illumina’s strategic documents outline risks to the
          business and proposed mitigations). We consider that hypothetical language
          provides a useful insight into the views of the Parties regarding the potential
          threats facing their business both at the time and looking to the future. This is
          particularly true when concrete outcomes or strategic decisions are taken
          following the review of such documents. Further discussion on the potentially
          hypothetical nature of certain documents is found in the section on our
          assessment of Illumina’s internal documents below. 509

    Illumina’s internal documents

    8.129 The evidence from Illumina’s internal documents as set out below is divided
          into two categories, those which discuss complementarity of PacBio systems



    509   See paragraph 8.156, below.


                                                 101
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 205 of 845 PageID #: 30019


            with Illumina’s technologies and those which demonstrate competition
            between the Parties.

    8.130 Evidence of competition from third parties discussed in Illumina’s internal
          documents is also outlined below.

    8.131 This section is structured as follows:

              (a) We first introduce the evidence;

              (b) We then discuss the Parties’ submissions on our analysis of the Parties’
                  internal documents, along with our view on these submissions;

              (c) Finally, we discuss our provisional conclusions in relation to the Parties’
                  internal documents.

    Complementarity in Illumina’s internal documents

    8.132 There are a number of Illumina internal documents which note that long read
          technologies and often PacBio’s in particular, are complementary to Illumina’s
          short read technology for certain applications:

              (a) []; 510

              (b) []; 511

              (c) []; 512

              (d) []; 513

              (e) []; 514

              (f) []; 515

              (g) []; 516

              (h) []; 517




    510 Item 2 of Appendix C on internal documents ([]).
    511 Item 3 of Appendix C on internal documents ([]).
    512 Item 4 of Appendix C on internal documents ([]).
    513 Item 5 of Appendix C on internal documents ([]).
    514 Item 6 of Appendix C on internal documents ([]).
    515 Item 7 of Appendix C on internal documents ([]).
    516 Item 8 of Appendix C on internal documents ([]).
    517 Item 9 of Appendix C on internal documents ([]).




                                                            102
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 206 of 845 PageID #: 30020


              (i) []; 518

              (j) []; 519 and

              (k) []. 520

    8.133 However, a limited number of Illumina’s internal documents also highlight the
          limitations of using long read and short read technologies in a complementary
          fashion. These documents show that this may only be required for the short
          term before one or other platform becomes the preferred choice or that the
          instruments will only be used in a complementary fashion for certain uses,
          applications and/or projects:

              (a) []; 521

              (b) []; 522 and

              (c) [] and []. 523

    Competition in Illumina’s internal documents

    8.134 It is evident from Illumina’s internal documents that it regularly monitors its
          competitors. In addition to documents setting out the complementary nature of
          the Parties’ technologies, Illumina’s internal documents also reveal that it
          considers PacBio to be an important competitor in relation to a number of
          different applications 524 and for sequencing dollars. 525

    8.135 These documents were produced by employees with a variety of functions
          including scientists, sales teams, staff responsible for strategy documents,
          and senior management making submissions to the board. We looked at
          documents received or produced by senior management or shareholders of
          Illumina. These documents all show a broadly consistent picture of PacBio as
          an important competitive threat to Illumina at the present time and in the
          foreseeable future:




    518 Item 10 of Appendix C on internal documents ([]).
    519 Item 11 of Appendix C on internal documents ([]). Pop-seq refers to Population Sequencing.
    520 Item 12 of Appendix C on internal documents ([]).
    521 Item 13 of Appendix C on internal documents ([]).
    522 Item 14 of Appendix C on internal documents ([]). The Parties have been unable to provide details on who

    this document was produced by and for.
    523 Item 15 of Appendix C on internal documents ([]).
    524 See paragraph 8.11, onwards above on the terminology of applications and ‘use cases’.
    525 See paragraph 8.14 above for further discussion of competition for sequencing dollars.




                                                         103
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 207 of 845 PageID #: 30021


              (a) []; 526

              (b) []; 527528

              (c) []; 529

              (d) []; 530

              (e) []; 531

              (f) [] 532 []; 533

              (g) []; 534

              (h) []; 535

              (i) []; 536 and

              (j) []. 537

    8.136 Illumina’s internal documents provide evidence of customers switching (or
          Illumina attempting to convert customers) from PacBio to Illumina systems:

              (a) []; 538 and

              (b) []. 539

    8.137 Illumina’s internal documents also show that Illumina considered that there is,
          and has been in recent years, a realistic threat that customers would be lost to
          PacBio. The documents note this may entail moving workflow from Illumina to
          PacBio, rather than choosing a PacBio instrument over Illumina’s. Certain




    526 Item 13 of Appendix C on internal documents ([]) and Item 18 of Appendix C on internal documents ([]).
    527See  chapter 7 above on market definition for further discussion of linked long reads.
    528 Item 13 of Appendix C on internal documents ([]). SV refers to structural variation.
    529 Item 19 of Appendix C on internal documents ([]).
    530 Item 21 of Appendix C on internal documents ([]).
    531 Item 22 of Appendix C on internal documents ([]).
    532 Item 26 of Appendix C on internal documents ([]).
    533 Item 26 of Appendix C on internal documents ([]).
    534 Item 16 of Appendix C on internal documents ([]).
    535 Item 17 of Appendix C on internal documents ([]).
    536 Item 27 of Appendix C on internal documents ([]). LP are believed to refer to Library Preparation. It is not

    clear what HW refers to.
    537 Item 28 of Appendix C on internal documents ([]). The Parties were unable to provide details of who this

    document was produced by or for.
    538 Item 23 of Appendix C on internal documents ([]).
    539 Item 24 of Appendix C on internal documents ([]). HS and NS are believed to refer to Illumina’s HiSeq and

    NextSeq instruments. [].



                                                           104
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 208 of 845 PageID #: 30022


            Illumina internal documents also detail the countermeasures undertaken or
            proposed by Illumina in order to mitigate or prevent these losses:

              (a) []; 540

              (b) []; 541

              (c) []; 542

              (d) []; 543 and

              (e) []. 544

    8.138 Further, the following Illumina internal documents show that Illumina sees
          PacBio as becoming an increasing threat to Illumina in the future as its
          technology improves. The following documents contain relatively detailed
          discussions about the potential impact on Illumina of such improvements and
          mitigating action that Illumina could take to combat such an impact:

              (a) []; 545

              (b) []; 546

              (c) []; 547

              (d) []; 548

              (e) []; 549

              (f) []:

                  (i) []; 550

                  (ii) []; 551



    540 Item 29 of Appendix C on internal documents ([]).
    541 Item 30 of Appendix C on internal documents ([]).
    542 Item 31 of Appendix C on internal documents ([]).
    543 Item 32 of Appendix C on internal documents ([]).
    544 Item 33 of Appendix C on internal documents ([]).
    545 Item 35 of Appendix C on internal documents ([]).
    546 Item 19 of Appendix C on internal documents ([]).
    547 Item 19 of Appendix C on internal documents ([]). SNV refers to Single Nucleotide Polymorphism Variant.

    SNV calling refers to a range of methods for identifying the existence of SNVs using NGS.
    548 Item 19 of Appendix C on internal documents ([]). WGS refers to Whole Genome Sequencing and Shotgun

    sequencing refers to a method used for sequencing random DNA strands. Phasing refers to identifying alleles on
    maternal and paternal chromosomes rather than the whole genome.
    549 Item 36 of Appendix C on internal documents ([]).
    550 Item 13 of Appendix C on internal documents ([]).
    551 Item 13 of Appendix C on internal documents ([]).




                                                         105
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 209 of 845 PageID #: 30023


                  (iii) []; 552

                  (iv) []; 553

              (g) []; 554

              (h) []; 555

              (i) [] 556 and

              (j) []. 557

    8.139 In addition to concerns that PacBio’s technology is likely to become more of a
          threat to Illumina in future years, Illumina’s internal documents also show an
          intention by Illumina to develop or acquire its own long read technology.
          Illumina’s documents also show a concern that another short read competitor,
          or potential competitor, could acquire a long read technology before Illumina
          and make it more difficult for Illumina to offer a long read sequencer:

              (a) []; 558

              (b) []; 559

              (c) []; 560

              (d) []; 561

              (e) []; 562 and

              (f) []. 563

    8.140 In relation to whether Illumina is a potential competitor in the long read sub-
          segment, Illumina’s internal documents also detail internal discussions about
          whether research and development projects into developing, among other




    552 Item 13 of Appendix C on internal documents ([]).
    553 Item 34 of Appendix C on internal documents ([]).
    554 Item 6 of Appendix C on internal documents ([]).
    555 Item 37 of Appendix C on internal documents ([]).
    556 Item 38 of Appendix C on internal documents ([]).
    557 Item 38 of Appendix C on internal documents ([]).
    558 Item 17 of Appendix C on internal documents ([]).
    559 Item 23 of Appendix C on internal documents ([]).
    560 Item 34 of Appendix C on internal documents ([]).
    561 Item 13 of Appendix C on internal documents ([]).
    562 Item 13 of Appendix C on internal documents ([]). [].
    563 Item 39 of Appendix C on internal documents ([]).




                                                         106
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 210 of 845 PageID #: 30024


            things, long read and linked long read technologies, [] would continue post-
            merger:

              (a) []; 564

              (b) []; 565

              (c) []; 566

              (d) []; 567

              (e) []; 568 and

              (f) []. 569

    8.141 PacBio is not the only provider monitored by Illumina. Of the other providers
          of NGS systems (including PacBio) mentioned in Illumina’s internal
          documents, BGI is perhaps the most heavily monitored, with a number of BGI-
          specific tracking documents having been prepared, but others, including
          PacBio and ONT, are also regularly mentioned. Illumina internal documents
          monitoring BGI include the following (though some also note the current focus
          of BGI on China):

              (a) []; 570

              (b) []; 571

              (c) []; 572

              (d) []; 573

              (e) []; 574

              (f) []; 575




    564 Item 17 of Appendix C on internal documents ([]). [].
    565 Item 40 of Appendix C on internal documents ([]).
    566 Item 41 of Appendix C on internal documents ([]).
    567 Item 42 of Appendix C on internal documents ([]).
    568 Item 43 of Appendix C on internal documents ([]).
    569 Item 44 of Appendix C on internal documents ([]).
    570 Item 45 of Appendix C on internal documents ([]).
    571 Item 46 of Appendix C on internal documents ([]).
    572 Item 47 of Appendix C on internal documents ([]).
    573 Item 48 of Appendix C on internal documents ([]).
    574 Item 49 of Appendix C on internal documents ([]).
    575 Item 50 of Appendix C on internal documents ([]).




                                                         107
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 211 of 845 PageID #: 30025


              (g) []; 576

              (h) []; 577

              (i) []; 578

              (j) []; 579

              (k) []; 580 and

              (l) []. 581

    8.142 We have also seen a number of Illumina internal documents monitoring ONT:

              (a) []; 582

              (b) []; 583

              (c) []; 584

              (d) []; 585

              (e) []; 586

              (f) []; 587and

              (g) []. 588

    8.143 Illumina also, to a more limited extent, monitors Thermo Fisher and QIAGEN,
          including in pricing committee documents. However, Thermo Fisher and
          QIAGEN tend to be mentioned only in relation to clinical applications (eg
          oncology) and are generally not mentioned as a threat or possible disruption



    576 Item 51 of Appendix C on internal documents ([]).
    577 Item 52 of Appendix C on internal documents ([]). BGISEQ-500 is a BGI instrument, NovaSeq is one of
    Illumina’s instruments.
    578 Item 19 of Appendix C on internal documents ([]). WGS refers to whole genome sequencing. Counting is a

    use of sequencing to count the number of times that something appears in a sequence. The Parties provided the
    following example in their Final Merger Notice: NIPT counts the number of foetal chromosome fragments
    circulating in a mother’s bloodstream. Targeted sequencing is sequencing a small region or set of regions of the
    genome.
    579 Item 19 of Appendix C on internal documents ([]).
    580 Item 13 of Appendix C on internal documents ([]) and Item 18 of Appendix C on internal documents ([]).
    581 Item 13 of Appendix C on internal documents ([]).
    582 Item 53 of Appendix C on internal documents ([]).
    583 Item 54 of Appendix C on internal documents ([]).
    584 Item 55 of Appendix C on internal documents ([]).
    585 Item 19 of Appendix C on internal documents ([]).
    586 Item 13 of Appendix C on internal documents ([]) and Item 18 of Appendix C on internal documents ([]).
    587 Item 13 of Appendix C on internal documents ([]).
    588 Item 38 of Appendix C on internal documents ([]).




                                                          108
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 212 of 845 PageID #: 30026


            to the same extent as PacBio, ONT and BGI. Some Illumina internal
            documents mention Thermo Fisher and QIAGEN:

              (a) []; 589

              (b) []; 590

              (c) []; 591

              (d) []; 592

              (e) [] 593,594

              (f) []; 595 and

              (g) []. 596

    8.144 As well as current providers of sequencing technologies, we have seen a
          small number of documents showing Illumina monitoring potential competitors
          whose technology is currently still in development. These documents tend to
          be high-level rather than detailed and tend to show potential competitors as
          less of a threat than current competitors. Further detail on entry and
          expansion is provided in chapter 9 on countervailing factors below. Some of
          Illumina’s internal documents discuss potential competitors:

              (a) []; 597

              (b) []; 598

              (c) []; 599

              (d) []; 600

              (e) []; 601




    589 Item 56 of Appendix C on internal documents ([]).
    590 Item 28 of Appendix C on internal documents ([]). The Parties have been unable to provide details on who
    this document was produced by and for.
    591 Item 61 of Appendix C on internal documents ([]).
    592 Item 59 of Appendix C on internal documents ([]).
    593 TMO stands for Thermo Fisher.
    594 Item 60 of Appendix C on internal documents ([]).
    595 Item 62 of Appendix C on internal documents ([]).
    596 Item 63 of Appendix C on internal documents ([]).
    597 Item 13 of Appendix C on internal documents ([]).
    598 Item 21 of Appendix C on internal documents ([]).
    599 Item 64 of Appendix C on internal documents ([]).
    600 Item 9 of Appendix C on internal documents ([]).
    601 Item 28 of Appendix C on internal documents ([]).




                                                         109
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 213 of 845 PageID #: 30027


              (f) []; 602

              (g) []; 603 and

              (h) []”. 604

    Our assessment of Illumina’s internal documents

    8.145 Illumina submitted that we have misinterpreted their internal documents. 605,
          606 In this section we discuss the Parties’ submissions on our analysis of

          Illumina’s internal documents, along with our view on these submissions.

    8.146 Our assessment of Illumina’s internal documents will be divided according to
          the following themes:

              (a) Terminology used;

              (b) “Provocative” documents;

              (c) Illumina’s understanding of PacBio’s technology;

              (d) Monitoring of every source of disruption;

              (e) Lost sales; and

              (f) Innovation.

            Terminology used

    8.147 Illumina submitted that, Illumina refers to any company active in the
          sequencing space as a ‘competitor’ in its internal documents: 607

              (a) Illumina uses the term ‘competitor’ and similar terms in its internal
                  documents regardless of whether the company in question offers
                  sequencing systems or intends to do so, or whether the systems that
                  they offer are substitutable with Illumina’s for example, the ‘Competition’
                  section of Illumina’s annual statutory 10-K filings on financial
                  performance to the US Securities and Exchange Commission. 608
                  Illumina has referred to companies that offer mapping technologies or


    602 Item 46 of Appendix C on internal documents ([]).
    603 Item 13 of Appendix C on internal documents ([]) and Item 18 of Appendix C on internal documents ([]).
    604 Item 39 of Appendix Con internal documents ([]).
    605 Illumina’s Response to the working paper on internal documents, 22 September 2019.
    606 Illumina’s Submission on internal documents relied on in the Phase 1 Decision, 12 August 2019.
    607 Illumina’s Response to the working paper on internal documents, paragraph 113 onwards and Illumina’s

    Submission on the internal documents relied on in the Phase 1 decision, paragraph 3 onwards.
    608 [].




                                                        110
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 214 of 845 PageID #: 30028


                    provide alternative methods of ascertaining genetic information as
                    “competitors”; and

              (b) When new technologies are launched their capabilities are not always
                  fully understood and therefore every company supplying or developing
                  sequencing technologies may be monitored by Illumina in its internal
                  documents, regardless of whether they have a substitutable product or
                  not.

    8.148 In our view, competitor is a widely used and understood business term and it
          is not a technical antitrust term. 609 Illumina has applied the natural meaning of
          the term ‘competitor’ in the internal documents, referring to competition at
          different levels. In our assessment, this is the meaning of competition that we
          adopt, as discussed in our Nature of competition section in paragraphs 8.6
          onwards.

    8.149 In our view these documents indicate that Illumina views PacBio as a
          competitive threat, now and into the future. The documents often discuss
          threats, disruptions and risks when mentioning other sequencing providers,
          which we consider would be consistent with a traditional view of a competitor.
          Illumina refers to PacBio as a competitor in various documents created by a
          number of different senior authors and these documents are presented to
          senior staff including the board.

    8.150 The fact that Illumina notes other companies not active in DNA sequencing as
          competitors may just reflect that they are competitors to some extent (or in a
          different market in which Illumina is also present such as library preparation or
          Arrays) or potential competitors. Further, these other companies are cited far
          less frequently and do not feature at the top of [] in the same way or to the
          same extent as PacBio does.

              “Provocative” documents

    8.151 []. 610 Illumina submitted that [], intended to provoke a broad discussion
          amongst scientists about potential long term changes to the market and to
          stimulate debate on such topics. Illumina said that the slides do not consider
          the likelihood of the possible scenarios.




    609 If the meaning of the term does differ between antitrust cases and general business use, the meaning in
    antitrust cases is arguably wider as it includes potential competitors, whereas that might not always be the case
    in general business use.
    610 Illumina’s Response to the working paper on internal documents, paragraph 33 onwards and Illumina’s

    Submission on internal documents relied on in the phase 1 decision, paragraph 21 onwards.


                                                           111
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 215 of 845 PageID #: 30029


    8.152 [].

    8.153 Illumina submitted that it in fact considered PacBio’s systems (and those of
          ONT) to be complementary to Illumina’s short read systems and to have the
          potential to drive increased demand for both short and long read sequencing.
          Illumina provided a number of examples of documents (see paragraph 8.132
          for documents discussing complementarity) which refer to the
          complementarity of the Parties’ systems.

    8.154 []. 611

    8.155 In relation to Illumina’ submissions that it in fact considers PacBio’s systems
          to be complementary to its own, we recognise that Illumina’s internal
          documents suggest that PacBio’s systems are complementary in certain
          situations. However, the fact that some complementarity exists is not
          inconsistent with Illumina being concerned about PacBio in other situations
          and in relation to growing future substitution between the Parties’ systems.

    8.156 Moreover, the evidence in its totality is not consistent with the explanation that
          [] and similar presentations are entirely hypothetical, given that:

              (a) The Parties have provided no corroborating documentary evidence that
                  the most senior staff had an opposing view (to that presented in the
                  documents) or that the documents were purely hypothetical, or intended
                  to be as such;

              (b) Concrete outcomes were taken away from these meetings (for example,
                  the []); 612

              (c) In certain slides, the ‘likelihood’ of an event occurring is taken into
                  account ([]); 613 and

              (d) As there were several of such [] documents, prepared by a number of
                  experienced authors for discussion with senior staff on a yearly basis,
                  we consider it unlikely that they would contain such a major
                  misunderstanding of a fundamental aspect of competition in the industry
                  (ie, whether PacBio is a competitive threat to Illumina), and in particular,
                  that they would do so repeatedly.




    611 [].
    612 Illumina’s Response to the working paper on internal documents, paragraph 52.
    613 Item 34 of Appendix C on internal documents ([]).




                                                         112
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 216 of 845 PageID #: 30030


            Illumina’s understanding of PacBio’s technology

    8.157 Illumina submitted that its understanding of PacBio’s technology has evolved
          over time, []. 614

    8.158 Illumina told us that the sequencing market is dynamic and when products are
          launched their utility and limitations are often unclear. Companies, [], tend
          to make optimistic announcements that are later revised down. 615

    8.159 []. 616

    8.160 []. 617

    8.161 Illumina also submitted that, although the 8M SMRT cell is not the upper limit,
          future improvements are outside of PacBio’s control as it is dependent on the
          development of third party technology; []. 618

    8.162 In our view, based on the evidence we have seen in Illumina’s internal
          documents, Illumina saw an improvement in PacBio’s performance during
          2018 in relation to its accuracy (as a result of its CCS technology). However, it
          is unclear whether Illumina’s views of PacBio’s future throughput became
          more conservative, [] 619 and the Parties’ submissions in relation to how the
          technologies will advance. However, in relation to Illumina’s submission that
          its understanding of PacBio’s technology has changed since certain of its
          internal documents were produced, we note the following:

              (a) Illumina has provided no corroborating documentary evidence that its
                  views have changed in relation to throughput or the performance of
                  PacBio in future more generally;

              (b) [], individuals at Illumina commented on PacBio’s accuracy following
                  its launch of its CCS technology: [] suggesting that they were
                  particularly impressed with PacBio’s technology at that time; 620




    614 Illumina’s Response to the working paper on internal documents, paragraph 98 onwards and Illumina’s
    submission on internal documents relied on in the Phase 1 decision, paragraph 11 onwards.
    615 Illumina’s Response to the working paper on internal documents, paragraph 106-107. Illumina’s submission

    on internal documents relied on in the Phase 1 decision, paragraph 11-12.
    616 Illumina’s submission on internal documents relied on in the Phase 1 decision, paragraph 14-20.
    617 Illumina’s Response to the working paper on internal documents, paragraph 99 and 103-105.
    618 Illumina’s Response to the working paper on internal documents, paragraph 109-111.
    619 Illumina’s Response to the working paper on internal documents, paragraph 106-107. Illumina’s submission

    on internal documents relied on in the Phase 1 decision, paragraph 11-12.
    620 Item 20 of Appendix C on internal documents ([]).




                                                         113
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 217 of 845 PageID #: 30031


              (c) During its hearing with the CMA and when asked about how Illumina’s
                  understanding of PacBio had changed since the bid, Illumina stated
                  []; 621

              (d) Evidence from customers, as set out more fully below, indicates that
                  Sequel II has generally met or exceeded customer expectations;

              (e) Although the [] may be out of PacBio’s control, it is not clear why the
                  rate of improvement in these technologies would change dramatically at
                  this point in time; and

              (f) Illumina still chose to continue with the Proposed Merger, suggesting
                  that its concerns regarding PacBio’s development potential were not
                  significant.

            Monitoring of every source of disruption

    8.163 Illumina submitted that it takes into account every potential source of
          ‘disruption’ to its business however unlikely it may be: 622

              (a) []; 623 and

              (b) []. 624 []. 625

    8.164 In our view, any business forecasting how current and potential competitors
          will evolve necessarily involves an element of uncertainty. However, despite
          this lack of certainty, firms are focused on the future evolution of the market.
          This is particularly the case in dynamic industries such as this one where R&D
          is important, and technology improves rapidly.

    8.165 In our provisional view, Illumina’s internal documents present a consistent
          picture across a large number of documents, produced by a number of
          different senior authors over time, indicating that PacBio is considered to be a
          significant competitive threat to Illumina currently, and that this will increase in
          future.




    621 Illumina Hearing transcript, page 10, lines 21-25.
    622 Illumina’s submission on internal documents relied on in the Phase 1 decision, paragraph 31 onwards.
    623 Illumina’s submission on internal documents relied on in the Phase 1 decision, paragraph 31-32.
    624 Items 13 and 18 of Appendix C on internal documents ([]).
    625 Illumina’s submission on internal documents relied on in the Phase 1 decision, paragraph 33.




                                                         114
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 218 of 845 PageID #: 30032


            Customers ‘lost’ to PacBio

    8.166 Illumina submitted that it has not ‘lost’ customers to PacBio []. 626 []. 627

    8.167 []. 628

    8.168 []. 629

    8.169 In our view, the emails discussed in paragraph 8.137 above are clear
          evidence of current competition between the Parties. In one example, Illumina
          changed its offer to a customer ([]) in response to the threat of customer
          switching. Whether or not a customer actually made a switch is of less
          importance, as Illumina’s response in order to prevent switching is still
          evidence of competition. In the second example, as described in the section
          above on nature of competition in paragraph 8.6, onwards, the fact that []
          amended its project by changing ‘use case’ because of a quality issue with
          Illumina’s system is also evidence of competition between the Parties, as it
          demonstrates that customers have a choice, and the quality of the offering is
          one of the factors which may impact their decision.

    8.170 In addition, and as set out in more detail below, in relation to our assessment
          of PacBio’s internal documents in paragraph 8.186, PacBio emails show that
          PacBio is trying to win sales directly from Illumina.

            Innovation

    8.171 With regard to the impact of the acquisition on innovation in the long read
          segment, Illumina submitted that not one document indicates or implies that
          [] Illumina’s research programmes [] post-merger. 630

    8.172 []. 631

    8.173 Illumina provided further examples of internal documents which explicitly state
          that its existing research programmes will continue following the Proposed
          Merger. 632

    8.174 In our provisional view, the internal documents make clear that long read was
          an important future ambition for Illumina and that while [] post-merger,


    626 Illumina’s Response to the working paper on internal documents, paragraph 67 onwards and Illumina
    Submission on internal documents relied on in the phase 1 decision, paragraph 36.
    627 Illumina’s Response to the working paper on internal documents, paragraph 68-72.
    628 Illumina’s Response to the working paper on internal documents, paragraph 78-84.
    629 Illumina’s Response to the working paper on internal documents, paragraph 85-91.
    630 Illumina’s Response to the working paper on internal documents, paragraph 93.
    631 Illumina’s Response to the working paper on internal documents, paragraph 95.
    632 Illumina’s Response to the working paper on internal documents, paragraph 97. See also paragraph 8.139

    above in the section on Illumina’s internal documents.


                                                        115
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 219 of 845 PageID #: 30033


            Illumina would not become an independent competitor to PacBio as the two
            technologies would be in the hands of the same company. Moreover, the
            direction of Illumina’s research programmes [] may [] or be otherwise re-
            focused post-merger to take into account the PacBio technology and
            complement it, []. Further, the Proposed Merger would preclude Illumina
            advances in long read technology increasing the level of competition in the
            long read sub-segment. Thus, while we agree that the evidence does not
            suggest that Illumina intends to [] Illumina’s research programmes []
            post-merger entirely, we are still concerned that the Proposed Merger will
            impact its development and the emergence of Illumina as a potential
            independent competitor [].

    PacBio’s internal documents

    8.175 PacBio’s internal documents can broadly be divided into two categories: those
          which discuss complementarity of PacBio systems with Illumina’s
          technologies, and those which indicate competition between the Parties.

    8.176 Evidence of third parties (predominantly ONT) discussed in PacBio’s internal
          documents is also outlined below.

    Complementarity in PacBio’s internal documents

    8.177 Some of PacBio’s internal documents discuss complementarity between long
          read and short read technologies, though others explicitly reject the idea that
          PacBio’s technologies could be complementary with that of a short read
          technology such as Illumina’s. The documents highlight the decreasing need
          for short read ‘polishing’ and other complementary short read uses when
          PacBio’s NGS system is used as a strength of PacBio over other long read
          and linked long read providers such as ONT and 10x genomics:

              (a) []; 633

              (b) []; 634

              (c) []; 635




    633 Item 69 of Appendix C on internal documents ([]).
    634 Item 70 of Appendix C on internal documents ([]).
    635 Item 71 of Appendix C on internal documents ([]).




                                                         116
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 220 of 845 PageID #: 30034


              (d) []; 636

              (e) []; 637

              (f) []; 638 and

              (g) []. 639

    8.178 There is some mention of complementarity between long read and short read
          technologies in PacBio’s internal documents:

              (a) []; 640

              (b) []; 641

              (c) []; 642 and

              (d) []. 643

    Competition in PacBio’s internal documents

    8.179 The PacBio internal documents we reference below were produced by
          employees with a variety of functions including scientists, members of the
          sales teams and submissions to the board.

    8.180 PacBio’s internal documents seen by us focus almost exclusively on Illumina,
          ONT and 10x genomics as competitors. Some sales and marketing
          documents compare PacBio’s technology with that of these competitors and
          include responses to potential customer objections to using PacBio versus
          those competitors’ technology:

              (a) []. 644

              (b) []. 645




    636 Item 72 of Appendix C on internal documents ([]). SNV refers to Single Nucleotide Polymorphism Variant.
    Phasing refers to identifying alleles on maternal and paternal chromosomes rather than the whole genome.
    Haplotypes are groups of alleles in an organism that are inherited together from a single parent.
    637 Item 73 of Appendix C on internal documents ([]).
    638 Item 74 of Appendix C on internal documents ([]
    639 Item 74 of Appendix C on internal documents ([]).
    640 Item 71 of Appendix C on internal documents ([]).
    641 Item 75 of Appendix C on internal documents ([]).
    642 Item 76 of Appendix C on internal documents ([]).
    643 Item 77 of Appendix C on internal documents ([]). The Parties have not provided details on who this

    document was produced by or for.
    644 Item 78 of Appendix C on internal documents ([]).
    645 For example, Item 70 of Appendix C on internal documents ([]).




                                                         117
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 221 of 845 PageID #: 30035


              (c) []. 646

              (d) []. 647

    8.181 There are statements in PacBio’s internal documents which show ONT is
          considered to be a significant threat to PacBio and is perhaps regarded by
          PacBio as its closest current competitor. The following statements illustrate
          this:

              (a) []; 648

              (b) []; 649

              (c) []; 650

              (d) []; 651

              (e) []; 652

              (f) []; 653 and

              (g) []. 654

    8.182 However, whilst ONT appears the most often in PacBio’s documents, there
          are statements in the internal documents concluding that PacBio should focus
          on Illumina:

              (a) []; 655

              (b) []; 656

              (c) []; 657 and

              (d) []. 658




    646 Item 79 of Appendix C on internal documents ([]).
    647 Item 69 of Appendix C on internal documents ([]).
    648 Item 80 of Appendix C on internal documents ([]).
    649 Item 78 of Appendix C on internal documents ([]).
    650 Item 81 of Appendix C on internal documents ([]).
    651 Item 82 of Appendix C on internal documents ([]).
    652 Item 83 of Appendix C on internal documents ([]).
    653 Item 84 of Appendix C on internal documents ([]).
    654 Item 85 of Appendix C on internal documents ([]).
    655 Item 74 of Appendix C on internal documents ([]).
    656 Item 74 of Appendix C on internal documents ([]).
    657 Item 86 of Appendix C on internal documents ([]).
    658 Item 87 of Appendix C on internal documents ([]).




                                                         118
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 222 of 845 PageID #: 30036


    8.183 PacBio also regularly mentions 10x genomics (a linked long read provider) as
          a competitor. []. 659 Further, in addition to those documents referenced in
          paragraph 8.180 above, the following PacBio internal documents discuss 10x
          Genomics:

              (a) []; 660 and

              (b) []. 661

    8.184 PacBio’s internal documents do not appear to reference Thermo Fisher or
          QIAGEN. Nor do they refer to potential competitors by name, with the one
          exception being [].

    8.185 PacBio’s internal documents also show that any competition with Illumina is
          increasing due to technical improvements with the PacBio technology
          including both the release of Sequel II and its CCS technology. Some PacBio
          documents appear to make plans for how these developments should be
          capitalised on by PacBio. The following statements are taken from documents
          discussing these technical improvements and how the market is developing
          as a result:

              (a) []; 662

              (b) []; 663

              (c) []; 664

              (d) []; 665 and

              (e) []. 666

    8.186 The statements set out below demonstrate that PacBio believes it can win
          business from Illumina and has been consistently trying to do so for some
          time. []. We consider benchmarking such as this to be evidence of
          competition between the Parties.

              (a) []. 667



    659 Item 88 of Appendix C on internal documents ([]).
    660 Item 89 of Appendix C on internal documents ([]).
    661 Item 75 of Appendix C on internal documents ([]).
    662 Item 90 of Appendix C on internal documents ([]).
    663 Item 91 of Appendix C on internal documents ([]).
    664 Item 92 of Appendix C on internal documents ([]).
    665 Item 93 of Appendix C on internal documents ([]).
    666 Item 95 of Appendix C on internal documents ([]). Iso-seq refers to Isoform Sequencing.
    667 Item 98 of Appendix C on internal documents ([]).




                                                         119
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 223 of 845 PageID #: 30037


              (b) [] 668

              (c) [], 669 []. 670

              (d) []; 671 and,

              (e) []. 672

    8.187 PacBio’s internal documents show that customer surveys were conducted by
          either PacBio, its investors, or third parties. The surveys that we have seen all
          clearly focus on Illumina (among others) and the reasons why customers may
          choose Illumina over PacBio. Surveys submitted as part of PacBio’s internal
          documents include the following:

              (a) []. 673 [].

              (b) []. 674

    8.188 Without detail on the methodology of the surveys, it is difficult for us to ascribe
          weight to their results, however the focus of the surveys is still of interest as it
          provides evidence of the views of PacBio (or its investors) when
          commissioning the survey.

    Our assessment of PacBio’s internal documents

    8.189 PacBio submitted that there is no head-to-head competition from Illumina and
          that ONT is PacBio’s head-to-head competitor. 675 PacBio submitted that the
          fact that Illumina appears in many PacBio documents and that PacBio
          compares its products to Illumina’s is not indicative of competition, rather
          PacBio’s internal documents emphasize that PacBio’s technology is different
          from and in many case complements Illumina’s technology. It also submitted
          that the PacBio sales team need to be educated on the differentiating and
          complementary characteristics of the systems so that PacBio’s limited
          resources can be directed towards selling to the right customers.

    8.190 PacBio submitted that while PacBio and Illumina may both be active in the
          same application space, they are used differently by customers and for



    668 Item 99 of Appendix C on internal documents ([]).
    669 [].
    670 Item 100 of Appendix C on internal documents ([]).
    671 Item 101 of Appendix C on internal documents ([]).
    672 Item 102 of Appendix C on internal documents ([]).
    673 Item 103 of Appendix C on internal documents ([]).
    674 Item 104 of Appendix C on internal documents ([]).
    675 PacBio’s Response to the working paper on internal documents, paragraph 5 onwards.




                                                       120
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 224 of 845 PageID #: 30038


            different ‘use cases’. They told us that while it was theoretically possible to
            use a long read technology for some short read applications, one wouldn’t
            because of the difference in price / throughput. 676

    8.191 PacBio submitted that it has never focused on growing its business by
          targeting or attempting to win business from Illumina, and instead it focussed
          on creating demand by educating customers and raising awareness of the
          benefits of long read. 677

    8.192 It further submitted that its internal documents “unambiguously” show ONT as
          PacBio’s closest competitor 678 and that ONT is a functional substitute for
          PacBio (unlike Illumina). PacBio told us that ONT []. PacBio submitted that
          ONT is undoubtedly PacBio’s closest competitor, that PacBio [] a weaker
          competitor to ONT, and that the Proposed Merger will therefore increase
          competition with ONT and make PacBio a more effective competitor. 679

    8.193 PacBio submitted that it sometimes uses the word “competitor” to refer to any
          other sequencing provider and industry player, even if their technology is not
          viewed as actually competing with PacBio in real terms and that scientists
          cannot be expected to properly use antitrust terms of art in a PowerPoint
          presentation. 680

    8.194 PacBio submitted that when it speaks of ‘conversion’, this generally refers to
          the migration towards using long read systems for long read ‘use cases’ that
          are new or were “historically [] attempted using short read systems”. 681
          PacBio submitted that this migration to / adoption of a more appropriate
          technology for the research question at issue “simply cannot be characterised
          as competition or substitution”. 682 “The development of native long read
          enabled that specific ‘use case’ which satisfied previously unmet customer
          demand” and those customers would not switch back to short read systems
          for the relevant ‘use case’ in the event of a 5-10% price decrease of those
          systems. 683

    8.195 PacBio submitted that because of the controlled budgets and grants available
          to research institutions to invest in sequencing platforms year-on-year,
          references to “competition” can refer to the fact that all sequencing providers


    676 PacBio’s submission on internal documents relied upon in the Phase 1 decision, page 2.
    677 Item 105 of Appendix C on internal documents ([]). PacBio’s Response to the working paper on internal
    documents, paragraph 9-10.
    678 PacBio’s response to the working paper on internal documents, paragraph 11.
    679 PacBio’s response to the working paper on internal documents, paragraph, 14.
    680 For example, PacBio’s Response to the working paper on internal documents, page 14.
    681 PacBio’s Response to the working paper on internal documents, page 11.
    682 PacBio’s Response to the working paper on internal documents, page 11.
    683 For example, PacBio’s Response to the working paper on internal documents, page 11.




                                                        121
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 225 of 845 PageID #: 30039


            are looking for a share of that funding. Purchasing patterns can be explained
            by a variety of factors, including that customers funds are limited and
            customers may have simply opted for a proven short read platform at that
            particular time (given short read is the predominant technology in the
            sequencing industry in terms of use, versus long read which is used to answer
            the research questions that short read cannot address) and held off
            purchasing a PacBio long read platform given the publicly discussed
            performance issues with the Sequel I system. 684

    8.196 In our view, PacBio’s internal documents, including those prepared by
          scientists, members of the sales team, and by senior managers for
          submission to the board, show head-to-head competition between the Parties.
          Whilst we agree that the documents suggest that Illumina may not currently
          be PacBio’s closest competitor, in our view PacBio’s internal documents show
          that Illumina is viewed as a strong competitor and that Illumina is, or at least
          PacBio’s internal documents state that Illumina should be, PacBio’s focus
          because of its size, rather than ONT. 685

    8.197 We have found evidence in the PacBio’s internal documents, that currently
          there is competition between the Parties in the supply of NGS systems. We
          have also found evidence in the PacBio’s internal documents that this
          competition is likely to increase in the future as the Parties make advances in
          R&D. 686

    8.198 As stated above in the context of Illumina’s internal documents in paragraph
          8.148 onwards, we do not accept the Parties’ assertion that, when the terms
          ‘competitor’ and ‘competition’ are used in their internal documents, the
          authors did not intend them to have an ‘antitrust’ meaning. We consider the
          terms ‘competitor’ and ‘competition’ to be widely used and understood
          business terms and are not technical antitrust terms. Furthermore, the context
          in which the terms are used in the documents and the documents themselves
          indicate that they are used in the ordinary sense of the word. This is also the
          case for PacBio’s internal documents.

    8.199 Further, although PacBio told us the intent of its marketing documents was to
          educate its sales team on the differentiating and complementary
          characteristics of the systems, it has not provided any evidence corroborating
          that.




    684 For example, PacBio’s Response to the working paper on internal documents, page 14.
    685 See paragraphs 8.180 and 8.182 above on PacBio’s internal documents.
    686 See paragraph 8.185 above on PacBio’s internal documents.




                                                        122
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 226 of 845 PageID #: 30040


    8.200 The Parties’ submissions on ‘migration’ and ‘competition for sequencing
          dollars’ are discussed in more detail in our assessment of the evidence on
          customers and the nature of competition paragraph 8.6 onwards above.

    8.201 Finally, PacBio also made a number of specific submissions relating to
          surveys and survey results amongst its internal documents, such as those
          described in paragraph 8.187 above: 687

                 (a) Certain surveys provided by PacBio to us were created by third parties
                     (eg the [] survey was created by []), and it is therefore inappropriate
                     to attribute them to PacBio;

                 (b) The [] survey shows a mixed and inconclusive picture and
                     respondents were not necessarily aware of the technical capabilities of
                     the Sequel II system at the time of the survey (June 2018) so any
                     excitement regarding its release may have been hypothetical;

                 (c) Survey respondents may be ill-informed about a particular product,
                     technology or company;

                 (d) The creator of the [] survey would have had an inherent bias
                     regarding the survey results; and

                 (e) The results of the [] survey have not come true – PacBio’s
                     consumables usage is down overall relative to its expectations.

    8.202 In our view, the surveys and survey results provided are relevant to our
          competitive assessment. Without detail on the methodology of the surveys
          conducted, it is difficult for us to ascribe weight to their results, however the
          focus of the surveys is still of interest as it can provide evidence of the views
          of PacBio (or its investors) when commissioning the survey.

    8.203 Further, PacBio’s discussion of and reliance on surveys or reports prepared
          by third parties indicates to us that these have probative value. We note that
          the Customer Field survey which was not entirely conducted by third parties,
          also tended to show Illumina as a close competitor.

    8.204 While we acknowledge that the [] survey does not show a unanimous
          picture from customers, it shows that for at least some customers, the Parties
          are currently viewed as competing and that the launch of the Sequel II
          instrument is likely to result in some customers switching workflow to a
          PacBio instrument. In our view customers are well-placed to give a view on



    687   PacBio’s Response to the working paper on internal documents, page 21.


                                                          123
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 227 of 845 PageID #: 30041


          how their own purchasing might change with the release of certain
          instruments even if hypothetical at the time.

    8.205 We acknowledge that the creator of the [] survey may have had an inherent
          bias to show the Sequel II instrument in a positive light, but, as stated above,
          we cannot comment further on the reliability of the survey without further
          detail regarding its methodology.

    8.206 Further, we have evidence from customers that the response to Sequel II has
          been very positive [] (see paragraph 8.215, below). We consider that it is
          possible that the success of Sequel II [].

    Summary of internal documents regarding closeness of competition between the
    Parties

    8.207 We have found a substantial number of internal documents from Illumina that
          note that the Parties’ technologies are used in a complementary fashion either
          for certain applications, or in the short term, before one of the two
          technologies is chosen. In contrast, we found only a small number of internal
          documents from PacBio that indicate – and often indirectly – that short read
          and long read technologies can be used in a complementary fashion.

    8.208 We have seen from both Parties’ internal documents that the Parties regularly
          track each other and adapt their strategies to reflect each other’s
          developments. This demonstrates that they consider each other as an
          important competitive threat both on a day-to-day level and a strategic level.

            (a) A large number of Illumina’s documents mention PacBio – either on its
                own or if acquired by a third party – as an important competitive threat to
                Illumina and show that the level of such threat is likely to increase in the
                future as its technology evolves.

            (b) Illumina’s documents provide evidence that Illumina has taken action, or
                has considered taking action, in response to this competitive threat from
                PacBio.

            (c) Illumina’s documents show Illumina believing it can win customers from
                PacBio.

            (d) Illumina’s documents show Illumina’s intention to develop its own long
                read sequencing system. Illumina [], and internal documents (as well
                as statements made at its Hearing with the CMA) indicate that Illumina
                has identified the supply of a long read technology as an important future
                ambition.



                                              124
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 228 of 845 PageID #: 30042


            (e) We have also seen a large number of PacBio documents in which
                PacBio views Illumina as a competitor at the present time, and whose
                closeness is likely to increase as its own technology progresses.

            (f) PacBio’s documents regularly monitor Illumina (along with ONT, and to
                some extent 10x Genomics), with documents being prepared to educate
                sales teams on their key differentiating factors.

            (g) PacBio’s documents shows PacBio believing it can win customers from
                Illumina, for example by price benchmarking against Illumina’s systems.

            (h) Surveys commissioned by PacBio focus on Illumina (and others) and the
                reasons why customers may choose Illumina over PacBio, although we
                ascribe relatively less weight to these than to the Parties’ other internal
                documents.

    Summary of internal documents regarding constraint from competitors

    8.209 The Parties’ internal documents indicate that Illumina considers BGI, PacBio
          and ONT to be its main competitive threats (as is indicated by its use of a []
          in internal documents), although none of these providers appear to be
          particularly close competitors. Of these three, Illumina is most focused on BGI
          on a worldwide basis, although BGI is not currently fully active in the UK.
          Thermo Fisher and QIAGEN do appear in Illumina’s internal documents but
          appear to be focused on more niche areas of the market, rather than having
          broader appeal.

    8.210 PacBio’s internal documents are consistent with its main competitive threats
          being from ONT and Illumina, with ONT being the closest of these two to
          PacBio, though the documents show that efforts are being made to
          increasingly focus on Illumina.

    8.211 Neither of the Parties have many internal documents which appear to closely
          track or monitor the development of new technologies by potential competitors
          not yet active in the market. Further discussion of potential competition can be
          found in chapter 9 on countervailing factors.

    Evidence from customers

    8.212 This section presents the evidence gathered from the Parties’ customers and
          is structured as follows:

            (a) The evidence, which we present in the following topics:

              (i) Performance of Sequel II;


                                              125
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 229 of 845 PageID #: 30043


                  (ii) Competition between short read and long read;

                  (iii) The future role of long read;

                  (iv) Linked long read sequencing;

                  (v) Competitors; and

                  (vi) Views on the Proposed Merger.

              (b) Our assessment of the evidence from customers, including the Parties’
                  submissions on our analysis of customer evidence, and our view on
                  these submissions; and

              (c) Our summary in relation to this evidence.

    8.213 We spoke to the Parties’ customers about their views and experiences and
          sent out questionnaires. As set out above, we sent questionnaires to the
          Parties’ customers, specifically Illumina’s top 100 UK customers in terms of
          2017/18 revenue and 100 PacBio customers, including all of PacBio’s UK
          customers and all customers who had had access to the Sequel II, with the
          remainder made up by customers with the highest 2017/18 revenue. We
          received 39 responses to these questionnaires. 688

    8.214 We also held telephone calls with 22 of the Parties’ customers, 689 to gain a
          better understanding of the market for NGS systems. These customers were
          from research institutes, academic institutions, pharmaceutical companies
          and government agencies, and use NGS systems for a number of different
          applications, including HLA typing, cancer panel sequencing, RNA
          sequencing, single cell transcriptomics and methylation sequencing.

    Performance of Sequel II

    8.215 All customers we spoke to who have had access to Sequel II said its
          performance has met or exceeded their expectations. Specific comments
          included:

              (a) “…it is effectively equivalent to operating 8 Sequel I machines in terms of
                  throughput”; 690




    688 Given the worldwide nature of the relevant market, we believe that the views of customers located both inside
    and outside the UK are relevant to assessing the future of competition in the UK post-merger.
    689 [].
    690 Note of call with [].




                                                          126
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 230 of 845 PageID #: 30044
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 231 of 845 PageID #: 30045


    Competition between short read and long read

    8.218 Some customers said that they only consider read length when purchasing
          instruments or deciding which instrument to use for a given project.
          Comments from these customers included:

              (a) “…work is generally categorised by the type of sequencing equipment
                  required i.e. short read (Illumina), long read (PacBio), extra-long read
                  (ONT) or sanger sequencing ”; 695 and

              (b) “When the project comes through, they can quite easily identify which
                  platform would be most suitable”. 696

    8.219 However, roughly half of the customers we spoke to said that short read and
          long read are currently substitutable for at least some projects697 (often with
          trade-offs, for example around cost or throughput). Some customers noted
          areas where long read sequencing has displaced short read sequencing in
          their work, for example:

              (a) “Since the recent improvements to long read platforms, it is now feasible
                  to do De Novo long read assemblies using just PacBio or ONT.
                  Previously, this was cheaper to do using hybrid data generated using
                  Illumina plus ONT/PacBio. ” 698,699

              (b) []. 700

              (c) “There is some resequencing (where you have a reference genome but
                  look at different individuals to see how they compare) which is now done
                  on PacBio, whereas previously they would have used Illumina.” 701

    8.220 Furthermore, some customers said that, in some cases, there will be a trade-
          off between using short read and long read instruments on a given project.
          For example, if a customer is looking for an unknown structural variation, they
          may ‘trade-off’ the likelihood of picking this up against cost or throughput of an
          instrument. Specific comments included:




    695 Note of call with [].
    696 Note of call with [].
    697 For some customers this was for a very small portion of their workload however.
    698 Note of call with [].
    699 [] submitted that “we are now leveraging long read platforms for some projects that would have previously

    been on short read”
    700 Note of call with [].
    701 Note of call with [].




                                                         128
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 232 of 845 PageID #: 30046


               (a) “Long reads are already used more as the technology improves.
                   Therefore, some questions can now be answered using the optimum
                   technology where they couldn’t before. However, it was noted that short
                   read may also go down in price which will again make this a more
                   attractive option.”702

               (b) “If you consider what variation can be detected in a sample using current
                   technology, with Illumina you get good single read variations, good short
                   indel data, whole genome copy number data and differential gene
                   expression, all of these add up to about 85% of the genetic variation that
                   can be detected. To detect the remaining 10-15% of the variation you
                   need longer read technology but this costs almost twice as much as
                   using Illumina. Therefore in many cases, questions are answered using
                   a good tool but maybe not the optimal tool.”703

    8.221 Further comments from these customers included:

               (a) “…there are a lot of applications, particularly in the microbial space,
                   which are done on Illumina but could equally be done on either ONT or
                   PacBio, and possibly be done better on these platforms”; 704 and

               (b) “People are switching from Illumina to PacBio for the small / medium
                   sized genomes”; 705 and

               (c) []. 706

    8.222 Finally, customers in both of these groups said that short read and long read
          technologies are used in a complementary way in some cases. The [] told
          us:

                       (a) “There are times when long and short read are used [in a]
                           complementary [fashion], for example, with genome assembly”. 707

                       (b) [] told us “Occasionally they may use long and short read
                           technology in a complementary way”. 708




    702 Note of call with [].
    703 Note of call with [].
    704 Note of call with [].
    705 Note of call with [].
    706 Note of call with [].
    707 Note of call with [].
    708 Note of call with [].




                                                 129
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 233 of 845 PageID #: 30047


    The future role of long read

    8.223 Almost all customers said that long read technologies will be more prevalent
          in the future. Some customers suggested this will be at the expense of short
          read technologies. Specific comments included:

               (a) “…in a couple of years’ time, long read technologies will become more
                   mainstream and it will become quite useful for a lot of the projects”; 709710

               (b) “Over time, it is expected that… improvements in accuracy from ONT
                   and PacBio will make them direct competitors to Illumina and BGI”; 711

               (c) “There are certain applications where long read is expected to be
                   increasingly used instead of short read such as for whole genome
                   sequencing and RNA transcripts for splice variants”; 712 and

               (d) “As it gets more affordable, it is thought that people will do more genome
                   resequencing for variants analysis using long reads… At the moment,
                   they advise that two samples are prepared, one PacBio library and then
                   you would do the standard Illumina shotgun prep”. 713

               (e) “Arguments are being made that these [short read and long read] are
                   two different technologies and so there is no possible concern over
                   competition. In my view this is wrong - sequencing is sequencing. The
                   benefits of long read sequencing over short read are becoming clear. As
                   of now technologies exist which allow the generation of Tb of
                   sequencing data per day on either short or long read platforms
                   (NovaSeq vs PromethION). Recent announcements around the Sequel
                   II platform suggest that it is gaining ever closer on these types of
                   throughputs. This is the direction of travel for sequencing in the
                   future.”714




    709 Note of call with [].
    710 [] explained that “It is unlikely a single technology will take over, but more a combination of technologies,
    often tailored to study objectives will prevail. At present, short read technologies have matured more and have
    more applications, but this may or may not be the case in the future as long read technologies become more
    established.” They further submitted that “assuming long read technologies mature and advance at the same
    pace as seen with short read technologies, it is inevitable that the number of applications for which they can be
    used will grow, making them useful and more applicable to increased numbers of projects i.e. as the input
    amount needed to make long reads drops to levels currently comparable to short read sequencing. It is essential
    to take into account however that long reads and short reads will potentially always have core areas or niches
    where the two will not overlap and have their own strengths. This is due to core parts of their chemistries i.e. the
    inclusion of amplification in short reads and the exclusion of amplification in long reads.”
    711 Note of call with [].
    712 Note of call with [].
    713 Note of call with [].
    714 Email from [].




                                                            130
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 234 of 845 PageID #: 30048


    8.224 Some customers mentioned factors that could potentially limit the
          development of long read technologies. Specific comments included:

               (a) “…there could be a number of variables that are challenging in the
                   further development of long read technologies. This includes
                   biochemical variables, e.g. the formulation of sequencing reagents and
                   how they impact the kinetics of the polymerase enzyme which could both
                   accelerate or limit the speed and hence read length or correct or create
                   errors in the reads”. 715

               (b) “…the barrier to entry with the sample quality/amount needed is high
                   which means that PacBio just isn’t suitable for most applications”. 716

    Linked long read sequencing

    8.225 A few customers said there are cases where they would use linked long read
          solutions, or plan to do so in the future. However, in general, customers said
          that a linked long read is of lower quality to native long read. 717 Furthermore,
          some customers said that a linked long read is not necessarily cheaper than
          native long read. 718

    Competitors

    8.226 Customers often mentioned BGI as a competitor or potential competitor to
          Illumina, though many highlighted potential limitations to its growth, such as
          intellectual property disputes with Illumina. Specific comments included:

               (a) “Price and quality considered similar to Illumina.” 719

               (b) “[] has been actively engaging with BGI in assessing the efficacy,
                   applicability and cost effectiveness of their technology platforms. One of
                   the major hurdles to switching technology providers is the sunk cost
                   infrastructure invested in Illumina platforms by [] over many years.
                   There are also ongoing IP infringement issues which may be of
                   concern”720




    715 Note of call with [].
    716 Note of call with [].
    717 Customers said that read length is inferior with linked long read, and that linked long read does not resolve the

    repetitive parts of a genome as well as native long read in the context of de novo assembly.
    718 Note of call with []; Note of call with [].
    719 Note of call with [].
    720 Note of call with [].




                                                            131
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 235 of 845 PageID #: 30049


    8.227 Customers also often mentioned ONT as a competitor to PacBio and made
          comments suggesting that the choice between PacBio and ONT is closely
          balanced. ONT was also occasionally mentioned as a potential competitor to
          Illumina. Specific comments included:

              (a) “Currently it seems that PacBio is better in terms of accuracy and
                  throughput”. 721

              (b) “…improvements in accuracy from ONT and PacBio will make them a
                  direct competitor to Illumina and BGI.” 722

    8.228 Thermo Fisher and QIAGEN were mentioned less frequently by customers as
          competitors to the Parties and were sometimes described as ‘niche’. Specific
          comments included:

              (a) “Thermo Fisher is a niche technology, established for a small market.” 723

              (b) “Qiagen is clinically focused.”724

    Views on the Proposed Merger

    8.229 Most customers said that they felt that PacBio’s offering would improve under
          Illumina, either due to concerns about PacBio’s current financial position, or
          due to Illumina’s track record of acquiring and improving technology. Some
          customers said that ONT may find it more difficult to compete post-merger, 725
          and some customers said that Illumina could ‘slow down’ or fail to develop
          PacBio’s technology fully post-merger.

    Our assessment of the evidence from customers

    8.230 In this section we discuss the Parties’ submissions on our analysis of
          customer views, along with our view on these submissions.

    8.231 In relation to competition between short read and long read sequencing, the
          Parties submitted that approximately half of the customers, whose comments
          were quoted to the Parties in the CMA’s Customer Calls Working Paper,
          explained that short read and native long read are not used for the same use




    721 Note of call with [].
    722 Note of call with [].
    723 Note of call with [].
    724 Note of call with [].
    725 We also received a written submission from a customer stating that: “The proposed merger of PacBio with

    Illumina will reduce competition [in the sequencing market]”.



                                                         132
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 236 of 845 PageID #: 30050


            cases and applications 726 and that the ones who said that they use both
            systems for the same applications either:

              (a) are migrating from short read to long read; 727 or

              (b) use both short read and long read within a given application, but not
                  within a given ‘use case’. 728

    8.232 On the former point, the Parties submitted that:

              (a) “A limited number of customers have historically used Illumina’s short
                  read systems to perform native long read use cases for which short read
                  systems are not suited”; 729 and

              (b) “…customers using short read systems for native long read use cases
                  will transition such use cases to native long read systems in the short- to
                  medium-term”. 730

    8.233 The Parties submitted that when customers explain that “they ‘trade-off’ cost
          and output, for example, in order to discover SV [structural variation]”,
          customers are using a long read system because they “require long-read
          contiguity”, but are therefore forced to sacrifice lower cost/higher output. 731
          The Parties also submitted that “in order to discover SVs… [customers] have
          to purchase a native long read system that will provide long read length, but
          that this requires them to sacrifice output and incur higher costs (compared to
          short read systems)”. 732

    8.234 In relation to the future role of long read technology, the Parties submitted that
          growth in long read sequencing will not be at the expense of short read
          sequencing (“only two customers expressed the view that native long read
          may be used instead of short read in the future”). 733 The Parties also
          submitted that “Third party comments about the Parties' technologies... rest
          solely on information in the public domain”. 734

    8.235 In relation to customers’ views on the Proposed Merger, the Parties submitted
          that:



    726 Parties’ Response to the Customer calls working paper, paragraph 6.
    727 Parties’ Response to the Customer calls working paper, paragraph 7.
    728 Parties’ Response to the Customer calls working paper, paragraph 11.
    729 Parties’ Response to the Annotated Issues Statement, paragraph 44.
    730 Parties’ Response to the Customer calls working paper, paragraph 8.
    731 Parties’ Response to Customer Calls Working Paper, paragraph 3.
    732 Parties’ Response to the Customer Calls Working Paper, paragraph 3.
    733 Parties’ Response to the Customer calls working paper, paragraph 21.
    734 Parties’ Response to the Customer calls working paper, paragraph 23.




                                                         133
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 237 of 845 PageID #: 30051


              (a) “…almost all customers consider that Illumina will improve PacBio's
                  technology and that the Transaction will lead to a better product
                  offering”; 735 and

              (b) “…several customers explained that the Transaction would lead to lower
                  prices and would enable PacBio to better compete with ONT”. 736

    8.236 In our view, the Parties have inferred that customer evidence regarding using
          either a short read or long read sequencer was in relation to applications
          rather than ‘use cases’ though it is not clear that customers use the
          terminology of the Parties in relation to applications as against ‘use cases’. In
          any event, as discussed in the section above on the nature of competition, we
          provisionally consider that competition takes place at all levels and not just the
          ‘use case’ level. In addition, based on evidence from customers, we have
          provisionally concluded that they make a choice to use different technologies
          for their projects, or across a number of projects, which are not necessarily
          relevant only at the ‘use case’ level.

    8.237 As for competition between short read and long read sequencing, we
          provisionally found above 737 that, switching, which the Parties characterise as
          migration, represents competition even if the switching was to some extent
          inevitable eventually (which cannot be assumed). As discussed above in
          relation to the nature of competition, in the short term, firms will have an
          incentive to compete against each other to try to either reduce or increase the
          rate of switching, depending on their position in the market. In the longer term,
          firms will have an incentive to innovate, such that they can better compete for
          switching (or potentially switching) customers.

    8.238 In addition, the customer evidence on the future of long read technology was
          not explicit that long read sequencing will displace short read sequencing, but
          there were indications that long read sequencing will increasingly encroach on
          short read sequencing:

              (a) “In a couple of years, long read will become more mainstream and quite
                  useful for a lot of projects”; 738 and

              (b) “Over time, it is expected that… improvements in accuracy from ONT
                  and PacBio… will make them direct competitors to Illumina and BGI.” 739




    735 Parties’ Response to the Customer calls working paper, paragraph 29.
    736 Parties’ Response to the Customer calls working paper, paragraph 29.
    737 See paragraph 8.43, above.
    738Note of call with [].
    739 Note of call with [].




                                                         134
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 238 of 845 PageID #: 30052


    8.239 However, we accept that the customers’ views on the future of long read and
          short read technologies is based on information in the public domain.

    Summary of evidence from customers

    8.240 We have provisionally found that customers typically purchase NGS
          sequencing instruments to use in a range of projects and some customers
          view short read and long read instruments as substitutable in some projects.
          We found that currently, customers see BGI as competing with Illumina to a
          limited extent, and ONT competing with PacBio. We found that Thermo Fisher
          and QIAGEN, although mentioned as competitors to the Parties, provide more
          limited constraints as they were mentioned less frequently than BGI or ONT.

    8.241 Almost all customers said that long read technologies will be more prevalent
          in the future, and some customers made comments suggesting this will be at
          the expense of short read technologies.

     Evidence from competitors

    8.242 We sought evidence from the following competitors:

            (a) BGI;

            (b) ONT;

            (c) Thermo Fisher; and

            (d) QIAGEN.

    8.243 We received senior management level internal documents and written
          submissions from the Parties’ competitors, and have also spoken to the
          Parties’ current competitors via telephone calls. In the following paragraphs
          we set out the evidence we received and in particular, examine:

            (a) Competitors’ views on the competitive landscape; and

            (b) Competitors’ views on long read and short read technologies.

    8.244 We also examine the evidence received from competitors on:

            (a) Competitors’ expansion plans; and

            (b) Competitors’ views on the Proposed Merger.




                                             135
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 239 of 845 PageID #: 30053


    Competitors’ views on competitive landscape

    8.245 Competitors view Illumina as the clear market leader with significantly higher
          market shares than all other competitors combined. PacBio, ONT and BGI are
          seen as its main competitors while QIAGEN and Thermo Fisher are
          considered niche players.

    8.246 [] listed – in order of importance – Illumina, [], Agilent, Roche and [] as
          its main competitors []. 740,741 [] stated that, to compete with Illumina’s
          technology – which represents the standard in the market – competitors have
          to either offer a different technology or undercut Illumina and offer cheaper
          products. 742 [] also noted that new competitors are likely to enter the market
          in the future.

    8.247 [] considers Illumina to be the market leader and PacBio to be Illumina’s
          only effective competitor. []. 743

    8.248 [] considers Illumina, [], PacBio, [] 744 to be its competitors in [], with
          [] being its closest. 745 [] also expects future entry of new competitors
          within the next three years but notes that the effect of this on competitive
          dynamics is unclear due to uncertainty about product acceptance and
          differentiation. 746

    8.249 [] considers Illumina as its top competitor and mentioned PacBio, [] as
          other relevant competitors. 747

    8.250 [] internal documents identify both PacBio and Illumina as strong
          competitors. 748 [] documents identify Illumina as a competitor, but rarely
          discuss PacBio. 749,750

    Competitors’ views on long read and short read technologies

    8.251 Competitors’ submissions noted a number of applications in which long and
          short read may currently be used as complementary technologies:



    740 [] response to questions 2 and 3 of the Market Questionnaire dated 3 July 2019.
    741 We note that [].
    742 [] response to questions 2 and 3 of the Market Questionnaire dated 3 July 2019.
    743 [] response to question 3 of the Market Questionnaire dated 3 July 2019.
    744 These are companies that do not manufacture NGS systems but only offer DNA sequencing services on

    others’ systems.
    745 [].
    746 [] response to question 3 of the Market Questionnaire dated 3 July 2019. See also, note of call [].
    747 [] response to question 3 of the Market Questionnaire dated 3 July 2019.
    748 See Appendix D on Competitors’ internal documents.
    749 See Appendix D on Competitors’ internal documents.
    750 We did not consider [] documents to be that informative for our assessment.




                                                         136
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 240 of 845 PageID #: 30054


              (a) [] submitted that long and short reads are today used as complements
                  for a number of applications, including: the assessment of structural
                  variation in human DNA, human or other agricultural or microbial de
                  novo genome assembly, haplotyping of human genomes and HLA
                  testing. 751

              (b) [] noted that historically, due to higher cost, long reads have been
                  used in conjunction with short reads in de novo assembly and
                  translational areas. 752

              (c) [] stated that the customers who decided to purchase their DNA
                  sequencers along with linked long read solutions, had an interest in
                  specific applications, such as: de novo assembly, single variant and
                  SNP/Indel. 753

              (d) [] stated that customers are today using long read and short read
                  technologies in a complementary fashion for certain applications. []
                  noted that a combination of technologies may be used for the generation
                  of a reference genome/de novo sequencing. 754

              (e) Internal documents from [] and [] show that the Proposed Merger
                  may be beneficial for Illumina as it will complement its short read
                  technology. 755

    8.252 On the other hand, competitors also submitted that there may currently be
          some overlap between long read and short read technologies. Moreover, the
          importance of long read sequencing and its substitutability with short read
          sequencing is likely to increase going forward. In particular:

              (a) [] stated that from a technical perspective, long read and short read
                  are substitutable for all applications. The, already substantial, overlap
                  between long read sequencing and short read sequencing will increase
                  across applications as the cost of long read sequencing continues to
                  drop, with customers progressively switching (partly or fully) to long read
                  sequencing. Moreover, [] submitted that such switching may be
                  permanent once technologies address a particular need. 756




    751 [] response to question 10 of the Market Questionnaire dated 3 July 2019.
    752 [] response to question 13 of the Market Questionnaire dated 3 July 2019.
    753 [] response to question 12 of the Market Questionnaire dated 3 July 2019.
    754 [].
    755 See Appendix D on Competitors’ internal documents.
    756 []. See also note of call with [].




                                                         137
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 241 of 845 PageID #: 30055


              (b) [] estimated that currently []% of the market uses long reads but this
                  will increase as cost per sample decreases and throughput capabilities
                  of platforms increase rapidly. In addition, it stated that customers will
                  increasingly consider the possibility of using long read solutions when
                  considering whether to purchase a [] sequencing instrument. 757

              (c) [] stated that having long reads generated at similar cost, speed and
                  accuracy to that of short read may reduce the need for access to short
                  read technologies and may strongly influence customers’ decisions. 758

    8.253 Furthermore:

              (a) [] internal documents demonstrate that long read technologies may be
                  increasingly important in the future; 759 and

              (b) []. 760

    Competitors’ expansion plans

    8.254 []:

              (a) []. 761

              (b) [] 762 []. 763

              (c) []. 764

    Competitors’ views on the Proposed Merger

    8.255 Competitors’ submissions indicate that they view the Proposed Merger as
          potentially presenting competition issues as it is likely to lead to higher prices,
          reduce innovation and/or allow Illumina to hinder rivals through bundling or
          strategic use of IP. Specifically:




    757 [] response to question 10 of the Market Questionnaire dated 3 July 2019.
    758 [] response to question 13 of the Market Questionnaire dated 3 July 2019.
    759 See Appendix D on Competitors’ internal documents.
    760 See Appendix D on Competitors’ internal documents.
    761 See Appendix D on Competitors’ internal documents. See also, [] response to the Market Questionnaire

    date 3 July 2019.
    762 [] stated that “[]See note of call with [].
    763 See [] response to questions 8,14 and 16 of the Market Questionnaire dated 3 July 2019.
    764 See Appendix D on Competitors’ internal documents.




                                                        138
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 242 of 845 PageID #: 30056


              (a) [] considered that the Proposed Merger would lead to higher prices
                  and a reduction in innovation. []. 765 See chapter 9 on countervailing
                  factors, where bundling and the strategic use of patents is discussed.

              (b) [] noted that it is neutral or agnostic regarding the Proposed Merger
                  due to Illumina and PacBio focusing on different applications but stated
                  that the market needs competition and that the Proposed Merger
                  removes the only competitive threat in the area of long read sequencings
                  at affordable costs (PacBio). Moreover, [] noted that the Proposed
                  Merger may enhance Illumina’s ability to effectively bundle short and
                  long read technologies. 766

              (c) [] stated that the lack of competition following the Proposed Merger
                  will lead to price increases, diminish innovation and lower quality of
                  services in relation to NGS systems. 767

              (d) [] stated that the Proposed Merger would remove an emerging source
                  of competition, allowing Illumina to strengthen its already formidable IP
                  portfolio and further consolidate its position across NGS applications by
                  leveraging its dominant position in the short read space into the long
                  read space. 768

    8.256 On the other hand, some competitors stated that the Proposed Merger may
          allow Illumina to create a better product. In particular:

              (a) [] submitted that the Proposed Merger might allow Illumina to create a
                  more competitive product/offer thereby, in their view, hindering
                  competitiveness of rivals. 769

              (b) [] submitted that with long read and short read platforms in the same
                  organisation, you can tailor your solutions to those data types more
                  comprehensively, making it more efficient for customers to use them in
                  combination. 770

              (c) [] internal documents show that PacBio may get more traction with
                  customers as a result of Illumina’s existing resources and network. 771




    765 See sections 2 and 3 [].
    766 [] response to question 14 of the Market Questionnaire dated 3 July 2019.
    767 [] response to question 13 of the Market Questionnaire dated 3 July 2019.
    768 [] response to the Market Questionnaire, dated 3 July 2019.
    769 [] response to question 14 of the Market Questionnaire dated 3 July 2019.
    770 Note of call with [], question 22.
    771 See Appendix D on Competitors’ internal documents.




                                                         139
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 243 of 845 PageID #: 30057


    Sales and sales forecasts

    8.257 We analysed the sales of Sequel II, and forecasts of future sales (for the
          Parties and third parties) in order to determine the degree of competition that
          will be lost as a result of the Proposed Merger, and the strength of competitive
          constraints that Illumina could be subject to in the future.

    Sales of Sequel II

    8.258 The sales performance of Sequel II since its launch is indicative of the current
          competitive constraint exerted by PacBio on its rivals, and in particular
          Illumina, and therefore the degree of competition that will be lost as a result of
          the Proposed Merger.

    8.259 As noted in chapter 6 on the Counterfactual, 772 PacBio submits that the sales
          performance of Sequel II []. In particular:

              (a) Sequel II logged [] bookings in the first two quarters of 2019,
                  compared with []; 773

              (b) [] Sequel II bookings were logged in the second quarter of 2019,
                  compared with []; 774 and

              (c) Forecasts of Sequel II bookings for the third and fourth quarter of 2019
                  were []. 775

    8.260 We consider that a comparison between the number of ‘early’ bookings
          logged for Sequel I and Sequel II may not be indicative of []. The
          sequencing market is dynamic, and has experienced significant changes
          since Sequel I was launched in late 2015. For example, as noted in chapter 2
          on the Industry, 776 the cost in consumables of sequencing a human-sized
          genome using PacBio’s technology decreased from $[] to $[] ([]) over
          2015 to 2019. Additionally, PacBio has engaged in a public merger proposal
          which creates uncertainty for buyers

    8.261 We disagree that the updated figures indicate that Sequel II []. To the
          extent that initial sales of Sequel II have been [] (consistent with the
          discussion on Forecasts below) as an understanding of Sequel II’s capabilities




    772 See paragraph 6.14 above on the counterfactual.
    773 [].
    774 [].
    775 [].
    776 See paragraph 2.22 of chapter 2 on the Industry above.




                                                         140
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 244 of 845 PageID #: 30058


            is disseminated throughout the market (as mentioned previously, customer
            feedback on Sequel II has been exclusively positive). 777

    Sales forecasts

    8.262 The Parties’ valuation model contains forecasts of the size of different market
          segments (applications and ‘methods’), 778 as well as market shares within
          these. The model [] 779, [] As such, it is informative to a limited extent.

    8.263 We have used these forecasts to calculate forecasted sales for the Parties
          and third parties. 780 This is relevant to our assessment because it provides an
          indication of the strength of competitive constraints that Illumina expects to be
          subject to in the future. We have summarised the forecasted sales figures in
          the following charts.

    Figure 17: []

    []

    Figure 18: []

    []


    8.264 As shown in [] and [] above: 781

              (a) Illumina is forecast []; and

              (b) [].

    8.265 []. 782

    Figure 19: []

    []

    8.266 [].




    777 We also note that at least one equity analyst has stated that Sequel II’s commercial performance has
    exceeded their expectations. https://www.genomeweb.com/sequencing/pacific-biosciences-stock-upgraded-
    piper-jaffray.
    778 See paragraph 2.11, of chapter 2 on the industry for a description of different sequencing methods.
    779 [].
    780 [].
    781 See Appendix F on the Valuation for further detail.
    782 [].




                                                        141
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 245 of 845 PageID #: 30059


    Summary of sales and sales forecasts

    8.267 We consider that although [], it is still consistent with a degree of
          competition currently and that PacBio has a solid base from which to compete
          strongly in the future. 783 []. We would expect Illumina to be concerned about
          losing this market share, and to therefore innovate such that it can compete
          with PacBio.


    Our assessment of the competitive effects of the Proposed Merger

    8.268 In this section, we first provide a description of the weight we place on
          different pieces of evidence. We then consider the evidence set out in
          paragraphs 8.68 onwards above to provide our provisional assessment of the
          competitive effects of the Proposed Merger in regard to:

                 (a) the structure of the market;

                 (b) current competition between the Parties;

                 (c) future competition between the Parties;

                 (d) potential competition from Illumina in long read; and

                 (e) the constraint from other competitors.

    8.269 Our investigation has collated and assessed a large volume of evidence on
          the impact of the Proposed Merger. To reach our provisional conclusions we
          have used our judgement to evaluate the weight we should place on different
          pieces of this evidence, in particular:

                 (a) We place the most weight on the Parties’ internal documents which are
                     particularly informative in this dynamic market because they provide
                     context on how the market is developing and how competition takes (and
                     will take) place, while many other forms of evidence provide a more
                     static perspective. In addition, the Parties’ internal documents provide us
                     with their actual plans. We note that we have been able to gather a large
                     number of these documents, we have a good understanding of the
                     context in which they were produced, many shed light directly on issues
                     central to our investigation and we are able to discern a clear and
                     consistent picture from them.

                 (b) We place substantial weight on customer evidence. This is particularly in
                     relation to technical questions that customers (as scientific researchers)


    783   Further, as noted in chapter 6 above on the Counterfactual, [].


                                                            142
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 246 of 845 PageID #: 30060


               are well placed to answer, such as on how they currently make
               purchasing decisions. However, we place limited weight on customers’
               overall views of the Proposed Merger as these reflect customers’
               perspectives on the immediate impact of the Proposed Merger –
               principally the improvements they consider will result in the short term
               from Illumina’s ability to commercialise and fund the development of
               PacBio’s technology. They take no, or limited account, of the broader
               impact of the Proposed Merger on competition, R&D and future entry, in
               a highly dynamic market over the short, medium and long term.

           (c) We place substantial weight on competitor evidence in relation to their
               internal documents and expansion plans. In particular, we consider that
               competitors’ internal documents provide evidence on the extent to which
               they consider the Parties as competitors and the constraint they perceive
               between different technologies, while their expansion plans provide
               evidence of how this might change in the future.

           (d) With the exception of market shares, which we believe provide useful
               context in showing the current structure of the market in which the
               Proposed Merger is taking place, we place only limited weight on the
               quantitative evidence available, such as the econometric analysis and
               sales forecasts. In general, such evidence is less informative in the
               context of a merger in this dynamic market. In this case, even when
               some forecasts are available, we think their use is limited, given the
               methodology and very specific purpose they were created for.

    The structure of the market is highly concentrated

    8.270 The evidence shows that Illumina is by far the largest supplier of NGS
          systems both worldwide and in the UK. Illumina’s NGS systems are short read
          systems. Worldwide, Illumina has over 80% share of the NGS systems
          market. PacBio, one of the only two long read system suppliers, has [0-5]%,
          with the other long read system supplier ONT having [0-5]%. Thermo Fisher
          has approximately [10-20]% share worldwide, BGI has [0-5]% and QIAGEN
          has [0-5]%. In the UK Illumina has over 90% market share, PacBio has [0-
          5]%, ONT also has [0-5]% and Thermo Fisher has [0-5]%.

    8.271 The evidence on market shares shows the market for NGS system is highly
          concentrated, both worldwide and in the UK, due to Illumina’s very strong
          market presence. Around 10% of the market is currently in the hands of
          competitors other than Illumina and therefore PacBio’s share represents a
          significant percentage [] of that remaining market share.




                                           143
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 247 of 845 PageID #: 30061


    8.272 Given the strength of Illumina’s market position, the removal of a competitor,
          even one with a currently limited market share like PacBio, is likely to have a
          significant impact on competition. We have therefore looked carefully at
          whether there are situations where the Parties are (or would likely become in
          the foreseeable future) substitutes, which is where any loss of competition
          would most clearly arise.

    Current competition between the Parties

    8.273 In our provisional view, long read and short read systems are complementary
          for certain uses, applications or projects. Where there is complementarity, the
          Parties are not directly competing at that moment in time for those projects, as
          they are not seen as alternative options. The extent to which the Proposed
          Merger would result in the complementarity benefiting customers is discussed
          in chapter 9 on countervailing factors.

    8.274 However, being complements in certain situations does not preclude the
          Parties from being substitutes and rivals in other situations. While the
          available evidence presents a complex picture, it does show that the Parties
          place a significant and growing competitive constraint on each other.

    8.275 The evidence from the Parties’ internal documents shows that the Parties
          regularly track each other and adapt their strategies to reflect each other’s
          developments. This shows that they consider each other as an important
          competitive threat both on a day-to-day level and a strategic level. This
          evidence is consistent across both Parties and across a wide range of internal
          documents produced by a number of senior authors over a period of time.
          These documents encompass strategy discussions, technology reviews, the
          preparation of support materials for sales executives, and commentary on
          specific competitive situations.

    8.276 Illumina’s internal documents discuss PacBio as a competitive threat over an
          extended period of time and across a range of authors and audiences. The
          documents also show that Illumina has reacted in response to this threat from
          PacBio. This action consists, in part, of R&D and M&A and also in competitive
          reactions such as reducing prices to customers and providing temporary
          sequencers.

    8.277 PacBio’s internal documents regularly monitor Illumina with documents being
          prepared to educate sales teams on the key differentiating factors between
          PacBio and Illumina systems, for example, []. 784



    784   Item 79 and 70 of Appendix C on internal documents.


                                                          144
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 248 of 845 PageID #: 30062


    8.278 PacBio’s internal documents, including emails between members of PacBio
          senior staff, show that PacBio believes it can win business from Illumina and
          has been consistently trying to do so for some time (with varied success).
          PacBio submissions acknowledge that Illumina is monitored and provides a
          benchmark for pricing due to its current status as an incumbent and a price
          leader.

    8.279 In addition, the Parties’ internal documents acknowledge that they compete
          for sequencing dollars. This competition manifests itself in each firm seeking
          to encourage greater uptake of uses which favour their technology; greater
          proportions of workflow on their systems to increase consumables sales; and
          education of customers as to the trade-offs required in choosing a sequencing
          solution.

    8.280 Finally, PacBio seek to encourage more rapid switching from Illumina
          customers who are using instruments for tasks better suited to a long read
          system. Illumina’s internal documents demonstrate they aim to postpone this
          switching by emphasising the strengths of their instruments.

    8.281 Evidence from customers shows that while in some circumstances they may
          have a clear preference for which instrument to use for a particular project (eg
          a short read or a long read instrument), 785 in other circumstances there may
          be some degree of substitution between sequencers. 786

    8.282 This substitution comes about because, although for some projects the
          differences in the characteristics of the two technologies may be significant,
          each may offer its own advantages and disadvantages such that there is no
          clear best choice. In these instances, each customer will face a trade-off
          between these different features and may be willing to shift a proportion of
          their workflow between them if the relative balance of their pros and cons
          were to change. 787 For instance, the probability of success may be higher with
          one technology over another, but the differences in price make the overall
          choice closely matched. This trade-off is normal for markets with differentiated
          products and is not unusual or specific to genome sequencing.




    785 One example (noted by the Parties and customers) is counting. The Parties submitted in their Final Merger
    Notice (paragraph 74) that counting applications do not require long reads in order to verify the presence of a
    target. For instance, NIPT counts the number of foetal chromosome fragments circulating in a mother’s
    bloodstream. These fragments are short, so 100-200 bp long sequencing reads are sufficient to characterise
    them. Short read flow cells currently used for NIPT are capable of generating hundreds of millions of reads per
    run. As a result, they can combine 48 to 96 individual patient samples per run on a single flow cell, enabling
    users to amortise the cost of the sequencing run across all of the samples.
    786 For example, examples were given in relation to structural variation, metagenomics and the microbial space.

    See paragraphs 8.218 and 8.219 above.
    787 See paragraphs 8.219 and 8.220 above.




                                                          145
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 249 of 845 PageID #: 30063


    8.283 Roughly half of the customers we spoke to noted that short read and long
          read are substitutable for at least some projects, 788 and some customers
          noted areas where long read sequencing had already displaced short read
          sequencing in their work.

    8.284 In addition, as discussed in paragraph 8.34, many customers take into
          account the full range of different projects within their research portfolio when
          making purchase decisions. These customers may face a trade-off between
          the technology which is most applicable to the greatest number of projects
          and the extent to which a different sequencer can be used effectively for some
          projects, even if it is not the optimal choice

    8.285 Finally competitors submitted that there are a number of applications in which
          long and short read may currently be used as complementary technologies
          but also agreed that there may currently be some overlap between long read
          and short read technologies.

    Conclusion on current competition between the Parties

    8.286 We provisionally conclude that the Parties are currently competing. They
          compete overall for the workflow across projects. On a more granular basis,
          they compete at different levels, from the wider purchasing decision in relation
          to one or several projects, to the utilisation of a technology for specific uses.

     Future competition between the Parties

    8.287 The evidence shows that this is a dynamic market and it will continue to
          evolve in the future.

    8.288 The evidence from both Parties’ internal documents, shows that the Parties
          are likely to compete more closely in the future because of recent []
          improvements to PacBio’s technology.

    8.289 Illumina’s internal documents show a consistent picture - that currently PacBio
          is a disruptive force in the market. There are internal documents which set out
          Illumina’s predictions of how the market will evolve in the future. This is most
          clearly demonstrated by the [] for Illumina, and [] for PacBio. 789
          According to Illumina’s [] 790 for example, PacBio (along with BGI and ONT)
          is likely to substantially impact Illumina’s business in the future. These




    788 For some customers this was for a very small portion of their workload however.
    789 See items 13, 18, 34, 19, 37, 38, 70, 79 and 98 of Appendix C on internal documents.
    790 See item 19 of Appendix C on internal documents ([]).




                                                         146
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 250 of 845 PageID #: 30064


            documents were produced by a range of senior authors across the two
            businesses over time and we have viewed the Parties’ documents as whole.

    8.290 However, as the Parties suggest, there may be fundamental aspects of the
          technology such that differences in some of the factors that matter to
          customers (throughput and cost in particular) will remain or increase in the
          future.

    8.291 In relation to PacBio’s submission that there will be no cost convergence
          between the Parties’ systems, 791 in our provisional view, PacBio does appear
          to compete with Illumina on price to some extent currently 792 and that this is
          likely to increase in future. In our view:

              (a) While there may be a price gap between the Parties’ technologies, as is
                  shown in Illumina’s internal documents, 793 the gap between the Parties’
                  technologies has been narrowing, and there is evidence that PacBio
                  benchmarks its price against Illumina currently; 794 and

              (b) While the Parties submitted that there will continue to be a cost gap
                  between the Parties, as Illumina will further reduce its own costs, it is not
                  clear to us the extent, nature or timings of Illumina’s cost reductions; 795
                  and

              (c) Even if a gap persists, we consider it is likely to narrow further, which
                  combined with other advantages offered by long read over short read for
                  certain uses, applications or projects, enhances competition between the
                  systems as price is only one attribute that is considered by customers
                  when purchasing a system (See Nature of Competition above).

    8.292 In relation to technological convergence, in our view:

              (a) While some elements of technology may be outside of PacBio’s control
                  (eg data processing and CMOS), historically this has not constrained
                  PacBio development and PacBio has provided no evidence to show why
                  further incremental technological developments in this area will now
                  necessarily be limited at this point in time; and




    791 See paragraph 8.84 above.
    792 See paragraphs 8.135(f) and 8.186.
    793 Items 13 and 22 of Appendix C ([]).
    794 See paragraph 8.186 above.
    795 See paragraphs 8.78 and 8.79.




                                                147
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 251 of 845 PageID #: 30065


              (b) [] 796 []. This seems in our view to indicate that any technological
                  limitations will not impact PacBio’s trajectory for at least the next few
                  years ([]).

    8.293 Both the Parties and some customers told us that PacBio has made bold
          claims in the past and has often failed to meet their performance targets. [],
          all customers told us that the Sequel II instrument met or exceeded their
          expectations.

    8.294 In addition, if, as suggested by the Parties, customers will ‘migrate’ in the
          short to medium term for some ‘use cases’ due to an improvement of
          PacBio’s technology, this would suggest a relative improvement of PacBio
          compared to Illumina.

    8.295 The view that Illumina and PacBio would compete more closely in future was
          largely corroborated by evidence from customers and competitors. Almost all
          customers said that long read technologies will be more prevalent in the
          future, and some customers made comments stating that this is likely to be at
          the expense of short read technologies, while all competitors noted that the
          importance of long read sequencing and its substitutability with short read
          sequencing is likely to increase going forward.

    8.296 As we concluded in paragraph 8.297, evidence from a significant number of
          the Parties’ internal documents as well as evidence from customers
          demonstrates that some customers have already moved and some would
          consider moving workflow from short read to long read technologies. 797
          Indeed, even with the Parties appearing to differ in relation to cost and
          throughput, the Parties’ internal documents show that there is current
          competition for some customers and some applications and projects. 798 In our
          provisional view, the gap between long read and short read technologies
          would not have to disappear entirely, and would only need to close to some
          extent, for the Parties to compete even more significantly in relation to a
          number of existing and new applications and projects.

    Conclusion on future competition between the Parties

    8.297 We provisionally conclude that the Parties, 799 customers and competitors all
          forecast an increase in competition between Illumina and PacBio in the future,
          through a partial convergence of their technologies, such that they compete


    796 Figure on page 10 of the Parties’ Response to Phase 1 Decision.
    797 See paragraphs 8.129-8.211 on internal documents and paragraphs 8.212 and 8.241 on evidence from
    customers.
    798 See paragraph 8.208 above.
    799 In their internal documents (see paragraph 8.208 above).




                                                       148
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 252 of 845 PageID #: 30066


            for more workflow for current uses/application and projects, as well as for new
            uses/applications and projects (including further ‘migration’).

    8.298 We acknowledge that there is some uncertainty regarding the timing and level
          of convergence. However, the evidence demonstrates that the Parties will
          compete more closely in the future. We do not believe it likely that long read
          will completely displace short read technology, but we believe on balance,
          there will be sufficient convergence, and threat of convergence, such that the
          loss of future competition will be significant.

    8.299 Overall, we therefore provisionally conclude that it is likely the Parties would
          compete closely in the future.

    Potential competition from Illumina in long read

    8.300 The evidence shows that Illumina has recognised the benefit of long read
          technology and stated that the rationale for the Proposed Merger is “driven by
          Illumina’s desire to supply native long read systems (in addition to its short
          read systems)”. 800

    8.301 Illumina submitted that it ‘has long wanted to participate in the native long
          read market… and has long recognised that it could benefit from being able to
          offer a native long read system because it believes that the native long read
          market has meaningful growth potential.’801

    8.302 During the Hearing with the CMA, Illumina stated, with respect to its desire to
          enter the long read segment that “It goes back to the graph that we showed
          you. There is the orange piece [short read] of it we participate in. There is an
          emerging and growing blue piece [long read] of it that we do not participate in.
          We want to participate in that. To participate in it, we actually need to have the
          right technologies because one cannot play in the other. That is simply a
          statement of that; that we want to be able to participate in it and, therefore, we
          need the technology”. 802

    8.303 Illumina submitted that its desire to enter long read was also to drive demand
          for short read sequencing used in complementary use cases: “Broader use of
          PacBio’s native long read systems will accelerate the rate at which accurate
          and comprehensive reference genomes are created, which will expand the




    800 Parties’ Response to the Annotated Issues Statement, paragraph 2.
    801 Illumina Summary Statement, Page 1 and 4.
    802 Illumina’s Hearing Transcript, page 7, lines 4-9.




                                                        149
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 253 of 845 PageID #: 30067


             number of short read resequencing projects using this expanded catalogue of
             high quality reference genomes.” 803

    8.304 Illumina further stated that in the absence of the Proposed Merger, they would
          continue their attempts to enter the long read segment: “we would keep trying.
          With the acquisition of PacBio, we are still going to have our own internal
          development [], because again PacBio cannot solve all of the long read use
          cases. There is a lot of work to do there. So no, Illumina would not give up on
          that, but Illumina would see this as a missed opportunity”. 804

    8.305 In addition to these statements, there is evidence that [].

    8.306 While there is uncertainty around when and if Illumina would have launched a
          commercial long read system absent the Proposed Merger, 805 given the high
          barriers to entry discussed further in chapter 9 on countervailing factors, 806
          our provisional view is that Illumina is well placed, with respect to other firms,
          given its resources, the extent of their customer relationships, 807 well-
          established distribution networks, 808 and history of commercialisation 809 to
          develop and launch such a system.

    Conclusion on potential competition from Illumina in long read

    8.307 We provisionally conclude Illumina had clear incentives [] to enter the long
          read segment and, absent the Proposed Merger, there is evidence that
          Illumina would be a potential competitor in the long read technology sub-
          segment of the market. Even the threat of entry by a competitor with the
          strength of Illumina would be likely to spur competition in the remaining
          competitors in the long read sub-segment.

    Constraint from other competitors

    8.308 We assessed whether the alternative suppliers, ONT, BGI, Thermo Fisher,
          and QIAGEN would provide sufficient competitive constraint on the Merged
          Entity. 810




    803 Parties’ Response to the Annotated Issues Statement, paragraph 4.
    804 Illumina’s Hearing Transcript, page 7, lines 15-21.
    805 See paragraph 8.172 of this chapter above.
    806 See paragraphs 9.2 onwards in Chapter 9 on Countervailing Factors.
    807 As evidenced by their high market shares. See section on market shares at paragraph 8.117 of this chapter

    above.
    808 See the section on efficiencies at paragraph 9.90, onwards in chapter 9 on Countervailing Factors.
    809 See paragraph 2.26 in Chapter 2 on the Industry.
    810 For third parties in particular we have considered: (i) competitors’ internal documents and submission and (ii)

    customer views.


                                                           150
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 254 of 845 PageID #: 30068


    ONT

    8.309 ONT entered the market for sequencing technologies in 2014/15 with a
          nanopore sequencing system and currently commercialises a number of
          devices that can read long (or short) fragments of DNA/RNA. As set out in
          paragraph 8.120, ONT’s share of the NGS systems market in 2018 was
          approximately equal to [0-5]% on a worldwide basis and [0-5]% in the UK.

    8.310 As mentioned in paragraph 8.142 and 8.181, the Parties’ internal documents
          show that ONT is closely monitored as one of the strongest competitors to
          both Illumina and PacBio. In particular, evidence from PacBio’s internal
          documents show that ONT is considered to be a significant threat to PacBio
          and its closest current competitor.

    8.311 This view is largely supported by customers who often mentioned ONT as the
          closest alternative to PacBio and occasionally considered it as a competitor to
          Illumina. 811

    8.312 Consistent with the above, []. 812

    8.313 We recognise that ONT places some constraint on the Merged Entity and will
          continue to do so going forward. However, we do not believe that the
          presence of ONT will be sufficient to replace the loss of the competitive
          constraint currently provided by PacBio, given the size of the Merged Entity,
          the lack of remaining competitors and the closeness of competition (now and
          in the future) between the Parties.

    BGI

    8.314 BGI first commercialised a short read system in 2015, after acquiring
          Complete Genomics in 2013. BGI provides a variety of short read sequencing
          systems for medical institutions, research institutions and other public and
          private partners. Moreover, as set out in paragraph 8.120, BGI’s share of the
          NGS systems market in 2018 was approximately equal to [0-5]% on a
          worldwide basis and null in the UK.

    8.315 As mentioned in paragraph 8.141, BGI are most heavily monitored as a
          competitor by Illumina, with a number of BGI-specific tracking documents
          having been prepared.




    811   See paragraph 8.227.
    812   See [].



                                            151
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 255 of 845 PageID #: 30069


    8.316 Customers often mentioned BGI as a competitor or potential competitor to
          Illumina, though many highlighted potential limitations to its growth, such as IP
          disputes with Illumina. 813

    8.317 In its submissions to us, [] 814. []. 815 []. 816

    8.318 We therefore consider the future constraint posed by BGI to be relatively
          modest in the UK.

    Thermo Fisher

    8.319 Thermo Fisher entered the NGS systems market in 2014 with its acquisition of
          Life Technologies which marketed and sold the SOLiD and Ion Torrent short
          read sequencing systems (Thermo Fisher no longer actively markets the
          SOLiD system). The Ion Torrent system is based on SBS technology and
          comprises of low-to-medium throughput benchtop sequencers that are widely
          used for clinical and translational purposes. As set out in paragraph 8.120,
          Thermo Fisher’s share of the NGS systems market in 2018 was
          approximately equal to [10-20]% on a worldwide basis and [0-5]% in the UK.

    8.320 As mentioned in paragraph 8.143 Thermo Fisher is monitored – albeit to a
          more limited extent than other providers – by Illumina and does not seem to
          appear in PacBio’s documentary evidence.

    8.321 Consistent with the above, Thermo Fisher was mentioned much less
          frequently by customers as a competitor to the Parties and was sometimes
          described as ‘niche’. 817

    8.322 Evidence from [], 818 [] 819

    8.323 We therefore believe the constraint posed by Thermo Fisher to be focused on
          particular niches.

    QIAGEN

    8.324 QIAGEN acquired Intelligent BioSystems in 2012, which had released its first
          system, a short read sequencer called the MAX-Seq, in 2011 and was
          working on a benchtop sequencer. In November 2015, QIAGEN



    813 See paragraph 8.226.
    814 See [].
    815 [].
    816 http://en.mgitech.cn/article/detail/mgiannouncesmiles.html; [].
    817 See paragraph 8.228.
    818 [].
    819 [].




                                                           152
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 256 of 845 PageID #: 30070


            commercialised its first system (the GeneReader). In addition to the
            sequencing system, QIAGEN also supplies universal library preparation kits,
            assays and bioinformatics software which can be used with any NGS
            systems, including Illumina’s. As set out in paragraph 8.120, in 2018 QIAGEN
            had approximately [0-5]% share of the NGS systems market on a worldwide
            basis and [0-5]% in the UK.

    8.325 As set out in paragraph 8.143, QIAGEN is monitored – albeit to a more limited
          extent than other providers – by Illumina and does not seem to appear in
          PacBio’s internal documents. Moreover, customers mentioned QIAGEN as
          competitor to the Parties much less frequently then other providers and
          sometimes described it as ‘niche’. 820

    8.326 Based on its internal documents and submissions to us, [] 821 []. 822 [],
          QIAGEN announced on 7 October 2019 a joint venture partnership with
          Illumina to deliver sequencing-based in-vitro diagnostic (IVD) tests823 and as
          part of its preliminary Q3 2019 results announced its decision to “suspend
          ongoing NGS-related instrument development activities”. 824

    8.327 We therefore believe the constraint posed by QIAGEN to be very limited, and
          only in particular niches.

    Provisional conclusion on constraint by competitors

    8.328 Based on the evidence examined, we provisionally consider that the level of
          competitive constraint exercised by the Parties’ competitors, ie ONT, BGI,
          Thermo Fisher and QIAGEN is currently fairly limited or focused on particular
          niches, and is not expected to increase significantly in the foreseeable future
          such that these rivals are not likely to sufficiently constrain the Merged Entity.


    Provisional conclusion

    8.329 The market for NGS systems is highly concentrated. Illumina possesses a
          substantial degree of market power with approximately 80% of the worldwide
          NGS systems market and 90% share in the UK. Given the strength of
          Illumina’s market position, the removal of a competitor, even one with
          currently limited market share like PacBio, would result in a significant



    820 See paragraph 8.228.
    821 See [].
    822 See [].
    823 https://corporate.qiagen.com/newsroom/press-

    releases/2019/20191007_QIAGEN_Illumina_NGS_Collaboration
    824 https://corporate.qiagen.com/newsroom/press-

    releases/2019/20191007_Q3_preliminary_sales_and_restructuring_charges


                                                     153
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 257 of 845 PageID #: 30071


          reduction of competition. We have therefore looked carefully at whether there
          are situations where the Parties are close competitors and/or would become
          closer in the foreseeable future, which is where any loss of competition would
          most clearly arise.

    8.330 The evidence shows that there are many uses for each of the Parties’
          instruments and the extent of competition between them will vary due to the
          differences in the technologies employed. In a significant portion of the current
          market, the Parties are likely to be seen as complements rather than
          competitors and direct competition between them would be less likely.
          However, there is significant evidence of direct competition between the
          Parties in some situations at present. There is also clear evidence that this
          market is dynamic and that the competitive overlap and closeness of
          competition between the Parties is likely to increase in the future as R&D is
          devoted to improving each Party’s technology to address a wider range of
          uses, applications and/or projects.

    8.331 We have therefore provisionally found that currently the Parties are competing
          for the supply of NGS systems in relation to certain purchasing decisions,
          uses, applications and/or projects. We have also seen consistent evidence
          that demonstrates that long read technologies are improving and that Illumina
          as well as PacBio and ONT see long read sequencing as a critical and
          growing part of NGS systems in the future. Evidence from Illumina’s internal
          documents, its submissions and current development plans show that Illumina
          also considers long read sequencing as a critical and growing part of NGS
          systems in the future and is currently [].

    8.332 Recent developments of the PacBio system (including the launch of Sequel II)
          have resulted in customers being increasingly able and willing to move a
          portion of their workflow and budgets from Illumina’s to PacBio’s technology,
          and the evidence suggests that this places important competitive pressure on
          Illumina. Currently the Parties compete for sales in relation to some types of
          projects and to overall purchasing decisions. It is likely that this competition
          will intensify in the future and there is strong evidence from the Parties’
          internal documents that the Parties also consider this to be true.

    8.333 We have provisionally found that innovation is a key aspect of competition in
          this market and that the Parties perceive each other as important strategic
          rivals. Their common desire to be the preferred sequencer for as many
          projects and as large a share of aggregate spend as possible is substantially
          driving their current innovation efforts and has been a key factor driving their
          innovation efforts over a number of years. The evidence shows that currently
          PacBio’s improvements to its technology incentivise Illumina to improve, and
          as the Parties’ sequencing systems increasingly overlap in the future, absent

                                              154
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 258 of 845 PageID #: 30072


               the Proposed Merger, this race for innovation is expected to intensify. In our
               provisional view, the Proposed Merger will eliminate the threat of PacBio on
               Illumina (and vice versa) which is a factor that currently drives R&D and
               innovation.

    8.334 Our provisional view is that the Proposed Merger is likely to result in a shift in
          the direction of the Parties’ R&D away from research they would have done,
          and products they would have launched. For example, given the importance
          Illumina attaches to having a presence in long read sequencing and its current
          development plans, we think it likely that absent the Proposed Merger Illumina
          would be researching long read technologies with a view in future to launch its
          own long read system. The Proposed Merger therefore reduces the potential
          future number of options for customers and projects that require a long read
          technology. Similarly, absent the Proposed Merger, PacBio would be likely to
          invest in research where it would compete with Illumina’s instruments, but
          should the Proposed Merger proceed it will instead be incentivised to focus its
          R&D towards uses where its systems will be complementary to those of
          Illumina.

    8.335 The Parties’ internal documents show that Illumina considers BGI, PacBio and
          ONT to be its main competitive threats. Of these three, Illumina is most
          focused on BGI on a worldwide basis, although BGI is not currently fully active
          in the UK and may not gain any substantial market traction within the UK in
          the foreseeable future. Illumina also monitors ONT, though some documents
          note limitations to the accuracy of its technology. 825 PacBio’s focus is primarily
          on ONT and Illumina as the main competitive threats, with ONT being the
          closest of these two.

    8.336 While the Parties face competition from other providers of NGS systems
          (ONT, BGI, Thermo Fisher and QIAGEN), these rivals are not likely to
          sufficiently constrain the Merged Entity. They have not made gains in market
          penetration in comparison to Illumina (and the evidence leads us to believe
          that this will not change in the foreseeable future). The competitive threat
          posed by ONT and BGI are discussed above. The remaining two competitors
          identified, Thermo Fisher and QIAGEN, focus only in a clinical niche, rather
          than in overall genome sequencing. Moreover, it is unclear whether QIAGEN
          will remain an independent competitor, following its announcement on 7
          October 2019 that it will enter into a collaboration with Illumina.

    8.337 Evidence on closeness of competition between the Parties (current and
          future), as well as the Parties’ high combined market share demonstrates that



    825   See paragraph 8.142 above.


                                                 155
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 259 of 845 PageID #: 30073


               there would be a substantial loss of competition brought about by the
               Proposed Merger. Further, evidence on current and likely future strength of
               the remaining competitors in the market demonstrates that the Proposed
               Merger would result in the combination of two of only a small number of
               options in this highly concentrated market. In our provisional view, the
               Proposed Merger may be expected to result in an SLC in the market for the
               provision of NGS systems in the UK, absent countervailing factors which are
               discussed in chapter 9 below.


    Overall provisional finding

    8.338 We have provisionally concluded that the Proposed Merger may be expected
          to result in a substantial lessening of competition in the market for the supply
          of NGS systems in the UK, absent any countervailing factors, which are
          discussed below.

    9.         Countervailing factors
    9.1        The Merger Assessment Guidelines (MAGs) indicate that, in considering
               whether a merger may be expected to result in an SLC, the CMA will consider
               factors that may mitigate the initial effect of a merger on competition (often
               known as countervailing factors), which in some cases may mean that there is
               no SLC. These factors include:

                       (a) the responses of others in the market (rivals, customers, potential
                           new entrants) to the merger, for instance the entry into the relevant
                           market of new providers or expansion by existing providers;

                       (b) the ability of customers to exercise buyer power; and

                       (c) the effect of any rivalry-enhancing efficiencies arising as a result of
                           the merger. 826




    826   Merger Assessment Guidelines (CC 2 Revised).



                                                         156
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 260 of 845 PageID #: 30074


    Barriers to entry and expansion

    Introduction

    9.2        Our guidelines state that, as part of the assessment of the effect of a merger
               on competition, we look at whether entry by new firms or expansion by
               existing firms may mitigate or prevent an SLC. 827

    9.3        The guidelines state that: 828

                      “In assessing whether entry or expansion might prevent an SLC,
                      the Authorities will consider whether such entry or expansion
                      would be:

                         (a)    timely;

                         (b)    likely; and

                         (c)    sufficient.

                      Potential (or actual) competitors may encounter barriers which
                      adversely affect the timeliness, likelihood and sufficiency of their
                      ability to enter (or expand in) the market. Barriers to entry are
                      thus specific features of the market that give incumbent firms
                      advantages over potential competitors. Where entry barriers are
                      low, the merged firm is more likely to be constrained by entry;
                      conversely, this is less likely where barriers are high. The strength
                      of any given set of barriers to entry or expansion will to some
                      extent depend on conditions in the market, such as a growing
                      level of demand.”

    9.4        In this section, we assess the extent to which we consider barriers to entry
               and expansion exist within the NGS systems market and the implications this
               might have for any competition issues we identify.

    Views of the Parties

    9.5        The Parties submitted that there are no significant barriers to entry or
               expansion in NGS systems (either short read or long read), stating that a




    827   MAGs, paragraph 5.8.1
    828   MAGs, paragraphs 5.8.3 – 5.8.4.



                                                   157
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 261 of 845 PageID #: 30075


             number of companies had entered in recent years, and several others are
             expected to enter in the short term. 829

    9.6      Illumina estimated that it takes between [] and on average over eight years
             to invent, research, develop and commercialise a new sequencing technology
             and another [] years to achieve scaled commercialisation. However,
             Illumina told us the exact time depends on many variables including
             company’s available financial and human resources and ability to innovate. 830

    Figure 20: Parties estimated development time 831
                                              Development time

     []                                            []
     []                                            []
     []                                            []
     []                                            []
     []                                            []
     Potential entrants:
     []                                            []
     []                                            []
     []                                            []
    Source: Parties’ Final Merger Notice, paragraphs 361.

    9.7      Illumina submitted that it estimated that the invention, research, development
             and commercialisation of a new sequencing technology would cost a new
             entrant hundreds of millions of dollars, although these costs would be lower
             for an existing participant. Illumina estimated that ONT had raised around []
             when it introduced its first product into open access and PacBio had raised
             around [] by the time it completed its IPO (which was prior to its first
             customer shipment). Illumina also provided estimates of the fund raising of a
             number of additional firms which had not yet brought their products to market;
             these ranged from the [] to more than []. 832

    9.8      The Parties submitted that the increasing growth in sequencing, driven by
             technological improvements opening up new applications, has attracted
             significant investment from a range of companies and that the expected
             continuation of this growth will maintain these incentives to invest in the
             future. 833 Therefore, while there are costs to enter associated with
             development, the potential prize is very significant, and this is reflected in the




    829 Parties’ Final Merger Notice, paragraph 360.
    830 Parties’ Final Merger Notice, paragraph 361.
    831 Time represents the length of time between start of development and first customer shipment.
    832 Parties’ Final Merger Notice, paragraphs 362-363.
    833 Parties’ Final Merger Notice, paragraphs 373-374.




                                                             158
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 262 of 845 PageID #: 30076


            increasing number of companies purporting to be working on novel
            sequencing technologies. 834

    9.9     The Parties submitted that when assessing the potential competitive threat
            posed by new entrants and adjusting their behaviour accordingly, they did not
            have access to confidential information and so were reliant on publicly
            available information. 835

    9.10    The Parties also submitted that they believe that the cost of switching is not
            significant as there are no specific requirements for customised facilities,
            similar preparation protocols are used for all and data storage solutions are
            agnostic to the specific instrument. They believe that the primary cost of
            switching would be the cost of the new sequencing instruments
            themselves. 836

    Views of third parties

    9.11    Customers and competitors have told us that the barriers to both entry and
            expansion in NGS systems are very high. We have incorporated these views
            and any supporting evidence provided, into our assessment section below.

    9.12    We asked competitors and potential competitors to provide estimates for how
            much they have spent on bringing their technologies to market. A number of
            these estimates []. For example, [], 837 []. 838

    Our assessment of barriers to entry and expansion

    9.13    Although the Parties stated that they considered there are no significant
            barriers to entry or expansion, 839 they acknowledged the existence of certain
            factors which we consider do represent barriers to entry and/or expansion. In
            particular: 840

                     (a) the development time and associated costs of developing a new
                         sequencing technology;

                     (b) customers’ capital costs of acquiring new instruments (reducing
                         propensity to switch); and



    834 Illumina’s Hearing with the CMA, page 64.
    835 Parties’ Response to the Annotated Issues Statement, paragraphs 167-168.
    836 Parties’ Final Merger Notice, paragraphs 368-371.
    837 [].
    838 [].
    839 Parties’ Final Merger Notice, paragraph 360.
    840 Parties’ Final Merger Notice, paragraphs 362-363.




                                                        159
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 263 of 845 PageID #: 30077


                     (c) the need for any new sequencing technology to offer enough value
                         to warrant customers switching. 841

    Technological barriers to development

    9.14    The development on NGS systems is a complex endeavour which requires
            combining skills across a wide range of disciplines such as nanofabrication,
            physics, photonics, optics, molecular biology, engineering, signal processing,
            high performance computing, and bioinformatics. 842 Further, the development
            may need to design around existing patents (see paragraphs 9.21 to 9.31
            below), making subsequent developments more challenging. And finally, the
            technology developed needs to offer a differentiating quality as compared to
            extant firms. 843

    9.15    The Parties have submitted that the development of a new sequencing
            technology is a lengthy endeavour (giving examples usually taking around
            eight years) and costing hundreds of millions of pounds of investment, with no
            certainty about generating a return on investment. There are numerous
            instances in the past of potential entrants which were not able to successfully
            develop and commercialise their NGS system technologies:

                     (a) Illumina’s overview of the competitor landscape []. 844

                     (b) Numerous other companies have previously attempted to develop
                         and commercialise NGS system technologies but have since either
                         ceased development or exited following an attempted launch. This
                         includes: 845

                   (i)     454 (acquired by Roche and subsequently closed);

                   (ii)    Affymetrix (never released a commercial product);

                   (iii)   Genizon Biosciences (never released a commercial product);

                   (iv) GnuBIO (acquired by Bio-Rad in 2014 and effectively closed when
                        Bio-Rad’s Cambridge facility was closed);

                   (v)     Halcyon Molecular (never released a commercial product);

                   (vi) Manteia (closed, and their technology sold to Solexa);



    841 Illumina’s Hearing with the CMA, pages 67-68; PacBio’s Hearing with the CMA, pages 51-52.
    842 PacBio 2018 Annual report, page 10.
    843 Illumina’s Hearing with the CMA, pages 67-68; PacBio’s Hearing with the CMA, pages 51-52.
    844 [].
    845 https://allseq.com/kb-category/ngs-necropolis/




                                                        160
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 264 of 845 PageID #: 30078


                   (vii) Sequenom (never released a commercial product, with technology
                         returning to Harvard University);

                   (viii) VisiGen (acquired by Life Technologies, and method deprioritised
                          compared with Ion Torrent approach); and,

                   (ix) Xagros Genomics (exited, with technology returning to Stanford
                        University).

                     (c) Despite having an existing clinical business with associated
                         expertise and having invested the necessary resources to develop
                         an NGS system and bring it to market, QIAGEN recently
                         announced a decision to suspend its ongoing NGS-related
                         instrument development activities. 846

    9.16    The very high costs of development described by both the Parties and third
            parties, the associated long timelines, the need to respect existing patents,
            and the intrinsic uncertainty of developing new technologies combine to result
            in substantial risk for any new entrant which would be likely to deter entry as
            well as reducing the likelihood of any individual entrant succeeding in
            producing a viable business. We also consider this combination would likely
            result in difficulty for any new entrant to access the necessary funds either
            through external investors or from internal investment committees of existing
            companies.

    9.17    PacBio told us []. 847 []. 848

    9.18    Having developed a new technology, the new entrant would also likely need
            to obtain patent protection in each of the relevant geographies to increase the
            likelihood that it will be able to generate a return on the original investment.
            This can be a costly, time-consuming and uncertain process (particularly if the
            application is opposed) which adds to the original development costs and
            timings.

    9.19    In certain applications, such as clinical / diagnostics, the Parties also noted
            that, even with a well-developed and commercialised technology [], it can
            be difficult to adapt instruments and processes to achieve regulatory approval
            for clinical use. 849 We note that where potential competitors already have



    846 https://corporate.qiagen.com/newsroom/press-

    releases/2019/20191007_Q3_preliminary_sales_and_restructuring_charges
    847

     PacBio’s Hearing with the CMA, page 51
    848 PacBio’s Hearing with the CMA, pages 50-51.
    849 Parties’ Final Merger Notice, paragraph 438.




                                                       161
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 265 of 845 PageID #: 30079


             existing operations in clinical / diagnostic sectors, this barrier may be lower
             due to the company’s existing experience and expertise in developing clinical
             solutions.

    9.20     Because of the long timelines and costs 850 and high risk of failure associated
             with entry, in order to be considered to have sufficient likelihood of acting as a
             competitive constraint in the future (and for this to be considered timely), 851 a
             company would need to be close to commercialising their technology, or at
             the very least, planning to launch within two to three years. Even then, there
             are likely to be residual risks around the performance of the new technology.

    Intellectual property

    9.21     NGS technologies are often protected through patents and other intellectual
             property rights (IP rights). We note that obtaining patents to protect novel
             inventions is necessary to ensure the initial inventors have a period of
             exclusivity which provides the opportunity to secure a return on their capital.

    9.22     The Parties submitted that patents and other IP rights “do not represent
             significant barriers to entry or expansion in either the native long read or short
             read markets […] not only can variations on the basic methodologies that are
             used in many currently commercialised sequencing platforms – SBS and
             nanopore sequencing – readily be adopted by new entrants because they are
             already in the public domain, but altogether new technologies are also in
             development (e.g., Roswell)”. 852

    9.23     However, as mentioned at paragraph 9.7 above, Illumina itself submitted that
             the costs and time associated with invention, research and development of a
             new technology are substantial. Moreover, innovating around existing
             intellectual property rights (in particular patents) has been identified as a
             barrier to entry by the Parties’ competitors and a number of potential
             competitors. 853 For instance:

                      (a) [] stated that innovation is critical to succeed in this industry.
                          Accordingly, protecting their IP rights relating to their innovative
                          processes is extremely important for competitors in this sector.

                      (b) [] submitted that the largest barrier to entry is the development of
                          novel sequencing technologies that are free from IP constraints. As




    850 See paragraphs 9.6 to 9.7 above.
    851 MAGs, paragraph 5.8.11.
    852 Response to the Annotated Issues Statement, paragraph 108.
    853 [] have identified IP rights as a barrier to entry in their response to the CMA questionnaire.




                                                            162
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 266 of 845 PageID #: 30080


                         such, the cost of development is substantial, and obtaining IP
                         protection is critical.

                    (c) [] noted that IP rights are critical to be able to operate in this
                        sector and are considerable barriers to entry: new entrants must
                        develop a novel technology which requires considerable R&D
                        resources and then obtain patent protection which entails time and
                        legal expenses.

                    (d) [] indicated that IP protection granted to the first mover/entrant
                        may act as a barrier for subsequent entry.

    9.24    Based on the evidence submitted to us, we provisionally consider that existing
            IP rights would still create barriers to entry for new potential competitors who
            must bear the substantial costs and time associated with the development of
            such new approaches or technologies. Moreover, as noted at paragraph 9.18
            above, having developed a novel approach / technology, new entrants would
            also likely need to obtain patents in each of the relevant geographies, to help
            ensure that they are able to generate a return on their original investment. We
            have evidence that this can be a costly, time-consuming and uncertain
            process (particularly if the patent’s validity is contested by any third parties)
            which adds to the original development costs and timings. As such the
            existence of IP rights, contributes to creating high barriers to entry in the NGS
            systems market.

    9.25    It has also been put to us 854 that the combination of Illumina and PacBio’s
            patent portfolios may make entry more difficult. The Parties have submitted
            that the combination of their patent portfolios will not increase barriers to entry
            for the following reasons:

                    (a) The scope of any given patent is fixed by law and does not change
                        as a result of a transaction or the identity of the patent holder. 855

                    (b) The Proposed Merger will not reduce licensing of PacBio’s patent
                        portfolio []. 856

    9.26    However, the CMA notes that:

                    (a) While the scope of any given patent would not change as a result
                        of the Proposed Merger, deciding whether a new technology
                        infringes on an existing patent may involve – as demonstrated by



    854 For example, [].
    855 Response to the Annotated Issues Statement, paragraph 104.
    856 Response to the Annotated Issues Statement, paragraph 123-126.




                                                       163
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 267 of 845 PageID #: 30081


                           the existence and duration of patent litigation – a complex and
                           finely balanced assessment which may change as a result of the
                           combination of patent portfolios. For instance, in cases where a
                           novel technology may infringe on a combination of PacBio and
                           Illumina patents, the Merged Entity would have a higher probability
                           of success in an infringement case post-merger (as it controls more
                           patents to assert) and may therefore be more likely 857 to
                           commence litigation. In turn, the anticipation of a long and costly
                           litigation process may discourage entry or expansion by a potential
                           competitor.

                      (b) []. Nonetheless, as potential competitors attempt to introduce
                          new approaches post-merger, Illumina (which is active in more
                          segments than PacBio) may be less likely (than PacBio would have
                          been) to license PacBio’s patented technology to third parties for
                          segments that Illumina would consider – differently from PacBio –
                          to be competitive to its own activities. 858 In addition, absent the
                          Proposed Merger PacBio may have been more likely to use
                          licensing as a funding strategy.

    9.27     Any such potential increases in barriers to entry may be more likely if PacBio
             patents were particularly important for accessing the market. To assess the
             importance of PacBio patents we relied on data from PatentSight GmbH, 859 a
             private provider of patent data and analytics used by numerous companies
             across various industries and by the European Commission in two past
             merger investigations. 860

    9.28     Our analysis of the data suggest that PacBio possesses a valuable patent
             portfolio. 861 More specifically:




    857 Than the two separate entities would have been absent the merger.
    858 As an example, PacBio may be willing to allow third parties to use one of its patents to develop a new
    technology for Counting applications (if it was unlikely to compete for Counting applications in the future).
    However, Illumina may have very different incentives, and so post-merger would prohibit this potential entrant
    from relying on the necessary patents.
    859 See https://www.patentsight.com/en-us/.
    860 See Dow / DuPont Merger decision, available at

    https://ec.europa.eu/competition/mergers/cases/decisions/m7932_13668_3.pdf. See also Bayer / Monsanto
    Merger decision, available at https://ec.europa.eu/competition/mergers/cases/decisions/m8084_13335_3.pdf.
    861 The CMA has particularly looked at metrics based on external citations (albeit including internal citations

    would not change the overall picture). This is based on the idea – supported in the economic literature – that a
    patent is more valuable if it is frequently cited by subsequent patents of other companies.



                                                           164
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 268 of 845 PageID #: 30082


                      (a) On average, PacBio patents have the second highest External
                          Competitive Impact 862 among current competitors. 863

                      (b) Focussing on the top 10% 864 of patents worldwide, PacBio patents
                          have on average the highest External Competitive Impact 865 among
                          current competitors. 866

    9.29     The Parties submitted that this type of metric does not provide a meaningful
             measure of PacBio’s ability to use its patent portfolio to exclude competitors.
             To measure this, we should have instead looked at the extent to which PacBio
             patents have provided a basis for the exclusion of a competitor from the
             market in the past (ie technical or legal score). Moreover, we should have
             included other relevant patent holders, such as []. 867

    9.30     We acknowledge that a number of limitations may apply to the analysis of
             patent data. Nonetheless, we note that the scope of the analysis is to
             measure the Merged Entity’s ability – rather than PacBio’s ability as stated by
             the Parties – to assert PacBio’s patents to increase barriers to entry. As such
             we believe that metrics based on the number of citations may provide an
             indication of the extent to which the Merged Entity might be able to increase
             barriers to entry post-merger through the use of PacBio’s patents. Moreover,
             given the high importance of PacBio’s patents the inclusion of a few more
             competitors would be unlikely to change the overall narrative. In fact, adding
             [] to the analysis would not change the results at paragraph 9.28 above. 868

    9.31     Overall, in our view, this analysis supports the contention that the existence of
             intellectual property rights creates high barriers to entry and shows that these
             already high barriers could further increase as a result of the Proposed
             Merger.




    862 The External Competitive Impact is an index developed by PatentSight which estimates how much business
    value a patent has, based on the combined effect of two further metrics, namely (1) the External Technology
    Relevance, based on the number of worldwide prior art citations received from third parties’ later patents
    (citations are corrected for patent ages and different citation propensities in different technology fields and among
    different patent offices), and (2) the Market Coverage of a patent, which measures the global market size that is
    protected by the patent.
    863 Current competitors include in this analysis: Illumina, ONT, QIAGEN, Thermo Fisher and BGI.
    864 Ranked by Competitive Impact. Differently from the External Competitive Impact (see footnote 862 for more

    details on this), the Competitive Impact accounts for both internal and external citations received, again corrected
    for patent ages and different citation propensities in different technology fields and among different patent offices.
    865 See footnote 862.
    866 Current competitors include in this analysis: Illumina, ONT, QIAGEN, Thermo Fisher and BGI.
    867 Response to the Annotated Issues Statement, paragraphs 119 and 120.
    868 Even with [], the points raised in paragraph 9.28 (a) and (b) would still be valid.




                                                            165
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 269 of 845 PageID #: 30083


    Scale

    9.32    The manufacturing of high-quality, complex instruments requires investment
            in associated production facilities and equipment. Just as important for an
            NGS systems business are the ongoing research and development costs to
            ensure that its systems support the growing range of applications for
            sequencing and remain attractive for customers. For example, while Illumina
            spent around 20% of its revenue on R&D, PacBio has spent around 70-80%
            of its revenue on R&D in recent years (see paragraphs 3.10 and 3.26 above).
            Accordingly, supplying the NGS systems market has a naturally high
            overhead.

    9.33    Both Illumina and PacBio’s stand-alone financial models indicate that
            additional scale is needed before PacBio becomes profitable. Indeed, the
            Parties have submitted that PacBio would need around [] of recurring
            revenue to reach the point of breakeven cashflows. 869 The issue with reaching
            scale appears to be [].

    9.34    In addition, PacBio told us that it is difficult to convert a technology proof of
            principle into a viable business. It noted that the hurdles to enter have
            increased over time, and that trying to go head to head against a company
            with an established technology is usually “fruitless” unless a company has
            access to significant funds (like []). It stated that entering into a technology
            space usually involves finding a niche and trying to grow from there. 870

    9.35    The Parties stated that certain potential entrants were large entities already
            (eg []), and start-ups have attracted large amounts of investment such that
            it is “unfounded and speculative to assume that none of the start-ups would
            be able to reach sufficient scale to cover their overheads”, and provided the
            example of ONT achieving substantial growth from 2015-2018. 871

    9.36    As discussed above, there are numerous examples of NGS companies which
            exited due to failing to achieve commercial success. The fact that potential
            entrants continue to attract funding indicates that investors are willing to take
            a risk-weighted bet that these companies will generate a return. However, as
            PacBio noted, investors would expect the large majority of venture-capital
            startups to fail unless []. 872

    9.37    Any new entrant into the NGS systems market would experience issues
            around reaching sufficient scale to cover its overheads, exacerbating the


    869 []; Response to Counterfactual Working Paper, pages 2 and 7.
    870 PacBio’s Hearing with the CMA, pages 21, 22 and 51.
    871 Response to the Annotated Issues Statement, paragraphs 147-152.
    872 PacBio’s Hearing with the CMA, page 50.




                                                       166
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 270 of 845 PageID #: 30084


             development time discussed above. For an existing company expanding into
             the NGS systems market, these concerns are likely to be less serious due to
             the greater ease of accessing cash funding, but it would still need to reach
             sufficient scale to cover its marginal costs and any allocation of fixed costs
             (including associated R&D spend) in a timely manner.

    Bundling / tying

    9.38     It has been put to us that post-Merger, Illumina could use its market power to
             raise barriers or foreclose other competitors from competing for segments of
             the market. 873 It has been submitted to us that Illumina could adopt a bundling
             strategy following the Proposed Merger, offering combined packages of
             Illumina’s short read systems with PacBio’s long read with different associated
             prices and commercial terms. We note that while this could provide benefits to
             customers in some cases (eg if the Parties offered a lower combined price to
             a customer which wanted both Illumina and PacBio instruments), it might also
             have the effect of increasing barriers of entry/expansion for other
             competitors. 874

    9.39     We consider that, due to the nature of the market (eg the prevalence of
             bespoke bilateral contracts), any such bundles could be targeted at those
             customers which use short and long read in a complementary fashion in order
             to minimise the effective costs of implementation (ie minimising lost sales and
             avoiding giving discounts to those companies which would purchase both long
             and short read instruments from the Parties in any event).

    9.40     We have considered ways in which bundling could be achieved. This is likely
             to depend on the circumstances of individual customers. An extreme example
             of this would be if Illumina refused to support its instruments in any lab which
             was using a long read system other than PacBio’s. In principle this could allow
             Illumina to leverage market power beyond Illumina’s core proposition.
             However, we have not seen evidence supporting this and so our view is that it
             is likely that any bundling approach would be less extreme. An alternative
             bundling strategy could consist of either economic incentives (eg offering a
             reduced price if a customer buys both an Illumina instrument and a PacBio
             one), or the use of more onerous terms and conditions (eg producing bundles
             which are restricted to particular applications and ceasing to offer unrestricted
             products).




    873For example, [].
    874We agree with the Parties that a ‘pure’ bundling strategy is very unlikely given only a small proportion of
    customers currently use long read instruments.


                                                            167
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 271 of 845 PageID #: 30085


    9.41     We note that Illumina raised concerns about the possibility of an alternative
             purchaser for PacBio being able to raise barriers to entry []. Illumina
             submitted to us that “the acquisition of PacBio by [] would create a
             formidable competitor” and “If [] were to acquire PacBio, it would enable
             [] to enter [long read sequencing] and could make it more difficult for
             Illumina to do so”. It also stated that the strategy of this alternative acquirer
             would be able to shape the future of Illumina’s short read sequencing. 875

    9.42     Customers have told us that Illumina already undertakes a small amount of
             bundling within its existing product portfolio. For example, we were told that
             Illumina sometimes sells bundles of its instruments along with an initial supply
             of consumable products. 876 During our investigation we have been told that,
             despite the Proposed Merger not having completed, a number of customers
             already being offered bundles of Illumina and PacBio instruments. 877

    9.43     Illumina submitted that it does not offer bundles currently []. 878

    9.44     In order to meaningfully exploit a bundling strategy and raise the barriers to
             entry/expansion, Illumina would need to have a degree of market power. 879
             We consider that there is good evidence of this, namely, Illumina’s very high
             and persistent existing share within the NGS systems market (see paragraph
             8.117, onwards).

    9.45     Third parties have also described Illumina as having a high degree of market
             power. 880 An independent sector report includes statements such as “Illumina
             maintains a dominant market share”. 881 At least one customer stated in the
             survey commissioned by Illumina that “ilmn [Illumina] is so dominant”. 882

    9.46     We also have evidence indicating behaviours which are consistent with
             Illumina exercising its market power. In particular:

                     (a) Requiring minimum purchases of 10 instruments and including
                         restrictive terms on the applications they can be used for. 883



    875 [].
    876 [].
    877 [].
    878 Response to the Annotated Issues Statement, paragraphs 133-136, and footnote 75.
    879 In addition, for a bundling strategy to be effective, customers who use long read instruments need to also

    value the use of short read instruments. Given that nearly all customers of long read instruments also own a short
    read instrument it seems very likely that customers would value a bundle of long and short read instruments or
    consumables.
    880 [].
    881 Cowen Life Science Tools Kit, Overview of Life Science Tools Markets and Technologies, 10th Edition, 2018,

    page 36.
    882 DeciBio Survey, Annex 4, page 88.
    883 [].




                                                          168
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 272 of 845 PageID #: 30086


                         Illumina submitted that less restrictive versions of these
                         instruments were available, 884 but we consider that this does not
                         show that these represented an equivalent, contemporaneous
                         alternative.

                    (b) Customers told us that they experienced above-inflation price
                        increases on like-for-like sequencing instruments and
                        consumables. 885 Illumina responded that it had a standard practice
                        to increase prices by [] but did not provide an explanation or any
                        evidence for this statement. 886

    9.47    Customers we have spoken to have told us that while a bundle of short and
            long read instruments may be attractive to them, the key consideration would
            be whether they were getting their preferred choice of technology. For
            example, we have been told that “when purchasing a sequencer, you need to
            be sure this provides the best solution”, 887 and “the key consideration is which
            is the best technology”. 888

    9.48    Following the Proposed Merger, the Parties could potentially use a bundling
            strategy to combine their short and long read propositions to increase their
            profits by winning market share from rivals or decreasing the size of the
            addressable market to potential competitors. This is consistent with Illumina’s
            own submissions that it would be concerned that an alternative acquirer of
            PacBio would be able to limit or prevent Illumina’s own expansion into long
            read sequencing, as well as affecting its future short read financial
            performance. Therefore, we consider that the Proposed Merger would allow
            the Merged Entity to increase the barriers to entry and expansion.

    9.49    However, we do not consider that there is evidence to support the view that
            the Merged Entity could adopt a bundling strategy which would be sufficiently
            harmful to competition (eg through the foreclosure of existing long read
            providers, such as ONT) so as to represent a substantial lessening of
            competition in its own right.

    Customer perceptions

    9.50    The Parties submitted that brand image is not an important competitive
            differentiator as the majority of sequencing system suppliers have positive



    884 Response to the Annotated Issues Statement, paragraphs 140-144.
    885 [].
    886 Response to the Annotated Issues Statement, paragraph 145.
    887 [].
    888 [].




                                                       169
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 273 of 845 PageID #: 30087


            reputations. 889 However, they also stated that the Proposed Merger would
            allow Illumina to “significantly enhance PacBio’s ability to commercialise its
            native long read systems in the short-term, as a result of its […] brand
            recognition and quality of customer service”. 890 They also submitted that
            “Illumina has developed an effective customer support and service
            infrastructure, which customers both value and associate with Illumina.” 891

    9.51    The Parties stated that Illumina’s ability to offer an effective customer support
            service would result in an improved service to PacBio’s customers post-
            Merger. The Parties noted that other sequencing companies are capable of
            offering similar support to their customers and that Illumina would not be able
            to constrain others in this regard. 892

    9.52    Customers also told us that a good relationship with their supplier was very
            valuable, as it allowed them to discuss their requirements in more detail and
            the supplier had then helped design a better solution. 893

    9.53    In our view, the ability of a supplier to support post-sale services, as well as
            the associated broader relationship, are important factors for customers when
            selecting an NGS system supplier.

    9.54    PacBio has also submitted that it has needed to raise awareness of its
            products and educate customers about its novel sequencing technology in
            order to drive demand. 894 PacBio and Illumina both proactively highlight the
            numerous academic publications which have used their technologies, 895 and
            customers have told us that they will often delay potential purchases until
            there is independent evidence of an instrument’s performance (ie not provided
            by the manufacturer themselves). 896 For example, we were told that “Every
            one of the major manufacturers put their new instruments into key labs who
            generate good data that then generates word of mouth in the research
            community”. 897 This indicates that customers’ perceptions of the underlying
            technology (as well as the actual performance) are an important consideration
            which would need to be addressed by any new entrant.




    889 Parties’ Final Merger Notice, paragraph 366.
    890 Parties’ Final Merger Notice, paragraph 429.
    891 Response to the Annotated Issues Statement, paragraph 154.
    892 Response to the Annotated Issues Statement, paragraphs 155-156.
    893 []
    894 PacBio response to Internal Documents Working Paper, paragraph 9.
    895 https://www.illumina.com/content/dam/illumina-

    marketing/documents/products/product_information_sheets/iseq100-system-grant-writing-tool-770-2017-037.pdf;
    https://www.pacb.com/wp-content/uploads/Core-Lab-Brochure-The-most-trusted-long-read-technology.pdf.
    896 [].
    897 [].




                                                       170
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 274 of 845 PageID #: 30088


    9.55     The evidence shows that customers’ perceptions of the technology and
             service provided are important considerations which any new entrant would
             need to overcome. Therefore, we consider that customer perceptions are
             likely to act as a barrier to entry.

    Cost of switching

    9.56     NGS instruments are expensive, and represent a substantial investment on
             the part of customers. 898 Illumina’s instruments cost between $22,000 and
             $1,000,000, 899 while PacBio’s cost around $380,000. 900 Research customers
             often rely on grants to fund these purchases, which can result in limited
             opportunities to switch provider (as decisions need to align with the timing of
             grants). Any capital costs would be substantially higher if a customer had to
             switch multiple instruments simultaneously (eg if entirely replacing one
             supplier with another).

    9.57     The Parties have told us that the costs of customer switching are negligible,
             other than instrument purchase and two to five days of training for staff. 901
             Customers have told us that switching costs are significant, as substantial
             infrastructure needs to be built around instruments, to prepare samples for
             sequencing and handle the data generated. In particular, there are a number
             of factors which would increase their effective cost of switching some or all of
             their instruments to a different supplier, such as:

                     (a) Bulk discounts on instrument purchases and consumables can be
                         an important factor which supports single-sourcing and so makes
                         switching more difficult; 902

                     (b) Workflow integration, which requires the customer to change many
                         of their existing processes such as training of staff, automation of
                         process, and testing/verification of associated consumables. 903
                         One customer told us that [], 904 , and another that “short read
                         libraries are prepared using robots” so switching away from
                         Illumina would be a “process of years”; 905 and




    898 [].
    899 []; costs for an iSeq and NovaSeq.
    900 [].
    901 Parties’ Final Merger Notice, paragraph 371.
    902 [].
    903 [].
    904 [].
    905 [].




                                                       171
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 275 of 845 PageID #: 30089


                    (c) Data storage and processing, such as differences in software, data
                        types produced, and analysis pipeline. 906

    9.58    Customers have also told us that these costs would be significant and
            potentially prohibitive. 907

    9.59    The Parties submitted that a material number of customers are new to
            sequencing and so would not incur any switching costs, while existing
            customers regularly consider upgrading/refreshing/replacing their instruments
            every four to six years. They also submitted that each new system has its own
            workflows, regardless of its specific manufacturer and so existing suppliers
            face equivalent potential barriers to switching. 908

    9.60    We agree that new customers would not incur the costs associated with
            switching and so switching costs are not relevant when competing for
            customers new to sequencing. However, switching costs are relevant to an
            entrant when competing for important established users such as ‘key labs’
            and/or ‘thought leaders’ which would face these costs. We were told that
            these types of customers establish the utility of sequencing in new fields and
            applications 909 and so are important in order for a sequencing supplier to
            become established, as they influence other customers’ perceptions. 910

    9.61    With regard to the Parties’ submission on the upgrade/refresh/replacement
            cycle of equipment for existing customers, we agree that given the pace of
            innovation in the market, customers are likely to want to access more up to
            date technologies. However, we consider that this is not likely to represent a
            similar cost to customers; switching between companies is likely to be
            substantially more costly than switching between instruments owned by the
            same company. This is because a company has the incentive to coordinate
            and integrate their products in order to minimise these associated upgrade
            costs. This is consistent with submissions from the Parties (where they
            argued that the Proposed Merger would allow the Merged Entity to develop
            coordinated workflows across the two technologies), 911 as well as reflecting
            statements we have received from customers, such as in paragraph 9.57(b)
            above, which explicitly discuss the difficulty with moving away from an existing
            NGS system. In addition, if the upgrade/refresh/replacement cycles are every
            four to six years, this would have a similar effect to customers having
            contracts for this length of time, which can act as a barrier to new entrants in



    906 [].
    907 [].
    908 Response to the Annotated Issues Statement, paragraphs 158-159.
    909 Parties’ Final Merger Notice, paragraph 415.
    910 [].
    911 Parties’ Final Merger Notice, paragraph 451.




                                                       172
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 276 of 845 PageID #: 30090


             itself since there would be limited time-windows in which they can compete for
             these customers.

    9.62     However, we note that despite these apparent switching costs, some larger
             customers are nevertheless able to multisource for their NGS systems, which
             would indicate that while these factors are likely to act as a barrier to
             entry/expansion, they are not necessarily insurmountable.

    9.63     The evidence set out above shows that the capital cost of equipment and
             other associated costs of switching supplier or instrument, would act as a
             barrier to entry or expansion in some circumstances.

    Provisional conclusion on barriers to entry and expansion

    9.64     Based on the evidence set out above, we are provisionally of the view that
             this market is characterised by high barriers to entry and expansion. These
             barriers may be further increased as a result of the Proposed Merger.

    Evidence of potential entry

    9.65     As discussed in the previous section, due to the difficulties and cost
             associated with developing and commercialising an NGS technology, we
             consider that any company which has not already started to develop this
             would be unlikely to meet our requirements of being timely, likely, and
             sufficient. 912

    9.66     In their submissions, the Parties identified 24 companies which they
             considered were planning to launch either long read or short read NGS
             systems. 913

    9.67     We contacted all 24 companies to understand their views on the market and
             where they were in their current development process, but not all responded,
             despite repeated efforts. We requested internal documents in addition to
             speaking with those which did respond.

    9.68     Some of the 24 companies told us that they are not developing an NGS
             system, as we have defined it in this investigation. 914 However, we note that
             even technologies which target sectors or applications which Illumina does
             not currently compete for are likely to increasingly converge in the future (as




    912 As described in MAGs, paragraphs 5.8.8 – 5.8.11.
    913 7 of these potential entrants were short read, 14 were long read, and 3 were unspecified; Parties’ Final Merger
    Notice, paragraph 395.
    914 For example, [].




                                                           173
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 277 of 845 PageID #: 30091


             discussed in chapter 8 on the competitive effects of the merger) and could
             therefore exert a competitive constraint on the Merged Entity.

    9.69     We found that many of the companies identified by the Parties as potential
             entrants are still very early in the development of their technology and have
             not started to consider commercialisation of their technologies or the likely
             effect and implications of them entering the market such as developed
             business plan projections. For example:

                     (a) [] is a very small, early stage start-up company, with [] full and
                         part time research scientist employees, and [] the CEO. It stated
                         that it is “still doing basic research to establish the capabilities of
                         our technology”. []. 915

                     (b) [] is a very small, early stage start-up. It developed a
                         rudimentary, proof of concept platform with very crude data related
                         to DNA sequencing. However, []. 916

                     (c) [] told us that it is a small R&D company with [] employees
                         that is currently focused on achieving a proof of principle of its
                         technology. It has just developed [], but it will take at least three
                         years to develop an instrument that is “remotely ready for market”.
                         [] as it is too early for these to be considered. 917

    9.70     We note that for three of these potential competitors, the Parties’ Final Merger
             Notice stated that there was insufficient information for them to specify
             whether they were short read or long read technologies. 918

    9.71     Some of the companies identified by the Parties appear to have a more
             developed technology and forward-looking business plans with associated
             timings. These are more likely to represent a potential entrant which could
             exert a competitive constraint on the Parties post-merger. Appendix E
             provides additional information on each of the potential entrants. We have
             assessed the timeliness, likelihood, and sufficiency of each of these potential
             entrants.

    9.72     The Parties submitted that the competitive constraint imposed by potential
             entrants results from both actual entry and the fear of potential entry and that
             it would be “wholly inappropriate for the CMA to dismiss the competitive



    915 [].
    916 [].
    917 [].
    918 Parties’ Final Merger Notice, paragraph 395.




                                                       174
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 278 of 845 PageID #: 30092


            constraint imposed by that publicly available information on the basis of
            confidential information of which the Parties are not aware”. 919

    9.73    We contacted the various potential entrants identified by the Parties in order
            to build the most robust evidence base possible of the likely evolution of the
            market. However, we agree with the Parties that at any particular point in
            time, their competitive response will be based on their assessment of the
            information available to them (through public disclosure and any other market
            intelligence). We consider that the best evidence of this assessment is how
            any potential threat is referenced in internal documents:

                     (a) In the small number of instances where potential entrants are
                         discussed in Illumina’s internal documents, they are described as
                         being a substantially lower threat to Illumina than any of the current
                         providers of NGS systems, including PacBio and ONT. 920 In
                         addition, we have seen no quantitative or financial analysis or
                         assessments of the likely threat of these potential entrants []. 921
                         Illumina stated that it had internal documents where it assessed the
                         competitive impact of potential competitors ([]), 922 however it did
                         not subsequently identify these documents to us.

                     (b) We have seen no instances in PacBio’s internal documents which
                         clearly reference its concerns regarding the threat of potential
                         competitors / new entrants.

    9.74    If the Parties viewed these potential entrants as major threats or posing high
            risk of disruption, we would expect to see more detailed analysis associated
            with their expected entry, and proposed actions or plans to respond to these
            perceived risks (similar to that which each Party has done in relation to the
            other).

    Provisional conclusion on potential entry

    9.75    Overall, in light of the evidence on the Parties’ perception of potential entrants
            and the plans of potential market entrants discussed in Appendix E, our view
            is that attempted entry (or threat of entry) would not be sufficient to prevent or
            mitigate any competition concerns arising from the Proposed Merger. The
            majority of potential entrants have products whose entry to the market does
            not, at present, seem imminent or likely; and in a small number of cases


    919 Response to the Annotated Issues Statement, pages 40-41.
    920 For example, see []; additional information in paragraph 8.144 above.
    921 [].
    922 Illumina’s Hearing with the CMA, pages 71 to 72.




                                                         175
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 279 of 845 PageID #: 30093


               where the research is more advanced, entry still does not appear to be timely
               and is likely to be restricted to small or niche parts of the market which would
               likely be insufficient to deter or defeat attempts by the Parties to exploit any
               lessening of competition resulting from the Proposed Merger. 923

    Provisional conclusions

    9.76       Based on the evidence set out above we have provisionally found that the
               NGS systems market has high barriers to entry and expansion. This is due to
               the need to develop a novel technology which does not infringe existing
               patents (and is sufficiently superior or differentiated that it could challenge a
               strong incumbent), as well as the cost and time associated with developing
               this technology, obtaining patent protection, and the need to commercialise it
               by reaching sufficient scale. In addition, there are also significant barriers to
               customers switching NGS systems.

    9.77       Although the high projected growth of the market has resulted in numerous
               attempts to develop new NGS approaches, many of the potential entrants are
               so early in their development that it is not possible for us to speculate on how
               they might evolve in the future with any degree of accuracy. Historically, there
               have been numerous instances of potential entrants which were not able to
               successfully develop and commercialise their NGS system technologies. Most
               potential entrants have told us that it will be a number of years before they
               intend to launch a viable commercial product and almost all are targeting
               particular subsegments of the market, often to avoid competing directly with
               Illumina. This strategy would limit any impact of their entry (or the threat of
               entry), at least for the foreseeable future. This is also reflected in the Parties’
               internal documents which do not reflect particular concerns about the
               competitive threat arising from potential entrants.

    9.78       On the basis of the evidence set out above, our provisional conclusions are
               that there are high barriers to entry and expansion in the NGS systems
               market, and the evidence does not support the view that timely, likely and
               sufficient entry or expansion will outweigh the SLC we have provisionally
               identified.




    923   MAGs, paragraph 5.8.10.


                                                   176
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 280 of 845 PageID #: 30094


    Countervailing buyer power

    Introduction

    9.79     In some circumstances, an individual customer may be able to use its
             negotiating strength to limit the ability of a merged firm to raise prices. We
             refer to this as countervailing buyer power. The existence of countervailing
             buyer power may make an SLC finding less likely. If all customers of the
             merged firm possess countervailing buyer power post-merger, then an SLC is
             unlikely to arise. However, often only some – not all – customers of the
             merged firm possess countervailing buyer power. In such cases, we assess
             the extent to which the countervailing buyer power of these customers may be
             relied upon to protect all customers. 924

    9.80     The extent to which customers have buyer power is dependent on a number
             of different factors. An individual customer’s negotiating position will be
             stronger if it can easily switch its demand away from the supplier, or where it
             can otherwise constrain the behaviour of the supplier. Typically, a customer’s
             ability to switch away from a supplier will be stronger if there are several
             alternative suppliers to which the customer can credibly switch, or the
             customer has the ability to sponsor new entry or enter the supplier’s market
             itself by vertical integration. Where customers have no choice but to take a
             supplier’s products, they may nonetheless be able to constrain prices by
             imposing costs on the supplier, for example by refusing to buy other products
             produced by the supplier. 925

    Views of the Parties

    9.81     The Parties stated that, given sequencing adoption is still at a very early
             stage, certain customers are conducting large scale novel research projects to
             establish the utility of sequencing in new fields and applications. Therefore,
             the Parties consider that supporting these customers is critical to their
             business interests, in particular where translational research is being used to
             develop new clinical tests. 926

    9.82     The Parties further stated that some customers are particularly well placed to
             negotiate to achieve highly favourable terms in the UK and globally, and that




    924 MAGs, paragraph 5.9.1.
    925 MAGs, paragraphs 5.9.2 and 5.9.3.
    926 Parties’ Final Merger Notice, paragraphs 413 – 417.




                                                          177
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 281 of 845 PageID #: 30095


             the Proposed Merger would not reduce these customers’ negotiating strength
             since there is no overlap between the Parties’ activities. 927

    9.83     The Parties provided a list of customers which they consider are particularly
             well placed in these negotiations, in particular those which are relatively large
             (eg up to tens of million pounds of spend) and so have historically received
             discounts from Illumina. These customers include []. 928

    Views of third parties

    9.84     However, some customers (including large customers) described Illumina as
             having a high degree of market power as discussed in more detail in
             paragraphs 9.45 to 9.46 above.

    9.85     This evidence would indicate that even some of the largest customers have
             limited buyer power over Illumina.

    Our assessment of countervailing buyer power

    9.86     Illumina’s very high existing market share and the competitive conditions
             described in chapter 8 on the competitive effects of the merger, demonstrate
             that there are very limited existing alternatives to Illumina which could be used
             to leverage buying power. Even the largest of the customers which Illumina
             provided as an example ([]) makes up less than []% of Illumina’s global
             revenues, and the largest UK customer ([]) was around []%. 929

    9.87     Combined with the views of many customers on Illumina’s existing market
             power (discussed in paragraphs 9.45 to 9.46 and 9.84 above), it is unlikely
             that even large customers would be able to exert sufficient countervailing
             buyer power on the Merged Entity.

    9.88     Furthermore, even if certain customers were able to exercise a degree of
             countervailing buyer power, NGS customers usually negotiate bespoke prices
             with suppliers via bilateral negotiations. Therefore, other customers would
             remain exposed to the effects of any substantial lessening of competition
             arising from the Proposed Merger.




    927 Parties’ Final Merger Notice, paragraphs 418 – 425.
    928 Parties’ Final Merger Notice, paragraph 419.
    929 Parties’ Final Merger Notice, paragraph 419.




                                                          178
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 282 of 845 PageID #: 30096


    Provisional conclusions

    9.89    We have provisionally concluded that there is insufficient countervailing buyer
            power to outweigh the SLC we have provisionally identified.


    Rivalry-enhancing efficiencies

    Introduction

    9.90    The CMA's Merger Assessment Guidelines (MAGs) state that: 930

    9.91    “Efficiencies arising from the merger may enhance rivalry, with the result that
            the merger does not give rise to an SLC. For example, a merger of two of the
            smaller firms in a market resulting in efficiency gains might allow the merged
            entity to compete more effectively with the larger firms.

                   It is not uncommon for merger firms to make efficiency claims. To
                   form a view that the claimed efficiencies will enhance rivalry so
                   that the merger does not result in an SLC […] the [CMA] must
                   expect, that the following criteria will be met:

                        (a) the efficiencies must be timely, likely and sufficient to prevent an
                        SLC from arising (having regard to the effect on rivalry that would
                        otherwise result from the merger); and

                        (b) the efficiencies must be merger specific, ie a direct
                        consequence of the merger, judged relative to what would happen
                        without it.

                   Efficiency claims can be difficult for the Authorities to verify
                   because most of the information concerning efficiencies is held by
                   the merger firms. The Authorities therefore encourage the merger
                   firms to provide evidence to support any efficiency claims whether
                   as part of the SLC analysis or the consideration of relevant
                   customer benefits.”

    9.92    The guidance also notes that efficiencies may be taken into account in the
            form of relevant customer benefits, 931 however, this would take place in the
            context of remedies for any SLC identified. 932




    930 MAGs, paragraphs 5.7.2, 5.7.4, and 5.7.5.
    931 MAGs, paragraph 5.7.3.
    932 See section 30(1) of the Act, and the Merger Remedies Guidance, paragraphs 3.14 to 3.24.




                                                        179
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 283 of 845 PageID #: 30097


    Views of the Parties

    9.93    The Parties submitted that the Proposed Merger would result in the following
            efficiencies and customer benefits: 933

                     (a) Accelerate innovation. Post-Merger, the Merged Entity would
                         intend to invest more in PacBio to accelerate its development
                         roadmap, []. The Parties also submitted that the Proposed
                         Merger would not reduce Illumina’s incentives to seek to develop
                         its own native long read technology, since []. 934

                     (b) Facilitate wider distribution of / access to PacBio’s products and
                         technology by enabling PacBio (which currently has very limited
                         commercial infrastructure) to benefit from Illumina’s global
                         production and support and service infrastructure. PacBio would
                         benefit from increased scale of manufacturing, a significantly
                         expanded sales/distribution team and improved brand recognition
                         for providing a quality service. Together, these would result in
                         PacBio achieving []% higher sales compared with the situation
                         absent the Proposed Merger. The Parties state that these claims
                         are consistent with Illumina’s behaviour following a number of
                         previous acquisitions. 935

                     (c) Increased adoption of PacBio’s systems by clinical and diagnostic
                         customers as a result of enhancing PacBio’s system quality with
                         Illumina’s quality systems and system management processes.
                         []. 936

                     (d) Improve PacBio’s data analytics []. 937 []. 938

                     (e) Developing coordinated workflows to enable customers to harness
                         the complementary nature of the technologies. They submitted that
                         these improvements [], 939 []. 940




    933 Parties’ Final Merger Notice, paragraph 427.
    934 Parties’ Final Merger Notice, paragraphs 456-459. Response to the Annotated Issues Statement, paragraphs
    185-194.
    935 Parties’ Final Merger Notice, paragraphs 428-436; Response to the Annotated Issues Statement, paragraphs

    195-198.
    936 Parties’ Final Merger Notice, paragraphs 437-445. Response to the Annotated Issues Statement, paragraphs

    199-205.
    937 [].
    938 Parties’ Final Merger Notice, paragraphs 446-449.
    939 Parties’ Final Merger Notice, paragraphs 450-455. Response to the Annotated Issues Statement, paragraphs

    206-207.
    940 Response to the Annotated Issues Statement, paragraphs 206-207.




                                                        180
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 284 of 845 PageID #: 30098


    9.94    The Parties submitted that any benefits arising from these efficiencies would
            be passed on to customers, and would ultimately benefit consumers. They
            highlighted that Illumina had an “extensive track record of improving
            technologies that it acquires while reducing costs and expanding access”. 941

    9.95    The Parties also submitted that []. 942

    Views of third parties

    9.96    A prevailing view of customers was that Illumina would invest in PacBio to
            speed up its development of new products and improve its commercial
            performance. 943

    9.97    Customers also mentioned that greater levels of integration between Illumina
            and PacBio may be helpful, as it could improve support and/or prices. 944

    9.98    However, many customers noted that they did not know whether Illumina
            would choose to provide this additional investment, with some noting that it
            would depend on whether there was sufficient competition to incentivise this
            investment. 945

    Our assessment of rivalry-enhancing efficiencies

    9.99    In this section, we assess the evidence presented by the Parties that the
            Proposed Merger would result in rivalry-enhancing efficiencies which would
            offset any potential competition concerns.

    9.100 First, we set out the test regarding efficiencies as set out in our guidelines,
          before focusing on each of the particular areas which the Parties have
          identified.

    Efficiencies test

    9.101 Our guidelines state that the Parties must provide compelling evidence that
          the claimed efficiencies will enhance rivalry so that the Proposed Merger will
          not result in competition concerns and that we must expect on the basis of
          compelling evidence, 946 that the efficiencies will be:




    941 Response to the Annotated Issues Statement, paragraphs 178-183; Parties’ summary statement, page 4.
    942 Response to the Annotated Issues Statement, paragraph 207.
    943 [].
    944 [].
    945 [].
    946 MAGs, paragraph 5.7.4




                                                       181
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 285 of 845 PageID #: 30099


                       (a) timely;

                       (b) likely;

                       (c) sufficient to prevent an SLC from arising;

                       (d) merger-specific; and

                       (e) would result in increased rivalry in the relevant market(s).

    9.102 In this case, we consider that, while the Parties have submitted arguments
          relating to potential rivalry-enhancing efficiencies, they have not provided
          compelling evidence, as required in our guidance, in support of these. The
          Parties’ submissions appear to focus on their ability to implement the changes
          they describe and not whether the incentive would exist for them to do so, the
          timing and scale of any effects or whether or how such changes would
          enhance rivalry and so result in benefits accruing to customers (rather than
          shareholders).

    9.103 The Parties submitted that []. 947 []. However, as is made clear in our
          guidance (and referenced in paragraph 9.91 above), the intrinsic asymmetry
          of information makes us reliant on the Parties to provide compelling evidence
          to support any efficiency claims. If such evidence on the timeliness, likelihood,
          and/or sufficiency (or the other relevant criteria) is not available, this reduces
          the robustness of any associated statements / conclusions and hence the
          weight we are able to place on the submissions.

    9.104 We also note that the circumstances of this case are very different to the
          example given in the Guidance of when rivalry-enhancing efficiencies might
          arise where “a merger of two of the smaller firms in a market resulting in
          efficiency gains might allow the Merged Entity to compete more effectively
          with the larger firms”. 948

    9.105 In general, the Parties’ submissions appear to conflate different potential
          effects of the Proposed Merger, particularly (i) rivalry-enhancing efficiencies,
          (ii) relevant customer benefits, and (iii) synergies which will benefit Illumina
          shareholders. While there may be an overlapping evidence-base for rivalry-
          enhancing efficiencies and relevant customer benefits, they are not
          interchangeable and we would expect the Parties to distinguish between them
          in terms of both their arguments and any supporting evidence. Synergies
          which will benefit Illumina shareholders without increasing rivalry and do not



    947   See paragraph 9.95 above.
    948   MAGs, paragraph 5.7.2.


                                                   182
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 286 of 845 PageID #: 30100


               meet the criteria for relevant customer benefits are not relevant for these
               assessments.

    9.106 In particular, we note that where efficiencies are not passed through to
          customers, then there would be no rivalry-enhancing benefits. One example
          of this would be any cost savings which are not passed on, since these simply
          result in the companies generating more profit. Another example would be
          where improvements in quality, range, or service are offset by degradation in
          other parameters. For example, while introducing a common library
          preparation kit may be attractive to some customers, if the Parties are able to
          increase their price for it as a result, then there is effectively no pass-through
          of the benefits, and no enhancement of rivalry.

    Incentives

    9.107 The Parties’ submissions regarding their incentive to improve their
          propositions as a result of the Proposed Merger and pass on any potential
          benefits, appear to rely on their historical behaviour and the deal model they
          produced. We address each of these before considering the specific sources
          of potential efficiencies submitted by the Parties.

               Historical behaviour

    9.108 The Parties submitted that Illumina has a track record in its prior sequencing
          acquisitions of driving the development of the acquired technologies and
          reducing costs, thereby accelerating customer adoption of that technology. 949
          They submitted that Illumina’s conduct following previous acquisitions
          demonstrates that the benefits from the Proposed Merger would flow to their
          customers and ultimately consumers. 950

    9.109 While the Parties’ evidence from Illumina’s acquisition of Solexa (and certain
          other mergers) appears to represent a commercial success, we consider that
          this example is not evidence of Illumina’s current incentives, but rather
          evidence of their practical ability to conduct R&D. Therefore, it does not
          necessarily demonstrate or support the claimed rivalry-enhancing efficiencies
          from the Proposed Merger. In particular:

                        (a) There is no counterfactual in which to determine the level of rivalry
                            which would have existed if Solexa had remained independent and
                            had continued to compete with Illumina. As a result, we cannot



    949   Parties’ Final Merger Notice, paragraph 431.
    950   Parties’ summary statement 6Oct19, page 4.


                                                         183
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 287 of 845 PageID #: 30101


                          determine the extent to which any claimed efficiencies were
                          specific to the Solexa merger; and,

                     (b) At the time of the Solexa acquisition, Illumina did not have a viable
                         competing NGS technology. Therefore, the Solexa acquisition is
                         fundamentally different from the Proposed Merger.

    9.110 We consider that the commercial success (or otherwise) of previous
          transactions does not represent compelling evidence for the existence of
          rivalry-enhancing efficiencies in the Proposed Merger. 951

            Deal model

    9.111 Illumina’s valuation model []. Illumina’s valuation is discussed in more detail
          in Appendix F. []. 952 However, we have some concerns:

                     (a) [];

                     (b) []; 953

                     (c) []    954   and

                     (d) []. 955

    9.112 Furthermore, the Parties’ submissions on efficiencies arising from [] do not
          appear to be referenced in the deal model.

    Specific claims by the Parties

    9.113 In this section, we assess the specific claims made by the Parties, alongside
          the evidence provided.

            Accelerate innovation

    9.114 When considering the potential efficiencies which could arise from the
          Proposed Merger in terms of accelerating innovation, there are two relevant
          mechanisms:




    951 We also note that there are other examples of acquisition by Illumina which have not been commercial

    successes (for example, its acquisitions of [] and []); Parties’ submission, 2 October 2019, paragraph 33.
    952 [].
    953 [].
    954 [].
    955 [].




                                                         184
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 288 of 845 PageID #: 30102


                     (a) The benefits which the Proposed Merger would have on PacBio’s
                         current levels of innovation; and

                     (b) The benefits which the Proposed Merger would have on Illumina’s
                         current levels of innovation.

    9.115 The Parties submitted that access to greater capital and Illumina’s support in
          R&D innovation would accelerate PacBio’s development of new products. 956
          In support, Illumina relies on its actions following the acquisition of Solexa
          (and a number of other acquisitions) and the extent to which it has further
          developed and commercialised these technologies, as well as its valuation
          model which shows a [] acceleration for the release of PacBio’s new
          products. 957

    9.116 As discussed in paragraphs 9.108 to 9.110 above, we do not place significant
          weight on Illumina’s historical behaviour as evidence of the likelihood of
          rivalry-enhancing efficiencies arising from the Proposed Merger. In addition,
          we have identified concerns with reliance on the deal model as evidence
          supporting this submission.

    9.117 Furthermore, we consider that a greater level of investment in PacBio’s R&D
          would be likely to result in it developing improved products at a faster rate.
          However, the nature of these developments is not yet clear and would have a
          significant impact on the level and form of rivalry in the future. For example,
          after the Proposed Merger, PacBio would be likely to choose to invest in
          developing its technology in a manner which complemented Illumina’s
          portfolio rather than competing with it; such as focusing on longer read
          lengths. This would be likely to result in the level of competitive interaction
          with Illumina’s instruments being lower than would have been the case if R&D
          had focused on reducing the cost or increasing the throughput of the PacBio
          instruments. Therefore, after the Proposed Merger, an increased level of
          investment in PacBio’s technology would not necessarily result in an increase
          in rivalry.

    9.118 The Parties submitted that that []. 958

    9.119 []. This would not enhance competition and so cannot be considered a
          rivalry-enhancing efficiency.

    9.120 We therefore consider that there is insufficient compelling evidence to
          conclude that the Proposed Merger would produce rivalry-enhancing


    956 Parties’ Final Merger Notice, paragraph 433.
    957 Parties’ Final Merger Notice, paragraphs 431-433.
    958 Parties’ Final Merger Notice, paragraphs 456-459.




                                                            185
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 289 of 845 PageID #: 30103


               efficiencies (which would meet any/all of the criteria set out in paragraph
               9.101 above) from accelerated innovation.

               Wider distribution of PacBio

    9.121 The Parties submitted that the Proposed Merger would allow wider distribution
          of/access to PacBio’s products and technology through Illumina’s superior
          manufacturing distribution and cross-selling to existing Illumina customers.
          The Parties highlighted their deal model which estimates that the merger-
          effect on PacBio’s revenues would be equivalent to at least []. 959

    9.122 We consider that there are some instances in which increased distribution
          capability could result in an enhanced level of rivalry in a market. For
          example, if the acquirer is able to provide access to a geographic market or to
          customer segments which would not be available to the target (such as
          operating restrictions associated with the nationality of the parent company),
          then a merger could result in the introduction of a new product to a particular
          geography or customer group. This would be likely to result in increased
          rivalry in the relevant geography and so might be considered a rivalry-
          enhancing efficiency.

    9.123 However, PacBio is capable of selling its products to customers across the
          world, for example it has sold instruments to companies in America, Europe,
          Asia, and Australia. 960 Therefore, Illumina would not necessarily be facilitating
          access to new markets.

    9.124 PacBio has been less successful in growing its market share, and so
          expanding access to new customer groups may be valuable. The Parties
          have submitted that Illumina would support this by leveraging its current
          assets to produce additional revenue synergies through increased sales
          volumes. This is also equivalent to the deduplication of a fixed cost overhead
          (in this case, avoiding the need for an independent PacBio to grow its own
          sales and marketing team).

    9.125 Similarly, where the Parties would be able to make cost savings through the
          removal of duplicate overhead (eg in manufacturing infrastructure), these
          represent fixed cost savings.

    9.126 We consider that the Parties have not provided compelling evidence to
          support their submission that these types of benefits would be passed through



    959   Parties’ Final Merger Notice, paragraph 430.
    960   [].



                                                         186
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 290 of 845 PageID #: 30104


            to customers (eg in the form of lower costs). Because these savings are in
            form of revenue increases and fixed cost savings, they are more likely to
            benefit shareholders instead. 961 This would have the effect of reducing or
            eliminating any rivalry-enhancing effects from these efficiencies.

    9.127 Finally, we note that PacBio has actively sought to find alternative approaches
          to distribute its products more effectively, particularly through the use of
          partnerships. Even in the months leading up to the Proposed Merger, PacBio
          was exploring a distribution partnership in China with an accompanying
          investment, and is likely to have succeeded until changes in US regulations
          prevented this from progressing. Accordingly, in the counterfactual, PacBio
          would have the incentive to continue to pursue different approaches to
          achieve improved distribution.

    9.128 We therefore consider that, while the Proposed Merger would be likely to
          widen the distribution of PacBio’s products, we do not have compelling
          evidence that this would result in any significant rivalry-enhancing efficiencies.

            Clinical/diagnostic improvements

    9.129 The Parties submitted that following the Proposed Merger they would be able
          to leverage Illumina’s experience, systems and system management
          processes to develop clinically-approved instruments.

    9.130 We understand that the process to receive regulatory approval for the
          manufacturing of clinical instruments is complex and expensive. Therefore, if
          Illumina was able to speed up the development of a clinically-approved
          PacBio instrument, this could introduce a new competitor for these
          contracts/requirements earlier than would be likely to occur otherwise. [] 962.

    9.131 []. 963 This would indicate that PacBio has the ability to develop a clinical
          solution, albeit at a slower pace.

    9.132 We therefore consider there could be some efficiencies with Illumina speeding
          up the launch of a PacBio clinical solution. However, it is not clear if the
          change in the market structure arising from the Proposed Merger would result
          in the benefits of these developments accruing to customers or shareholders.

    9.133 Finally, even if the Proposed Merger was to speed up the entry of PacBio’s
          instruments into clinical settings, this would only affect a subset of customers
          within the NGS systems market, specifically those which require clinically-


    961 Eg see MAGs, paragraph 5.7.9.
    962 [].
    963 [].




                                               187
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 291 of 845 PageID #: 30105


               approved sequencing instruments, and would only be a temporary benefit
               (since PacBio would have likely entered this segment in the counterfactual
               anyway, it just would have taken longer). This would therefore limit any
               increases in competition arising from these potential efficiencies.

               Improvements in data analytics

    9.134 The Parties argued that, post-Merger, they would be able to [].

    9.135 The Parties have not provided any timelines for the developments of any of
          the improvements, or their expected impact in order to assess the sufficiency
          of such changes.

    9.136 More importantly, while such changes may be attractive to customers, it is
          unclear how they would increase the level of rivalry present in the NGS
          systems market. Even if such endeavours were successful, the incentives on
          the Parties would be to offset these improvements in their proposition with
          other aspects (eg by charging higher prices than in the counterfactual).

    9.137 Finally, we note that Illumina stated that analytics platforms are agnostic to
          the instrument they are relying on. 964 Therefore, it is also unclear that any
          such changes would be Merger-specific.

    9.138 We therefore consider that there is insufficient compelling evidence to
          conclude that the Proposed Merger would produce rivalry-enhancing
          efficiencies (which would meet any/all of the criteria set out in paragraph
          9.101 above) from improvements in data analytics.

               Coordinated solutions

    9.139 The Parties argued that, post-Merger, they would be able to develop
          coordinated solutions to enable customers to harness the complementary
          nature of the technologies.

    9.140 The Parties have not provided any timelines for the developments of any of
          the improvements or their expected impact in order to assess the sufficiency
          of such changes.

    9.141 In addition, when discussing bundling, the Parties previously submitted that
          there are very few benefits from a single provider being able to provide both
          short and long read solutions. 965 If this were true, it would indicate that the
          Parties do not believe that coordinated solutions would provide significant


    964   Illumina’s Hearing with the CMA, page 62-63
    965   Illumina’s Hearing with the CMA, page 62.


                                                        188
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 292 of 845 PageID #: 30106


               benefits, and so are unlikely to represent a sufficient efficiency to contribute in
               offsetting any SLC finding.

    9.142 More importantly, as with the improvements in data analytics, while such
          changes may be attractive to customers, it is unclear how they would increase
          the level of rivalry present in the NGS systems market. Even if such
          endeavours were successful, the incentives on the Parties would be to offset
          these improvements in their proposition with other aspects (eg by increasing
          the cost of these kits).

    9.143 Finally, we note that there are numerous examples in the market for a degree
          of coordination among solutions. It is already the case that multiple
          manufacturers are producing library prep for a range of different
          instruments/platforms. Illumina stated that these library prep kits can be used
          on instruments from different manufacturers already. 966 Therefore, it is also
          unclear that any such changes would be Merger-specific.

    9.144 We therefore consider that there is insufficient compelling evidence to
          conclude that the Proposed Merger would produce rivalry-enhancing
          efficiencies (which would meet any/all of the criteria set out in paragraph
          9.101 above) from coordinated solutions.

    Provisional conclusions

    9.145 We consider that the Merged Entity would likely have the ability to improve on
          PacBio’s commercial operations, and to speed up the development of
          PacBio’s technology through higher levels of investment and existing know-
          how. However, the evidence available provides little support that the Merged
          Entity would have the incentive to implement all of these changes as
          described (eg whether increasing aggregate research and development in the
          manner submitted would be the most profitable strategy). We also consider
          that there is insufficient evidence on the extent to which any of these changes
          would be expected to result in an increase in rivalry (and benefits to
          customers), or the extent to which any potential efficiencies are merger-
          specific, compared to the counterfactual.

    9.146 Our provisional conclusion is that there is no compelling evidence that the
          Proposed Merger would result in rivalry-enhancing efficiencies that would be
          timely, likely, and sufficient to outweigh the SLC we have provisionally
          identified.




    966   Illumina’s Hearing with the CMA, page 62-63.


                                                         189
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 293 of 845 PageID #: 30107


    10. The provisional decision
    10.1   We have provisionally concluded that the anticipated acquisition by Illumina of
           PacBio will result in the creation of a relevant merger situation.

    10.2   We have also provisionally concluded that the Proposed Merger may be
           expected to result in an SLC in relation to the supply of NGS systems for sale
           in the UK.

    10.3   We provisionally conclude that the adverse effect arising from the identified
           SLC would be that the Merged Entity would have less incentive to compete
           and that this would result in reduced choice, an increase in prices,
           deterioration in quality, deterioration in service and/or loss of innovation or re-
           focus their own innovation.




                                               190
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 294 of 845 PageID #: 30108




                       EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 295 of 845 PageID #: 30109

                                                                                           191 0035

                             UNITED STATES OF AMERICA
                        BEFORE THE FEDERAL TRADE COMMISSION
   COMMISSIONERS:               Joseph J. Simons, Chairman
                                Noah Joshua Phillips
                                Rohit Chopra
                                Rebecca Kelly Slaughter
                                Christine S. Wilson


   In the Matter of
         Illumina, Incorporated
                a corporation,
                                                       Docket No. 9387
                  And
         Pacific Biosciences of California,                 PUBLIC
         Incorporated (PacBio)
                 a corporation.



                                           COMPLAINT

           Pursuant to the provisions of the Federal Trade Commission Act (“FTC Act”), and by
   virtue of the authority vested in it by said Act, the Federal Trade Commission (“FTC” or
   “Commission”), having reason to believe that Respondents Illumina, Inc. (“Illumina”) and
   Pacific Biosciences of California, Inc. (“Pacific Biosciences” or “PacBio”), have executed an
   agreement for the acquisition of PacBio by Illumina (the “Acquisition”), which, if consummated,
   would violate Section 2 of the Sherman Act, 15 U.S.C. § 2, Section 7 of the Clayton Act, as
   amended, 15 U.S.C. § 18, and Section 5 of the FTC Act, as amended, 15 U.S.C. § 45, and it
   appearing to the Commission that a proceeding by it in respect thereof would be in the public
   interest, hereby issues its complaint pursuant to Section 5(b) of the FTC Act, 15 U.S.C. § 45(b),
   and Section 11(b) of the Clayton Act, 15 U.S.C. § 21(b), stating its charges as follows:
                                                  I.
                                     NATURE OF THE CASE

   1.     Illumina is a monopolist. It is the self-proclaimed leader in DNA sequencing and
          dominates DNA sequencing markets in the United States and worldwide. Its name is
          often considered synonymous with “next-generation sequencing” (“NGS”), the
          technology that allows researchers and clinicians quickly, accurately, and efficiently to
          identify the order of the component blocks—called nucleotides—in a DNA sample. In
          the United States, Illumina has complete dominance over the market for these products,
          with a share of over 90%. Historically, Illumina has faced little competition for its NGS
          instruments and consumables (collectively, “systems”).
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 296 of 845 PageID #: 30110
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 297 of 845 PageID #: 30111




   11.   The Acquisition constitutes an acquisition subject to Section 7 of the Clayton Act, 15
         U.S.C. § 18.
                                           B. Respondents

   12.   Respondent Illumina is a publicly traded Delaware corporation, headquartered in San
         Diego, California. Illumina develops, manufactures, and markets life sciences tools.
         Illumina’s main product offerings are instruments used for DNA sequencing and
         associated consumable chemistry kits. Illumina offers seven DNA sequencing systems at
         a range of different price points and throughput levels. Its primary customers are leading
         genomic research centers, academic institutions, government laboratories, and hospitals,
         as well as companies in the pharmaceutical, biotechnology, agrigenomic, commercial
         diagnostics, and consumable genomics industries. Illumina was founded in 1998 and has
         7,300 employees worldwide, with commercial offices located in Europe, Asia, Australia,
         and the Americas. In 2018, Illumina’s worldwide revenue was $3.33 billion,
         approximately 55% of which was from U.S. sales.

   13.   Respondent PacBio is a publicly traded Delaware corporation, headquartered in Menlo
         Park, California. PacBio sells DNA sequencing instruments and consumable chemistry
         kits. It targets these products toward scientists striving to resolve complex and novel
         issues in genetics. PacBio’s customer base is broadly similar to that of Illumina and
         includes research institutions, commercial laboratories, genome centers, pharmaceutical
         companies, and agricultural companies. PacBio was founded in 2004 and has about 400
         full-time employees, almost all of whom are located in the United States. In 2018,
         PacBio’s worldwide revenue was $78.6 million, approximately 45% of which was North
         American sales.

                                    C. The Proposed Acquisition

   14.   Illumina agreed to acquire PacBio on November 1, 2018, for approximately $1.2 billion.
         The price per share represents a 71% premium to PacBio’s share price as of market close
         on October 31, 2018. This agreement (the “Agreement”) was set to expire on December
         31, 2019. On September 25, 2019, Illumina and PacBio executed an amendment to this
         agreement to allow Illumina the unilateral right to extend the end date to March 31, 2020.

                            D. Background on Sequencing Technologies

   15.   DNA sequencing is the process of determining the order of nucleotides in DNA
         molecules from a biological sample. Scientists use DNA sequencing to ascertain the
         sequence of individual genes, larger genetic regions, full chromosomes, or the entire
         genome of any organism. DNA sequencing is foundational to research spanning the
         fields of molecular biology, evolutionary biology, genomics, medicine, pharmacology,
         ecology, and epidemiology. Other uses for DNA sequencing include clinical medical
         diagnostics, forensics, biometrics, and consumer genetics. Additionally, scientists can
         use DNA sequencing systems to sequence RNA, which has unique scientific utility for
         research and clinical use.



                                                 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 298 of 845 PageID #: 30112




   16.   From the 1970s until the mid-2000s, the Sanger method was the predominant method of
         sequencing. It was, however, time consuming, costly, and labor intensive.

   17.   In the mid-2000s, new technologies—dubbed next-generation sequencing (“NGS”)—
         began to appear. NGS systems offered much lower cost and higher throughput, with the
         ability to generate a large number of sequences at once. This technology rapidly eclipsed
         Sanger as the primary tool for genetic sequencing.

   18.   Illumina’s technology is known as “short-read” sequencing. Short-read technology has
         been the predominant NGS technology for the last decade.

   19.   NGS sequencing also includes “long-read” sequencers. Long-read sequencing became
         commercially available in 2011. PacBio has been the leading system of this type since
         this technology emerged.

   20.   Short-read and long-read sequencing systems—and Illumina and PacBio in particular—
         currently differ on several metrics that drive the ways in which customers use them.
         Illumina’s short-read systems currently have an advantage over PacBio’s long-read
         systems on cost, number of sequence reads, and throughput. PacBio’s system far
         surpasses Illumina’s in terms of the length of DNA that it can cover in each individual
         sequence read. Both systems are capable of delivering highly accurate sequence reads.

   21.   The characteristics of PacBio’s systems have been converging with those offered by
         Illumina. As PacBio has improved the individual sequence read length, cost, and
         throughput of its products over the years, it has become a closer substitute for Illumina’s
         short-read technology for some customers in some projects. PacBio expects to continue
         to improve the cost and throughput of its system in the future. Historically, Illumina’s
         short-read sequencing has been cheaper than long read on a cost per genome basis.
         However, because of the inherent benefits of long-read sequencing over short-read
         sequencing for certain applications, use cases, and projects, customers have been willing
         to pay a price premium to use PacBio for some sequencing projects. And, as PacBio’s
         cost per genome decreases, customers expect to sequence more samples on PacBio and
         fewer samples on Illumina.

   22.   Sequencing is used for a number of different applications, use cases, projects, and sample
         sets within projects. Today, certain applications are best served by short-read systems,
         other applications are adequately served only by long-read systems, and some
         applications may be served by either short-read or long-read technology depending upon
         the objectives, budget, and time for a particular use case or project. As the cost of
         PacBio’s long-read sequencing has decreased and its accuracy and throughput have
         increased, sequencing volume has shifted from short read to long read, as long read is
         able to fit the needs of more use cases and projects within several applications. Market
         participants expect this trend to continue for a broader set of projects and use cases.




                                                  4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 299 of 845 PageID #: 30113




                                                 III.

                                THE NGS PRODUCT MARKET

   23.   A relevant product market in which to assess the competitive impact of the proposed
         Acquisition is no broader than all next-generation sequencing systems (the “NGS
         Market”).

   24.   The NGS Market comprises highly differentiated systems, including those of Illumina,
         PacBio, and a few other small participants.

   25.   In internal documents, both Illumina and PacBio routinely recognize the existence of an
         NGS market, consistently refer to each other as competitors in that market, and refer to
         competition across NGS systems. These documents include investor presentations, SEC
         filings, strategic planning documents, sales plans, and technical assessments.

   26.   Other market participants also recognize the existence of an NGS market, and other
         sequencing companies consider themselves to be competing in the NGS Market.
         Industry analysts also assess and monitor the NGS Market.

   27.   PacBio’s long-read systems have characteristics and uses similar to those of Illumina’s
         short-read systems for certain projects and use cases. As PacBio continues to improve
         the cost, accuracy, and throughput of its long-read systems, their characteristics and uses
         will become even more similar to those of Illumina’s short-read systems.

   28.   In some instances, customers have switched sequencing volume from Illumina to PacBio
         as a result of past improvements in the cost, accuracy, and throughput of PacBio’s
         systems. PacBio expects to continue improving its system’s cost, accuracy, and
         throughput in the future, and customers expect to switch additional volume from Illumina
         to PacBio as a result of those improvements.

   29.   Sanger sequencing systems, the only other technology capable of sequencing DNA, are
         properly excluded from the NGS Market. It costs much less to sequence DNA with NGS
         than Sanger sequencing, and the legacy Sanger approach is so much slower that it is
         impractical for almost all purposes for which scientists employ NGS.

   30.   Non-sequencing products, such as microarrays, are properly excluded from the NGS
         Market. Microarrays do not sequence DNA. They merely identify known single
         nucleotide variants in a genome. These products lack the throughput and technical
         capabilities of NGS products, qualities that customers require for their sequencing work.

                                                 IV.

                         THE RELEVANT GEOGRAPHIC MARKET

   31.   The United States is the relevant geographic market in which to assess the competitive
         effects of the proposed Acquisition.


                                                  5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 300 of 845 PageID #: 30114
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 301 of 845 PageID #: 30115
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 302 of 845 PageID #: 30116




   48.   Thermo Fisher Scientific (“Thermo Fisher”) markets short-read, benchtop sequencing
         systems. Thermo Fisher is the second-leading provider of NGS systems, albeit well
         behind Illumina. Thermo Fisher’s systems have significant technological limitations that
         constrain the company’s ability to compete for business outside the application of
         targeted sequencing for clinical use. Thermo Fisher’s technology is not an option for
         most customers of NGS products and services.

   49.   No other firm attempting to develop a sequencing system
                                                      . One firm, Beijing Genomics Institute
         (“BGI”), currently provides sequencing instruments outside of the United States, but it is
         deterred from participating in the U.S. NGS Market due to Illumina’s claims that BGI’s
         instruments infringe Illumina’s patents.

                                          D. Market Shares

   50.   Illumina makes the dominant NGS system and earns revenues                    greater than
         those of the next-largest firm.

   51.   Illumina, which has held its dominant position for years, currently maintains a share of
         more than 90% of the U.S. NGS Market. PacBio holds a share approximately 2-3% of
         the NGS Market in the United States.

                                                 VI.

                         CONDITIONS OF ENTRY OR EXPANSION

   52.   Entry into the U.S. NGS Market is time consuming and extremely difficult. A new
         entrant into the NGS Market would need to overcome significant scientific, legal, and
         commercial barriers.

   53.   DNA sequencing systems are highly complex systems comprising advanced chemistry,
         sensitive optics, and powerful semiconductors. Integrating these components into a
         system that delivers value and performance sufficient to compete with existing systems,
         is scalable, and is cost effective to manufacture and operate is an immense challenge that
         requires considerable investment of capital and time.

   54.   The intellectual property landscape surrounding existing sequencing technologies is
         broad, dense, and difficult to invent around. Illumina has an extensive patent portfolio—
         with hundreds of U.S. patent registrations—that it devotes considerable resources to
         enforcing. Illumina’s patent enforcement efforts have prevented, and likely will continue
         to prevent, new competitors from emerging in the United States. PacBio, which also
         owns a substantial patent portfolio, uses a different sequencing technology than Illumina.
         Accordingly, PacBio is not vulnerable to a patent infringement suit from Illumina, but
         both Illumina and PacBio have a long history of asserting their patents to exclude
         competitive technologies from the U.S. NGS Market, and the combined firm will have a
         strong incentive to exclude any firm seeking to enter the United States with a new long-
         read or short-read product.


                                                  8
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 303 of 845 PageID #: 30117
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 304 of 845 PageID #: 30118
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 305 of 845 PageID #: 30119




   71.   The merger would harm consumers, in part, by hampering competition, particularly
         innovation competition. Both PacBio and Illumina have engaged in innovation efforts to
         compete with each other for years, they were engaged in such efforts at the time of the
         merger announcement, and both expected to compete against each other with new
         products in the future.

   72.   PacBio is continually improving its system to reduce costs, increase throughput, and take
         market share from Illumina. Illumina, in turn, is
                                      , motivated in large part by the competitive threat posed by
         PacBio.

   73.   The merger reduces the combined firm’s incentives to innovate and develop new
         products relative to the incentives PacBio and Illumina faced as independent competitors.
         Post-acquisition, Illumina will have reduced incentives to develop new long-read systems
         that would cannibalize its existing short-read business, and Illumina will have little or no
         incentive to continue its efforts to launch new long-read products after acquiring
         PacBio’s long-read business. As a result, consumers will have fewer innovative products
         to choose from, and they will lose the price and quality benefits that competition between
         Illumina’s and PacBio’s new products would have created absent the merger.

            C. The Acquisition Presumptively Harms Competition in the NGS Market

   74.   The 2010 Department of Justice and Federal Trade Commission Horizontal Merger
         Guidelines (“Horizontal Merger Guidelines”) and courts measure concentration using the
         Herfindahl-Hirschman Index (“HHI”). HHI levels are calculated by totaling the squares
         of the market shares of each firm in the relevant market. A relevant market is “highly
         concentrated” if it has an HHI level of 2,500 or more. A merger or acquisition is
         presumed likely to create or enhance market power—and presumptively illegal—when
         the post-merger HHI exceeds 2,500 and the merger increases the HHI by more than 200
         points.

   75.   Post-Acquisition U.S. NGS market concentration, and the change in concentration caused
         by the Acquisition, will exceed the thresholds established in the Horizontal Merger
         Guidelines. Pre-Acquisition, the U.S. NGS Market is highly concentrated, with an HHI
         of 8,290, which far exceeds the threshold level in the Horizontal Merger Guidelines. The
         Acquisition will increase the HHI of the U.S. NGS market by 443 points. Post-
         Acquisition, the HHI of the U.S. NGS Market will be 8,733.

   76.   The Acquisition is presumptively unlawful under the Horizontal Merger Guidelines and
         relevant case law.




                                                  11
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 306 of 845 PageID #: 30120




                                                VIII.

               EFFICIENCIES AND PROCOMPETITIVE JUSTIFICATIONS

   77.   Respondents cannot verify or substantiate any merger-specific efficiencies. Even if
         Respondents could identify some efficiencies that would result from the Acquisition, they
         could not show that such savings would likely be passed on to customers. In any event,
         any cognizable efficiencies are far outweighed by the Acquisition’s harm and do not
         justify the Acquisition.

   78.   Respondents’ procompetitive justifications for the Acquisition are pretextual. To the
         extent that there are any procompetitive effects flowing from the Acquisition at all, those
         effects could be accomplished through other means, without eliminating all competition
         between Illumina and PacBio.

                                                 IX.

                                           VIOLATIONS

                                COUNT I—MONOPOLIZATION

   79.   The allegations of Paragraphs 1 through 78 above are incorporated by reference.

   80.   Respondent Illumina has, and at all relevant times had, monopoly power in the U.S. NGS
         Market, as well as in any other market in which it sells DNA sequencing systems.

   81.   The Acquisition, if consummated, would eliminate the nascent competitive threat that an
         independently owned PacBio poses to Illumina’s monopoly power. The Acquisition is
         anticompetitive conduct because it eliminates competition between Illumina and PacBio.
         The Acquisition is anticompetitive conduct reasonably capable of contributing
         significantly to Illumina’s maintenance of monopoly power.

   82.   Illumina’s claimed procompetitive justifications are pretextual and, in any event, do not
         outweigh the anticompetitive effect of the Acquisition.

   83.   The Acquisition constitutes monopolization in violation of Section 2 of the Sherman Act,
         15 U.S.C. § 2, and thus constitutes an unfair method of competition in violation of
         Section 5(a) of the FTC Act, as amended, 15 U.S.C. § 45(a).

                             COUNT II—ILLEGAL ACQUISITION

   84.   The allegations of Paragraphs 1 through 78 above are incorporated by reference.

   85.   Respondents currently compete with each other in the highly concentrated NGS Market.
         Competition between Respondents has been increasing over time and will increase
         substantially in the future. Respondents cannot show that any cognizable efficiencies are
         of a character and magnitude such that the Acquisition is not likely to be anticompetitive.


                                                 12
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 307 of 845 PageID #: 30121




   86.   The Acquisition, if consummated, may substantially lessen current and future
         competition in violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, and
         thus constitutes an unfair method of competition in violation of Section 5(a) of the FTC
         Act, as amended, 15 U.S.C. § 45(a).




                                                13
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 308 of 845 PageID #: 30122




                                                NOTICE

           Notice is hereby given to the Respondents that the eighteenth day of August 2020, at
   10:00 a.m., is hereby fixed as the time, and the Federal Trade Commission offices at 600
   Pennsylvania Avenue, N.W., Room 532, Washington, D.C. 20580, as the place, when and where
   an evidentiary hearing will be had before an Administrative Law Judge of the Federal Trade
   Commission, on the charges set forth in this complaint, at which time and place you will have
   the right under the Federal Trade Commission Act and the Clayton Act to appear and show cause
   why an order should not be entered requiring you to cease and desist from the violations of law
   charged in the complaint.

           You are notified that the opportunity is afforded you to file with the Commission an
   answer to this complaint on or before the fourteenth (14th) day after service of it upon you. An
   answer in which the allegations of the complaint are contested shall contain a concise statement
   of the facts constituting each ground of defense; and specific admission, denial, or explanation of
   each fact alleged in the complaint or, if you are without knowledge thereof, a statement to that
   effect. Allegations of the complaint not thus answered shall be deemed to have been admitted. If
   you elect not to contest the allegations of fact set forth in the complaint, the answer shall consist
   of a statement that you admit all of the material facts to be true. Such an answer shall constitute a
   waiver of hearings as to the facts alleged in the complaint and, together with the complaint, will
   provide a record basis on which the Commission shall issue a final decision containing
   appropriate findings and conclusions and a final order disposing of the proceeding. In such
   answer, you may, however, reserve the right to submit proposed findings and conclusions under
   Rule 3.46 of the Commission’s Rules of Practice for Adjudicative Proceedings.

           Failure to file an answer within the time above provided shall be deemed to constitute a
   waiver of your right to appear and to contest the allegations of the complaint and shall authorize
   the Commission, without further notice to you, to find the facts to be as alleged in the complaint
   and to enter a final decision containing appropriate findings and conclusions, and a final order
   disposing of the proceeding.

           The Administrative Law Judge shall hold a prehearing scheduling conference not later
   than ten (10) days after the Respondents file their answers. Unless otherwise directed by the
   Administrative Law Judge, the scheduling conference and further proceedings will take place at
   the Federal Trade Commission, 600 Pennsylvania Avenue, N.W., Room 532, Washington, D.C.
   20580. Rule 3.21(a) requires a meeting of the parties’ counsel as early as practicable before the
   pre-hearing scheduling conference (but in any event no later than five (5) days after the
   Respondents file their answers). Rule 3.31(b) obligates counsel for each party, within five (5)
   days of receiving the Respondents’ answers, to make certain initial disclosures without awaiting
   a discovery request.




                                                    14
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 309 of 845 PageID #: 30123




                             NOTICE OF CONTEMPLATED RELIEF

           Should the Commission conclude from the record developed in any adjudicative
   proceedings in this matter that the Acquisition challenged in this proceeding violates Section 2 of
   the Sherman Act, Section 7 of the Clayton Act, as amended, and/or Section 5 of the Federal
   Trade Commission Act, as amended, the Commission may order such relief against the
   Respondents as is supported by the record and is necessary and appropriate, including, but not
   limited to:

           1.     If the Acquisition is consummated, divestiture or reconstitution of all associated
                  and necessary assets, in a manner that restores two or more distinct and separate,
                  viable and independent businesses in the relevant market, with the ability to offer
                  such products and services as Illumina and PacBio were offering and planning to
                  offer prior to the Acquisition.

           2.     A prohibition against any transaction between Illumina and PacBio that combines
                  their businesses in the relevant market, except as may be approved by the
                  Commission.

           3.     A requirement that, for a period of time, Illumina and PacBio provide notice to
                  the Commission of acquisitions, merger, consolidations, or any other
                  combinations of their businesses in the relevant market with any other company
                  operating in the relevant market.

           4.     A requirement to file periodic compliance reports with the Commission.

   IN WITNESS WHEREOF, the Federal Trade Commission has caused this complaint to be
   signed by its Secretary and its official seal to be hereto affixed, at Washington, D.C., this
   seventeenth day of December, 2019.

           By the Commission.

                                                    April J. Tabor
                                                    Acting Secretary
   SEAL:




                                                   15
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 310 of 845 PageID #: 30124




                       EXHIBIT 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 311 of 845 PageID #: 30125

                                                                                          Case ME/6795/18
                                                                                      19 NOVEMBER 2019

                                    Response to Notice of Possible Remedies

          1. This response to the CMA’s Notice of Possible Remedies (“NPR”) proposes remedies
             that address the CMA’s provisional substantial lessening of competition (“SLC”)
             findings, and identifies the important relevant customer benefits (“RCBs”) that would
             result from the proposed remedies. More specifically, the RCBs of the Transaction
             include the following: 1

                (i)      Wider distribution of/access to PacBio’s products and technology by enabling
                         PacBio to benefit from Illumina’s global production, and support and service
                         infrastructure;

                (ii)     Increased adoption of PacBio’s systems by clinical and diagnostic customers by
                         enhancing PacBio system quality with Illumina’s quality systems and system
                         management processes;

               (iii)     Improved PacBio systems using Illumina’s proprietary technologies;

               (iv)      Development of coordinated solutions (including bioinformatics) to enable
                         customers to harness the complementary nature of the Parties’ technologies; and

                (v)      Accelerated innovation.

          2. For the avoidance of doubt, the Parties consider that the Provisional Findings (“PFs”)
             contain important errors that undermine the SLC findings. The Parties have made a
             separate submission in response to the PFs. The CMA ought to consider the Parties’
             representations on these points before deciding whether there is an SLC that requires
             remedy. These representations are also relevant to the assessment of the appropriateness
             and proportionality of the proposed remedies.

          3. Contrary to the statement in the NPR, prohibition is not the only comprehensively
             effective solution to address the SLC provisionally found by the CMA. Illumina’s
             remedy proposal described below is a sufficient package that removes any SLC whilst
             preserving the RCBs.

          4. Further, prohibition would not be a proportionate or “reasonable and practicable”
             (under section 36(3) Enterprise Act 2002) solution. Further, the RCBs identified are
             significant in scale and nature, and the CMA should take into account the RCBs that
             would be lost as a result of a prohibition. All RCBs would be lost if the Transaction
             were to be prohibited.

          5. Illumina proposes the following undertaking to remedy the SLC provisionally
             identified by the CMA:

                      a. To grant a perpetual, royalty-free, irrevocable, licence to any of Illumina’s and
                         PacBio’s pre-closing patents and patent applications to any interested third-
                         party undertaking for use in the field of single molecule, native long read
                         sequencing systems and associated sequencing chemistries. For the avoidance


    1
        See paragraphs 426 to 459 of the Merger Notice.

                                                          1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 312 of 845 PageID #: 30126

                                                                                        Case ME/6795/18
                                                                                    19 NOVEMBER 2019

                       of doubt, this commitment also extends to pre-closing inventions that lead to
                       patent applications filed within 12 months after the closing date.

                   b. To relinquish any exclusive rights in the field of single molecule, native long
                      read sequencing systems and associated sequencing chemistries that Illumina or
                      PacBio might have in relation to any in-licensed patents held as of the closing
                      date.

                   c. To make available, prior to and as a condition to closing the Transaction and
                      thereafter for as long as the patents are in force, to any interested third-party
                      undertaking a complete form license agreement for use in the field of single
                      molecule, native long read sequencing systems and associated sequencing
                      chemistries.

           6. A list of Illumina’s and PacBio’s existing patents, whether owned or exclusively in-
              licensed, are attached as Annex 1.

           7. The CMA Merger Remedies Guidelines recognise that an exclusive, irrevocable, and
              royalty-free technology licence “will effectively be treated by the CMA as structural in
              form and subject to similar consideration and evaluation as an asset divestiture”. 2 The
              undertaking proposed above would be sufficient to remedy the SLC provisionally
              identified by the CMA in its PFs.

           8. A perpetual, royalty-free, irrevocable, licence of PacBio’s and Illumina’s patents to any
              interested third-party undertaking for use in the field of single molecule, native long
              read sequencing systems and associated sequencing chemistries would be a fully
              effective, reasonable and proportionate undertaking to remedy the SLC provisionally
              identified by the CMA. Further, this undertaking addresses the concerns expressed by
              the CMA in paragraphs 24 and following of the NPR regarding the appropriateness of
              an IP remedy in the case at hand.

           9. First, by making these patents fully accessible to third-party undertakings active in
              developing single molecule, native long read sequencing systems and associated
              sequencing chemistries, one of the most significant barriers to entry identified by the
              CMA in its NPFs, i.e., IP, is eliminated.

           10. Second, the CMA is concerned that “any licensee would need to have sufficient
               capabilities” in “supporting commercial infrastructure (for example sales and
               marketing, manufacturing) […] to effectively compete with the merged entity, which
               would retain all of these assets”. 3 However, in the pool of potential licensees there are
               a number of large companies, including Roche (the world’s largest biotechnology
               company and the world leader in IVD and tissue-based cancer diagnostics), Agilent (a
               leader in life sciences, diagnostics and applied chemicals with almost $5 billion in
               revenue and more than 24,000 customers in 110 countries), and NanoString (a provider
               of life science tools for translational research and molecular diagnostics which has had
               success commercialising its non-sequencing products), all of which have significant
               commercial capabilities. For example, Roche will be able to leverage its existing

    2
        Merger Remedies Guidelines, 13 December 2018, paragraph 6.2.
    3
        See paragraph 28 of NPR.

                                                         2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 313 of 845 PageID #: 30127

                                                                                      Case ME/6795/18
                                                                                  19 NOVEMBER 2019

               distribution infrastructure, relationships with clinical customers (which are more
               extensive and well-developed than Illumina’s), and its previous experience in supplying
               sequencing systems.

          11. Third, the CMA asserts that the potential licensee should be able to leverage “the
              potential competitive benefits of existing short read operations”. 4 In the pool of
              potential licensees there are companies which are currently offering or developing short
              read systems, such as BGI, Thermo Fisher, Agilent, and Omniome.

          12. While the Parties reject the provisional SLC findings, the proposed commitment will
              ensure that any potential SLC is eliminated and that the important RCBs are maintained.
              In contrast, a prohibition would involve a loss of all RCBs and would therefore be
              unnecessary and disproportionate.

          13. Finally, Illumina proposes compliance mechanisms to address any concerns that
              Illumina might be incentivised to breach any of its commitments including: (i) the
              appointment of a monitoring trustee; and (ii) making a fast-track dispute resolution
              mechanism open to third parties. The CMA approved monitoring trustee will monitor
              compliance with the licencing terms and prepare a compliance report every 12 months.
              The monitoring trustee will also rule on any disputes between the licensee(s) and
              Illumina under a fast-track dispute resolution process. If a party wishes to appeal a
              ruling by the monitoring trustee, there will be recourse to a fast-track arbitration
              procedure. Illumina commits to follow the monitoring trustee/arbitrator’s rulings on
              any disputes and to provide the monitoring trustee with all the information and
              assistance (including access to confidential documents) as may be reasonably required
              in order to carry out its mandate effectively. The mandate of the monitoring trustee,
              and Illumina’s commitment to fast-track dispute resolution, will terminate on expiry of
              the last of the relevant patents.




    4
        See paragraph 28 of NPR.

                                                      3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 314 of 845 PageID #: 30128




                       EXHIBIT 4
             Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 315 of 845 PageID #: 30129

Lu   k   y




From:                              Magee, Robert <Robert.Magee@weil.com>
Sent:                              Friday, January 31, 2020 4:25 PM
To:                                Gritton, Jeff; Flannery, Liz; EXT Ying, Jennifer
Cc:                                bfarnan@farnanlaw.com; Hash, Steve; mfarnan@farnanlaw.com; Reines, Edward; Walter,
                                   Derek; Chi, Shawn; Dwyer, Anna; Varghese, David; DL Oxford3
Subject:                           RE: PacBio v. Oxford: discussion about pretrial deadlines
Attachments:                       Oxford_PacBio-Letter to J. Hall Regarding Motion for Discovery Dispute hearing (WGM
                                   edits).DOC


[EXTERNAL EMAIL]


Jeff,

Thank you for confirming that ONT will supplement its financial data as agreed to by Liz Flannery. I would like to confirm
that your reference to ONT’s “sales spreadsheet” includes all of the relevant categories of financial data produced during
discovery, including at least units, revenue, and material costs broken out by customer (see ONT_DEL00557473). Please
confirm that our understanding is correct.

We are disappointed at the mischaracterization of our position on the meet and confer call with respect to ONT’s new
discovery requests. We are now just over 5 weeks from trial. We exchange deposition designations and initial exhibit
lists in 5 days, and we will have had to identify our motions in limine a week from today. As we explained on the call,
ONT’s request is not a routine update to a discovery response but a reopening of discovery, requiring significant bilateral
discovery. Reopening discovery at the same time as the parties are attempting to narrow the issues and prepare
exhibits, witnesses and demonstratives for trial would be an undue and unreasonable burden on the parties. There is no
reason to reopen discovery at this time, given the fact that ONT was unquestionably aware of the FTC and CMA
investigations since at least the service of Dr. Layne-Farrar’s expert report in September 2019.

The scope of re-opened discovery would be expansive. The FTC and CMA investigations were substantial undertakings—
over a year of investigations involving hundreds of bankers boxes of documents. Moreover, ONT was substantially
involved in the investigations, requiring the production of substantial documents from ONT as well. ONT’s CMA related
documents are responsive to PacBio’s RFP Nos. 79, 80, 81, 90, 94, 105, and 108. Regardless, in no event should the
scope of reopened discovery be one sided. Following the close of discovery, ONT made multiple highly-relevant
presentations regarding the accused products and functionality at issue in this case. If discovery is reopened, PacBio will
seek all communications, presentations, and documents relating to ONT’s presentations at the Genome Science 2019
conference held September 3-5, 2019 and the Nanopore Community Meeting held December 5-6, 2019. In
presentations offered at both conferences, ONT discussed single molecule consensus sequencing as well as its intention
to offer for sale accused 2D sequencing kits, a product line it asserted to the Court it discontinued.

The deadline for the close of discovery sets boundaries on endless fishing expeditions and forces the parties to marshal
their best evidence and focus for trial. With less than a week to identify our final exhibit lists, it is completely
unreasonable to reopen discovery now. Nonetheless, if ONT wishes to bring this matter to the Court, we have provided
a revised letter, attached.

Best,
Bobby




                                                             1
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 316 of 845 PageID #: 30130
Robert Magee

Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065-1134
Robert.Magee@weil.com
+1 650 802 3985 Direct
+1 650 802 3100 Fax




From: jeff.gritton@bakerbotts.com <jeff.gritton@bakerbotts.com>
Sent: Wednesday, January 29, 2020 6:07 AM
To: Magee, Robert <Robert.Magee@weil.com>; liz.flannery@bakerbotts.com; JYing@MNAT.com
Cc: bfarnan@farnanlaw.com; stephen.hash@bakerbotts.com; mfarnan@farnanlaw.com; Reines, Edward
<edward.reines@weil.com>; Walter, Derek <Derek.Walter@weil.com>; Chi, Shawn <Shawn.Chi@weil.com>; Dwyer,
Anna <Anna.Dwyer@weil.com>; david.varghese@bakerbotts.com; DLOxford3@BakerBotts.com
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines

Bobby,

To follow up on the parties’ meet and confer:

As stated on the call, Oxford will supplement its sales spreadsheet, though we cannot commit to the proposed February
3 deadline.

As to Oxford’s request regarding PacBio’s document production, we confirmed that the parties are at an impasse
regarding Oxford’s request for PacBio to supplement its discovery to include communications with the Competition and
Markets Authority (“CMA”) and Federal Trade Commission (“FTC”) relating to the proposed merger. These documents
would be relevant to the damages portion of the case and responsive to at least RFP Nos. 2, 3, 50, 51, and 96. As
explained on the call, Oxford could not have raised these requests during the period of fact discovery as they are
premised on findings by the CMA and FDA, and PacBio’s responses, that did not occur until recently.

We understand that PacBio contends that the requested production would be burdensome, but that on the call, PacBio
did not have an estimate of how many documents would be involved and stated that it would oppose production
regardless of the number of documents involved. Further, Oxford stated that it would be willing to narrow its requests
to ensure that the production would not be burdensome. In addition, we understand that PacBio will continue to
oppose the requested production regardless of whether Oxford agrees to produce its own communications with the
CMA and FDA regarding the proposed merger.

We remain willing to discuss ways to tailor the requests to minimize the supposed burden on PacBio and eliminate the
need to trouble the court. But given PacBio’s stated positions, it appears we will need to seek the court’s
assistance. Attached is a joint dispute letter to the Court – please advise if you are available at the proposed times so
that we can get this letter on file with the Court promptly.

Best,
Jeff

From: Magee, Robert <Robert.Magee@weil.com>
Sent: Monday, January 27, 2020 11:14 AM
To: Flannery, Liz <liz.flannery@bakerbotts.com>; EXT Ying, Jennifer <JYing@MNAT.com>
Cc: bfarnan@farnanlaw.com; Hash, Steve <stephen.hash@bakerbotts.com>; mfarnan@farnanlaw.com; Reines, Edward
                                                             2
       Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 317 of 845 PageID #: 30131
<edward.reines@weil.com>; Walter, Derek <Derek.Walter@weil.com>; Chi, Shawn <Shawn.Chi@weil.com>; Dwyer,
Anna <Anna.Dwyer@weil.com>; Gritton, Jeff <jeff.gritton@bakerbotts.com>; Varghese, David
<david.varghese@bakerbotts.com>; DL Oxford3 <DLOxford3@BakerBotts.com>
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines


[EXTERNAL EMAIL]


Liz,

I am available for a call today from 12:30-1:45pm PT and after 3pm PT.

Best,
Bobby

From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
Sent: Friday, January 24, 2020 3:29 PM
To: Magee, Robert <Robert.Magee@weil.com>; JYing@MNAT.com
Cc: bfarnan@farnanlaw.com; stephen.hash@bakerbotts.com; mfarnan@farnanlaw.com; Reines, Edward
<edward.reines@weil.com>; Walter, Derek <Derek.Walter@weil.com>; Chi, Shawn <Shawn.Chi@weil.com>; Dwyer,
Anna <Anna.Dwyer@weil.com>; jeff.gritton@bakerbotts.com; david.varghese@bakerbotts.com;
DLOxford3@BakerBotts.com
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines

Bobby, we will need to meet and confer on the supplemental discovery. Please let us know your availability for a call on
Monday.

From: Magee, Robert <Robert.Magee@weil.com>
Sent: Friday, January 24, 2020 4:34 PM
To: Flannery, Liz <liz.flannery@bakerbotts.com>; EXT Ying, Jennifer <JYing@MNAT.com>
Cc: bfarnan@farnanlaw.com; Hash, Steve <stephen.hash@bakerbotts.com>; mfarnan@farnanlaw.com; Reines, Edward
<edward.reines@weil.com>; Walter, Derek <Derek.Walter@weil.com>; Chi, Shawn <Shawn.Chi@weil.com>; Dwyer,
Anna <Anna.Dwyer@weil.com>
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines


[EXTERNAL EMAIL]


Liz,

The proposed change to the schedule is acceptable.

Thank you for agreeing to supplement ONT’s financial information. We request that the supplementation occur by
February 3, so that any new documents can identified on the initial exhibit list.

Your request for new discovery into communications with the CMA or FTC regarding the unconsummated merger of
Illumina and PacBio is unwarranted. The request is disproportionate and unduly burdensome, particularly given only six
weeks until trial. Unlike updating financial information, ONT’s request would require extensive bilateral discovery from
both PacBio and ONT well after the close of discovery.

Best,
Bobby
                                                           3
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 318 of 845 PageID #: 30132



From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
Sent: Tuesday, January 21, 2020 2:55 PM
To: Magee, Robert <Robert.Magee@weil.com>; JYing@MNAT.com
Cc: bfarnan@farnanlaw.com; stephen.hash@bakerbotts.com; mfarnan@farnanlaw.com
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines

Bobby,

One issue I noticed with the schedule is that under this proposal we’re giving ourselves less than 24 hours to prepare
objections to each others’ counter designations (since those are due on Feb 19 under this schedule and the PTO is due
on Feb 20). Could we move that back just one day to Feb 18? Seems like it would be beneficial to give both parties just
one more day to prepare objections. If you’re OK with that change, we’ll call it done on the schedule.

As to the PTO issues you noted below, ONT is of the following view: (1) JMOLs should be made orally outside of the
jury’s presence at the appropriate time (e.g., at the close of the case-in-chief for the party bearing the burden of proof
on the issue) which would then be supplemented with a written motion not to exceed five (5) pages supporting any oral
motions filed within 48 hours if the Court wants the briefing, and for any renewed JMOL, the briefing schedule will be
addressed after the conclusion of the jury trial; and (2) objections to expert testimony as being beyond the scope of the
reports should be made and ruled upon at trial rather than deferred until later. Our understanding is that this is
consistent with Judge Stark’s typical jury trial practice, but if PacBio disagrees, happy to discuss with our respective local
counsel.

Finally, regarding the supplementation of ONT’s financial information, we are willing to make that
supplementation. Similarly, we note that PacBio has engaged in further communications with the CMA and FTC relating
to the present litigation and/or patents-in-suit since the close of discovery. Documents related to PacBio and Illumina’s
communications with the CMA and FTC relating to those matters, including but not limited to, communications
regarding offering royalty-free licenses to the patents-in-suit and representations to the CMA that PacBio is a failing
company, would be responsive to at least RFP Nos. 2, 3, 50, 51, and 96, and so PacBio is obligated to supplement its
document production to cover those non-privileged documents created or received since the close of fact
discovery. We are willing to discuss a mutually agreeable date for the parties to make those respective
supplementations, but suggest that we aim to provide those by February 10.


Liz Durham Flannery
Partner

Baker Botts L.L.P.
liz.flannery@bakerbotts.com
T +1.713.229.2104
F +1.713.229.7704

910 Louisiana Street
Houston, Texas 77002
USA




                                                              4
       Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 319 of 845 PageID #: 30133




From: Magee, Robert <Robert.Magee@weil.com>
Sent: Tuesday, January 21, 2020 11:02 AM
To: Flannery, Liz <liz.flannery@bakerbotts.com>; EXT Ying, Jennifer <JYing@MNAT.com>
Cc: bfarnan@farnanlaw.com; Hash, Steve <stephen.hash@bakerbotts.com>; mfarnan@farnanlaw.com
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines


[EXTERNAL EMAIL]


Liz,

We are agreed on the schedule.

We still need your positions on the sections of Judge Stark’s PTO regarding JMOL and Expert Objection procedures. We
will also need updated financial information for ONT from Q2 2019 through today.

I am generally available to discuss these issues telephonically if needed.

Best,
Bobby

From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
Sent: Friday, January 17, 2020 10:57 AM
To: JYing@MNAT.com; Magee, Robert <Robert.Magee@weil.com>
Cc: bfarnan@farnanlaw.com; stephen.hash@bakerbotts.com
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines

Just following up. Bobby – are we agreed on this schedule?

From: Ying, Jennifer <jying@MNAT.com>
Sent: Wednesday, January 15, 2020 5:58 PM
To: Flannery, Liz <liz.flannery@bakerbotts.com>; Robert.Magee@weil.com
Cc: bfarnan@farnanlaw.com; Hash, Steve <stephen.hash@bakerbotts.com>
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines


[EXTERNAL EMAIL]


Hi Liz and Bobby:

I do not think we need to file a stipulation with the Court and that an email agreement between the parties is
sufficient. Brian, do you agree?

Thanks
Jen

From: liz.flannery@bakerbotts.com [mailto:liz.flannery@bakerbotts.com]
Sent: Wednesday, January 15, 2020 11:56 AM
To: Robert.Magee@weil.com
                                                             5
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 320 of 845 PageID #: 30134
Cc: Ying, Jennifer; bfarnan@farnanlaw.com; stephen.hash@bakerbotts.com
Subject: [EXT] RE: PacBio v. Oxford: discussion about pretrial deadlines

Bobby –

The proposed schedule below is acceptable for ONT. (I realized that I had 2 dates out of order in the prior version,
which is fixed below.) Unless otherwise noted below, we understand that the deadlines would be at 6pm ET. Please
confirm whether this is acceptable for PacBio. We can also agree to endorse trial exhibits per the format in your
exemplar.

Jen / Brian – assuming PacBio agrees, do we need to file some sort of stipulation about this schedule, or does an email
agreement between the parties suffice?



Deadline                     Event                                               Party
                                                                                 Responsible
Jan 29, 2020                 PacBio to provide draft sections of the PTO         PacBio
Jan 29, 2020                 Parties exchange initial witness lists              Both
Feb 5, 2020                  Parties exchange initial exhibit list and           Both
                             deposition designations
Feb 7, 2020                  Parties to exchange lists of potential motions      Both
                             in limine
Feb 10, 2020                 Parties meet and confer on motions in limine        Both
Feb 10, 2020                 ONT to provide draft sections of the PTO            ONT
Feb 11, 2020                 PacBio to provide draft proposed preliminary        PacBio
                             jury instructions, final jury instructions,
                             verdict form and voir dire
Feb 12, 2020                 Parties to exchange opening motions in              Both
                             limine
Feb 17, 2020                 Parties exchange answering motion in limine         Both
                             papers
Feb 18, 2020                 ONT to provide any                                  ONT
                             comments/edits/objections to the proposed
                             preliminary jury instructions, final jury
                             instructions, verdict form, and voir dire
Feb 19, 2020                 Parties exchange:                                   Both
                             - objections / counter-designations to exhibit
                             list
                             - objections / counter-designations to
                             deposition designations
Feb 20, 2020 (noon ET)       Parties exchange reply motion in limine             Both
                             papers
February 20, 2020                                                                Both
                             Parties submit Pretrial Order (PTO)
February 24, 2020 - 3                                                            Both
                             Parties submit preliminary jury instructions,
business days before
                             final jury instructions, verdict form and voir
PTC
                             dire
February 27, 2020                                                                Both
                             Pretrial Conference


Thanks,

                                                            6
       Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 321 of 845 PageID #: 30135
Liz


Liz Durham Flannery
Partner

Baker Botts L.L.P.
liz.flannery@bakerbotts.com
T +1.713.229.2104
F +1.713.229.7704

910 Louisiana Street
Houston, Texas 77002
USA




From: Magee, Robert <Robert.Magee@weil.com>
Sent: Monday, January 13, 2020 6:23 PM
To: Flannery, Liz <liz.flannery@bakerbotts.com>
Cc: EXT Ying, Jennifer <JYing@MNAT.com>; bfarnan@farnanlaw.com
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines


[EXTERNAL EMAIL]


Liz,

Thanks. That is consistent with my notes. Also attached is an example of our proposed trial endorsement format for
your team’s review.

Best,
Bobby

From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
Sent: Monday, January 13, 2020 2:32 PM
To: Magee, Robert <Robert.Magee@weil.com>
Cc: JYing@MNAT.com; bfarnan@farnanlaw.com
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines

Bobby, subject to the caveats we discussed and needing to discuss with our teams internally, here’s the proposal as you
and I discussed. Just wanted to be sure we both had the same notes.

Deadline                      Event                                             Party
                                                                                Responsible
Jan 29, 2020                  PacBio to provide draft sections of the PTO       PacBio
                                                           7
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 322 of 845 PageID #: 30136
Jan 29, 2020                   Parties exchange initial witness lists                 Both
Feb 5, 2020                    Parties exchange initial exhibit list and              Both
                               deposition designations
Feb 7, 2020                    Parties to exchange lists of potential motions         Both
                               in limine
Feb 10, 2020                   Parties meet and confer on motions in limine           Both
Feb 10, 2020                   ONT to provide draft sections of the PTO               ONT
Feb 11, 2020                   PacBio to provide draft proposed preliminary           PacBio
                               jury instructions, final jury instructions,
                               verdict form and voir dire
Feb 12, 2020                   Parties to exchange opening motions in                 Both
                               limine
Feb 18, 2020                   ONT to provide any                                     ONT
                               comments/edits/objections to the proposed
                               preliminary jury instructions, final jury
                               instructions, verdict form, and voir dire
Feb 17, 2020                   Parties exchange answering motion in limine            Both
                               papers
Feb 19, 2020                   Parties exchange:                                      Both
                               - objections / counter-designations to exhibit
                               list
                               - objections / counter-designations to
                               deposition designations
Feb 20, 2020 (noon ET)         Parties exchange reply motion in limine                Both
                               papers
February 20, 2020                                                                     Both
                               Parties submit Pretrial Order (PTO)
February 24, 2020 - 3                                                                 Both
                               Parties submit preliminary jury instructions,
business days before
                               final jury instructions, verdict form and voir
PTC
                               dire
February 27, 2020                                                                     Both
                               Pretrial Conference



From: Flannery, Liz
Sent: Monday, January 13, 2020 2:17 PM
To: 'Magee, Robert' <Robert.Magee@weil.com>
Cc: EXT Ying, Jennifer <JYing@MNAT.com>; 'bfarnan@farnanlaw.com' <bfarnan@farnanlaw.com>
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines

Bobby – in the interest of facilitating our discussion, I wanted to share with you a list of the pretrial activities that I
thought we should talk about. Just for brainstorming purposes, we can certainly talk about any changes / additions
needed.

Deadline                       Event                                                  Party
                                                                                      Responsible
                               PB to provide its sections of the PTO,                 PB
                               including:
                               - PB’s witness list
                               - PB’s exhibit list
                               - PB’s deposition designations


                                                               8
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 323 of 845 PageID #: 30137
                               ONT to provide its sections of the PTO,          ONT
                               including:
                               - ONT’s witness list
                               - ONT’s exhibit list
                               - ONT’s objections to PB’s exhibit list
                               - ONT’s deposition designations and any
                               ONT counter-designations to PB’s
                               deposition designations
                               PB to provide draft proposed preliminary jury    PB
                               instructions, final jury instructions, verdict
                               form and voir dire
                               Parties to exchange lists of potential motions   Both
                               in limine
                               Parties to exchange opening motions in           Both
                               limine
                               ONT to provide any                               ONT
                               comments/edits/objections to the proposed
                               preliminary jury instructions, final jury
                               instructions, verdict form, and voir dire
                               PB to provide objections to ONT’s exhibit list   PB
                               PB provides any objections / counter-            PB
                               designations to ONT’s depo designations
                               Parties exchange answering motion in limine      Both
                               papers
                               Parties exchange reply motion in limine          Both
                               papers
February 20, 2020                                                               Both
                               Parties submit Pretrial Order
                                                                                Both
                               Parties to meet and confer regarding
                               proposed preliminary jury instructions, final
                               jury instructions, verdict form and voir dire
February 24, 2020 - 3                                                           Both
                               Parties submit preliminary jury instructions,
business days before
                               final jury instructions, verdict form and voir
PTC
                               dire
February 27, 2020                                                               Both
                               Pretrial Conference




From: Flannery, Liz
Sent: Friday, January 10, 2020 5:41 PM
To: Magee, Robert <Robert.Magee@weil.com>
Cc: EXT Ying, Jennifer <JYing@MNAT.com>; bfarnan@farnanlaw.com; Hash, Steve <stephen.hash@bakerbotts.com>;
PacBio Oxford Delaware WGM Service <PacBio.Oxford.Delaware.WGM.Service@weil.com>; DL Oxford3
<DLOxford3@BakerBotts.com>
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines

That works. I’ll just plan to give you a call then.



                                                            9
       Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 324 of 845 PageID #: 30138

From: Magee, Robert <Robert.Magee@weil.com>
Sent: Friday, January 10, 2020 5:37 PM
To: Flannery, Liz <liz.flannery@bakerbotts.com>
Cc: EXT Ying, Jennifer <JYing@MNAT.com>; bfarnan@farnanlaw.com; Hash, Steve <stephen.hash@bakerbotts.com>;
PacBio Oxford Delaware WGM Service <PacBio.Oxford.Delaware.WGM.Service@weil.com>; DL Oxford3
<DLOxford3@BakerBotts.com>
Subject: RE: PacBio v. Oxford: discussion about pretrial deadlines


[EXTERNAL EMAIL]


Liz,

Why don’t we aim to talk initially on Monday at 1pm PT. I don’t think Delaware counsel is necessary for the initial call,
but their insight is always welcome.

Best,
Bobby

From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
Sent: Friday, January 10, 2020 3:30 PM
To: Magee, Robert <Robert.Magee@weil.com>
Cc: JYing@MNAT.com; bfarnan@farnanlaw.com; stephen.hash@bakerbotts.com; PacBio Oxford Delaware WGM Service
<PacBio.Oxford.Delaware.WGM.Service@weil.com>; DLOxford3@BakerBotts.com
Subject: Re: PacBio v. Oxford: discussion about pretrial deadlines

Bobby,

In order to facilitate preparing the materials for the pretrial order (trial exhibits, depo designations, jury instructions,
motions in limine, etc.), we wanted to set up a time to talk through a proposed schedule for exchanging those
materials. Can you let us know when you would be available to talk about that? I can be available Monday from noon-
2pm, Tuesday after 10am, or Wednesday 2pm – 5pm (all central times). I’m happy to include our respective local
counsel in that discussion, although I’m also happy to just have an initial conversation without them if scheduling is
easier. Let us know.

Thanks,
Liz


Liz Durham Flannery
Partner

Baker Botts L.L.P.
liz.flannery@bakerbotts.com
T +1.713.229.2104
F +1.713.229.7704

910 Louisiana Street
Houston, Texas 77002
USA



                                                             10
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 325 of 845 PageID #: 30139




Confidentiality Notice:

The information contained in this email and any attachments is intended only for the recipient[s] listed above and may be privileged
and confidential. Any dissemination, copying, or use of or reliance upon such information by or to anyone other than the recipient[s]
listed above is prohibited. If you have received this message in error, please notify the sender immediately at the email address
above and destroy any and all copies of this message.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




This message, including any accompanying documents or attachments, may contain information that is confidential or that
is privileged. If you are not the intended recipient of this message, please note that the dissemination, distribution, use or
copying of this message or any of the accompanying documents or attachments is strictly prohibited. If you believe that
you may have received this message in error, please contact me at (302) 658-9200 or by return e-mail.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
                                                                 11
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 326 of 845 PageID #: 30140
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                           12
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 327 of 845 PageID #: 30141




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

    PACIFIC BIOSCIENCES OF                )
    CALIFORNIA, INC.,                     )
                                          )
                   Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                          )     C.A. No. 17-cv-1353-LPS
            v.                            )
                                                JURY TRIAL DEMANDED
                                          )
    OXFORD NANOPORE TECHNOLOGIES,         )
    INC., and OXFORD NANOPORE             )
    TECHNOLOGIES, LTD.,                   )
                                          )
                   Defendants.
                                          )




    PLAINTIFF’S REPLY IN SUPPORT OF MOTION IN LIMINE NO. 2 TO PRECLUDE
      REFERENCE TO ILLUMINA’S UNSUCCESFUL ACQUISITION OF PACBIO
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 328 of 845 PageID #: 30142




          ONT’s opposition confirms the very concern PacBio highlighted in its opening brief—

   ONT intends to use the preliminary findings of a foreign agency, made in a collateral proceeding

   and involving an entirely different body of law and policy concerns, as substantive damages

   evidence. If permitted, unfair prejudice, jury confusion, and wasted time are inevitable.

          The CMA’s findings are preliminary and thus insufficiently trustworthy for that reason

   alone because the CMA has effectively said as much by labelling them “provisional” and

   subsequently stating that months of additional work would be needed before completion of its

   investigation and publication of a final reportis—which never happened.           See Mtn. Ex. 4

   [November 26, 2019 Notice of Extension]. In Rambus, by contrast, the court excluded an already-

   completed ALJ decision because it was subject to further review by the FTC: “[i]n light of the

   nonfinal and appealable nature of the Initial Decision, the Initial Decision is not the type of

   document subject to admission under Rule 803(8)(C).” 222 F.R.D. at 109. The Rambus court

   went on to conclude that, even if admissible, “the jury…likely would give undue weight to the

   findings of the ALJ,” and the decision’s admission “would create confusion of the issues and would

   create a serious risk of misleading the jury.” Id. Every one of those concerns is present in spades

   here; mini-trials regarding methodology, legal standards applied, the extent of party involvement,

   and a host of other issues would inevitably result from admission of any CMA (or FTC) evidence.

          As to Illumina’s license proposal, ONT’s counter-factual insistence that it was made by

   PacBio ignores that Illumina would have been the sole post-acquisition decision maker, so

   PacBio’s position was irrelevant. If ONT were to raise Illumina’s license offer at trial, that would

   necessarily implicate what Illumina had to lose if the acquisition did not go through to understand

   why it made the licensing offer in a bid to save the deal. That is not an empty threat. It is a

   necessary, persuasive and justified response to ONT’s argument based on Illumina’s offer.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 329 of 845 PageID #: 30143
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 330 of 845 PageID #: 30144




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

    PACIFIC BIOSCIENCES OF                )
    CALIFORNIA, INC.,                     )
                                          )
                   Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                          )     C.A. No. 17-cv-1353-LPS
            v.                            )
                                                JURY TRIAL DEMANDED
                                          )
    OXFORD NANOPORE TECHNOLOGIES,         )
    INC., and OXFORD NANOPORE                   FILED UNDER SEAL
                                          )
    TECHNOLOGIES, LTD.,                   )
                                          )
                   Defendants.
                                          )




        PLAINTIFF’S MOTION IN LIMINE NO. 3 TO PRECLUDE REFERENCE TO
                   PATENT MISUSE AND POTENTIAL REMEDIES
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 331 of 845 PageID #: 30145




          Throughout this litigation, ONT has insinuated that PacBio is a non-practicing entity and

   accused PacBio of using its patents in an anti-competitive manner.               ONT filed antitrust

   counterclaims that were dismissed for lack of legal support. See 17-1353 D.I. 64; 17-1353 D.I.

   179. During multiple hearings before the Court, ONT referred to PacBio as an NPE and this case

   as “the most sinister type of NPE case.” ONT asked PacBio’s experts leading questions about the

   direction of the lawsuit, including whether they agreed that nanopore sequencing should be taken

   off the market or whether an injunction would be a proper remedy. During the parties’ meet and

   confer, PacBio asked ONT to agree not to refer to PacBio in pejorative terms and to not introduce

   evidence or argument about the potential consequences of the litigation such as the exclusion of

   products, the increase of prices or the reduction in nanopore sequencing innovation. ONT agreed

   not to use the specific terms “patent troll” and “NPE,” but refused to refrain from using pejorative

   terms such as “paper patents.” Likewise, ONT agreed not to use the term “injunction,” but would

   not agree to refrain from arguing or eliciting testimony about the consequences of the litigation

   including exclusion of ONT’s products as a result of a finding of infringement.

          A.      USE OF PEJORATIVE TERMS

          This Court has repeatedly prevented defendants from using pejorative terms such as “paper

   patents.” See, e.g., Personalized User Model, L.L.P. v. Google, Inc., C.A. 09-525-LPS, 2014 WL

   807736, at *3 (D. Del. 2014) (granting motion precluding use of pejorative terms including “patent

   troll,” “non-practicing entity,” and “paper patent”); Intellectual Ventures I LLC v. Xilinx, Inc., C.A.

   10-1065-LPS, Tr. 11 (D. Del. 2014) (“There will be no reference to IV as a patent troll. There will

   be no other pejorative terms referring to IV or its business model and they will not be reference to

   IV litigation or license activity unrelated to the patent in suit.”); Intellectual Ventures I LLC v.

   Symantec Corp., C.A. 10-1067-LPS, 2015 WL 82052, at *1 (D. Del. 2015) (defendant precluded

   from disparaging plaintiff’s “business model and practices” using pejorative terms such as “patent
                                                     1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 332 of 845 PageID #: 30146




   troll” or “woodshedding” because “such disparagement is irrelevant”).          In this case, such

   statements would be even more prejudicial, as PacBio is not a non-practicing entity but a direct

   competitor to ONT and the patents-in-suit bear direct relation to PacBio’s research and

   development work.

          B.      ARGUMENTS ABOUT THE CONSEUQNCES OF THIS CASE ARE
                  IRRELEVANT, CONFUSING AND RISK UNFAIR PREJUICE

          During the course of discovery, ONT repeatedly sought to elicit testimony about the

   consequences if it lost this case. ONT has argued about whether if it lost that would increase

   prices, lead to the exclusion of nanopore sequencing devices from the United States, and harm

   scientific research. At the August 15, 2019 discovery hearing, ONT’s counsel told the Court that

   “this is the most sinister type of NPE case” and PacBio is a “nonpracticing NPE.” Ex. 1 [8/15/2019

   Hearing Tr.] at 21:3-5. ONT’s counsel, for example, repeatedly asked Dr. Christophe Dessimoz

   about whether PacBio is trying to harm scientists. See, e.g., Ex. 2 [Dessimoz Dep. Tr.] at 243:4-

   5. (“Q. You understand that PacBio is trying to prevent scientists from doing nanopore

   sequencing?”); 243:12-14 (“Q. If PacBio is successful in this lawsuit, scientists will be prevented

   from using nanopore sequencing. Do you understand that?”). ONT’s counsel further insinuated

   that PacBio was “unwilling to settle for anything less than removing ONT from the market.” Id.

   at 244:4-6. Similarly, ONT’s counsel questioned Dr. McHenry regarding “appropriate” remedies.

   See Ex. 3 [McHenry Dep. Tr.] at 321:13-15 (“Q. Do you think it's appropriate -- and so if you

   understand that there's no other commercially available nanopore sequencing tool -- right?”);

   321:18-22 (“If -- if PacBio's successful in getting this injunction, you understand that nanopore

   sequencing as a research tool will be taken away from scientists in the United States?”).

          ONT’s counsel was more explicit in calling PacBio a non-practicing entity and arguing

   about the consequences of this case in questioning Dr. Hunkapiller, the CEO of PacBio. ONT’s

                                                   2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 333 of 845 PageID #: 30147




   counsel asked Dr. Hunkapiller if the “technology covered by the claims of the asserted patents”

   was “integrated into the current PacBio commercial products” and then asked if he believed “it’s

   okay for a company to deny the public access to technology that it is not itself practicing.” Ex. 4

   [Hunkapiller Depo. Tr.] at 54:2-6; 56:15-18. ONT’s counsel further asked Dr. Hunkapiller how

   “denying the public access to nanopore sequencing advance the sciences and useful arts,” and if

   he believes “the purpose of the patent system is to foreclos[e] the public access to technology.”

   Id. at 54:9-13; 54:14-55:3.

           Courts have precluded parties from presenting evidence regarding the consequences of

   litigation.   See Am. Tech. Ceramics Corp. v. Presidio Components, Inc., No. 14-CV-

   6544(KAM)(GRB), 2019 WL 2330855, at *8 (E.D.N.Y. May 31, 2019) (precluding “evidence of

   plaintiffs' request for injunctive relief, enhanced damages, and attorneys' fees and costs”); Evolved

   Wireless, LLC v. Apple Inc., No. CV 15-542-JFB-SRF, 2019 WL 1100471, at *6 (D. Del. Mar. 7,

   2019) (precluding evidence and argument related to a potential injunction as “issues that will be

   tried to the court”); Ciena Corp. v. Corvis Corp., 352 F. Supp. 2d 526, 529 (D. Del.) (Corvis was

   “not to refer to the injunctive remedy in the presence of the jury.”).

           For the foregoing reasons, Plaintiff respectfully requests that the Court preclude ONT and

   its witnesses from using pejorative terms about PacBio or its decision to enforce its patents such

   as “patent troll,” “NPE,” and “paper patents.” Likewise, ONT and its witnesses should not be able

   to argue about the consequences of this case including that a finding of infringement against ONT

   may result in injunctive relief, enhanced damages, put it out of business, increase prices, hurt

   scientific research, or exclude nanopore sequencing devices from the United States.




                                                     3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 334 of 845 PageID #: 30148
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 335 of 845 PageID #: 30149




                      EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 336 of 845 PageID #: 30150
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 337 of 845 PageID #: 30151
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 338 of 845 PageID #: 30152
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 339 of 845 PageID #: 30153
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 340 of 845 PageID #: 30154
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 341 of 845 PageID #: 30155




                      EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 342 of 845 PageID #: 30156



                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

                                   --o0o--

        PACIFIC BIOSCIENCES OF

        CALIFORNIA, INC.,                        C.A No. 17-cv-275-LPS-CJB

                        Plaintiff,               C.A No. 17-cv-1353-LPS-CJB

        vs.

        OXFORD NANOPORE

        TECHNOLOGIES, INC., and

        OXFORD NANOPORE

        TECHNOLOGIES, LTD.,

                        Defendants.

        __________________________/



                     OUTSIDE ATTORNEYS' EYES ONLY



                        VIDEOTAPED DEPOSITION OF

                       CHRISTOPHE DESSIMOZ, PH.D.

                       Thursday, October 24, 2019




        REPORTED BY:
        MARY ANN SCANLAN, CSR NO. 8875 RMR-CRR-CCRR-CLR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 343 of 845 PageID #: 30157

       October 24, 2019
       Christophe Dessimoz, PhD

   1                     My understanding or my recollection is
   2     that, indeed, in this document it was admitted by
   3     PacBio that they had not practiced the patent.
   4                     So I'm just treading carefully here
   5     because I know practice has also some legal meaning,
   6     and so if by practice we mean actually implementing
   7     all of the elements that are in the patent, then I
   8     believe that is -- what you're saying is correct.
   9              Q.     Okay.    Do you think it's the proper use of
 10      patents to prevent inventions from the hands of
 11      scientists?
 12                      MR. MAGEE:    Objection.      Form.
 13                      THE WITNESS:    So in general, I do not
 14      believe that patents have, you know, have a purpose
 15      to prevent innovation from scientists.
 16      BY DR. KOHLI:
 17               Q.     Do you think PacBio, given that it does
 18      not practice these claims, is basically preventing
 19      its competitors from using nanopore sequencing?
 20                      MR. MAGEE:    Objection.      Form.     Beyond the
 21      scope.
 22                      THE WITNESS:    My -- yeah, my impression is
 23      that PacBio wants to defend its innovation and, you
 24      know, which are described in the teachings of the
 25      three patents and, you know, as a result, this is


                                      CONFIDENTIAL                          Page 242
                                      APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 344 of 845 PageID #: 30158

       October 24, 2019
       Christophe Dessimoz, PhD

   1     why they patented that and I believe this is a
   2     legitimate use of the patenting system.
   3     BY DR. KOHLI:
   4              Q.     You understand that PacBio is trying to
   5     prevent scientists from doing nanopore sequencing?
   6                     MR. MAGEE:    Objection.      Form.     Beyond the
   7     scope.
   8                     THE WITNESS:    This is not my understanding
   9     of what PacBio is doing in trying to defend its
 10      intellectual property.
 11      BY DR. KOHLI:
 12               Q.     If PacBio is successful in this lawsuit,
 13      scientists will be prevented from using nanopore
 14      sequencing.          Do you understand that?
 15                      MR. MAGEE:    Objection.      Form.     Calls for a
 16      legal conclusion.
 17                      THE WITNESS:    I do not believe that, you
 18      know, that one will necessarily lead to the other.
 19      For instance, one outcome which would, you know, for
 20      instance, result in no change whatsoever to Oxford
 21      Nanopore user would be if there is a settlement and
 22      if PacBio feels that its intellectual property is
 23      not being infringed or is no longer being infringed
 24      by the products of nanopore or if there is some
 25      contract between the two companies that will result


                                      CONFIDENTIAL                          Page 243
                                      APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 345 of 845 PageID #: 30159

       October 24, 2019
       Christophe Dessimoz, PhD

   1     in this intellectual property being used in a
   2     non-infringement way.
   3     BY DR. KOHLI:
   4              Q.     You understand that PacBio is unwilling to
   5     settle for anything less than removing ONT from the
   6     market?
   7                     MR. MAGEE:   Objection.       Form.     Assumes
   8     facts not in evidence.
   9                     THE WITNESS:    So I -- so first of all,
 10      I've not been presented with any evidence or
 11      discussion about what might be the outcome of this
 12      litigation, and I believe this is beyond, you know,
 13      the scope of what my opinion is supposed to be made
 14      here.
 15                      My -- the opinions I formed pertain to the
 16      infringement and the validity of these patents.
 17      BY DR. KOHLI:
 18               Q.     As a scientist, do you think that it is
 19      appropriate to deprive scientists of nanopore
 20      sequencing tools?
 21                      MR. MAGEE:   Objection.       Form.     Beyond the
 22      scope.
 23                      THE WITNESS:    As a scientist, I believe
 24      that, you know, that innovation should be
 25      recognized, and so, you know, that could be done


                                      CONFIDENTIAL                          Page 244
                                      APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 346 of 845 PageID #: 30160

       October 24, 2019
       Christophe Dessimoz, PhD

   1     depending on the, you know, the different -- in
   2     different ways.            This could be done through
   3     publications.            This can be done through filing a
   4     patent.
   5                     And I do believe that the system we have
   6     has many merits and is good for the scientific
   7     enterprise as a whole.
   8     BY DR. KOHLI:
   9              Q.     Do you understand PacBio's goal is to keep
 10      scientists from doing nanopore sequencing?                  If that
 11      is the case, is it appropriate?
 12                      MR. MAGEE:      Objection.      Form.   Assumes
 13      facts not in evidence.
 14                      THE WITNESS:      My understanding is not at
 15      all that PacBio wants to prevent a scientist from
 16      sequencing.          In fact, it offers some products that
 17      enable very successful sequencing of this --
 18      sequencing of DNA, so this is not my understanding
 19      at all.
 20      BY DR. KOHLI:
 21               Q.     What PacBio practices has nothing to do
 22      with nanopore sequencing; is that right?
 23               A.     Currently, to the best of my knowledge, I
 24      am not aware of PacBio products that uses nanopore
 25      sequencing.


                                        CONFIDENTIAL                        Page 245
                                        APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 347 of 845 PageID #: 30161

       October 24, 2019
       Christophe Dessimoz, PhD

   1                              REPORTER CERTIFICATE

   2             I, Mary Ann Scanlan, RMR-CRR-CCRR-CLR,

   3     Certified Shorthand Reporter licensed in the State

   4     of California, No. 8875, hereby certify that the

   5     deponent was by me first duly sworn, the testimony

   6     was reported and transcribed with computer-aided

   7     transcription; that the foregoing is a full,

   8     complete, and true record of said proceedings.

   9             I further certify that I am not of counsel or

 10      attorney for either of any of the parties in the

 11      foregoing proceeding and caption named or in any way

 12      interested in the outcome of the cause in said

 13      caption.

 14              In witness whereof, I have hereunto set my hand

 15      this day:

 16         XXX       Reading and Signing was requested.

 17
         Dated:       November 7, 2019
 18

 19                      ____________________________________
                         MARY ANN SCANLAN RPR-RMR-CRR-CCRR-CLR
 20                      CALIFORNIA CSR No. 8875

 21           That the amount of time used by each party at
         the deposition is as follows:
 22

 23              Dr. Puneet Kohli    (06.45)
                 Mr. Robert S. Magee (00:28)
 24

 25


                                        CONFIDENTIAL                        Page 260
                                        APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 348 of 845 PageID #: 30162




                      EXHIBIT 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 349 of 845 PageID #: 30163



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE



         PACIFIC BIOSCIENCES OF
         CALIFORNIA, INC.,

                      Plaintiff,

                vs.                           C.A. No. 17-275 (LPS)
                                              C.A. No. 17-1353 (LPS)
         OXFORD NANOPORE
         TECHNOLOGIES, INC. and
         OXFORD NANOPORE
         TECHNOLOGIES, LTD.,

                  Defendants.
         _________________________/




                                   Deposition of

                           CHARLES S. McHENRY, Ph.D.

                         Wednesday, October 30, 2019




       REPORTED BY:        JOHN WISSENBACH, RDR, CRR, CRC,
                          CSR 6862
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 350 of 845 PageID #: 30164

       October 30, 2019
       Charles McHenry PhD

   1                  THE WITNESS:     Yeah, I -- you know, you're
   2    kind of getting into the marketing approach of --
   3    BY MR. HASH:
   4            Q.    I'm not, sir.
   5            A.    Of --
   6            Q.    You're a scientist, and I'm just asking you
   7    questions as a scientist.
   8            A.    But "democratization" is not typically a
   9    term that's used with scientific techniques.
  10            Q.    Okay.    Do you think it's appropriate to --
  11    to take research tools out of the hands of
  12    scientists?
  13                  MR. MAGEE:     Objection; vague, calls for
  14    speculation.
  15                  THE WITNESS:     I'm not --
  16                  MR. MAGEE:     Beyond the scope.
  17                  THE WITNESS:     I'm not aware, in any
  18    university environment, of anybody taking research
  19    tools out of the hands of people.
  20    BY MR. HASH:
  21            Q.    Well, you understand if PacBio's successful
  22    in getting an injunction, that scientists in the
  23    United States will no longer be able to do nanopore
  24    sequencing?          Do you understand that?
  25                  MR. MAGEE:     Objection; lack of foundation,


                                                                            Page 320
                                      APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 351 of 845 PageID #: 30165

       October 30, 2019
       Charles McHenry PhD

   1    assumes facts not in evidence.
   2    BY MR. HASH:
   3            Q.    You understand what an injunction is,
   4    right?
   5            A.    I do.
   6            Q.    And you understand that PacBio is seeking
   7    an injunction in this case?
   8                  MR. MAGEE:    Objection; lack of foundation.
   9    BY MR. HASH:
  10            Q.    You understand that?
  11                  I'll represent to you that that's the case.
  12            A.    Okay.
  13            Q.    Do you think it's appropriate -- and so if
  14    you understand that there's no other commercially
  15    available nanopore sequencing tool -- right?                   We
  16    talked about that before.
  17                  So if PacBio's successful in getting this
  18    injunction -- I don't mean to point to you.                   If --
  19    if PacBio's successful in getting this injunction,
  20    you understand that nanopore sequencing as a
  21    research tool will be taken away from scientists in
  22    the United States?
  23                  MR. MAGEE:    Objection; lack of foundation,
  24    assumes facts not in evidence, beyond the scope.
  25                  THE WITNESS:     Yeah, I -- you know, these


                                                                            Page 321
                                      APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 352 of 845 PageID #: 30166

       October 30, 2019
       Charles McHenry PhD

   1    aren't things that, you know, are really in my
   2    domain that concern me.           I certainly do think that
   3    if -- if -- if ONT is infringing, that they should
   4    interact with PacBio in some productive way and come
   5    up with a solution.
   6    BY MR. HASH:
   7            Q.    And what would -- then that solution would
   8    be a license?        You think that would be the most
   9    appropriate solution?
  10                  MR. MAGEE:    Objection; calls for --
  11    BY MR. HASH:
  12            Q.    Or do you think the most appropriate
  13    solution would be United States scientists not
  14    having access to nanopore sequencing anymore?
  15                  MR. MAGEE:    Objection; lack of foundation,
  16    calls for speculation, beyond the scope.
  17                  THE WITNESS:     I suspect something would get
  18    worked out, but --
  19    BY MR. HASH:
  20            Q.    Well, and -- and -- but I'm asking this --
  21    this question:       Do you think the most appropriate
  22    solution is a license or scientists in the United
  23    States not having access to nanopore sequencing?                    As
  24    a scientist, do you believe that it's -- that it's
  25    appropriate to take research tools out of your


                                                                            Page 322
                                      APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 353 of 845 PageID #: 30167

       October 30, 2019
       Charles McHenry PhD

   1                            CERTIFICATE OF REPORTER

   2                  I, JOHN WISSENBACH, a Certified Shorthand

   3    Reporter, hereby certify that the witness in the

   4    foregoing deposition was by me duly sworn to tell

   5    the truth, the whole truth, and nothing but the

   6    truth in the within-entitled cause;

   7                  That said deposition was taken down in

   8    shorthand by me, a disinterested person, at the time

   9    and place therein stated, and that the testimony was

  10    thereafter reduced to typewriting by computer under

  11    my direction and supervision and is a true record of

  12    the testimony given by the witness;

  13                  That before completion of the deposition,

  14    review of the transcript [X] was [ ] was not

  15    requested.           If requested, any changes made by the

  16    deponent (and provided to the reporter) during the

  17    period allowed are appended hereto.

  18                  I further certify that I am not of counsel

  19    or attorney for either or any of the parties to the

  20    said deposition, nor in any way interested in the

  21    event of this cause, and that I am not related to

  22    any of the parties thereto.

  23                  DATED:      October 31, 2019

  24
                      _____________________________
  25                  JOHN WISSENBACH, CSR No. 6862


                                                                            Page 361
                                       APIS Worldwide
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 354 of 845 PageID #: 30168




                      EXHIBIT 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 355 of 845 PageID #: 30169
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 356 of 845 PageID #: 30170
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 357 of 845 PageID #: 30171
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 358 of 845 PageID #: 30172
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 359 of 845 PageID #: 30173
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 360 of 845 PageID #: 30174
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 361 of 845 PageID #: 30175
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 362 of 845 PageID #: 30176



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                          Plaintiff,
                                           C.A. No. 17-cv-275-LPS
                                           C.A. No. 17-cv-1353-LPS
    v.
                                           JURY TRIAL DEMANDED
    OXFORD NANOPORE TECHNOLOGIES,
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                         Defendants.


   OXFORD’S OPPOSITION TO PACBIO’S MOTION IN LIMINE NO. 3 TO PRECLUDE
         REFERENCE TO PATENT MISUSE AND POTENTIAL REMEDIES

                                            Jack B. Blumenfeld (#1014)
                                            Jennifer Ying (#5550)
                                            Jeffrey J. Lyons (#6437)
    OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                            1201 North Market Street
    Stephen M. Hash                         P.O. Box 1347
    Puneet Kohli                            Wilmington, DE 19899-1347
    Samoneh Kadivar                         (302) 658-9200
    David Varghese                          jblumenfeld@mnat.com
    Jeff Gritton
                                            jying@mnat.com
    Alex Piala
                                            jlyons@mnat.com
    Mysha Lubke
    David Weaver
    BAKER BOTTS L.L.P.                      Attorneys for Defendants
    98 San Jacinto Boulevard, Suite 1500
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234

    Dated: February 17, 2020
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 363 of 845 PageID #: 30177




            This Court should deny PacBio’s vaguely drafted motion seeking to exclude permissible

   evidence and argument. As the deposition testimony and hearing arguments PacBio cites in its

   motion betray, PacBio broadly seeks exclusion of basic facts that might present PacBio’s actions

   regarding the asserted patents in a negative light. Such evidence and argument is unavoidable, not

   unduly prejudicial and should be permitted.

       I.   Oxford should be permitted to use neutral, factual terms to describe PacBio and its
            business practices; any ruling against pejorative vocabulary should be reciprocal.

            Even if this Court grants PacBio’s request to broadly exclude terms that PacBio

   subjectively deems pejorative,1 PacBio should not be permitted to exclude negative facts under the

   guise of pejorative language. To the contrary, Oxford should be permitted to use neutral, factual

   terms to refer to PacBio, its business practices regarding the asserted patents, and its lack of any

   products practicing the asserted patents. And to the extent PacBio objects to Oxford’s descriptions,

   such objections can be fully addressed with cross-examination and any counter-evidence.

            Even the authority on which PacBio relies holds that a defendant is permitted to inform the

   jury that a plaintiff does not practice the asserted patents. In Intellectual Ventures I LLC v.

   Symantec Corp., this Court expressly held that the defendant “is permitted to present argument

   and evidence that [plaintiff] does not practice the patents-in-suit.” 10-1067-LPS, 2015 WL 82052,

   at *1 (D. Del. Jan. 6, 2015). In Personalized User Model, L.L.P. v. Google Inc., along with seeking

   exclusion of pejoratives, plaintiff sought to preclude the defendant from “otherwise indicating that



   1
     For example, PacBio makes much of Oxford referring to PacBio as a non-practicing entity, but
   this term is non-pejorative. Evolved Wireless, LLC v. Apple Inc., CA No. 15-542-JFB-SRF, 2019
   WL 1100471, at *7 (D. Del. Mar. 7, 2019) (holding that a defendant “should not be precluded
   from using neutral terms like ‘non-practicing entity’”); Carucel Investments, L.P. v. Novatel
   Wireless, Inc., No. 16-CV-118-H-KSC, 2017 WL 1215838, at *14 (S.D. Cal. 2017), aff’d, 730
   Fed. App’x. 938 (Fed. Cir. 2018) (holding that “it is permissible for Defendants to refer to Plaintiff
   in neutral, factual terms, such as ‘non-practicing entity’”) Nevertheless, Oxford has already
   indicated its willingness to agree that Oxford not use that term. Ex. 1, L. Flannery Email.


                                                     1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 364 of 845 PageID #: 30178




   [patentee] does not practice the patents at trial.” C.A. No. 09–525–LPS, 2014 WL 807736, at *3

   (D. Del. Feb. 27, 2014). But this Court did not grant that last request and instead granted plaintiff’s

   motion only to the extent the defendant had already agreed not to use pejorative terms. Id.

          Additionally, Oxford’s ability to present evidence that PacBio does not practice the

   asserted patents should not be limited to just damages, as PacBio has suggested.2 Even in its case-

   in-chief, Oxford should be permitted to describe PacBio as a company that does not make or sell

   any products using the accused patents. See Digital Reg of Texas, LLC v. Adobe Sys., Inc., No. C

   12-1971 CW, 2014 WL 4090550, at *12 (N.D. Cal. Aug. 19, 2014) (excluding pejoratives, but

   permitting the defendant to “describe the nature of [plaintiff’s] business with neutral, strictly

   factual terms, such as … a ‘company that does not make anything,’ a ‘company that does not sell

   anything’”). Indeed, even this Court has acknowledged that the question of PacBio’s work is

   relevant to enablement, stating that the jury “can expect … to hear that theme and that evidence or

   lack of evidence from the defendant.” Ex. 2, MSJ Hearing at 38-39. And to the extent PacBio

   asserts at trial that the “patents-in-suit bear direct relation to PacBio’s research and development

   work,” PacBio MIL No. 3, at 2, Oxford should certainly be permitted to rebut such assertions—

   outside of any damages presentation. PacBio has presented no contrary authority.

          In fairness, to the extent the Court broadly excludes the use of pejoratives to describe

   PacBio, any such ruling should be reciprocal. PacBio should likewise be prohibited from using

   pejorative, inflammatory, or loaded words such as “copyists” or that Oxford “stole” from PacBio.

   See Deflecto, LLC v. Dundas *Jafine Inc., No. 13-0116-CV-W-ODS, 2015 WL 9413148, *1-2

   (W.D. Mo. Dec. 22, 2015) (precluding use of “loaded words” such as “copycat,” and “stole”).




   2
    PacBio proposed that: “For damages purposes, ONT will be permitted to present evidence that
   PacBio does not practice the patents-in-suit.” Exhibit 1, at 2. The law does provide this limitation.


                                                     2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 365 of 845 PageID #: 30179




    II.      Rule 403 does not support PacBio’s attempt to bar testimony, evidence, and
             argument regarding a patent holder’s right to prevent others.

             Oxford does not intend to discuss PacBio’s requested injunctive relief. However, this

   should not limit Oxford’s ability to discuss the core of PacBio’s alleged patent rights—that patent

   rights are the right to exclude or to prevent someone from using the patent. Nor should Oxford be

   prohibited from discussing the natural commercial and economic effects of exercising patent

   rights.

             PacBio seeks an order precluding any mention of the potential exclusion of Oxford’s

   products that is so broad it would prevent Oxford from merely mentioning the Patent and

   Copyright Clause’s grant of the right to exclude. See US Const. art. I, § 8, cl. 8 (enumerating the

   power to “secur[e] for limited Times to [] and Inventors the exclusive Right to [the invention].”)

   While courts have excluded evidence of plaintiff’s remedies under Rule 403, PacBio has not

   pointed to any authority preventing a party from giving some explanation of the patent system and

   effects therefrom. To the contrary, Rule 403 “does not offer protection against evidence that is

   merely prejudicial, in the sense of being detrimental to a party’s case. Rather, the rule only protects

   against evidence that is unfairly prejudicial.” Carter v. Hewitt, 617 F.2d 961, 972 (3d Cir. 1980).

   It is not unduly prejudicial for the jury to hear that the “legally protected interests in a patent are

   the exclusionary rights created by the Patent Act.” WiAV Solutions LLC v. Motorola, Inc., 631

   F.3d 1257, 1264-65 (Fed. Cir. 2010). That is especially so here, where PacBio maintains that this

   is a “two-player market” in which Oxford “is PacBio’s only current competitor” and PacBio seeks

   to “protect[] its market position.” Prowse Rep., ¶¶ 143, 182. In taking that position, PacBio itself

   has put the natural consequences of prevailing on its claims—that competition will be reduced or

   that prices would increase—squarely at issue in this case. For these reasons, PacBio’s motion

   should be denied.



                                                     3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 366 of 845 PageID #: 30180




                                         4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 367 of 845 PageID #: 30181




                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
    OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese
                                               jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
    Mysha Lubke                                jlyons@mnat.com
    David Weaver
    BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
    98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234




                                           5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 368 of 845 PageID #: 30182




                       EXHIBIT 1
             Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 369 of 845 PageID #: 30183

Lu   k   y




From:                                    Flannery, Liz
Sent:                                    Tuesday, February 11, 2020 9:52 PM
To:                                      Magee, Robert
Cc:                                      Hash, Steve; EXT Ying, Jennifer; EXT Blumenfeld, Jack; DL Oxford3;
                                         mfarnan@farnanlaw.com; bfarnan@farnanlaw.com; PacBio Oxford Delaware WGM
                                         Service
Subject:                                 RE: PacBio v. Oxford -- Proposed MiLs


Bobby,

We’ve considered your proposals provided below, and we can agree to some of this but not all. I’ve taken a stab at
paring back to what we can agree on below.

             1.     ONT and its witnesses may not use the terms “patent troll” or “non-practicing entity” in describing or
                   referring to PacBio. ONT will be permitted to present evidence that PacBio does not practice the patents-in-
                   suit.
             2.     The parties’ witnesses and counsel may not argue or refer to whether counsel for either party has or lacks
                   personal experience with the technology in the case.
             3.     [We do not agree on this point. We believe evidence regarding those investigations is relevant in this
                   matter, at least to damages. Certainly the court’s forthcoming rulings on PacBio’s motion to exclude Dr.
                   Layne-Farrar’s 2nd supplemental report may inform this further, and perhaps we can revisit this issue once we
                   have the Court’s ruling.]
             4.    [We are not agreed on this point. As we stated during the call, ONT did not produce, and thus will not be
                   offering, evidence of advice of counsel specific to the asserted patents, but we do not believe it would be
                   appropriate to exclude the other aspects you described in your proposal.]

On the modification of ONT’s insert to the PTO, we are fine with adding the statement you provided below (with a slight
revision to read “The parties agree that they may not offer argument or evidence argument inconsistent with the Court’s
Order and Opinion on claim construction.”) and including that as an agreed limine order. However, we still wish to raise
the issues regarding claim construction identified in our insert as additional issues in the pretrial order.

Regarding ONT’s proposed MiLs, we propose the following orders for agreement:

       (for item 2. on ONT’s list) The parties will not make arguments or statements regarding the absence of any
witnesses (i.e., failure to appear live) at trial.

         (for item 4. on ONT’s list) The parties will not refer to the results or findings of, or evidence provided in, the
following judicial proceedings that are not relevant to any issue before the jury: (a) the patent dispute between the
parties in the United Kingdom; (b) any IPR proceedings; (c) ONT’s motions under Rule 12(b)(6) in this case; (d) ONT’s
motion to add counterclaims for antitrust / inequitable conduct; and (e) this Court’s consideration of and rulings on any
discovery disputes.

Let us know if these are acceptable. Further, just so we have it documented, we confirm that during our call today we
agreed that the deadline for exchanging opening briefs on MiLs would be extended to February 13 at 6pm ET.

Thanks,
Liz



                                                                   1
       Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 370 of 845 PageID #: 30184

Liz Durham Flannery
Partner

Baker Botts L.L.P.
liz.flannery@bakerbotts.com
T +1.713.229.2104
F +1.713.229.7704

910 Louisiana Street
Houston, Texas 77002
USA




From: Magee, Robert <Robert.Magee@weil.com>
Sent: Tuesday, February 11, 2020 4:31 PM
To: Flannery, Liz <liz.flannery@bakerbotts.com>
Cc: Hash, Steve <stephen.hash@bakerbotts.com>; EXT Ying, Jennifer <JYing@MNAT.com>; EXT Blumenfeld, Jack
<jblumenfeld@MNAT.com>; DL Oxford3 <DLOxford3@BakerBotts.com>; mfarnan@farnanlaw.com;
bfarnan@farnanlaw.com; PacBio Oxford Delaware WGM Service <PacBio.Oxford.Delaware.WGM.Service@weil.com>
Subject: RE: PacBio v. Oxford -- Proposed MiLs


[EXTERNAL EMAIL]


Liz,

Thank you for the meet and confer. Per our discussion, we have set forth proposed limine orders below for our MiLs for
which the parties may still be able to reach agreement.

       1.    ONT and its witnesses may not use the terms “patent troll,” “non-practicing entity,” or “paper patent” or
             otherwise disparage PacBio because it is asserting a patent it does not practice. For damages purposes, ONT
             will be permitted to present evidence that PacBio does not practice the patents-in-suit. Likewise, ONT may
             not offer argument or evidence that a finding of infringement against ONT may result in injunctive relief,
             increase prices or lead to the exclusion of nanopore sequencing devices from the United States.
       2.    The parties’ counsel may not argue to the jury about the technology in the case based on ostensible
             personal experience.
       3.    The parties may not offer argument or evidence about the unsuccessful acquisition of PacBio by Illumina or
             any related investigations conducted by the U.S. FTC, U.K. CMA or any other regulatory agency.
       4.    ONT may not offer argument or evidence that ONT normally seeks or relies upon advice of counsel (aka
             “freedom to operate”) related to patent infringement nor state or suggest that it did so in this case. The
             parties may address counsel’s role in monitoring patent disclosures of competitors.

Additionally, we propose modifying ONT’s insert to the PTO to read:



                                                            2
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 371 of 845 PageID #: 30185
        The parties agree that they may not offer argument or evidence argument inconsistent with the Court’s Orders
        on claim construction.

We are available to discuss telephonically if you believe discussions would be fruitful to narrow or resolve these issues.

Best,
Bobby

From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
Sent: Monday, February 10, 2020 7:57 PM
To: Magee, Robert <Robert.Magee@weil.com>
Cc: stephen.hash@bakerbotts.com; JYing@MNAT.com; JBlumenfeld@MNAT.com; DLOxford3@BakerBotts.com;
mfarnan@farnanlaw.com; bfarnan@farnanlaw.com; PacBio Oxford Delaware WGM Service
<PacBio.Oxford.Delaware.WGM.Service@weil.com>
Subject: Re: PacBio v. Oxford -- Proposed MiLs

Bobby, let’s plan on 10am PT / noon CT. We can use this dial-in:

Dial 1-888-822-7517 (US); passcode 8235186

Sent from my iPhone



        On Feb 10, 2020, at 5:00 PM, Magee, Robert <Robert.Magee@weil.com> wrote:



        [EXTERNAL EMAIL]


        Liz,

        Per our discussions, below please find a list of proposed motions in limine. As I mentioned in my
        previous email, we are available to meet and confer between 8-10:30am PT (11am-1:30pm ET)
        tomorrow.

        Proposed motions in limine:
            Preclude ONT from using the terms “patent troll,” “non-practicing entity,” “paper patent,” or
               otherwise disparaging PacBio
            Preclude ONT from offering argument or evidence relating to the proposed merger between
               Illumina and PacBio
            Preclude ONT from offering argument or evidence regarding the exclusion of nanopore
               sequencing technology from the United States
            Preclude attorneys from ONT from supplementing the trial record with his own scientific
               testimony or vouching for any witnesses
            Preclude ONT from offering argument or evidence regarding any purported advice of counsel
            Preclude ONT from offering argument or evidence contrary to the Court’s claim construction
            Preclude ONT from offering argument or evidence related to any anti-trust claims

        Best,
        Bobby


                                                             3
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 372 of 845 PageID #: 30186


        <image001.jpg>

        Robert Magee

        Weil, Gotshal & Manges LLP
        201 Redwood Shores Parkway
        Redwood Shores, CA 94065-1134
        Robert.Magee@weil.com
        +1 650 802 3985 Direct
        +1 650 802 3100 Fax




        The information contained in this email message is intended only for use of the individual or entity named
        above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
        deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
        of this communication is strictly prohibited. If you have received this communication in error, please
        immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.



Confidentiality Notice:

The information contained in this email and any attachments is intended only for the recipient[s] listed above and may be privileged
and confidential. Any dissemination, copying, or use of or reliance upon such information by or to anyone other than the recipient[s]
listed above is prohibited. If you have received this message in error, please notify the sender immediately at the email address
above and destroy any and all copies of this message.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                                  4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 373 of 845 PageID #: 30187




                       EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 374 of 845 PageID #: 30188
                                                                             1


       1                         IN THE UNITED STATES DISTRICT COURT

       2                         IN AND FOR THE DISTRICT OF DELAWARE

       3                                         - - -

       4    PACIFIC BIOSCIENCES OF CALIFORNIA,
            INC.,                                   :           CIVIL ACTION
       5                Plaintiff,                  :
            v                                       :           NO. 17-275-LPS
       6                                            :
            OXFORD NANOPORE TECHNOLOGIES, INC.,     :                and
       7    and OXFORD NANOPORE TECHNOLOGIES, LTD., :
                                                    :           NO. 17-1353-LPS
       8                Defendants.
                                           - - -
       9
                                          Wilmington, Delaware
     10                                Tuesday, January 8, 2020
                                         Oral Argument Hearing
     11
                                                 - - -
     12
            BEFORE:           HONORABLE LEONARD P. STARK, Chief Judge
     13
            APPEARANCES:                         - - -
     14

     15                    FARNAN, LLP
                           BY: MICHAEL J. FARNAN, ESQ.
     16
                                 and
     17
                           WEIL GOTSHAL & MANGES, LLP
     18                    BY: EDWARD R. REINES, ESQ., and
                                DEREK C. WALTER, ESQ.,
     19                         ROBERT S. MAGEE, ESQ.
                                (Redwood Shores, California)
     20
                                        Counsel for Plaintiff
     21

     22                    MORRIS NICHOLS ARSHT & TUNNELL, LLP, LLP
                           BY: JENNIFER YING, ESQ.
     23
                                        and
     24

     25                                           Brian P. Gaffigan
                                                  Registered Merit Reporter
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 375 of 845 PageID #: 30189
                                                                             2


       1    APPEARANCES:     (Continued)

       2
                           BAKER BOTTS, LLP
       3                   BY: STEPHEN M. HASH, ESQ.,
                                PUNEET KOHLI, ESQ.,
       4                        SAMONEH KADIVAR, ESQ., and
                                ALEXANDER PIALA, ESQ.
       5                        (Austin, Texas)

       6                         and

       7                   BAKER BOTTS, LLP
                           BY: ELIZABETH DURHAM FLANNERY, ESQ.
       8                        (Houston, Texas)

       9                               Counsel for Defendants

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22                                     - oOo -

     23                             P R O C E E D I N G S

     24                    (REPORTER'S NOTE:     The following oral argument

     25     hearing was held in open court, beginning at 8:35 a.m.)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 376 of 845 PageID #: 30190
                                                                             38


       1                   Dr. Ha testified the selection of reaction

       2    conditions would be obvious.        I showed you that testimony.

       3                   There is tons of guidance in the patent.         I

       4    showed you that with all kinds of literature references.

       5                   There is the working example of the 529

       6    polymerase.

       7                   And there is no challenge on the skill level.

       8    They just don't even address that.

       9                   THE COURT:    Is there any dispute that your

     10     client had not done this work by the priority date of the

     11     patent?

     12                    MR. REINES:    You mean wet laboratory experiments

     13     with the nanopore?

     14                    THE COURT:    I mean responsive to what Mr. Hash

     15     is saying.

     16                    MR. REINES:    Okay.   I didn't mean to put you on

     17     the spot.    I just meant I'm not sure what the argument is.

     18     They did the work.      There is no -- they did the work that is

     19     described in the patent application, obviously.           So that

     20     happened.

     21                    What happens is that a lot -- and this will be,

     22     you know, the theme of the trial.         A lot of the work they

     23     used for their single molecule sequencing system.           The smart

     24     system is applicable over to the nanopore system.           They

     25     ended up not going with the nanopore approach, but they used
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 377 of 845 PageID #: 30191
                                                                             39


       1    that teachings in the nanopore context.          They did not have

       2    a fully working nanopore system that they used.           And that's

       3    what you hear every time we have a hearing.

       4                   THE COURT:    Right.    So if you prevail on this

       5    motion and enablement is an issue for the jury, we can

       6    expect we're going to hear that theme and that evidence or

       7    lack of evidence from the defendant.

       8                   MR. REINES:    I think they will say that they

       9    never did that, this was a thought experiment and all that,

     10     and then our people will explain all the work they did in

     11     their massive R&D program for single molecule sequencing

     12     broadly which applies.

     13                    THE COURT:    Okay.

     14                    MR. REINES:    Right?   Thank you, Your Honor.

     15                    THE COURT:    Thank you.

     16                    Mr. Hash.

     17                    MR. HASH:    Your Honor, all these arguments about

     18     what Dr. Ha said, about what Dr. Ha has said in filings and

     19     such, that is all again with the caveat that the presumption

     20     is those arguments were made with the presumption this

     21     patent is enabled.

     22                    What he said with respect to the IPR again, you

     23     can't argue enablement in the Patent Office in the IPR, so

     24     there is a presumption that it's enabled.

     25                    THE COURT:    But he did say the things he said
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 378 of 845 PageID #: 30192




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

    PACIFIC BIOSCIENCES OF                )
    CALIFORNIA, INC.,                     )
                                          )
                   Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                          )     C.A. No. 17-cv-1353-LPS
            v.                            )
                                                JURY TRIAL DEMANDED
                                          )
    OXFORD NANOPORE TECHNOLOGIES,         )
    INC., and OXFORD NANOPORE             )
    TECHNOLOGIES, LTD.,                   )
                                          )
                   Defendants.
                                          )




    PLAINTIFF’S REPLY IN SUPPORT OF MOTION IN LIMINE NO. 3 TO PRECLUDE
          REFERENCE TO PATENT MISUSE AND POTENTIAL REMEDIES
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 379 of 845 PageID #: 30193




            I.    Pejorative Terms

          ONT now agrees to an Order barring the use of terms such as “patent troll,” “paper patents,”

   and “non-practicing entity.” Opp at 1. Accordingly, PacBio’s motion should be granted for these

   and similar pejorative terms.

          ONT argues that it should be able to inform the jury that PacBio does not practice the

   patents-in-suit in a “neutral,” “factual” way. Judging by its limine opposition ONT appears ready

   to keep itself to neutral and factual on this topic. However, the frequency and vehemence with

   which ONT has pushed this undisputed fact in oral argument, designated deposition testimony and

   law firm to law firm communications strongly suggests that ONT will not present this issue in a

   measured way at all. Prophylactically, PacBio requests an Order barring argumentative and

   repetitive attorney statements and questioning regarding the undisputed fact that PacBio does not

   practice the claimed inventions of the patents-in-suit.

          ONT’s request that PacBio not use “stole” ignores that it has not and would not use that

   term because it has criminal overtones. “Copyist” is proper if supported by evidence of copying.

           II.    Consequences Of Litigation

          ONT’s response to PacBio’s request for an Order concerning the consequences of litigation

   in fact highlights the need for the requested limine protection. ONT admits that, unless stopped,

   it will argue to the jury that if the jurors find for PacBio “prices would increase” and “competition

   will be reduced.” Likewise, it is easy to imagine ONT speculating that cancer will be less likely

   to be cured. Leaving aside, the fact that ONT has no opinions or evidence about the consequence

   of the different verdict scenarios to support such fear-mongering, these types of arguments are

   unduly prejudicial and demean the system. Moreover, these arguments do not make any fact that

   is in dispute on the merits more or less likely to be true. FRE 403 protects against such arguments.


                                                    1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 380 of 845 PageID #: 30194
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 381 of 845 PageID #: 30195




                     EXHIBIT B
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 382 of 845 PageID #: 30196



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                          Plaintiff,
                                           C.A. No. 17-cv-275-LPS
                                           C.A. No. 17-cv-1353-LPS
    v.
                                           JURY TRIAL DEMANDED
    OXFORD NANOPORE TECHNOLOGIES,
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                         Defendants.


                DEFENDANTS OXFORD NANOPORE TECHNOLOGIES, INC. AND
                      OXFORD NANOPORE TECHNOLOGIES, LTD.’S
                               MOTION IN LIMINE #1

                                            Jack B. Blumenfeld (#1014)
                                            Jennifer Ying (#5550)
                                            Jeffrey J. Lyons (#6437)
    OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                            1201 North Market Street
    Stephen M. Hash                         P.O. Box 1347
    Puneet Kohli                            Wilmington, DE 19899-1347
    Samoneh Kadivar                         (302) 658-9200
    David Varghese                          jblumenfeld@mnat.com
    Jeff Gritton
                                            jying@mnat.com
    Alex Piala
                                            jlyons@mnat.com
    Mysha Lubke
    David Weaver
    BAKER BOTTS L.L.P.                      Attorneys for Defendants
    98 San Jacinto Boulevard, Suite 1500
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234

    Dated: February 13, 2020



   Active 44661029.1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 383 of 845 PageID #: 30197




            Oxford respectfully moves the Court to preclude PacBio from referencing Oxford’s

   products that have not been sold during the relevant period.

            At this late date when the parties should be narrowing issues for trial, PacBio should be

   precluded from expanding its planned discussion of Oxford’s products at trial to include Oxford’s

   past, present, or future products that were not sold during the relevant period for this litigation.

   Pursuant to Fed. R. Evid. 401, 402, and 403, Oxford seeks to preclude PacBio from referencing

   products that Oxford sold in the U.S. only before the relevant period for any alleged infringement

   as well as future products that have been announced but not yet developed, produced, or offered

   for sale.1 Testimony, evidence, or argument relating to such products should be precluded because

   (1) PacBio has not included such products in its live pleadings and infringement contentions and/or

   (2) it is undisputed that Oxford has not sold, provided, or offered for sale such products during the

   relevant period for infringement.

            First, it would be prejudicial to Oxford to permit PacBio at this late date to put forth

   infringement theories for Oxford’s products that are not accused in PacBio’s pleadings or

   infringement contentions. It is well-established that PacBio should not be permitted to present

   argument, testimony, or evidence suggesting that Oxford products that PacBio excluded from its

   pleadings or infringement contentions infringe the asserted patents. Exhibit 1, EON Corp. IP

   Holdings, LLC v. Flo TV Inc., C.A. No. 10-812 (RGA), D.I. 579 at 5-6 (D. Del. Aug. 28, 2013)

   (“Accused Products must be limited to those which have been both timely accused and the subject




   1
     Oxford has identified at least three products here: (1) the HMM basecalling algorithm was
   accused of infringing the ’400 and ’323 Patents, but Oxford ceased distribution of that algorithm
   in the U.S. prior to the date the patents-in-suit issued; (2) “SmidgION” was accused of infringing
   all patents-in-suit, but this product has not been manufactured, distributed, or sold; and (3) “2DC”
   is a future product that has publicly announced but has not been accused and has not yet been
   developed, distributed, or sold.


   Active 44661029.1                                2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 384 of 845 PageID #: 30198




   of proper infringement contentions. . . . “[A]ny expert opinion or suggested testimony that assumes

   or attempts to prove that the [unaccused products] infringe the [patent-in-suit] should not be

   allowed.”).

            Moreover, any reference to products—past, present, and future—that were not sold in the

   U.S. during the relevant time period is neither relevant to nor probative of any issue in the case.

   Fresenius Medical Care Holdings, Inc. v. Baxter Int’l, Inc., 2006 WL 1627065 (N.D. Cal. June

   13, 2006) (excluding from trial product models which had not been used in the U.S.). Particularly

   as to Oxford’s future products, there can be no doubt that such products have no probative value—

   they cannot infringe because they do not yet exist. Since they do not exist, they could also not

   have been accused or subjected to discovery, and therefore cannot be relevant. Fed. R. Evid. 401.

            Furthermore, admission of testimony, evidence, and arguments regarding products Oxford

   has not sold during the relevant time period of this case—whether past, present, or future

   products—would be prejudicial, confusing, and waste valuable trial time. There is no need for the

   jury to learn of past products that were not sold during the relevant period or future products whose

   functionality, use cases, and sales have yet to be established. Any probative value of the existence

   of such products is minimal and does not make the ultimate issues here more or less likely. Fed.

   R. Evid. 401, 403. Indeed, courts have precluded such argument, testimony, and evidence

   regarding future products for these very reasons. See, e.g., Exhibit 2, Paice, LLC v. Hyundai Motor

   Co., Civil Action No. MJG-12-499 at 9 (D. Md. Sept. 18, 2015) (precluding plaintiffs from

   referring to non-accused products including future products under development); Exhibit 3,

   Wisconsin Alumni Research Foundation v. Apple, No. 14-cv-062-wmc at 15 (W.D. Wis. Sept. 29,

   2015) (granting a motion in limine to preclude evidence or argument regarding defendant’s future

   products); Extreme Networks, Inc. v. Enterasys Networks, Inc., 2008 WL 4621440 at *3 (W.D.




   Active 44661029.1                                3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 385 of 845 PageID #: 30199




   Wis. May 16, 2008) (granting motion in limine to exclude evidence relating to non-accused

   devices). PacBio’s experts’ references to discontinued and future Oxford products, particularly

   without fully opining that those products infringe the asserted patent claims, will only confuse the

   jury as to how that evidence applies to the products PacBio has in fact accused. Indeed, in this

   case, the jury is already being faced with becoming acquainted with a myriad of technological

   terms, four different patents, no less than 27 patent claims, and at least 20 products that PacBio

   actually has accused. Therefore, it would be a waste of trial time for PacBio to confuse the jury

   with references to products that are not relevant.

            For the above reasons, Oxford respectfully requests an order precluding PacBio from

   arguing, testifying, or admitting evidence relating to Oxford past, present, or future products that

   were not sold during the relevant period for this litigation.




   Active 44661029.1                                 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 386 of 845 PageID #: 30200




                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
    OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese
                                               jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
    Mysha Lubke                                jlyons@mnat.com
    David Weaver
    BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
    98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234




   Active 44661029.1                       5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 387 of 845 PageID #: 30201




                      EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 388 of 845 PageID #: 30202
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 389 of 845 PageID #: 30203
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 390 of 845 PageID #: 30204
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 391 of 845 PageID #: 30205
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 392 of 845 PageID #: 30206
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 393 of 845 PageID #: 30207
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 394 of 845 PageID #: 30208
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 395 of 845 PageID #: 30209
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 396 of 845 PageID #: 30210




                      EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 397 of 845 PageID #: 30211
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 398 of 845 PageID #: 30212
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 2 of 11



   I.    PLAINTIFFS’ MOTIONS IN LIMINE

         1.     Preclude Hyundai from referring to Paice or Abell as a
                “troll,” “NPE,” “patent pirate,” or similar
                pejorative.

         GRANTED.

         Defendants shall, as will Plaintiffs, refer to Paice as a

   “technology company” that develops technology, seeks to obtain

   patents to license to other companies to use in manufacturing

   products, but that Paice does not itself manufacture or sell any

   products. Defendants shall not refer to the fact (if it is a

   fact) that Paice has not developed new technology after that

   included in the patents at issue.

         If Plaintiffs request, I will consider an instruction to

   the effect that there are some companies that abuse patent

   rights but that all concerned parties agree that Paice is not

   one of those.


         2.     Preclude Hyundai from presenting any argument,
                evidence, or testimony disparaging the Patent Office
                or patent examiners.

         GRANTED IN PART.

         Any argument, evidence, or testimony regarding the Patent

   Office or patent examiners shall refer to a precise quotation of

   a statement made by Judge Fogel in the Federal Judicial Center

   video being shown to the jury.




                                          2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 399 of 845 PageID #: 30213
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 3 of 11



         3.     Exclude reference to any arrangements—contingent fee
                or otherwise—to pay attorneys’ fees.

         GRANTED.

         There shall be no such reference.


         4.     Exclude any argument, evidence, or testimony
                concerning Defendants’ own patents.

         DENIED.

         However, in this regard, the Court will provide the jury

   with a stipulation or, if necessary, an instruction, to the

   effect that Hyundai is a company that has its own active

   research and development. It devotes considerable resources to

   this. Hyundai has received numerous patents for various aspects

   of all the automobiles that it produces.          However, the Court

   will make it clear that the fact that Hyundai may have a patent

   for one feature does not mean that it does not infringe patents

   on some other feature.


         5.     Exclude any argument, evidence, or testimony
                concerning Plaintiffs’ request for injunctive relief.

         GRANTED.

         There shall be none of this.




                                          3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 400 of 845 PageID #: 30214




                    EXHIBIT 3
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 401 ofPage
                                                         09/29/15   845 PageID
                                                                        1 of 48 #: 30215



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

   WISCONSIN ALUMNI RESEARCH
   FOUNDATION,

                              Plaintiff,                          OPINION AND ORDER
         v.
                                                                       14-cv-062-wmc
   APPLE, INC.,

                              Defendant.


         This case is set for a jury trial commencing October 5, 2015. Based on the parties’

   extensive brief and oral argument at the final pretrial conference, the court issues the

   following opinion and order on defendant Apple’s numerous motions in limine, including

   several motions to strike expert testimony.



                                           OPINION

   I. Apple’s Motions in Limine

         A. MIL 1: preclude WARF from seeking damages on non-U.S. sales (dkt.
            #338)

         In its first motion in limine, Apple seeks to limit the royalty base, arguing that

   WARF should be precluded from seeking damages on non-U.S. sales of the accused

   products. Specifically, Apple contends WARF “should not be permitted to try to recover

   damages at trial on accused products that were never made, used, sold or offered for sale

   in the United States, or imported into the United States.” (Def.’s Mot. (dkt. #338) 4.)

   See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 455 (2007) (explaining that the Patent
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 402 ofPage
                                                         09/29/15   845 PageID
                                                                        2 of 48 #: 30216



   Act “operate[s] only domestically and do[es] not extent to foreign activities”) (internal

   citation and quotation marks omitted)).

          First, Apple challenges WARF’s claim to damages on processors that were made by

   Taiwan Semiconductor Manufacturing Company (“TSMC”) and Samsung entirely in

   Taiwan or Korea and never sold in or imported into the United States. In its response,

   WARF concedes that these damages are no longer available in light of the Federal

   Circuit’s recent decision in Carnegie Mellon University v. Marvell Technology Group, --- F.3d -

   --, No. 2014-1492, 2015 WL 4639309 (Fed. Cir. Aug. 4, 2015). As such, this part of the

   motion is GRANTED as unopposed.

          Second, Apple challenges WARF’s position that it may seek damages on

   processors that were initially fabricated by Samsung in part in Texas but were completed

   overseas and never sold in or imported into the United States after completion. Apple

   reasons that these processors cannot “function” -- and therefore cannot infringe --

   without the additional manufacturing steps that are performed in Korea. In response,

   WARF argues that evidence shows these processors are “capable of” performing claimed

   functions at the time they leave Texas, and therefore infringe before export, or at least

   there a jury could so find. (Pl.’s Opp’n (dkt. #439) 9-10 (discussing Finjan, Inc. v. Secure

   Computing Corp., 626 F.3d 1197, 1204-05 (Fed. Cir. 2010)).) On the present record, it is

   unclear whether a reasonable jury could conclude that these processors manufactured in

   part in the United States are capable of infringing at the point of their manufacturing in

   Texas and therefore are properly considered in the damages calculation. Moreover, there

   appears to be a disagreement as to what proof is required to establish direct infringement


                                                 2
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 403 ofPage
                                                         09/29/15   845 PageID
                                                                        3 of 48 #: 30217



   for these processors.1 Accordingly, the court RESERVES on this motion pending a final

   articulation of jury instructions on damages and, if appropriate, a factual proffer from

   WARF after liability has been submitted to the jury.




             B. MIL 2: preclude reference to Apple’s total profits, revenues, net worth,
                etc. (dkt. #338)

             In this motion, Apple seeks an order precluding WARF “from referring at trial to

   the total profits, revenues or price of Apple products or Apple’s total net worth or stock

   value.”     (Def.’s Mot. (dkt. #338) 11.) The court is somewhat perplexed by Apple’s

   motion in light of its opposition to WARF’s motion to exclude evidence and argument

   regarding the entire market value rule and its expert’s reliance on a $1.7 trillion figure in

   calculating an effective royalty rate based on five Apple license agreements. Regardless,

   Apple argues that the “evidentiary principle” described by the Federal Circuit in Ericsson,

   Inc. v. D-Link Systems, Inc., 773 F.3d 1201 (Fed. Cir 2014), precludes introduction of the

   value of the entire product. As the court explained:

                    The point of the evidentiary principle is to help our jury
                    system reliably implement the substantive statutory
                    requirement of apportionment of royalty damages to the
                    invention’s value. The principle, applicable specifically to the
                    choice of a royalty base, is that, where a multi-component
                    product is at issue and the patented feature is not the item
                    which imbues the combination of the other features with
                    value, care must be taken to avoid misleading the jury by placing
                    undue emphasis on the value of the entire product. It is not that an
                    appropriately apportioned royalty award could never be
                    fashioned by starting with the entire market value of a multi-
                    component product—by, for instance, dramatically reducing

   1
       Indeed, the parties continue to brief this issue in supplemental filings. (See Dkt. ##458, 459.)


                                                      3
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 404 ofPage
                                                         09/29/15   845 PageID
                                                                        4 of 48 #: 30218



                 the royalty rate to be applied in those cases—it is that
                 reliance on the entire market value might mislead the jury,
                 who may be less equipped to understand the extent to which
                 the royalty rate would need to do the work in such instances.

   Id. at 1226-27 (emphasis added).

          In response, WARF agrees that it will not refer to Apple’s total net worth or stock

   value, but argues that the other categories -- total profits, revenue and prices of the

   accused products -- should not be excluded because WARF’s experts rely on these figures

   as a “starting point for apportioning down a royalty base.” (Pl.’s Opp’n (dkt. #439) 16

   (emphasis omitted).) In support, WARF cites to the district court’s discussions of the

   entire market value rule in Ericsson, which the Federal Circuit affirmed, in which the

   district court did not strike plaintiff’s expert’s use of the “value of end products” as a

   starting point, because the expert’s royalty base was not the market value of the full

   product, but rather the “market value of the contribution of the asserted patents to the

   end products.” Ericsson, Inc. v. D-Link Sys., Inc., No. 6:10-CV-473, 2013 WL 4046225, at

   *15 (E.D. Tex. Aug. 6, 2013), aff’d in relevant part, 773 F.3d 1201 (Fed. Cir. 2014). (See

   also Pl.’s Opp’n (dkt. #439) 19-20 (citing other cases where district courts have allowed

   figures representing the total value of the end product for purposes of establishing the

   starting point of an expert’s analysis).)

          Separate from this general concern about not using the entire value of a product

   (whether measured in terms of price, profits or revenues) as the royalty base, the Federal

   Circuit has also expressed concern about the prejudicial effect of a large number being

   introduced to the jury even as a starting point in the expert’s analysis. Even in the face

   of a cross-examination and a curative instruction, the Federal Circuit vacated a damages

                                               4
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 405 ofPage
                                                         09/29/15   845 PageID
                                                                        5 of 48 #: 30219



   award in Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1320 (Fed. Cir. 2011), in

   part because of the plaintiff’s reference to defendant Microsoft’s total market value of

   Office and Windows of $19 billion.         The court explained, “The disclosure that a

   company has made $19 billion dollars in revenue from an infringing product cannot help

   but skew the damages horizon for the jury, regardless of the contribution of the patented

   component to this revenue.” Id. “The $19 billion cat was never put back into bag even

   by Microsoft’s cross-examination.” Id.

          Given the scale of Apple’s total revenues or total profits (or even just those

   revenues and profits from the accused iPhones and iPads), Apple’s concern of prejudice

   is, if anything, magnitudes greater than Microsoft.

          In response, WARF nevertheless points to two particular aspects of its experts’

   testimony which may be implicated by Apple’s motion. First, WARF’s expert Cathy

   Lawton seeks to rely as an initial step in her analysis on the $100 price premium of the

   accused iPhone 5s over the unaccused iPhone 5c. Lawton’s use of the figure does not

   place “undue emphasis on the value of the entire product,” Ericsson, 773 F.3d at 1226 --

   indeed, it does not even disclose the full value.       As such, the court will allow this

   testimony if only as a starting point. Second, WARF’s expert Christopher Knittel “uses

   the end-user smartphone and tables prices” as one input in his regression analysis. (Pl.’s

   Opp’n (dkt. #439) 19.) While this may be a closer call, the court similarly finds the

   disclosure of the price of one of the accused products does not place undue emphasis on

   the total value of the accused products. See Fractus, S.A. v. Samsung Electronics, Co., Ltd.,

   876 F. Supp. 2d 802, 834-35 (E.D. Tex. 2012) (denying motion for judgment as a


                                                5
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 406 ofPage
                                                         09/29/15   845 PageID
                                                                        6 of 48 #: 30220



   matter of law, ruling that it was proper for plaintiff to present evidence of the average

   overall selling price of the accused cellphone with infringing internal antenna, then

   determining that the antenna comprised about 10% of the value of the cellphone, and

   apportioning the patented features from the unpatented features).

          Perhaps the jury will have enough information to calculate total revenues or

   profits, but exclusion of this evidence on that basis is a stretch under current Federal

   Circuit case law. As such, this motion is GRANTED as unopposed as to Apple’s total

   revenues, total profits, total net worth and stock value, but DENIED as to references to

   the price of Apple’s products consistent with this opinion.




          C. MIL 3: preclude damages on sales of the accused products before the
             complaint was filed (dkt. #338)

          Apple moves to preclude WARF from seeking damages on sales of Apple’s accused

   products before the complaint was filed.2 In support of its motion, Apple argues that (1)

   WARF failed to provide Apple with any pre-suit notification of the ’752 patent, pointing

   to two email communications which describe “patented technology” but do not mention

   the ’752 patent or allege that Apple is infringing; and (2) Intel (the only entity practicing

   the invention) did not mark any of its products with the ’752 patent after it obtained a

   license in 2009.

          In response, WARF argues that Apple failed to demonstrate a “forfeiture of

   damages” under 35 U.S.C. § 287(a) because “there is simply no competent evidence that


   2
    Apple contends that the significance of this motion is that it would decrease WARF’s maximum
   damages claim from $862.4 million to $674.2 million.

                                                6
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 407 ofPage
                                                         09/29/15   845 PageID
                                                                        7 of 48 #: 30221



   any processor made or sold in the United States by Intel following the 2009 WARF/Intel

   Settlement Agreement was a ‘patented article’ that practices the ’752 patent.”         (Pl.’s

   Opp’n (dkt. #439) 22.)        In other words, WARF argues (seemingly contrary to its

   infringement claim against Intel and $110 million settlement) that there is no evidence

   that there are Intel products practicing the ’752 patent and, therefore, no evidence that

   there are products to mark.

          In fairness, WARF also points to testimony during the course of the Intel lawsuit

   of Intel officers, stating that the alleged infringing feature of Intel’s product had been

   removed from the processor. (Id. at 23-24.) As such, WARF argues that Intel has failed

   to “establish Intel’s post-settlement processors practice any claim of the ’752 patent.”

   (Id. at 24.)

          While the court agrees with Apple that WARF bears the burden of demonstrating

   marking, Apple has the initial burden to demonstrate that there are patented products

   that require marking in order to forfeit pre-lawsuit damages. (Id. at 27-28.) At least in

   its motion in limine, Apple has failed to make such a showing. Accordingly, this motion

   is DENED, without prejudice to demonstrating at trial that Intel practiced the patent

   after the 2009 license and, therefore, WARF forfeited pre-lawsuit damages by failing to

   mark the patented products.




          D. MIL 4: preclude evidence or argument on this court’s and the Intel
             court’s summary judgment decisions (dkt. #338)

          Apple seeks an order precluding any reference to the court’s summary judgment

   decision in this case or Judge Crabb’s decision in the Intel case. Specifically, Apple argues

                                                7
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 408 ofPage
                                                         09/29/15   845 PageID
                                                                        8 of 48 #: 30222



   that WARF should not be permitted to: (1) tell the jury that the court and the Intel

   court adopted WARF’s proposed construction of “prediction;” (2) refer to the court’s

   summary judgment rulings rejecting Apple’s arguments regarding anticipation by Steely

   and indefiniteness; and (3) refer to the court’s rulings that certain of Apple’s defenses

   were not objectively reasonable.

          WARF interposes an unqualified opposition to this motion with respect to the

   willful infringement phase of trial. WARF also opposes the motion for the liability phase

   of trial with respect to: (1) the court’s finding that Steely does not anticipate the ’752

   patent; and (2) any expert testimony that is contrary to the court’s construction of

   “prediction.” (Pl.’s Opp’n (dkt. #439) 31-32.)

          Taking each challenge separately, the court agrees with Apple that the jury need

   not know that the court rejected Apple’s construction of the term “prediction” during the

   liability or damages phases of the trial.3 Instead, the court will simply instruct the jury

   on the meaning of that term, without reference to which party proposed that

   construction. If one of Apple’s experts attempts to offer testimony based on the meaning

   of the word “prediction” which runs counter to the court’s interpretation, then WARF

   should object, but neither WARF nor the court need anticipate that testimony by

   informing the jury that the court adopted WARF’s construction of “prediction” at

   summary judgment. As for the willful infringement phase, Judge Crabb’s construction of



   3
     As discussed during the final pretrial conference and again below, see infra Opinion § I.U, the
   court intends to try the subjective prong of WARF’s willfulness claim (assuming the court does
   not find that Apple’s defenses were objectively reasonable) after the jury decides both liability
   (phase I) and damages (phase II).


                                                  8
Case 1:17-cv-01353-LPS  Document Document
        Case: 3:14-cv-00062-wmc  546-1 Filed 08/13/20
                                          #: 468  Filed:Page 409 ofPage
                                                         09/29/15   845 PageID
                                                                        9 of 48 #: 30223



   the ’752 patent in Intel may be relevant to Apple’s subjective intent. As such, the court

   will reserve on whether WARF may introduce the Intel construction during the willful

   infringement phase of trial.

          Next, the parties disagree as to whether the jury needs to know that the court

   already determined that Steely does not anticipate the ’752 patent.              In the jury

   instructions, the court will inform the jury as to what prior art references they may

   consider in determining whether a specific prior art reference anticipates the ’752 patent.

   Again, the court need not inform the jury that it has already rejected Apple’s anticipation

   claim based on Steely. To the extent Apple’s experts attempt to opine that the ’752

   patent is anticipated by Steely, then WARF should again object. Of course, Apple should

   ensure that its experts are aware of the court’s prior rulings and do not testify in a

   manner contrary to those rulings.

          Finally, with respect to the court’s summary judgment rulings on the objective

   prong of the willful infringement claim, the court will inform the jury of that as part of its

   willfulness instructions, if it finds that Apple’s defenses were not objectively reasonable.

   The jury need not know, however, about any findings on the objective prong of the

   willful infringement -- indeed, they need not know anything about willful infringement --

   until the third phase of the trial. Accordingly, Apple’s motion in limine is GRANTED IN

   PART, RESERVED IN PART AND DENIED IN PART as described above.




                                                 9
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 410 ofPage
                                                          09/29/15    845 10
                                                                          PageID
                                                                             of 48 #: 30224



          E. MIL 5: preclude evidence or argument on IPR proceedings for the ’752
             patent (dkt. #338)

          On Federal Rule of Evidence 403 grounds, Apple moves to preclude WARF from

   offering evidence or argument regarding the Patent Office’s Inter Partes review (IPR) of

   the ’752 patent. Apple initiated the IPR proceedings on September 20, 2014, seeking

   review of the ’752 patent on the grounds that two prior art references -- Hesson and

   Steely -- rendered the claims of the ’752 patent obvious and unpatentable. Apple relied

   on a declaration of Dr. Robert Colwell, Apple’s validity expert in this lawsuit, which

   made several of the same arguments regarding the Steely and Hesson patents that Apple

   intends to present to the jury in support of its invalidity defense in this case. (Colwell

   Decl. (dkt. #52-2) ¶ 25.)

          The Patent Office’s Patent Trial and Appeal Board (PTAB) denied Apple’s

   petition on April 15, 2015, concluding in a 27-page decision that Apple “has not shown,

   under 35 U.S.C. § 314(a), that there is a reasonable likelihood that it will prevail with

   respect to at least one of the challenged claims.” (Abernethy Decl., Ex. A (dkt. #151-1)

   3.) On August 19, 2015, PTAB denied Apple’s request for rehearing, ending that IPR

   proceeding.

          Apple argues that WARF should be precluded from offering evidence or argument

   regarding the IPR proceeding given its minimal probative value, risk of causing unfair

   prejudice, and possibility of misleading and confusing the jury.       Naturally, WARF

   opposes the motion, arguing that PTAB’s decision is highly probative of validity of the

   ’752 patent, particularly where Apple intends to present many of the same arguments.



                                              10
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 411 ofPage
                                                          09/29/15    845 11
                                                                          PageID
                                                                             of 48 #: 30225



          There appears to be no controlling Federal Circuit law on the admissibility of

   evidence from an IPR proceeding. As WARF points out, the Federal Circuit has held that

   the Patent Office’s consideration of a prior art reference during prosecution of the patent

   may affect the weight given to that prior art during a subsequent invalidity challenge in

   court. See, e.g., Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1260-61 (Fed. Cir. 2012)

   (“While the ultimate burden of proof [of proving invalidity] does not change, new

   evidence not considered by the PTO may carry more weight . . . than evidence previously

   considered by the PTO, and may go further toward sustaining the attacker’s unchanging

   burden.) (citation and internal quotation marks omitted).

          This argument makes sense as far as it goes. After all, this would be true if prior

   art was presented to and reviewed by a patent examiner during prosecution who

   determined that it does not bar issuance of the patent as interpreted and approved by the

   examiner.

          However, an IPR proceeding is different.          An IPR proceeding is not an

   examination by a patent examiner in which a decision is made about the scope and

   validity of a patent. It is an adjudicative proceeding during which PTAB, comprised of

   three administrative law judges, determine whether the challenger has shown “a

   reasonable likelihood” that it will prevail on its challenges. See Abbott Labs. v. Cordis

   Corp., 710 F.3d 1318, 1326 (Fed. Cir. 2013) (“The purpose of this reform [America

   Invents Act] was to ‘convert[ ] inter partes reexamination from an examinational to an

   adjudicative proceeding. . . .”) (citation omitted). Moreover, the prior art that can be

   considered by PTAB is more limited. See 35 U.S.C. § 311(b) (A petitioner in an inter


                                               11
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 412 ofPage
                                                          09/29/15    845 12
                                                                          PageID
                                                                             of 48 #: 30226



   partes review may request to cancel as unpatentable 1 or more claims of a patent only on

   a ground that could be raised under section 102 or 103 and only on the basis of prior art

   consisting of patents or printed publications.”).       Still, PTAB’s rulings are generally

   intended to have a preclusive effect on the parties. See 35 U.C.C. § 315(e) (describing

   estoppel effect of IPR).

          Here, Apple sought review of the ’752 patent based on two pieces of prior art, and

   PTAB concluded that Apple had not shown a “reasonable likelihood” of prevailing on its

   challenges.   Even so, PTAB did not conclude that the patent was either “valid” or

   “invalid.” In other words, there was no explicit, or even implicit, decision on the validity

   of the patent as there is during the initial prosecution of the patent.

          Several courts, including the Federal Circuit, have considered whether evidence of

   an ongoing reexamination or IPR proceeding is admissible, with the majority concluding

   that the evidence should be precluded. Although these cases are distinguishable because

   the IPR proceeding is completed in the present case, the possibility of potential prejudice

   and jury confusion nonetheless is real. See, e.g., K–TEC, Inc. v. Vita–Mix Corp., 696 F.3d

   1364, 1376 (Fed. Cir. 2012) (noting that “[i]t is generally true that evidence of non-final

   reexamination determinations is of little relevance and presents a risk of jury confusion”);

   Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331, 1343 (Fed. Cir. 2009) (“The district

   court did not abuse its discretion in concluding that the prejudicial nature of the

   evidence concerning the ongoing parallel reexamination proceeding outweighed whatever

   marginal probative or corrective value it might have had in this case.”); Personalized User

   Model, L.L.P. v. Google Inc., No. CV 09-525-LPS, 2014 WL 807736, at *3 (D. Del. Feb.


                                                12
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 413 ofPage
                                                          09/29/15    845 13
                                                                          PageID
                                                                             of 48 #: 30227



   27, 2014) (“Given the non-finality of the reexamination proceedings (appeal rights have

   not been exhausted) and the different standards applicable to reexaminations and

   litigation, the probative value of the reexamination evidence is substantially outweighed

   by the risk of unfair prejudice and the risk of confusing the jury.”).4

          A handful of district courts have also considered whether to admit evidence from

   completed IPR proceedings, with several concluding that the evidence could be admitted

   in conjunction with jury instructions explaining the different standards applicable to

   court and IPR proceedings. See, e.g., StoneEagle Servs., Inc. v. Pay-Plus Solutions, Inc., No.

   8:13-CV-2240-T-33MAP, 2015 WL 3824208, at *8 (M.D. Fla. June 19, 2015); Universal

   Electronics, Inc. v. Universal Remote Control, Inc., No. SACV 12-00329 AG, 2014 WL

   8096334, at *7 (C.D. Cal. Apr. 21, 2014); Oracle America, Inc. v. Google, Inc., Civ. No. 10–

   03561, 2012 WL 1189898, *3 (N.D. Cal. Jan. 4, 2012).5 In contrast, at least one court



   4
     See also IA Labs CA, LLC v. Nintendo Co., 857 F. Supp. 2d 550, 552 (D. Md. 2012) (“As for the
   probative value and potential prejudice of the reexamination proceedings, the Court agrees with
   the vast majority of courts that such evidence has little relevance to the jury’s independent
   deliberations on the factual issues underlying the question of obviousness and that risk of jury
   confusion is high.” (internal citation and quotation marks omitted)); Tesco Corp. v. Weatherford
   Int’l, Inc., 750 F. Supp. 2d 780, 794 (S.D. Tex. 2010) (excluding evidence of a reexamination
   interim determination given the “serious risk that a jury would view the examiners as expert and
   authoritative”); Transamerica Life Ins. v. Lincoln Nat’l Life Ins. Co., 597 F. Supp. 2d 897, 907 (N.D.
   Iowa 2009) (“This court agrees with its brethren that evidence of incomplete patent
   reexamination proceedings is not admissible to prove invalidity of a patent, because it has no
   probative value on that issue . . . and even if the evidence has some marginal probative value, that
   probative value is outweighed by its potential for undue prejudice or confusion of the jury about
   the presumption of validity of the patent.”).

   5
     WARF suggests that the jury instructions approved by this court in Ameritox, Ltd. v. Millennium
   Health, LLC, No. 3:13-cv-00832-WMC, slip op. at 5 (W.D. Wis. Apr. 15, 2015) (dkt. #411), are
   an example of instructions that may be provided to a jury on this issue. In that case, the jury was
   instructed that, “In deciding whether [defendant] has met its burden of proof, you may consider
   whether or not the U.S. Patent and Trademark Office previously considered the prior art
   references or the arguments against validity during patent prosecution.” However, those

                                                    13
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 414 ofPage
                                                          09/29/15    845 14
                                                                          PageID
                                                                             of 48 #: 30228



   has concluded that evidence of an IPR proceeding should be excluded under Rule 403,

   even where the proceeding was complete. See, e.g., Interdigital Commc’ns Inc. v. Nokia Corp.,

   No. CV 13-10-RGA, 2014 WL 8104167, at *1 (D. Del. Sept. 19, 2014).

          Generally, this court agrees with Apple and those courts that have declined to

   admit evidence of non-dispositive IPR proceedings: any probative value of this evidence

   is substantially outweighed by the risk of unfair prejudice, as well as the risk of jury

   confusion. The IPR proceeding is subject to different standards, purposes and outcomes

   than both the original prosecution and this court proceeding.         Not only is PTAB’s

   decision not binding in these proceedings, the law is not even clear on whether and how

   much the PTAB’s decision denying Apple’s request for review should affect the weight

   given to the two prior art references presented during the IPR proceedings. Although the

   court could attempt to provide instructions to the jury regarding the purpose and current

   standards applicable to the IPR proceeding, it would be difficult for a jury to understand,

   much less apply, the nuanced differences between the various proceedings and to

   determine how much weight should be given to PTAB’s decision, if any. Instead, there is

   a great risk that the jury would conclude, incorrectly, that the Patent Office has twice

   held the ’752 patent is nonobvious over prior art.        Such a conclusion would likely

   unfairly prejudice the jury against Apple before being asked to decide the same question.

   Accordingly, this motion is GRANTED.




   instructions do not address the issue here: whether evidence of a PTAB decision denying a
   request for IPR review should be admitted over a Rule 403 objection.


                                                14
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 415 ofPage
                                                          09/29/15    845 15
                                                                          PageID
                                                                             of 48 #: 30229



          F. MIL 6: exclude WARF’s expert Mudge from testifying about IPR
             proceedings (dkt. #338)

          In this motion, Apple moves to preclude WARF’s expert Mudge from testifying

   about the IPR proceedings. WARF has responded that it does not intend to present any

   testimony from Mudge about the IPR proceedings.         (Pl.’s Opp’n (dkt. #439) 49.)

   Moreover, the court is barring admission of evidence regarding the IPR proceedings.

   Accordingly, this motion is GRANTED.




          G. MIL 7: preclude evidence or argument regarding Apple’s future products
             (dkt. #338)

          This motion is GRANTED as unopposed for the same reasons provided in the

   court’s decision on WARF’s motion in limine 4. (See 9/28/15 WARF’s MIL Op. & Order

   (dkt. #464) § I.D.)




          H. MIL 8: preclude evidence or argument that Apple copied or stole
             WARF’s alleged invention (dkt. #338)

          In this motion, Apple seeks an order precluding WARF from offering evidence or

   argument suggesting that Apple “copied” or “stole” WARF’s invention.        In support,

   Apple principally argues that WARF lacks evidence that the engineers involved in Apple’s

   development of the accused feature were aware of the ’752 patent before or during the

   development of the accused LSD Predictor. In particular, Apple takes issue with WARF’s

   (1) reliance on a 1998 paper purportedly reviewed by Apple’s engineers during the

   development of the LSD Predictor, (2) assertion that the ’752 patent was “widely known

   in the computer architecture world,” and (3) argument that the LSD Predictor is “in

                                             15
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 416 ofPage
                                                          09/29/15    845 16
                                                                          PageID
                                                                             of 48 #: 30230



   significant part identical to the working embodiment of the ’752 patent specification” as

   support for WARF’s position that “Apple stole or copied the patent.” (Def.’s Mot. (dkt.

   #338) 31-33.)

          In its opposition, WARF claims to have substantial evidence that gives rise to a

   reasonable inference on the part of the jury that Apple copied the ’752 patent and

   discusses in detail:   (1) the 1998 paper; (2) WARF’s expert Dr. Conte’s view of the

   general awareness of the ’752 patent; and (3) Dr. Conte’s comparison of Apple’s alleged

   infringing product to the ’752 specification. While courts have excluded argument that

   the defendant copied or stole the patented invention in the face of no evidence in

   support, see, e.g., Calouri v. One World Techs., Inc., No. 07-cv-2035, 2012 WL 2004173, at

   *2 (C.D. Cal. June 4, 2012), WARF has at least some evidence to support its position.

   Whether this evidence alone is sufficient -- for the jury to find copying for purposes of

   secondary considerations of non-obviousness or willful infringement -- is an open

   question, but the court is in no position to exclude evidence of copying or WARF’s

   argument to that effect at this point.6 Accordingly, this motion is DENIED.




   6
    Apple argues that evidence of copying is not necessary to prove infringement. (Def.’s Mot. (dkt.
   #338) 34 (citing Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1351 (Fed. Cir. 2002)).)
   Nonetheless, copying is relevant to secondary considerations of non-obviousness and willfulness.
   See SynQor, Inc. v. Artesyn Techs., Inc., 709 F.3d 1365, 1377 (Fed. Cir. 2013) (considering evidence
   of copying by competitors as objective evidence of non-obviousness); L.A. Gear, Inc. v. Thom McAn
   Shoe Co., 988 F.2d 1117, 1127 (Fed. Cir. 1993) (an infringer’s “deliberate copying was strong
   evidence of willful infringement, without any exculpatory evidence to balance the weight”).


                                                   16
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 417 ofPage
                                                          09/29/15    845 17
                                                                          PageID
                                                                             of 48 #: 30231



          I. MIL 9: preclude evidence or argument for secondary considerations that
             are not tied to the ’752 patent (dkt. #338)

          Apple moves to exclude 107 exhibits that WARF intends to offer as praise of the

   invention claimed in the ’752 patent. Apple does not dispute that praise of the invention

   is objective evidence of non-obviousness. See, e.g. Muniauction, Inc. v. Thomson Corp., 532

   F.3d 1318, 1327-28 (Fed. Cir. 2008). Instead, Apple argues that WARF’s exhibits lack

   the requisite “nexus between the merits of the claimed invention” and the praise

   identified. Id. (no nexus established where praise was for the patented device but was not

   tied to the “scope of the claims”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311-

   12 (Fed. Cir. 2006) (secondary considerations of non-obviousness are “only significant” if

   there is a nexus to “the claimed invention”).

          In briefing and at the final pretrial conference, Apple grouped these exhibits into

   the following categories: (1) documents that don’t actually praise anything, Exs. 15-53;

   (2) documents praising the inventors’ work generally, but not discussing their work on

   memory dependence prediction, Exs. 54-60; (3) documents commenting on the

   inventors’ work on memory dependence generally, but not identifying any particular

   aspect that corresponds with the claimed invention of the ’752 patent, Exs. 61-92; and

   (4) the commercial success of Apple’s accused products, Exs. 93-121.

          In response, WARF points out that the “nexus” between the invention and the

   praise goes to the weight of the evidence, not its admissibility. See Pro-Mold & Tool Co. v.

   Great Lakes Plastics, Inc., 75 F.3d 1568, 1574 (Fed. Cir. 1996) (“It is within the province

   of the fact-finder to resolve these factual disputes regarding whether a nexus exists

   between the commercial success of the product and its patented features, and to

                                               17
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 418 ofPage
                                                          09/29/15    845 18
                                                                          PageID
                                                                             of 48 #: 30232



   determine the probative value of [plaintiff’s] evidence of secondary considerations for

   rebutting the prima facie case of obviousness.”). In other words, WARF argues, whether

   the challenged exhibits are evidence of praise of the invention is a question for the jury.

          This motion is similar to one filed by Intel during the Intel litigation. In resolving

   that motion, Judge Crabb declined to address each challenged exhibit individually, and

   instead precluded “documents containing only general praise for inventors, documents

   praising the load/store feature described in the invention [because it was not a claimed

   part of the patent] and statements describing defendant’s apparent infringement rather

   than praising the invention.” WARF v. Intel Corp., No. 9-cv-78-bbc, slip op. at 7 (W.D.

   Wis. Sept. 24, 2009) (dkt. #442).

          This court will adopt a similar approach.        Apple has not identified specific

   objections to each exhibit it seeks to challenge, and the court will not strike all of the

   exhibits based on Apple’s general arguments. Certainly, some of Apple’s challenges go to

   the weight that should be given this evidence. For example, some of the documents

   discuss the inventors’ academic work on “memory dependence prediction.”               WARF

   intends to call an expert to explain the relationship between the aspects of “memory

   dependence prediction” praised and the asserted claims of the patent.          A jury could

   conclude that such documents are evidence of praise for the patented invention. On the

   other hand, some of the exhibits identified by Apple are troubling.              Documents

   containing only general praise for the inventors without reference to the patented

   invention are irrelevant. Similarly, some of the documents laud the importance of ever




                                                18
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 419 ofPage
                                                          09/29/15    845 19
                                                                          PageID
                                                                             of 48 #: 30233



   greater processor speed, while documents praising features described in the invention that

   are “unclaimed” features are irrelevant. Muniauction, 532 F.3d at 1328.

          Accordingly, this motion is GRANTED IN PART AND DENIED IN PART.

   WARF is precluded from introducing any of these exhibits that (1) contain only general

   praise for inventors without praising their work specifically related to the patented

   invention; (2) praise the inventor’s work generally, unless WARF has expert testimony

   connecting that praise to the patented invention; (3) praise unclaimed features described

   in the ’752 patent; or (4) describe the commercial success of Apple’s products, unless

   WARF has expert testimony connecting that praise to the patented invention.            The

   parties are instructed to confer and agree on which exhibits must be precluded under this

   ruling. If they are unable to agree on particular exhibits, they should present specific

   disputes to the court in advance of trial.




          J. MIL 10: preclude evidence or argument regarding infringement under
             the doctrine of equivalents for certain claims (dkt. #338)

          Apple moves to preclude WARF from presenting evidence or arguing that Apple’s

   products satisfy the “predetermined range” or “synchronization table” claim elements

   under the doctrine of equivalents on the grounds that WARF’s infringement expert, Dr.

   Thomas Conte, did not include an explicit doctrine of equivalents analysis as to those

   claim limitations in his infringement report. More specifically, Apple asserts that in order

   to pursue an equivalents theory, WARF was required to disclose particularized expert

   testimony linking each limitation in the ’752 patent to elements in Apple’s products and

   explaining why any differences between Apple’s products and the claim limitations are

                                                19
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 420 ofPage
                                                          09/29/15    845 20
                                                                          PageID
                                                                             of 48 #: 30234



   “insubstantial.” See, e.g., Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1382

   (Fed. Cir. 2009) (“To support a finding of infringement under [the doctrine of

   equivalents], [plaintiff] must have presented, on a limitation-by-limitation basis,

   particularized testimony and linking argument as to the insubstantiality of the

   differences between [the claim elements] and [accused product], or with respect to the

   function, way, result test.” (citation and internal quotation marks omitted)).

          Instead, Apple argues, Dr. Conte’s report includes one conclusory paragraph

   regarding doctrine of equivalents with respect to the “predetermined range” element, and

   no equivalents analysis for “synchronization table.” Apple also argues that WARF should

   not be permitted to rely on Conte’s opinions regarding literal infringement to support an

   infringement claim under the doctrine of equivalents.

          This motion will be denied. With respect to the “predetermined range” limitation,

   Dr. Conte’s report includes an explicit analysis of the doctrine of equivalents. (Conte

   Rept. (dkt. #105) ¶ 1045.) Conte opines in particular that:

                 In Apple’s design, the use of a combination of an armed flag
                 and a counter threshold in the LSD Predictor is
                 insubstantially different from the use of only a counter
                 threshold condition. In both cases the speculation of a load
                 instruction is blocked only if there is a prediction within a
                 predetermined range.

   (Id.) He goes on to opine that the function, way and result of the LSD predictor are

   substantially the same as the predetermined range described in the patented invention,

   and refers back to his previous discussion of the technical aspects of the invention. (Id.

   ¶¶ 1042, 1045.) Although Apple criticizes the testimony as “conclusory” and inadequate,

   such critiques go to the weight of the evidence, not their admissibility. Apple is free to

                                               20
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 421 ofPage
                                                          09/29/15    845 21
                                                                          PageID
                                                                             of 48 #: 30235



   argue to the jury that Conte’s analysis does not establish infringement of the

   “predetermined range” under the doctrine of equivalents.

          Further, it was acceptable and appropriate for Conte to refer back to and

   incorporate, either explicitly or implicitly, his earlier opinions on the technology and

   literal infringement. Although a patentee must provide “particularized testimony and

   linking argument” to support a finding of infringement under the doctrine of equivalents,

   the Federal Circuit has explained that:

                 [This] standard does not require [an expert] to re-start his
                 testimony at square one when transitioning to a doctrine of
                 equivalents analysis. Indeed, we think it desirable for a
                 witness to incorporate earlier testimony in order to avoid
                 duplication. The fact that [an expert] d[oes] not explicitly do
                 so does not mean he did not implicitly incorporate his earlier
                 testimony.

   Paice LLC v. Toyota Motor Corp., 504 F.3d 1293, 1305 (Fed. Cir. 2007). Thus, in Paice,

   the Federal Circuit rejected the argument that the expert’s “equivalence testimony [was]

   strictly limited to the few lines” of testimony in which he referred specifically to the

   doctrine of equivalence. Id.

          The   court   reaches   the   same   conclusion   with   respect   to    Dr.   Conte’s

   “synchronization table” analysis. His report includes an extensive technical discussion

   and infringement analysis regarding this element. (Conte Rept. (dkt. #105) ¶¶ 895-

   918.) This analysis is relevant to the doctrine of equivalents even though Conte did not

   include a summary paragraph specifically undertaking a function-way-results analysis.

   Certainly, Dr. Conte cannot provide new infringement opinions under the doctrine of

   equivalents regarding the “synchronization table,” but the court will not preclude Dr.


                                               21
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 422 ofPage
                                                          09/29/15    845 22
                                                                          PageID
                                                                             of 48 #: 30236



   Conte from offering opinions disclosed by his report. Nor will the court preclude WARF

   from making an argument under the doctrine of equivalents with respect to these two

   claim elements at trial. Accordingly, this motion is DENIED.




          K. MIL 11: preclude testimony from WARF’s expert Kunin (dkt. #338)

          Apple moves to preclude WARF’s expert Stephen Kunin from testifying at trial.

   WARF has responded that it does not intend to present any testimony at trial from

   Kunin, as all of his opinions concerned issues that were resolved at summary judgment.

   (Pl.’s Opp’n (dkt. #439) 82.) Accordingly, this motion is GRANTED as unopposed.




          L. MIL 12: preclude evidence or argument on the subject of the willfulness
             test based on any evidence other than knowledge (dkt. #338)

          Apple seeks to exclude evidence that purportedly demonstrates knowledge of the

   ’752 patent for purposes of WARF’s willful infringement claim on the basis that the

   evidence either: (1) does not demonstrate knowledge of the ’752 patent specifically; or

   (2) does not show knowledge on the part of certain employees at Apple. In response,

   WARF contends that the evidence, if accepted by the jury, is sufficient to demonstrate

   constructive knowledge or the jury could infer actual knowledge from this circumstantial

   evidence. (Pl.’s Opp’n (dkt. #439) 87-88 (citing i4i Ltd. P’ship v. Microsoft Corp., 598

   F.3d 831, 860 (Fed. Cir. 2010) (“Based on this circumstantial evidence, the jury could

   have reasonably inferred that Microsoft knew about the ’449 patent.”)).) Notably, Apple

   did not move on the subjective prong of the willful infringement claim at summary

   judgment. Assuming WARF’s claim gets past the objective prong, it will be for the jury

                                             22
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 423 ofPage
                                                          09/29/15    845 23
                                                                          PageID
                                                                             of 48 #: 30237



   to determine whether WARF’s evidence creates a reasonable inference that Apple knew

   about the patent. Accordingly, this motion is DENIED.




          M. MIL 13: exclude Exhibit 5 of Moris deposition (dkt. #338)

          In this motion, Apple seeks an order excluding the testimony and opinion of

   Deanna Moris regarding the cost of development of the alleged invention claimed in the

   ’752 patent. In particular, Apple seeks to exclude Exhibit 5 of her deposition, which is a

   two-page handwritten estimate created the day before her deposition of the amount of

   time, in person-months, she calculated was spent on developing the ’752 patent. In

   response, WARF states that it does not intend to introduce the exhibit at issue or call

   Moris to testify. Accordingly, this motion is GRANTED as unopposed.




          N. MIL 14: preclude WARF from referring to itself as a charity or describing
             what it does with its money (dkt. #338)

          Apple seeks an order precluding WARF from referring to itself as a “charity” or

   “discuss[ing] what it does with its money other than to pay inventors.” (Def.’s Mot.

   (dkt. #338) 57 (quoting Wis. Alumni Research Found. v. Intel Corp., No. 08-cv-078-bbc,

   slip. op. at 6 (W.D. Wis. Sept. 24, 2009) (dkt. #442)).)       Apple contends that this

   information is not relevant to any jury issue, and, indeed, such characterization and

   evidence may bias the jury to increase its damages award.

          In response, WARF agrees not to refer to itself as a charity, but contends that

   Apple’s second request “restricts unfairly WARF’s ability to provide basic information

   about itself to the jury.” (Pl.’s Opp’n (dkt. #439) 96.) Specifically, WARF contends

                                              23
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 424 ofPage
                                                          09/29/15    845 24
                                                                          PageID
                                                                             of 48 #: 30238



   that this information is relevant to rebut Apple’s position that certain license agreements

   with “patent assertion entities” -- which WARF describes as “thinly-capitalized”

   companies that “exist[] solely to produce profits for their owners, and lack the resources

   to effectively enforce their patents when appropriate” -- are comparable to Apple’s

   hypothetical license agreement with WARF. To the extent Apple opens the door by

   attempting to analogize WARF’s position to that of a more typical “patent assertion

   entity,” then WARF is free to differentiate itself by reference to its stakeholders, its use

   of funds, and its position in the hypothetical negotiation. All of this, of course, is only

   relevant to the damages phase of trial.

          WARF also contends that if Apple is allowed to introduce evidence that WARF

   uses money to pay inventors -- and exclude this other evidence -- such a ruling “would

   lead the jury to believe that intellectual property assets of the state were taken from the

   state and used solely to benefit WARF and the inventors.” (Pl.’s Opp’n (dkt. #439) 96.)

   The court does not share WARF’s concern.           Regardless, WARF’s concern will be

   ameliorated by the introduction of certain, limited evidence about its role to counter

   Apple’s attempt to analogize WARF to a more typical “patent assertion entity.”           As

   such, this motion is GRANTED IN PART as unopposed and DENIED IN PART unless

   Apple opens the door.




          O. MIL 15: preclude evidence or argument regarding UW’s financial
             condition (dkt. #338)

          Apple also seeks an order precluding evidence or argument concerning the

   University of Wisconsin’s financial condition, arguing that such evidence is not relevant

                                               24
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 425 ofPage
                                                          09/29/15    845 25
                                                                          PageID
                                                                             of 48 #: 30239



   to any jury issue and would be prejudicial to Apple. WARF does not oppose the motion,

   but clarifies that it intends to introduce certain evidence about WARF’s operations to

   counter Apple’s characterization of WARF as a patent assertion entity -- as discussed

   above. The motion is GRANTED as unopposed, though nothing about this decision

   alters the court’s ruling with respect to Apple’s motion in limine 14.




          P. MIL 16: preclude reference to number of attorneys, residence of
             attorneys, and size and location of law firms representing Apple (dkt.
             #338)

          Next, Apple requests an order precluding any evidence or argument regarding the

   number of attorneys Apple retained, the residence of those attorneys, the size and

   location of the law firms employed by Apple, and the fact that some of Apple’s attorneys

   also represented Intel in the WARF v. Intel case. WARF does not oppose the motion

   except to ensure that it “works both ways,” precluding the same evidence or argument

   about WARF’s counsel. The court agrees. This motion is GRANTED, and the same

   ruling applies to WARF’s counsel.7




   7
     As one small caveat to this ruling, the court will ask counsel during voir dire to introduce
   themselves for purposes of identifying whether any jury members are familiar with them or their
   law firms. Typically, this introduction also includes where they practice. In light of the parties’
   mutual concern, the court directs that all counsel who will appear before the jury at some point,
   stand and state their name, as well as the name of the law firm with which they practice unless
   previously introduced to the jury by other counsel for that party.


                                                   25
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 426 ofPage
                                                          09/29/15    845 26
                                                                          PageID
                                                                             of 48 #: 30240



            Q. MIL 17: preclude evidence and argument of irrelevant aspects of Apple’s
               business (dkt. #338)

            In this motion, Apple seeks an order precluding WARF from “offering evidence or

   argument relating to irrelevant aspects of Apple’s business, including allegations relating

   to the size of Apple, the compensation paid to Apple’s employees, working conditions

   related to the manufacture of Apple products, or statements made by Apple’s former

   CEO Steve Jobs that are unrelated to the issues in this case.” (Def.’s Mot. (dkt. #338)

   60.) In response, WARF contends that it does not intend to offer any evidence of the

   items listed, but nonetheless argues that the motion should be denied because the scope

   of the motion is not clear. The motion is GRANTED as to the specific list of items

   quoted above. In all other respects, the motion is RESERVED pending specific examples

   of other so-called “irrelevant aspects” of Apple’s business. The court also reserves on

   WARF’s counter-motion to exclude Apple’s introduction of evidence about irrelevant

   aspects of its own business.




            R. MIL 18: preclude reference to other litigation in which Apple is involved
               (dkt. #338)

            Apple seeks an order precluding WARF from referring to other litigation involving

   Apple.     In particular, Apple points to WARF’s damages expert Catherine Lawton’s

   references in her report to Apple’s litigation with Samsung, including damages amount

   that Apple sought from Samsung for infringement of patents which Apple contends are

   unrelated to the ’752 patent. Apple contends that such evidence would prejudice and

   confuse the jury.


                                               26
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 427 ofPage
                                                          09/29/15    845 27
                                                                          PageID
                                                                             of 48 #: 30241



          WARF opposes the motion on the basis that Apple’s approach to damages in the

   Samsung case -- an approach embraced by the same damages expert presented here, Julie

   Davis -- is relevant to WARF’s damages claim.       In particular, WARF contends that

   Lawton’s use of Davis’s apportionment approach cuts off any argument by Apple that her

   method is unreliable. WARF also argues that certain opinions offered by Davis in this

   case -- namely, that WARF’s damages should be heavily discounted because many

   patents may read on smartphone and tablets -- is in conflict with her testimony presented

   in the Samsung litigation. WARF also argues that there is evidence that it was aware of

   the Samsung litigation and would have considered it in a hypothetical negotiation with

   Apple. The court agrees with WARF that a blanket ruling precluding any reference to

   the Samsung litigation is unwarranted. Accordingly, the motion is DENIED. Apple may

   renew this motion with respect to specific pieces of evidence or testimony not described

   by WARF in opposing the motion.




          S. MIL 19: preclude reference to discovery disputes or the adequacy of
             discovery responses (dkt. #338)

          Apple seeks an order excluding any reference to discovery disputes or the

   sufficiency of either party’s discovery responses, arguing that such evidence is not

   relevant and likely to confuse the jury. WARF does not oppose the motion provided that

   Apple does not argue that “WARF did not sufficiently simulate processor performance, or

   do more extensive energy testing or benchmark testing during discovery.” (Pl.’s Opp’n

   (dkt. #439) 115.) WARF contends that its testing was thwarted by Apple’s blocking of

   WARF’s access to the simulator, in particular, and test phones, more generally. This

                                              27
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 428 ofPage
                                                          09/29/15    845 28
                                                                          PageID
                                                                             of 48 #: 30242



   motion relates to the Apple’s motion to strike WARF’s technical experts.         (See infra

   Opinion § I.Y.)     As explained during the final pretrial conference, this motion is

   GRANTED so long as Apple does not open the door by asking WARF’s experts about the

   limits of their testing if Apple actually blocked or prohibited such testing, as opposed to

   WARF failing to request additional equipment, access or time to run additional testing.

   Apple represented at the final pretrial conference that it would not cross-examine

   WARF’s experts about failing to do tests which it did not allow them to perform.

   (9/25/15 Hr’g Tr. (dkt .#462) 74.) However, the parties are encouraged to confer as to

   any remaining areas of dispute on this subject and, if necessary, seek guidance from the

   court in advance of trial.




          T. MIL 20: preclude WARF from offering into evidence or relying on
             documents it produced on the last day of discovery (dkt. #338)

          Apple seeks to preclude WARF from either offering into evidence or relying on

   documents produced on the last day of discovery. Without condoning WARF’s eleventh

   hour production, the court cannot evaluate the merits of Apple’s motion without

   reference to specific examples, particularly since WARF represents that: a number of the

   documents were already in Apple’s possession; are variations of documents which were

   previously provided to Apple; or are public documents (e.g. Wikipedia entries).        The

   court also cannot evaluate at a general level whether:      (1) WARF’s production was

   untimely; or (2) Apple was prejudiced by it. As such, this motion is DENIED, but Apple

   is free to raise objections to WARF attempting to offer into evidence particular exhibits

   that were unfairly produced on the last day of discovery.

                                               28
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 429 ofPage
                                                          09/29/15    845 29
                                                                          PageID
                                                                             of 48 #: 30243



          U. MIL 21: bifurcate trial with phase one consisting of liability and
             damages and phase two concerning willful infringement (dkt. #338)

          In this motion, Apple requested that the court try liability and damages together

   and then try the subjective prong of WARF’s willful infringement claim in a second

   phase. Apple contends that “[t]here is substantial overlap in the testimony and evidence

   Apple expects to present for both liability and damages,” and therefore liability and

   damages should be tried together. (Def.’s Mot. (dkt. #338) 65.) Apple further contends

   that bifurcation of willfulness is appropriate to “avoid any confusion and unfair prejudice

   that might result from the inclusion of subjective willfulness-related evidence in the

   liability/damages phase that might improperly infect the jury’s determination of those

   issues.” (Id.)

          WARF opposes both prongs of this motion. First, WARF argues that this case,

   consistent with the court’s practice, is set for a bifurcated trial with liability in a separate

   phase preceding damages and it should proceed as such. The court agrees with WARF.

   The liability phase will involve both determinations of infringement (and various types of

   infringement) and invalidity (and various invalidity) challenges. To add damages to that

   phase would unnecessarily complicate an already daunting set of tasks for the jury. In

   particular, the special verdict form could be difficult to structure if the court were to

   proceed to try both liability and damages in one phase.

          As the court noted during the final pretrial conference, Apple’s only argument in

   support of trying the two phases together is that certain witnesses’ testimony covers both

   liability and damages. To the extent the testimony covers both, Apple need not -- and,

   indeed, should not -- recall the witness to provide the same testimony, but can simply

                                                 29
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 430 ofPage
                                                          09/29/15    845 30
                                                                          PageID
                                                                             of 48 #: 30244



   refer to the prior testimony in opening statement and closing argument. To the extent

   that one witness must be called twice -- because some of the testimony he or she seeks to

   provide is only relevant to damages -- then the court is open to either allowing that

   witness to appear via videoconference during the damages phase of the trial, or otherwise

   attempting to mitigate any inconvenience. Any efficiency, however, gained by having a

   witness only testify one time is far-outweighed by the court’s interest in structuring the

   trial to aid the jury in deciding the various issues before it without confusion or

   unnecessary expenditure of resources and time.

           As for Apple’s second request -- that the subjective prong of the willful

   infringement claim be tried after the jury’s consideration of liability and damages -- the

   court agrees with Apple that a third phase (if necessary) on willful infringement is

   appropriate to ameliorate any prejudice to Apple based on the evidence that need come

   in only to prove Apple’s subjective intent to infringe.         While the court agrees that

   WARF’s willful infringement claim is relevant to determining damages, it need not be

   tried in the damages phase.       Accordingly, the court will grant Apple’s request to try

   willful infringement after the damages phase (and, necessarily, after a finding of

   liability).8




   8
     Curiously, despite there being no reference in Apple’s motion in limine to WARF’s license with
   Intel for the ’752 patent, WARF spends most of its opposition arguing that the Intel license is
   relevant to non-obviousness and therefore should come in during the liability phase. This
   argument is in no way relevant to the issue raised in Apple’s motion. If WARF failed to bring its
   own motion to address timely this issue, that’s WARF fault, but there are too many other issues
   properly before the court, for the court to consider an argument raised in an opposition to a
   motion in limine unrelated to that motion.


                                                  30
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 431 ofPage
                                                          09/29/15    845 31
                                                                          PageID
                                                                             of 48 #: 30245



          Accordingly, this motion is GRANTED IN PART AND DENIED IN PART.

   Apple’s request to try liability and damages in a single phase is DENIED, but Apple’s

   request to try the subjective prong of the willful infringement claim in a separate, final

   phase is GRANTED.




          V. MIL: exclude testimony by WARF’s expert Blattberg regarding
             importance of processor speed in industry (dkt. #308)

          In this Daubert motion, Apple seeks to exclude the testimony of WARF’s

   marketing expert Dr. Robert Blattberg on the basis that his testimony “fails to assist the

   jury under Rule 702 and improperly places an expert’s sheen on matters of common

   sense.” (Def.’s Mot. (dkt. #308) 2.)9 Specifically, Apple argues that Blattberg’s opinions

   consist of recitations from:   “(1) the bare factual content of documents produced by

   WARF or Apple in this case; (2) the factual content of a website; and/or (3) the opinion

   of WARF’s technical expert Dr. Conte.” (Id. at 3.) Apple implicitly argues that for

   Blattberg’s testimony to qualify as expert testimony or to otherwise be helpful to the jury,

   Blattberg should have conducted his own market research, commissioned surveys or held

   focus groups. (Id. at 4.)

          In response, WARF contends that Blattberg’s testimony -- and in particular, the

   three core opinions Apple seeks to strike -- is properly grounded in his source material,

   and that the criticism that he relies (at times, verbatim) on certain news articles or



   9
    The court set forth the standard for reviewing challenges to expert testimony under Rule 702
   and Daubert in the Opinion and Order on WARF’s motions in limine. (See 9/28/15 WARF’s MILs
   Op. & Order (dkt. #464) § I.O.)


                                                31
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 432 ofPage
                                                          09/29/15    845 32
                                                                          PageID
                                                                             of 48 #: 30246



   representations on competitor websites does not serve as a basis for striking his testimony

   as not helpful or unreliable. The court agrees with WARF that Blattberg’s testimony may

   assist the jury in synthesizing various marketing materials and connecting those materials

   to the technical aspects of the alleged infringing product and competitor products.

   Perhaps his testimony will be of limited value to the jury, but Apple can underscore its

   flaws and limits through cross-examination. Accordingly, this motion is DENIED.




          W. MIL: exclude testimony by WARF’s expert Knittel on “regression
             analysis” (dkt. #309)

          Apple seeks to exclude the testimony of one of WARF’s damages expert Dr.

   Christopher R. Knittel pursuant to Federal Rule of Evidence 702 and Daubert. WARF’s

   main damages expert Catherine Lawton concluded that the appropriate measure of

   damages in this case is $2.74 per infringing device, based in part on Knittel’s “regression

   analysis,” in which he purports to calculate the dollar value associated with changes in

   the speed of the processors used in the accused Apple products. Knittel concludes that

   for an estimated 8.55% reduction in processor speed (the purported result if Apple were

   not to use the infringing technology), the average prices of the accused iPhones would

   decrease by a range of $7.09 to $10.64, and the average price of the accused iPads would

   decrease by a range of $5.48 to $9.29.        Apple seeks to exclude this testimony as

   unreliable for four reasons, which the court addresses in turn.

          First, Apple contends that the analysis violates the entire market value rule

   because it relies on the entire market value for the end user products at issue in this

   litigation. The court has already considered two other motions concerning the entire

                                               32
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 433 ofPage
                                                          09/29/15    845 33
                                                                          PageID
                                                                             of 48 #: 30247



   market value rule. (See 9/28/15 WARF’s MILs Op. & Order (dkt. #464) § I.F; supra

   Opinion § I.B.) For the reasons described above (see supra Opinion § I.B), the court will

   not exclude Knittel’s testimony in which he relies on the price of the accused iPhone and

   iPads as a starting point for purposes of his regression analysis. Knittel is not proposing

   to use the entire value as a royalty base. Indeed, he does not propose a reasonable

   royalty number at all. Rather, Lawton relies on Knittel’s analysis in support of her figure,

   which is also not based on the entire value of the product. Moreover, the reference to the

   full price of the product does not place undue emphasis on the total value of the accused

   products. See Fractus, S.A. v. Samsung Electronics, Co., Ltd., 876 F. Supp. 2d 802, 834-35

   (E.D. Tex. 2012).

          Second, Apple argues that the analysis “conflicts with the real-world Apple pricing

   data produced in this case.”    (Def.’s Mot. (dkt. #309) 3.) Specifically, Apple faults

   Knittel’s approach for failing to take into consideration the fact that “Apple sells iPhones

   containing SoCs with different processor speeds at exactly the same price.” (Id.) In

   response, WARF points out that Apple’s argument concerns the fact that previous

   generations of iPhones were launched at the same prices as the non-infringing iPhone 5s,

   and, therefore, fails to consider the effect of time. (Pl.’s Opp’n (dkt. #392) 19.) Apple

   remains free to cross-examine Knittel on whether the evidence he relied on in

   determining the price differential is sound, but this challenge does not form a basis for

   excluding his testimony.

          Third, Apple faults Knittel’s “biased selection of which variables to include in his

   regression models,” arguing that the results vary widely depending on the number and


                                               33
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 434 ofPage
                                                          09/29/15    845 34
                                                                          PageID
                                                                             of 48 #: 30248



   type of variables. (Def.’s Mot. (dkt. #309) 3.) Specifically, Apple criticizes Knittel for

   using a “stepwise methodology,” in which a computer program is employed to choose the

   independent variables, directing the court to general criticism in academia about this

   approach.    (Id. at 10-15.)   In response, WARF counters that Knittel did not use a

   stepwise methodology. (Pl.’s Opp’n (dkt. #392) 23-24.) Instead, WARF explains that

   Knittel relied on Apple’s marketing materials to identify and weight independent

   variables. (Id. at 24-25.)

          While obviously subjective, Apple is free to challenge Knittel’s methodology by

   counter evidence or cross-examination, but the court will not exclude it altogether.

   Indeed, the variables chosen do not seem to be the thrust of Apple’s concern. Instead,

   Apple faults Knittel’s judgment on which and how many variables to include, but this

   criticism also goes to the weight the jury may place on Knittel’s testimony and not on the

   admissibility of his regression analysis.

          Fourth, and finally, Apple contends that Knittel’s analysis depends on his

   assessment of the value of other features “that cannot possibly be true,” including “that a

   larger display decreases value, and that a heavier phone increases value.” (Def.’s Mot. (dkt.

   #309) 3 (emphasis added).)        In response, WARF argues that Apple mischaracterizes

   Knittel’s report. With respect to the weight example, Knittel himself explained that the

   weight of the phone does not increase the value; instead, “the likely explanation is that

   heavier phones have more features, and so features that are not directly controlled for in

   the model will be captured by the weight variable.” (Pl.’s Opp’n (dkt. #392) 28 (citing

   Knittel Dep. (dkt. #246) 186-87).) Knittel also explained at his deposition that the sole


                                                34
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 435 ofPage
                                                          09/29/15    845 35
                                                                          PageID
                                                                             of 48 #: 30249



   purpose of the regression analysis is to value processor speed, and that the analysis is not

   intended to isolate and value other attributes, e.g., weight. Apple may well question

   Knittel about his approach and whether the analysis results in outliers with respect to

   other variables, but the court does not find that this serves as a basis for striking his

   testimony.

          As such, Apple’s motion to strike Knittel’s testimony is DENIED.




          X. MIL: exclude testimony by WARF’s expert Lawton regarding reasonable
             royalty (dkt. #313)

          Apple also seeks to exclude testimony by WARF’s main damages expert Catherine

   Lawton. In this motion, Apple argues that Lawton’s damages number is inflated and falls

   far short of the reliability standards under Rule 702 and Daubert. Apple posits two core

   reasons to strike her testimony.

          First, Apple takes issue with Lawton’s use of $70.97 to $81.79 as the value of

   Apple’s SoC (system on chip), from which she derives her per unit royalty of $2.74.

   Specifically, Apple contends that:    (1) this number (or, really, range of numbers) is

   inflated because it does not reflect the actual market value of the SoCs; and (2) Lawton’s

   analysis for calculating the total value of the SoC is flawed in several respects. In support

   of its argument, Apple points out that the total value assigned by Lawton is more than

   double the value of any SoC in the marketplace. (Def.’s Mot. (dkt. #313) 10). Still, as

   WARF argues, there is no dispute that Apple does not sell the particular SoC at issue in

   this case and therefore its expert must estimate its value. (Pl.’s Opp’n (dkt. #393) 21.)

   While Apple’s criticism appears to have merit, whether Lawton’s value is inflated is

                                                35
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 436 ofPage
                                                          09/29/15    845 36
                                                                          PageID
                                                                             of 48 #: 30250



   proper fodder for cross-examination and does not serve as a basis for excluding her

   testimony. As for Apple’s challenges to Lawton’s calculation of the total value of the

   patented invention, all concern areas which are properly subject to cross-examination,

   including Lawton’s treatment of various features of the phone, her use of Apple’s

   customer data, and the relative value she places on processor speed as compared to other

   features. Still, this is not enough to strike her testimony as unreliable.10

          Second, Apple contends that Lawton’s reliance on the 50% rate Apple obtained in

   its patent litigation lawsuit with Samsung is not reliable because she failed to explain how

   that patent license is comparable to the one at stake here. In response, WARF argues

   that the Apple-Samsung license is just one factor Lawton considered before concluding

   that 50% is a reasonable royalty rate.         For example, Lawton also relied on WARF’s

   “policy of seeking 50% to 70% of the profits generated by the patent when the

   University shoulders the majority of the investment.”           (Pl.’s Opp’n (dkt. #393) 35.)

   Moreover, Lawton relied on WARF’s technical expert, Dr. Conte, to compare the

   technology at issue in the Apple-Samsung patent license with that at issue here. (Id.

   (citing Lawton’s use of Conte’s Damages Report).) As Apple recognized in its opposition

   to WARF’s motion to strike its own experts testimony on comparable licenses, it is

   common for pure damages experts to rely on technical experts in their analysis. (See

   Def.’s Opp’n (dkt. #417) 2 (discussing Davis’s use of Donaldson and Colwell’s technical

   analysis).)


   10
     For the reasons already discussed, the court also rejects Apple’s challenge to Lawton’s testimony
   as improper under the entire market value rule. (See supra Opinion § I.B.)


                                                   36
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 437 ofPage
                                                          09/29/15    845 37
                                                                          PageID
                                                                             of 48 #: 30251



          Moreover, WARF contends that Lawton did not blindly rely on the 50% figure

   but also took into account certain economic differences between the Apple-Samsung

   patent and that at issue here. (Pl.’s Opp’n (dkt. #393) 36 (citing Lawton Rept. (dkt.

   #243) ¶ 782).) While Apple is free to challenge Lawton on her conclusion that the

   Apple-Samsung patent was sufficiently comparable to the one underlying the

   hypothetical negotiation at issue in this case, as Apple pointed out in its opposition to

   WARF’s motion to strike testimony about comparable licenses (see 9/28/15 WARF’s Op.

   & Order (dkt. #464) § I.Q), “disputes regarding license comparability go to weight, not

   admissibility.” (Def.’s Opp’n (dkt. #417) 6 (citing Ericsson, Inc. v. D-Link Sys., Inc., 773

   F.3d 1201, 1227 (Fed. Cir. 2014) (holding that testimony about comparable licenses

   must account for “distinguishing features” but any argument that a license is not

   “perfectly analogous generally goes to the weight”); Apple Inc. v. Motorola, Inc., 757 F.3d

   1286, 1326 (Fed. Cir. 2014) (“[W]hether these licenses are sufficiently comparable such

   that Motorola’s calculation is a reasonable royalty goes to the weight of the evidence, not

   its admissibility.”)).)

          Accordingly, Apple’s motion to strike Lawton’s testimony is DENIED.




          Y. MIL: exclude portions of testimony by four of WARF’s technical experts
             (dkt. #317)

          Under Daubert and Federal Rule of Evidence 702, Apple moves to preclude

   WARF’s four technical experts from testifying in support of WARF’s damages case at

   trial. Apple argues that each expert bases his conclusions on unreliable methodologies

   and gives opinions he is not qualified to give. As discussed below, however, Apple’s

                                               37
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 438 ofPage
                                                          09/29/15    845 38
                                                                          PageID
                                                                             of 48 #: 30252



   arguments generally go to the weight that should be given the experts’ opinions, not to the

   reliability of their methods, the usefulness of their reports, or their qualifications that are

   of concern in Daubert or Rule 702. Accordingly, this motion generally is DENIED.


          1. Dr. Glenn Reinman

          Dr. Reinman was retained by WARF to conduct performance testing on Apple’s

   accused devices in order to determine the performance benefit attributable to the ’752

   patent within the accused processors in Apple’s devices. (Reinman Rept. (dkt. #260) ¶

   2.) Reinman ran tests using “benchmarks,” which are individual tests designed to stress

   particular operations of a processor. Reinman chose to run three benchmark “suites” or

   applications during his testing:     Geekbench, SPEC CPU, and Dhrystone.             Reinman

   explains in his report that he chose these particular suites because he believed them to be:

   (1) representative of relevant applications on Apple Devices; (2) repeatable, meaning that

   he could run them many times on different LSD Predictor Mode settings; and (3) readily

   verifiable. (Id. ¶ 35.) Reinman also limited his testing methodology because his tests

   could be performed only on “engineering devices” owned and controlled by Apple, which

   permitted Reinman to toggle between the “enabled” and “disabled” modes of the LSD

   Predictor. (Id. ¶ 33.)

          As Reinman explains in his report, commercial iPhones containing the LSD

   Predictor are set to the default operating mode, in which the LSD Predictor predicts

   dependencies between load and store instructions in a way that allegedly infringes the

   ’752 patent. (Id. ¶ 18.) The LSD Predictor also has two “disabled operating modes,”

   however, that are not active on the commercial iPhones. (Id. ¶ 20.) The first disabled

                                                 38
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 439 ofPage
                                                          09/29/15    845 39
                                                                          PageID
                                                                             of 48 #: 30253



   mode, called “Mode 2,” prevents all load instructions from speculatively executing ahead

   of any store instructions.   The second disabled mode, called “Mode 3,” allows load

   instructions to execute freely and speculatively, but does not attempt to predict load-

   store dependencies or delay the execution of any instructions. (Id.)

          For four days at the offices of Apple’s counsel, Reinman was given access to

   Apple’s “engineering devices” in order to conduct his tests, which compared the

   performance of the iPhone processors between the default operating mode and the

   disabled modes. (Id. ¶ 33.) Reinman was also provided with one Macintosh laptop and

   one cable that allowed him to test these devices, but limited his ability to run tests on

   multiple devices at the same time. (Id. ¶ 29.) After running benchmark tests, Reinman

   concluded that his tests “represent the performance benefit attributable to the LSD

   Predictor within the tested devices (default Mode 0), as compared to Modes 2 and 3, in

   which the LSD Predictor is disabled.” Id. ¶ 189.

          Apple argues that WARF should be precluded from relying on Reinman’s test

   results for three reasons. First, Apple contends that Reinman’s methodology was flawed

   at the outset because his tests do not measure the incremental value of the allegedly

   infringing features of the LSD Predictor. See Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d

   1201, 1226 (Fed. Cir. 2014) (“The essential requirement is that the ultimate reasonable

   royalty award must be based on the incremental value that the patented invention adds

   to the end product.”). Apple argues that Reinman’s performance tests comparing the

   operational LSD Predictor with the LSD Predictor in disabled modes assume that Apple’s

   accused products would have contained no predictor at all if the allegedly infringing LSD


                                               39
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 440 ofPage
                                                          09/29/15    845 40
                                                                          PageID
                                                                             of 48 #: 30254



   Predictor had been unavailable to Apple.          Because there were other, non-infringing

   predictors available, including Apple’s predecessor A6 chip, Apple argues that the

   appropriate comparison would have been to measure the performance of the LSD

   Predictor to the performance of one of these non-infringing alternatives. (Def.’s Mot.

   (dkt. #317) 10.)        By failing to make the appropriate comparison, Reinman’s testing

   improperly attributes or at least implicitly suggests the entire performance benefit of the

   LSD Predictor in its operational mode to WARF’s patented invention. (Id. at 11.)

          As an initial matter, Apple’s argument appears to have merit, at least as to undue

   prejudice, if one assumes Apple would have chosen an alternative predictor were the LSD

   Predictor unavailable. However, WARF defends Reinman’s tests on the ground that none

   of the non-infringing alternatives available in the prior art or in Apple’s previous products

   would have been viable in the accused products. Instead, WARF’s technical expert, Dr.

   Conte, explains in his report that Apple would have obtained the best results with the

   LSD Predictor set to one of the disabled modes. (Conte Rept. (dkt. #216) ¶¶ 11-19.)

   WARF also argues that the type of testing Apple suggests would not have been possible

   or accurate, in any event, because there are no accused iPhones that contain non-

   infringing prior art.

          Apple’s position certainly seems more persuasive on this issue, both as to fact and

   reasonable inferences, but the court has no basis to reject Dr. Conte’s contrary opinion

   outright. Accordingly, the court is not persuaded that Dr. Reinman’s methodology is

   clearly unreliable or so flawed that it cannot be presented to a jury. At worst, it seems

   the factual premise on which Reinman’s opinion depends is shaky. While Apple is free


                                                40
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 441 ofPage
                                                          09/29/15    845 41
                                                                          PageID
                                                                             of 48 #: 30255



   to expose Reinman’s baseline assumptions and choices through cross-examination and

   testimony from its own experts, it has not demonstrated a right to exclude it altogether.

          Apple’s second objection to Reinman’s performance tests concern the three, specific

   benchmark suites that Reinman chose to run. Apple spends several pages arguing that

   Reinman’s chosen benchmarks are inadequate to illustrate overall performance, and that

   Reinman should have tested different or additional benchmarks. Apple also asserts that

   the test results of its own expert, Dr. August, confirm Reinman’s tests were insufficient.

   In response, WARF provides more than 20 pages of argument explaining why Reinman’s

   benchmarks were appropriate and why it is Dr. August’s results that are actually flawed.

          Whatever their ultimate merit, WARF’s responses again demonstrate that Apple’s

   objections go to the weight of Reinman’s choice of benchmarks, not their admissibility.

   As an initial matter, Apple once again fails to challenge the basic methodology behind

   Reinman’s tests -- testing performance by running various benchmarks on the LSD

   Predictor. Similarly, Apple neither suggests that Reinman’s test results are inaccurate,

   nor   that   Reinman     made     any   fundamental     errors   in   running    the   tests.

   By merely asserting Reinman’s choice of benchmarks could have been better, without

   establishing that it violates basic, accepted methodology or standard measures of

   reliability, Apple underscores that its criticism is more appropriately the subject of cross-

   examination about Reinman’s choice and an offer of proof as to which benchmarks are

   more accurate indications of the overall performance benefit of the LSD Predictor. Apple

   may also, and certainly intends to, present testimony from Dr. August to undermine the

   underlying assumptions in Reinman’s tests. However, absent proof of a true consensus


                                                41
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 442 ofPage
                                                          09/29/15    845 42
                                                                          PageID
                                                                             of 48 #: 30256



   within the relevant field of expertise as to the proper benchmarks, or at least excludable

   benchmarks, the limitations in Daubert and Rule 702 are not at play.

          The parties’ arguments on this issue also raise a concern about whether WARF’s

   experts were prevented from running more tests by Apple’s refusal to provide access to its

   cSim simulator or engineering devices for further testing. (Pl.’s Opp’n (dkt. #437) 11,

   n.3, 18-19. If WARF had had access to Apple’s cSim, WARF argues, its experts could

   have tested more benchmarks. Since WARF moved to compel access to the cSim, and its

   motion to compel was denied, Apple may have to live with the reasonable consequences

   Reinman testified resulted from that choice.11 (Dkt. #71). Said another way, because

   Apple opposed, and ultimately succeeded in preventing WARF’s access to the cSim,

   Apple cannot now raise arguments at trial that WARF should have run tests only

   available through the cSim.12

          With respect to other testing of Apple’s engineering devices, it is not clear from

   the record whether Apple flatly refused any request by WARF to conduct additional

   performance testing. As described above, the court encourages the parties to confer as to

   any remaining dispute over the availability of additional testing and, if necessary, bring

   that to the court’s attention in advance of trial. (See supra Opinion § I.S.)




   11
     Similarly, with respect to the engineering devices, WARF says that Apple limited access to four
   days; when WARF requested additional access for testing, Apple refused. Reinman relies, in part,
   on his limited access to Apple’s devices in explaining his choice of benchmarks.

   12
    In fairness, Apple may not intend to make this argument, but should be on notice that doing so
   may open the door to such a response.


                                                  42
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 443 ofPage
                                                          09/29/15    845 43
                                                                          PageID
                                                                             of 48 #: 30257



          Apple’s third and final objection to Reinman’s performance tests concern his

   claimed failure to “account for features that Apple developed and that are not part of or

   described anywhere in the ’752 patent,” but that would impact or at least magnify

   performance. Apple argues that Reinman’s testing improperly gives credit to WARF for

   all of the features of the LSD Predictor, even though it contains features not claimed by

   the ’752 patent. (Def.’s Br. (dkt. #317) 12.)

          Again, Apple’s argument has merit, but this, too, goes largely to the weight that

   should be given to Reinman’s performance testing and results. WARF’s experts have

   opined that any additional features of the LSD Predictor not specifically covered by the

   ’752 patent either (1) do not improve processing speed, or (2) are simply implementation

   details for the ’752 patented invention. (Conte Rept. (dkt. #217) ¶¶ 164-176.) To the

   extent Apple disagrees with these opinions, it is free to challenge that evidence or to

   present contrary evidence at trial.




          2. Dr. Murali Annavaram

          Apple next challenges Dr. Annavaram, who submitted a report analyzing the

   power benefit attributable to the LSD Predictor in Apple’s accused products.

   (Annavaram Rept. (dkt. #249).) Apple raises several objections to Annavaram’s report,

   including several the court already addressed related to Reinman’s performance testing,

   on which Annavaram based some of his power savings calculations. Since the court has

   already concluded that Apple’s arguments regarding Reinman’s testing go to the weight




                                              43
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 444 ofPage
                                                          09/29/15    845 44
                                                                          PageID
                                                                             of 48 #: 30258



   of his opinions, not to admissibility, the court will address that portion of the motion no

   further.

          The remainder of Apple’s arguments challenge alleged “assumptions” on which Dr.

   Annavaram relied in his analysis, including which benchmarks would best show power

   savings and how performance improvements relate to power savings. Apple’s challenges

   to these assumptions are also disagreements with Annavaram’s analysis, but do not

   undermine the basic reliability of Annavaram’s methods. According to WARF, Apple has

   further misconstrued or misunderstood Annavaram’s opinions and analysis. Accordingly,

   the court will not preclude Annavaram from presenting his opinions at trial.



          3. Dr. Thomas Conte

          Apple challenges Dr. Conte’s damages report in which he offered opinions

   regarding apportionment and the supposed value of the LSD Predictor. (Conte Rept.

   (dkt. #217).) Apple contends that Conte’s report on apportionment and value should be

   precluded because he: (1) relied on unreliable testing results reported by Reinman and

   Annavaram; and (2) improperly doubled the performance benefit by positing that the

   LSD Predictor would have allowed Apple to include other, unidentified features in its

   processors that would have achieved even greater performance benefits.         Apple also

   moves to preclude several specific statements in Conte’s reports, which Apple argues he is

   unqualified to make.

          Since the court has (again) concluded that Reinman’s and Annavaram’s tests and

   opinions are admissible, the court will not preclude Conte from testifying regarding his


                                               44
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 445 ofPage
                                                          09/29/15    845 45
                                                                          PageID
                                                                             of 48 #: 30259



   analysis and opinions because they incorporated those test results. Further, although

   Apple implies that it was improper for Conte to rely on the test results of others without

   conducting his own performance testing, it is proper for an expert to rely on the opinions

   of other experts, so long as all of those opinions are reliable and non-speculative, and

   subject to weighing by the trier of fact. See Walker v. Soo Line R. Co., 208 F.3d 581, 588

   (7th Cir. 2000) (“Indeed, courts frequently have pointed to an expert’s reliance on the

   reports of others as an indication that their testimony is reliable.”).

          Apple’s second argument with respect to Dr. Conte gains more traction. Apple

   criticizes Conte’s conclusion that the LSD Predictor is not only responsible for the 8.55%

   performance benefit found through Reinman’s testing, but is actually responsible for a

   17.04% “net performance benefit.”        To reach this 17.04% number, Conte applied a

   formula used by Apple when designing products to conclude that the 8.55% performance

   benefit (shown by Reinman) would result in an 8.49% increase in available

   enhancements. (Conte Rept. (dkt. #217) ¶¶ 125-28, 153-54.)

          Conte admits that he identified no particular enhancements that Apple included in

   its products as a result of this supposed 8.49% increase in available room for

   enhancements. Thus, Conte is arguably crediting the LSD Predictor with a performance

   boost derived from whole cloth that may not have actually resulted in any increased

   benefit to the accused products. On the other hand, WARF argues that the fact that the

   LSD Predictor made that space available for additional enhancements should be

   considered a benefit for purposes of the damages analysis.

          Ultimately, the court believes this is an issue that should be presented to the jury.


                                                 45
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 446 ofPage
                                                          09/29/15    845 46
                                                                          PageID
                                                                             of 48 #: 30260



   Indeed, Conte’s analysis is easy to understand and his methodology is straightforward,

   even if it is not particularly persuasive, allowing Apple to argue that Conte’s analysis is

   too speculative and that WARF has identified no additional benefits or enhancements

   were added to the accused products as a result of the LSD Predictor.

          This leaves Apple’s objections to various opinions Conte provided in his

   infringement and damages reports that are lumped together with epithets such as “legal,

   contractual, and pricing issues as well as ‘opinions’ regarding Apple’s state of mind.”

   (Def.’s Mot. (dkt. #317) 34.)      Apple argues that these opinions should be stricken

   because Conte is not qualified to make them. More persuasively, Apple objects to six,

   specific categories of testimony by Conte:       (1) vicarious liability; (2) induced and

   contributory infringement; (3) infringement under 35 U.S.C. § 271(f); (4) subjective

   willfulness; (5) typical device usage by consumers; and (6) comparative pricing data.

          Although some of Apple’s objections may have merit, Apple fails to conduct any

   particularized analysis with respect to each opinion it seeks to preclude. For example,

   Apple does not explain why it believes Conte is unqualified to opine that Apple exercised

   “direction and control” over its contract manufacturers. Conte states in his report that

   he is “familiar with the relationship between a company that designs microprocessors and

   a contract silicon fabricator that performs the actual physical step of fabrication based on

   my professional experience, including my work for BOPS, Inc. [where he was Chief

   Micro-Architect].” (Conte Rept. (dkt. #105) ¶ 1056.) It may be that Conte’s experience

   does not actually qualify him to give opinions regarding Apple’s relationship with its




                                               46
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 447 ofPage
                                                          09/29/15    845 47
                                                                          PageID
                                                                             of 48 #: 30261



   fabricators, but the court will not make arguments for Apple.13 Accordingly, the court

   will not strike any of Conte’s opinions at this stage.




          4. Dr. Michael Johnson

          Finally, Apple objects to the expert report provided by Michael Johnson, who

   WARF intends to call as a damages expert to opine on the importance of the ’752 patent

   to Apple. (Johnson Rept. (dkt. #250) ¶ 8.) Johnson is an expert in the field of mobile

   processor design and is the former Chief Architect at AMD, a leading computer processor

   company.

          Apple contends that Johnson is unqualified to provide the opinions set forth in his

   report because he lacks personal knowledge of the ’752 patent and Apple’s accused

   products.    Instead, Johnson relies on the analysis and opinions of WARF’s other

   technical experts, including Reinman, Annavaram, and Conte.                  However, as noted

   previously, an expert’s testimony is not improper simply because the expert relied on the

   opinions of other experts. Rather, it is dependent on the persuasiveness and reliability of

   those other experts.

          Here, the court is satisfied that Johnson is qualified to offer opinions on the

   limited subjects covered in his expert report. In particular, Johnson’s experience at AMD

   and in licensing is directly relevant to his opinions regarding the importance of the LSD

   Predictor to Apple’s products and other licensing considerations. Accordingly, the court



   13
     As with plaintiff’s other experts, Apple’s criticism of Conte for relying on the opinions of other
   experts falls flat. It is not improper per se for an expert to rely on the opinions of others.


                                                   47
Case 1:17-cv-01353-LPS   DocumentDocument
        Case: 3:14-cv-00062-wmc   546-1 Filed  08/13/20
                                           #: 468  Filed: Page 448 ofPage
                                                          09/29/15    845 48
                                                                          PageID
                                                                             of 48 #: 30262



   will not preclude Johnson’s testimony.



                                            ORDER

          IT IS ORDERED that:

          1. Defendant Apple Inc.’s motions in limine nos. 1-21 (dkt. #338) are GRANTED
             IN PART, DENIED IN PART, and RESERVED IN PART as set forth above.

          2. Defendant’s motion in limine to exclude the expert report and testimony of
             Robert Blattberg (dkt. #308) is DENIED.

          3. Defendant’s motion in limine to exclude the expert report and testimony of
             Christopher R. Knittel (dkt. #309) is DENIED.

          4. Defendant’s motion in limine to exclude the expert opinions and testimony of
             Cathy Lawton (dkt. #313) is DENIED.

          5. Defendant’s motion in limine to exclude certain testimony and opinions from
             WARF's technical experts (dkt. #317) is DENIED.

          Entered this 29th day of September, 2015.

                                            BY THE COURT:


                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                             48
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 449 of 845 PageID #: 30263
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 4 of 11



           6.   Exclude any argument, evidence, or testimony
                concerning Plaintiffs’ requests for enhanced damages
                and attorneys’ fees.

           GRANTED.

           There shall be none of this.


           7.   Exclude any argument, evidence, or testimony
                concerning any IPRs.

           DENIED.

           However, there shall be no reference to any ruling by the

   PTAB, including its ruling regarding the institution or non-

   institution of certain cases.

           Defendants contend that Paice has made statements to the

   PTAB that it properly may present to the jury in the instant

   case.    The Court shall determine, prior to any reference to PTAB

   matters, whether any statements identified by Defendants may be

   presented and, if so, the instruction to be given regarding the

   matter.

           The instruction would be to the effect that there is a

   proceeding pending before an administrative board in the Patent

   Office involving Paice and another company.          The proceeding

   involves certain patents, some of which are involved in the

   instant case.      This proceeding has nothing to do with the case

   before the jury.     However, if Paice has, in that proceeding,

   made a statement that you find is different from what is being



                                          4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 450 of 845 PageID #: 30264
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 5 of 11



   told to you here, you may consider it as part of your evaluation

   of the evidence.


         8.     Exclude any argument, evidence, or testimony
                concerning comments made by Judge Rader at the Paice-
                Toyota oral argument.

         GRANTED.

         There shall be none of this.


         9.     Exclude any argument, evidence, or testimony
                concerning hearsay statements from any OEM denigrating
                Paice or characterizing the novelty of the Paice
                technology.

         GRANTED.

         There shall be no reference to out-of-court statements from

   GM, Chrysler or others regarding denigrating or praising Paice

   or its technology.


         10.    Exclude any argument, evidence, or testimony that
                Toyota’s hybrid technology is a non-infringing
                alternative or that any other third-party vehicle is a
                non-infringing alternative because Plaintiffs have not
                sued the third-party or asserted infringement
                allegations against it.

         GRANTED.

         There shall be none of this.


         11.    Exclude any argument, evidence, or testimony
                inconsistent with the Court’s claim constructions.

         GRANTED.




                                          5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 451 of 845 PageID #: 30265
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 6 of 11



         There shall be no argument, evidence, or testimony

   inconsistent with the Court’s claim constructions.


         12.    Exclude any argument, evidence, or testimony regarding
                portions of the Court’s claim construction order other
                than the Court’s claim constructions.

         GRANTED.

         The jury shall be provided with the conclusory ruling

   portion, not the discussion, of Judge Quarle’s claim

   constructions.     There shall be no reference to what was stated

   by Judge Quarles other than his conclusory statements.


         13.    Exclude any argument, evidence, or testimony regarding
                evidence not produced during discovery.

         DENIED AS MOOT WITHOUT PREJUDICE.

         This motion appears to be moot as relates to a hypothetical

   design-around, but it may be renewed in the event that

   Defendants seek to introduce evidence regarding the commercial

   viability of a proposed non-infringing alternative by disabling

   what has been referred to as the “motor discharge limit path.”



         14.    Defendants must streamline their obviousness case and
                use only combinations explained in Dr. Ehsani’s expert
                report.

               A.    Defendants should be required to assert a
                     reasonable number of obviousness combinations at
                     trial.
               B.    Defendants should be precluded from relying on any



                                          6
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 452 of 845 PageID #: 30266
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 7 of 11



                     combination not explained in Dr. Ehsani’s expert
                     report.


         DENIED.

         However, this ruling does not excuse noncompliance with the

   generally applicable rule regarding expert opinions not included

   in the expert’s report.


         15.    Exclude any argument, evidence, or testimony
                concerning statements disparaging Plaintiffs and/or
                their representatives.

         GRANTED.

         There shall be none of this.



   II.   DEFENDANTS’ MOTIONS IN LIMINE

         1.     Defendants’ Motion to Exclude Any Theories, Arguments,
                Or Evidence Inconsistent With The Court’s Claim
                Construction.

         GRANTED.

         There shall be no argument, evidence, or testimony

   inconsistent with the Court’s claim constructions.


         2.     Defendants’ Motion to Exclude Evidence or Argument
                Regarding Doctrine of Equivalents.

         DENIED.

         However, this denial is due to the prematurity of the

   motion, objections regarding doctrine of equivalents arguments




                                          7
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 453 of 845 PageID #: 30267
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 8 of 11



   shall be considered in light of the precise contentions being

   made at trial.


         3.     Defendants’ Motion to Preclude Plaintiffs From Using
                The Prius II Or The Toyota Agreement As Evidence of
                Secondary Considerations of Nonobviousness.

         GRANTED.

               There shall be none of this.


         4.     Defendants’ Motion to Exclude Reference to the “Hybrid
                Premium.”

         DENIED IN PART.

               Plaintiffs’ expert may refer to the “hybrid premium”

   as that term was used by Defendants at times pertinent hereto.

   However, any such reference shall clearly indicate that the term

   is used to denote the “premium” for all features of a hybrid

   automobile, that the inventions in the asserted patents do not

   relate to all such features and that the expert is not providing

   an opinion as to the amount of the “hybrid premium” that is

   attributable to the asserted patents.


         5.     Defendants’ Motion to Exclude the Griffith Hack Report
                and Related Griffith Hack Documents.

         GRANTED.

         There shall be none of this.




                                          8
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 454 of 845 PageID #: 30268
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 9 of 11



          6.    Defendants’ Motion to Exclude the Ford Agreement.

          GRANTED.

          There shall be no reference to the Ford Agreement.


          7.    Defendants’ Motion to Exclude Plaintiffs From
                Referring to Prior Litigations.

          GRANTED.

          However, absent an agreed stipulation, the Court shall take

   judicial notice, and instruct the jury, that at the times

   relevant to the instant case, all automobile manufacturers,

   including the Defendants, viewed the reduction of pollution as a

   positive feature.


          8.    Defendants’ Motion to Preclude Plaintiffs From
                Referring to Non-Accused Products Including Future
                Products Under Development.

          GRANTED.

          There shall be no reference to future products as allegedly

   infringing, or not infringing, the patents at issue.


          9.    Defendants’ Motion to Exclude Hyundai’s Privilege Log.

          DENIED.

          However, what is admissible is the relevant data set forth

   in the document, not the identity of the document as a privilege

   log.   Plaintiffs may place in evidence an exhibit that – by

   agreement or by the Court – shall set forth dates on which



                                          9
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 455 of 845 PageID #: 30269
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 10 of 11



   Defendants’ pertinent employees discussed, or were aware of,

   specified patents to establish knowledge of the patents in suit.

   The evidence shall not refer to consultations with attorneys

   regarding the patents.


         10.    Defendants’ Motion to Preclude Plaintiffs From
                offering Evidence Or Argument Concerning 1) Hyundai Or
                Kia’s total Revenues Or Profits From Accused Products
                Or Non-Accused Products, 2) Hyundai Or Kia’s Overall
                Corporate Revenues, Profits, and Other Financial
                Metrics.

         GRANTED.

         There shall be none of this.         However, the Court does not

   foreclose Plaintiffs from seeking an advance on-the-record

   ruling reversing this decision should Defendants “open the door”

   during trial.


         11.    Defendants’ Motion to Preclude Plaintiffs From
                Introducing Any Evidence Relating to The Nature of The
                Abell Foundation’s Charitable Purpose Or Charitable
                Activities.

         GRANTED.

         There shall be none of this.


         12.    Defendants’ Motion to Preclude Plaintiffs From
                Referring to The Foreign Background of Defendants,
                Defendants’ Products, Or Witnesses.

         DENIED.




                                         10
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 456 of 845 PageID #: 30270
          Case 1:12-cv-00499-MJG Document 701 Filed 09/18/15 Page 11 of 11



         The foreign (Korean) background of persons and products is

   perfectly obvious, and necessarily will be mentioned in the

   course of the trial.      Plaintiffs have made it perfectly clear

   that they will not seek to make the national origin of the

   Defendants, any witness, or any product pertinent to the issues

   presented in the instant case.


         13.    Defendants’ Motion In Limine to Preclude Irrelevant
                and Unduly Prejudicial References to Prior Discovery
                Disputes.

         GRANTED.

         There shall be no reference to discovery disputes,

   sanctions etc.



         SO ORDERED, on Thursday, September 17, 2015.



                                                      /s/
                                                Marvin J. Garbis
                                           United States District Judge




                                         11
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 457 of 845 PageID #: 30271




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

    PACIFIC BIOSCIENCES OF                )
    CALIFORNIA, INC.,                     )
                                          )
                   Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                          )     C.A. No. 17-cv-1353-LPS
            v.                            )
                                                JURY TRIAL DEMANDED
                                          )
    OXFORD NANOPORE TECHNOLOGIES,         )
    INC., and OXFORD NANOPORE                   FILED UNDER SEAL
                                          )
    TECHNOLOGIES, LTD.,                   )
                                          )
                   Defendants.
                                          )




        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 458 of 845 PageID #: 30272
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 459 of 845 PageID #: 30273




   tell the jury that ONT’s prior use of HMM constitutes infringement), PacBio’s infringement

   allegations directly implicate the HMM algorithm. While ONT disputes the extent to which the

   HMM algorithms influenced subsequent algorithms, that is a factual issue for the jury to decide.

   See C & E Servs., Inc. v. Ashland Inc., 539 F. Supp. 2d 316, 323 (D.D.C. 2008) (“[A] motion in

   limine should not be used to resolve factual disputes or weigh evidence.”).

          Second, one of the factual issues the jury must decide is how many monomers are included

   in the “N” that affect current measurement during translocation as well as the nature of infringing

   equivalents. On this issue, at times, ONT has played dumb by purporting not to know. The HMM

   algorithm is significant because, as Dr. Dessimoz explains, ONT’s HMM algorithm (like the

   variants that ultimately replaced it) presumes that only 5 monomers meaningfully affect the signal.

   Ex. 2 [Dessimoz Opening Rpt.] ¶ 168. Further, ONT experimented with and ultimately rejected

   an HMM algorithm that used 6 monomers. Id. ¶¶ 177-179. This evidence regarding ONT’s HMM

   algorithms is highly probative of ONT’s own understanding of the number of monomers that affect

   the current signal and thus is directly relevant to infringement (both literal and under the doctrine

   of equivalents).

          B.      ONT’s “2DC” Sequencing Constitutes Objective Evidence Of The Non-
                  Obviousness Of The ’929 Patent And Is Further Relevant To Injunctive Relief

          PacBio alleges that ONT’s use of 2D sequencing infringes the ’929 Patent. See generally

   Ex. 2 [Dessimoz Opening Rpt.] ¶¶ 320-438. ONT apparently stopped using 2D sequencing at

   some point in 2017, but began publicly touting a new “2D ‘C’” method (also referred to as “2D

   version 2) in 2019. Ex. 3 [PCB-DE-1029896]. PacBio should be permitted to introduce evidence

   relating to this ONT decision to reintroduce 2D sequencing, for multiple reasons.

          As Dr. Dessimoz explained, ONT documents pertaining to 2DC praise 2D sequencing—

   which PacBio has long contended infringes the ’929 Patent—as the “best solution for >Q20 single-

                                                    2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 460 of 845 PageID #: 30274




   molecule accuracy.”       Ex. 4 [Dessimoz Rebuttal Rpt.] ¶ 339 (quoting PCB-DE-1029896).

   Consequently, such documents amount to praise for the patented invention from the accused

   infringer—persuasive evidence of non-obviousness.         Id.   ONT keeps coming back to 2D

   sequencing like forbidden fruit. This is especially compelling evidence of the validity of the ’929

   Patent.

             Although PacBio does not plan to argue for an injunction for the jury, the fact of ONT’s

   return to 2D sequencing is an important part of the trial record that will help inform the Court’s

   injunction decision.

             Finally, to the extent MIL 1 seeks broad exclusion of all evidence pertaining to 2D

   sequencing, it amounts to an inappropriate end run around the summary judgment process and

   should be denied on that basis. ONT already moved for summary judgment of non-infringement

   with respect to PacBio’s 2D sequencing claims, and that issue is now before the Court. Broad

   pretrial exclusion of 2D sequencing evidence would deny PacBio the ability to prove claims that

   remain in the case.

             For the foregoing reasons, PacBio respectfully requests that the Court deny ONT’s Motion

   in Limine No. 1.




                                                    3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 461 of 845 PageID #: 30275




   Dated: February 17, 2020                        FARNAN LLP


                                                   /s/ Brian E. Farnan
                                                   _____________________________
                                                   Brian E. Farnan (Bar No. 4089)
                                                   Michael J. Farnan (Bar No. 5165)
                                                   919 N. Market Street, 12th Floor
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 777-0300
                                                   Facsimile: (302) 777-0301
                                                   bfarnan@farnanlaw.com
                                                   mfarnan@farnanlaw.com

                                                   Attorneys for Plaintiff Pacific Biosciences of
                                                   California, Inc.

    OF COUNSEL:

    Edward R. Reines (admitted pro hac vice)
    Derek C. Walter (admitted pro hac vice)
    Robert S. Magee (admitted pro hac vice)
    WEIL, GOTSHAL & MANGES LLP
    201 Redwood Shores Parkway
    Redwood Shores, CA 94065
    (650) 802-3000
    edward.reines@weil.com
    derek.walter@weil.com
    robert.magee@weil.com




                                               4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 462 of 845 PageID #: 30276




                      EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 463 of 845 PageID #: 30277




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 464 of 845 PageID #: 30278




                      EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 465 of 845 PageID #: 30279




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 466 of 845 PageID #: 30280




                      EXHIBIT 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 467 of 845 PageID #: 30281
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 468 of 845 PageID #: 30282




                      EXHIBIT 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 469 of 845 PageID #: 30283

                     Highly Confidential – Outside Attorneys’ Eyes Only


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




   PACIFIC BIOSCIENCES OF CALIFORNIA,
   INC.,
                                                C. A. No. 17-cv-275-LPS
                  Plaintiff,
                                                C. A. No. 17-cv-1353-LPS
   v.

   OXFORD NANOPORE TECHNOLOGIES,
   INC., and OXFORD NANOPORE
   TECHNOLOGIES, LTD.

               Defendants.


            REBUTTAL EXPERT REPORT OF DR. CHRISTOPHE DESSIMOZ
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 470 of 845 PageID #: 30284
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 471 of 845 PageID #: 30285

                        Highly Confidential – Outside Attorneys’ Eyes Only


            339. As recently as September 3, 2019, ONT was presenting its 2D products, which use
   the inventions of the ’929 Patent, as producing unexpected results and offering praise of those
   results.




   PCB-DE-1029895 [ONT’s Presentation at GenomeScience                     2019    (available   at
   https://twitter.com/mattloose/status/1168887616705613824)]




                                                 71
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 472 of 845 PageID #: 30286

                         Highly Confidential – Outside Attorneys’ Eyes Only




   PCB-DE-1029896 [ONT’s Presentation at GenomeScience 2019 (available at
   https://twitter.com/mattloose/status/1168887341320155138)]. In this presentation, ONT states
   that consensus base calling (e.g., “2D”) has “been challenging for many years,” but is the “best
   solution for >Q20 single-molecule accuracy.” Id. It is clear from ONT’s statements in the
   scientific community that it views the inventions of the ’929 Patent as praiseworthy and valuable
   in solving a long-felt need.

           340. The benefits of the inventions of the ’929 Patent as applied to ONT’s products have
   also been demonstrated in the literature. For example, Deschamps et al., 2016, “Characterization,
   correction and de novo assembly of an Oxford Nanopore genomic dataset from Agrobacterium
   tumefaciens”, Nature Scientific Reports DOI: 10.1038/srep28625 states “A hairpin adapter ligated
   to the opposite end of the double-stranded DNA template allows the sense and antisense strands
   to be sequenced consecutively. The resulting data are aligned to create a higher quality consensus
   “2D” sequence.” ONT_DEL00513226 at ONT_DEL00513227. Deschamps et al. continues to
   describe how the “2D” reads were used to assemble an accurate sequence, but that the “1D” reads
   were discarded, and not used in the assembly. Deschamps et al. states “Lower quality 1D reads
   and “failed” 2D reads (where sense and antisense strand sequences can’t be aligned to generate a
   consensus 2D base call) generated during the sequencing runs were not used in subsequent
   analyses” id.


                                                  72
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 473 of 845 PageID #: 30287

                       Highly Confidential – Outside Attorneys’ Eyes Only




    Dated: September 24, 2019                    By:




                                                        Dr. Christophe Dessimoz




                                              82
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 474 of 845 PageID #: 30288



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                          Plaintiff,
                                            C.A. No. 17-cv-275-LPS
                                            C.A. No. 17-cv-1353-LPS
    v.
                                            JURY TRIAL DEMANDED
    OXFORD NANOPORE TECHNOLOGIES,
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                         Defendants.


                  OXFORD’S REPLY IN SUPPORT OF ITS MOTION IN LIMINE #1

                                             Jack B. Blumenfeld (#1014)
                                             Jennifer Ying (#5550)
                                             Jeffrey J. Lyons (#6437)
    OF COUNSEL:                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                             1201 North Market Street
    Stephen M. Hash                          P.O. Box 1347
    Puneet Kohli                             Wilmington, DE 19899-1347
    Samoneh Kadivar                          (302) 658-9200
    David Varghese                           jblumenfeld@mnat.com
    Jeff Gritton
                                             jying@mnat.com
    Alex Piala
                                             jlyons@mnat.com
    Mysha Lubke
    David Weaver
    BAKER BOTTS L.L.P.                       Attorneys for Defendants
    98 San Jacinto Boulevard, Suite 1500
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234

    Dated: February 20, 2020




   Active 44689430.1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 475 of 845 PageID #: 30289




            PacBio’s attempts to bootstrap the irrelevance of Oxford’s past HMM algorithm and

   proposed future 2DC sequencing method onto the relevance of accused products should be rejected

   wholesale as confusing and prejudicial.1 Indeed, PacBio’s theories of relevance are thin.

            PacBio’s response confuses “training” data with “calibration data.” The witness never

   testified as to any “calibration data”—he never even used the term. See generally, Reid Tr.

   Instead, he testified that the current RNN algorithm was “probably” trained using data from the

   past HMM algorithm, but he could not “say for sure.” Id. at 190:24-191:24. Nevertheless, even

   if prior versions of Oxford’s algorithms used the same training data, that does not affect whether

   the accused versions themselves infringe the asserted patents. Nor is the HMM algorithm

   probative of the “N” that affects the current measurement, as PacBio posits. To support this theory

   of infringement, PacBio intends to point to an “experimental version” of the HMM algorithm. So

   not only does PacBio want to inject the trial with prior products, its theory to do so requires PacBio

   to confuse the jury with the history of Oxford’s experimentation on rejected products.

            Similarly, PacBio’s theory of relevance of “2DC” is misguided. At its core, PacBio

   admittedly seeks to incorrectly inform the jury that “2DC” and “2D” are the same, or at least have

   the same functionality. The names alone would confuse the jury on that issue. Oxford’s “2D” is

   a past product, and “2DC” is a potential future product, whose functionality and development have

   not yet been established. Contrary to PacBio’s assertion otherwise, Oxford’s research into

   potential new products is not at all related to infringement or validity of any asserted patent.

   Oxford respectfully requests the Court grant its motion.



   1
     Oxford disagrees that its request for relief should be limited to only three products, and instead
   should include all products not sold during the relevant timeframe. PacBio’s experts have also
   suggested that certain undeveloped Oxford concepts (LCS, CCS, and rolling amplification)
   infringe. This level of confusion as to accused products should not be permitted so close to trial.
   Oxford agrees not to mention SmidgION.


   Active 44689430.1                                 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 476 of 845 PageID #: 30290




                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
    OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese
                                               jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
    Mysha Lubke                                jlyons@mnat.com
    David Weaver
    BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
    98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234




   Active 44689430.1                       3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 477 of 845 PageID #: 30291



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                          Plaintiff,
                                               C.A. No. 17-cv-275-LPS
                                               C.A. No. 17-cv-1353-LPS
    v.
                                               JURY TRIAL DEMANDED
    OXFORD NANOPORE TECHNOLOGIES,
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                         Defendants.


                DEFENDANTS OXFORD NANOPORE TECHNOLOGIES, INC. AND
                      OXFORD NANOPORE TECHNOLOGIES, LTD.’S
                               MOTIONS IN LIMINE #2

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
                                               Jeffrey J. Lyons (#6437)
    OF COUNSEL:                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese                             jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
                                               jlyons@mnat.com
    Mysha Lubke
    David Weaver
    BAKER BOTTS L.L.P.                          Attorneys for Defendants
    98 San Jacinto Boulevard, Suite 1500
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234

    Dated: February 13, 2020


   Active 44661164.1                       1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 478 of 845 PageID #: 30292




            Oxford respectfully requests that the Court preclude PacBio from presenting any evidence

   or argument concerning Oxford’s alleged knowledge of patents applied for or owned by PacBio,

   except for those that are alleged to have been infringed in this case or those that are used as prior

   art. Any argument and evidence regarding Oxford’s knowledge of any patents PacBio owns but

   did not assert in this matter is irrelevant and unduly prejudicial.

            The only PacBio patents relevant to Oxford’s state of mind regarding the alleged

   infringement in this case are those that PacBio asserts were infringed. The mere existence of other

   PacBio patents that are not asserted bears no consequence to the questions of infringement or

   validity of the asserted patents. Instead, the relevant inquiry is as to the patents actually accused

   in this case—not just any patents assigned to PacBio. See Gen. Mills, Inc. v. Hunt-Wesson, Inc.,

   103 F.3d 978, 981 (Fed. Cir. 1997) (discussing literal infringement which requires comparing the

   asserted patent claim to the accused product); see also Glob.-Tech Appliances, Inc. v. SEB S.A.,

   563 U.S. 754, 766 (2011) (holding that the relevant inquiry is a party’s knowledge as to the

   asserted patents). To be clear, whether Oxford had knowledge of non-asserted patents is wholly

   irrelevant to the any inquiry. See WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341 (Fed. Cir. 2016)

   (“Knowledge of the patent alleged to be willfully infringed continues to be a prerequisite to

   enhanced damages.”) (emphasis added); Align Tech. Inc. v. 3Shape A/S, 339 F.Supp.3d 435, 449

   (D. Del. 2018) (Stark, J.) (requiring knowledge of the patent-in-suit for a finding of willfulness).

   Therefore, as an initial matter, evidence of Oxford’s knowledge of unasserted patents is irrelevant

   and therefore inadmissible under Fed. R. Evid. 401, 402.

            Furthermore, the Fed. R. Evid. 403 analysis weighs in favor of excluding evidence

   regarding Oxford’s knowledge of unasserted patents as it would confuse the jury and unfairly

   prejudice Oxford. Such evidence would distract the jury from the facts of this case which already




   Active 44661164.1                                 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 479 of 845 PageID #: 30293




   involves multiple technologies, four patents-in-suit, and 27 asserted claims. Interjecting irrelevant

   evidence regarding unasserted patents, with unasserted claims involving unasserted technology,

   could only cause jury confusion about which technologies and patents are actually patented,

   asserted, and/or accused. See Cordis Corp. v. Medtronic Ave. Inc., 511 F.3d 1157, 1184 (Fed. Cir.

   2008) (affirming the district court’s exclusion of unasserted claims and patents out of concern that

   it would confuse the jury and not give the jury an adequate basis for assessing the ultimate

   questions of the litigation).

            For these reasons, the Court should preclude PacBio from presenting any evidence or

   argument concerning Oxford’s alleged knowledge of unasserted patents.




   Active 44661164.1                                3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 480 of 845 PageID #: 30294




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

    PACIFIC BIOSCIENCES OF                )
    CALIFORNIA, INC.,                     )
                                          )
                   Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                          )     C.A. No. 17-cv-1353-LPS
            v.                            )
                                                JURY TRIAL DEMANDED
                                          )
    OXFORD NANOPORE TECHNOLOGIES,         )
    INC., and OXFORD NANOPORE                   FILED UNDER SEAL
                                          )
    TECHNOLOGIES, LTD.,                   )
                                          )
                   Defendants.
                                          )




        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 481 of 845 PageID #: 30295




             Plaintiff Pacific Biosciences of California, Inc. (“PacBio”) opposes ONT’s Motion in

   Limine No. 2, which seeks to preclude PacBio from presenting any evidence or argument

   concerning ONT’s knowledge of unasserted PacBio patents.

             A.     ONT Seeks to Preclude Crucial Evidence Proving Willful Infringement

             PacBio asserts claims for induced and willful infringement of U.S. Patent Nos. 9,546,400

   (the “400 Patent”), 9,772,323 (the “323 Patent”), 9,678,056 (the “056 Patent”), and 9,738,929 (the

   “929 Patent”) (collectively, the “Asserted Patents”). D.I. 268. ONT’s knowledge of PacBio’s

   patent rights, and thus its intent, is directly relevant to both these claims. Global-Tech Appliances,

   Inc. v. SEB S.A., 563 U.S. 754, 766-67 (2011); Halo Elecs., Inc. v. Pulse Elecs., 136 S. Ct. 1923

   (2016).

             ONT’s documents demonstrate that ONT knew of PacBio’s nanopore patent rights,

   brazenly disregarded them, and chose to manufacture and sell infringing products. For example,

   in a 2014 e-mail exchange between ONT’s senior executives Mr. Sanghera, ONT’s CEO, and Dr.

   Willcocks, who is not only the President of ONT, Inc., but also the head of IP and on ONT’s Board

   of Directors, expressed concern over PacBio’s patent rights, but ultimately dismissed them without

   analysis. See Ex. 1 [ONTS.ITC.00004332]. Specifically, Dr. Willcocks notified Mr. Sanghera of

   the issuance of a PacBio patent directed to nanopore sequencing and noted that it presented

   “freedom to operate issues.” Id. at 4333. He expressed frustration that ONT was not able to get

   patents granted the way PacBio did: “I find remarkable is [sic] how all these people seem to get

   patents granted and yet hardly any of ours have.” Id. Mr. Sanghera cavalierly responded “Patent

   claims on concepts are pointless never stand up in court not enabled etc. etc. etc.” Id. at 4332.

             Yet, in depositions, presumably to try to rebut PacBio’s willful infringement claims, these

   same witnesses denied that ONT monitored PacBio’s patent portfolio or were aware of PacBio’s

   patent rights. For example, Dr. Willcocks denied he knew that PacBio was pursuing patent
                                                      1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 482 of 845 PageID #: 30296




   protection for its nanopore technology prior to 2017. Ex. 2 [Willcocks Dep. Tr.] at 143:3-10.

   Indeed, when asked whether he ever personally took any steps to educate himself on the patent

   landscape after 2009, or whether ONT ever searched for patents to determine freedom to operate

   before this litigation was filed, Dr. Willcocks answered with unqualified “No’s”. Id. at 144:19-

   145:7, 136:5-10. Mr. Sanghera similarly testified that ONT did “absolutely nothing” to monitor

   PacBio’s filings, and denied any knowledge of PacBio’s patent filings and patent rights prior to

   2014. Ex. 3 [Sanghera Dep. Tr.] at 24:10-12; 29:22-30:2. Additionally, Defendants’ witness Clive

   Brown, who is on ONT’s Board of Directors and its Chief Technology Officer, similarly denied

   any knowledge or discussions of PacBio patent rights. Ex. 4 [Brown Dep. Tr.] at 137:4-138:1.

           These denials by ONT’s key executives are flatly contradicted by documents

   demonstrating that                                                        The fact that some of

   those documents involved patent rights other than the Asserted Patents does not render them

   irrelevant. Indeed, these documents have a lot of probative value because they disprove Dr.

   Willcocks’ and Messrs. Sanghera and Brown’s false denials and establish that ONT extensively

   monitored and analyzed PacBio’s nanopore patent rights after 2009 and up to the commencement

   of this litigation.

           For example, in a 2009 internal ONT memorandum, Dr. Willcocks detailed ONT’s plan to

   search for and highlight “key patents that relate to all aspects of nanopore technology”

   demonstrating that ONT actively monitored nanopore patents starting at least in 2009. See Ex. 5

   [ONTS.ITC.00090507].       Several documents show that ONT discovered PacBio patent

   applications and patents in its patent searches. Ex. 6 [ONTS.ITC.00029591]. Unsurprisingly, and

   presumably as a result of ONT’s patent monitoring efforts, an ONT employee subsequently alerted

   ONT management to the existence of patents covering PacBio’s nanopore technology. Ex. 7


                                                  2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 483 of 845 PageID #: 30297
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 484 of 845 PageID #: 30298




   Dated: February 17, 2020                        FARNAN LLP


                                                   /s/ Brian E. Farnan
                                                   _____________________________
                                                   Brian E. Farnan (Bar No. 4089)
                                                   Michael J. Farnan (Bar No. 5165)
                                                   919 N. Market Street, 12th Floor
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 777-0300
                                                   Facsimile: (302) 777-0301
                                                   bfarnan@farnanlaw.com
                                                   mfarnan@farnanlaw.com

                                                   Attorneys for Plaintiff Pacific Biosciences of
                                                   California, Inc.

    OF COUNSEL:

    Edward R. Reines (admitted pro hac vice)
    Derek C. Walter (admitted pro hac vice)
    Robert S. Magee (admitted pro hac vice)
    WEIL, GOTSHAL & MANGES LLP
    201 Redwood Shores Parkway
    Redwood Shores, CA 94065
    (650) 802-3000
    edward.reines@weil.com
    derek.walter@weil.com
    robert.magee@weil.com




                                               4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 485 of 845 PageID #: 30299




                EXHIBITS 1-12
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 486 of 845 PageID #: 30300




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 487 of 845 PageID #: 30301



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                          Plaintiff,
                                               C.A. No. 17-cv-275-LPS
                                               C.A. No. 17-cv-1353-LPS
    v.
                                               JURY TRIAL DEMANDED
    OXFORD NANOPORE TECHNOLOGIES,
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                         Defendants.


             OXFORD’S REPLY IN SUPPORT OF ITS MOTIONS IN LIMINE #2

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
                                               Jeffrey J. Lyons (#6437)
    OF COUNSEL:                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese                             jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
                                               jlyons@mnat.com
    Mysha Lubke
    David Weaver
    BAKER BOTTS L.L.P.                          Attorneys for Defendants
    98 San Jacinto Boulevard, Suite 1500
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234

    Dated: February 19, 2020




                                           1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 488 of 845 PageID #: 30302
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 489 of 845 PageID #: 30303




                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
    OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese
                                               jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
    Mysha Lubke                                jlyons@mnat.com
    David Weaver
    BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
    98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234




                                           3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 490 of 845 PageID #: 30304



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                          Plaintiff,
                                           C.A. No. 17-cv-275-LPS
                                           C.A. No. 17-cv-1353-LPS
    v.
                                           JURY TRIAL DEMANDED
    OXFORD NANOPORE TECHNOLOGIES,
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                         Defendants.


                DEFENDANTS OXFORD NANOPORE TECHNOLOGIES, INC. AND
                      OXFORD NANOPORE TECHNOLOGIES, LTD.’S
                               MOTIONS IN LIMINE #3

                                            Jack B. Blumenfeld (#1014)
                                            Jennifer Ying (#5550)
                                            Jeffrey J. Lyons (#6437)
    OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                            1201 North Market Street
    Stephen M. Hash                         P.O. Box 1347
    Puneet Kohli                            Wilmington, DE 19899-1347
    Samoneh Kadivar                         (302) 658-9200
    David Varghese                          jblumenfeld@mnat.com
    Jeff Gritton
                                            jying@mnat.com
    Alex Piala
                                            jlyons@mnat.com
    Mysha Lubke
    David Weaver
    BAKER BOTTS L.L.P.                      Attorneys for Defendants
    98 San Jacinto Boulevard, Suite 1500
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234

    Dated: February 13, 2020



   Active 44661199.1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 491 of 845 PageID #: 30305




            Oxford respectfully requests that the court exclude testimony, evidence, and arguments

   regarding legal proceedings that relate solely to issues not before the jury.

            Although PacBio has indicated its willingness to refrain from referring to the results or

   findings of Prior Proceedings,1 this Court should preclude PacBio from arguing, testifying, and

   presenting or characterizing evidence from proceedings involving issues the jury need not decide,

   including prior motions filed in the instant case. Of note, counsel for PacBio has indicated that it

   intends to present arguments and evidence from (1) a United Kingdom patent litigation; and (2) an

   inter partes review (“IPR”) proceeding. Not only would such argument and evidence be irrelevant,

   confusing, time-wasting, and unnecessarily prejudicial, but there is no permissible purpose for

   which PacBio could offer such evidence.

       I.   The UK Litigation Evidence is Irrelevant and Prejudicial

            PacBio’s proffered evidence from the UK Litigation checks every box for exclusion. Even

   as an initial matter, such evidence is of dubious relevance. For example, PacBio purports to

   introduce a letter from Oxford’s UK counsel to PacBio’s UK counsel during a UK litigation held

   pursuant to UK procedural rules. Exhibit 1. At dispute in the UK litigation were European patents

   not asserted in this litigation2 that were ultimately invalidated after PacBio accused Oxford

   Nanopore Technologies Limited (and another UK entity not a party to this litigation) of

   infringement. See Hrdlicka Rebuttal Report, at 34, n. 88. Thus, the letter is irrelevant on every

   level: it is from an unrelated proceeding, in an unrelated jurisdiction, involving an irrelevant third-

   party, about unrelated patents that have since been invalidated. For these reasons alone, this



   1
     Prior Proceedings herein refers to (a) the patent dispute between the parties in the United
   Kingdom; (b) any inter partes review (IPR) proceedings; (c) Oxford’s motions under Rule 12(b)(6)
   in this case; (d) Oxford’s motion to add counterclaims for antitrust / inequitable conduct; and (e)
   this Court’s consideration of and rulings on any discovery disputes.
   2
     Nor are these EU patents counterparts to any patents-at-issue in this case.


   Active 44661199.1                                 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 492 of 845 PageID #: 30306




   evidence should be excluded as irrelevant.

            Furthermore, what little probative value this evidence could possibly provide is

   substantially outweighed by likely jury confusion. As an initial matter, this UK letter expressly

   states that the statements made therein “for the purposes of these UK proceedings only and for the

   streamlining of the UK trial and UK procedural efficiencies.” Exhibit 1. As such, on its face, it

   has no bearing on the issues of infringement and invalidity in this case. Indeed, it has far less

   probative value compared to the evidence produced for use in these proceedings as well as the fact

   and expert testimony to be presented at trial. Admitting this evidence would inevitably waste time

   in having to explain to the jury the content and context of the letter, such as UK trial procedures,

   the claims and EU patents at issue, the additional party to that litigation, the litigation stage at

   which this letter was provided, and the letter’s purpose for “streamlining” the UK proceeding,

   among other aspects. Wasica Finance GmbH v. Schrader Int’l, Inc., No. 13-1353-LPS, 2020 WL

   509181, at *1 (D. Del. Jan. 31, 2020) (“[R]eference to foreign patent litigation, about a different

   patent and applying different legal standards, is appropriately excluded pursuant to Federal Rule

   of Evidence 403…as the risks of confusion, waste of time, and unfair prejudice far outweigh

   whatever minimal probative value such evidence may have.”)

            Full exclusion of this evidence is warranted. Although courts have permitted evidence

   relating to a prior litigation, they have done so “only for impeachment of [the party’s] witnesses

   who testified in that proceeding … or as substantive evidence of a testifying witness’s prior sworn

   testimony.” Sonos Inc. v. D&M Holdings Inc., No. 14-1330-WCB, 2017 WL 5633204, at *1 (D.

   Del. Nov .21, 2017); see also Siemens Mobility Inc. v. Westinghouse Air Brake Techs. Corp., No.

   16-284-LPS, 2019 WL 77046, at *1 (D. Del. Jan. 2, 2019) (permitting such evidence only to the

   extent it complied with evidentiary and court rules and the parties did not reference the




   Active 44661199.1                                3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 493 of 845 PageID #: 30307




   proceedings). But the letter at issue here is not a sworn statement and was drafted by UK counsel

   not involved in this litigation. See Exhibit 1. Thus, this evidence could not even be used for

   impeachment of any witness identified by either party.

    II.     Argument and Evidence from Prior Proceedings Should Be Excluded

            PacBio should not be permitted to present argument or evidence from any of the Prior

   Proceedings. Those proceedings involved different legal standards and evidentiary burdens not

   before the jury in this case. For example, this Court has agreed that PTAB decisions are based on

   different legal standards and “Rule 403 strongly favors exclusion, as the minimal (if any) probative

   value of the PTAB’s decision is far outweighed by the risk of jury confusion and unfair

   prejudice.” Andover Healthcare, Inc. v. 3M Co., No. 13–843–LPS, 2016 WL 6404111, at *2 (D.

   Del. Oct. 27, 2016).

             Additionally, PacBio should not be permitted to argue, reference, or admit into evidence

   in its case-in-chief any testimony provided by Oxford’s experts as part of the IPR proceedings.

   Such testimony is inadmissible hearsay. Kirk v. Raymark Indus., Inc., 61 F.3d 147, 164 (3d Cir.

   1995) (holding that expert testimony from prior proceeding was hearsay and is not a party

   admission). Moreover, introduction of this evidence would inevitably require explaining the

   different claim construction standards, scope of prior art, and evidentiary burdens applicable to

   IPRs. Such explanations would further confuse the jury and waste time. See Andover, 2016 WL

   6505111, at *2. Thus, pursuant to the evidentiary rules, unless and until PacBio can lay foundation

   and purpose for such evidence, it should be wholly excluded.

   III.     Conclusion

            For the reasons outlined above, any reference to and any evidence from Prior Proceedings

   or he UK Litigation should be excluded.




   Active 44661199.1                                4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 494 of 845 PageID #: 30308




                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
    OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese
                                               jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
    Mysha Lubke                                jlyons@mnat.com
    David Weaver
    BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
    98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234




   Active 44661199.1                       5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 495 of 845 PageID #: 30309




                      EXHIBIT 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 496 of 845 PageID #: 30310




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 497 of 845 PageID #: 30311




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

    PACIFIC BIOSCIENCES OF                )
    CALIFORNIA, INC.,                     )
                                          )
                   Plaintiff,             )     C.A. No. 17-cv-275-LPS
                                          )     C.A. No. 17-cv-1353-LPS
            v.                            )
                                                JURY TRIAL DEMANDED
                                          )
    OXFORD NANOPORE TECHNOLOGIES,         )
    INC., and OXFORD NANOPORE                   FILED UNDER SEAL
                                          )
    TECHNOLOGIES, LTD.,                   )
                                          )
                   Defendants.
                                          )




        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 498 of 845 PageID #: 30312




          The Court should deny ONT’s Motion in Limine No. 3 (“MIL 3”). PacBio will not be

   presenting evidence to the jury regarding the outcomes of any prior legal proceedings between the

   parties, but will only refer to documents from these proceedings as generically arising from

   “another matter.” PacBio should be permitted to show the jury documents (described below)

   derived from parallel proceedings because they are highly probative of core factual issues in this

   case and/or the credibility of ONT’s witnesses. ONT’s blanket request for exclusion of all

   documents originating from other proceedings, regardless of their probative value, is overbroad.

          A.      Dr. Ha’s IPR Declaration Is An Integral Part Of ONT’s Invalidity Theories
                  And Crucial Impeachment Evidence

          The unreasonableness of ONT’s request is apparent from its own expert reports. In

   particular, ONT’s proffered expert regarding the ’929 Patent expressly relies upon a declaration

   he submitted in IPR2018-01795 to explain his position on a key issue—ONT’s allegation that

   certain references inherently disclose a requirement of the ’929 Patent. Ex. 1 [Ha Reply Rpt.] ¶ 29

   (“As I described in my IPR Declaration, however, it is my opinion that it is a near mathematical

   certainty that the enzymes disclosed in Akeson I and II exhibit two kinetic steps having the claimed

   ratio of rate constants.”) (emphasis added). Indeed, as PacBio pointed out in its summary judgment

   briefing on the same issue, “Dr. Ha’s sole support for this claim is his IPR declaration.” D.I. 383

   at 19. Accordingly, PacBio cannot meaningfully cross-examine Dr. Ha regarding the content and

   basis for his opinions without using his IPR declaration, and ONT is in no position to claim

   prejudice given that ONT has placed the IPR declaration at issue.

          Dr. Ha’s IPR declaration is also relevant to his credibility. For example, in his opening

   expert report, Dr. Ha stated that “[a]s of April 10, 2009, it would have been impossible for a POSA

   to select reaction conditions under which the translocating enzyme exhibits the claimed ratios

   without undue experimentation.” Ex. 2 [Ha Opening Rpt.] ¶ 580. In his IPR declaration, however,

                                                    1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 499 of 845 PageID #: 30313




   which he made under penalty of perjury, Dr. Ha argued that those same conditions and ratios were

   disclosed in the prior art: “[t]hus, Akeson teaches the selection of conditions and enzymes that

   would achieve the claimed ratios of rates.” Ex. 3 [Ha Declaration] ¶ 83. PacBio should be

   permitted to use his IPR declaration to impeach Dr. Ha regarding his prior sworn testimony, as the

   very cases ONT relies upon establish. See Sonos, Inc. v. D&M Holdings Inc., C.A. No. 14-1330-

   WCB, 2017 WL 5633204, at *1 (D. Del. Nov. 21, 2017) (allowing use of prior proceeding

   evidence “for impeachment”); Siemens Mobility Inc. v. Westinghouse Air Brake Techs. Corp., C.A.

   No. 16-284-LPS, 2019 WL 77046, at *2 (D. Del. Jan. 2, 2019) (broadly holding that “evidence –

   including testimonial and documentary evidence – that has been developed in other litigation . . .

   may be used at trial, provided that it is done without referencing the other litigation”).

          B.      PacBio Should Be Permitted To Present The Jury With Evidence Of ONT’s
                  Inconsistent Positions

          ONT’s IPR petition in IPR2018-01795 is relevant for much the same reason as Dr. Ha’s

   declaration—it demonstrates ONT’s inconsistent positions with respect to key factual issues such

   as the state of the art as of the priority date of the asserted patents. Implicit, LLC v. NetScout Sys.,

   Inc., C.A. No. 2:18-CV-00053-JRG, 2019 WL 6873030, at *4 (E.D. Tex. Nov. 21, 2019)

   (permitting use of prior litigation evidence “to show inconsistencies in opinions or positions”).

   The petition is admissible as a party admission (see FRE 801(d)(2)), and PacBio should have the

   opportunity to use it to show the jury how ONT’s positions as to critical facts have changed. 1

          The same logic applies to other prior inconsistent positions that ONT has taken in this

   litigation and other proceedings, including IPR and ITC proceedings involving the asserted or


   1
     ONT’s request to exclude evidence of prior motions is unreasonable because ONT’s witnesses
   validated ONT’s positions on key factual issues, such as the parties’ competitive posture and the
   state of the art of nanopore sequencing. PacBio should not be barred from presenting ONT’s
   admissions regarding key issues simply because they arose in connection with prior motions.

                                                      2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 500 of 845 PageID #: 30314
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 501 of 845 PageID #: 30315




   Dated: February 17, 2020                        FARNAN LLP


                                                   /s/ Brian E. Farnan
                                                   _____________________________
                                                   Brian E. Farnan (Bar No. 4089)
                                                   Michael J. Farnan (Bar No. 5165)
                                                   919 N. Market Street, 12th Floor
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 777-0300
                                                   Facsimile: (302) 777-0301
                                                   bfarnan@farnanlaw.com
                                                   mfarnan@farnanlaw.com

                                                   Attorneys for Plaintiff Pacific Biosciences of
                                                   California, Inc.

    OF COUNSEL:

    Edward R. Reines (admitted pro hac vice)
    Derek C. Walter (admitted pro hac vice)
    Robert S. Magee (admitted pro hac vice)
    WEIL, GOTSHAL & MANGES LLP
    201 Redwood Shores Parkway
    Redwood Shores, CA 94065
    (650) 802-3000
    edward.reines@weil.com
    derek.walter@weil.com
    robert.magee@weil.com




                                               4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 502 of 845 PageID #: 30316




                      EXHIBIT 1
                                                        HIGHLY CONFIDENTIAL
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 503 of 845 PageID #: 30317
                                                       ATTORNEYS EYES ONLY



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                      Plaintiff,
                                          C.A. No. 17-cv-275-LPS
    v.                                    C.A. No. 17-cv-1353-LPS

    OXFORD NANOPORE TECHNOLOGIES,         JURY TRIAL DEMANDED
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                      Defendants.



                   REPLY EXPERT REPORT OF TAEKJIP HA, PH.D.
                       REGARDING US PATENT NO. 9,678,056
                                                        HIGHLY CONFIDENTIAL
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 504 of 845 PageID #: 30318
                                                       ATTORNEYS EYES ONLY
   Confidential work product


   the claimed ratios.12 So, to the extent that, despite this failing, the ’056 Patent teaches the claimed
   reaction conditions, it is my opinion that the citations below also teach the claimed reaction
   conditions.

                         1.   Dr. McHenry fails to rebut my opinion that Akeson I and II anticipate
                              the ’056 Patent.

           28.    I disagree with Dr. McHenry’s argument that Akeson I and II do not anticipate the
   Asserted Claims. Dr. McHenry’s argument boils down to this: Akeson I and II do not disclose
   reaction conditions under which a translocating enzyme would exhibit two kinetic steps, those
   kinetic steps having rate constants with a ratio of 1:10 to 10:1.13

           29.    As I described in my IPR Declaration, however, it is my opinion that it is a near
   mathematical certainty that the enzymes disclosed in Akeson I and II exhibit two kinetic steps
   having the claimed ratio of rate constants.14 Dr. McHenry’s response is that 1) exhibited steps are
   only those steps actually observed in a particular experiment, and 2) there is no reason to believe
   the reaction scheme described in the ’056 Patent would apply to the enzymes of Akeson.

          30.    As I discuss in detail above in § V, I disagree with Dr. McHenry’s definition of
   the word “exhibit,” and it is my opinion that an enzyme exhibits all its steps.

           31.     Dr. McHenry then argues that I provide no explanation as to why the ’056 Patent’s
   kinetic scheme is appropriate for use in other enzymes.15 I agree that the polymerase scheme set
   forth in the ’056 Patent is not applicable or translatable to other types of translocating enzymes
   and indeed may not even be translatable to other polymerases. That said, Akeson I discloses the
   use of polymerases as translocating enzymes, including the only enzyme disclosed in the ’056
   patent capable of practicing the Asserted Claims, Φ29.16 To that extent, at least, this scheme is
   applicable to Akeson I. Furthermore, I previously explained that all enzymes with at least six
   forward steps that operate above 75 Hz will exhibit at least two steps that are within 1:10 to 10:1.17

          32.    Therefore, Dr. McHenry failed to rebut my opinion that Akeson I and II anticipate
   the Asserted Claims.

                         2.   Dr. McHenry fails to rebut my opinion that Claims 1, 2, 11, 12, and 16
                              are obvious over Akeson I in view of Hanzel.

         33.   I disagree with Dr. McHenry’s argument that there is neither a motivation to
   combine Hanzel and Akeson, nor would the combination result in an enzyme exhibiting two

   12
      See Ex. 12 at ¶ 147 (Explaining that it is my opinion that the Asserted Claims are obvious “to the extent that
   [PacBio] argues that the [A]sserted [C]laims are enabled . . . and have sufficient written description.”). See also Ex.
   12 at §§ XI.B–C.
   13
        See Ex. 3 at § V.B.1.
   14
        Ex. 13 at ¶ 82.
   15
        Ex. 3 at ¶ 96.
   16
        Ex. 14 at ¶ [0048].
   17
        Ex. 13 ¶ 82.



   Active 42524318.9                                          9
                                                        HIGHLY CONFIDENTIAL
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 505 of 845 PageID #: 30319
                                                       ATTORNEYS EYES ONLY
   Confidential work product


   XI.      COMPENSATION TO BE PAID FOR WORK ON THE CASE

           187. I am being compensated at my usual consulting rate of $490 per hour for my work
   related to this dispute. My compensation is in no way dependent on the outcome of this dispute
   or the testimony or opinions that I give. My opinions and conclusions are fully discussed above.



   Dated: October 8, 2019                              By:




                                                         TAEKJIP HA, PH.D.




   Active 42524318.9                             42
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 506 of 845 PageID #: 30320




                      EXHIBIT 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 507 of 845 PageID #: 30321



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,                     C.A. No. 17-cv-275-LPS
                          Plaintiff,      C.A. No. 17-cv-1353-LPS

    v.                                    JURY TRIAL DEMANDED

    OXFORD NANOPORE TECHNOLOGIES,         HIGHLY CONFIDENTIAL – OUTSIDE
    INC.,                                 ATTORNEYS’ EYES ONLY
                       Defendant.




            INITIAL EXPERT REPORT OF TAEKJIP HA, PH.D. REGARDING
                            U.S. PATENT NO. 9,678,056




                                            1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 508 of 845 PageID #: 30322




         C.      The asserted claims are invalid for lack of enablement

                      577.       I have reviewed the Asserted Claims of the ’056 patent in view of

              the specification and the state of the prior art, and I conclude that the Asserted Claims

              are invalid for lack of enablement because a POSA would not be able to make or use

              the invention without undue experimentation.

                 1.      The translocating enzyme and the reaction conditions are selected such

                         that the translocating enzyme exhibits two kinetic steps wherein each

                         of the kinetics steps has a rate constant, and the ratio of the rate

                         constants of the kinetic steps is from 10:1 to 1:10


                      578.       It is my opinion that a POSA reviewing the disclosure as filed on

              April 10, 2009 (or at the time of the earliest alleged priority date) would not have been

              able to “[select] the translocating enzyme and the reaction conditions . . . such that the

              translocating enzyme exhibits two kinetic steps wherein each of the kinetics steps has

              a rate constant, and the ratio of the rate constants of the kinetic steps is from 10:1 to

              1:10,” without undue experimentation, as discussed in the ’056 patent.

                      579.       As of April 10, 2009, translocating DNA across a nanopore with a

              translocating enzyme was a nascent technology.

                         a)    Arriving at reaction conditions under which a translocating
                         enzyme exhibits the claimed ratios would require undue experimentation

                      580.       As of April 10, 2009, it would have been impossible for a POSA to

              select reaction conditions under which the translocating enzyme exhibits the claimed

              ratios without undue experimentation.

                      581.       The ’056 patent explains “[t]he polymerase reaction conditions can

              also be important for obtaining a two slow-step enzyme system. In particular,

                                                       342

   OUTSIDE ATTORNEYS' EYES ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 509 of 845 PageID #: 30323




            polymerase reaction conditions include components selected to produce two slow-step

            kinetics. Polymerase reaction conditions include components selected to produce two

            slow-step kinetics. The polymerase reaction conditions include the type and

            concentration of the buffer, the pH of the reaction, the temperature, the type and

            concentration of salts, the presence of particular additives which influence the kinetics

            of the enzyme, and the type, concentration, and relative amounts of various cofactors,

            including metal cofactors.” ’056 patent at 32:17–27. But the ’056 patent does not

            actually provide any reaction conditions under which the enzyme exhibits the claimed

            ratios, nor does it provide any place to start looking.

                   582.        Further complicating this issue is the difficulty in determining both

            1) which kinetic steps are slow, and 2) how fast each step is. Which step is the slow

            step will determine which conditions to modify to increase the rate of the slow step to

            bring it within 1:10 of the next-fastest step—but the specification does not describe

            what the slow step is for any translocating enzyme. Even today, Dr. Turner explained

            their enzyme originally exhibited a single rate-limiting step at “k2 or k3”—i.e. the slow

            step is still unknown. Turner Deposition at 98:10.

                   583.        Similarly, knowing which steps are fast, and knowing how fast

            those steps are, will inform a POSA which steps to modify. Determining the rate of

            fast steps can’t be done “except in carefully designed separate experiments.” Turner

            Deposition at 89:25–90:1. The ’056 patent provides no guidance as to which steps

            should be slowed down to practice the claimed ratios.

                   584.        Even if a POSA could determine which steps are slow and which

            steps are fast, the specification does not explain how changing reaction conditions

            affects what kinetic steps. For example, the specification does not explain how
                                                     343

   OUTSIDE ATTORNEYS' EYES ONLY
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 510 of 845 PageID #: 30324
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 511 of 845 PageID #: 30325




                      EXHIBIT 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 512 of 845 PageID #: 30326




            UNITED STATES PATENT AND TRADEMARK OFFICE

                                  ____________

               BEFORE THE PATENT TRIAL AND APPEAL BOARD

                                  ____________

                   OXFORD NANOPORE TECHNOLOGIES, INC.

                                     Petitioner

                                         v.

                  PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

                                   Patent Owner

                                  ____________

                               Case No. Unassigned

                                 Patent 9,678,056

                                  ____________

              DECLARATION OF DR. TAEKJIP HA IN SUPPORT OF

      PETITION FOR INTER PARTES REVIEW OF U.S. PATENT NO. 9,678,056




                                                            Oxford, Exh. 1002, p. 1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 513 of 845 PageID #: 30327

                            Declaration of Dr. Taekjip Ha in Support of
                           Petition for IPR of U.S. Patent No. 9,678,056

                                         TABLE OF CONTENTS

                                                                                                                      Page

   I.     BACKGROUND AND QUALIFICATIONS .............................................. 1

   II.    LEGAL UNDERSTANDING ....................................................................... 3

          A.      Anticipation .......................................................................................... 4

          B.      Obviousness .......................................................................................... 4

          C.      Claim Construction ............................................................................. 8

   III.   THE PRIOR ART........................................................................................ 10

          A.      Prior Art Considered ........................................................................ 10

   IV.    LEVEL OF ORDINARY SKILL IN THE ART ...................................... 11

   V.     STATE OF THE ART ................................................................................. 12

          A.      Sequencing Nucleic Acids using Nanopores and Molecular
                  Motors................................................................................................. 12

          B.      Kinetics of Molecular Motors........................................................... 16

   VI.    OVERVIEW OF THE ’056 PATENT ....................................................... 17

          A.      Overview of the Subject Matter of the ’056 Patent........................ 17

          B.      Overview of the Prosecution History............................................... 18

   VII. SUMMARY OF PRIOR ART .................................................................... 23

          A.      Nanopore Sequencing using Molecular Motors was Known in the
                  Art Prior to the Earliest Priority Date Claimed by the ’056
                  Patent .................................................................................................. 23

          B.      It Was Well Known That Polymerases and Helicases Exhibit At
                  Least Two Kinetically Observable Steps......................................... 25

   VIII. CLAIM CONSTRUCTION ........................................................................ 32
                                                              i



                                                                                                Oxford, Exh. 1002, p. 2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 514 of 845 PageID #: 30328

                          Declaration of Dr. Taekjip Ha in Support of
                         Petition for IPR of U.S. Patent No. 9,678,056

   IX.   SUMMARY OF COMBINATIONS .......................................................... 36

   X.    THERE IS A REASONABLE LIKELIHOOD THAT THE
         CHALLENGED CLAIMS ARE UNPATENTABLE .............................. 36

         A.     Ground 1: Claims 1-5, 10-12 and 15-16 are anticipated by
                Akeson ................................................................................................ 36

                1.       Claim 1 ..................................................................................... 36

                2.       Claim 2 ..................................................................................... 44

                3.       Claim 3 ..................................................................................... 44

                4.       Claim 4 ..................................................................................... 45

                5.       Claim 5 ..................................................................................... 45

                6.       Claim 10 ................................................................................... 46

                7.       Claim 11 ................................................................................... 47

                8.       Claim 12 ................................................................................... 47

                9.       Claim 15 ................................................................................... 47

                10.      Claim 16 ................................................................................... 48

         B.     Ground 2: Claims 1-2, 4 and 8-16 are obvious over Akeson and
                Hanzel ................................................................................................. 48

                1.       A POSA would have been motivated to combine Akeson
                         and Hanzel ............................................................................... 48

                2.       Claim 1 ..................................................................................... 50

                3.       Claim 2 ..................................................................................... 57

                4.       Claim 4 ..................................................................................... 58

                5.       Claim 8 ..................................................................................... 59

                6.       Claim 9 ..................................................................................... 60

                                                           ii



                                                                                            Oxford, Exh. 1002, p. 3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 515 of 845 PageID #: 30329

                         Declaration of Dr. Taekjip Ha in Support of
                        Petition for IPR of U.S. Patent No. 9,678,056

               7.       Claim 10 ................................................................................... 60

               8.       Claim 11 ................................................................................... 61

               9.       Claim 12 ................................................................................... 62

               10.      Claims 13 and 14 ..................................................................... 62

               11.      Claim 15 ................................................................................... 63

               12.      Claim 16 ................................................................................... 63

         C.    Ground 3: Claims 1-3 and 5-16 are obvious over Akeson and
               Liao ..................................................................................................... 64

               1.       A POSA would have been motivated to combine Akeson
                        and Liao ................................................................................... 64

               2.       Claim 1 ..................................................................................... 65

               3.       Claim 2 ..................................................................................... 70

               4.       Claim 3 ..................................................................................... 71

               5.       Claim 5 ..................................................................................... 71

               6.       Claim 6 ..................................................................................... 72

               7.       Claim 7 ..................................................................................... 74

               8.       Claim 8 ..................................................................................... 76

               9.       Claim 9 ..................................................................................... 76

               10.      Claim 10 ................................................................................... 77

               11.      Claim 11 ................................................................................... 78

               12.      Claim 12 ................................................................................... 78

               13.      Claims 13 and 14 ..................................................................... 79

               14.      Claim 15 ................................................................................... 79


                                                           iii



                                                                                            Oxford, Exh. 1002, p. 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 516 of 845 PageID #: 30330

                           Declaration of Dr. Taekjip Ha in Support of
                          Petition for IPR of U.S. Patent No. 9,678,056

                 15.      Claim 16 ................................................................................... 80

         D.      Ground 4: Claims 1-3, 5-10, and 12-16 are obvious over Akeson
                 and Adelman ...................................................................................... 80

                 1.       A POSA would have been motivated to combine Akeson
                          and Adelman ............................................................................ 80

                 2.       Claim 1 ..................................................................................... 81

                 3.       Claim 2 ..................................................................................... 86

                 4.       Claim 3 ..................................................................................... 87

                 5.       Claim 5 ..................................................................................... 87

                 6.       Claim 6 ..................................................................................... 88

                 7.       Claim 7 ..................................................................................... 90

                 8.       Claim 8 ..................................................................................... 91

                 9.       Claim 9 ..................................................................................... 92

                 10.      Claim 10 ................................................................................... 92

                 11.      Claim 12 ................................................................................... 93

                 12.      Claims 13 and 14 ..................................................................... 94

                 13.      Claim 15 ................................................................................... 94

                 14.      Claim 16 ................................................................................... 95

   XI.   CONCLUSION ............................................................................................ 96




                                                           iv



                                                                                           Oxford, Exh. 1002, p. 5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 517 of 845 PageID #: 30331

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 Declaration of Taekjip Ha

 I, Taekjip Ha, declare as follows:

       1.     I make this declaration based on my own personal knowledge and, if

 called upon to testify, would testify competently to the matters contained herein.

       2.     I have been asked to provide technical assistance in the inter partes

 review of U.S. Patent No. 9,678,056 (“the ’056 Patent”).

       3.     This declaration is a statement of my opinions on issues related to the

 unpatentability of claims 1-16 of the ’056 Patent.

 I.    BACKGROUND AND QUALIFICATIONS

       4.     In forming my opinions, I have relied upon my knowledge, training

 and experience in the relevant art. While my qualifications are stated more fully in

 my curriculum vitae (Ex. 1003), here I provide a brief summary of my

 qualifications:

       5.     I received a B.S. in physics from Seoul National University in 1990

 and a Ph.D. in physics from the University of California at Berkeley in 1996.

       6.     I am the Bloomberg Distinguished Professor of Biophysics and

 Biophysical Chemistry, Biophysics and Biomedical Engineering at John Hopkins

 University. I am also an investigator with the Howard Hughes Medical Institute.

 Prior to joining John Hopkins University in 2015, I was a professor of Physics at

 the University of Illinois at Urbana-Champaign.


                                          1
                                                                  Oxford, Exh. 1002, p. 6
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 518 of 845 PageID #: 30332

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

        7.    My research is focused on using single-molecule detection methods to

  study protein-nucleic acid and protein-protein complexes and the mechanical basis

  of their interactions and functions—both in vitro and in vivo—that are important

  for genome maintenance. My research uses physical techniques to manipulate and

  visualize the movements of single molecules to understand basic biological

  processes involving DNA and other molecules. Specifically, my team develops

  biophysical techniques (e.g., multicolor fluorescence, super-resolution imaging,

  combined force and fluorescence spectroscopy, vesicular encapsulation and single-

  molecule pull-down) and applies them to study diverse protein-nucleic acid and

  protein-protein complexes and mechanical perturbation and response of these

  systems.

        8.    I have published 250 peer-reviewed articles in respected peer-

  reviewed international journals, which have been cited more than 19,000 times by

  other researchers and my current Hirsch index is 71.

        9.    I am a member of the National Academy of Science and an elected

  fellow of the American Academy of Arts and Sciences. In 2012, I was named the

  Scientist of the Year by the Korean-American Scientists and Engineers Association

  (KSEA) and Korean Federation of Science and Technology Societies (KOFST). In

  2011, I was awarded Ho-Am Prize in Science, which is widely regarded as the

  Korean equivalent of the Nobel Prize, for my application of fluorescence


                                          2
                                                                Oxford, Exh. 1002, p. 7
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 519 of 845 PageID #: 30333

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 resonance energy transfer techniques to reveal the behavior and physical

 characteristics of single biomolecules. In 2007, I received the Michael and Kate

 Bárány Award of the Biophysical Society for the development and application of

 novel single molecule physical methods and techniques and for my ground-

 breaking discoveries in the single molecule research field. In 2005, I was elected

 to the American Physical Society. In 2003, I was named a Cottrell Scholar and an

 Alfred P. Sloan Foundation Fellow. The previous year, I received a National

 Science Foundation CAREER Award and a Fluorescence Young Investigator

 Award from the Biophysical Society and in 2001, I was named a Searle Scholar.

 In addition, I serve as a member of the editorial boards for leading scientific

 journals, including Science, Cell, eLife, Nucleic Acids Research, Structure, PCCP,

 Physical Biology and Cancer Convergence.

 II.   LEGAL UNDERSTANDING

       10.   My opinions are also informed by my understanding of the relevant

 law. I understand that the patentability analysis is conducted on a claim-by-claim

 and element-by-element basis and that there are several possible reasons that a

 patent claim may be found to be unpatentable.

       11.   I understand that earlier publications and patents may act to render a

 patent unpatentable for one of two reasons: (1) anticipation and (2) obviousness.




                                          3
                                                                 Oxford, Exh. 1002, p. 8
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 520 of 845 PageID #: 30334

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

        A.     Anticipation

        12.    First, I understand that a single prior art reference, article, patent or

  publication “anticipates” a claim if each and every element of the claim is

  disclosed in that prior art reference, arranged as in the claim. I further understand

  that, where a claim element is not explicitly disclosed in a prior art reference, the

  reference may nonetheless anticipate a claim if the missing claim element is

  necessarily present in the apparatus or a natural result of the method disclosed, i.e.,

  the missing element is “inherent.”

        B.     Obviousness

        13.    Second, I understand that the prior art may render a patent claim

  “obvious.” I understand that two or more prior art references (e.g., prior art

  articles, patents, or publications) that each disclose fewer than all elements of a

  patent claim may nevertheless be combined to render a patent claim obvious if the

  combination of the prior art collectively discloses all elements of the claim and one

  of ordinary skill in the art at the time would have been motivated to combine the

  prior art in such a way. I understand that this motivation to combine need not be

  explicit in any of the prior art, but may be inferred from the knowledge of one of

  ordinary skill in the art at the time the patent was filed. I also understand that one

  of ordinary skill in the art is not an automaton, but is a person having ordinary

  creativity. I further understand that one or more prior art references, articles,


                                            4
                                                                    Oxford, Exh. 1002, p. 9
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 521 of 845 PageID #: 30335

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

  patents or publications that disclose fewer than all of the elements of a patent claim

  may render a patent claim obvious if including the missing element would have

  been obvious to one of skill in the art (e.g., the missing element represents only an

  insubstantial difference over the prior art or a reconfiguration of a known system).

        14.      Under the doctrine of obviousness, I understand that a claim may be

  invalid if the differences between the invention and the prior art are such that the

  subject matter as a whole would have been obvious at the time the invention was

  made to a person having ordinary skill in the art to which the subject matter

  pertains.

        15.      I understand that obviousness is based on the scope and content of the

  prior art, the differences between the prior art and the claim, the level of ordinary

  skill in the art and secondary indicia of obviousness and non-obviousness to the

  extent they exist.

        16.      I understand that any evidence of secondary indicia of non-

  obviousness should be considered when evaluating whether a claimed invention

  would have been obvious to one of ordinary skill at the time of invention. These

  secondary indicia of non-obviousness may include, for example:

               a long felt but unmet need in the prior art that was satisfied by the

                 claimed invention;

               commercial success of processes claimed by the patent;

                                             5
                                                                  Oxford, Exh. 1002, p. 10
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 522 of 845 PageID #: 30336

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

               unexpected results achieved by the invention;

               praise of the invention by others skilled in the art;

               the taking of licenses under the patent by others; and

               deliberate copying of the invention.

        17.      I understand that there must be a relationship between any such

  secondary indicia and the claimed invention.

        18.      It is also my understanding that there are additional considerations

  that may be used as further guidance as to when the above factors will result in a

  finding that a claim is obvious, including the following:

               the claimed invention is simply a combination of prior art elements

                 according to known methods to yield predictable results;

               the claimed invention is a simple substitution of one known element

                 for another to obtain predictable results;

               the claimed invention uses known techniques to improve similar

                 devices or methods in the same way;

               the claimed invention applies a known technique to a known device or

                 method that is ready for improvement to yield predictable results;




                                              6
                                                                    Oxford, Exh. 1002, p. 11
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 523 of 845 PageID #: 30337

                         Declaration of Dr. Taekjip Ha in Support of
                        Petition for IPR of U.S. Patent No. 9,678,056

                the claimed invention would have been “obvious to try” choosing

                  from a finite number of identified, predictable solutions, with a

                  reasonable expectation of success;

                there is known work in one field of endeavor that may prompt

                  variations of it for use in either the same field or a different one based

                  on design incentives or other market forces if the variations would

                  have been predictable to one of ordinary skill in the art;

                there existed at the time of invention a known problem for which there

                  was an obvious solution encompassed by the patent’s claims; and

                there is some teaching, suggestion, or motivation in the prior art that

                  would have led one of ordinary skill to modify the prior art reference

                  or to combine prior art reference teachings to arrive at the claimed

                  invention.

         19.      Finally, I understand that a claim may be deemed invalid for

  obviousness in light of a single prior art reference, without the need to combine

  references, if the elements of the claim that are not found in the reference can be

  supplied by the knowledge or common sense of one of ordinary skill in the

  relevant art.




                                               7
                                                                     Oxford, Exh. 1002, p. 12
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 524 of 845 PageID #: 30338

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

        C.     Claim Construction

        20.    I have been instructed by counsel on the law regarding claim

  construction and patent claims and understand that a patent may include two types

  of claims, independent claims and dependent claims. An independent claim stands

  alone and includes only the limitations it recites. A dependent claim can depend

  from an independent claim or another dependent claim.           I understand that a

  dependent claim includes all the limitations that it recites in addition to all of the

  limitations recited in the claim from which it depends.

        21.    It is my understanding that the broadest reasonable interpretation of a

  claim term may be the same as or broader than the construction of a term under the

  standard articulated in Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en

  banc) (indicating that claims should be construed in accordance with the ordinary

  and customary meaning of such claim as understood by one of ordinary skill in the

  art, exercising primary reliance on intrinsic evidence, although extrinsic evidence

  may be applicable in certain instances), but it cannot be narrower.

        22.    I understand that to determine how a person of ordinary skill would

  understand a claim term, one should look to those sources available that show what

  one of skill in the art would have understood disputed claim language to mean.

  Such sources include the words of the claims themselves, the remainder of the

  patent’s specification, the prosecution history of the patent (all considered


                                            8
                                                                  Oxford, Exh. 1002, p. 13
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 525 of 845 PageID #: 30339

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

  “intrinsic” evidence) and “extrinsic” evidence concerning relevant scientific

  principles, the meaning of technical terms and the state of the art.

        23.      I understand that, in construing a claim term, one looks primarily to

  the intrinsic patent evidence, including the words of the claims themselves, the

  remainder of the patent specification and the prosecution history.

        24.      I understand that extrinsic evidence, which is evidence external to the

  patent and the prosecution history, may also be useful in interpreting patent claims

  when the intrinsic evidence itself is insufficient.

        25.      I understand that words or terms should be given their ordinary and

  accepted meaning unless it appears that the inventors were using them to mean

  something else. In making this determination, the claims, the patent specification

  and the prosecution history are of paramount importance.               Additionally, the

  specification and prosecution history must be consulted to confirm whether the

  patentee has acted as its own lexicographer (i.e., provided its own special meaning

  to any disputed terms), or intentionally disclaimed, disavowed, or surrendered any

  claim scope.

        26.      I understand that in general, a term or phrase found in the introductory

  words of the claim, the preamble of the claim, should be construed as a limitation

  if it recites essential structure or steps, or is necessary to give life, meaning and

  vitality to the claim. Conversely, a preamble term or phrase is not limiting where a


                                             9
                                                                   Oxford, Exh. 1002, p. 14
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 526 of 845 PageID #: 30340
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 527 of 845 PageID #: 30341

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

   1006         Liao et al., “Mechanochemistry of T7 DNA Helicase,” J. Mol. Biol.
                350:452-475 (2005) (“Liao”)

   1009         U.S. Patent No. 5,795,782 to Church et al. (“Church”)

   1010         Prosecution History of U.S. Patent No. 9,678,056

   1011         Prosecution History of U.S. Patent No. 8,133,672

   1012         U.S. Patent No. 8,133,672

   1013         Adelman et al., “Mechanochemistry of Transcription Termination
                Factor Rho,” Mol. Cell 22:611-621 (2006) (“Adelman”)

  IV.     LEVEL OF ORDINARY SKILL IN THE ART

          30.    I understand that the person having ordinary skill in the art (POSA) is

  a hypothetical person who is presumed to know the relevant prior art. I understand

  that the actual inventor’s skill is not determinative of the level of ordinary skill. I

  further understand the factors that may be considered in determining the level of

  skill include: the types of problems encountered in the art, prior art solutions to

  those problems; rapidity with which innovations are made; sophistication of the

  technology; and educational level of active workers in the field. I understand that

  not all such factors may be present in every case and one or more of them may

  predominate.

          31.    In my opinion, a person of ordinary skill in the field relevant to the

  ’056 Patent possesses a Ph.D. or an equivalent amount of experience in molecular

  biology, genetics, biochemistry or a related field. The person of ordinary skill in



                                            11
                                                                   Oxford, Exh. 1002, p. 16
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 528 of 845 PageID #: 30342

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  the art area would have experience in DNA sequencing techniques including

  Maxam-Gilbert and Sanger sequencing, as well as other techniques available on or

  before the priority date of the ’056 Patent, such as Applied Biosystems/Life

  Technologies, Solexa/Illumina, Helicos and PacBio sequencing.

  V.    STATE OF THE ART

        A.    Sequencing Nucleic Acids using Nanopores and Molecular Motors

        32.   One of the techniques used for sequencing of nucleic acids is

  nanopore sequencing. The concept of using nanopores to sequence DNA has been

  around for decades. A nanopore sequencing system is illustrated in Figure 1 of

  U.S. Patent No. 5,795,782 to Church et al. (“Church”; Ex. 1009), which issued on

  August 18, 1998 and is § 102(b) prior art:




  Ex. 1009, Figure 1.


                                          12
                                                               Oxford, Exh. 1002, p. 17
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 529 of 845 PageID #: 30343

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 In such a system, two chambers are connected through a nanopore—a hole with a

 diameter on the order of one nanometer—embedded in a substrate. Id., 1:40-2:58;

 see also id., Figure 1; see also Ex. 1004, Figure 2. As illustrated in the figure, a

 nucleic acid, e.g., a single-stranded DNA (ssDNA), is added to one chamber and

 an electric field is applied across the substrate. Ex. 1009, Figure 1. As DNA is

 negatively charged, the electric field pulls the DNA strand through the nanopore

 towards the side of the substrate with a positive potential. Id. As the strand passes

 through the nanopore, an electrical signal that varies based on the composition of

 the DNA strand in the pore is measured. Id., 6:14-22; see also id., Figure 3.

 Often, the signal that is measured is the conductance of ions through the pore. Id.

 Because each nucleotide has different properties such as size and shape, they each

 block the pore and consequently alter the flow of ions through the pore, to a

 differing degree. Id. Church provided a schematic of the conductance levels that

 may be observed as a DNA strand passes through the pore if only a single base

 contributed to the channel current:




                                          13
                                                                Oxford, Exh. 1002, p. 18
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 530 of 845 PageID #: 30344

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056




  Id., Figure 3.

        33.    Although Church hypothesized that each nucleotide provides a

  distinct signal, it was well recognized as of the priority date of the ’056 patent that

  multiple nucleotides contribute simultaneously to the measured signal and that

  signal must be deconvoluted to obtain the sequence of nucleotides that comprise

  the DNA.

        34.    As the conductance is characteristic of the nucleotides residing in the

  nanopore at a given time, the conductance data may be analyzed to determine the

  sequence of the DNA strand that passed through the pore. Ex. 1009, 6:14-22. That

  analysis involves comparing the experimental data to previously measured

  calibration information representative of the signal indicative of a specific

  nucleotide or group of nucleotides, e.g., data obtained for nucleic acids with known

  sequences.


                                            14
                                                                  Oxford, Exh. 1002, p. 19
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 531 of 845 PageID #: 30345

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

        35.    It was also well recognized as of the priority date of the ’056 patent

  that the rate of nucleic acid translocation through a nanopore could be controlled

  by incorporating a molecular motor. In fact, the ’056 patent itself cites U.S. Patent

  Publication No. 2006/0063171 to Akeson et al. (“Akeson”) as disclosing nanopore

  systems that incorporate molecular motors. Ex. 1001, 23:27-32. Akeson discloses

  that “one disadvantage of previous nanopore analysis techniques is controlling the

  rate at which the target polynucleotide is analyzed,” and teaches the use of a

  molecular motor to modify the rate of translocation of a nucleic acid through a

  nanopore to allow characterization of the nucleic acid.       Ex. 1004, ¶¶ [0007],

  [0019], [0036], [0081]. Akeson also discloses that the molecular motor can be, for

  example, “a DNA polymerase, a RNA polymerase, a ribosome, an exonuclease, or

  a helicase,” and that the intrinsic rate of such a molecular motor can be modified to

  decrease the rate of movement of the polynucleotide. Id., ¶¶ [0013], [0047]-[0051]

  and [0083]; see also id., Figure 11. In particular, Akeson discloses that “intrinsic

  rate of movement of a particular molecular motor may be modified, e.g., by

  chemical modification of the motor, by changes in temperature, pH, ionic strength,

  the presence of necessary cofactors, substrates, inhibitors, agonists, or antagonists,

  by the nature of the medium (e.g., the presence of nonaqueous solvents or the

  viscosity), by external fields (e.g., electric or magnetic fields), and hydrodynamic

  pressure.” Id., ¶ [0083].


                                           15
                                                                  Oxford, Exh. 1002, p. 20
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 532 of 845 PageID #: 30346

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

          36.   Even before Akeson, others had taught the use of enzymes to

  translocate a nucleic acid through a nanopore. For example, Church discloses the

  use of a “polymerase or other template-dependent polymer replicating catalyst” to

  move a nucleic acid through an ion permeable pore to allow analysis of the nucleic

  acid.    Ex. 1009, 4:11-30; see also id., Figure 2.      Church discloses polymer

  replicating catalysts as “nucleotides polymerases of any type, e.g., DNA

  polymerases, RNA polymerases, tRNA and ribosomes.” Id., 4:22-30. Thus, a

  POSA would not only be well aware of the use of molecular motors in connection

  with nanopore-based sequencing, but would also be aware of the types of proteins,

  e.g., polymerases and helicases, which would be useful to reduce the rate of

  nucleic acid translocation.

          B.    Kinetics of Molecular Motors

          37.   The kinetic behavior of molecular motors, e.g., DNA polymerases and

  helicases, has been studied for years.     Experiments, even certain experiments

  performed by Pacific Biosciences, have indicated that many molecular motors

  exhibit at least two kinetics steps, if not more, and that the ratios of the rates of

  those steps fall within 10:1 and 1:10. See Ex. 1005, Ex. 1006, Ex. 1013.




                                           16
                                                                 Oxford, Exh. 1002, p. 21
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 533 of 845 PageID #: 30347

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  VI.    OVERVIEW OF THE ’056 PATENT

        A.     Overview of the Subject Matter of the ’056 Patent

        38.    The claims of the ’056 patent are directed to methods for nanopore-

  based sequencing and, in particular, to methods where a molecular motor is used to

  control the translocation of the DNA molecule through the pore. The claims also

  require that the rate constants of at least two of the reaction steps of the molecular

  motor, result in particular ratios, e.g., ranging from 10:1 to 1:10. The ’056 patent

  includes 18 claims, with only claim 1 being independent.

        39.    According to the ’056 patent, “[d]evices using nanopores to sequence

  DNA and RNA molecules have generally not been capable of reading sequence at

  a single-nucleotide resolution.” Ex. 1001, 1:58-60. The ’056 patent states that

  “[f]or the purposes of single molecule sequencing it can be advantageous to control

  the translocation of DNA through nanopore structures under applied voltage” and

  cites to Akeson before suggesting that “[p]rotein components on either the cis or

  trans side of the nanopore can be utilized to control the rate of the translocation

  through the nanopore...” Id., 23:29-34. Beginning at column 4, line 33, the ’056

  patent includes a series of paragraphs incorporated into the specification via a

  preliminary amendment from U.S. Patent Application No. 12/414,191 (“the ’191




                                           17
                                                                  Oxford, Exh. 1002, p. 22
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 534 of 845 PageID #: 30348

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  application”).1   These paragraphs note that certain protein components, e.g.,

  polymerases and other enzymes, can be useful in the context of sequencing in that

  “by providing two or more partially rate-limiting steps within a phase of an

  enzyme reaction, one improves the ability to monitor that reaction using optical

  detection systems.” Id., 24:46-49 (emphasis added).

           B. Overview of the Prosecution History

          40.   U.S. Patent Application No. 15/366,849, which matured into the ’056

  patent, was filed on December 1, 2016 as a Track One application and included 28

  claims. Ex. 1010, 67-69. On December 2, 2016, a preliminary amendment was

  filed to incorporate disclosure from the ’191 application.     Id., 142-327.   The

  sections of the ’191 application that were incorporated in the specification of the

  ’056 patent related to the use of polymerases, e.g., modified polymerases, or

  polymerase reaction conditions that result in a polymerase reaction that exhibits

  two kinetically observable steps. Patent Owner represented that the basis for this

  amendment was the incorporation by reference of the ’191 application into the

  ’056 patent. Id., 306; see also Ex. 1001, 24:28-32.



  1
      The ’191 application, which was filed on March 30, 2009, was issued as U.S.

  Patent No. 8,133,672 on March 13, 2012.



                                          18
                                                               Oxford, Exh. 1002, p. 23
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 535 of 845 PageID #: 30349

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

        41.    On February 13, 2017, a Restriction Requirement was issued that

  required the election of a single Invention Group from the following two Groups:

  claims drawn to a method and claims drawn to a system. Ex. 1010, 512-518. In

  response, Patent Owner elected to prosecute the method claims and canceled the

  claims directed to a system, i.e., claims 19-28. Id., 519. Original claims 1-18 were

  presented for examination.

        42.    On April 13, 2017, a Non-Final Office Action was issued that rejected

  the pending claims under 35 U.S.C. § 112 grounds. Id., 530-533. In addition,

  claims 1-4 and 6-18 were rejected on the ground of nonstatutory double patenting

  as being unpatentable over claims 1-29 of U.S. Patent No. 8,133,672 (“the ’672

  patent”) in view of Meller et al. (WO 2006/020775; “Meller”). Id., 533-537. The

  Examiner contended that “[b]oth sets of claims are drawn to the same steps of

  sequencing nucleic acids, two kinetic steps, enzymes, rates and rate ratios” and that

  Meller discloses nanopore sequencing. Id., 535-536. Claim 5 was rejected on the

  ground of nonstatutory double patenting as being unpatentable over claims 1-29 of

  the ’672 patent in view of Meller and in further view of Guo (U.S. Patent

  Publication No. 2005/0266416) contending that Guo teaches “the claimed

  functionally equivalent nanomotor [], which is used in nanopore based sequencing

  devices.” Id., 537. The Examiner interpreted the term “translocating enzyme” to

  mean an “enzyme that actively contributes to the translocation of a nucleic acid


                                           19
                                                                 Oxford, Exh. 1002, p. 24
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 536 of 845 PageID #: 30350

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

 through nanopore, as opposed to enzymes or proteins that the nucleic acids merely

 translocate through (e.g., α-hemolysin),” which was not disputed by Patent Owner.

 Id., 530. Notably, the pending claims were not rejected under any anticipatory or

 obviousness grounds. In response, Patent Owner filed a terminal disclaimer to the

 ’672 patent. Id., 624 and 648.

         43.    As evidenced by the rejection of the claims on the ground of

 nonstatutory double patenting over the ’672 patent, which issued from the ’191

 application and the incorporation of disclosure from the ’191 application into the

 specification of the ’056 patent, as discussed above, the prosecution of the ’191

 application is highly relevant to the claims of the ’056 patent.

         44.    During the prosecution of the ’191 application, the Examiner rejected

 the pending claims as anticipated by Bakhtina et al., Biochemistry 44:5177-518

 (2005) (“Bakhtina”) and Hanzel.2 Ex. 1011, 35-38. In addition to the anticipation

 rejections, the Examiner rejected the claims of the ’191 application as obvious over

 Hanzel in combination with Esteban et al., Biochemistry 31:350-359 (1992)

 (“Esteban”) and Rechkunova et al., Biochemistry (Moscow) 65:609-614 (2000)

 (“Rechkunova”). Id., 38-39. The Examiner argued that Bakhtina discloses a

 sequencing method where the polymerase reaction exhibits two kinetically

 2
     Hanzel is assigned to Pacific Biosciences. Ex. 1005.



                                           20
                                                                    Oxford, Exh. 1002, p. 25
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 537 of 845 PageID #: 30351

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  observable steps within an observable phase of the reaction and that Bakhtina

  discloses ratios of rate constants between 10:1 to 1:10. Id., 35-37. Similarly, the

  Examiner asserted that Hanzel teaches a sequencing method where the polymerase

  reaction exhibits two kinetically observable steps within an observable phase of the

  reaction and the ratios of the product release rates and the branching rates of the

  polymerases disclosed in Hanzel fall between 10:1 and 1:10. Id., 38-39.

        45.    In response, Pacific Biosciences amended claim 1 of the ’191

  application, the only independent claim, to recite:

               “each of which kinetically observable steps proceeds

               from an intermediate in which a nucleotide or a

               polyphosphate product is bound to the polymerase

               enzyme or each of which kinetically observable steps

               proceeds from an intermediate in which the nucleotide

               and the polyphosphate product are not bound to the

               polymerase enzyme.”

  Id., 46. Pacific Biosciences also acknowledged that Hanzel describes a system that

  includes two kinetic steps, a first kinetic step proceeding from an intermediate that

  is bound and a second kinetic step proceeding from an intermediate that is unbound

  and that Bakhtina discloses two kinetic steps, a single kinetically observable

  binding step (unbound phase) and a single kinetically observable chemistry step


                                           21
                                                                 Oxford, Exh. 1002, p. 26
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 538 of 845 PageID #: 30352

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  (bound phase). Id., 49-51. Distinguishing Hanzel and Bakhtina in this fashion

  underscores the importance of the newly-added limitation, where both of the

  kinetic steps proceed from an intermediate “in which the nucleotide and the

  polyphosphate product are not bound to the polymerase enzyme” or “in which a

  nucleotide or a polyphosphate product is bound to the polymerase enzyme.” Id.

        46.      Despite the materiality of the art cited by the Examiner during the

  prosecution of the ’191 application (e.g., Hanzel) to the ’056 patent’s claim

  limitations relating to enzyme kinetic steps, their rates and corresponding ratios of

  rates, Pacific Biosciences provided none of the cited references to the Examiner of

  the ’056 patent. None of the amendments made to claim 1 of the ’191 application,

  which were explicitly made to overcome Hanzel and Bakhtina, were mentioned

  during prosecution of the ’056 patent, let alone incorporated into the claims of the

  ’056 patent.

        47.      A Notice of Allowance was mailed on May 2, 2017, which resulted in

  the issuance of the ‘056 patent. In the Notice of Allowance, the Examiner states

  that “while Akeson et al. (U.S. Patent Publication No. US 2006/0063171 A2,

  published 23 March 2008) teach the use of the translocating enzyme polymerase,

  the manipulation of the reaction conditions to create the claimed ratio of rate

  constants is free and clear of the prior art.” Ex. 1010, 659. While this rationale

  for allowance is flawed in that ignores express teachings in Akeson (see infra


                                           22
                                                                 Oxford, Exh. 1002, p. 27
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 539 of 845 PageID #: 30353

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  Section VII.A.1), it also highlights the materiality of the art withheld by Pacific

  Biosciences, e.g., Hanzel, -- which teaches the exact limitation the Examiner

  alleged was missing from Akeson. See infra Sections VII.B.1 and X.B.

  VII. SUMMARY OF PRIOR ART

        A.     Nanopore Sequencing using Molecular Motors was Known in the
               Art Prior to the Earliest Priority Date Claimed by the ’056 Patent

               1.    U.S. Patent Publication No. 2006/0063171 (“Akeson”)

        48.    Akeson was filed as U.S. Application No. 11/088,140 on March 23,

  2005 and published on March 23, 2006 and is § 102(b) prior art (Ex. 1004).

        49.    Akeson discloses methods for sequencing nucleic acids using a

  nanopore and a translocating enzyme (referred to as a “molecular motor” in

  Akeson). Ex. 1004, ¶¶ [0008]-[0009]. For example, Akeson discloses the use of a

  molecular motor to modify the rate of translocation of a nucleic acid through a

  nanopore. Id., ¶¶ [0019], [0081]. Akeson also discloses that the molecular motor

  can be a polymerase, a helicase, a ribosome or an exonuclease. Id., ¶¶ [0047]-

  [0051]. In particular, Akeson discloses that the polymerase can be a “Phi-29 DNA

  polymerase” and that the helicase can be a “E.coli bacteriophage T7 gp4A”

  helicase or a E. coli rho helicase. Id., ¶¶ [0048] and [0051].

        50.    Akeson also highlights desirable enzymatic rates for such molecular

  motors in the context of nanopore sequencing. Id., ¶ [0082]. Akeson specifically



                                            23
                                                                   Oxford, Exh. 1002, p. 28
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 540 of 845 PageID #: 30354

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  discloses that “for a DNA polymerase, a desirable range is 75-1500 Hz; and for

  ribosomes, helicases and exonucleases, a desirable range is 50-1500 Hz.” Id. As

  discussed in detail below, such rates would only be achievable if the individual

  kinetic steps of the disclosed molecular motors fell within the ratios claimed in the

  ’056 patent. See infra Section X.A.

        51.    Akeson was not cited as a prior art reference in a § 102 or § 103

  rejection of the claims. Akeson was only discussed in the Notice of Allowance of

  the ’056 patent. Ex. 1010, 659. Although Akeson was discussed by the Examiner

  in the Notice of Allowance, the Examiner’s characterization of the reference fails

  to contextualize the explicit disclosures in Akeson relevant to the claims of the

  ’056 patent. Id. For example, the Examiner asserted that “while Akeson et al.

  (U.S. Patent Publication No. US 2006/0063171 A2, published 23 March 2008)

  teach the use of the translocating enzyme polymerase, the manipulation of the

  reaction conditions to create the claimed ratio of rate constants is free and clear of

  the prior art.” Ex. 1010, 659. The Examiner failed to cite, however, to Akeson’s

  disclosure that “[t]he intrinsic rate of movement of a particular molecular motor

  may be modified, e.g., by chemical modification of the motor, by changes in

  temperature, pH, ionic strength, the presence of necessary cofactors, substrates,

  inhibitors, agonists, or antagonists, by the nature of the medium (e.g., the presence

  of nonaqueous solvents or the viscosity), by external fields (e.g., electric or


                                           24
                                                                  Oxford, Exh. 1002, p. 29
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 541 of 845 PageID #: 30355

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  magnetic fields), and hydrodynamic pressure. … to start, stop, increase, decrease,

  or stabilize the rate of movement.” Ex. 1004, ¶ [0083]. Moreover, the Examiner

  failed to indicate that Akeson’s disclosure of desirable enzymatic rates could only

  be achievable if the enzymes operated within the ratios of rates claimed in the ’056

  patent. See infra Section X.A.

        52.    Moreover, the Notice of Allowance fails to address Akeson’s

  disclosure in light of Pacific Biosciences’ own art, e.g., Hanzel, and arguments

  submitted in connection with the prosecution of the ’191 application. For example,

  Pacific Biosciences conceded during the prosecution of the ’191 application that

  modified motors were known in the art, including in Hanzel, that satisfy the

  claimed ratios of rate constants. Ex. 1011, 46-51. Accordingly, reconsideration of

  the disclosure of Akeson is warranted, and should not be dismissed under 35

  U.S.C. § 325(d), particularly in light of the Examiner’s failure to articulate all of

  the relevant aspects of Akeson as well as Pacific Biosciences’ knowledge of the

  state of the art at the time of filing in combination with their failure to bring such

  material information to the attention of the Examiner.

        B.     It Was Well Known That Polymerases and Helicases Exhibit At
               Least Two Kinetically Observable Steps

               1.    U.S. Patent Publication No. 2007/0196846 (“Hanzel”)




                                           25
                                                                  Oxford, Exh. 1002, p. 30
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 542 of 845 PageID #: 30356

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

        53.   Hanzel was filed as U.S. Application No. 11/645,223 on December

  21, 2006 and published on August 23, 2007 and therefore qualifies as § 102(b)

  prior art (Ex. 1005). Hanzel is assigned to Pacific Biosciences, the assignee of the

  ’056 patent. Hanzel was not submitted to, or cited by, the Examiner or otherwise

  made of record during prosecution of the ’056 Patent.

        54.   Hanzel discloses Phi 29 DNA polymerases, which is one of the DNA

  polymerases expressly disclosed in Akeson as useful in connection with the

  nanopore detection systems disclosed therein, that have been modified to alter their

  kinetic behavior and, in particular, Hanzel discloses that the polymerase can be

  modified “to slow [] the overall nucleotide incorporation speed of the polymerase

  (e.g., depending on the resolution of the equipment used to monitor

  incorporation).” Ex. 1005, ¶ [0092]; see also Ex. 1004, ¶ [0048]. Hanzel further

  discloses the modification of reaction conditions by manipulating nucleotide

  concentrations and the type of nucleotides, e.g., nucleotide analogs, to be used in

  the polymerase reaction. Id., ¶ [0080], Table 5.

        55.   Hanzel discloses the rates of specific kinetic steps, e.g., the rates of

  product release and branching, for modified Phi29 DNA polymerases, e.g.,

  recombinant Phi29 DNA polymerases, which have ratios that fall within the ratio

  ranges claimed in the ’056 patent. Ex. 1005, ¶¶ [0184], [0186]-[0187] and Tables

  6 and 7; see also infra Section X.B. The product release rate disclosed in Hanzel


                                          26
                                                                Oxford, Exh. 1002, p. 31
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 543 of 845 PageID #: 30357

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 corresponds to step 112 (k5) of Figure 32 of the ’056 patent, which is the step

 where a product (e.g., PPi) is released from the enzyme. The branching rate, also

 known as the nucleotide dissociation rate, corresponds to step 104 (k-1) of Figure

 32 of the ’056 patent, which is the step where the nucleotide dissociates from the

 polymerase that is bound to the polynucleotide.

              2.    Liao et al. (“Liao”)

       56.    Liao et al., entitled “Mechanochemistry of T7 DNA Helicase,” J. Mol.

 Biol. 350:452-475 (Ex. 1006) was published online on May 23, 2005 and

 published in print on July 15, 2005 and therefore qualifies as § 102(b) prior art.

 Liao was not submitted to, or cited by, the Examiner or otherwise made of record

 during prosecution of the ’056 Patent.

       57.    Liao discloses the kinetic analysis of the bacteriophage T7 DNA

 helicase, which is a “ring-shaped hexameric motor protein that unwinds double-

 stranded DNA during DNA replication and recombination,” in the presence of

 DNA. Ex. 1006, 452; see also id., Figure A1(c) (showing a cartoon illustration of

 the 6 subunits of the T7 helicase and the catalytic sites). Liao discloses that “[t]he

 energy source for the T7 helicase is dTTP (deoxythymidine triphosphate), whose

 function is equivalent to that of ATP in other motor proteins.” Id., 452. Liao

 discloses that the T7 helicase, which is one of the helicases expressly disclosed in

 Akeson as useful in connection with the nanopore detection systems disclosed


                                           27
                                                                 Oxford, Exh. 1002, p. 32
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 544 of 845 PageID #: 30358

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

 therein, exhibits at least two kinetic steps that have rate constants that when

 compared have a ratio that falls within the ratio ranges claimed in the ’056 patent.

 See infra Section X.C; see also Ex. 1004, [0051]. Scheme 1 of Liao discloses the

 kinetic steps that were analyzed, and the rate constants of such steps are provided

 in Table 1 of Liao. Ex. 1006, 457, 460. In Scheme 1, “E is the empty state, T* is

 the weakly bound dTTP state [corresponding to the nucleotide forming initial

 interactions in the nucleotide binding pocket of the enzyme], T is the tightly bound

 dTTP state, DP is the dTDP-Pi state (after hydrolysis), and D is the dTDP state

 (after Pi release).” Id., 460.




 Id., Scheme 1 (460).

       58.    As shown in Scheme 1, and further described in Table 1, Liao

 discloses that the kinetic step denoted as “NꞏT*  NꞏT” represents the power

 stroke of the helicase and corresponds to the forward translocation of the helicase

 on DNA. Id., 457, 460, 462; see also id., 461 (stating that the power strokes “drive

 the movement of the [hexameric] ring along the DNA strand”). Liao notes that the

 powerstroke is a reversible step, with “NꞏT  NꞏT*” described as the “recoil

 power stroke” corresponding to a reverse translocation step. Id., Table 1.

                                          28
                                                                Oxford, Exh. 1002, p. 33
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 545 of 845 PageID #: 30359

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

       59.   Liao further discloses that changes in the conformation of the helicase

 occur during the power stroke. Id., 461. Liao discloses two possible mechanisms

 for the translocation power stroke. In particular, Liao discloses that dTTP binding

 can trigger “the alignment of the positive charge groups that constitute the

 ‘arginine finger’ with the negatively charged γ-phosphate of dTTP,” resulting in

 the “relative rotation between neighboring subunits [] so that DNA contact residues

 rotate with it to translocate the DNA” or “dTTP binding directly deforms the local

 β-sheet structure” to result in DNA translocation.        Id.   Accordingly, the rate

 constant observed for the translocation step also encompasses the enzyme

 isomerization step.

       60.   Liao also describes two “product release” steps. Upon hydrolysis of

 dTTP, denoted as “NꞏT  DP” in Scheme 2 and Table 1, two products are formed,

 Pi and dTDP. Id., 457, 460. Liao notes that the “NꞏT  DP” in Scheme 2

 encompasses both “NꞏT  DP” and “NꞏDP  DP” of Scheme 1 because “the

 energy well for [the NꞏDP] state is not very deep” and “[m]athmatically, it is

 always possible to lump to states together into one state and use rate constants

 equivalent to the collective jump probabilities of the original states.” Id., 461.

 The subsequent kinetic step denoted by “DP  D” represents the release of Pi from

 the helicase. Id., 460      The kinetic step denoted by “D  E” in Scheme 1 and

 Table 1 represents the release of dTDP from the helicase. Liao further discloses


                                            29
                                                                  Oxford, Exh. 1002, p. 34
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 546 of 845 PageID #: 30360

                         Declaration of Dr. Taekjip Ha in Support of
                        Petition for IPR of U.S. Patent No. 9,678,056

  the rate constant for the kinetic step of DNA release, corresponding to the koff rate

  identified as “102” in Figure 32 of the ‘056 patent, and which is denoted as “NꞏT*

   T*” in Table 1. Id., 457.




  Id., Table 1 (457).

               3.       Adelman et al. (“Adelman”)

        61.    Adelman et al., entitled “Mechanochemistry of Transcription

  Termination Factor Rho,” Mol. Cell 22:611-612 (Ex. 1013) was published in print

  on June 9, 2006 and therefore qualifies as § 102(b) prior art. Adelman was not

  submitted to, or cited by, the Examiner or otherwise made of record during

  prosecution of the ’056 Patent.

        62.    Adelman discloses the kinetic analysis of the E. coli rho helicase,

  which is a “ring-shaped hexameric motor protein that translocates along nascent

  mRNA transcript and terminates transcription of select genes in bacteria.” Ex.

  1013, 611. Adelman discloses that the E. coli rho helicase, which is one of the

  helicases expressly disclosed in Akeson as useful in connection with the nanopore

  detection systems disclosed therein, exhibits at least two kinetic steps that have rate

                                             30
                                                                  Oxford, Exh. 1002, p. 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 547 of 845 PageID #: 30361

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  constants that when compared have a ratio that falls within the ratio ranges claimed

  in the ’056 patent. See infra Section X.D; see also Ex. 1004, ¶ [0051]. Scheme 1

  of Adelman discloses the kinetic steps that were analyzed, and the rate constants of

  such steps are provided in Table 1. Ex. 1013, 615, 618. In Scheme 1, “E, the

  empty state; T*, weakly bound dATP [corresponding to the nucleotide forming

  initial interactions in the nucleotide binding pocket of the enzyme]; T, tightly

  bound dATP; DP, products; ADPꞏPi, hydrolysis products; D, dADP; and NꞏT* and

  NꞏT denote the weak and tight binding nucleotide states, respectively.” Id., 615.




  Id., Scheme 1 (615).

        63.   As shown in Scheme 1, and further described in Table 1, Adelman

  discloses that the kinetic step denoted as “NꞏT*  NꞏT” represents the power

  stroke of the helicase and corresponds to the forward translocation of the helicase

  on DNA. Id., 615 and Table 1 (618).

        64.   Adelman further discloses that changes in the conformation of the

  helicase occur during the power stroke. Id., 614. Adelman specifically states that,

  “the power stroke that drives RNA translocation must occur as the ATP anneals

  into a tight binding configuration in the catalytic site.” Id. Accordingly, the rate


                                          31
                                                                Oxford, Exh. 1002, p. 36
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 548 of 845 PageID #: 30362

                         Declaration of Dr. Taekjip Ha in Support of
                        Petition for IPR of U.S. Patent No. 9,678,056

  constant observed for the translocation step also encompasses the enzyme

  isomerization step.

        65.    Adelman also describes two “product release” steps following ATP

  hydrolysis. As shown in Table 1, Adelman discloses that the rate constant of Pi

  release (i.e., “DP  D”) is 50 s-1, and the rate constant of dADP release (i.e., “D 

  E”) is 350 s-1.   Id., 618. The rate constant of dATP hydrolysis, “NꞏT  DP” is

  150 s-1. Id. In addition to the rates associated with ATP hydrolysis and product

  release.    The rate constant for the RNA release step (NꞏT*  T*), which

  corresponds to the koff rate identified as “102” in Figure 32 of the ‘056 patent, is 87

  s-1. Id. The full listing of rate constants is included in Table 1, reproduced below:




  Id., Table 1 (618).

  VIII. CLAIM CONSTRUCTION

        66.    I understand that the terms in the challenged claims of the ’056 Patent

  should each be construed according the broadest reasonable interpretation in view

  of the specification.

                                             32
                                                                  Oxford, Exh. 1002, p. 37
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 549 of 845 PageID #: 30363

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

        67.    Claim 5 identifies two specific subtypes of translocating enzymes: (1)

  “a viral genome packaging motor”; and (2) “an ATP-dependent chromatin

  remodeling complex.”        While neither term is specifically defined in the

  specification, they are included in a larger list of translocating enzyme alternatives,

  “[o]ptionally, the protein components can be chosen from a broad class of DNA

  translocation enzymes including DNA and RNA helicases, viral genome packaging

  motors and chromatin remodeling ATPases.” Ex. 1001, 23:57-60. Given the

  identification in the specification of viral genome packaging motors and chromatin

  remodeling ATPases as alternatives to DNA and RNA helicases, the broadest

  reasonable construction of those terms cannot be coextensive in scope with DNA

  and RNA helicases. Id. This is true despite the fact that some viral genome

  packaging motors and chromatin remodeling ATPases may have helicase or

  helicase-like motifs.   Similarly, the broadest reasonable construction for viral

  genome packaging motor is “a viral protein or complex of proteins having the

  functions of associating with a viral capsid and translocating viral DNA into a

  capsid shell.” The broadest reasonable construction for “chromatin remodeling

  ATPase” is “a protein or complex of proteins having the function of coupling ATP

  hydrolysis to nucleosome translocation.”

        68.    Claims 6 and 7 of the ‘056 patent refer to five distinct kinetic steps:

  (1) “enzyme isomerization”; (2) “nucleotide incorporation”; (3) “product release”;


                                            33
                                                                  Oxford, Exh. 1002, p. 38
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 550 of 845 PageID #: 30364

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

  (4) “template translocation”; and (5) “nucleotide binding.”         The specification

  provides an example of each of these steps in the context of a nucleic acid

  polymerase, with reference to Figure 32:




  Ex. 1001, Figure 32.

  Enzyme isomerization is identified as occurring at steps 106 and 110. Id., 25:56-

  67. Nucleotide incorporation is identified as occurring at step 108. Id. Product

  release is identified as occurring at step 112.       Id.   Template translocation is

  identified as occurring at step 114.       Id.   Nucleotide binding is identified as

  occurring at step 104.   Id. The specification makes clear, however, that “the

  scheme in FIG. 32 does not provide a unique representation of the process.” Id.,

  25:39-42.   The specification goes on to note that the kinetic steps of the

  polymerase process may include “fewer steps.” Id. Alternatively, it may include

                                         34
                                                                   Oxford, Exh. 1002, p. 39
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 551 of 845 PageID #: 30365

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  additional steps, if those steps are “slow and thus limit the rate of reaction.” Id.,

  25:44-47.    Thus, while Figure 32 may be a guide, it does not provide a

  comprehensive listing of all possible steps. Id., claims 1-3 and 5-18.

        69.    In view of the statements made in the specification, the broadest

  reasonable construction of “enzyme isomerization” as recited in claim 6 is “a step

  that involves a change in enzyme configuration.” Id., 25:59-64. In particular, the

  ’056 patent states that “[s]tep 106 represent the isomerization of the polymerase

  from the open to closed configuration,” and step 110 represents “polymerase

  isomerization [] from the closed to open position.” Id.

        70.    In view of the statements made in the specification, the broadest

  reasonable construction of “nucleotide incorporation” as recited in claim 6 is “a

  chemistry step where a nucleotide is incorporated into a growing strand.” Id.,

  25:61-63.

        71.    In view of the statements made in the specification, the broadest

  reasonable construction of “product release” as recited in claim 6 is “a step where a

  product is released from the enzyme.” In particular, the ’056 patent states that step

  112 represents the release of “the polyphosphate component [(PPi)] that is cleaved

  upon incorporation” from the complex. Id., 25:64-66.




                                           35
                                                                 Oxford, Exh. 1002, p. 40
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 552 of 845 PageID #: 30366
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 553 of 845 PageID #: 30367

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 each individual polynucleotide, in sequential order.” Ex. 1004, ¶¶ [0019] and

 [0079]. Akeson further discloses methods for “measuring a monomer-dependent

 characteristic of the target polynucleotide while the target polynucleotide moves

 with respect to the nanopore aperture,” where “the monomer dependent property is

 the identity of a nucleotide or the number of nucleotides in the polynucleotide.”

 Id., claims 8 and 9. Accordingly, to the extent that the preamble is limiting,

 Akeson discloses, a “method for sequencing a nucleic acid template,” as recited by

 the preamble of claim 1.

       Claim 1[a]. “providing a substrate having an upper solution above the

 substrate and a lower solution below the substrate, the substrate comprising a

 nanopore connecting the upper solution and lower solution,”

       75.    As shown in Figure 2A, Akeson discloses a nanopore device that

 includes “two adjacent pools [that] are located on the cis side and the trans side of

 the nanopore device 12 a,” where “cis” refers to “the side of a nanopore aperture

 through which a polymer enters the pore,” and “trans” refers to “the side of a

 nanopore aperture through which a polymer [] exits the pore.” Ex. 1004, ¶¶

 [0014]-[0015], [0041]; see also id., Figure 2A-2D. As disclosed in the ’056 patent,

 the terms “cis” and “upper” are used interchangeably and the terms “trans” and

 “lower” are used interchangeably. Ex. 1001, 8:25-29, 35:51-59, and Figure 11.

 Akeson further discloses that the device includes “at least one nanopore aperture


                                          37
                                                                Oxford, Exh. 1002, p. 42
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 554 of 845 PageID #: 30368

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  24 … so dimensioned as to allow sequential monomer-by-monomer translocation

  (i.e., passage) from one pool to another of only one polynucleotide at a time.” Ex.

  1004, ¶ [0041].




  Id., Figures 1 and 2A-2D.

        Claim 1[b]. “the nanopore sized to pass a single strand of a nucleic acid;”

        76.   Akeson discloses that the aperture of the nanopore “may be

  dimensioned so that only a single stranded polynucleotide can pass through the

  nanopore aperture.” Id., ¶ [0043].

        Claim 1[c]. “providing a voltage across the nanopore to produce a

  measurable current flow through the nanopore;”



                                          38
                                                                Oxford, Exh. 1002, p. 43
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 555 of 845 PageID #: 30369

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

       77.    Akeson discloses that a “voltage difference can be imposed across the

 barrier between the pools using appropriate electronic equipment.” Id., ¶ [0058].

 Akeson further discloses that electrodes associated with the device can be used to

 detect “ionic current differences across the two pools.” Id., ¶ [0042].

       Claim 1[d]. “controlling the rate of translocation of a single stranded portion

 of the nucleic acid template through the nanopore with a translocating enzyme that

 is associated with the nucleic acid template under reaction conditions”

       78.    Akeson discloses that the nanopore device includes “a nanopore

 aperture and a molecular motor that is capable of moving a target polynucleotide

 with respect to the nanopore, e.g., at a specified rate.” Id., ¶ [0008]. Akeson

 further discloses that the molecular motor provides “a mechanism for controlling

 the rate [] of movement of the polynucleotide of interest with respect to a nanopore

 aperture,” and can selectively interact and act upon a single stranded

 polynucleotide. Id., ¶ [0019].

       Claim 1[e]. “whereby the translocating enzyme and the reaction conditions

 are selected such that the translocating enzyme exhibits two kinetic steps herein

 each of the kinetic steps has a rate constant and the ratio of the rate constants of the

 kinetic steps is from 10:1 to 1:10;

       79.    Akeson discloses that the molecular motor can be “a DNA

 polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase,” and


                                           39
                                                                   Oxford, Exh. 1002, p. 44
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 556 of 845 PageID #: 30370

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

 that “the intrinsic rate of movement of a particular molecular motor may be

 modified, e.g., by chemical modification of the motor, by changes in temperature,

 pH, ionic strength, the presence of necessary cofactors, substrates, inhibitors,

 agonists, or antagonists, by the nature of the medium (e.g., the presence of

 nonaqueous solvents or the viscosity), by external fields (e.g., electric or magnetic

 fields), and hydrodynamic pressure.” Id., ¶¶ [0009], [0013], [0083] and claim 3.

 Akeson further discloses that such modifications of the intrinsic rate of the

 molecular motor can be used to “start, stop, increase, decrease, or stabilize the rate

 of movement” of the polynucleotide. Id., ¶ [0083].

         80.   Akeson also notes that when a DNA polymerase is employed as the

 molecular motor, the desirable translocation rate of the polymerase is 75-1500 Hz.

 Id., [0082]. When a helicase is employed, the desirable translocation rate is

 between 50-1500 Hz. Id. For a polymerase or helicase to achieve 75 Hz (cycles

 per second)3, it would necessarily include at least one pair (and likely many more)

 of kinetic steps with rates falling within ratios of 1:10 to 10:1. For example, 75 Hz

 converts to 1.3 x 10-2 seconds (1/75) for each cycle of the polymerase or helicase.

 Figure 32 of the ’056 patent, for example, indicates that there are six kinetic steps

 3
     See https://www.merriam-webster.com/dictionary/hertz, accessed September 13,

 2018.



                                          40
                                                                 Oxford, Exh. 1002, p. 45
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 557 of 845 PageID #: 30371

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  for each cycle of a polymerase, and each cycle allowing for the polymerase to

  translocate past a single nucleotide. Ex. 1001, 26:4-11. Figure 32 of the ’056

  patent also indicated that each kinetic step can be characterized as having a

  forward reaction step and reverse reaction step, where each forward and reverse

  reaction step can be represented by a rate. Id., 25:35-38. During a single cycle of

  a polymerase, the polymerase will proceed, at minimum, through the forward

  reactions steps, and each of the forward reactions steps will contribute to the

  kinetics of a cycle of the polymerase. Thus, the sum of the duration for each of the

  six forward steps in a single cycle must amount to no greater than 1.3 x 10-2

  seconds (i.e., 13 milliseconds).

        81.    For the polymerases disclosed in Akeson that cycle every 13

  milliseconds to not inherently disclose the instant claim element (i.e., where all of

  the individual rates of the polymerase be more than a factor of 10 larger or smaller

  from each other), some of the steps would necessarily have extraordinarily fast

  rates. For example, the rates for the individual kinetic steps disclosed in Figure 32

  of the ’056 patent would, at their nearest to each other, have to be: 1.2 x 10-2

  seconds per cycle; 1.2 x 10-3 seconds per cycle; 1.2 x 10-4 seconds per cycle; 1.2 x

  10-5 seconds per cycle; 1.2 x 10-6 seconds per cycle; 1.2 x 10-7 seconds per cycle, to

  complete a single cycle within 13 milliseconds and maintain an order of magnitude

  (i.e., a factor of 10 difference) between the rate constant of each step. This would


                                           41
                                                                  Oxford, Exh. 1002, p. 46
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 558 of 845 PageID #: 30372

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  require one of the rates of a kinetic step to be 1.2 microseconds and the fastest rate

  of one of the kinetic steps being 120 nanoseconds. Certain helicases explicitly

  disclosed in Akeson, e.g., E. coli T7 helicase, also have six forward and thus would

  require the same “nearest” rates to fall outside the ratio range of 1:10 to 10:1. Ex.

  1006, Scheme 2 (461).




  Id.

        82.    That a polymerase or helicase would exhibit individual forward rates

  at least an order of magnitude apart from each other while still completing a single

  cycle within 13 milliseconds is scientifically not credible, as there are no known

  examples of such enzymes. Moreover, to the extent that Akeson’s disclosure of

  the desirability of enzymes cycling at 1500 Hz is used as the base of the

  calculation, the ability to maintain the claimed order of magnitude separation

  between all twelve forward and reverse kinetic steps of a polymerase or helicase

  becomes even more untenable. As noted in Section VI.B, above, this issue was

  addressed during the prosecution of the ’191 application, where Pacific

  Biosciences amended its claims to refer to specific steps having the order of

  magnitude difference, rather than any two steps, in order to overcome Hanzel and

  Bakhtina.


                                           42
                                                                  Oxford, Exh. 1002, p. 47
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 559 of 845 PageID #: 30373

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

       83.   As was the case with Hanzel and Bakhtina, in the context of the ’191

 application, the individual kinetic steps of the polymerases and helicases disclosed

 in Akeson were known to have rates that are orders of magnitude nearer to each

 other than what would have been required to fall outside of the claimed ratios. Ex.

 1005, Tables 6 and 7 (34), and Ex. 1006, Table 1 (457). Thus, Akeson teaches the

 selection of conditions and enzymes that would achieve the claimed ratios of rates.

       Claim 1[f]. “measuring the current through the nanopore over time as the

 nucleic acid template is translated through the nanopore; and determining the

 sequence of a portion of the nucleic acid template as it translates through the

 nanopore using the measured current over time.”

       84.   Akeson discloses the monitoring of current changes across the

 nanopore aperture, which correspond “to the movement of the target

 polynucleotide with respect to the nanopore aperture” to determine “the number

 and composition of monomers that make up each individual polynucleotide, in

 sequential order.” Ex. 1004, ¶¶ [0009] and [0079]; see also id., claim 1 and ¶

 [0040]. Akeson further discloses methods for “measuring a monomer-dependent

 characteristic of the target polynucleotide while the target polynucleotide moves

 with respect to the nanopore aperture,” where “the monomer dependent property is

 the identity of a nucleotide or the number of nucleotides in the polynucleotide.”

 Id., claims 8 and 9. Given that Akeson teaches, as outlined above, each and every


                                         43
                                                                Oxford, Exh. 1002, p. 48
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 560 of 845 PageID #: 30374

                          Declaration of Dr. Taekjip Ha in Support of
                         Petition for IPR of U.S. Patent No. 9,678,056

  limitation of the instant claim, expressly or inherently, it renders this claim invalid

  as anticipated.

                    2.     Claim 2

        “The method of claim 1 wherein the translocating enzyme comprises a DNA

  polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase.”

        85.    As explained above with reference to claim element 1[e] (supra

  Section X.A.1), Akeson discloses a molecular motor, i.e., a translocating enzyme,

  that can be “a DNA polymerase, a RNA polymerase, a ribosome, an exonuclease,

  or a helicase.” Id., claim 3, ¶¶ [0013] and [0047]. Given that Akeson teaches, as

  outlined above, each and every limitation of the instant claim, expressly or

  inherently, it renders this claim invalid as anticipated.

                    3.     Claim 3

        “The method of claim 1 wherein the translocating enzyme comprises a DNA

  helicase or an RNA helicase.”

        86.    As explained above with reference to claim element 1[e] (supra

  Section X.A.1), Akeson discloses a molecular motor, i.e., a translocating enzyme,

  that can be an “E-coli bacteriophage T7 gp4 [] gene protein[]” (i.e., a

  bacteriophage T7 DNA helicase). Id., ¶ [0051]. Given that Akeson teaches, as

  outlined above, each and every limitation of the instant claim, expressly or

  inherently, it renders this claim invalid as anticipated.


                                              44
                                                                   Oxford, Exh. 1002, p. 49
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 561 of 845 PageID #: 30375

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

                 4.     Claim 4

       “The method of claim 1 wherein the translocating enzyme comprises phi29

 DNA polymerase, T7 DNA polymerase, T4 DNA polymerase, E. coli DNA pol 1,

 Klenow fragment, T7 RNA polymerase, or E. coli RNA polymerase.”

       87.    As explained above with reference to claim element 1[e] (supra

 Section X.A.1) Akeson discloses that the molecular motor, i.e., a translocating

 enzyme, that can be “a DNA polymerase, a RNA polymerase, a ribosome, an

 exonuclease, or a helicase.” Id., claim 3, ¶¶ [0013] and [0047]. Akeson further

 discloses that exemplary DNA polymerases include “E. coli DNA polymerase I, E.

 coli DNA polymerase I Large Fragment (Klenow fragment), phage T7 DNA

 polymerase [and] Phi-29 DNA polymerase.” Id., ¶ [0048]; see also id., claim 4.

 Akeson also discloses that exemplary RNA polymerases include “T7 RNA

 polymerase … and E. coli RNA polymerases.” Id., ¶ [0049]. Given that Akeson

 teaches, as outlined above, each and every limitation of the instant claim, expressly

 or inherently, it renders this claim invalid as anticipated.

                 5.     Claim 5

       “The method of claim 1 wherein the translocating enzyme comprises a viral

 genome packaging motor or an ATP-dependent chromatin remodeling complex.”

       88.    Claim 5 identifies two specific subtypes of translocating enzyme: (1)

 “a viral genome packaging motor”; and (2) “an ATP-dependent chromatin


                                            45
                                                                 Oxford, Exh. 1002, p. 50
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 562 of 845 PageID #: 30376

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

 remodeling complex.” As outlined in Section VIII, above, the broadest reasonable

 construction for viral genome packaging motor is “a viral protein or complex of

 proteins having the functions of associating with a viral capsid and translocating

 viral DNA into a capsid shell.” As also outlined in Section VIII, above, the

 broadest reasonable construction for ATP-dependent chromatin remodeling

 complex is “a protein or complex of proteins having the function of coupling ATP

 hydrolysis to nucleosome translocation.” To the extent, however, that these terms

 are construed to encompass motors capable of simply translocating on a nucleic

 acid, such motors (i.e., helicases) are explicitly disclosed in Akeson. Id., ¶ [0051].

 Thus, under such a construction, Akeson teaches, as outlined above, each and

 every limitation of the instant claim, expressly or inherently, it renders this claim

 invalid as anticipated.

                 6.     Claim 10

       “The method of claim 1 wherein the reaction conditions comprise one or

 more of metal cofactor concentration, pH, temperature, an enzyme activity

 modulator, D2O, an organic solvent, and buffer.”

       89.    Akeson discloses that the “medium disposed in the pools on either

 side of the substrate 22 [i.e., nanopore] may be any fluid that permits adequate

 polynucleotide mobility for substrate interaction.” Id., ¶ [0058]. Akeson further

 discloses that the medium, i.e., buffer, can be an electrically conductive medium,


                                           46
                                                                 Oxford, Exh. 1002, p. 51
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 563 of 845 PageID #: 30377

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

 which “generally contain[s] ions as the current-conducting agents (e.g., sodium,

 potassium, chloride, calcium, magnesium, cesium, barium, sulfate, or phosphate).”

 Id. Given that Akeson teaches, as outlined above, each and every limitation of the

 instant claim, expressly or inherently, it renders this claim invalid as anticipated.

                 7.     Claim 11

       “The method of claim 1 wherein the nucleic acid template comprises DNA.”

       90.     Akeson discloses the analysis of a polynucleotide sequence, where the

 polynucleotide is DNA. Id., ¶¶ [0017] and [0043]. Given that Akeson teaches, as

 outlined above, each and every limitation of the instant claim, expressly or

 inherently, it renders this claim invalid as anticipated.

                 8.     Claim 12

       “The method of claim 1 wherein the substrate comprises an array of

 nanopores.”

       91.     Akeson also discloses that the structure of the nanopore device can

 include “one or more nanopore apertures.” Id., ¶ [0043]. Given that Akeson

 teaches, as outlined above, each and every limitation of the instant claim, expressly

 or inherently, it renders this claim invalid as anticipated.

                 9.     Claim 15

       “The method of claim 1 wherein the nanopore comprises a solid state

 nanopore.”


                                            47
                                                                   Oxford, Exh. 1002, p. 52
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 564 of 845 PageID #: 30378

                         Declaration of Dr. Taekjip Ha in Support of
                        Petition for IPR of U.S. Patent No. 9,678,056

        92.    Akeson also discloses that the “nanopores may be biological, e.g.,

  proteinaceous, or solid-state.”     Id., ¶ [0044].   Given that Akeson teaches, as

  outlined above, each and every limitation of the instant claim, expressly or

  inherently, it renders this claim invalid as anticipated.

                  10.     Claim 16

        “The method of claim 1 wherein the nanopore comprises a protein nanopore

  in a lipid bilayer membrane.”

        93.    Akeson also discloses that nanopores, e.g., protein nanopores such as

  α-hemolysin, can be “established in [] lipid bilayers.” Id., ¶ [0096]. Given that

  Akeson teaches, as outlined above, each and every limitation of the instant claim,

  expressly or inherently, it renders this claim invalid as anticipated.

        B.     Ground 2: Claims 1-2, 4 and 8-16 are obvious over Akeson and
               Hanzel

                   1.     A POSA would have been motivated to combine Akeson
                          and Hanzel

        94.    Akeson discloses nanopore systems for sequencing DNA that include

  the use of a molecular motor to control the rate of DNA translocation through the

  nanopore. In particular, Akeson teaches that “the intrinsic rate of movement of a

  particular molecular motor may be modified, e.g., by chemical modification of the

  motor … to start, stop, increase, decrease, or stabilize the rate of movement of a

  polynucleotide.” Ex. 1004, ¶ [0083]. By disclosing that the intrinsic rate, i.e.,


                                             48
                                                                   Oxford, Exh. 1002, p. 53
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 565 of 845 PageID #: 30379

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 kinetic behavior, of molecular motors can be manipulated by chemical

 modification, and that those modifications can be tailored to influence kinetics, i.e.,

 to start, stop, increase, decrease, or stabilize the rate of movement of a

 polynucleotide, Akeson frames the issue to be solved, i.e., the modification of

 molecular motors’ kinetic steps to influence their kinetic behavior.

       95.    Hanzel provides a solution to the issue identified by Akeson by

 expressly identifying polymerases that have been modified to alter their kinetic

 behavior.   In particular, Hanzel discloses polymerases for use in sequencing

 applications that exhibit modified activity, which can include slowing “the overall

 nucleotide incorporation speed of the polymerase.” Ex. 1005, ¶ [0092]. A POSA

 performing a method for sequencing DNA according to Akeson would have been

 motivated to use the polymerases disclosed in Hanzel because Akeson identifies

 the applicability of the very type of modified molecular motor taught by Hanzel.

 In particular, Akeson discloses that the molecular motor can be a Phi29 polymerase

 and Hanzel discloses modified Phi29 polymerases. Ex. 1004, ¶ [0048]; Ex. 1005,

 ¶¶ [0184], [0186]-[0187].      Further, Hanzel uses reaction conditions that are

 compatible with the reaction conditions disclosed in Akeson. Indeed, Hanzel

 expressly discloses the modification of the kinetic behavior of molecular motors,

 e.g., polymerases, that are specifically taught by Akeson. In addition, Hanzel

 expressly identifies the parameters necessary, including reaction conditions, to


                                           49
                                                                  Oxford, Exh. 1002, p. 54
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 566 of 845 PageID #: 30380

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

 modify the intrinsic rate of the molecular motor to achieve the claimed ratios of

 rate constants, which would alter the rate of translocation of the DNA through the

 nanopore as required by Akeson.

                 2.     Claim 1

       Claim 1[pre].       “A method for sequencing a nucleic acid template

 comprising:”

       96.   Akeson discloses methods for the “analysis of a polynucleotide

 sequence” to identify the “number and composition of monomers that make up

 each individual polynucleotide, in sequential order.” Ex. 1004, ¶¶ [0019] and

 [0079]. Akeson further discloses methods for “measuring a monomer-dependent

 characteristic of the target polynucleotide while the target polynucleotide moves

 with respect to the nanopore aperture,” where “the monomer dependent property is

 the identity of a nucleotide or the number of nucleotides in the polynucleotide.”

 Id., claims 8 and 9. Accordingly, to the extent that the preamble is limiting,

 Akeson and thus the combination of Akeson and Hanzel discloses, a “method for

 sequencing a nucleic acid template,” as recited by the preamble of claim 1.

       Claim 1[a]. “providing a substrate having an upper solution above the

 substrate and a lower solution below the substrate, the substrate comprising a

 nanopore connecting the upper solution and lower solution,”




                                           50
                                                                 Oxford, Exh. 1002, p. 55
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 567 of 845 PageID #: 30381

                    Declaration of Dr. Taekjip Ha in Support of
                   Petition for IPR of U.S. Patent No. 9,678,056

       97.   Akeson discloses a nanopore device that includes “two adjacent pools

 [that] are located on the cis side and the trans side of the nanopore device 12 a,”

 where “cis” refers to “the side of a nanopore aperture through which a polymer

 enters the pore,” and “trans” refers to “the side of a nanopore aperture through

 which a polymer [] exits the pore.” Id., ¶¶ [0014]-[0015], [0041]; see also id.,

 Figure 2A-2D. As disclosed in the ’056 patent, the terms “cis” and “upper” are

 used interchangeably and the terms “trans” and “lower” are used interchangeably.

 Ex. 1001, 8:25-29, 35:51-59 and Figure 11. Akeson further discloses that the

 device includes “at least one nanopore aperture 24 … so dimensioned as to allow

 sequential monomer-by-monomer translocation (i.e., passage) from one pool to

 another of only one polynucleotide at a time.” Ex. 1004, ¶ [0041].




                                         51
                                                               Oxford, Exh. 1002, p. 56
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 568 of 845 PageID #: 30382

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056




 Id., Figures 1 and 2A-2D.

       Claim 1[b]. “the nanopore sized to pass a single strand of a nucleic acid;”

       98.   Akeson discloses that the aperture of the nanopore “may be

 dimensioned so that only a single stranded polynucleotide can pass through the

 nanopore aperture.” Id., ¶ [0043].

       Claim 1[c]. “providing a voltage across the nanopore to produce a

 measurable current flow through the nanopore;”

       99.   Akeson discloses that a “voltage difference can be imposed across the

 barrier between the pools using appropriate electronic equipment.” Id., ¶ [0058].




                                         52
                                                               Oxford, Exh. 1002, p. 57
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 569 of 845 PageID #: 30383

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  Akeson further discloses that electrodes associated with the device can be used to

  detect “ionic current differences across the two pools.” Id., ¶ [0042].

        Claim 1[d]. “controlling the rate of translocation of a single stranded portion

  of the nucleic acid template through the nanopore with a translocating enzyme that

  is associated with the nucleic acid template under reaction conditions”

        100. Akeson discloses that the nanopore device includes “a nanopore

  aperture and a molecular motor that is capable of moving a target polynucleotide

  with respect to the nanopore, e.g., at a specified rate.” Id., ¶ [0008]. Akeson

  further discloses that the molecular motor provides “a mechanism for controlling

  the rate [] of movement of the polynucleotide of interest with respect to a nanopore

  aperture,” and can selectively interact and act upon a single stranded

  polynucleotide. Id., ¶ [0019]. Akeson and Hanzel also disclose cross-compatible

  reaction conditions. Id., ¶ [0058]; Ex. 1005, ¶ [0114].

        Claim 1[e]. “whereby the translocating enzyme and the reaction conditions

  are selected such that the translocating enzyme exhibits two kinetic steps herein

  each of the kinetic steps has a rate constant and the ratio of the rate constants of the

  kinetic steps is from 10:1 to 1:10;

        101. Akeson discloses that the molecular motor can be “a DNA

  polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase.” Ex.

  1004, claim 3, ¶ [0013]. In particular, Akeson discloses that the DNA polymerase


                                            53
                                                                   Oxford, Exh. 1002, p. 58
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 570 of 845 PageID #: 30384

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  can be a “Phi-29 DNA polymerase.” Id., claim 4, ¶¶ [0013], [0048]. Akeson also

  discloses that “the intrinsic rate of movement of a particular molecular motor may

  be modified, e.g., by chemical modification of the motor, by changes in

  temperature, pH, ionic strength, the presence of necessary cofactors, substrates,

  inhibitors, agonists, or antagonists, by the nature of the medium (e.g., the presence

  of nonaqueous solvents or the viscosity), by external fields (e.g., electric or

  magnetic fields), and hydrodynamic pressure.” Id., ¶¶ [0009], [0013], [0083] and

  claim 3. Akeson discloses that such modifications of the intrinsic rate of the

  molecular motor can be used to “start, stop, increase, decrease, or stabilize the rate

  of movement” of the polynucleotide. Id., ¶ [0083]. Further, Hanzel discloses

  modified DNA polymerases for use in sequencing applications, where the

  polymerases exhibit two kinetic steps that have rates that when compared have a

  ratio that falls within the ratio range of 1:10 to 10:1.

        102. Hanzel discloses polymerases, e.g., Phi29 DNA polymerase, that have

  been modified to alter their kinetic properties. In particular, Hanzel discloses that

  the polymerase can be modified “to slow [] the overall nucleotide incorporation

  speed of the polymerase.” Ex. 1005, ¶ [0092]. Hanzel discloses the rates of

  specific kinetic steps, e.g., the rates of product release and branching, for modified

  Phi29 DNA polymerases, e.g., recombinant Phi29 DNA polymerases.               Id., ¶¶

  [0184], [0186]-[0187] and Tables 6 and 7. The product release rate disclosed in


                                             54
                                                                  Oxford, Exh. 1002, p. 59
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 571 of 845 PageID #: 30385

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

 Hanzel is equivalent to step 112 (k5) of Figure 32 of the ’056 patent and the

 branching rate, which is the nucleotide dissociation rate, is equivalent to step 104

 (k-1) of Figure 32 of the ’056 patent.

         103. Hanzel discloses the branching rate and the product release rate of a

 Phi29 polymerase that has a N62D mutation (“N62D”) as 90 s-1 and 55 s-1,

 respectfully, which results in ratios of 1.64 (90 s-1/55 s-1) and 0.61 (55 s-1/90 s-1).

 Id., Tables 6 and 7. Hanzel further discloses the branching rate and the product

 release rate of a Phi29 polymerase that has the N62D and E375Y4 mutations

 (“N62D:E375Y”) as 31 s-1 and 117 s-1, respectfully, which results in in ratios of

 0.26 (31 s-1/117 s-1) and 3.77 (117 s-1/31 s-1). Id. Hanzel further discloses the

 4
     The ’056 patent states that a “modified polymerase (e.g., a modified recombinant

 Φ29-type DNA polymerase for example, a modified recombinant Φ29 …

 polymerase) that exhibits one or more slow steps optionally includes a mutation

 (e.g., an amino acid substitution or insertion) at one or more positions … 372-397

 …. For example, relative to wild-type Φ29 a modified recombinant polymerase can

 include at least one amino acid substitution or combination of substitutions

 selected from the group consisting of: … E375Y.” Ex. 1001, 29:30-67. The ’056

 patent further states that the polymerase “can also include an N62D substitution.”

 Id., 32:2-3.



                                           55
                                                                  Oxford, Exh. 1002, p. 60
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 572 of 845 PageID #: 30386

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

 branching rate and the product release rate of a Phi29 polymerase that has the

 N62D and E375W mutations (“N62D:E375W”) as 43 s-1 and 76 s-1, respectfully,

 which results in in ratios of 0.57 (43 s-1/76 s-1) and 1.77 (76 s-1/43 s-1). Id. Each of

 the calculated ratios (branching rate to product release rate), i.e., 1.64, 0.61, 0.26,

 3.77, 0.57 and 1.77, fall within the claimed range of 1:10 to 10:1 (i.e., 0.1 to 10.0).




 Id., Table 6 (page 34).




 Id., Table 7 (page 34).

       Claim 1[f]. “measuring the current through the nanopore over time as the

 nucleic acid template is translated through the nanopore; and determining the




                                           56
                                                                   Oxford, Exh. 1002, p. 61
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 573 of 845 PageID #: 30387

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

 sequence of a portion of the nucleic acid template as it translates through the

 nanopore using the measured current over time.”

       104. Akeson discloses the monitoring of current changes across the

 nanopore aperture, which correspond “to the movement of the target

 polynucleotide with respect to the nanopore aperture” to determine “the number

 and composition of monomers that make up each individual polynucleotide, in

 sequential order.” Ex. 1004, ¶¶ [0009] and [0079]; see also id., claim 1 and ¶

 [0040]. Akeson further discloses methods for “measuring a monomer-dependent

 characteristic of the target polynucleotide while the target polynucleotide moves

 with respect to the nanopore aperture,” where “the monomer dependent property is

 the identity of a nucleotide or the number of nucleotides in the polynucleotide.”

 Id., claims 8 and 9. Given that a POSA would have been motivated, as described

 above, to combine the teachings of Akeson and Hanzel and that the combination

 discloses each of the elements of claim 1, the combination renders claim 1 obvious

 under § 103.

                3.     Claim 2

       “The method of claim 1 wherein the translocating enzyme comprises a DNA

 polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase.”

       105. As explained above with reference to claim element 1[e] (supra

 Section X.B.2), Akeson discloses a molecular motor, i.e., a translocating enzyme,


                                          57
                                                                Oxford, Exh. 1002, p. 62
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 574 of 845 PageID #: 30388

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  that can be “a DNA polymerase, a RNA polymerase, a ribosome, an exonuclease,

  or a helicase.” Ex. 1004, claim 3, ¶¶ [0013] and [0047]. Further, Hanzel discloses

  modified DNA polymerases for use in sequencing applications, where the

  polymerases exhibit two kinetic steps that have rates that when compared have a

  ratio that falls within the ratio range of 1:10 to 10:1. Given that, as described

  above, one of skill in the art would have been motivated to combine the teachings

  of Akeson and Hanzel and that the resulting combination discloses each of the

  elements of claim 2, the combination renders claim 2 obvious under § 103.

                4.     Claim 4

        “The method of claim 1 wherein the translocating enzyme comprises phi29

  DNA polymerase, T7 DNA polymerase, T4 DNA polymerase, E. coli DNA pol 1,

  Klenow fragment, T7 RNA polymerase, or E. coli RNA polymerase.”

        106. As explained above with reference to claim element 1[e] (supra

  Section X.B.2), Akeson discloses that the molecular motor, i.e., a translocating

  enzyme, that can be “a DNA polymerase, a RNA polymerase, a ribosome, an

  exonuclease, or a helicase.” Ex. 1004, claim 3, ¶¶ [0013] and [0047]. Akeson

  further discloses that exemplary DNA polymerases include “E. coli DNA

  polymerase I, E. coli DNA polymerase I Large Fragment (Klenow fragment),

  phage T7 DNA polymerase, [and] Phi-29 DNA polymerase.” Id., ¶ [0048]; see

  also id., claim 4. Akeson also discloses that exemplary RNA polymerases include


                                          58
                                                               Oxford, Exh. 1002, p. 63
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 575 of 845 PageID #: 30389

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

 “T7 RNA polymerase … and E. coli RNA polymerases.” Id., ¶ [0049]. Similarly,

 Hanzel, which discloses modified DNA polymerases, provides examples of DNA

 polymerases that can be modified, which include a “Φ29 DNA polymerase or

 mutant thereof, [] a DNA Pol I polymerase, a T7 polymerase, [] or a polymerase

 corresponding to a Klenow fragment of a DNA Pol I polymerase.” Ex. 1005, ¶

 [0011]. Hanzel further discloses modified Phi29 DNA polymerases that exhibit

 two kinetic steps that have a ratio that falls within the ratio range of 1:10 to 10:1

 (supra Section VII.B.2). Given that, as described above, one of skill in the art

 would have been motivated to combine the teachings of Akeson and Hanzel and

 that the resulting combination discloses each of the elements of claim 4, the

 combination renders claim 4 obvious under § 103.

                5.     Claim 8

       “The method of claim 1 wherein the rate for one of the kinetic steps is less

 than 100 per second.”

       107. As explained above with reference to claim element 1[e] (supra

 Section X.B.2), Hanzel discloses the product release rates for N62D and

 N62D:E375W as 55 s-1 and 76 s-1, respectively, which are both less than 100 s-1.

 Ex. 1005, Tables 6 and 7. Hanzel further discloses that the branching rates for

 N62D, N62D:E375Y and N62D:E375W are 90 s-1, 31 s-1 and 43 s-1, respectively,

 which are all less than 100 s-1. Id. Accordingly, Hanzel discloses kinetic steps that


                                          59
                                                                Oxford, Exh. 1002, p. 64
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 576 of 845 PageID #: 30390

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  have rates less than 100 s-1. Given that, as described above, one of skill in the art

  would have been motivated to combine the teachings of Akeson and Hanzel and

  that the resulting combination discloses each of the elements of claim 8, the

  combination renders claim 8 obvious under § 103.

                 6.     Claim 9

        “The method of claim 1 wherein the rate for one of the kinetic steps is

  between 0.5 per second and 60 per second.”

        108. As explained above with reference to claim element 1[e] (supra

  Section X.B.2), Hanzel discloses that the product release rate for N62D is 55 s-1,

  and the branching rates for N62D:E375Y and N62D:E375W are 31 s-1 and 43 s-1,

  respectively, which are all between 0.5 per second and 60 per second. Ex. 1005,

  Tables 6 and 7.     Accordingly, Hanzel discloses kinetic steps that have rates

  between 0.5 per second and 60 per second. Given that, as described above, one of

  skill in the art would have been motivated to combine the teachings of Akeson and

  Hanzel and that the resulting combination discloses each of the elements of claim

  9, the combination renders claim 9 obvious under § 103.

                 7.     Claim 10

        “The method of claim 1 wherein the reaction conditions comprise one or

  more of metal cofactor concentration, pH, temperature, an enzyme activity

  modulator, D2O, an organic solvent and buffer.”


                                           60
                                                                 Oxford, Exh. 1002, p. 65
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 577 of 845 PageID #: 30391

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

        109. Akeson discloses that the “medium disposed in the pools on either

  side of the substrate 22 [i.e., nanopore] may be any fluid that permits adequate

  polynucleotide mobility for substrate interaction.” Ex. 1004, ¶ [0058]. Akeson

  further discloses that the medium, i.e., buffer, can be an electrically conductive

  medium, which “generally contain[s] ions as the current-conducting agents (e.g.,

  sodium, potassium, chloride, calcium, magnesium, cesium, barium, sulfate, or

  phosphate).” Id. Similarly, Hanzel discloses buffer solutions and salt solutions for

  use with the modified polymerases that include ions such as “divalent metal ions,

  i.e., Mg++, Mn++ and/or Fe++.” Ex. 1005, ¶ [0114]. Accordingly, both Hanzel and

  Akeson disclose buffers that contain similar components, such as divalent metal

  ions, e.g., magnesium. Given that, as described above, one of skill in the art would

  have been motivated to combine the teachings of Akeson and Hanzel and that the

  resulting combination discloses each of the elements of claim 10, the combination

  renders claim 10 obvious under § 103.

                 8.     Claim 11

        “The method of claim 1 wherein the nucleic acid template comprises DNA.”

        110. Akeson discloses the analysis of a polynucleotide sequence, where the

  polynucleotide is DNA. Ex. 1004, ¶¶ [0017] and [0043]. Hanzel discloses DNA

  polymerases. Given that, as described above, one of skill in the art would have

  been motivated to combine the teachings of Akeson and Hanzel and that the


                                           61
                                                                Oxford, Exh. 1002, p. 66
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 578 of 845 PageID #: 30392

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

  resulting combination discloses each of the elements of claim 11, the combination

  renders claim 11 obvious under § 103.

                 9.      Claim 12

        “The method of claim 1 wherein the substrate comprises an array of

  nanopores.”

        111. Akeson also discloses that the structure of the nanopore device can

  include “one or more nanopore apertures.” Id., ¶ [0043]. Given that, as described

  above, one of skill in the art would have been motivated to combine the teachings

  of Akeson and Hanzel and that the resulting combination discloses each of the

  elements of claim 12, the combination renders claim 12 obvious under § 103.

                 10.     Claims 13 and 14

        Claim 13. “The method of claim 1 wherein the ratio of the rate constants is

  from 1:5 and 5:1.”

        Claim 14. “The method of claim 1 wherein the ratio of the rate constants is

  from 1:2 and 2:1.”

        112. As explained above with reference to claim element 1[e] (supra

  Section X.B.2), Hanzel discloses modified Phi29 DNA polymerases that have

  specific branching and product release rates. Hanzel discloses the branching rates

  and product release rates of N62D, N62D:E375Y and N62D:E375W that result in

  branching rate to product release rate ratios of 1.64 (or 0.61), 0.26 (or 3.77) and


                                            62
                                                                 Oxford, Exh. 1002, p. 67
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 579 of 845 PageID #: 30393

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

 0.57 (or 1.77), respectfully. See supra Section X.B.2. Each of the calculated

 ratios, i.e., 1.64 (or 0.61), 0.26 (or 3.77) and 0.57 (or 1.77), fall within the claimed

 ratio range of 1:5 to 5:1 (i.e., 0.2 to 5.0) and the calculated ratios of 1.64 (or 0.61)

 and 0.57 (or 1.77) fall within the claimed ratio range of 1:2 to 2:1 (i.e., 0.5 to 2.0).

 Given that, as described above, one of skill in the art would have been motivated to

 combine the teachings of Akeson and Hanzel and that the resulting combination

 discloses each of the elements of claims 13 and 14, the combination renders claim

 13 and 14 obvious under § 103.

                 11.     Claim 15

       “The method of claim 1 wherein the nanopore comprises a solid state

 nanopore.”

       113. Akeson also discloses that the “nanopores may be biological, e.g.,

 proteinaceous, or solid-state.” Ex. 1004, ¶ [0044]. Given that, as described above,

 one of skill in the art would have been motivated to combine the teachings of

 Akeson and Hanzel and that the resulting combination discloses each of the

 elements of claim 15, the combination renders claim 15 obvious under § 103.

                 12.     Claim 16

       “The method of claim 1 wherein the nanopore comprises a protein nanopore

 in a lipid bilayer membrane.”




                                            63
                                                                   Oxford, Exh. 1002, p. 68
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 580 of 845 PageID #: 30394

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

         114. Akeson also discloses that nanopores, e.g., protein nanopores such as

  α-hemolysin, can be “established in [] lipid bilayers.” Id., ¶ [0096]. Given that, as

  described above, one of skill in the art would have been motivated to combine the

  teachings of Akeson and Hanzel and that the resulting combination discloses each

  of the elements of claim 16, the combination renders claim 16 obvious under §

  103.

         C.    Ground 3: Claims 1-3 and 5-16 are obvious over Akeson and Liao

               1.    A POSA would have been motivated to combine Akeson
                     and Liao

         115. Akeson discloses nanopore systems for sequencing DNA that include

  the use of a molecular motor to control the rate of DNA translocation through the

  nanopore. Akeson discloses a molecular motor, i.e., a translocating enzyme, that

  can be “a helicase.” Ex. 1004, claim 3 and ¶ [0047]. In particular, Akeson

  discloses that the helicase can be “E-coli bacteriophage T7 gp4 and T4 gp41 gene

  proteins, and the E. coli proteins DnaB, RuvB, and rho.” Id., ¶ [0051], claim 7.

  Liao discloses the kinetic analysis of the bacteriophage T7 gene 4 helicase, which

  is specifically identified by Akeson as an example of a helicase that can be used as

  a molecular motor in nanopore sequencing. Liao further discloses that the T7

  helicase translocates along DNA at a rate of 130 nt (bp)/second (Ex. 1006, 452),

  which falls within the 50-1500 Hz range identified in Akeson as desirable when



                                           64
                                                                 Oxford, Exh. 1002, p. 69
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 581 of 845 PageID #: 30395

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  using a helicase for nanopore sequencing. Ex. 1004, ¶ [0082]. Based on the

  express teachings in Akeson, a POSA performing a method for sequencing DNA

  according to Akeson would therefore have been motivated to use the helicase

  disclosed in Liao to control the rate of translocation of the DNA through the

  nanopore.

                 2.     Claim 1

        Claim 1[pre].      “A method for sequencing a nucleic acid template

  comprising:”

        116. Akeson discloses the “analysis of a polynucleotide sequence” to

  identify the “number and composition of monomers that make up each individual

  polynucleotide, in sequential order.” Ex. 1004, ¶¶ [0019] and [0079].      Akeson

  further discloses methods for “measuring a monomer-dependent characteristic of

  the target polynucleotide while the target polynucleotide moves with respect to the

  nanopore aperture,” where “the monomer dependent property is the identity of a

  nucleotide or the number of nucleotides in the polynucleotide.” Id., claims 8 and

  9. Accordingly, to the extent that the preamble is limiting, Akeson, and thus the

  combination of Akeson and Liao discloses, a “method for sequencing a nucleic

  acid template,” as recited by the preamble of claim 1.




                                           65
                                                                Oxford, Exh. 1002, p. 70
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 582 of 845 PageID #: 30396

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

        Claim 1[a]. “providing a substrate having an upper solution above the

  substrate and a lower solution below the substrate, the substrate comprising a

  nanopore connecting the upper solution and lower solution,”

        117. Akeson discloses a nanopore device that includes “two adjacent pools

  [that] are located on the cis side and the trans side of the nanopore device 12 a,”

  where “cis” refers to “the side of a nanopore aperture through which a polymer

  enters the pore” and “trans” refers to “the side of a nanopore aperture through

  which a polymer [] exits the pore.” Id., ¶¶ [0014]-[0015], [0041]; see also id.,

  Figure 2A-2D, provided above. As disclosed in the ’056 patent, the terms “cis”

  and “upper” are used interchangeably and the terms “trans” and “lower” are used

  interchangeably. Ex. 1001, 8:25-29, 35:51-59, and Figure 11. Akeson further

  discloses that the device includes “at least one nanopore aperture 24 … so

  dimensioned as to allow sequential monomer-by-monomer translocation (i.e.,

  passage) from one pool to another of only one polynucleotide at a time.” Ex. 1004,

  ¶ [0041].

        Claim 1[b]. “the nanopore sized to pass a single strand of a nucleic acid;”

        118. Akeson discloses that the aperture of the nanopore “may be

  dimensioned so that only a single stranded polynucleotide can pass through the

  nanopore aperture.” Id., ¶ [0043].




                                          66
                                                                Oxford, Exh. 1002, p. 71
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 583 of 845 PageID #: 30397

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

       Claim 1[c].     “providing a voltage across the nanopore to produce a

 measurable current flow through the nanopore;”

       119. Akeson discloses that a “voltage difference can be imposed across the

 barrier between the pools using appropriate electronic equipment.” Id., ¶ [0058].

 Akeson further discloses that electrodes associated with the device can be used to

 detect “ionic current differences across the two pools.” Id., ¶ [0042].

       Claim 1[d]. “controlling the rate of translocation of a single stranded portion

 of the nucleic acid template through the nanopore with a translocating enzyme that

 is associated with the nucleic acid template under reaction conditions”

       120. Akeson discloses that the nanopore device includes “a nanopore

 aperture and a molecular motor that is capable of moving a target polynucleotide

 with respect to the nanopore, e.g., at a specified rate.” Id., ¶ [0008]. Akeson

 further discloses that the molecular motor provides “a mechanism for controlling

 the rate [] of movement of the polynucleotide of interest with respect to a nanopore

 aperture,” and can selectively interact and act upon a single-stranded

 polynucleotide. Id., ¶ [0019].    Akeson and Liao also disclose cross-compatible

 reaction conditions. Id., ¶ [0058]; Ex. 1006, 468.

       Claim 1[e]. “whereby the translocating enzyme and the reaction conditions

 are selected such that the translocating enzyme exhibits two kinetic steps herein




                                          67
                                                                 Oxford, Exh. 1002, p. 72
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 584 of 845 PageID #: 30398

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  each of the kinetic steps has a rate constant and the ratio of the rate constants of the

  kinetic steps is from 10:1 to 1:10;

        121. Akeson discloses that the molecular motor can be “a DNA

  polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase,” and

  that “the intrinsic rate of movement of a particular molecular motor may be

  modified, e.g., by chemical modification of the motor, by changes in temperature,

  pH, ionic strength, the presence of necessary cofactors, substrates, inhibitors,

  agonists, or antagonists, by the nature of the medium (e.g., the presence of

  nonaqueous solvents or the viscosity), by external fields (e.g., electric or magnetic

  fields), and hydrodynamic pressure.” Ex. 1004, ¶¶ [0009], [0013], [0083] and

  claim 3.    Akeson discloses that such modifications of the intrinsic rate of the

  molecular motor can be used to “start, stop, increase, decrease, or stabilize the rate

  of movement of the polynucleotide.” Id., ¶ [0083].

        122. Akeson further discloses that the helicase can be the “E-coli

  bacteriophage T7 gp4 and T4 gp41 gene proteins.” Id., ¶ [0051]. Liao discloses

  the kinetic analysis of the bacteriophage T7 helicase. Ex. 1006, Table 1 (457),

  452. As shown in Table 1 and discussed in Section VII.B.2 supra, Liao discloses

  that the rate constant of the translocation step (i.e., power stroke) is 778 s-1, the rate

  constant of Pi release (i.e., a first product release step) is 15 s-1, the rate constant of

  dTDP release (i.e., a second product release step) is 159 s-1 and the rate constant of


                                              68
                                                                     Oxford, Exh. 1002, p. 73
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 585 of 845 PageID #: 30399

                          Declaration of Dr. Taekjip Ha in Support of
                         Petition for IPR of U.S. Patent No. 9,678,056

  dTTP hydrolysis is 66 s-1. Id. The ratios of the translocation rate constant and the

  dTDP release rate constant are 0.2 (159 s-1/778 s-1) and 4.9 (778 s-1/159 s-1). The

  ratios of the dTTP hydrolysis rate constant and the Pi release rate constant are 0.23

  (15 s-1/66 s-1) and 4.4 (66 s-1/15 s-1). The ratios of the dTDP release rate constant

  and the dTTP hydrolysis rate constant are 0.42 (66 s-1/159 s-1) and 2.4 (159 s-1/66 s-
  1
      ). Each of the calculated ratios, i.e., 0.2, 0.23, 0.42, 2.4, 4.4 and 4.9, fall within the

  claimed range of 1:10 to 10:1 (i.e., 0.1 to 10.0). Additional ratios falling within the

  claimed range are discussed in connection with Claims 6-7 and 13-14, below.

            Claim 1[f]. “measuring the current through the nanopore over time as the

  nucleic acid template is translated through the nanopore; and determining the

  sequence of a portion of the nucleic acid template as it translates through the

  nanopore using the measured current over time.”

            123. Akeson discloses the monitoring of current changes across the

  nanopore aperture, which correspond “to the movement of the target

  polynucleotide with respect to the nanopore aperture” over time to determine “the

  number and composition of monomers that make up each individual

  polynucleotide, in sequential order.” Ex. 1004, ¶¶ [0009] and [0079]; see also id.,

  claim 1 and ¶ [0040]. See also id., ¶ [0079]. Akeson further discloses methods for

  “measuring a monomer-dependent characteristic of the target polynucleotide while

  the target polynucleotide moves with respect to the nanopore aperture,” where “the


                                                 69
                                                                        Oxford, Exh. 1002, p. 74
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 586 of 845 PageID #: 30400

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  monomer dependent property is the identity of a nucleotide or the number of

  nucleotides in the polynucleotide.” Id., claims 8 and 9. Given that, as described

  above, one of skill in the art would have been motivated to combine the teachings

  of Akeson and Liao and that the resulting combination discloses each of the

  elements of claim 1, the combination renders claim 1 obvious under § 103.

                 3.     Claim 2

        “The method of claim 1 wherein the translocating enzyme comprises a DNA

  polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase.”

        124. Akeson discloses a molecular motor, i.e., a translocating enzyme, that

  can be “a helicase.” Id., claim 3 and ¶ [0047]. Akeson discloses that the helicase

  can be the “E-coli bacteriophage T7 gp4 and T4 gp41 gene proteins.” Id., ¶

  [0051]. Liao discloses the kinetic analysis of the bacteriophage T7 helicase, where

  the helicase exhibits two kinetics steps that have rate constants that when

  compared result in a ratio that falls within the ratio range of 1:10 to 10:1. Ex.

  1006, Table 1 (457), 452; see supra Sections VII.B.2 and X.C.2. Given that, as

  described above, one of skill in the art would have been motivated to combine the

  teachings of Akeson and Liao and that the resulting combination discloses each of

  the elements of claim 2, the combination renders claim 2 obvious under § 103.




                                           70
                                                                Oxford, Exh. 1002, p. 75
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 587 of 845 PageID #: 30401

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

                4.     Claim 3

        “The method of claim 1 wherein the translocating enzyme comprises a DNA

  helicase or an RNA helicase.”

        125. Akeson discloses a molecular motor, i.e., a translocating enzyme, that

  can be “a helicase.” Ex. 1004, claim 3 and ¶ [0047]. Akeson discloses that the

  helicase can be the “E-coli bacteriophage T7 gp4 and T4 gp41 gene proteins.” Id.,

  ¶ [0051]. Liao discloses the kinetic analysis of the bacteriophage T7 helicase,

  where the helicase exhibits two kinetics steps that have rate constants that when

  compared result in a ratio that falls within the ratio range of 1:10 to 10:1. Ex.

  1006, Table 1 (457), 452; see supra Sections VII.B.2 and X.C.2. Given that, as

  described above, one of skill in the art would have been motivated to combine the

  teachings of Akeson and Liao and that the resulting combination discloses each of

  the elements of claim 3, the combination renders claim 3 obvious under § 103.

                5.     Claim 5

        “The method of claim 1 wherein the translocating enzyme comprises a viral

  genome packaging motor or an ATP-dependent chromatin remodeling complex.”

        126. Claim 5 identifies two specific subtypes of translocating enzyme: (1)

  “a viral genome packaging motor”; and (2) “an ATP-dependent chromatin

  remodeling complex.” The broadest reasonable construction for viral genome

  packaging motor is “a viral protein or complex of proteins having the functions of


                                          71
                                                               Oxford, Exh. 1002, p. 76
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 588 of 845 PageID #: 30402

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

 associating with a viral capsid and translocating viral DNA into a capsid shell.”

 See Section VIII supra. The broadest reasonable construction for ATP-dependent

 chromatin remodeling complex is “a protein or complex of proteins having the

 function of coupling ATP hydrolysis to nucleosome translocation.” See Section

 VIII supra. To the extent, however, that these terms are construed to encompass

 motors capable of simply translocating on a nucleic acid, such motors (i.e.,

 helicases) are explicitly disclosed in Liao. See supra Sections VII.B.2, X.C.1 and

 X.C.2.

          127. Given that, as described above, one of skill in the art would have been

 motivated to combine the teachings of Akeson and Liao and that the resulting

 combination discloses each of the elements of claim 5, should the claim be

 construed to encompass helicases, the combination renders claim 5 obvious under

 § 103.

                  6.     Claim 6

          “The method of claim 1 wherein the two kinetic steps are selected from a

 group consisting of enzyme isomerization, nucleotide incorporation and product

 release.”

          128. Claim 6 specifies that the two kinetic steps identified in claim 1 must

 be selected from following group of three possible steps: (1) “enzyme

 isomerization”; (2) “nucleotide incorporation”; and (3) “product release.” The


                                            72
                                                                  Oxford, Exh. 1002, p. 77
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 589 of 845 PageID #: 30403

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 broadest reasonable construction for “enzyme isomerization” is “a step that

 involves a change in enzyme configuration.”         See Section VIII supra.      The

 broadest reasonable construction for “product release” is “a step where a product is

 released from the enzyme.” See Section VIII supra.

       129. As noted in Section VII.B.2 supra, Scheme 1 and Table 1 of Liao

 outlines the kinetic steps associated with bacteriophage T7 helicase translocation.

 Ex. 1006, 460 and Table 1 (457). In this model, the translocation of the helicase

 along the polynucleotide occurs simultaneously with an enzyme isomerization (the

 “power stroke”) driven by tight nucleotide binding. Id., 461. Liao specifically

 states that dTTP binding can trigger “the alignment of the positive charge groups

 that constitute the ‘arginine finger’ with the negatively charged γ-phosphate of

 dTTP,” resulting in the “relative rotation between neighboring subunits [] so that

 DNA contact residues rotate with it to translocate the DNA” or “dTTP binding

 directly deforms the local β-sheet structure” to result in DNA translocation. Id.

 This isomerization of the enzyme has a rate constant of 778 s-1. Id., Table 1 (457).

 Liao also notes that the release of dTDP, a product of the hydrolysis of dTTP, has a

 rate constant of 159 s-1. Id. A POSA would understand that the release of dTDP is

 a product release step. Liao, therefore, discloses a helicase where the ratios of the

 rate constant associated with enzyme isomerization (i.e., the power stroke) to the

 rate constant associated with product release (i.e., dTDP release) are 0.2 (159 s-


                                          73
                                                                 Oxford, Exh. 1002, p. 78
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 590 of 845 PageID #: 30404

                          Declaration of Dr. Taekjip Ha in Support of
                         Petition for IPR of U.S. Patent No. 9,678,056
  1
      /778 s-1) and 4.9 (778 s-1/159 s-1), which fall within the claimed ratios of 10:1 and

  1:10 (i.e., 0.1 to 10.0). Given that, as described above, one of skill in the art would

  have been motivated to combine the teachings of Akeson and Liao and that the

  resulting combination discloses each of the elements of claim 6, the combination

  renders claim 6 obvious under § 103.

                    7.     Claim 7

           “The method of claim 1 wherein the two kinetic steps are template

  translocation and nucleotide binding.”

           130. Claim 7 specifies that the two kinetic steps identified in claim 1 are:

  (1) “template translocation” and (2) “nucleotide binding.” As outlined in Section

  VIII, above, the broadest reasonable construction for “template translocation” is “a

  step where the enzyme translocates on the bound nucleic acid.” As is also outlined

  in that section, the broadest reasonable construction for “nucleotide binding” is “a

  step where a nucleotide forms initial interactions in the nucleotide binding pocket

  of the enzyme.”

           131. As noted in Section VII.B.2 supra, the forward translocation step is

  identified in Liao as the “power stroke” and the reverse translocation step is

  identified as the “recoil power stroke.” Ex. 1006, 460, Table 1. The recoil power

  stroke has a rate constant of 6.2 s-1. Id. That the recoil power stroke is indeed a

  “template translocation” kinetic step is evident based on the fact that the ‘056


                                              74
                                                                     Oxford, Exh. 1002, p. 79
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 591 of 845 PageID #: 30405

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

 patent expressly defines both the forward (K6) and reverse (K-6) reaction constants

 associated with step 114 of Figure 32 as polymerase translocation steps: “K6/K-

 6=polymerase translocation.” Ex. 1001, 26:10. This is in contrast to other steps

 where the ‘056 patent employs distinct language in describing the forward and

 reverse reaction constants, e.g., “K1/K-1=nucleotide binding/release” and “K5/K-

 5=polyphosphate release/ binding.” Id., 26:5-9.

       132. As noted in Section VII.B.2 supra, Liao discloses an initial weak

 nucleotide binding step, “E  T*,” which corresponds to a step where a nucleotide

 forms initial interactions in the nucleotide binding pocket of the enzyme. Ex.

 1006, 460. The reaction constant for this step is 5.0x104 M-1 s-1. Id., Table 1. As

 noted in the ‘056 patent, “for comparing the rate or the rate constant of a first order

 to a second order step, the second order rate constant [] can be treated as a pseudo-

 first order constant with the value of [(the concentration of the nucleotide) x the

 rate] where the concentration of the nucleotide [N] is known.” Ex. 1001, 27:22-26.

 In Liao, the concentration of dTTP employed ranged from 60 µM to 500 µM,

 resulting in rate constants of 3 s-1 to 25 s-1. Ex. 1006, 468.

       133. In view of the foregoing, Liao discloses a helicase where the ratio of

 the nucleotide binding rate constant and the translocation rate constant for the

 recoil power stroke falls between 0.48 to 4.03 (3 s-1/6.2 s-1 to 25 s-1/6.2 s-1,

 depending on the dTTP concentration employed) which is within the claimed range


                                            75
                                                                  Oxford, Exh. 1002, p. 80
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 592 of 845 PageID #: 30406

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

  of 1:10 to 10:1 (i.e., 0.1 to 10.0). Given that, as described above, one of skill in the

  art would have been motivated to combine the teachings of Akeson and Liao and

  that the resulting combination discloses each of the elements of claim 7, the

  combination renders claim 7 obvious under § 103.

                  8.     Claim 8

        “The method of claim 1 wherein the rate for one of the kinetic steps is less

  than 100 per second.”

        134. As noted in Section VII.B.2 supra, Liao discloses the T7 helicase has

  a Pi release (i.e., product release) rate constant of 15 s-1 and a dTTP hydrolysis rate

  constant of 66 s-1, which are both less than 100 s-1. Given that, as described above,

  one of skill in the art would have been motivated to combine the teachings of

  Akeson and Liao and that the resulting combination discloses each of the elements

  of claim 8, the combination renders claim 8 obvious under § 103.

                  9.     Claim 9

        “The method of claim 1 wherein the rate for one of the kinetic steps is

  between 0.5 per second and 60 per second.”

        135. As noted in Section VII.B.2 supra, Liao discloses that the T7 helicase

  has a Pi release (i.e., product release) rate constant of 15 s-1, which falls within the

  claimed range of 0.5 s-1 to 60 s-1. Given that, as described above, one of skill in the

  art would have been motivated to combine the teachings of Akeson and Liao and


                                            76
                                                                   Oxford, Exh. 1002, p. 81
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 593 of 845 PageID #: 30407

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

 that the resulting combination discloses each of the elements of claim 9, the

 combination renders claim 9 obvious under § 103.

               10.     Claim 10

       “The method of claim 1 wherein the reaction conditions comprise one or

 more of metal cofactor concentration, pH, temperature, an enzyme activity

 modulator, D2O, an organic solvent and buffer.”

       136. Akeson discloses that the “medium disposed in the pools on either

 side of the substrate 22 [i.e., nanopore] may be any fluid that permits adequate

 polynucleotide mobility for substrate interaction.” Ex. 1004, ¶ [0058]. Akeson

 further discloses that the medium, i.e., buffer, can be an electrically conductive

 medium, which “generally contain[s] ions as the current-conducting agents (e.g.,

 sodium, potassium, chloride, calcium, magnesium, cesium, barium, sulfate, or

 phosphate).” Id. Liao discloses that the kinetic rates of the T7 helicase that

 exhibited ratios between 1:10 to 10:1 were determined in a “helicase buffer” that

 included “50 mM Tris-HCl (pH 7.6), 40 mM NaCl, and 10% (v/v) glycerol” and

 was supplemented with various concentrations of MgCl2.              Ex. 1006, 468.

 Accordingly, both Liao and Akeson disclose buffers that contain similar

 components, such as metal ions, e.g., Mg2+. Given that, as described above, one of

 skill in the art would have been motivated to combine the teachings of Akeson and




                                          77
                                                                Oxford, Exh. 1002, p. 82
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 594 of 845 PageID #: 30408

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

  Liao and that the resulting combination discloses each of the elements of claim 10,

  the combination renders claim 10 obvious under § 103.

                 11.     Claim 11

        “The method of claim 1 wherein the nucleic acid template comprises DNA.”

        137. Akeson discloses the analysis of a polynucleotide sequence, where the

  polynucleotide is DNA. Ex. 1004, ¶¶ [0017] and [0019]. Liao discloses the

  kinetic analysis of the bacteriophage T7 helicase in the presence of DNA. Ex.

  1006, 454. Given that, as described above, one of skill in the art would have been

  motivated to combine the teachings of Akeson and Liao and that the resulting

  combination discloses each of the elements of claim 11, the combination renders

  claim 11 obvious under § 103.

                 12.     Claim 12

        “The method of claim 1 wherein the substrate comprises an array of

  nanopores.”

        138. Akeson also discloses that the structure of the nanopore device can

  include “one or more nanopore apertures.” Ex. 1004, ¶ [0043]. Given that, as

  described above, one of skill in the art would have been motivated to combine the

  teachings of Akeson and Liao and that the resulting combination discloses each of

  the elements of claim 12, the combination renders claim 12 obvious under § 103.




                                            78
                                                                 Oxford, Exh. 1002, p. 83
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 595 of 845 PageID #: 30409

                         Declaration of Dr. Taekjip Ha in Support of
                        Petition for IPR of U.S. Patent No. 9,678,056

                  13.     Claims 13 and 14

        Claim 13. “The method of claim 1 wherein the ratio of the rate constants is

  from 1:5 and 5:1.”

        Claim 14. “The method of claim 1 wherein the ratio of the rate constants is

  from 1:2 and 2:1.”

        139. As noted in Section VII.B.2 supra, Table 1 of Liao discloses the rate

  constants associated with various kinetic steps associated with translocation of the

  bacteriophage T7 helicase.        Ex. 1006, Table 1 (457).      For example, Table 1

  indicates that the kinetic step of dTTP hydrolysis has a rate constant of 66 s-1 and

  that the kinetic step of DNA release has a rate constant of 70 s-1. The ratios of the

  rate constants for these two kinetic steps is 0.9 (66 s-1/70 s-1) and 1.1 (70 s-1/66 s-1),

  which fall within the ratios of 1:5 and 5:1 (0.2 to 5.0) of claim 13 as well as 1:2

  and 2:1 (0.5 to 2) of claim 14.

        140. Given that, as described above, one of skill in the art would have been

  motivated to combine the teachings of Akeson and Liao and that the resulting

  combination discloses each of the elements of claims 13 and 14, the combination

  renders claims 13 and 14 obvious under § 103.

                  14.     Claim 15

        “The method of claim 1 wherein the nanopore comprises a solid state

  nanopore.”


                                             79
                                                                     Oxford, Exh. 1002, p. 84
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 596 of 845 PageID #: 30410

                           Declaration of Dr. Taekjip Ha in Support of
                          Petition for IPR of U.S. Patent No. 9,678,056

        141. Akeson also discloses that the “nanopores may be biological, e.g.,

  proteinaceous, or solid-state.” Ex. 1004, ¶ [0044]. Given that, as described above,

  one of skill in the art would have been motivated to combine the teachings of

  Akeson and Liao and that the resulting combination discloses each of the elements

  of claim 15, the combination renders claim 15 obvious under § 103.

                    15.     Claim 16

        “The method of claim 1 wherein the nanopore comprises a protein nanopore

  in a lipid bilayer membrane.”

        142. Akeson also discloses that nanopores, e.g., protein nanopores such as

  α-hemolysin, can be “established in [] lipid bilayers.” Id., ¶ [0096]. Given that, as

  described above, one of skill in the art would have been motivated to combine the

  teachings of Akeson and Liao and that the resulting combination discloses each of

  the elements of claim 16, the combination renders claim 16 obvious under § 103.

        D.     Ground 4: Claims 1-3, 5-10, and 12-16 are obvious over Akeson
               and Adelman

               1.         A POSA would have been motivated to combine Akeson
                          and Adelman

        143. Akeson discloses nanopore systems for sequencing DNA that include

  the use of a molecular motor to control the rate of DNA translocation through the

  nanopore. Akeson discloses a molecular motor, i.e., a translocating enzyme, that

  can be “a helicase.” Ex. 1004, claim 3 and ¶ [0047]. In particular, Akeson


                                               80
                                                                    Oxford, Exh. 1002, p. 85
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 597 of 845 PageID #: 30411

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  discloses that the helicase can be “E-coli bacteriophage T7 gp4 and T4 gp41 gene

  proteins, and the E. coli proteins DnaB, RuvB, and rho.” Id., ¶ [0051], claim 7.

  Adelman discloses the kinetic analysis of the E. coli protein rho helicase, which is

  specifically identified by Akeson as an example of a helicase that can be used as a

  molecular motor in nanopore sequencing. Ex. 1013, Table 1 (618). Based on the

  express teachings in Akeson, a POSA performing a method for sequencing RNA

  according to Akeson would therefore have been motivated to use the helicase

  disclosed in Adelman to control the rate of translocation of the RNA through the

  nanopore.

                 2.     Claim 1

        Claim 1[pre].      “A method for sequencing a nucleic acid template

  comprising:”

        144. Akeson discloses the “analysis of a polynucleotide sequence” to

  identify the “number and composition of monomers that make up each individual

  polynucleotide, in sequential order.” Ex. 1004, ¶¶ [0019] and [0079].       Akeson

  further discloses methods for “measuring a monomer-dependent characteristic of

  the target polynucleotide while the target polynucleotide moves with respect to the

  nanopore aperture,” where “the monomer dependent property is the identity of a

  nucleotide or the number of nucleotides in the polynucleotide.” Id., claims 8 and

  9. Accordingly, to the extent that the preamble is limiting, Akeson, and thus the


                                           81
                                                                Oxford, Exh. 1002, p. 86
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 598 of 845 PageID #: 30412

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

  combination of Akeson and Adelman discloses, a “method for sequencing a

  nucleic acid template,” as recited by the preamble of claim 1.

        Claim 1[a]. “providing a substrate having an upper solution above the

  substrate and a lower solution below the substrate, the substrate comprising a

  nanopore connecting the upper solution and lower solution,”

        145. Akeson discloses a nanopore device that includes “two adjacent pools

  [that] are located on the cis side and the trans side of the nanopore device 12 a,”

  where “cis” refers to “the side of a nanopore aperture through which a polymer

  enters the pore” and “trans” refers to “the side of a nanopore aperture through

  which a polymer [] exits the pore.” Id., ¶¶ [0014]-[0015], [0041]; see also id.,

  Figure 2A-2D, provided above. As disclosed in the ’056 patent, the terms “cis”

  and “upper” are used interchangeably and the terms “trans” and “lower” are used

  interchangeably. Ex. 1001, 8:25-29, 35:51-59 and Figure 11. Akeson further

  discloses that the device includes “at least one nanopore aperture 24 … so

  dimensioned as to allow sequential monomer-by-monomer translocation (i.e.,

  passage) from one pool to another of only one polynucleotide at a time.” Ex. 1004,

  ¶ [0041].




                                           82
                                                                   Oxford, Exh. 1002, p. 87
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 599 of 845 PageID #: 30413

                      Declaration of Dr. Taekjip Ha in Support of
                     Petition for IPR of U.S. Patent No. 9,678,056

       Claim 1[b]. “the nanopore sized to pass a single strand of a nucleic acid;”

       146. Akeson discloses that the aperture of the nanopore “may be

 dimensioned so that only a single stranded polynucleotide can pass through the

 nanopore aperture.” Id., ¶ [0043].

       Claim 1[c].     “providing a voltage across the nanopore to produce a

 measurable current flow through the nanopore;”

       147. Akeson discloses that a “voltage difference can be imposed across the

 barrier between the pools using appropriate electronic equipment.” Id., ¶ [0058].

 Akeson further discloses that electrodes associated with the device can be used to

 detect “ionic current differences across the two pools.” Id., ¶ [0042].

       Claim 1[d]. “controlling the rate of translocation of a single stranded portion

 of the nucleic acid template through the nanopore with a translocating enzyme that

 is associated with the nucleic acid template under reaction conditions”

       148. Akeson discloses that the nanopore device includes “a nanopore

 aperture and a molecular motor that is capable of moving a target polynucleotide

 with respect to the nanopore, e.g., at a specified rate.” Id., ¶ [0008]. Akeson

 further discloses that the molecular motor provides “a mechanism for controlling

 the rate [] of movement of the polynucleotide of interest with respect to a nanopore

 aperture,” and can selectively interact and act upon a single-stranded




                                          83
                                                                 Oxford, Exh. 1002, p. 88
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 600 of 845 PageID #: 30414

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  polynucleotide.    Id., ¶ [0019].      Akeson and Adelman also disclose cross-

  compatible reaction conditions. Id., ¶ [0058]; Ex. 1013, 619.

        Claim 1[e]. “whereby the translocating enzyme and the reaction conditions

  are selected such that the translocating enzyme exhibits two kinetic steps herein

  each of the kinetic steps has a rate constant and the ratio of the rate constants of the

  kinetic steps is from 10:1 to 1:10;

        149. Akeson discloses that the molecular motor can be “a DNA

  polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase,” and

  that “the intrinsic rate of movement of a particular molecular motor may be

  modified, e.g., by chemical modification of the motor, by changes in temperature,

  pH, ionic strength, the presence of necessary cofactors, substrates, inhibitors,

  agonists, or antagonists, by the nature of the medium (e.g., the presence of

  nonaqueous solvents or the viscosity), by external fields (e.g., electric or magnetic

  fields), and hydrodynamic pressure.” Ex. 1004, ¶¶ [0009], [0013], [0083] and

  claim 3.    Akeson discloses that such modifications of the intrinsic rate of the

  molecular motor can be used to “start, stop, increase, decrease, or stabilize the rate

  of movement of the polynucleotide.” Id., ¶ [0083].

        150. Akeson further discloses that the helicase can be the E-coli rho

  helicase. Id., ¶ [0051]. Adelman discloses the kinetic analysis of the E. coli rho

  helicase. Ex. 1013, Table 1 (618). As shown in Table 1 and discussed in Section


                                            84
                                                                   Oxford, Exh. 1002, p. 89
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 601 of 845 PageID #: 30415

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 VII.B.3 supra, Adelman discloses that the rate constant of Pi release (i.e., a first

 product release step) is 50 s-1, the rate constant of dADP release (i.e., a second

 product release step) is 350 s-1 and the rate constant of dATP hydrolysis is 150 s-1.

 Id. The ratios of the dATP hydrolysis rate constant and the Pi release rate constant

 are 3 (150 s-1/50 s-1) and 0.33 (50 s-1/150 s-1). The ratios of the dADP release rate

 constant and the dATP hydrolysis rate constant are 0.43 (150 s-1/350 s-1) and 2.33

 (350 s-1/150 s-1). Each of the calculated ratios, i.e., 0.33, 0.43, 2.33, and 3, fall

 within the claimed range of 1:10 to 10:1 (i.e., 0.1 to 10.0). Additional ratios falling

 within the claimed range are discussed in connection with Claims 6-7 and 13-14,

 below.

       Claim 1[f]. “measuring the current through the nanopore over time as the

 nucleic acid template is translated through the nanopore; and determining the

 sequence of a portion of the nucleic acid template as it translates through the

 nanopore using the measured current over time.”

       151. Akeson discloses the monitoring of current changes across the

 nanopore aperture, which correspond “to the movement of the target

 polynucleotide with respect to the nanopore aperture” over time to determine “the

 number and composition of monomers that make up each individual

 polynucleotide, in sequential order.” Ex. 1004, ¶¶ [0009] and [0079]; see also id.,

 claim 1 and ¶ [0040]. See also id., ¶ [0079]. Akeson further discloses methods for


                                           85
                                                                  Oxford, Exh. 1002, p. 90
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 602 of 845 PageID #: 30416

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  “measuring a monomer-dependent characteristic of the target polynucleotide while

  the target polynucleotide moves with respect to the nanopore aperture,” where “the

  monomer dependent property is the identity of a nucleotide or the number of

  nucleotides in the polynucleotide.” Id., claims 8 and 9. Given that, as described

  above, one of skill in the art would have been motivated to combine the teachings

  of Akeson and Adelman and that the resulting combination discloses each of the

  elements of claim 1, the combination renders claim 1 obvious under § 103.

                 3.     Claim 2

        “The method of claim 1 wherein the translocating enzyme comprises a DNA

  polymerase, a RNA polymerase, a ribosome, an exonuclease, or a helicase.”

        152. Akeson discloses a molecular motor, i.e., a translocating enzyme, that

  can be “a helicase.” Id., claim 3 and ¶ [0047]. Akeson discloses that the helicase

  can be the E. coli rho helicase. Id., ¶ [0051]. Adelman discloses the kinetic

  analysis of E. coli rho helicase, where the helicase exhibits two kinetics steps that

  have rate constants that when compared result in a ratio that falls within the ratio

  range of 1:10 to 10:1. Ex. 1013, Table 1 (618), 452; see supra Sections X.D.1 and

  X.D.2. Given that, as described above, one of skill in the art would have been

  motivated to combine the teachings of Akeson and Adelman and that the resulting

  combination discloses each of the elements of claim 2, the combination renders

  claim 2 obvious under § 103.


                                           86
                                                                 Oxford, Exh. 1002, p. 91
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 603 of 845 PageID #: 30417

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

                 4.     Claim 3

        “The method of claim 1 wherein the translocating enzyme comprises a DNA

  helicase or an RNA helicase.”

        153. Akeson discloses a molecular motor, i.e., a translocating enzyme, that

  can be “a helicase.” Ex. 1004, claim 3 and ¶ [0047]. Akeson discloses that the

  helicase can be the E. coli rho RNA helicase. Id., ¶ [0051]. Adelman discloses the

  kinetic analysis of the E. coli rho RNA helicase, where the helicase exhibits two

  kinetics steps that have rate constants that when compared result in a ratio that falls

  within the ratio range of 1:10 to 10:1. Ex. 1013, Table 1 (618); see supra Section

  X.D.2. Given that, as described above, one of skill in the art would have been

  motivated to combine the teachings of Akeson and Adelman and that the resulting

  combination discloses each of the elements of claim 3, the combination renders

  claim 3 obvious under § 103.

                 5.     Claim 5

        “The method of claim 1 wherein the translocating enzyme comprises a viral

  genome packaging motor or an ATP-dependent chromatin remodeling complex.”

        154. Claim 5 identifies two specific subtypes of translocating enzyme: (1)

  “a viral genome packaging motor”; and (2) “an ATP-dependent chromatin

  remodeling complex.” The broadest reasonable construction for viral genome

  packaging motor is “a viral protein or complex of proteins having the functions of


                                            87
                                                                  Oxford, Exh. 1002, p. 92
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 604 of 845 PageID #: 30418

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

 associating with a viral capsid and translocating viral DNA into a capsid shell.”

 See Section VIII supra. The broadest reasonable construction for ATP-dependent

 chromatin remodeling complex is “a protein or complex of proteins having the

 function of coupling ATP hydrolysis to nucleosome translocation.” See Section

 VIII supra. To the extent, however, that these terms are construed to encompass

 motors capable of simply translocating on a nucleic acid, such motors (i.e.,

 helicases) are explicitly disclosed in Adelman. See supra Sections VII.B.3, X.D.1

 and X.D.2.

          155. Given that, as described above, one of skill in the art would have been

 motivated to combine the teachings of Akeson and Adelman and that the resulting

 combination discloses each of the elements of claim 5, should the claim be

 construed to encompass helicases, the combination renders claim 5 obvious under

 § 103.

                  6.     Claim 6

          “The method of claim 1 wherein the two kinetic steps are selected from a

 group consisting of enzyme isomerization, nucleotide incorporation and product

 release.”

          156. Claim 6 specifies that the two kinetic steps identified in claim 1 must

 be selected from following group of three possible steps: (1) “enzyme

 isomerization”; (2) “nucleotide incorporation”; and (3) “product release.” The


                                            88
                                                                  Oxford, Exh. 1002, p. 93
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 605 of 845 PageID #: 30419

                     Declaration of Dr. Taekjip Ha in Support of
                    Petition for IPR of U.S. Patent No. 9,678,056

 broadest reasonable construction for “enzyme isomerization” is “a step that

 involves a change in enzyme configuration.”         See Section VIII supra.      The

 broadest reasonable construction for “product release” is “a step where a product is

 released from the enzyme.” See Section VIII supra.

       157. As noted in Section VII.B.3 supra, Scheme 1 and Table 1 of Adelman

 outlines the kinetic steps associated with E. coli rho helicase translocation. Ex.

 1013, 615 and Table 1 (618). In this model, the translocation of the helicase along

 the polynucleotide occurs simultaneously with an enzyme isomerization (the

 “power stroke”). Id., 614. Adelman specifically states that, “the power stroke that

 drives RNA translocation must occur as the ATP anneals into a tight binding

 configuration in the catalytic site.” Id.    This isomerization of the enzyme has a

 rate constant of 2045 s-1. Id., Table 1 (618). Adelman also notes that the release of

 dADP, a product of the hydrolysis of dATP, has a rate constant of 350 s-1. Id. A

 POSA would understand that the release of dADP is a product release step.

 Adelman, therefore, discloses a helicase where the ratios of the rate constant

 associated with enzyme isomerization (i.e., the power stroke) to the rate constant

 associated with product release (i.e., dADP release) are 0.17 (350 s-1/2045 s-1) and

 5.84 (2045 s-1/350 s-1), which fall within the claimed ratios of 10:1 and 1:10 (i.e.,

 0.1 to 10.0). Given that, as described above, one of skill in the art would have

 been motivated to combine the teachings of Akeson and Adelman and that the


                                             89
                                                                Oxford, Exh. 1002, p. 94
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 606 of 845 PageID #: 30420

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

 resulting combination discloses each of the elements of claim 6, the combination

 renders claim 6 obvious under § 103.

                 7.     Claim 7

       “The method of claim 1 wherein the two kinetic steps are template

 translocation and nucleotide binding.”

       158. Claim 7 specifies that the two kinetic steps identified in claim 1 are:

 (1) “template translocation” and (2) “nucleotide binding.” As outlined in Section

 VIII, above, the broadest reasonable construction for “template translocation” is “a

 step where the enzyme translocates on the bound nucleic acid.” As is also outlined

 in that section, the broadest reasonable construction for “nucleotide binding” is “a

 step where a nucleotide forms initial interactions in the nucleotide binding pocket

 of the enzyme.”

       159. As noted in Section VII.B.3 supra, the forward translocation step is

 identified in Adelman as the “power stroke” and the reverse translocation step is

 identified as the “recoil power stroke.” Ex. 1013, Table 1 (618). The power stroke

 has a rate constant of 2045 s-1. Id.

       160. As noted in Section VII.B.3, supra, Adelman discloses an initial weak

 nucleotide binding step, “E  T*,” which corresponds to a step where a nucleotide

 forms initial interactions in the nucleotide binding pocket of the enzyme. Id., 615.

 The reaction constant for this step is 5.69 x 105 M-1 s-1. Id., Table 1. As noted in


                                           90
                                                                 Oxford, Exh. 1002, p. 95
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 607 of 845 PageID #: 30421

                       Declaration of Dr. Taekjip Ha in Support of
                      Petition for IPR of U.S. Patent No. 9,678,056

  the ‘056 patent, “for comparing the rate or the rate constant of a first order to a

  second order step, the second order rate constant [] can be treated as a pseudo-first

  order constant with the value of [(the concentration of the nucleotide) x the rate]

  where the concentration of the nucleotide [N] is known.” Ex. 1001, 27:22-26. In

  Adelman, one of the concentrations of dATP employed is 1000 µM, resulting in a

  rate constant of 569 s-1. Ex. 1013, 614 and Figure 4 (615).

        161. In view of the foregoing, Adelman discloses a helicase where the ratio

  of the nucleotide binding rate constant and the translocation rate constant for the

  power stroke is 0.28 (569 s-1/2045 s-1) or 3.59 (2045 s-1/569 s-1 which is within the

  claimed range of 1:10 to 10:1 (i.e., 0.1 to 10.0). Given that, as described above,

  one of skill in the art would have been motivated to combine the teachings of

  Akeson and Adelman and that the resulting combination discloses each of the

  elements of claim 7, the combination renders claim 7 obvious under § 103.

                 8.     Claim 8

        “The method of claim 1 wherein the rate for one of the kinetic steps is less

  than 100 per second.”

        162. As noted in Section VII.B.3 supra, Adelman discloses the E. coli rho

  helicase has a Pi release (i.e., product release) rate constant of 50 s-1 which is less

  than 100 s-1. Given that, as described above, one of skill in the art would have

  been motivated to combine the teachings of Akeson and Adelman and that the


                                            91
                                                                  Oxford, Exh. 1002, p. 96
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 608 of 845 PageID #: 30422

                        Declaration of Dr. Taekjip Ha in Support of
                       Petition for IPR of U.S. Patent No. 9,678,056

  resulting combination discloses each of the elements of claim 8, the combination

  renders claim 8 obvious under § 103.

                 9.      Claim 9

        “The method of claim 1 wherein the rate for one of the kinetic steps is

  between 0.5 per second and 60 per second.”

        163. As noted in Section VII.B.3 supra, Adelman discloses that the E. coli

  rho helicase has a Pi release (i.e., product release) rate constant of 50 s-1, which

  falls within the claimed range of 0.5 s-1 to 60 s-1. Given that, as described above,

  one of skill in the art would have been motivated to combine the teachings of

  Akeson and Adelman and that the resulting combination discloses each of the

  elements of claim 9, the combination renders claim 9 obvious under § 103.

                 10.     Claim 10

        “The method of claim 1 wherein the reaction conditions comprise one or

  more of metal cofactor concentration, pH, temperature, an enzyme activity

  modulator, D2O, an organic solvent and buffer.”

        164. Akeson discloses that the “medium disposed in the pools on either

  side of the substrate 22 [i.e., nanopore] may be any fluid that permits adequate

  polynucleotide mobility for substrate interaction.” Ex. 1004, ¶ [0058]. Akeson

  further discloses that the medium, i.e., buffer, can be an electrically conductive

  medium, which “generally contain[s] ions as the current-conducting agents (e.g.,


                                            92
                                                                 Oxford, Exh. 1002, p. 97
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 609 of 845 PageID #: 30423

                          Declaration of Dr. Taekjip Ha in Support of
                         Petition for IPR of U.S. Patent No. 9,678,056

  sodium, potassium, chloride, calcium, magnesium, cesium, barium, sulfate, or

  phosphate).” Id. Adelman discloses that the kinetic rates of the rho helicase that

  exhibited ratios between 1:10 to 10:1 were determined in a “Rho buffer” that

  included “40 mM TrisHCl (pH 7.7), 100 mM KCl, 10 mM MgCl2, 0.1 mM

  dithiothreitol, and 10% (v/v) glycerol.”         Ex. 1013, 619.        Accordingly, both

  Adelman and Akeson disclose buffers that contain similar components, such as

  metal ions, e.g., Mg2+. Given that, as described above, one of skill in the art would

  have been motivated to combine the teachings of Akeson and Adelman and that the

  resulting combination discloses each of the elements of claim 10, the combination

  renders claim 10 obvious under § 103.

                   11.     Claim 12

           “The method of claim 1 wherein the substrate comprises an array of

  nanopores.”

           165. Akeson also discloses that the structure of the nanopore device can

  include “one or more nanopore apertures.” Ex. 1004, ¶ [0043]. Given that, as

  described above, one of skill in the art would have been motivated to combine the

  teachings of Akeson and Adelman and that the resulting combination discloses

  each of the elements of claim 12, the combination renders claim 12 obvious under

  § 103.




                                              93
                                                                    Oxford, Exh. 1002, p. 98
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 610 of 845 PageID #: 30424

                         Declaration of Dr. Taekjip Ha in Support of
                        Petition for IPR of U.S. Patent No. 9,678,056

                  12.     Claims 13 and 14

        Claim 13. “The method of claim 1 wherein the ratio of the rate constants is

  from 1:5 and 5:1.”

        Claim 14. “The method of claim 1 wherein the ratio of the rate constants is

  from 1:2 and 2:1.”

        166. As noted in Section VII.B.3 supra, Table 1 of Adelman discloses the

  rate constants associated with various kinetic steps associated with translocation of

  the E. coli rho helicase. Ex. 1013, Table 1 (618). For example, Table 1 indicates

  that the kinetic step of dATP hydrolysis has a rate constant of 150 s-1 and that the

  kinetic step of RNA release has a rate constant of 87 s-1. The ratios of the rate

  constants for these two kinetic steps is 0.58 (87 s-1/150 s-1) and 1.72 (150 s-1/87 s-1),

  which fall within the ratios of 1:5 and 5:1 (0.2 to 5.0) of claim 13 as well as 1:2

  and 2:1 (0.5 to 2) of claim 14.

        167. Given that, as described above, one of skill in the art would have been

  motivated to combine the teachings of Akeson and Adelman and that the resulting

  combination discloses each of the elements of claims 13 and 14, the combination

  renders claims 13 and 14 obvious under § 103.

                  13.     Claim 15

        “The method of claim 1 wherein the nanopore comprises a solid state

  nanopore.”


                                             94
                                                                    Oxford, Exh. 1002, p. 99
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 611 of 845 PageID #: 30425

                          Declaration of Dr. Taekjip Ha in Support of
                         Petition for IPR of U.S. Patent No. 9,678,056

           168. Akeson also discloses that the “nanopores may be biological, e.g.,

  proteinaceous, or solid-state.” Ex. 1004, ¶ [0044]. Given that, as described above,

  one of skill in the art would have been motivated to combine the teachings of

  Akeson and Adelman and that the resulting combination discloses each of the

  elements of claim 15, the combination renders claim 15 obvious under § 103.

                   14.     Claim 16

           “The method of claim 1 wherein the nanopore comprises a protein nanopore

  in a lipid bilayer membrane.”

           169. Akeson also discloses that nanopores, e.g., protein nanopores such as

  α-hemolysin, can be “established in [] lipid bilayers.” Id., ¶ [0096]. Given that, as

  described above, one of skill in the art would have been motivated to combine the

  teachings of Akeson and Adelman and that the resulting combination discloses

  each of the elements of claim 16, the combination renders claim 16 obvious under

  § 103.




                                              95
                                                                  Oxford, Exh. 1002, p. 100
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 612 of 845 PageID #: 30426
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 613 of 845 PageID #: 30427




                      EXHIBIT 4
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 614 of 845 PageID #: 30428




                   REDACTED
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 615 of 845 PageID #: 30429




                      EXHIBIT 5
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 616 of 845 PageID #: 30430
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 617 of 845 PageID #: 30431



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    PACIFIC BIOSCIENCES OF
    CALIFORNIA, INC.,
                          Plaintiff,
                                           C.A. No. 17-cv-275-LPS
                                           C.A. No. 17-cv-1353-LPS
    v.
                                           JURY TRIAL DEMANDED
    OXFORD NANOPORE TECHNOLOGIES,
    INC. and OXFORD NANOPORE
    TECHNOLOGIES, LTD.,
                         Defendants.


                OXFORD’S REPLY IN SUPPORT OF ITS MOTIONS IN LIMINE #3

                                            Jack B. Blumenfeld (#1014)
                                            Jennifer Ying (#5550)
                                            Jeffrey J. Lyons (#6437)
    OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                            1201 North Market Street
    Stephen M. Hash                         P.O. Box 1347
    Puneet Kohli                            Wilmington, DE 19899-1347
    Samoneh Kadivar                         (302) 658-9200
    David Varghese                          jblumenfeld@mnat.com
    Jeff Gritton
                                            jying@mnat.com
    Alex Piala
                                            jlyons@mnat.com
    Mysha Lubke
    David Weaver
    BAKER BOTTS L.L.P.                      Attorneys for Defendants
    98 San Jacinto Boulevard, Suite 1500
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234

    Dated: February 20, 2020




   Active 44691247.1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 618 of 845 PageID #: 30432




            PacBio’s opposition to the exclusion of evidence and statements made in prior, unrelated

   proceedings ignores the fact that admitting such evidence would require explanations to the jury

   about the purposes of those prior proceedings, the patents asserted there, as well as any differences

   in the parties, claim construction, scope of prior art, and evidentiary burdens. See Oxford MIL 3,

   at 3. Such context would be crucial to the jury understanding the nature of the evidence and

   testimony. This militates in favor of exclusion due to the high likelihood of jury confusion.1

            As to the UK Litigation document in particular (PCB-DE-0019529), PacBio cites no legal

   support for its contentions that the jury should not be deprived of documents from a foreign

   litigation, regarding foreign patents, providing the opinions of foreign attorneys solely made “for

   the purposes of these UK proceedings only”2 and “for the streamlining of the UK trial and UK

   procedural efficiencies.” Oxford MIL 3, at 2. Indeed, the language PacBio quotes from the UK

   letter is the claim language from the European patents in that foreign proceeding—a patent that

   was ultimately held invalid. By the express language of the UK letter, the statements therein exist

   only due to that particular litigation, and have no relevance to the ’929 patent in this litigation.

            For these reasons and those in Oxford’s MIL 3, this Court should grant Oxford’s request

   and exclude evidence from prior proceedings under Rule 403.




   1
     Demonstrating the jury confusion possible in this case with four patents, multiple claims per
   patent, and tens of accused products, PacBio incorrectly states that Dr. Ha’s IPR Declaration was
   relevant to the ’929 Patent. Dr. Ha’s testimony in this case is being offered as to the ’056 Patent.
   2
    The additional documents PacBio references in its Responses are likewise designated as having
   been “provided for the purposes of UK litigation” only. PCB-DE-0984168, PCB-DE-0984248.



   Active 44691247.1                                  2
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 619 of 845 PageID #: 30433




                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jack B. Blumenfeld (#1014)
                                               Jennifer Ying (#5550)
    OF COUNSEL:                                Jeffrey J. Lyons (#6437)
                                               1201 North Market Street
    Stephen M. Hash                            P.O. Box 1347
    Puneet Kohli                               Wilmington, DE 19899-1347
    Samoneh Kadivar                            (302) 658-9200
    David Varghese
                                               jblumenfeld@mnat.com
    Jeff Gritton
                                               jying@mnat.com
    Alex Piala
    Mysha Lubke                                jlyons@mnat.com
    David Weaver
    BAKER BOTTS L.L.P.                         Attorneys for Oxford Nanopore Technologies,
    98 San Jacinto Boulevard, Suite 1500       Inc. and Oxford Nanopore Technologies, Ltd.
    Austin, TX 78701-4078
    (512) 322-2642

    Elizabeth Durham Flannery
    BAKER BOTTS L.L.P.
    One Shell Plaza
    910 Louisiana Street
    Houston, TX 77002-4995
    (713) 229-1234




   Active 44691247.1                       3
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 620 of 845 PageID #: 30434




                     EXHIBIT C
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 621 of 845 PageID #: 30435


Pursuant to D. Del. LR 16.3, Plaintiff Pacific Biosciences of California, Inc. ("Plaintiff") hereby
submits its list of deposition designations that Plaintiff may offer at trial.
Plaintiff makes these disclosures without prejudice to amending or supplementing the disclosures in
the future if necessary, including but not limited to further reducing the designations set forth below.
Plaintiff reserves the right to use any deposition testimony, whether designated or not, for purposes
of cross-examination, impeachment, and/or rebuttal. Plaintiff reserves the right to designate
additional deposition testimony or call any witness for live testimony in response to any of ONT's
deposition designations or for any other reason. Plaintiff's designations include all exhibits that are
referenced in the specified pages and lines, whether or not such exhibits are separately identified.
Plaintiff reserves the right to use any deposition testimony designated by ONT. Inclusion on this list
is neither an admission nor a representation as to the admissibility of or relevance to any issue of any
deposition designation. By designating deposition testimony, Plaintiff is neither representing nor
admitting that Plaintiff has the burden of proof on any topic.


Plaintiff generally objects to any deposition testimony counter-designated by ONT that is the subject
of the parties’ stipulations, agreed motions in limine (if any), Plaintiff's motions in limine, motions to
exclude certain evidence, Daubert motions and challenges to experts, and any dispositive motions.
Plaintiff reserves the right to make additional objections leading up to and at trial.

Plaintiff reserves the right to add to, remove from, and/or supplement these lists of objections to
ONT's counter-designations and Plaintiff's counter-counter designations.

Regarding Plaintiff's objections to ONT's counter-designations and Plaintiff's counter-counters,
Plaintiff reserves the right to assert any one, part, or all of its objections. Plaintiff also reserves the
right to assert additional objections or counter-counter designations. Plaintiff also reserves the right
to assert its original affirmative designation as a counter-counter designation to any counter-
designation listed by ONT.
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 622 of 845 PageID #: 30436


             Plaintiff's Key of Objections To Defendants' Counter-Designations
  Code                                           Code Objection
401      Objection under Fed. R. Evid. 401
402      Objection under Fed. R. Evid. 402
403      Objection under Fed. R. Evid. 403
602      Objection under Fed. R. Evid. 602
611      Objection under Fed. R. Evid. 611
701      Objection under Fed. R. Evid. 701
702      Objection under Fed. R. Evid. 702
703      Objection under Fed. R. Evid. 703
BTS, 611 Beyond the scope of examination or of 30(b)(6) topic.
CP       Compound question.
         An objection to form is waived if it was not timely made during the deposition, Fed. R.
FOW      Civ. P. 32(d)(3)(B).
H        Hearsay if offered for the truth of the matter asserted; Fed. R. Evid. 801, 803, 805.
I        Incomplete designation; Fed. R. Evid. 106
IH       Incomplete Hypothetical.
LW       Witness will be testifying live at trial.
MIS      Mischaracterization of testimony or evidence.
NARR     Narrative.
OB       Attorney Objection improperly designated/Improper designation.
P        Privileged; Fed. R. Evid. 501, Fed. R. Civ. P. 26(b)(3),(4)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 623 of 845 PageID #: 30437


           ABBREVIATION AND FEDERAL RULE OF EVIDENCE KEY TO OXFORD'S OBJECTIONS
  Letter                                   Objection                                  Applicable Rules
     A                    Requires authentication or identification                       FRE 901
     B                    Best evidence rules prohibit introduction                    FRE 1001‐1002
     C                  Improper compilation of separate documents                      FRE 403, 901
    D                                     Duplicative
     E        Improper examination (vague, ambiguous, loaded, leading, etc.)       FRE 402, 403, 602, 611
     F       Lack of foundation/personal knowledge (incl. calls for speculation)   FRE 402, 403, 602, 611
    H              Hearsay if offered for the truth of the matter asserted              FRE 801, 802
     I                       Incomplete document or testimony                           FRE 106, 403
    IP        Reserving objections until party can inspect the exhibit in‐person
    M                 Offer or discussion for settlement or compromise                    FRE 408
   MIL                     Subject of outstanding Motion in Limine
    N                         Exhibit not produced in discovery                           FRE 403
    O                            Improper opinion testimony                            FRE 701‐704
     P                       Privileged or attorney work product                       FRE 501, 502
     R                                 Lack of relevance                               FRE 401, 402
    S                Summary requiring underlying data or information                    FRE 1006
    U         Unduly prejudicial, wasteful, confusing, misleading or cumulative           FRE 403
   OB         Attorney Objection improperly designated/Improper designation
   ARG                      Argumentative, or attorney argument                           FRE 611
  NARR                                     Narrative
   MIS                   Mischaracterization of testimony or evidence
    OS                       Outside scope of witness testimony
    IH                              Incomplete hypothetical
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 624 of 845 PageID #: 30438


         Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies, Inc.
Witness: Clive Brown
Date of Deposition: September 30, 2019
                                                                   Plaintiff's
   Plaintiff's        ONT's      ONT's Counter- Plaintiff's         Counter-        ONT's
 Designations      Objections      Designations       Objections    Counter       Objections
                                                                  Designations
12:9-15
13:3-11          I               13:12-13:15
20:25-21:3       E
21:5-18
                                 21:25-22:2;        402, 403
21:22-24         I               80:18-82:4         (80:18-81:5)
                                 22:16-21; 80:18- 402, 403
22:3-15                          82:4               (80:18-81:5)
22:22-24         E
23:1-24:12       E, I
24:14-17
25:20-22         E
25:24-26:7       E, I            26:8-26:13
27:12-29:4       E, I            29:5-29:11                      29:12-22
34:13            E, I
34:15-25         E
35:2-9
35:17-21
                                 35:22-36:6;
37:13-21         E, I, MIS       37:22-38:9                      36:7-15
38:10-15         E
38:17-22         E               38:23-39:2
                                 39:3-39:11;                     39:12-15;
40:24-41:13      E, I, R         41:14-42:1                      39:22-40:2
42:16-44:2       E, R
44:4-21          E, R
44:23-45:12      E, R
45:14-46:4       E, R
46:15-25         E
47:2-3
                                 47:15-47:16;
47:5-14          E, F, I         47:18-47:19
49:1-6           E, F
49:21-50:1       E
50:3-21          E, F
50:23-51:14      E, F
51:16-52:17      E, F


                                                                                      Brown, 4 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 625 of 845 PageID #: 30439


52:19-53:18     E, F
55:5-56:2       E, F, I         56:3-56:11
57:21-22        E, F
58:1-24         E
59:1-9          E
60:9-61:24      E, F
63:5-7
                                64:20-65:13;
63:9-20                         67:1-68:11
65:22-24        E
66:1-2
66:13-16        E, F
66:18-25        E, I            67:1-68:11
68:12-71:3      E, I            71:4-71:22
71:23-73:1      E, F, I         73:2-74:7
75:5-11         E
76:21-78:2      E
78:15-25        E
79:2-80:17      E
82:5-6          E, O
82:8-15         E, O
82:22-25
83:2-24         E, F, I, R, U   83:25-84:1
84:8-85:5       E, I, R, U      85:6-86:23
87:7-14         E, I, R, U      87:15-88:16
88:17-89:17     E, R, U
89:25-91:8      E, R, U
91:15-92:15     E, I, R, U      92:16-93:4
93:5-14         E
94:24-95:3      E
95:8-20         E, R, U
96:4-8
96:18-97:1      E, F
97:13-22        E, I, MIS, R    97:24-98:6
98:7-12         E, I            98:13-99:21
99:22-24
100:1-21        E, F, R, U      101:5-18              101:19-21
101:22-102:16   E, F, R, U      101:5-18              101:19-21
102:18-105:4    E, F
107:10-24       E, F
108:6-8
109:19-24       E, H
110:8-111:5     E, F, H
111:7-112:6     E, F, H


                                                                         Brown, 5 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 626 of 845 PageID #: 30440


112:14-22       E, H          112:23-113:6
113:7-114:10    E, F, MIS     112:23-113:6
114:12-19       E, F, MIS     112:23-113:6
116:8-18        E, F
116:20-117:1
119:18-24       E
120:1-9         E, F, H
120:19-121:18   E, F, H, I    121:19-121:23
121:24-122:7    E, H
124:10-20       E, F, R
125:13-21       H
126:13-18       E, H, I
126:23-128:9    E, F
129:20-130:13   E, F          130:15-25
                              132:2-132:4;
131:22-132:1    E, F, H, I    132:6-132:15
133:2-18        E, F
133:20-24       E
                                                           134:15-19,
134:1-3         I             134:8-134:14                 134:21-135:1
135:12-136:14
137:4-12
140:16-141:4                  140:3-10         403, P
141:11-142:16   E, ARG        142:20-25
142:18-19                     142:20-25
145:3-6         F, MIL
145:8-146:10    E, F, MIL
146:16-147:8    E, F, MIL
147:11-17       E, F, MIL
                E, F, R, O, U,
147:19-25       MIL
                E, F, I, R, O,
148:2           U, MIL         148:2-148:5     403, P
                E, I, R, O, U,
148:6-7         MIL            148:12-148:19   403, P, I
                E, F, H, R, O,
151:22-152:9    U, MIL
154:11-12
154:14
155:15-156:5    E, F, H
157:22-159:19   E, F, H
159:23-160:5    E, F, H, I    160:6-161:1
162:12-18       E, F, H, R    162:19-163:6
163:23-164:4    E, I


                                                                          Brown, 6 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 627 of 845 PageID #: 30441


164:6-16        E, I            165:1-167:2        I
                                167:24-167:25;
168:6-11        E, R, O, U      168:2-168:5
                                167:24-167:25;
168:13-18       E, R, O, U      168:2-168:5
                                167:24-167:25;
168:20          E, R, O, U      168:2-168:5
169:18-20       E, MIS
169:22-170:2
172:7-15
173:3-7
173:20-22       E, F, MIS
173:24-174:6
174:18-175:20   E, F, H, MIS
176:19-21       I               177:3-177:10       I
179:4-180:3     E, F
180:16-181:15
181:25-182:17                   182:18-183:12
183:13-184:17   MIS
184:22-185:7    MIS
186:13-22       E, F, H
187:1-20        E, F, H, I      187:21-188:15
188:16-189:7    E, F, H, MIS
189:20-190:4    E, F, H, I      190:6-190:15
190:16-191:18   E, F, H, I      191:19-192:7
192:8-19        E, F, H
193:3-194:15    B, E, F, H, I
194:25-195:5    E, F, H
195:7-8         E, F, H, OB
195:10-23       E, F, H, OB
196:16-25       E, F, MIS, U
197:11-198:7    E, F, H         198:8-21
200:18-201:2    E
203:23-25
204:2
204:8-24
206:6-19        E, F, H
207:13-14
207:16-208:2
                                211:5-16; 216:5-
210:1-211:3     E, F, H, I      20
                E, F, H, R, U,
212:1-213:1     ARG, MIS       216:5-20
213:11-14       E              216:5-20


                                                                         Brown, 7 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 628 of 845 PageID #: 30442


                                 214:2-215:3;
213:16-214:1    E                216:5-20
215:4-24                         216:5-20
                                 218:16-219:19;
219:20-220:17   E, F, I, MIS     220:18-221:15
222:9-223:11    E, F, H, I       223:12-224:3
231:18-20       I, OB
233:6-17        F
234:1-21        E, F, H
235:19-20
235:22-24       I, OB
                E, F, H, R, U,
240:17-241:25   MIL
242:2-4
244:3-6
                                 244:8-14; 244:18-
244:15-17                        245:7
249:10-15
250:1-14        E, F, H
258:1-7         E, R
259:1-15        E, R             259:16-260:1
264:16-18       E, F, R
264:23          E, F, R          264:24-265:8
267:6-8
267:10-19       E, F, I, R       267:24-267:25
268:14-16       R
269:4-5         R
                                 267:13-25;
                                 270:3; 270:5-
269:19-270:2    E, F, H, I, R    270:17




                                                                         Brown, 8 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 629 of 845 PageID #: 30443


         Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies, Inc.
Witness: Rosemary Dokos
Date of Deposition: June 7, 2019
                                                                    Plaintiff's
    Plaintiff's        ONT's      ONT's Counter- Plaintiff's        Counter-         ONT's
   Designations      Objections     Designations      Objections     Counter       Objections
                                                                   Designations
9:17-19
15:2-25
16:10-15
18:17-19:3
20:3-9
21:6-22

                                 37:1-37:2; 37:4-
                                 37:9; 37:11-38:1;
                                 38:7-38:11;
38:2-4            E              38:13-38:14
                                 38:7-38:11;
38:6              I              38:13-38:14
38:15-16          E
38:18-25          E
39:2-6
43:6-8            E              44:1-44:7           I, 611 (44:1-7)
43:10-14
44:19-22          E, MIS, OS
44:24-45:4        E, MIS, OS
45:6-7            MIS, OS, I     45:8
45:19-22          E, IH
45:24-46:12       E, IH
46:14-15          E, IH
46:17-25          E, IH
47:6-13           E
47:15-19          E
47:21             E
48:10-12          E
48:14-19          E
48:21-25          E
49:2-7            E
49:12-14          E
                                                     CP, 611
                                                     (49:20-23);
                                 49:20-49:23;        CP, 611           50:8-12; 50:14-
49:16-19          E              49:25-50:7          (49:25-50:7)      19
53:13-14          E, ARG


                                                                                         Dokos, 9 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 630 of 845 PageID #: 30444


53:16-21        E, F
53:23-54:7      F
55:11-12        E
55:15-23
61:23-25        E
62:2-9          E
62:11-16        E
71:3-22         F
71:24-25
                E, F, MIL, R,
82:7-16         U, OS
82:18-83:3      F, OS
83:5-21         F, OS
100:2-5         E, F
100:7-19        E, F
100:21-101:1    F
103:13-16       OS
103:22-104:8    OS
116:24-117:2    IH, OS, E, U
117:4-8         IH, OS, E, U
133:15-18       E
133:20-134:13   E
134:15-17       E
134:19-135:11   E
135:13-136:6    E             136:7-136:10             136:11-18
136:19-137:5    F
138:25-139:2    E, F
139:4-10        E, F
139:12-140:1    E
140:3-5         E
140:7-19        E
140:21-141:2    E
141:4-8
142:11-143:15   E, F, H
143:17-20       E, F
143:22-144:1    F
148:4-7         E, F, H
148:9-19        E, F, H
148:21-24       F
149:3-15        E, F, H
149:17-150:1    E, F, H
150:3-17        E, F, H
150:19-151:7    E, F, H
151:9-12        F
152:9-21        E, F, H


                                                                        Dokos, 10 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 631 of 845 PageID #: 30445


152:23-153:4    E, F, H
153:6-15        E, F, H
153:17-20
156:21-157:7
158:23-159:2
159:14-15       E
159:17-23
160:6-9         E
160:11-19
161:2-5         H           161:6-161:15    611
162:10-11       E
162:13-18       E
162:20-23
                                                            170:25-171:1;
169:14-170:9    E, F, H     170:13-170:24   611             171:3-5
170:11-12       F
171:6-11        O, OS
175:1-6                     175:7-175:12    401, 402, 403
175:13-20       E
175:22-176:3    E
176:5-16        F, H
179:1-13        E, H
179:15-21       E, H
179:23-180:5
                                            611 (180:19-
                            180:19-181:7;   181:7); 611
180:12-18       H           181:9-181:14    (181:9-14)
181:15-182:14   H
182:24-183:1
184:4-14        E, F, H
184:16-18       F
185:13-24       E, F, H
186:1-5         F
186:19-25       O, OS




                                                                            Dokos, 11 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 632 of 845 PageID #: 30446


        Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies, Inc.
Witness: Sissel Juul Jensen
Date of Deposition: April 30, 2019
                                                                  Plaintiff's
   Plaintiff's      ONT's       ONT's Counter- Plaintiff's        Counter-        ONT's
 Designations     Objections     Designations        Objections    Counter      Objections
                                                                Designations
5:4-10
10:20-11:2
11:12-25
13:6-14
14:7-9
15:21-24
16:23-25
17:21-22        E
17:24-18:4      E, R
18:24-19:3      E, R
19:5-11         E, R
19:13-20:5      E, R
20:7
20:17-25        E
21:3-20         E
21:22-22:7
23:3-7          E, R
23:9-13
25:24-26:10
26:19-21        E, R
26:23-25
27:6-8          E, R
27:10-14        E, R
27:16-24        E, R
28:3-5          E, R
29:12-13        E
29:15-19
30:7-8
30:11-13        E
30:15-17        E
30:19-31:20     I              32:2-8              I
33:23-34:2      E, R
34:5-10         E, R
34:12
36:15-18        E
36:20-25        E
37:3-7          E


                                                                                    Jensen, 12 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 633 of 845 PageID #: 30447


37:9-11      E
37:13-18     E
37:20-22     E
37:24-38:9   E
38:11-21     E
38:23-39:2
40:9-11      E
40:13-15     E
40:17-21
48:7-9       E
48:11-17     E
49:3-7       E
49:9-12
50:13-15     E
50:17-21     E
51:8-9       E
51:11-14     E
51:16-18
53:18-21     E
53:23
56:18-22     E
56:24-57:3   E
57:5-8       E
57:11-20
58:10-12     E
58:14-59:4
60:15-19     E
60:21-22
62:19-20     E
62:22-25     E
63:3-4
63:19-22     E
63:24
64:20-23     E
64:25
68:9-11      E
68:13-16     E
68:18-69:7   E
69:9
69:15-16     E
69:18-70:2
70:18-20     E
70:22-25
71:25-72:6   E


                                                                       Jensen, 13 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 634 of 845 PageID #: 30448


72:8-15        E
72:17
73:9-17        E
73:19-23
77:5-6         E
77:8-14        E
77:16-19       E
77:21
78:3-4         E
78:6-11
79:14-16       E
79:18-24       E
80:2-4         E
80:6-9
80:18-21       E
80:24-25
81:20-23       E
81:25
82:2-3         E
82:5-14        E
82:16-17
86:4-6         E
86:8-15        E
86:17-21       E
86:23-87:2     E
87:4-8         E, R
87:10-13       E, R
87:15-22       E, R
87:24
88:8-14        E
88:16
                            88:17-88:18;
88:23-89:3     E, F, I      88:20-88:21
96:5-9         E
96:11-13       E
96:15
96:17-19       E, F, R
96:21-97:7
101:15-16      E, F, R
101:18-21      E, F, R
                            102:9-102:20;
101:23-102:6   E, F, I, R   102:22-103:2    401, 402, 403
102:8



                                                                       Jensen, 14 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 635 of 845 PageID #: 30449


                          103:19-103:21;
                          103:24-103:25;
103:14-16       E, F, I   104:3-104:7      401, 402, 403
103:18
107:11-12       E, F
107:14-19       E, F

107:21-108:10   E, F
108:12-15
109:5-8         E
109:10-11       E
109:13-19       E
109:21
111:5-7         E
111:9-13        E, F
111:15-18
112:2-6         E, F
112:8-11
116:15-16       E
116:18-117:7    E
117:9-16        E
117:18
120:2-4         E, F
120:6-8         E, F
122:19-123:2
123:19-124:8    E, F
124:10-14       E, F
124:17-19
125:3-126:14    E, F
126:17-127:6    E, F
127:8-9
130:18-21
131:6-7         E
131:9-10        E
131:12-16       E
131:18-22
132:12-133:4    E, F
133:6-8         E, F
133:10-12       E, F
133:14
134:3-5         E, F
134:8-17        E, F
134:19-24       E
135:2-8         E, F


                                                                       Jensen, 15 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 636 of 845 PageID #: 30450


135:10-17    E, F, ARG
135:19
146:10-11    E
146:13-21    E
146:23-25    E
147:3-7      E
147:9-12
148:10-12
158:4-5      E, F
158:7-8




                                                                       Jensen, 16 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 637 of 845 PageID #: 30451


         Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies, Inc.
Witness: Jim McDonald
Date of Deposition: May 29, 2019
                                                                     Plaintiff's
   Plaintiff's       ONT's      ONT's Counter-       Plaintiff's      Counter-         ONT's
  Designations     Objections     Designations       Objections       Counter       Objections
                                                                    Designations
9:16-18
11:17-19         I, R           11:2-11:13                        11:14-16
13:3-4           I              13:5-13:10
14:24-25
15:1-2
43:14-18         E, F, R
43:20-21         F, R
50:2-25          E, R
51:1-5           I, R           51:15-52:2        I
53:1-6           E, I, F, R     52:9-52:25
53:8-23          I, R
54:11-14         E, F, I, R     54:17-56:24
55:14-17         R
59:24-25         I, F, R
60:1-3           I, F, R        60:4-60:17
60:18-21         E, F, R
60:23-25         F, R
61:8-14          E, F, H, R

                               63:16-64:16      403, P, BTS, 611

                                                403, P (64:11-
                               64:24-65:9;      16), (64:24-
                               65:11-65:20;     65:8), (65:11-
64:17-23         I, O, R       65:22-66:2       20), (65:22-66:2)

                               69:5-69:9        403, P, BTS, 611
74:19-25         E, F, R
75:2-5
78:7-9
78:21-25         E, F, R
79:1             E, F, R
79:3-13          E, F, R
80:22-25         E, F, R
81:1-9           E, F, R
81:12-13         E, F, R
81:15-16


                                                                                 McDonald, 17 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 638 of 845 PageID #: 30452


81:25          E, F, R
82:1-3         E, F, R
83:4-6         E, F, R
83:8
83:22-24       E, F, R
86:23-25       E, F, R
87:1
93:22-25       I
94:1-8         I
                            95:1-95:3; 95:7-
                            96:8; 96:12-     403, P (95:20-
94:18-22       E, I         96:16            96:8), (96:12-16)
94:24-25       I
99:13-19       MIS
99:24-25       MIS
100:1-4        MIS
                                             403, P (103:15-
                                             103:17), (103:19-
                            103:15-103:17; 104:1), (104:5-
                            103:19-104:1;    104:12), (104:15-
                            104:5-104:12;    105:6), (105:8)
                            104:15-105:6;    (108:9-11),
                            105:8; 108:9-11; (108:15-109:5);
                            108:15-109:5;    403, I, P (109:16-
100:7-12       I            109:16-109:19 19)
120:13-16      F
120:19-25      F
121:1-5        E, F
121:7-11       E, F, OS
121:14-19      E, F

                            123:2-123:12     403, P, BTS, 611
128:21-23      OS
128:25         OS
131:13-16      OS
131:19         OS
                            157:23-157:25;
                            158:2-158:22;
159:10-13      E, F, I, R   158:24-159:5
159:15-25      E, F, I, R
160:1
162:24-25
163:1-13
167:7-15       E, I, F, R   166:8-167:6


                                                                     McDonald, 18 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 639 of 845 PageID #: 30453


173:17-22      E, F
173:24-25
174:1-5        E, F, I    174:19-175:12   403
174:7




                                                                     McDonald, 19 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 640 of 845 PageID #: 30454


           Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies, Inc.
Witness: Dr. Stuart Reid
Date of Deposition: June 6, 2019
                                                                          Plaintiff's
      Plaintiff's          ONT's      ONT's Counter- Plaintiff's          Counter-       ONT's
    Designations        Objections      Designations      Objections       Counter     Objections
                                                                        Designations
10:11-14
11:20                 E
11:22-25              E
12:2-6                E, I
                                                                       12:19-13:2,
                                      12:10-12:12;      401, 402, 403, 13:4-7, 13:9-
12:8-9                I               12:14-12:18       611            11, 13:13-14
                                      13:24-13:25;
13:15-16              E, I            14:2-14:21        611
                                      13:24-13:25;
13:18-19              E, I            14:2-14:21        611
26:7-12               E, F, IH, R, U
26:14-16
27:8-12               E, F, IH, R, U
27:14
27:16-25              E, F, R, U
28:2-18               E, F, R, U
28:20-29:4            E, F, R, U
29:6-10
30:22-31:6            E, F, R, U
31:11-17              E, F, R, U
31:19-21
33:22-23              E, F, R, U
33:25-34:8
34:19-35:19           E, F, H
35:21-36:10           E, F, H
36:25-37:24           E, F, H
38:10-25              E, F, H
39:2-9                E, F, H
40:3-20               E, F, H
40:23-41:2
                                                                       42:23-24, 43:1-
                                                                       3, 43:5-12,
42:7-18               E, I            42:20-42:22       I              43:14-15
44:21-45:6            E, F, H, R, U
45:8-11               E, F, H, R, U
45:13-46:2            E, F, H, R, U
46:7-23               E, F, H, R, U


                                                                                 Reid 6/6/19, 20 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 641 of 845 PageID #: 30455


46:25-47:3
47:13-14          E, F, R, U
47:16-23          E, F, R, U
48:8-11           E
48:13-15          E
48:23-25          E
49:2-17           E, F, H, R, U
49:23-50:7        E, OS
50:17-51:8        E, OS
52:16-53:8        E
53:10-17
54:16-23          E, F, H, R, U
                  E, F, MISS,
55:10-13          OB
                  E, F, MISS,
55:15             OB
56:17-20          E, F, MISS
56:22-24          E
57:1-9            E
57:11-18          E
57:20-58:2
59:23-60:6
60:20-61:5        E, F, H, R
61:16-62:6        E, F, H, R
62:8-21           E, F
62:23-63:1
63:23-64:7        E, F, O, R, U
64:9-10           E, F, O, R, U
64:13-21          E, F, R, U
65:2-3            E
65:5-6            E
65:8-66:21        E
66:23-67:9
68:15-17          E
68:19-69:2        E
                                                 401, 402, 403
                                  69:8-69:10;    (69:8-10,
                                  69:12-69:18;   69:12-18,
69:4-7            I               69:20-69:22    69:20-22)
70:12-18          E
70:22-24
71:21-22          E, OB
71:24             E, OB
72:6-73:8
75:12-14          E, F


                                                                    Reid 6/6/19, 21 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 642 of 845 PageID #: 30456


75:16             E, F
75:18-21          E, F
75:23-25
76:8-9            E, F
76:11-12          E, F
76:16-25          E
77:2-18           E
77:20-25
78:2-9            E
78:11-18          E
78:20-23
79:24-80:1        E
80:3-5
80:14-16          E
80:18-24
81:17             E, F, MISS
                               81:21-81:24;     I, 401, 402,
81:19-20          I            82:1-3           403, 611
83:2-5            E, I         83:7-14
83:16-19
85:9-11           E, F
85:13
85:15-19          E, F
85:21-23
102:20-103:8      E, R, U
107:11-12
107:14-19
107:22-108:4      E, F
                               108:10-108:18;
                               108:20-109:4;    401, 402, 403
                               109:6-109:14;    (108:10-18,
                               109:16-109:22;   108:20-109:4,
                               109:24-110:3;    109:6-14,
108:6-9           I            110:5-110:8      109:16-17)

                                                602, 701, 702
                               110:17-110:18;   (110:17-18,
                               110:20-110:24;   110:20-24,
                               111:1-111:7;     111:1-3); 403
                               111:9-111:17;    (111:4-7,
                               111:19-111:21;   111:9-17,
                               111:23-112:4;    111:19-21,
110:11-16         E, I, MISS   112:6-112:7      111:23-112:4)




                                                                    Reid 6/6/19, 22 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 643 of 845 PageID #: 30457


                                                401, 402, 403
                                                (112:17-23,
                               112:17-112:23;   112:25-113:4,
                               112:25-113:4;    113:6-8,
                               113:6-113:8;     113:10-11);
                               113:10-114:3;    403 (113:12-
                               114:5-114:8;     114:3, 114:5-
112:8-16          E, I         114:10-114:11    8, 114:10-11)
114:12-16         E
115:19-25         E, NARR
116:3-18          E
116:20-117:8      E
117:10-23         E
117:25-118:5      E
118:7-119:10      E
119:12-25         E
120:1             E
120:3-25          E
121:2-16          E
121:18-122:15
124:21-125:7      E, F
125:9-11
126:25-127:14     E
128:3-8           E
128:10-13         E
128:15-20
130:22-23         E
130:25-131:10
131:16-20
132:1-5
132:19-133:7      E
133:9-14
134:2-6
134:15-17         E
134:19-135:16     E
135:18-23
136:3-5           E
136:7-137:7       E
137:9-16          E
137:18-138:2      E
138:23-139:9      E, H
139:20-23         E
                               140:7-140:11;
139:25-140:1      I            140:13-140:20    611
140:21-141:2      E, I


                                                                    Reid 6/6/19, 23 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 644 of 845 PageID #: 30458


141:4-5           I               141:7-141:10     611
141:11-12         E
141:14-142:3      E
142:5-16          E
                                                   611 (144:1-2,
                                  143:20-143:23;   114:4-8); I,
                                  143:25-144:2;    401, 402, 403
142:18-143:19     E, F, H, I      144:4-144:12     (144:9-12)
145:1-8           E, MISS
145:10-12         E
145:14-22         E
145:24
146:7-11
146:24-147:25     E, F, H, R, U
148:2-3           I               148:6-9          I
148:10-16
148:20-21         E
148:23-25
149:1-3           E
149:5-14          E
149:16-19
151:8-10          E
151:12-20         E
151:22-23
152:10-14         E, F, H, R, U
152:16-17
153:1-3           E
153:5-16          E, F
154:11-15         E
154:18            I               154:19-155:5               611
155:23-25         E, F, MISS
156:2-3
159:1-5           E
159:7-13          E, IH
159:15-18         E, F
159:20-160:3      E, F
160:5-11          E
160:13-21
162:9-13          E, F
162:15-163:3      E, F
163:5-8           E, F
163:10-164:3      E, F
164:5-9           E, F
164:12
168:25-169:24     E, F, H


                                                                    Reid 6/6/19, 24 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 645 of 845 PageID #: 30459


170:1-4           E, F
170:6-12          E, F, H
170:14-171:1      E, F, H
171:3-13          E, F, H
171:15-172:1      E, F, H
172:7-11          E, F
175:14-16         E, F
175:18-19
177:11-178:2      E
178:4-5
180:16-181:7      I            181:8-181:9
181:10-16
182:1-7           E
182:9-14
182:16-22         E, F
182:24-25
183:5-16          E, F, H, R
183:18-184:25
185:12-20
186:4-18          E, F
187:3-22          E, F, H
187:24-188:23     E, F, H
188:25-189:13     E
189:15-25
190:24-191:8      E, F
191:10-24         E, F
194:18-195:8      E, F
195:10-12
195:20-196:21     E, F
196:23-197:23     E, F
198:4-199:19      E, F
199:21-200:1      E, F
200:6-201:2       E, F
201:6-7           E, F
201:9-202:1       E, F
202:3-5           E, F
202:7-203:9       E, F
203:11-12
203:21-204:20     E, F
204:22-23
206:6-11          E, F
206:13-207:8      E, F
207:10-16         E, F
207:18-19         E, F
207:21-24


                                                                    Reid 6/6/19, 25 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 646 of 845 PageID #: 30460


208:17-21         E, F
208:23-209:8
209:19-210:18     E, F
210:20-24
211:11-22
211:25-212:1
212:13-213:14     E, F
213:16-20         E, F
213:22-214:7      E, F
214:9-16          E, F
215:13-20         E, F
215:22-216:1      E, F
217:6-219:25
220:18-22         E, F
220:24-221:16     E, F
221:18            E, F
221:20-222:23     E
224:1-8
224:15-17         E, F
224:19-227:23     E, F
227:25-228:1      E, F
228:3-6           E, F
228:8-23          E, F
228:25-229:7
229:19-230:19
230:21-231:6      E
231:8-10          E
231:12-21         E
231:23-233:17     E
233:19-25         E
234:2-10          E
234:12            E
234:14-23
235:2-7           E
235:9-15          E
235:17-236:3      E, I         236:4-236:7
                               236:19-236:21;                    237:18-23,
                               236:23-237:1;    I (237:16-17,    237:25-238:2,
                               237:3-237:17;    239:24-240:3);   242:10-17,
                               239:24-240:12;   401, 402, 403    243:10-18,
236:8-18          I            240:16-241:11    (240:4-11)       244:9-14
245:7-18          E
245:20-246:6      E
246:8-9           E, I         246:12-246:15    I
246:16-24         E, ARG


                                                                             Reid 6/6/19, 26 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 647 of 845 PageID #: 30461


247:1-18          E
247:20-248:17     E
248:22-250:8      E, F, OS
253:3-6           E, F, OS
253:8-9
253:11-21         E, F, OS
255:1-14          E, F, OS
255:16-256:4      E, F, OS
256:6
256:18-22         E, F, OS
257:2-258:4       E, F, H, OS
258:6-8
259:9-12          E, F, OS
259:14-20
259:22-260:2      E
260:4-8
                                261:9-261:12;
260:25-261:8      I             261:14          I
265:14-15
265:17            E
265:22-24         E
266:1-8           E
266:10-13
267:5-9




                                                                    Reid 6/6/19, 27 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 648 of 845 PageID #: 30462


           Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies, Inc.
Witness: Dr. Stuart Reid
Date of Deposition: July 16, 2020
                                                                       Plaintiff's
      Plaintiff's          ONT's      ONT's Counter- Plaintiff's        Counter-         ONT's
    Designations         Objections     Designations      Objections    Counter       Objections
                                                                      Designations
280:12-14
281:1-8
285:2-3                E, R
285:5-6                R
285:7-287:2            E, R, U
287:4-288:2            E, R, U
288:4-12               E, R, U
288:14-16
289:12-290:10          E, R, U
297:2-6
                                      299:11-299:17;
297:18-299:10          E, F, H, I     299:19-299:22 611
300:3-11               E, F, H
300:13-24              I              300:25-301:3      403, 611
301:4-14               E, F, H, I     301:15-302:5      403, 611
302:18-303:3           E, F, H
307:15-308:3           E, F, R
311:13-312:20          E
312:22-313:10          E
313:12-16              E
313:18                 I              313:19-314:2      611
314:21-25              E
315:2-315:4            E
315:6-8
315:23-316:1           E
316:3-4
317:15-17              E
317:19-20
317:23-318:10          E
320:2-15               E, F, H
321:11-25              E, F, H
322:2-9                E, F
322:11-323:16          E, F
323:21-324:18          E
324:20-325:5
325:21-326:6           E
326:19-326:22          E
326:24-25


                                                                               Reid 7/16/20, 28 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 649 of 845 PageID #: 30463


328:19-329:13     E
329:15-331:17     E, F, H
332:5-19          E
332:21-333:9      E, H
333:11-12
333:24-25         E
334:2-7           E
334:9
334:12-15         E, O
334:21
334:25-335:6      E
338:11-25         E, O
339:4-5
341:8-342:7       E, F, H
342:9-19          E
345:17-346:4      E, F, H, I   346:24-347:8     403, 611
347:9-349:12      E, F, H, R
351:14-16         E
351:18
356:21-23         E
356:25
358:16-18         E
358:20-359:2      E
359:4-8
359:16-21         E
359:23-24
362:19-22         E, F
362:24-363:5      E, F
363:7-13          E, F
363:15-18         E, F
363:20-24         E, F
364:1-11          E, F
364:15-20         E, F
364:22-25         E, F
365:2
368:9-13          E, F, R
368:15-16         E, F, R
368:18-21         E, F, R
                               369:10-369:18;
368:23-369:9      E, F, R, I   369:20-369:23    602, 611, 703
370:18-20         E, F, R
370:22-25         E, F, R
                                                602, 611, 701,
371:2-4           I            371:5-371:9      702            371:10-20
373:10-13         E, F, R


                                                                           Reid 7/16/20, 29 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 650 of 845 PageID #: 30464


373:15-374:1      E, F, H, R
374:3-23          E, F, H, R
374:25
380:13            E
380:15-22         E
381:5-382:1       E, F, O, OS
382:5-13          E, F, O, OS
382:18-20
385:13-16         E, F, OS
385:20-25         E, F, OS
386:6-8           E, F, OS
390:6-8           E
390:11-18         E
390:20-23         E
390:25-391:9      E
391:11-12
392:11-12

                                                 401, 402, 403,
393:6-19          E, F, H, I, R   392:22-393:5   602, 701, 702
393:21-25         E, F, H, R
396:18-397:1      E, F, H, R
397:3-8           E, F, H, R
397:10-12         E, F, H, R
397:14-15
398:2-3           E, F, H, R
398:5-7           E, F, H, R
398:9-22          E, F, H, R
398:24-399:18     E, F, H, R
404:23-405:11     E, F, H, R
407:24-408:4      E, F, H, R
408:6-22          E, F, H, R
408:24-409:10     E, F, H, R
414:17-25         E, F, H, R
415:2-417:13      E, F, H, R
417:15
418:2-4           E, F, H, R
418:6-19          E, F, H, R
418:21-419:10     E, F, H, R
419:12-18         E, F, H, R
419:20-24         E, F, H, R
420:1-5           E, F, H, R
420:15-421:15     E, F, H, R
421:18-422:2      E, F, H, R



                                                                   Reid 7/16/20, 30 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 651 of 845 PageID #: 30465


                                                   401, 402, 403,
422:4-13          E, F, H, I, R   422:14-423:12    611
423:13-424:12     E, F, H, R
425:9-426:1       E, F, H, R
426:16-18
                                                   403, 602, 701,
426:20-427:13     E, F, H, I      427:14-428:2     702
428:24-430:6      E, F, H
430:8-24          E, F, H, I      430:25-431:6     602, 701, 702
                                  431:10-431:11;
431:7-9           I               431:13-431:14    403
431:18-19         E, F, H
431:21-24
                                                   401, 402, 403
                                                   (434:11-13);
                                                   611, I (434:14-
434:3-10          E, F, H, I      434:11-434:20    20)
435:12-436:15     E, F, H
437:23-438:7      E, F, H, I      438:8-438:14     403
438:15-21         E, F, H, I      438:22-439:4     403
439:5-16          E, F, H
440:10-16         E, F, H
440:24-441:1      E, F, H
441:3-4
443:6-12          E, F, H
449:5-10          E, F, H
450:16-19         E, F, H
450:23-451:7      E, F, H
451:10-15         E, F, H
451:17-21         E, F, H
451:23-452:7      E, F, H
452:9-22          E, F, H
452:24-453:1      E, F, H
453:3-23          E, F, H
453:25-454:5      I               454:6-454:16
455:24-456:4
                                  457:21-458:2;
457:3-20          E, F, H         458:4-458:18     611 (458:4-18) 458:19-20
459:21-24         E, F, H, R
460:1-2
460:10-16         E, F, H
460:18-461:2      E, F, H
461:4-462:18      E, F, H
463:5-14          E, F, H
463:16


                                                                              Reid 7/16/20, 31 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 652 of 845 PageID #: 30466


464:14-465:11     E, F, H
465:13-14         E, F, H
465:16-22         E, F, H
465:24-25         E, F, H
466:18-20
466:22-467:3      E, F, H
470:2-3
470:5-18          E, F, H
471:16-20         E, F, H, MIL
472:1-473:4       E, F, H, MIL
473:6
473:14-474:1      E, F, H, MIL
474:19-23         E
474:25-475:13     E
475:15-476:22     E
476:24-477:5      E
477:8-478:10      E
478:12-13
479:1-4           E
479:6-9
479:17-480:3      E, O, OS
480:6-7
481:19-20         E, O, OS
481:23-25         E, O, OS
482:5-8
482:25-483:3      E
483:5-484:1       E
484:3-8           E
484:10-21         E
484:23-485:1      E
485:3-4
487:19-22         E
487:24-488:2
490:9-11          E, O, OS
490:15-24         E, O, OS, MIS
491:2-3
491:12-492:2      E, O, OS
492:5-6
494:10-13         E
494:15
                                                 401, 402, 403,
494:23-495:7      E, F            495:8-495:16   611
496:1-19          E, F, H
498:1-4           E, F, H, I
500:4-7           E, F, H


                                                                   Reid 7/16/20, 32 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 653 of 845 PageID #: 30467


500:9-19          E, F, H
501:5-11          E, F, H
                               501:24-502:6;                    502:12-15;
501:13-23         E, F, H      502:8-502:11    403              502:19-20
                                               611 (503:16-
                                               19);
                                               401, 402, 403,
                                               ARG (503:20-
502:24-503:15     E, F, H      503:16-503:22   22)
503:23-504:1      E, F, H
504:3-5
504:15-505:4      E, F, H
505:6-505:7       E, F, H
505:9-506:9       E, F, H
506:11-13
511:17-21         E, F, H
512:1-13          E, F, H      512:18-512:25
516:17-517:8      E, F, H
517:10-12
517:15-21
519:5-9           E, F, H
519:11-12




                                                                             Reid 7/16/20, 33 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 654 of 845 PageID #: 30468


              Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies, Inc.
Witness: Dr. Gordon Sanghera
Date of Deposition: October 1, 2019
                                                                               Plaintiff's
     Plaintiff's                            ONT's Counter- Plaintiff's         Counter-      ONT's
                       ONT's Objections
   Designations                               Designations      Objections      Counter     Objections
                                                                              Designations
9:11-14
10:16-20
10:23-11:8
11:12-22
12:23-13:1
                                                                             15:16-19;
14:25-15:3           E, I                   15:4-15:15                       15:21-23
19:4-6               E, OS, R
19:9-22              E, I, OS, R
19:24-20:3
                     I                      24:14-25:5; 25:7-
24:10-12                                    25:15
25:21-26:9           E, F
26:11-17             E, F
26:19-21             F
29:22-25             E, F
30:2                                        30:3-9
30:17-19
30:21-22             R, U, MIL
                                                              403, P (31:4-
31:20-32:4           E, I, R, U, MIL        30:23-31:15       12)
                                                              403, I (32:20-
32:6-16              F, H, I, R, U, MIL     32:20-33:2        33:2)
34:20-22             R, U, MIL
34:24-35:15          F, H, I, R, U, MIL     35:16-36:2
38:22-24             F, H, I, R, U, MIL     39:1-7
39:1-7               I, R, U, MIL           38:22-24
41:3-8               F, H, R, U, MIL
41:13-15             E, F, H, OS, R
43:15-20             E, R, U, MIL
43:24-44:1           E, F, R, U, MIL
                     E, F, OS, R, U,
44:3-45:3            NARR, MIL
                                                              403, P (46:12-
45:20-46:11          E, F, I, OS, R, U, MIL 46:12-47:3        47:3)

51:11-13            E, F, I, OS, R, U, MIL

51:16-52:5          E, F, I, OS, R, U, MIL
52:7-9

                                                                                        Sanghera, 34 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 655 of 845 PageID #: 30469


                E, F, I, OS, R, U,
52:16-18        MIL
                E, F, I, OS, R, U,
52:20-53:5      MIL
                E, F, I, OS, R, U,
53:7-13         MIL
                E, F, I, OS, R, U,
53:15-21        MIL
                E, F, I, OS, R, U,
53:24-54:1      MIL
                E, F, I, OS, R, U,
54:13-16        MIL
                E, F, I, OS, R, U,
54:18           MIL
55:20-21
55:23-25        E, F, I, R, U, MIL
56:3-11         E, F, I, R, U, MIL
56:13-18        E, F, I, R, U, MIL
56:20-23        E, F, I, R, U, MIL
60:2-4          E, F, OS, R, U
60:6            E, F, OS, R, U
61:22-24        E, F, OS, R, U
62:2




                                                                      Sanghera, 35 of 35
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 656 of 845 PageID #: 30470




                     EXHIBIT D
   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 657 of 845 PageID #: 30471




                                  EXHIBIT D TO PRETRIAL ORDER
                              DEFENDANTS’ DEPOSITION DESIGNATIONS

                                     PLAINTIFF’S KEY OF OBJECTIONS

              Objection Code                                     Objection
            401                       Objection under Fed. R. Evid. 401
            402                       Objection under Fed. R. Evid. 402
            403                       Objection under Fed. R. Evid. 403
            602                       Objection under Fed. R. Evid. 602
            611                       Objection under Fed. R. Evid. 611
            701                       Objection under Fed. R. Evid. 701
            702                       Objection under Fed. R. Evid. 702
            703                       Objection under Fed. R. Evid. 703
            BTS, 611                  Beyond the scope of examination or of 30(b)(6) topic.
            CP                        Compound question.
            FOW                       An objection to form is waived if it was not timely made
                                      during the deposition, Fed. R. Civ. P. 32(d)(3)(B).
            H                         Hearsay if offered for the truth of the matter asserted; Fed. R.
                                      Evid. 801, 803, 805.
            I                         Incomplete designation; Fed. R. Evid. 106
            IH                        Incomplete Hypothetical.
            LW                        Witness will be testifying live at trial.
            MIS                       Mischaracterization of testimony or evidence.
            NARR                      Narrative.
            OB                        Attorney Objection improperly designated/Improper
                                      designation.
            P                         Privileged; Fed. R. Evid. 501, Fed. R. Civ. P. 26(b)(3),(4)

        Plaintiff makes these disclosures without prejudice to amending or supplementing the disclosures in the
future if necessary, including but not limited to further reducing the designations set forth below. Plaintiff's
counter-designations include all exhibits that are referenced in the specified pages and lines, whether or not
such exhibits are separately identified. Plaintiff reserves the right to use any deposition testimony designated by
ONT, including but not limited to any deposition testimony later de-designated by ONT. Inclusion on this list is
neither an admission nor a representation as to the admissibility of or relevance to any issue of any deposition
designation. By counter-designating deposition testimony, Plaintiff is neither representing nor admitting that
Plaintiff has the burden of proof on any topic.

        Plaintiff generally objects to any deposition testimony designated by ONT that is the subject of the
parties’ stipulations, agreed motions in limine, Plaintiff's motions in limine, motions to exclude certain
evidence, Daubert motions and challenges to experts, and any dispositive motions. Plaintiff reserves the right to
make additional objections leading up to and at trial.

       Plaintiff reserves the right to assert any one, part, or all of its objections.
 Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 658 of 845 PageID #: 30472




                            DEFENDANTS’ KEY OF OBJECTIONS

   ABBREVIATION AND FEDERAL RULE OF EVIDENCE KEY TO OXFORD'S OBJECTIONS
Letter Objection                                                           Applicable Rules
A      Requires authentication or identification                           FRE 901
B      Best evidence rules prohibit introduction                           FRE 1001-1002
C      Improper compilation of separate documents                          FRE 403, 901
D      Duplicative
E      Improper examination (vague, ambiguous, loaded, leading, etc.)      FRE 402, 403, 602, 611
F      Lack of foundation/personal knowledge (incl. calls for speculation) FRE 402, 403, 602, 611
H      Hearsay if offered for the truth of the matter asserted             FRE 801, 802
I      Incomplete document or testimony                                    FRE 106, 403
IP     Reserving objections until party can inspect the exhibit in-person
M      Offer or discussion for settlement or compromise                    FRE 408
MIL    Subject of outstanding Motion in Limine
N      Exhibit not produced in discovery                                   FRE 403
NR     Not Responsive
O      Improper opinion testimony                                          FRE 701-704
P      Privileged or attorney work product                                 FRE 501, 502
R      Lack of relevance                                                   FRE 401, 402
S      Summary requiring underlying data or information                    FRE 1006
U      Unduly prejudicial, wasteful, confusing, misleading or cumulative   FRE 403
OB     Attorney Objection improperly designated/Improper designation
ARG    Argumentative, or attorney argument                                 FRE 611
NARR Narrative
MIS    Mischaracterization of testimony or evidence
OS     Outside scope of witness testimony
IH     Incomplete hypothetical
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 659 of 845 PageID #: 30473




     ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
      Initial       Objections to            Counter          Objections to      Counter
   Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                    Designations                                Counter
                                                              Designations
                             Witness: CHIN, Jason (June 26, 2019)
8:19-8:23                              18:1-20              NR, I, NARR       18:21-19:10
                                       23:11-25:1           NR, I, NARR
25:12-25:15       MIS, 401, 402, 403, 25:18
                  611                  25:20-26:1
26:14-26:18       401, 402, 403, 701,
                  702, 611
26:20-26:20       401, 402, 403, 701,
                  702, 611
26:22-26:24       401, 402, 403, 701,
                  702, 611
27:02-27:02                            27:13-16
                                       27:23-25
31:07-31:18       403 (31:11-18)

31:20-32:01       701, 702, 401, 402,
                  403
32:03-32:03       701, 702, 401, 402,
                  403
32:05-32:08       701, 702, 401, 402,
                  403
32:10-32:10       701, 702, 401, 402,
                  403
32:12-32:13       611, 701, 702, 401,
                  402, 403, 602
32:15-32:15       611, 701, 702, 401,   32:22-24
                  402, 403, 602         33:1-2
33:04-33:05       602, 701, 702, 401,
                  402, 403
33:06-33:06       701, 702, 401, 402,   33:8-12             NARR
                  403, 602              33:15-17
                                        33:20-34:5
                                        34:7-8
34:10-34:14       611, 701, 702, 401,
                  402, 403, 602
34:17-34:17       611, 701, 702, 401,
                  402, 403, 602
34:20-34:24       611, 701, 702, 401,
                  402, 403, 602
35:01-35:12       701, 702, 401, 402,
                  403, 611, 602
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 660 of 845 PageID #: 30474




    ONT’s           Pac-Bio’s             Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to           Counter           Objections to      Counter
  Designations     ONT’s Initial         Designations         Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: CHIN, Jason (June 26, 2019)
35:14-35:25      701, 702, 401, 402, 37:4-7                I
                 403, 611, 602        37:9-16
37:18-37:21      I, MIS, 701, 702,
                 602
37:23-38:04      I, MIS, 701, 702,    38:5-17              NARR
                 602                  38:25-39:3
                                      39:6-12
                                      39:20-21
                                      39:23-25
                                      40:9-16
43:10-43:12

43:13-43:21

43:23-43:25

44:02-44:10                           44:17-45:21          NR, NARR

46:06-46:15      401, 402, 403
                 (46:11-25)
46:16-46:25      401, 402, 403

47:12-48:05      401, 402, 403        48:18-19             NR, I             48:6-48:17
                 (47:13-24)           48:21                NR, I
50:14-50:16      611, 401, 402, 403

50:18-50:19      611, 401, 402, 403   50:21-51:5

51:06-51:07      611, 401, 402, 403

51:09-51:10      611, 401, 402, 403

51:12-51:13

51:16-51:16

51:19-51:19                           51:21-22             NR
                                      51:24                NR
                                      52:12-14             NR
                                      52:16-20             NARR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 661 of 845 PageID #: 30475




    ONT’s           Pac-Bio’s             Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to           Counter           Objections to      Counter
  Designations     ONT’s Initial         Designations         Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: CHIN, Jason (June 26, 2019)
52:21-53:01      611, 401, 402, 403, 53:3
                 701, 702
53:05-53:11      401, 402, 403, 611,
                 MIS
53:13-53:17      401, 402, 403, 611,
                 MIS
53:19-53:19      401, 402, 403, 611, 53:21-23              NR
                 MIS                  53:25-54:8           NR, NARR
                                      54:10-11             NR
                                      54:13-15             NR
54:17-54:19      611, 401, 402, 403

54:21-54:22                           54:24-25
                                      55:2
55:06-55:07      611, 401, 402, 403

55:09-55:09      611, 401, 402, 403

55:11-55:12      611, 401, 402, 403

55:14-55:14      611, 401, 402, 403

56:07-56:08

56:10-56:11

56:13-56:14

57:22-57:24      MIS, 611, 401, 402, 57:10-16              NR
                 403                 57:18-20
58:01-58:01                          58:9-11               NR
                                     58:13-16              NR
                                     59:2-3                NR
                                     59:14-18              NR
59:19-59:21      401, 402, 403

59:23-59:23      401, 402, 403

59:25-60:02      401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 662 of 845 PageID #: 30476




    ONT’s           Pac-Bio’s              Pac-Bio’s           ONT’s        ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: CHIN, Jason (June 26, 2019)
60:04-60:05      401, 402, 403

60:07-60:12      401, 402, 403         62:13-15           NR
                 (60:7-12)             62:17-22           NR
62:24-63:04      401, 402, 403
                 (63:2-4)
64:03-64:09      401, 402, 403         65:9-17            NR
                                       65:19-21           NR
                                       67:19-68:1         NR
                                       68:3-7             NR
71:03-71:06      611, 401, 402, 403,
                 701, 702, 602
71:08-71:20      611, 401, 402, 403,
                 701, 702, 602
71:22-72:11      611, 401, 402, 403,
                 701, 702, 602
72:22-72:25      611, 401, 402, 403,   73:1
                 602, 701, 702, I      73:3-4
73:06-74:01      611, 401, 402, 403,   74:2-3             NR
                 602, 701, 702         74:5-7             NR
74:09-74:10      611, 401, 402, 403,
                 701, 702, 602, I
74:12-74:12      611, 401, 402, 403,   74:14-16           NR
                 701, 702, 602, I      74:18-23
75:10-75:12      611, 401, 402, 403,
                 701, 702, 602
75:14-75:24      611, 401, 402, 403,   76:2-5             NR
                 701, 702, 602         76:7-9             NR
                                       76:11-14           NR
                                       76:16-18           NR
76:20-76:23      611, 401, 402, 403,
                 MIS, 602, 701, 702
76:25-76:25      611, 401, 402, 403,
                 MIS, 602, 701, 702
77:02-77:05      611, 401, 402, 403,
                 602, 701, 702
77:07-77:07      611, 401, 402, 403,   77:9-11            NR
                 602, 701, 702         77:13              NR
                                       78:5-19            NR
                                       78:21-79:7         NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 663 of 845 PageID #: 30477




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: CHIN, Jason (June 26, 2019)
79:09-79:12      MIS, 611, 401, 402,
                 403, 701, 702
79:14-79:18      MIS, 611, 401, 402,
                 403, 701, 702
79:20-79:22      602, 701, 702, 611,
                 401, 402, 403
79:24-79:25      602, 701, 702, 611, 80:17-20
                 401, 402, 403        80:22-81:8
                                      81:10-13
                                      81:15-18
82:06-82:07      611, 401, 402, 403,
                 701, 702, 602
82:09-82:10      611, 401, 402, 403, 82:12-15
                 701, 702, 602        82:17
                                      82:19-20
82:21-82:24      I, 611, 401, 402,
                 403, 701, 702, 602
83:01-83:01      I, 611, 401, 402,
                 403, 701, 702, 602
83:03-83:05      611, 401, 402, 403,
                 I
83:07-83:11      611, 401, 402, 403, 83:12-14
                 I
83:16-83:22      401, 402, 403, 403

84:16-84:17      701, 611, 401, 402,
                 403
84:19-84:19      701, 611, 401, 402,   84:21-24
                 403                   85:1-6
85:08-85:10      I, 701, 611, 401,
                 402, 403
85:12-85:16      I, 701, 611, 401,     85:18-19            NR
                 402, 403              85:21-86:3          NR
                                       86:5-14             NR
86:20-86:21      611, 401, 402, 403

86:23-87:04      401, 402, 403         87:24-25            NR
                                       88:2-6              NR
88:18-88:22      611, 401, 402, 403,
                 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 664 of 845 PageID #: 30478




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: CHIN, Jason (June 26, 2019)
88:24-89:07                           89:9-11
                                      89:13-16
                                      89:18-90:4
90:06-90:07      611, 401, 402, 403,
                 701, 702, 602, MIS
90:09-90:10      611, 401, 402, 403,
                 701, 702, 602, MIS
90:12-90:13      611, 401, 402, 403,
                 701, 702
90:15-90:16      611, 401, 402, 403, 91:1-2
                 701, 702             91:4-17
                                      92:7-10
                                      92:12-14
92:16-92:18      611, 401, 402, 403

92:20-93:03      611, 401, 402, 403

93:05-93:16

93:18-93:19      611, 401, 402, 403,
                 701, 702
93:21-94:01      611, 401, 402, 403,
                 701, 702
94:03-94:09      611, 401, 402, 403,   94:10-12            NR
                 701, 702, 602         94:14-95:4          NR
                                       95:14-15            NR
                                       95:17-18            NR
95:20-95:21      611, 401, 402, 403,
                 701, 702, 602
95:23-95:24      611, 401, 402, 403,
                 701, 702, 602
96:02-96:03      611, 401, 402, 403,
                 701, 702, 602
96:05-96:06      611, 401, 402, 403,
                 701, 702, 602
96:19-97:06      401, 402, 403, 611

97:08-97:12      401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 665 of 845 PageID #: 30479




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: CHIN, Jason (June 26, 2019)
99:10-99:12      611, 401, 402, 403,
                 701, 702, 602
99:14-99:14      611, 401, 402, 403,
                 701, 702, 602
100:05-100:10    401, 402, 403        107:3-24             NR
                                      108:1-10             NR
                                      109:7-9              NR
                                      110:12-20            NR
                                      110:22-25            NR
                                      111:2-4              NR
                                      111:6-11             NR
                                      111:13-14            NR
                                      111:16-25            NR
                                      112:14-16            NR
                                      112:18-21            NR
                                      114:4-6              NR
                                      114:8-9              NR
                                      114:11-16            NR
114:25-115:07    611, 401, 402, 403
                 (114:25-115:3);
                 611, 401, 402, 403,
                 602, 701, 702
                 (115:4-7)
115:09-115:18    611, 401, 402, 403, 115:20-21
                 602, 701, 702        115:23-116:5         NARR
                                      116:13-16            NR
117:01-117:06

117:07-117:17    611, 401, 402, 403,
                 602, 701, 702, 703
                 (117:15-17)
117:19-117:22    611, 401, 402, 403,
                 602, 701, 702, 703
                 (117:19-22)
117:24-117:25

118:02-118:10

118:12-118:13                          119:2-3             NR
                                       119:5-9             NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 666 of 845 PageID #: 30480




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: CHIN, Jason (June 26, 2019)
                                      119:11-13            NR
                                      119:15-17            NR
119:24-120:01    611, 401, 402, 403,
                 701, 702, 602
120:04-120:11    611, 401, 402, 403,
                 701, 702, 602
120:13-120:16    611, 401, 402, 403, 120:18-21
                 701, 702, 602        120:23-121:2
121:07-121:10    611, 401, 402, 403

121:12-121:20    401, 402, 403         121:24
                                       122:1-3
                                       122:5-14
                                       124:9-10            NR
                                       124:12              NR
                                       124:21-22           NR
                                       124:24              NR
                                       125:16-17           NR
                                       125:19              NR
                                       126:13-24           NR
126:25-127:03    611, 401, 402, 403,   127:4-6             NR
                 602, 701, 702         127:8-21            NR
                                       128:14-16           NR
                                       128:18-21           NR
130:15-130:17    611, 401, 402, 403,
                 701, 702, 602
130:19-130:20    611, 401, 402, 403,   133:24-134:3        NR
                 701, 702, 602         136:12-14           NR
                                       136:16-18           NR
136:20-136:23    MIS, 701, 611, 401,
                 402, 403, I, 602
136:25-137:05    MIS, 701, 611, 401, 137:6-8
                 402, 403, I, 602
137:10-137:13

137:15-137:16

137:18-137:21    CP, 611, 701, 401,
                 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 667 of 845 PageID #: 30481




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: CHIN, Jason (June 26, 2019)
137:23-138:01    CP, 611, 701, 401,
                 402, 403, 602
138:03-138:10    611, 401, 402, 403
                 (138:3-7); MIS,
                 701, 602, 611, 401,
                 402, 403 (138:8-10)
138:12-138:15    611, 401, 402, 403, 139:2-7               NR
                 MIS, 701, 602        139:9-25             NR
                                      140:2-4              NR
140:06-140:11    MIS, 611, 401, 402,
                 403, 602, I, CP
140:13-140:21    MIS, 611, 401, 402,
                 403, 602, I, CP
                 (140:13); CP, 602,
                 611, 401, 402, 403,
                 701, 702, 602, I
                 (140:15-21)
140:23-141:03    CP, 602, 611, 401,   141:5-142:6          NARR
                 402, 403, 701, 702, 142:10                NR
                 602, I               142:12-19            NR
                                      144:1-4              NR
                                      144:7-145:6          NR, NARR
145:07-145:12    611, I, MIS, 602,
                 701, 702
145:14-145:19    611, I, MIS, 602,    146:11-16            NARR
                 701, 702             146:19-147:1
148:02-148:07    CP, I, 701, 702,     148:10
                 611, MIS
148:12-148:12

148:14-148:14                          148:16-17

149:01-150:02    401, 402, 403         150:23-151:6        NR
                                       151:20-152:6        NR
                                       152:8-15            NR
152:17-152:18    MIS, I, 611, 401,
                 402, 403, 602, 701,
                 702
152:20-152:20
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 668 of 845 PageID #: 30482




     ONT’s           Pac-Bio’s            Pac-Bio’s            ONT’s        ONT’s Counter-
      Initial       Objections to          Counter          Objections to      Counter
   Designations     ONT’s Initial        Designations         Pac-Bio’s      Designations
                    Designations                              Counter
                                                            Designations
                          Witness: Corcoran, Kevin (May 31, 2019)
5:06-5:07

5:13-5:22         401, 402, 403

7:02-7:04

15:08-15:25

16:01-16:12       403

16:13-16:25       403

17:01-17:19

19:19-19:25

20:01-20:01

20:02-20:03       611, 401, 402, 403

20:05-22:03       611, 401, 402, 403
                  (20:5-11); 611
                  (20:12-14); 611,
                  401, 402, 403
                  (20:15-18); 611
                  (20:19-21:1); 611,
                  401, 402, 403
                  (21:2-5); 401, 402,
                  403 (21:6-15); 611,
                  401, 402, 403, 602,
                  701, 702 (21:16-
                  22:3)
22:05-22:05       611, 401, 402, 403,
                  602, 701, 702
22:07-22:15       611, 401, 402, 403,
                  602, 701, 702
22:17-22:17       611, 401, 402, 403,
                  602, 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 669 of 845 PageID #: 30483




    ONT’s           Pac-Bio’s               Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to             Counter       Objections to      Counter
  Designations     ONT’s Initial           Designations      Pac-Bio’s      Designations
                   Designations                              Counter
                                                           Designations
                         Witness: Corcoran, Kevin (May 31, 2019)
22:19-22:24      611, 401, 402, 403,
                 602, 701, 702
22:25-22:25

23:01-23:21      602, 701, 702
                 (23:3-4); 611, 401,
                 402, 403 (23:19-21)
23:22-23:24      401, 402, 403, I    23:25-24:1           NR

24:06-24:06

24:10-24:11      611, 401, 402, 403,    24:13
                 602, 701, 702, I
24:15-25:11      611, 701, 401, 402,
                 403 (24:18-22);
                 401, 402, 403
                 (25:3-11)
27:12-27:14

27:15-27:25      611, 401, 402, 403
                 (27:15-21); 401,
                 402, 403 (27:22-25)
29:03-29:04      401, 402, 403

29:05-29:20      401, 402, 403
                 (29:8-11); 611, 401,
                 402, 403 (29:12-
                 17); 701, 401, 402,
                 403 (29:18-20)
29:21-30:09      611, 401, 402, 403,
                 (29:21-24); 611,
                 401, 402, 403, 701
                 (30:7-9)
30:10-30:23      401, 402, 403

31:01-31:02      611, 401, 402, 403

31:04-31:11      611, 401, 402, 403
                 (31:8-11)
33:13-33:16      611, 401, 402, 403,
                 602
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 670 of 845 PageID #: 30484




    ONT’s           Pac-Bio’s            Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to          Counter           Objections to      Counter
  Designations     ONT’s Initial        Designations          Pac-Bio’s      Designations
                   Designations                               Counter
                                                            Designations
                          Witness: Corcoran, Kevin (May 31, 2019)
35:16-35:20      401, 402, 403, 602,
                 701, 702
35:21-35:25      401, 402, 403, 602,
                 701, 702, 602
36:01-36:17      401, 402, 403, 602, 36:18-23
                 701, 702, 602
                 (36:1); 611, 401,
                 402, 403 (36:2-7);
                 401, 402, 403
                 (36:8-17)
38:24-38:25      611, 401, 402, 403,
                 602, 701, 702
39:01-39:08      611, 401, 402, 403, 39:9-18             NR
                 I, 602, 701, 702
                 (39:3-8)
39:19-40:09      611, 401, 402, 403,
                 I, 602, 701, 702
                 (39:19-40:1); 611,
                 401, 402, 403, 602,
                 701, 702 (40:2-6)
40:15-40:16      611, 401, 402, 403,
                 701, 702, 602
40:18-40:19      611, 401, 402, 403,
                 701, 702, 602
40:21-40:25

41:01-41:02

41:03-41:04

41:11-41:16      611, 401, 402, 403

41:17-41:20

41:21-41:23      611, 401, 402, 403,
                 701, 702
41:24-42:06      611, 401, 402, 403,
                 701, 702
42:07-42:20      611, 401, 402, 403,
                 701, 702, 602
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 671 of 845 PageID #: 30485




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s        ONT’s Counter-
     Initial       Objections to            Counter        Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s      Designations
                   Designations                              Counter
                                                           Designations
                         Witness: Corcoran, Kevin (May 31, 2019)
42:25-43:05

43:06-43:08      401, 402, 403, 611,
                 602, 701, 702, I
43:10-43:12      401, 402, 403, 611,
                 602, 701, 702, I
43:14-43:15      401, 402, 403, 611,   43:16-18
                 602, 701, 702, I
43:19-43:20      401, 402, 403, 611,   43:21-23
                 602, 701, 702, I
43:24-43:25      611, 401, 402, 403,
                 602, 701, 702
44:01-44:02      611, 401, 402, 403,
                 602, 701, 702
44:03-44:04      611, 401, 402, 403,
                 602, 701, 702, 403
44:05-44:07      611, 401, 402, 403,
                 602, 701, 702,
44:09-44:20      611, 401, 402, 403,
                 602, 701, 702
45:20-45:22      611, 401, 402, 403,
                 602, 701, 702
45:23-45:24      611, 401, 402, 403,
                 602, 701, 702
45:25-46:02      611, 401, 402, 403,
                 602, 701, 702
46:10-46:12      611, 401, 402, 403,
                 602, 701, 702
46:14-46:14      611, 401, 402, 403,
                 602, 701, 702
46:24-46:25

47:01-47:02

47:15-47:25      611, 401, 402, 403,
                 602, 701, 702
48:01-48:08      611, 401, 402, 403,
                 602, 701, 702
49:04-49:17      611, 401, 402, 403,   49:22-24          NR
                 602, 701, 702         50:1
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 672 of 845 PageID #: 30486




    ONT’s           Pac-Bio’s            Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to          Counter           Objections to      Counter
  Designations     ONT’s Initial        Designations          Pac-Bio’s      Designations
                   Designations                               Counter
                                                            Designations
                          Witness: Corcoran, Kevin (May 31, 2019)
                                     50:3-5
                                     50:7-8
50:10-50:14      611, 401, 402, 403, 51:23-24            NR
                 602, 701, 702       52:1                NR
                                     52:3-6              NR
                                     52:22-23            NR
                                     52:25-53:2          NR
                                     53:4-6              NR
53:07-53:12      I, 611, 401, 402,
                 403, 602, 701, 702
53:20-53:22      401, 402, 403

53:23-53:25      403, MIS

54:01-54:03      611, 401, 402, 403,
                 701, 702, 602
54:05-54:20      611, 401, 402, 403,
                 701, 702, 602
                 (54:5-12); 611, 401,
                 402, 403 (54:13-
                 17); 611, 401, 402,
                 403, 701, 702, 602
                 (54:18-20)
54:22-54:24      611, 401, 402, 403,
                 701, 702, 602
56:01-56:14      MIS, 611, 401, 402,
                 403 (56:1-5); 611,
                 401, 402, 403, 602,
                 701, 702 (56:11-14)
56:17-56:25      611, 401, 402, 403,
                 602, 701, 702
                 (56:17-20); MIS,
                 611, 401, 402, 403
                 (56:21-25)
57:01-57:05      611, 401, 402, 403,
                 602, 701, 702
57:09-57:25      611, 401, 402, 403,
                 602, 701, 702
                 (57:9-13); 611, 401,
                 402, 403, 602, 701,
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 673 of 845 PageID #: 30487




    ONT’s           Pac-Bio’s             Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to           Counter          Objections to      Counter
  Designations     ONT’s Initial         Designations         Pac-Bio’s      Designations
                   Designations                               Counter
                                                            Designations
                          Witness: Corcoran, Kevin (May 31, 2019)
                 702, MIS (57:14-
                 18); 611, 401, 402,
                 403, 602, 701, 702
                 (57:19-25)
58:01-58:24      611, 401, 402, 403,
                 602, 701, 702
                 (58:1-7); 611, 401,
                 402, 403, 602, 701,
                 702, MIS (58:8-12);
                 611, 401, 402, 403,
                 602, 701, 702
                 (58:13-24)
58:25-58:25      611, 401, 402, 403,
                 602, 701, 702, MIS
59:01-59:07      611, 401, 402, 403,
                 602, 701, 702, MIS
                 (59:1-4); 611, 401,
                 402, 403, 602, 701,
                 702 (59:5-7)
59:09-59:09      611, 401, 402, 403,
                 602, 701, 702
59:11-59:17      611, 401, 402, 403,
                 602, 701, 702
                 (59:11-13)
61:11-61:12      611, 401, 402, 403

61:14-61:21      611, 401, 402, 403

61:23-61:25      611, 401, 402, 403

62:01-62:01      611, 401, 402, 403

62:03-62:04      611, 401, 402, 403   64:4-7              NR
                                      64:9-10             NR
                                      64:12-14            NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 674 of 845 PageID #: 30488




     ONT’s            Pac-Bio’s             Pac-Bio’s            ONT’s        ONT’s Counter-
      Initial        Objections to           Counter          Objections to      Counter
   Designations      ONT’s Initial         Designations        Pac-Bio’s       Designations
                     Designations                               Counter
                                                              Designations
                             Witness: EID, John (April 30, 2019)
6:07-6:09         401, 402, 403

6:23-6:25

7:06-7:11         403                   10:9-11:3           NR
                                        11:6-15             NR
                                        14:6-10             NR
                                        14:13               NR
                                        14:15-24            NR
                                        15:1-12             NR
15:13-15:16       MIS, 611, 401, 402,
                  403, I
15:18-15:18       MIS, 611, 401, 402, 15:20-16:18                             16:19-16:22
                  403, I
19:01-19:12       403, I

19:13-19:15       403, I

19:17-19:25       403, I                20:2-6              NR

21:18-21:24       611, 401, 402, 403
                  (21:23-24)
21:25-22:01       611, 401, 402, 403

22:03-22:04       611, 401, 402, 403

23:05-23:06       611, 401, 402, 403

23:08-23:11       611, 401, 402, 403

23:13-24:08       611, 401, 402, 403,   24:9-12
                  I                     24:14-23
24:25-26:01       MIS, 611, 401, 402,   27:14-19            NR
                  403, I                27:21-23            NR
                                        28:4-7              NR
                                        28:9-11             NR
                                        28:13-18            NR
                                        28:20-23            NR
29:04-29:05       611, 401, 402, 403,
                  MIS, I
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 675 of 845 PageID #: 30489




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: EID, John (April 30, 2019)
29:08-29:20      611, 401, 402, 403, 29:22-30:5
                 MIS, I              30:7-13
30:15-30:23      611, 401, 402, 403, 34:22-35:2            NR
                 MIS, I              35:4-5                NR
                                     35:7-8                NR
35:10-35:11      611, 401, 402, 403,
                 602, 703, MIS, I
35:13-35:20      611, 401, 402, 403,
                 602, 703, MIS, I
35:22-35:23      611, 401, 402, 403, 36:8-11
                 602, 703, MIS, I
36:12-36:14      611, 401, 402, 403,
                 MIS, I
36:16-37:01      611, 401, 402, 403, 37:3-4                NR
                 MIS, I              37:6-16               NR
37:25-38:10      611, 602, 703, 611,
                 401, 402, 403, MIS,
                 CP
38:12-38:14      611, 602, 703, 401,
                 402, 403, MIS, CP
40:18-40:20

40:24-41:02      611, 401, 402, 403,
                 701
41:04-41:07      611, 403

41:10-41:17                            42:23-43:1
                                       43:3-4
                                       43:6-12
43:13-43:15      611, 401, 402, 403,
                 I, MIS
43:17-44:02      611, 401, 402, 403,
                 I, MIS
44:04-44:16      611, 401, 402, 403,
                 I, MIS
44:18-44:25      611, 401, 402, 403,
                 I, MIS
45:02-45:03
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 676 of 845 PageID #: 30490




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: EID, John (April 30, 2019)
45:05-45:10

54:17-54:19      611, 401, 402, 403,
                 I
54:21-54:23      611, 401, 402, 403,   54:25-55:5
                 I
56:07-56:13      611, 701, 401, 402,
                 403 (56:9-13)
56:15-57:02      602, 703, 611
                 (56:15-18);
                 401, 402, 403
                 (56:19-22);
                 401. 402, 403, 611
                 (56:23-57:2)
61:03-61:06      611, 401, 402, 403,
                 701
61:12-61:13      611, 401, 402, 403,
                 701
61:15-61:15      611, 401, 402, 403,
                 701
61:17-62:06      611, 401, 402, 403
                 (61:17-62:3);
                 611, 401, 402, 403,
                 701, 702 (62:4-6)
62:08-62:09      611, 401, 402, 403,
                 701, 702
62:11-62:18      611, 401, 402, 403,
                 I
62:20-62:20      611, 401, 402, 403,   62:22-24            I                 63:9-12
                 I                     63:2-7
                                       63:13-64:3
64:04-64:25      MIS, 611, 403
                 (64:4-22);
                 401, 402, 403
                 (64:23-25)
65:02-65:04      611, 401, 402, 403    66:22-67:4          NR
                                       67:6-7              NR
                                       67:9-10             NR
                                       67:12-14            NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 677 of 845 PageID #: 30491




    ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to            Counter          Objections to      Counter
  Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: EID, John (April 30, 2019)
69:07-69:08      611, 401, 402, 403,
                 701, 702, MIS, I
69:11-69:11      611, 401, 402, 403,
                 701, 702, MIS, I
69:14-69:21      611, 401, 402, 403, 69:23-25
                 701, 702, MIS, I    70:3-11
70:13-70:18      611, 401, 402, 403, 70:20-21
                 I
70:23-70:25      611, 401, 402, 403

71:02-71:07      611, 401, 402, 403

71:10-71:12      611, 401, 402, 403

71:14-71:16

71:18-71:25

72:02-72:03

72:05-72:06      611, 401, 402, 403

72:08-72:12      611, 401, 402, 403

72:14-72:15      611, 401, 402, 403

74:15-74:16      611, 401, 402, 403,
                 I
74:18-74:18      611, 401, 402, 403,   74:22-75:1          NR
                 I                     75:3-10             NARR, NR
                                       75:12               NR
                                       75:15-16            NR
                                       75:18-23            NARR, NR
75:24-75:25      611, 401, 402, 403,
                 602, 701, 702, I
76:01-76:01      611, 401, 402, 403,
                 602, 701, 702, I
76:03-76:03      611, 401, 402, 403,
                 602, 701, 702, I
78:05-78:08      611, 401, 402, 403,
                 701, 702, 602, MIS
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 678 of 845 PageID #: 30492




    ONT’s           Pac-Bio’s             Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to           Counter           Objections to      Counter
  Designations     ONT’s Initial         Designations         Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: EID, John (April 30, 2019)
78:17-78:22      611, 401, 402, 403

78:23-78:25      611, 401, 402, 403,
                 701, 702, 602
79:01-79:03      611, 401, 402, 403,
                 602, 701, 702
79:05-79:05      611, 401, 402, 403,
                 602, 701, 702, 602
79:07-79:11      611, 401, 402, 403

79:13-79:13      611, 401, 402, 403

79:15-79:25      611, 401, 402, 403

80:01-80:01      611, 401, 402, 403

80:03-80:04      611, 401, 402, 403

80:06-80:09      611, 401, 402, 403

80:11-81:03      611, 401, 402, 403

81:06-81:08      611, 401, 402, 403

81:25-82:02      611, 401, 402, 403,
                 701, 702
82:04-82:09      611, 401, 402, 403,
                 701, 702
83:10-83:12      611

83:14-83:16      611

84:07-84:16      611, 401, 402, 403
                 (84:10-16)
84:18-84:20      611, 401, 402, 403

85:13-85:17      611, 401, 402, 403,
                 602, 701, 702
85:20-85:21      611, 401, 402, 403,
                 602, 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 679 of 845 PageID #: 30493




    ONT’s           Pac-Bio’s             Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to           Counter           Objections to      Counter
  Designations     ONT’s Initial         Designations         Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: EID, John (April 30, 2019)
92:25-93:02      611, 401, 402, 403,
                 602, 701, 702
93:04-93:08      611, 401, 402, 403,
                 602, 701, 702
93:10-93:16      611, 401, 402, 403,
                 602, 701, 702
93:18-94:10      611, 401, 402, 403,
                 602, 701, 702
94:12-94:17      611, 401, 402, 403,
                 602, 701, 702
94:20-95:11      611, 401, 402, 403,
                 602, 701, 702
95:13-96:09      611, 401, 402, 403,
                 602, 701, 702
96:11-96:12      611, 401, 402, 403,
                 602, 701, 702
96:14-96:22      611, 401, 402, 403,
                 602, 701, 702
96:24-96:25      611, 401, 402, 403,
                 602, 701, 702
97:01-97:02      611, 401, 402, 403,
                 602, 701, 702
97:04-97:10      611, 401, 402, 403,
                 602, 701, 702
97:12-97:16      611, 401, 402, 403,
                 602, 701, 702
101:18-101:25    611, 401, 402, 403,
                 MIS (101:18-22);
                 611, 401, 402, 403
                 (101:23-25)
102:01-102:08    611, 401, 402, 403

102:11-102:17    611, 401, 402, 403

102:19-102:21    611, 401, 402, 403   103:13-16            NR
                                      104:2-20             NR
                                      105:1-4              NR
                                      113:11-14            NR
                                      113:16-17            NR
                                      113:19               NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 680 of 845 PageID #: 30494




     ONT’s           Pac-Bio’s             Pac-Bio’s             ONT’s        ONT’s Counter-
      Initial       Objections to           Counter           Objections to      Counter
   Designations     ONT’s Initial         Designations         Pac-Bio’s       Designations
                    Designations                                Counter
                                                              Designations
                             Witness: EID, John (April 30, 2019)
                                      113:21-23             NR
113:25-114:03     611, 401, 402, 403,
                  I
114:05-114:10     611, 401, 402, 403,
                  I (114:5);
                  611, 401, 402, 403
                  (114:7-10)
114:12-114:12     611, 401, 402, 403

115:13-115:17     611, 401, 402, MIS

115:19-115:22     611, 401, 402, 403,
                  MIS
115:24-116:07     401, 402, 403, 602,
                  703 (115:24-116:2);
                  611, 401, 402, 403
                  (116:3-116:7)
116:09-116:10     611, 401, 402, 403



     ONT’s           Pac-Bio’s             Pac-Bio’s          ONT’s           ONT’s Counter-
      Initial       Objections to           Counter         Objections to        Counter
   Designations     ONT’s Initial         Designations       Pac-Bio’s         Designations
                    Designations                              Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
9:19-9:21

9:22-10:12

12:20-13:09

15:03-15:16

15:17-15:20

16:12-16:24
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 681 of 845 PageID #: 30495




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
16:25-17:07      401, 402, 403, 602,
                 611, 701, 702
                 (17:6-17:7)
17:13-17:14      401, 402, 403, 602,
                 611, 701, 702
17:16-17:21      401, 402, 403, 602,
                 611, 701, 702
17:22-17:23      401, 402, 403

17:25-17:25      401, 402, 403

18:02-18:10      401, 402, 403, 611

18:11-18:12      401, 402, 403, 611

18:14-18:17      401, 402, 403, 611

18:19-19:19      401, 402, 403, 611
                 (18:19-18:25)
19:23-20:04

20:16-20:19

20:20-20:21

20:23-21:05

21:06-21:07                            21:8-18

21:19-21:25

22:01-22:04                            22:11-22           I, NR             22:9-10
                                       23:24-24:1         NR
26:11-26:12

26:14-26:14                            26:16-17
                                       26:19-23
26:25-27:19      401, 402, 403, 602,
                 611, 701, 702
                 (27:5-19)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 682 of 845 PageID #: 30496




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
27:21-27:24      401, 402, 403, 602,
                 611, 701, 702
28:02-28:06      401, 402, 403, 602,
                 611, 701, 702
28:08-28:12      401, 402, 403, 602,
                 611, 701, 702
28:13-28:14

28:23-28:24                            28:25-29:2
                                       29:4
29:06-29:13      MIS, 401, 402, 403,
                 611
30:01-30:08      403

30:24-31:02      401, 402, 403, 611,   31:4
                 701, 702, I           31:6-7
31:09-31:16      401, 402, 403, 611,   31:18-21
                 701, 702, I           31:23-32:10
32:12-32:12      MIS, 401, 402, 403,
                 611, 701, 702
32:14-32:16      MIS, 401, 402, 403,
                 611, 701, 702
32:17-32:19      MIS, 401, 402, 403,   33:8-10
                 611, 701, 702         33:12-14
33:16-33:19      MIS, 401, 402, 403,
                 611, 701, 702
33:22-33:23      MIS, 401, 402, 403,   33:24-34:1         NARR
                 611, 701, 702
34:02-34:13      401, 402, 403, 611

34:15-34:19      401, 402, 403, 611    34:21-23           NR

35:04-35:05      401, 402, 403, 611

35:07-35:07      401, 402, 403, 611    35:9-10            NR
                                       35:12-13           NR
                                       35:15-20           NR
36:02-36:08      401, 402, 403, 611,   36:12-18           NARR
                 I
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 683 of 845 PageID #: 30497




    ONT’s           Pac-Bio’s            Pac-Bio’s            ONT’s         ONT’s Counter-
     Initial       Objections to          Counter           Objections to      Counter
  Designations     ONT’s Initial        Designations         Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
37:06-37:13      401, 402, 403, 611

37:17-37:18      401, 402, 403, 611

37:20-37:21      401, 402, 403, 611

37:23-37:24      401, 402, 403, 611

38:02-38:04      401, 402, 403, 602,
                 611, 701, 702
38:05-38:16      401, 402, 403, 602,
                 611, 701, 702
38:18-38:22      401, 402, 403, 611

38:24-38:24      401, 402, 403, 611

39:02-39:03      401, 402, 403, 602,
                 611, 701, 702
39:05-39:08      401, 402, 403, 602,
                 611, 701, 702
39:10-39:10      401, 402, 403, 611

39:12-39:12      401, 402, 403, 611

39:18-39:20      401, 402, 403, 602,
                 611, 701, 702
39:22-39:24      401, 402, 403, 602,
                 611, 701, 702
40:02-40:10      403, 611, MIS

40:17-40:19      401, 402, 403, 611,
                 P
40:25-41:01      401, 402, 403, 611,
                 P
42:10-42:10      401, 402, 403, 611

42:13-42:17      401, 402, 403, 611

43:03-43:05      401, 402, 403, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 684 of 845 PageID #: 30498




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
43:09-43:10      P, 401, 402, 403,
                 611
43:14-44:10      P, 401, 402, 403,
                 611
45:22-45:23      401, 402, 403, 602,
                 611, 701, 702
45:25-46:12      401, 402, 403, 602,
                 611, 701, 702
47:15-47:18      401, 402, 403, 611  47:18-19             NARR

47:20-47:22      401, 402, 403, 611

51:25-51:25      401, 402, 403, 611

52:02-52:02      401, 402, 403, 611

52:04-52:16      401, 402, 403, 611

52:17-53:14      401, 402, 403, 611,   53:15-16           NR
                 CP                    53:18-19           NR
                                       55:6-13            NR
55:14-55:15      401, 402, 403, 611

55:17-55:17      401, 402, 403, 611    55:19-25
                                       56:11-19
57:20-57:23      401, 402, 403

58:21-58:23      401, 402, 403, 611

58:25-59:04      401, 402, 403, 611

59:09-59:18      401, 402, 403, 611,
                 I, MIS
59:20-59:24      401, 402, 403, 611,   60:1-11            NR
                 I, MIS                60:24-61:2         NR
61:23-61:24      401, 402, 403, 611

62:01-62:14      401, 402, 403, 602,
                 611, 701, 702
62:16-62:25      401, 402, 403, 602,
                 611, 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 685 of 845 PageID #: 30499




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
63:01-63:14      401, 402, 403, 602,
                 611, 701, 702
63:17-63:19      401, 402, 403, 602,
                 611, 701, 702
63:21-63:22      401, 402, 403, 602,
                 611, 701, 702
63:24-64:01      401, 402, 403, 602,
                 611, 701, 702
64:04-64:09      401, 402, 403, 602,
                 611, 701, 702
64:11-64:16      401, 402, 403, 602,
                 611, 701, 702
65:14-65:23      401, 402, 403       66:4-11

66:12-66:13      401, 402, 403, 602,
                 611
66:15-66:17      401, 402, 403, 602,   66:19-22
                 611
66:23-66:24

67:04-67:09      401, 402, 403, 602,
                 611 (67:8-9)
67:11-67:21      401, 402, 403, 602,
                 611 (67:11-18)
68:09-69:06      401, 402, 403, 611
                 (69:2-6)
69:17-70:03      401, 402, 403, 602,   70:9-10            NR
                 611, 701, 702         70:12-20           NR
70:22-70:22      401, 402, 403, 611,
                 I
70:24-70:24      401, 402, 403, 611,
                 I
71:14-71:25

72:01-72:08      401, 402, 403, 611    72:9-11            NR
                                       72:13-73:1         NR
                                       73:3-5             NR
                                       73:7-8             NR
                                       73:10-16           NR
                                       73:22-74:10        NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 686 of 845 PageID #: 30500




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
79:01-79:19      401, 402, 403       79:20-80:1
                 (79:4-19)
80:02-80:07      401, 402, 403, 611  80:8-20              NR

82:09-82:21      CP, 401, 402, 403,
                 602, 611, 701, 702
                 (82:9-17)
82:25-83:03

83:04-83:08      401, 402, 403, 602,
                 611, 703
83:10-83:18      401, 402, 403, 602,
                 611, 703
83:20-83:21      401, 402, 403, 602,
                 611, 703, I
83:23-84:01      401, 402, 403, 602,   84:7-10            NR
                 611, 703, I           84:12              NR
84:14-84:16      401, 402, 403, 602,
                 611, 703
84:18-85:05      401, 402, 403, 611
                 (85:2-5)
85:07-85:13      401, 402, 403, 611    85:15-18           NR
                                       85:20              NR
85:22-86:05      401, 402, 403, 611

86:06-86:10      401, 402, 403, 611

87:18-88:04      MIS, CP, 401, 402,
                 403, 602, 611, 703
88:12-88:21      401, 402, 403, 602,
                 611, 701, 702
88:25-89:05      401, 402, 403, 611    89:6-8             NR
                 (88:25-89:2);
                 401, 402, 403, 611,
                 CP (89:3-5)
89:15-90:01

90:02-90:12      403, 611, 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 687 of 845 PageID #: 30501




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
90:14-90:19      401, 402, 403, 611

90:20-91:02      401, 402, 403, 611

93:04-93:23      401, 402, 403, 611
                 (93:8-11);
                 401, 402, 403, 602,
                 611, 701, 702
                 (93:12-23)
94:15-94:17      401, 402, 403, 602,
                 611, 701, 702, 703
95:01-95:04

95:10-95:18      403 (95:12-18)

95:19-95:25      403

96:01-96:15      403 (96:1);           96:16-22
                 401, 402, 403, 611
                 (96:2-11);
                 401, 402, 403, 602,
                 611, 701, 702, 703,
                 MIS (96:12-15)
96:23-96:25

97:10-97:16      401, 402, 403

97:17-97:21      401, 402, 403, 611    97:22-24

102:15-102:17    401, 402, 403, 602
                 611, 703, CP
102:19-103:01    401, 402, 403, 602,   103:3-9
                 611, 703, CP          103:11
103:14-103:21    401, 402, 403
                 (103:19-21)
104:12-104:15    401, 402, 403

105:02-105:02    401, 402, 403, 602,
                 611, 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 688 of 845 PageID #: 30502




    ONT’s           Pac-Bio’s                Pac-Bio’s            ONT’s         ONT’s Counter-
     Initial       Objections to              Counter           Objections to      Counter
  Designations     ONT’s Initial            Designations         Pac-Bio’s       Designations
                   Designations                                   Counter
                                                                Designations
                           Witness:     FEHR, Adrian (July 9, 2019)
105:04-105:13    401, 402, 403, 602,     105:15-18            NR
                 611, 701, 702           105:20-22            NR
                                         112:18-22            NR
113:22-114:19    401, 402, 403, 611,     117:5-7
                 CP (113:22-114:2);      117:9
                 401, 402, 403, 602,     117:11-118:7
                 611, 701, 702
                 (114:3-19)
118:08-118:14    401, 402, 403, 611
                 (118:8-12);
                 401, 402, 403, 611,
                 I (118:13-14)
118:21-118:24    401, 402, 403, 611,     119:1-2
                 I                       119:4-5
                                         119:7-21
                                         120:6-8
                                         120:10-11
120:13-120:16    611

120:24-121:01    401, 402, 403, 602,
                 611, 701, 702, CP, I
121:15-121:20    401, 402, 403, 602,
                 611, 701, 702, CP, I
121:21-122:03    401, 402, 403, 602,
                 611, 701, 702, CP, I
122:04-122:08    401, 402, 403, 602,     122:13-17
                 611, 701, 702, CP, I    122:19-20
123:24-124:01    401, 402, 403, 602,
                 611, 701, 702
124:03-124:07    401, 402, 403, 602,
                 611, 701, 702
                 (124:3-5); 401, 402,
                 403, 611 (124:7)
124:08-124:16    401, 402, 403, 611      124:23-125:1
                 (124:8-16)              125:3
125:05-125:08    401, 402, 403, 611,
                 I
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 689 of 845 PageID #: 30503




    ONT’s           Pac-Bio’s             Pac-Bio’s            ONT’s         ONT’s Counter-
     Initial       Objections to           Counter           Objections to      Counter
  Designations     ONT’s Initial         Designations         Pac-Bio’s       Designations
                   Designations                                Counter
                                                             Designations
                            Witness: FEHR, Adrian (July 9, 2019)
125:20-125:22    401, 402, 403, 602,
                 611, 701, 702
125:24-126:04    401, 402, 403, 602,
                 611, 701, 702
126:06-126:11    MIS, 401, 402, 403,
                 602, 611, 701, 702
                 (126:6-9); 401, 402,
                 403, 602, 611, 701,
                 702 (126:10-11)
126:13-126:14    401, 402, 403, 602, 126:16-17
                 611, 701, 702        126:19
126:20-126:21    401, 402, 403, 602,
                 611, 701, 702
126:23-127:06    401, 402, 403, 602,
                 611, 701, 702
127:07-127:09    401, 402, 403, 602,
                 611, 701, 702
127:11-127:12    401, 402, 403, 602, 128:4-7               NR
                 611, 701, 702        128:9-18             NR
                                      130:25-131:4         NR
                                      131:6-14             NR
                                      131:16-132:14        NR
132:15-132:17    MIS, 401, 402, 403,
                 611
132:19-132:20    MIS, 401, 402, 403, 132:22-24
                 611                 133:1-11
133:13-133:14    401, 402, 403, 611

133:16-133:18    401, 402, 403, 611

135:08-135:09    401, 402, 403, 611

135:11-135:20    401, 402, 403, 611
                 (135:11-18); 401,
                 402, 403, 602, 611,
                 701, 702 (135:19-
                 20)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 690 of 845 PageID #: 30504




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
135:22-135:23    401, 402, 403, 602,
                 611, 701, 702
135:25-136:01    401, 402, 403, 611,
                 701, 702
136:03-136:03    401, 402, 403, 611, 136:5-8
                 701, 702
136:09-136:12    MIS, 401, 402, 403,
                 602, 611, 701, 702
136:14-136:17    MIS, 401, 402, 403,
                 602, 611, 701, 702
141:19-141:25    401, 402, 403

142:01-142:02    401, 402, 403

143:13-143:14    401, 402, 403, 602,
                 611, 701, 702
143:16-143:21    401, 402, 403, 602,
                 611, 701, 702
143:23-143:24    401, 402, 403, 602,
                 611, 701, 702
144:02-144:04    401, 402, 403, 602,
                 611, 701, 702
144:06-144:06    401, 402, 403, 602,   144:8-11
                 611, 701, 702         144:13-17
                                       144:19-21
144:24-145:02    401, 402, 403, 611

145:04-145:04    401, 402, 403, 611    145:15-19

146:07-146:08    401, 402, 403, 602,
                 611, 703
146:10-146:11    401, 402, 403, 602,
                 611, 703
146:13-147:02    401, 402, 403, 611

147:03-147:04    401, 402, 403, 602,
                 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 691 of 845 PageID #: 30505




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s         ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                           Witness: FEHR, Adrian (July 9, 2019)
147:06-147:06    401, 402, 403, 602,
                 611
147:08-147:09    401, 402, 403, 602,
                 611
147:11-147:14    401, 402, 403, 602, 147:16-17
                 611                 147:19-20
147:22-147:24    401, 402, 403, 611

148:01-148:06    401, 402, 403, 611    148:14-18          NR
                                       148:20-149:1       NR
                                       149:3-11           NR
                                       151:2-4            NR
                                       151:6-9            NR
151:11-151:12    401, 402, 403, 611,
                 701, 702, MIS
151:14-151:20    401, 402, 403, 611,   151:22-25
                 701, 702, MIS         152:2-18
152:20-152:23    CP, 401, 402, 403,
                 611, 701, 702
152:25-153:05    CP, 401, 402, 403,
                 611, 701, 702
153:07-153:10    401, 402, 403, 611,
                 701, 702
153:13-153:13    401, 402, 403, 611,
                 701, 702
155:22-156:02    403                 156:3-5              NR
                                     156:7-15             NR
                                     156:17-19            NR
                                     156:21-157:2         NR
157:03-157:08    MIS, 401, 402, 403, 157:9-11             NR
                 611                 157:13-23            NR
                                     157:25-158:1         NR
158:09-158:15    401, 402, 403, 602, 158:19-20            NR
                 611, 701, 702, I    158:22-159:3         NR
159:14-160:04    401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 692 of 845 PageID #: 30506




     ONT’s           Pac-Bio’s              Pac-Bio’s        ONT’s       ONT’s Counter-
      Initial       Objections to            Counter     Objections to      Counter
   Designations     ONT’s Initial          Designations    Pac-Bio’s      Designations
                    Designations                            Counter
                                                         Designations
                        Witness: FLUSBERG, Benjamin (May 07, 2019)
5:17-5:19         403

6:02-6:06         401, 402, 403         6:7-18

6:20-7:06         401, 402, 403

8:09-8:21         401, 402, 403         9:5-11            NR
                                        9:25-10:24        NR
                                        14:7-24           NR
16:03-16:09       401, 402, 403         16:10-17:3        NR
                                        20:13-22          NR
21:11-21:18       401, 402, 403

21:19-22:03       401, 402, 403

22:10-22:16       401, 402, 403, I

22:23-23:12       401, 402, 403, I
                  (22:23);
                  602, 703, 401, 402,
                  403 (22:24-23:12)
23:15-23:20       401, 402, 403

27:08-27:14       611, 401, 402, 403
                  (27:8-11);
                  401, 402, 403
                  (27:12-14)
27:19-27:24       611, 401, 402, 403,
                  701, 702
28:05-28:25       611, 401, 402, 403,
                  701, 702
29:01-29:25       611, 401, 402, 403,
                  701, 702 (29:3-25)
30:01-30:17       611, 401, 402, 403,   31:20-32:1        NR
                  701, 702 (30:1-8);
                  401, 402, 403
                  (30:9-13)
32:08-32:10       611, 401, 402, 403,
                  701, 702, I
32:15-32:18       611, 401, 402, 403,
                  701, 702, I
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 693 of 845 PageID #: 30507




    ONT’s           Pac-Bio’s              Pac-Bio’s       ONT’s       ONT’s Counter-
     Initial       Objections to            Counter    Objections to      Counter
  Designations     ONT’s Initial          Designations   Pac-Bio’s      Designations
                   Designations                           Counter
                                                       Designations
                      Witness: FLUSBERG, Benjamin (May 07, 2019)
33:07-33:19      I, 403 (33:7-11);  34:18-35:11      NR
                 401, 402, 403
                 (33:12-19)
36:03-36:16      401, 402, 403
                 (36:3-10);
                 611, 401, 402, 403
                 (36:11-16)
36:18-36:22      401, 402, 403

37:07-37:16      611, 401, 402, 403    38:24-40:3        NR

41:13-41:21      401, 402, 403

43:04-43:16      401, 402, 403, I      43:24-44:11       NR

45:12-45:16      611, 401, 402, 403

45:19-46:05      611, 401, 402, 403

49:20-49:22      401, 402, 403

57:07-57:09      401, 402, 403         57:10-23          NR

62:07-62:13      611, I, 401, 402,
                 403
63:20-64:03      401, 402, 403
                 (63:20-25)
                 611, 401, 402, 403,
                 701 (64:1-3)
64:07-64:12      611, 401, 402, 403,
                 701
66:14-66:21      401, 402, 403

67:10-68:01      401, 402, 403         68:9-15           NR
                                       69:2-70:1         NR
70:02-70:06      602, 703, 401, 402,
                 403
70:16-71:09                            74:5-17           NR
                                       75:7-11           NR
                                       76:12-16          NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 694 of 845 PageID #: 30508




    ONT’s           Pac-Bio’s              Pac-Bio’s       ONT’s       ONT’s Counter-
     Initial       Objections to            Counter    Objections to      Counter
  Designations     ONT’s Initial          Designations   Pac-Bio’s      Designations
                   Designations                           Counter
                                                       Designations
                      Witness: FLUSBERG, Benjamin (May 07, 2019)
77:02-77:03

77:08-77:16                            77:17-78:6        NR

81:06-81:19      401, 402, 403, 701
                 (81:6-13);
                 401, 402, 403, 701,
                 I (81:14-19)
81:25-82:04      401, 402, 403, 611,
                 701, 611
82:08-82:13

83:14-83:17      611, 401, 402, 403,
                 701, 702
83:21-83:22      611, 401, 402, 403,
                 701, 702
83:23-84:14      401, 402, 403

84:23-85:02      611, 401, 402, 403,
                 602, 701, 702
85:04-86:06      611, 401, 402, 403,
                 602, 701, 702
86:16-86:18      401, 402, 403, 701,
                 702
86:21-87:04      401, 402, 403, 701,
                 702
88:22-89:03      CP, 401, 402, 403     89:4-14           I, NR

89:15-90:07      I (89:15-18);
                 401, 402, 403
                 (89:19-90:7)
93:02-93:05      611, 401, 402, 403

93:14-93:16      611, 401, 402, 403,
                 701, 702, 602
93:20-93:25      611, 401, 402, 403,
                 701, 702, 602
94:16-94:19      401, 402, 403, I      94:20-25          I, NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 695 of 845 PageID #: 30509




    ONT’s           Pac-Bio’s              Pac-Bio’s       ONT’s       ONT’s Counter-
     Initial       Objections to            Counter    Objections to      Counter
  Designations     ONT’s Initial          Designations   Pac-Bio’s      Designations
                   Designations                           Counter
                                                       Designations
                      Witness: FLUSBERG, Benjamin (May 07, 2019)
99:08-99:11      611, 401, 402, 403,
                 701, 702
99:14-100:10     611, 401, 402, 403,
                 701, 702
101:18-102:04    401, 402, 403

102:14-102:22    401, 402, 403, 701,
                 I
107:16-107:23    401, 402, 403

125:18-125:24    401, 402, 403, 701    125:25-126:1      NR
                                       126:5-13          NR
133:07-134:14    401, 402, 403
                 (133:7-134:8);
                 401, 402, 403, 611
                 (134:9-14)
134:17-135:11    401, 402, 403

135:23-135:25    611, 401, 402, 403,
                 MIS
136:04-136:04

136:06-137:23    401, 402, 403
                 (136:24-137:23)
141:20-142:04    611, 401, 402, 403

161:22-162:01    401, 402, 403

162:02-162:14    401, 402, 403

162:23-163:06    401, 402, 403         164:15-166:17     NR
                                       169:21-171:16     NR
210:08-210:11    401, 402, 403         207:1-7           I, NR
                                       207:10-208:22     I, NR
                                       208:25-209:10     I, NR
                                       209:15-210:7      I, NR
227:03-227:09    401, 402, 403, I      224:7-21          I, NR
                                       225:10-17         I, NR
                                       226:1-16          I, NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 696 of 845 PageID #: 30510




    ONT’s           Pac-Bio’s              Pac-Bio’s       ONT’s        ONT’s Counter-
     Initial       Objections to            Counter     Objections to      Counter
  Designations     ONT’s Initial          Designations   Pac-Bio’s       Designations
                   Designations                           Counter
                                                        Designations
                      Witness: FLUSBERG, Benjamin (May 07, 2019)
227:13-227:21    MIS, 401, 402, 403, 229:8-13        I, NR
                 I
229:16-229:23    401, 402, 403       229:24-230:8    NR

231:16-231:25    401, 402, 403

270:07-271:05    401, 402, 403         271:6-9           NR
                                       271:13-25         NR
272:01-272:21    401, 402, 403         273:4-12          NR

273:13-273:20    611, 401, 402, 403

273:21-273:25    602, 401, 402, 403

274:06-276:17    401, 402, 403
                 (274:6-275:17);
                 401, 402, 403, 611
                 (275:18-276:1);
                 401, 402, 403, 611
                 (276:2-8);
                 401, 402, 403
                 (276:9-17)
276:20-276:25    401, 402, 403, 701,
                 702, 701
277:04-277:16    401, 402, 403, 701,
                 702
278:23-278:25    401, 402, 403, 701

279:04-279:09    401, 402, 403, 701

279:11-279:25    401, 402, 403
                 (279:15-25)
280:03-280:12    401, 402, 403
                 (280:3-6);
                 401, 402, 403, 701
                 (280:7-12)
280:16-280:21    401, 402, 403, 701,
                 702
280:25-281:13
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 697 of 845 PageID #: 30511




    ONT’s           Pac-Bio’s             Pac-Bio’s        ONT’s       ONT’s Counter-
     Initial       Objections to           Counter     Objections to      Counter
  Designations     ONT’s Initial         Designations    Pac-Bio’s      Designations
                   Designations                           Counter
                                                       Designations
                      Witness: FLUSBERG, Benjamin (May 07, 2019)
281:15-282:07    401, 402, 403

282:08-283:16    401, 402, 403

284:07-284:20    401, 402, 403        286:4-287:21      NR

290:04-290:10    401, 402, 403        290:11-15         NR
                 (290:4-7);
                 401, 402, 403 611
                 (290:8-10)
294:24-296:03    401, 402, 403        294:10-23         NR

296:06-300:09    401, 402, 403

301:14-302:10    401, 402, 403

302:24-305:08    401, 402, 403        305:9-306:4       NR
                                      307:2-8           NR
307:14-308:24    401, 402, 403

316:20-317:02    401, 402, 403

321:07-321:13    401, 402, 403        319:10-320:8      NR
                                      320:11-321:5      NR
324:03-325:08    401, 402, 403        323:6-7           NR
                                      323:10-23         NR
325:22-327:01    401, 402, 403

330:02-330:07    401, 402, 403

330:08-330:20    401, 402, 403        330:21-331:16     NR

332:24-333:13    401, 402, 403

340:17-341:09    401, 402, 403, 611   341:12-342:13     NR

344:08-344:18    401, 402, 403

347:06-347:11    401, 402, 403        347:12-349:3      NR

350:04-350:10    401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 698 of 845 PageID #: 30512




     ONT’s           Pac-Bio’s             Pac-Bio’s        ONT’s           ONT’s Counter-
      Initial       Objections to           Counter     Objections to          Counter
   Designations     ONT’s Initial         Designations    Pac-Bio’s          Designations
                    Designations                           Counter
                                                        Designations
                       Witness: FLUSBERG, Benjamin (May 07, 2019)
352:08-352:17

357:06-357:23     401, 402, 403        356:3-357:5            NR
                                       358:13-359:6           NR
                                       359:9-13               NR
                                       360:24-361:17          NR
364:02-364:15

376:05-376:12     401, 402, 403        381:1-383:22           NR




     ONT’s           Pac-Bio’s             Pac-Bio’s           ONT’s        ONT’s Counter-
      Initial       Objections to           Counter         Objections to      Counter
   Designations     ONT’s Initial         Designations       Pac-Bio’s       Designations
                    Designations                               Counter
                                                            Designations
                             Witness: GONG, Ben (June 7, 2019)
5:05-5:12         LW

7:12-8:10         LW

10:17-11:13       LW

19:10-21:04       LW                   21:5-17, 21:25-22:4,
                                       22:6-9
22:11-22:17       LW

22:22-22:24       LW

23:01-23:01       LW

42:08-42:10       LW, 401, 402, 403,
                  602, BTS, 611
42:13-42:13       LW, 401, 402, 403,
                  602, BTS, 611
58:07-58:10       LW

58:11-58:13       LW, 611, 401, 402,
                  403, CP
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 699 of 845 PageID #: 30513




    ONT’s           Pac-Bio’s            Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to          Counter           Objections to      Counter
  Designations     ONT’s Initial        Designations         Pac-Bio’s       Designations
                   Designations                                Counter
                                                            Designations
                             Witness: GONG, Ben (June 7, 2019)
58:19-58:19      LW, 611, 401, 402,
                 403, CP
58:23-59:06      LW, 401, 402, 403,
                 BTS, 611 (58:23-
                 59:4); LW, 611,
                 401, 402, 403, BTS,
                 611 (59:5-6)
59:15-60:16      LW (59:15-60:16);
                 611, 401, 402, 403,
                 BTS, 611 (59:15-
                 16); 401, 402, 403,
                 BTS, 611 (59:18-
                 21, 60:9-16)
60:18-61:14      LW (60:18-61:14);
                 BTS, 611, 401, 402,
                 403, 602, 701, 702
                 (61:12-14)
61:17-61:18      LW, BTS, 611,
                 401, 402, 403, 602,
                 701, 702
61:19-61:23      LW, BTS, 611,
                 401, 402, 403, 602,
                 701, 702
62:01-62:01      LW

62:04-62:07      LW      (62:4-62:7);
                 401, 402, 403 (62:6-
                 7)
62:10-63:04      LW (62:10-63:4);
                 401, 402, 403
                 (62:10); BTS, 611,
                 401, 402, 403, 602
                 (63:4)
63:06-63:06      LW, 611, BTS,
                 401, 402, 403, 602
63:08-63:09      LW, BTS, 611,
                 401, 402, 403, 602
63:11-63:14      LW, BTS, 611,
                 401, 402, 403, 602
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 700 of 845 PageID #: 30514




    ONT’s           Pac-Bio’s            Pac-Bio’s             ONT’s        ONT’s Counter-
     Initial       Objections to          Counter           Objections to      Counter
  Designations     ONT’s Initial        Designations         Pac-Bio’s       Designations
                   Designations                                Counter
                                                            Designations
                             Witness: GONG, Ben (June 7, 2019)
63:16-63:16      LW, BTS, 611,
                 401, 402, 403, 602
63:18-63:21      LW, BTS, 611,
                 401, 402, 403, 602
63:23-64:05      LW (63:23-64:5);
                 BTS, 611, 401, 402,
                 403, 602 (63:23);
                 611, 701, 702
                 (64:4-5)
64:07-64:17      LW (64:7-64:17);
                 611, 701, 702
                 (64:7-13); 611
                 (64:15-17)
64:19-65:15      LW (64:19-65:15);
                 602, 701, 702, BTS,
                 611 (65:11-15)
65:18-65:19      LW, 401, 402, 403,
                 BTS, 611, 602, 701
65:22-65:24      LW, 611, 401, 402,
                 403, BTS, 611, 602,
                 701
66:01-66:06      LW, 611, 401, 402,
                 403, BTS, 611, 602,
                 701
66:08-66:08      LW, 401, 402, 403,
                 BTS, 611, 602, 701
66:10-66:13      LW, 401, 402, 403,
                 BTS, 611, 602
66:15-66:15      LW, 611, 401, 402,
                 403, BTS, 611, 602
66:19-66:25      LW

67:11-68:06      LW

68:08-68:14      LW

69:06-69:20      LW, 401, 402, 403

82:25-83:01      LW, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 701 of 845 PageID #: 30515




    ONT’s           Pac-Bio’s             Pac-Bio’s           ONT’s        ONT’s Counter-
     Initial       Objections to           Counter         Objections to      Counter
  Designations     ONT’s Initial         Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                           Designations
                            Witness: GONG, Ben (June 7, 2019)
83:03-84:08      LW (83:3-84:8);
                 611 (83:3-4, 84:7-
                 8)
84:10-85:07      LW (84:10-85:7);
                 611 (84:10-15)
85:08-85:24      LW

87:21-88:14      LW (87:21-88:14);
                 401, 402, 403
                 (87:24-88:14)
92:20-93:06      LW, 401, 402, 403,
                 BTS, 611
93:22-93:24      LW, 401, 402, 403,
                 BTS, 611
97:15-97:24      LW, 401, 402, 403,
                 BTS, 611
101:07-102:01    LW, 401, 402, 403,   102:5-7, 102:9-13,   NR
                 BTS, 611             102:20-22, 102:24-
                                      103:3, 103:5-6
102:03-102:03    LW, 401, 402, 403,
                 BTS, 611
103:07-103:10    LW, 401, 402, 403,
                 BTS, 611
103:12-103:13    LW, 401, 402, 403,
                 BTS, 611
104:09-104:18    LW, 401, 402, 403,
                 BTS, 611
104:20-104:20    LW, 401, 402, 403,
                 BTS, 611
105:08-105:11    LW, 611, MIS, 401,
                 402, 403, BTS, 611
105:13-105:15    LW, 611, MIS, 401,
                 402, 403, BTS, 611
105:17-106:08    LW (105:17-
                 106:8); 611, 401,
                 402, 403, BTS, 611
                 (106:8)
106:10-106:10    LW, 401, 402, 403,
                 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 702 of 845 PageID #: 30516




     ONT’s           Pac-Bio’s             Pac-Bio’s          ONT’s         ONT’s Counter-
      Initial       Objections to           Counter        Objections to       Counter
   Designations     ONT’s Initial         Designations      Pac-Bio’s        Designations
                    Designations                              Counter
                                                           Designations
                            Witness: GONG, Ben (June 7, 2019)
107:10-107:13     LW, BTS, 611, 403

107:15-107:15     LW, BTS, 611, 403

107:17-107:19     LW, BTS, 611, 403

107:21-107:24     LW, BTS, 611, 403

108:05-108:12     LW, BTS, 611, 403

108:14-108:22     LW, BTS, 611, 403

108:24-109:18     LW (108:24-
                  109:18); BTS, 611,
                  403 (108:24); 401,
                  402, 403, BTS, 611
                  (109:1-9); 401, 402,
                  403, BTS, 611
                  (109:10-18)
109:20-109:20     LW, 401, 402, 403,
                  BTS, 611
115:06-115:17     LW, 401, 402, 403,
                  BTS, 611
121:08-121:13     LW, 401, 402, 403, 120:22-23, 120:25-   NR
                  BTS, 611             121:6




     ONT’s           Pac-Bio’s             Pac-Bio’s           ONT’s        ONT’s Counter-
      Initial       Objections to           Counter         Objections to      Counter
   Designations     ONT’s Initial         Designations        Pac-Bio’s      Designations
                    Designations                              Counter
                                                            Designations
                            Witness: GONG, Ben (October 2, 2019)
6:18-6:22         LW, 403

7:03-7:11         LW, 401, 402, 403

8:20-8:22         LW, 401, 402, 403   11:7-21              NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 703 of 845 PageID #: 30517




    ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to            Counter       Objections to      Counter
  Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                          Witness: GONG, Ben (October 2, 2019)
11:22-12:16      LW                 12:17-23            NR
                                    13:3-14:17          NR
14:23-15:01      LW                 15:2-7              NR

17:04-18:02      LW

18:03-20:03      LW                    22:20-23:9        NR

24:23-25:14      LW

25:25-27:14      401, 402, 403         27:15-23          NR
                 (26:10-13), (26:24-   28:2-6            NR
                 27:4); LW (25:25-     28:14-24          NR
                 27:14)
28:25-31:17      401, 402, 403
                 (30:11-15), (31:12-
                 17); LW (28:25-
                 31:17)
31:18-33:25      LW, 401, 402, 403,    34:1-22           NR
                 BTS, 611              35:13-23          NR
35:24-36:09      LW                    36:10-20
                                       37:23-38:2
                                       38:8-20
                                       39:20-24
                                       40:9-12
41:05-41:19      401, 402, 403
                 (41:10-12), (41:18-
                 19), (41:22-24);
                 LW (41:5-41:19)
41:22-41:24      LW, 401, 402, 403     42:2-13
                                       43:1-6
                                       43:11-14          NR
44:13-44:25      LW, 401, 402, 403,
                 BTS, 611
45:11-46:01      LW, 401, 402, 403,
                 BTS, 611
46:23-46:25      LW, 401, 402, 403,
                 BTS, 611
49:12-49:21      LW                    49:6-11           NR
                                       49:22-50:15       NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 704 of 845 PageID #: 30518




    ONT’s           Pac-Bio’s             Pac-Bio’s          ONT’s        ONT’s Counter-
     Initial       Objections to           Counter        Objections to      Counter
  Designations     ONT’s Initial         Designations       Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                          Witness: GONG, Ben (October 2, 2019)
50:16-50:19      LW

51:08-52:02      LW                   52:3-11

52:12-52:20      LW

53:04-55:12      LW, I                55:13-17          NR
                                      56:3-11
56:12-56:19      LW                   56:20-57:1
                                      57:12-18
57:19-59:14      LW

59:15-59:20      LW                   59:21-61:14       NR
                                      62:18-63:11       NR
63:12-63:22      LW, 401, 402, 403    64:1-5            NR

64:10-64:24      LW, 401, 402, 403

66:18-66:25      LW, 401, 402, 403,
                 BTS, 611
67:01-68:22      401, 402, 403, BTS, 68:23-69:7         NR
                 611 (67:1-14); 401,
                 402, 403 (68:18-
                 22); LW 67:1-68:22
69:08-70:24      401, 402, 403, BTS,
                 611 (69:8-21); LW
                 (69:8-70:24)
70:25-74:04      401, 402, 403
                 (72:7-17); 401, 402,
                 403, BTS, 611
                 (72:18-25), (73:1-
                 8); LW 70:25-74:4
74:19-76:23      LW                   76:24-77:5        NR

77:06-77:13      LW                   77:14-78:4        NR

78:05-78:19      LW                   78:20-80:5        NR
                                      80:18-21          NR
                                      80:24-81:21       NR
86:04-86:06      LW, 401, 402, 403,
                 611, MIS
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 705 of 845 PageID #: 30519




     ONT’s           Pac-Bio’s            Pac-Bio’s           ONT’s        ONT’s Counter-
      Initial       Objections to          Counter         Objections to      Counter
   Designations     ONT’s Initial        Designations        Pac-Bio’s      Designations
                    Designations                             Counter
                                                           Designations
                           Witness: GONG, Ben (October 2, 2019)
86:09-86:12       LW, 611, 401, 402,
                  403, MIS
86:24-87:03       LW

87:10-87:12       LW

87:14-87:18       LW



     ONT’s           Pac-Bio’s            Pac-Bio’s           ONT’s        ONT’s Counter-
      Initial       Objections to          Counter         Objections to      Counter
   Designations     ONT’s Initial        Designations        Pac-Bio’s      Designations
                    Designations                             Counter
                                                           Designations
                          Witness: HEINER, Cheryl (May 20, 2019)
7:20-7:21

7:22-7:25         401, 402, 403

8:04-8:08         401, 402, 403

9:03-9:22         401, 402, 403

13:16-13:18

13:19-13:22                          13:23-14:24         NR

15:08-15:11       401, 402, 403

15:19-15:25       401, 402, 403
                  (15:19-24)
16:02-16:08       401, 402, 403, I

16:13-16:19       401, 402, 403

16:20-16:21       401, 402, 403

16:24-16:25       401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 706 of 845 PageID #: 30520




    ONT’s           Pac-Bio’s               Pac-Bio’s        ONT’s        ONT’s Counter-
     Initial       Objections to             Counter      Objections to      Counter
  Designations     ONT’s Initial           Designations     Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: HEINER, Cheryl (May 20, 2019)
17:01-17:04      401, 402, 403

17:05-17:07      611, 401, 402, 403,
                 602, 701, 702
17:09-17:11      611, 401, 402, 403,    17:12-13          NR
                 602, 701, 702          17:15-16          NR
                                        17:18-22
22:21-22:23      401, 402, 403

22:24-23:16      401, 402, 403

25:20-25:23      401, 402, 403

44:06-44:08      611, 401, 402, 403,    43:18-19          NR
                 701, 702, 602          43:21             NR
                                        43:23-44:1        NR
                                        44:3-4            NR
44:10-44:15      611, 401, 402, 403,    44:17-18          NR
                 701, 702, 602          44:20             NR
48:21-49:04      401, 402, 403

49:05-49:11      401, 402, 403

55:08-55:13      401, 402, 403
                 (55:8-10); 611, 401,
                 402, 403, 602, 701,
                 702 (55:11-13)
55:15-55:16      611, 401, 402, 403,
                 602, 701, 702
56:07-56:17      611, 401, 402, 403

56:18-56:19      611, 401, 402, 403,
                 602, 701, 702
56:21-56:24      611, 401, 402, 403,
                 602, 701, 702
57:02-57:09      401, 402, 403
                 (57:2-6); 611, 401,
                 402, 403 (57:7-9)
57:11-57:12      611, 401, 402, 403     57:20-22          NR
                                        57:24-58:1        NR
                                        58:3-5            NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 707 of 845 PageID #: 30521




    ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to            Counter       Objections to      Counter
  Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: HEINER, Cheryl (May 20, 2019)
                                     58:7-11           NR
58:13-58:21      401, 402, 403,
                 (58:13-18); 611,
                 401, 402, 403, MIS
                 (58:19-21)
58:23-59:02      611, 401, 402, 403,
                 MIS
59:09-59:14      611, 401, 402, 403,
                 MIS
59:16-59:19      401, 402, 403, 611,
                 MIS
59:22-59:24      401, 402, 403, 611,
                 MIS
60:02-60:03      611, 401, 402, 403,
                 MIS
60:05-60:12      611, 401, 402, 403,
                 MIS (60:5-9); 611,
                 401, 402, 403
                 (60:11-12)
60:14-60:16      611, 401, 402, 403

60:18-60:20      611, 401, 402, 403,
                 602, 701, 702
60:22-60:24      611, 401, 402, 403,   61:19             NR
                 602, 701, 702         61:21             NR
                                       61:23-62:9        NR
62:10-62:11      611, 401, 402, 403,
                 701, 702
62:13-62:14      611, 401, 402, 403,
                 701, 702
62:16-62:17      611, 401, 402, 403,
                 701, 702
62:19-62:19      611, 401, 402, 403,
                 701, 702
62:21-63:05      611, 401, 402, 403
                 (63:3-5)
63:07-63:14      611, 401, 402, 403
                 (63:7-9); 401, 402,
                 403, 701, 702, 602
                 (63:11-14)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 708 of 845 PageID #: 30522




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s        ONT’s Counter-
     Initial       Objections to            Counter        Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s      Designations
                   Designations                              Counter
                                                           Designations
                          Witness: HEINER, Cheryl (May 20, 2019)
63:16-63:20      401, 402, 403, 602,
                 701, 702
63:22-63:22      401, 402, 403, 602,
                 701, 702
64:02-64:06      401, 402, 403, 602,
                 701, 702
65:13-65:15      611, 401, 402, 403

65:17-65:19      611, 401, 402, 403

65:21-65:21      611, 401, 402, 403,
                 602, 701, 702
65:23-65:25      611, 401, 402, 403,
                 602, 701, 702
66:14-66:16      611, 401, 402, 403

66:18-66:18      611, 401, 402, 403

67:07-67:08      611, 401, 402, 403

67:10-67:11      611, 401, 402, 403    67:13
                                       67:15-18
67:22-67:24      401, 402, 403

69:08-69:11      401, 402, 403

69:17-69:20      401, 402, 403

69:24-70:01      401, 402, 403         70:5-7            NR
                                       70:9-11           NR
71:02-71:04      401, 402, 403         71:24-72:3
                                       72:5-7
71:06-71:09      401, 402, 403

71:11-71:13

72:09-72:11      401, 402, 403

72:12-72:14      401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 709 of 845 PageID #: 30523




    ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to            Counter       Objections to      Counter
  Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: HEINER, Cheryl (May 20, 2019)
72:16-72:17      401, 402, 403

73:15-73:17      401, 402, 403

73:20-74:12      401, 402, 403

75:11-75:15      401, 402, 403         75:16-17          NR
                                       75:19-20          NR
76:04-76:05      611, 401, 402, 403

76:07-76:08      611, 401, 402, 403

76:10-76:11      611, 401, 402, 403

76:13-76:13      611, 401, 402, 403

76:15-76:16      611, 401, 402, 403

76:18-76:24      611, 401, 402, 403

77:02-77:05      401, 402, 403

77:06-77:14      401, 402, 403         77:15-16          NR
                                       77:18             NR
77:20-77:24      401, 402, 403

78:02-78:18      401, 402, 403         78:19
                                       78:21-24
80:12-80:15      611, 401, 402, 403,
                 602, 701, 702
80:17-80:18      611, 401, 402, 403,   80:20-22          NR
                 602, 701, 702         81:1-2            NR
                                       81:4-6            NR
                                       81:8-10           NR
                                       81:12-15          NR
84:24-85:05      401, 402, 403
                 (84:24-85:3); 401,
                 402, 403, 611, 602
                 (85:4-5)
85:07-85:07      401, 402, 403, 611,
                 602
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 710 of 845 PageID #: 30524




    ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to            Counter       Objections to      Counter
  Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: HEINER, Cheryl (May 20, 2019)
85:09-85:10      611, 401, 402, 403,
                 602, 701, 702
85:12-85:12      611, 401, 402, 403,
                 701, 702, 602
87:18-88:01      401, 402, 403

88:03-88:04      611, 401, 402, 403,
                 701
88:06-88:06      611, 401, 402, 403,
                 701
88:08-88:09      611, 401, 402, 403,
                 701
88:11-88:12      611, 401, 402, 403,
                 701
88:21-88:24      611, 401, 402, 403,
                 701
89:01-89:05      611, 401, 402, 403,
                 701
89:07-89:09      611, 401, 402, 403,
                 701
89:11-89:13      611, 401, 402, 403,
                 701
89:15-89:18      611, 401, 402, 403,
                 701
89:20-89:24      611, 401, 402, 403,
                 701
90:01-90:05      611, 401, 402, 403,
                 701
90:07-90:11      611, 401, 402, 403,
                 701
90:13-90:16      611, 401, 402, 403,
                 701
90:18-90:24      611, 401, 402, 403,   91:5
                 701                   91:7-8
                                       91:10-12
                                       91:14-21
                                       92:8
                                       92:10-11
92:15-92:19      611, 401, 402, 403,
                 701
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 711 of 845 PageID #: 30525




    ONT’s           Pac-Bio’s           Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to         Counter          Objections to      Counter
  Designations     ONT’s Initial       Designations         Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: HEINER, Cheryl (May 20, 2019)
92:21-92:25      611, 401, 402, 403,
                 701
93:01-93:01      611, 401, 402, 403,
                 701
93:03-93:04      611, 401, 402, 403,
                 701
93:05-93:07      611, 401, 402, 403,
                 701
93:09-93:16      611, 401, 402, 403,
                 701
93:18-93:22      611, 401, 402, 403,
                 701
94:14-94:19      611, 401, 402, 403,
                 701
94:22-94:24      611, 401, 402, 403,
                 701
95:08-95:25      401, 402, 403, 611

96:01-96:09      401, 402, 403, 611

96:14-96:17      611, 401, 402, 403,
                 701, I
96:19-96:20      611, 401, 402, 403,
                 701, I
97:07-97:08      611, 401, 402, 403,
                 701, 702
97:10-97:11      611, 401, 402, 403,
                 701, 702
103:23-103:25    611, 401, 402, 403,
                 602, 701, 702
104:02-104:02    611, 401, 402, 403,
                 602, 701, 702
104:04-104:07    611, 401, 402, 403,
                 602, 701, 702
104:09-104:10    611, 401, 402, 403,
                 602, 701, 702
104:12-104:13    611, 401, 402, 403

104:15-104:16    611, 401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 712 of 845 PageID #: 30526




    ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to            Counter       Objections to      Counter
  Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: HEINER, Cheryl (May 20, 2019)
105:13-105:15

105:16-105:18    611, 401, 402, 403,
                 701 (105:17-18)
105:20-105:21    611, 401, 402, 403,
                 701
106:03-106:10    611, 401, 402, 403,
                 701
106:12-106:17    611, 401, 402, 403,
                 701
106:19-106:19    611, 401, 402, 403,
                 701
107:03-107:09    611, 401, 402, 403,
                 701, I (107:8-9)
107:11-107:11    611, 401, 402, 403,   107:14-15         NR
                 701, I
108:03-108:06    611, 401, 402, 403,
                 701, 702, 602
108:09-108:09    611, 401, 402, 403,
                 701, 702, 602
108:11-108:11

108:13-108:16    611, 401, 402, 403,
                 701, 702, 602
108:18-108:18    611, 401, 402, 403,
                 701, 702, 602
108:20-108:22    611, 401, 402, 403,
                 701, 702, 602
108:24-108:24    611, 401, 402, 403,
                 701, 702, 602
109:02-109:02    401, 402, 403

109:04-109:05    401, 402, 403

109:10-109:13    611, 401, 402, 403,
                 701
109:15-109:15    611, 401, 402, 403,
                 701
110:22-111:01    401, 402, 611, 403,
                 701
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 713 of 845 PageID #: 30527




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s        ONT’s Counter-
     Initial       Objections to            Counter        Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s      Designations
                   Designations                              Counter
                                                           Designations
                          Witness: HEINER, Cheryl (May 20, 2019)
111:03-111:09    401, 402, 403, 611,
                 701 (111:3-5); 401,
                 402, 403, 611; 701,
                 702 (111:7-9)
111:11-111:12    401, 402, 403, 611,
                 701, 702
117:08-117:10    611, 401, 402, 403

117:12-117:13    611, 401, 402, 403

117:15-117:15    611, 401, 402, 403

117:17-117:23    611, 401, 402, 403

117:25-118:02    611, 401, 402, 403

118:04-118:06    611, 401, 402, 403

118:08-118:12    611, 401, 402, 403    118:14-18         NR
                                       118:20-22         NR
                                       118:24-25         NR
                                       119:3-5           NR
                                       119:7-8           NR
                                       119:10-21
                                       119:23-24         NR
120:12-120:14    403

121:05-121:13    611, MIS, 401, 402,
                 403
121:16-121:17    611, MIS, 401, 402,
                 403
121:19-122:01    401, 402, 403,
                 (121:19-24); 611,
                 403, 401, 402
                 (121:25-122:1)
122:03-122:10    611, 401, 402,
                 (122:3-8); 602 611,
                 403, 401, 402
                 (122:9-10)
122:12-122:15    611, 401, 402, 403,
                 602
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 714 of 845 PageID #: 30528




    ONT’s           Pac-Bio’s               Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to             Counter       Objections to      Counter
  Designations     ONT’s Initial           Designations      Pac-Bio’s      Designations
                   Designations                              Counter
                                                           Designations
                          Witness: HEINER, Cheryl (May 20, 2019)
122:20-122:25    611, 401, 402, 403,
                 602
123:02-123:09    611, 401, 402, 403,
                 602 (123:2-8); 611,
                 401, 402, 403, 602,
                 701 (123:9)
123:11-123:15    611, 401, 402, 403,
                 602, 701 (123:11-
                 12); 611, 401, 402,
                 403 (123:14-15)
123:17-123:22    611, 401, 402, 403  123:23-25
                 (123:17-18); 401,   124:2-4
                 402, 403 (123:20-
                 22)
127:17-127:18    611, 403, 701, 602,
                 702
127:20-127:25    611, 403, 701, 602,
                 702
128:02-128:03    611, 403, 701, 602,
                 702
128:05-128:07    401, 402, 403

128:11-128:17    403                    128:24-129:17     NR

130:04-130:05    611, MIS, 401, 402,
                 403
130:07-130:09    611, MIS, 401, 402,
                 403
130:11-130:20    401, 402, 403, 701
                 (130:11-15); 611,
                 401, 402, 403
                 (130:16-20)
130:21-130:24    611, 401, 402, 403,
                 701, 702, 602
131:01-131:06    611, 401, 402, 403,
                 701, 702, 602
                 (131:1-2); 611, 401,
                 402, 403, 701, 702
                 (131:4-6)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 715 of 845 PageID #: 30529




    ONT’s           Pac-Bio’s              Pac-Bio’s          ONT’s        ONT’s Counter-
     Initial       Objections to            Counter        Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s      Designations
                   Designations                              Counter
                                                           Designations
                          Witness: HEINER, Cheryl (May 20, 2019)
131:08-131:10    611, 401, 402, 403,
                 701, 702
131:12-131:23    I, 401, 402, 403

131:25-131:25    I, 401, 402, 403

132:02-132:07    611, 401, 402, 403,
                 701, 702 (132:6-7)
132:09-132:10    611, 401, 402, 403,
                 701, 702
132:12-132:13    611, 401, 402, 403,
                 701, 702
132:16-132:19    611, 401, 402, 403,
                 701, 702
133:16-133:17    611, 401, 402, 403,   133:7-8           NR
                 701                   133:11-15         NR
133:19-133:21    611, 401, 402, 403,
                 701
134:09-134:19    401, 402, 403
                 (134:11-19)
137:14-137:25    401, 402, 403         136:18-19         NR
                                       136:21-23         NR
                                       137:1-2           NR
                                       138:1-6           NR
142:20-142:23    611, 401, 402, 403

144:10-144:13    403

145:03-145:06    403

147:02-147:03    611, 401, 402, 403,
                 701, 702
147:05-147:06    611, 401, 402, 403,
                 701, 702
147:08-147:10    611, 401, 402, 403,
                 701, 702, 602
147:12-147:17    611, 401, 402, 403,   147:19-21         NR
                 701, 702, 602         147:23-148:4      NR
148:06-148:12    611, 401, 402, 403,
                 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 716 of 845 PageID #: 30530




     ONT’s           Pac-Bio’s            Pac-Bio’s            ONT’s        ONT’s Counter-
      Initial       Objections to          Counter          Objections to      Counter
   Designations     ONT’s Initial        Designations         Pac-Bio’s      Designations
                    Designations                              Counter
                                                            Designations
                           Witness: HEINER, Cheryl (May 20, 2019)
148:14-148:18     611, 401, 402, 403,
                  701, 702
148:20-148:25     611, 401, 402, 403,
                  701, 702 (148:20-
                  21); 401, 402, 403
                  148:23-25)
149:01-149:03     611, 401, 402, 403,
                  701, 702
149:05-149:11     611, 401, 402, 403,
                  701, 702



     ONT’s           Pac-Bio’s            Pac-Bio’s       ONT’s             ONT’s Counter-
      Initial       Objections to          Counter     Objections to           Counter
   Designations     ONT’s Initial        Designations   Pac-Bio’s            Designations
                    Designations                         Counter
                                                       Designations
                   Witness: HUNKAPILLER, Michael (October 10, 2019)
5:02-5:04

5:05-5:10

7:19-8:02

9:01-9:04

9:10-9:16                            9:17-20              NR

10:05-10:09

10:16-11:07                          11:8-17

11:20-12:03

12:08-12:12

12:16-12:18

12:23-13:08
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 717 of 845 PageID #: 30531




    ONT’s           Pac-Bio’s          Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to        Counter       Objections to      Counter
  Designations     ONT’s Initial      Designations     Pac-Bio’s       Designations
                   Designations                         Counter
                                                      Designations
                  Witness: HUNKAPILLER, Michael (October 10, 2019)
13:15-13:20

13:25-14:22

15:01-15:09

15:22-15:25                        16:8-17:1         NR

19:03-19:09                        19:10-18          NR

19:24-20:05

20:06-20:09

20:10-20:19

21:22-22:01

23:02-24:07

24:08-25:25                        27:2-15           NR

27:20-29:09

29:18-31:10

32:03-32:06                        32:7-10           I

34:24-36:03                        37:8-10           NR
                                   37:17-23          NR
37:25-38:12                        38:13-14          I, NR

39:01-39:07      602, 703

39:09-40:03      602, 703          41:16-23          NR

42:03-42:07                        42:8-43:9         NR

45:14-45:25

48:14-49:13
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 718 of 845 PageID #: 30532




    ONT’s              Pac-Bio’s          Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial          Objections to        Counter       Objections to      Counter
  Designations        ONT’s Initial      Designations     Pac-Bio’s       Designations
                      Designations                         Counter
                                                         Designations
                     Witness: HUNKAPILLER, Michael (October 10, 2019)
49:21-50:12

50:17-51:01

51:02-51:15                           52:5-21           NR

53:01-53:08

53:09-54:06      403, 402 (54:2-6)    55:5-15           NR
                                      55:19-22          NR
                                      55:24-56:13       NR
56:15-56:18      403, 402

56:20-58:05      403, 402 (56:20-     58:6-14           NR
                 57:7)
58:24-59:23

59:24-60:08                           63:5-17           I
                                      64:1-5            NR
                                      64:15-65:16       NR
                                      66:21-67:10       NR
                                      67:18-68:11       NR
                                      68:19-21          NR
70:23-71:03

71:09-72:01      I

74:24-75:15

75:21-76:12

77:11-78:17

78:18-78:24

79:04-80:05

84:03-84:10

85:11-85:15
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 719 of 845 PageID #: 30533




    ONT’s              Pac-Bio’s          Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial          Objections to        Counter       Objections to      Counter
  Designations        ONT’s Initial      Designations     Pac-Bio’s       Designations
                      Designations                         Counter
                                                         Designations
                     Witness: HUNKAPILLER, Michael (October 10, 2019)
85:23-86:24

86:25-87:02

87:11-87:15      I

87:16-87:25                           88:1-16, 88:19-89:1   I, NR

89:03-89:06

89:07-89:11

89:12-89:18

90:07-90:17

91:08-91:10

91:13-92:03      402, 403 (91:23-
                 92:3)
92:11-92:18

94:10-94:23

94:24-96:02                           96:3-11, 96:13-20     NR

100:06-100:11                         99:15-21              NR

100:12-100:20

102:11-102:15    602, 703             101:10-16, 101:18-    NR
                                      102:2
108:09-108:11

108:15-109:03

110:16-110:24    402, 403

111:04-111:05    I, 402, 403

111:14-111:16    402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 720 of 845 PageID #: 30534




     ONT’s           Pac-Bio’s               Pac-Bio’s    ONT’s            ONT’s Counter-
      Initial       Objections to             Counter  Objections to          Counter
   Designations     ONT’s Initial           DesignationsPac-Bio’s           Designations
                    Designations                         Counter
                                                       Designations
                   Witness: HUNKAPILLER, Michael (October 10, 2019)
111:17-112:12     402, 403

113:15-114:02     402, 403               116:3-14          NR

118:18-118:24

119:24-120:06                            119:15-23

120:11-120:25     402, 403

121:01-122:01     402, 403

124:10-125:07



     ONT’s           Pac-Bio’s               Pac-Bio’s        ONT’s        ONT’s Counter-
      Initial       Objections to             Counter      Objections to      Counter
   Designations     ONT’s Initial           Designations     Pac-Bio’s      Designations
                    Designations                             Counter
                                                           Designations
                          Witness: KEHO, Kathryn (June 11, 2019)
7:25-8:05

8:10-8:12

9:22-11:25        401, 402, 403          12:1-4            NR
                                         12:10-18          NR
                                         14:6-15:16        NR
19:16-20:23       401, 402, 403, 611,
                  BTS
20:25-21:09       401, 402, 403, 611,
                  BTS (20:25-21:1);
                  401, 402, 403, 611
                  (21:3-21:09)
21:11-21:25       401, 402, 403, 611
                  (21:11), (21:13-25);
                  401, 402, 403, 611,
                  BTS
22:02-25:07       401, 402, 403, 611
                  (22:2-6), 401, 402,
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 721 of 845 PageID #: 30535




    ONT’s           Pac-Bio’s           Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to         Counter          Objections to      Counter
  Designations     ONT’s Initial       Designations         Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: KEHO, Kathryn (June 11, 2019)
                 403, 611, BTS
                 (22:8-25:7)
25:09-26:22      401, 402, 403, 611,
                 BTS
26:24-28:18      401, 402, 403, 611,
                 BTS
28:20-30:24      BTS, 401, 402, 403,
                 611 (29:1-30:24)
31:01-31:01      BTS, 401, 402, 403, 43:24-44:17       NR
                 611                 48:9-49:21        NR
50:06-50:17      401, 402, 403, 611,
                 BTS
50:18-50:22      401, 402, 403, 611, 53:1-54:6         NR
                 BTS
68:07-68:13      403, 602, 611, 701, 66:23-68:6        H, NR
                 702, BTS, I         69:3-14           NR
70:09-73:06      401, 402, 403, 602, 73:7-10           NR
                 611, BTS            73:12-22          NR
                                     73:24-74:3        NR
74:04-74:10      401, 702, 403, 611,
                 BTS
74:11-74:22      401, 702, 403, 611,
                 BTS
74:23-75:19      401, 702, 403, 611, 75:20-22          NR
                 BTS                 77:21-80:12       NR
81:01-81:03      BTS, 401, 402, 403,
                 602, 611
81:05-81:08      BTS, 401, 402, 403, 81:10-14          NR
                 602, 611            81:16-19          NR
                                     82:3-9            NR
                                     82:11-83:2        NR
                                     83:4-8            NR
                                     83:10-13          NR
85:04-85:09      BTS, 401, 402, 403, 85:20-87:7        H, NR
                 611                 87:17-20          H, NR
                                     87:22-89:11       H, NR
                                     89:13-22          H, NR
                                     89:24-90:2        H, NR
96:22-97:04      401, 402, 403, 602, 94:10-96:10       H, NR
                 611, BTS            96:12             H, NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 722 of 845 PageID #: 30536




    ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to            Counter       Objections to      Counter
  Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: KEHO, Kathryn (June 11, 2019)
                                     96:14-21          H, NR
99:23-100:06     401, 402, 403, 602,
                 611, BTS
100:07-100:13    401, 402, 403, 602,
                 611, BTS
100:18-100:22    401, 402, 403, 602,
                 611, BTS
100:24-100:25    401, 402, 403, 602,
                 611, BTS
101:02-101:07    401, 402, 403, 602, 101:8-11          H, NR
                 611, BTS            101:13-15         H, NR
                                     101:17-102:2      NR
107:24-108:06    BTS

108:08-108:20    BTS (108:8-11),
                 (108:13-18); I,
                 BTS, 401, 402, 403,
                 611 (108:19-20)
109:01-109:08    401, 402, 403       109:9-111:8         NR

111:12-111:15    401, 402, 403, 611,   111:16-17         NR
                 BTS                   111:19-113:8      NR
                                       113:10-18         NR
                                       113:20-114:2      NR
                                       114:13-16         NR
                                       114:18-22         NR
                                       115:9-10          NR
                                       115:12-116:18     NR
118:04-120:13    401, 402, 403, 611,   117:3-20          I, NR
                 BTS                   117:22-118:2      I, NR
                                       120:23-122:17     I, NR
                                       122:19-22         NR
                                       122:24-123:8      NR
126:17-126:21    401, 402, 403, 611,   128:23-129:1      NR
                 BTS                   129:3-8           NR
                                       129:10-11         I, NR
                                       129:13-15         I, NR
130:23-131:09    401, 402, 403, 611,
                 BTS
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 723 of 845 PageID #: 30537




    ONT’s           Pac-Bio’s           Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to         Counter          Objections to      Counter
  Designations     ONT’s Initial       Designations         Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: KEHO, Kathryn (June 11, 2019)
131:25-132:05    401, 402, 403, 602, 132:6-7           I, NR
                 611, BTS
132:20-132:25    401, 402, 403, 602, 133:1-4           I, NR
                 611, BTS
133:23-134:09    401, 402, 403, 602,
                 611, BTS
134:11-134:17    401, 402, 403, 602,
                 611, BTS
134:19-136:05    401, 402, 403, 602, 136:11-137:14     I, NR
                 611, BTS            137:16            NR
                                     137:18-21         NR
138:07-139:10    401, 402, 403, 602,
                 611, BTS, I
139:11-139:11    401, 402, 403, 611,
                 BTS
139:13-140:12    401, 402, 403, 611,
                 BTS
142:21-143:04    401, 402, 403, 602, 143:5-6           NR
                 611, BTS            143:8             NR
                                     143:10-11         NR
                                     143:13-14         NR
                                     143:16-18         NR
144:08-144:16    401, 402, 403, 602,
                 611, BTS
151:02-151:04    401, 402, 403, 611, 149:2-5           NR
                 MIS, BTS            149:7-23          NR
                                     150:6-7           I, NR
                                     150:9-25          I, NR
151:07-151:10    401, 402, 403, 611, 151:12            I, NR
                 MIS, BTS            151:14-17         I, NR
                                     151:19-20         NR
                                     151:22-152:4      NR
                                     152:6-7           NR
                                     152:9-10          NR
152:18-152:23    401, 402, 403, 611,
                 BTS
153:06-153:09    401, 402, 403, 611, 153:10-12         NR
                 BTS                 153:14-22         NR
153:24-155:01    401, 402, 403, 611,
                 BTS
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 724 of 845 PageID #: 30538




    ONT’s           Pac-Bio’s           Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to         Counter          Objections to      Counter
  Designations     ONT’s Initial       Designations         Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: KEHO, Kathryn (June 11, 2019)
155:05-156:02    401, 402, 403, 611,
                 BTS
156:06-156:23    401, 402, 403, 611,
                 BTS
157:02-158:07    401, 402, 403, 611,
                 BTS
159:15-159:23    401, 402, 403, 611,
                 BTS
159:24-160:08    401, 402, 403, 611, 160:16-22         NR
                 BTS                 160:24-161:2      NR
163:23-164:11    401, 402, 403, 611,
                 BTS (164:1-11)
168:20-168:22    401, 402, 403, 611,
                 BTS
168:23-169:23    401, 402, 403, 611,
                 BTS
170:01-170:01    401, 402, 403, 611,
                 BTS
170:05-171:24    401, 402, 403, 611,
                 BTS (170:5-
                 171:20); 401, 402,
                 403, 602, 611, 701,
                 702, BTS (171:21-
                 24)
172:01-173:07    401, 402, 403, 602,
                 611, 701, 702, BTS
173:09-173:11    401, 402, 403, 602,
                 611, 701, 702, BTS,
                 I
173:13-174:14    401, 402, 403, 602, 174:22-175:5      NR
                 611, 701, 702, BTS, 175:7-176:15      NR
                 I
176:19-177:02    401, 402, 403, 611,
                 BTS
180:11-180:18    401, 402, 403, 611,
                 BTS
181:13-181:19    BTS, 401, 402, 403, 181:20-21         NR
                 611                 181:23-24         NR
                                     182:1-12          NR
                                     182:14-17         H, NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 725 of 845 PageID #: 30539




    ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
     Initial       Objections to            Counter       Objections to      Counter
  Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: KEHO, Kathryn (June 11, 2019)
182:21-183:03    401, 402, 403, 611, 183:4-185:22      NR
                 BTS, I              185:24-25         NR
                                     186:2-3           NR
186:19-186:20    401, 402, 403, 611,
                 BTS
186:22-187:02    401, 402, 403, 611,
                 BTS
187:04-187:06    401, 402, 403, 611, 187:8-10          NR
                 BTS                 187:13-14         NR
                                     188:19-189:5      NR
                                     189:7-8           I, NR
                                     189:24-190:7      H, I, NR
                                     190:12-14         H, I, NR
                                     190:16-19         H, I, NR

191:17-191:21    401, 402, 403, 611,   191:6-10          NR
                 BTS                   191:12-15         NR
                                       192:3-11          I, NR
193:21-194:01    401, 402, 403, 611,
                 BTS
206:11-206:13    401, 402, 403, 611,   204:1-205:7       NR
                 BTS                   205:9-206:5       NR
206:15-206:16    401, 402, 403, 611,
                 BTS
206:18-206:20    401, 402, 403, 611,
                 BTS
206:23-206:24    401, 402, 403, 611,
                 BTS
207:01-207:06    401, 402, 403, 611,
                 BTS
207:07-207:09    BTS, 401, 402, 403,
                 602, 611, 701, 702
207:11-207:12    BTS, 401, 402, 403,   209:4-5           NR
                 602, 611, 701, 702    209:7             NR
                                       209:9-20          I, NR
                                       210:4-5           NR
                                       210:7-10          NR
                                       210:17-24         NR
212:09-212:11    401, 402, 403, 602,
                 611, 701, 702, BTS
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 726 of 845 PageID #: 30540




     ONT’s           Pac-Bio’s              Pac-Bio’s         ONT’s        ONT’s Counter-
      Initial       Objections to            Counter       Objections to      Counter
   Designations     ONT’s Initial          Designations      Pac-Bio’s      Designations
                    Designations                             Counter
                                                           Designations
                          Witness: KEHO, Kathryn (June 11, 2019)
212:13-212:24     401, 402, 403, 602,
                  611, 701, 702, BTS



     ONT’s           Pac-Bio’s              Pac-Bio’s        ONT’s         ONT’s Counter-
      Initial       Objections to            Counter     Objections to        Counter
   Designations     ONT’s Initial          Designations     Pac-Bio’s       Designations
                    Designations                            Counter
                                                          Designations
                         Witness: KORLACH, Jonas (June 13, 2019)
4:20-4:21

5:08-5:19         403

12:25-13:10                             12:7-12:19        NR
                                        13:11-23          NR
                                        14:6-9            NR
                                        14:20-15:3        NR
                                        15:13-15          I, NR
                                        16:11-22          NR
                                        17:5-12           NR
17:19-18:15                             19:1-2            NR
                                        19:4-25           NR
                                        20:11-13          NR
                                        20:15-19          NR
21:22-22:08       611, 401, 402, 403

22:10-22:21       611, CP, 401, 402,
                  403
22:23-23:02       611, CP, 401, 402,    23:8-9            NR
                  403                   23:11-17          NR
                                        23:19-25          NR
                                        24:2-8            NR
                                        24:10-12          NR
27:03-27:10       MIS, 611, 401, 402,
                  403, 701, 702
27:12-27:16       MIS, 611, 401, 402,
                  403, 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 727 of 845 PageID #: 30541




    ONT’s           Pac-Bio’s              Pac-Bio’s        ONT’s       ONT’s Counter-
     Initial       Objections to            Counter     Objections to      Counter
  Designations     ONT’s Initial          Designations     Pac-Bio’s     Designations
                   Designations                            Counter
                                                         Designations
                        Witness: KORLACH, Jonas (June 13, 2019)
27:18-27:20      MIS, 611, 401, 402,
                 403, 701, 702
27:22-27:24      MIS, 611, 401, 402, 28:1-6           NR
                 403, 701, 702       28:8-11          NR
31:02-31:04      401, 402, 403       30:8-21          NR
                                     30:23-25         NR
                                     31:5-32:6        NR
32:07-32:07      611, 401, 402, 403

32:09-32:09      611, 401, 402, 403

32:11-32:12      611, 401, 402, 403,
                 602
32:14-32:15      611, 401, 402, 403,
                 602
32:17-32:18      611, 401, 402, 403

32:20-32:20      611, 401, 402, 403

33:01-33:10      611, 401, 402, 403,
                 602
33:12-33:18      611, 401, 402, 403,
                 602
48:01-48:03      611, 401, 402, 403,   46:7-9            NR
                 602, 701, 702         46:11-47:5        NR
                                       47:7-25           NR
48:05-48:25      611, 401, 402, 403,
                 602, 701, 702
49:02-49:05      611, 401, 402, 403,
                 602, 701, 702
49:07-49:20      611, 401, 402, 403,   49:22-24          NR
                 602, 701, 702         50:1-12           NR
50:13-50:16      I, 611, 401, 402,
                 403, 602, 701, 702
50:19-51:02      I, 611, 401, 402,
                 403, 602, 701, 702
                 (50:19-50:22);
                 50:23-51:02 (CP,
                 611, 401, 402, 403,
                 602, 701, 702)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 728 of 845 PageID #: 30542




    ONT’s           Pac-Bio’s           Pac-Bio’s            ONT’s        ONT’s Counter-
     Initial       Objections to         Counter          Objections to      Counter
  Designations     ONT’s Initial       Designations         Pac-Bio’s      Designations
                   Designations                             Counter
                                                          Designations
                         Witness: KORLACH, Jonas (June 13, 2019)
51:04-51:19      CP, 611, 401, 402,
                 403, 602, 701, 702
51:21-52:14      CP, 611, 401, 402,
                 403, 602, 701, 702
52:16-52:24      CP, 611, 401, 402,
                 403, 602, 701, 702
53:01-53:04      CP, 611, 401, 402,
                 403, 602, 701, 702
53:06-53:15      CP, 611, 401, 402,
                 403, 602, 701, 702
53:17-53:19      CP, 611, 401, 402,
                 403, 602, 701, 702
53:21-54:06      CP, 611, 401, 402,
                 403, 602, 701, 702
54:08-55:12      CP, 611, 401, 402,
                 403, 602, 701, 702
55:14-56:13      CP, 611, 401, 402,
                 403, 602, 701, 702
56:15-56:20      611, 401, 402, 403,
                 CP, 602, 701, 702
56:23-57:09      611, 401, 402, 403,
                 CP, 602, 701, 702
60:25-61:03      403, 602            58:17-20          NR
                                     58:22-59:13       NR
                                     60:1-12           NR
                                     60:14-17          NR
                                     61:4-10           NR
                                     61:12-62:16       NR
                                     62:18-63:17       NR
63:24-64:03      I, 611, MIS, 401,
                 402, 403
64:06-64:16      I, 611, MIS, 401,
                 402, 403
67:05-67:07      403                 65:20-21          NR
                                     65:23-66:7        NR
                                     66:9-15           NR
                                     66:17-67:3        NR
                                     67:16-17          I, NR
                                     67:19-68:2        I, NR
                                     68:4-8            I, NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 729 of 845 PageID #: 30543




    ONT’s           Pac-Bio’s              Pac-Bio’s        ONT’s       ONT’s Counter-
     Initial       Objections to            Counter     Objections to      Counter
  Designations     ONT’s Initial          Designations     Pac-Bio’s     Designations
                   Designations                            Counter
                                                         Designations
                        Witness: KORLACH, Jonas (June 13, 2019)
67:09-67:10      403

67:11-67:14      403

68:10-68:11      611, 401, 402, 403,
                 602, 701, 702
68:13-69:03      403

69:07-69:12      403

69:13-70:17      403 (69:13-70:11);    70:18-73:1        I, NR
                 403, I (70:12-
                 70:17)
81:08-81:24      401, 402, 403         78:14-19          I, NR
                                       80:4-81:7         I
                                       82:3-8            I, NR
                                       82:14-19          NR
                                       82:21-24          NR
                                       83:1-24           NR
                                       84:1-24           NR
88:04-88:15      401, 402, 403, 602    85:20-86:6        NR
                                       86:8-87:13        NR
                                       87:15-88:2        NR
                                       88:16-25          NR
                                       89:2-11           NR
92:08-92:17      403                   92:18-94:13       NR
                                       94:16-95:16       NR
95:18-97:05      MIS, 611, 403

97:07-97:08

97:11-98:12      (98:10-98:12) MIS,
                 611, 403
98:15-98:20      (98:15-98:17) MIS,    98:24-99:14       NR, NARR
                 611, 403; (98:18-
                 98:20) 611, 401,
                 402, 403, I
99:16-99:20      MIS, 611, 403

99:22-100:10     MIS, 611, 403         100:12-101:11     NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 730 of 845 PageID #: 30544




    ONT’s            Pac-Bio’s             Pac-Bio’s        ONT’s       ONT’s Counter-
     Initial        Objections to           Counter     Objections to      Counter
  Designations      ONT’s Initial         Designations     Pac-Bio’s     Designations
                    Designations                           Counter
                                                         Designations
                        Witness: KORLACH, Jonas (June 13, 2019)
101:12-101:22    403, 611, 401, 402

101:24-102:20    403                   102:21-25         NR

104:04-104:10    611, 403

108:18-109:01

109:03-109:23    401, 402, 403, 602
                 (109:03-19); 401,
                 402, 403, 602, I
                 (109:20-23)
110:11-110:20    403

110:22-111:04    403, 611, 401, 402,
                 602, 701, 702
111:06-111:14    403, 611, 401, 402,
                 602, 701, 702
111:16-111:24    401, 402, 403         111:25-112:1      NR
                                       112:3-10          NR
                                       112:12-113:4      NR
113:06-113:10    I, 403

113:25-114:02

114:15-114:22    401, 402, 403, 602

118:10-118:17    403                   118:18-119:5      NR
                                       119:7-13          NR
                                       129:16-22         NR
131:17-132:10    401, 402, 403, I      132:17-23

141:12-141:13    611, 401, 402, 403

141:15-141:17    611, 401, 402, 403,
                 I
142:12-142:15    401, 402, 403

143:17-143:19    611, 401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 731 of 845 PageID #: 30545




    ONT’s           Pac-Bio’s              Pac-Bio’s        ONT’s       ONT’s Counter-
     Initial       Objections to            Counter     Objections to      Counter
  Designations     ONT’s Initial          Designations     Pac-Bio’s     Designations
                   Designations                            Counter
                                                         Designations
                        Witness: KORLACH, Jonas (June 13, 2019)
143:21-143:21    611, 401, 402, 403

144:18-144:19    611, 401, 402, 403

144:21-144:24    611, 401, 402, 403    144:8-10          NR
                                       144:12-16         NR
145:01-145:02    611, 401, 402, 403

145:04-145:04    611, 401, 402, 403

145:06-145:07    611, 401, 402, 403

145:09-145:09    611, 401, 402, 403    145:11-12         NR
                                       145:14-19         NR
                                       145:21-22         NR
                                       145:24-146:6      NR
                                       146:8-11          NR
146:13-146:14    611, 401, 402, 403

146:16-146:16    611, 401, 402, 403

146:18-146:19    611, 401, 402, 403

146:21-146:22    611, 401, 402, 403

146:24-147:01    611, 401, 402, 403

147:03-147:04    611, 401, 402, 403

147:23-148:02    611, 401, 402, 403

148:04-148:05    611, 401, 402, 403    148:15-20         NR
                                       148:22-149:1      NR
149:03-149:07    611, 401, 402, 403,
                 602
149:10-149:14    611, 401, 402, 403,
                 602
149:16-149:19    611, 401, 402, 403

149:21-149:22    611, 401, 402, 403    150:9-11          NR
                                       150:16-22         NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 732 of 845 PageID #: 30546




    ONT’s           Pac-Bio’s             Pac-Bio’s         ONT’s       ONT’s Counter-
     Initial       Objections to           Counter      Objections to      Counter
  Designations     ONT’s Initial         Designations      Pac-Bio’s     Designations
                   Designations                            Counter
                                                         Designations
                        Witness: KORLACH, Jonas (June 13, 2019)
                                    150:25-151:9      NR
                                    151:11-12         NR
                                    151:14            NR
                                    151:16-18         NR
                                    151:20-152:4      NR
                                    154:5-6           NR
                                    154:8-15          NR
                                    171:22-172:15     NR
                                    172:18-173:2      NR
                                    173:4-5           NR
                                    173:7-12          NR
                                    174:3-6           NR
                                    180:4-5           NR
                                    180:7-17          NR
                                    180:25-181:4      NR
                                    181:10            NR
181:11-182:04    611, 401, 402, 403

182:05-182:05    611, 401, 402, 403

182:07-182:23    401, 402, 403        182:24-183:1      I, NR
                                      183:3-17          I, NR
                                      183:19-24         NR
                                      184:2             NR
                                      184:4-15          NR
                                      185:2-14          I, NR
185:15-185:16    611, 401, 402, 403

185:18-185:18    611, 401, 402, 403   185:20-186:6      NR
                                      186:14-16         NR
                                      186:18-21         NR
                                      187:4-9           NR
                                      187:16-18         NR
                                      187:20-21         NR
188:08-188:11    I, 602, 701, 702,
                 611, 401, 402, 403
188:14-188:19    611, 401, 402, 403

188:21-188:24    611, 401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 733 of 845 PageID #: 30547




     ONT’s             Pac-Bio’s              Pac-Bio’s        ONT’s         ONT’s Counter-
      Initial         Objections to            Counter     Objections to        Counter
   Designations       ONT’s Initial          Designations     Pac-Bio’s       Designations
                      Designations                            Counter
                                                            Designations
                           Witness: KORLACH, Jonas (June 13, 2019)
189:01-189:04       611, 602, 401, 402,
                    403
189:07-189:11       611, 602, 401, 402,
                    403
189:13-189:14       I

189:20-189:22       I, 611, 401, 402,
                    403, 602
191:07-191:16       403, 401, 402, 403    191:25            NR
                                          192:1-3           NR
                                          192:5-17          NR
                                          193:20-22         I, NR
                                          193:25-194:2      I, NR
                                          194:17-195:1      I, NR
                                          195:4-9           I, NR
                                          195:11-17         I, NR
                                          197:3-9           NR
                                          197:11            NR
                                          197:13            NR
                                          197:15-25         NR
                                          198:9-13          NR
                                          200:21-22         NR
                                          200:24-201:4      NR
201:22-201:23       401, 402, 403, 602,
                    701, 702
201:25-202:04       401, 402, 403, 602,
                    701, 702



     ONT’s             Pac-Bio’s              Pac-Bio’s        ONT’s         ONT’s Counter-
      Initial         Objections to            Counter       Objections to      Counter
   Designations       ONT’s Initial          Designations     Pac-Bio’s       Designations
                      Designations                             Counter
                                                             Designations
                  Witness: MAXHAM, Kenneth (May 9, 2019)
6:21-6:23

7:06-7:21           403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 734 of 845 PageID #: 30548




    ONT’s             Pac-Bio’s              Pac-Bio’s             ONT’s         ONT’s Counter-
     Initial         Objections to            Counter            Objections to      Counter
  Designations       ONT’s Initial          Designations          Pac-Bio’s       Designations
                     Designations                                  Counter
                                                                 Designations
                 Witness: MAXHAM, Kenneth (May 9, 2019)
12:10-13:19

21:10-21:13        401, 402, 403         19:23-20:2, 20:5-19,   NR
                                         20:21-21:1, 21:3-4
37:12-37:14        401, 402, 403

37:15-38:07        401, 402, 403         38:11-13               NR

38:09-38:09        401, 402, 403

38:14-38:16        611, 401, 402, 403,
                   CP
38:18-38:18        611, 401, 402, 403,
                   CP
38:20-38:21        611, 401, 402, 403,   38:25-39:2, 39:4-8     NR
                   701
38:23-38:23        611, 401, 402, 403,
                   701
39:11-39:17        401, 402, 403         40:8-10, 40:12-24      NR

48:09-48:12        611, 401, 402, 403,
                   CP, 701
48:14-50:09        611, 401, 402, 403,
                   CP, 701
50:10-51:11        401, 402, 403         51:12-22               NR

55:01-55:11        401, 402, 403

55:13-55:25        401, 402, 403

56:02-56:02        401, 402, 403

56:22-57:22        403 (56:22-57:7);
                   403 (57:8-13); 401,
                   402, 403 (57:14-
                   17); CP, 611, 401,
                   402, 403 (57:18-22)
57:24-58:11        CP, 611, 401, 402,
                   403
123:07-123:20      401, 402, 403       123:21-25, 124:2-12, NR
                                       124:14-25
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 735 of 845 PageID #: 30549




     ONT’s           Pac-Bio’s          Pac-Bio’s           ONT’s       ONT’s Counter-
      Initial       Objections to        Counter        Objections to      Counter
   Designations     ONT’s Initial      Designations       Pac-Bio’s      Designations
                    Designations                           Counter
                                                        Designations
                        Witness: REAMEY, Robert (March 8, 2018)
6:20-6:20         LW, 403

7:11-7:14         LW, 403

9:02-9:22         LW, 403

10:02-10:08       LW, 403

10:11-10:20       LW, 403

13:07-13:15       LW, 403

13:20-14:10       LW, 403

14:13-14:15       LW, 403

14:17-15:05       LW, 403

16:03-16:07       LW, 403

16:08-16:18       LW, 403

16:19-17:02       LW, 403

17:07-17:23       LW, 403

18:03-18:04       LW, 403

18:09-19:22       LW, 403

19:23-23:11       LW, 403

24:04-24:20       LW, 403

24:22-25:06       LW, 403

25:09-26:13       LW, 403

27:03-27:13       LW, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 736 of 845 PageID #: 30550




    ONT’s           Pac-Bio’s              Pac-Bio’s       ONT’s       ONT’s Counter-
     Initial       Objections to            Counter    Objections to      Counter
  Designations     ONT’s Initial          Designations   Pac-Bio’s      Designations
                   Designations                           Counter
                                                       Designations
                       Witness: REAMEY, Robert (March 8, 2018)
27:19-27:22      LW, 403

28:22-30:03      LW, 403               30:4-9            NR

30:12-31:01      LW, 403

31:09-32:23      LW, 403, 602

34:03-37:11      LW, 403, 402

37:21-38:06      LW, 403, 402

38:22-39:07      LW, 403

39:20-40:05      LW, 403, 402

40:10-40:15      LW, 403, 402

41:05-41:17      LW, 403, 402

41:19-42:06      LW, 403, 402

42:09-43:10      LW, 403, 402

43:20-44:14      LW (43:20-44:14);
                 403,    402,    602
                 (43:20-44:3);
                 403, 402 (44:5-12);
                 402, 403 (44:13-14)
44:17-44:22      LW, 403, 402, 602,
                 702
45:24-46:06      LW (45:24-46:06);
                 403, 402 (45:24-
                 46:4); 403, 402,
                 602, 702 (46:5-6)
46:09-46:20      LW, 403, 402, 602

46:23-47:07      LW, 403, 402, 602

47:19-47:24      LW, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 737 of 845 PageID #: 30551




    ONT’s           Pac-Bio’s          Pac-Bio’s           ONT’s       ONT’s Counter-
     Initial       Objections to        Counter        Objections to      Counter
  Designations     ONT’s Initial      Designations       Pac-Bio’s      Designations
                   Designations                           Counter
                                                       Designations
                       Witness: REAMEY, Robert (March 8, 2018)
48:23-51:09      LW, 403

51:12-51:17      LW, 403

51:19-51:23      LW, 403

52:01-53:14      LW, 403

53:16-55:10      LW, 403

56:12-56:15      LW, 403

56:17-57:01      LW, 403

57:05-59:02      LW, 403

59:04-59:23      LW, 403

60:01-60:13      LW (60:1-13); 403
                 (60:1-13);     602
                 (60:3-13)
60:16-60:24      LW (60:16-24), 403
                 (60:16-24);    602
                 (60:16-20)
61:03-61:08      LW, 403

61:11-63:16      LW, 403

63:18-65:09      LW, 403

65:14-66:05      LW, 403

66:07-66:17      LW, 403

66:22-68:20      LW, 403

69:11-69:14      LW, 403

69:18-69:25      LW, 403

70:02-70:17      LW, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 738 of 845 PageID #: 30552




    ONT’s           Pac-Bio’s           Pac-Bio’s           ONT’s       ONT’s Counter-
     Initial       Objections to         Counter        Objections to      Counter
  Designations     ONT’s Initial       Designations       Pac-Bio’s      Designations
                   Designations                            Counter
                                                        Designations
                        Witness: REAMEY, Robert (March 8, 2018)
70:19-71:03      LW (70:19-71:03);
                 403 (70:19-71:3);
                 602 (70:23-71:3)
71:06-71:25      LW (71:06-71:25);
                 403 (71:6-71:25);
                 602 (71:6-7)
72:03-74:22      LW, 403

74:25-77:16      LW, 403

77:21-79:01      LW, 403

79:13-79:23      LW, 403

80:02-80:13      LW (80:2-13), 403
                 (80:2-13); 402, 702
                 (80:13)
80:16-82:12      LW (80:16-12), 403
                 (80:16-82:12); 402
                 702 (80:16-25)
82:16-83:10      LW (82:16-83:10),
                 403 (82:16-83:10);
                 402 (82:16-21)
83:13-83:15      LW, 403

83:19-85:08      LW, 403

85:10-87:17      LW, 403

88:10-88:14      LW, 403, 602

88:16-88:19      LW, 403, 602

88:24-89:15      LW, 403

89:18-90:11      LW, 403

90:14-90:20      LW, 403

91:06-91:10      LW, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 739 of 845 PageID #: 30553




    ONT’s           Pac-Bio’s             Pac-Bio’s        ONT’s       ONT’s Counter-
     Initial       Objections to           Counter     Objections to      Counter
  Designations     ONT’s Initial         Designations    Pac-Bio’s      Designations
                   Designations                           Counter
                                                       Designations
                       Witness: REAMEY, Robert (March 8, 2018)
91:13-91:14      LW, 403

91:16-92:21      LW, 403

92:24-93:21      LW, 403       (92:24-
                 93:21); 602   (93:19-
                 21)
93:24-95:09      LW, 403       (93:24-
                 95:9); 602    (93:24-
                 94:7)
95:14-97:16      LW, 403

97:18-98:22      LW, 403

98:24-99:07      LW, 403

99:10-100:6      LW, 403 (99:10-
                 100:6); 602 (100:1-
                 6)
100:12-100:24    LW, 403 (100:12-
                 100:24);       602
                 (100:12-20)
101:01-101:09    LW, 403

101:23-102:08    LW, 403

102:14-104:03    LW, 403

104:06-105:11    LW, 403

106:01-107:10    LW, 403

107:13-107:24    LW, 403

108:06-109:04    LW, 403

109:14-110:09    LW, 403

110:20-111:16    LW, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 740 of 845 PageID #: 30554




     ONT’s           Pac-Bio’s           Pac-Bio’s          ONT’s        ONT’s Counter-
      Initial       Objections to         Counter       Objections to       Counter
   Designations     ONT’s Initial       Designations      Pac-Bio’s       Designations
                    Designations                           Counter
                                                        Designations
                        Witness: REAMEY, Robert (March 8, 2018)
111:18-112:09     LW, 403

113:03-115:04     LW, 403

115:07-115:11     LW, 403

115:21-118:06     LW, 403

118:10-119:04     LW, 403

119:06-119:20     LW, 403




     ONT’s           Pac-Bio’s           Pac-Bio’s           ONT’s       ONT’s Counter-
      Initial       Objections to         Counter        Objections to      Counter
   Designations     ONT’s Initial       Designations       Pac-Bio’s      Designations
                    Designations                            Counter
                                                         Designations
                       Witness: REAMEY, Robert (October 16, 2019)
5:02-5:04         LW

7:16-8:15         LW

8:16-10:10        LW

10:17-11:08       LW

11:10-11:13       LW

12:15-12:18       LW

16:10-18:01       LW

18:23-19:01       LW, 402, 403

19:03-20:18       LW

20:19-20:25       LW
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 741 of 845 PageID #: 30555




    ONT’s           Pac-Bio’s          Pac-Bio’s            ONT’s       ONT’s Counter-
     Initial       Objections to        Counter         Objections to      Counter
  Designations     ONT’s Initial      Designations        Pac-Bio’s      Designations
                   Designations                            Counter
                                                        Designations
                      Witness: REAMEY, Robert (October 16, 2019)
21:01-21:14      LW, I

21:16-21:16      LW, I             21:23-22:12
                                   22:22-23:15
                                   23:22-24:12
30:07-30:10      LW                29:12-15            NR

30:12-32:21      LW

32:22-33:18      LW

33:19-35:23      LW

36:03-37:07      LW

37:24-38:13      LW

39:13-39:19      LW

40:11-40:16      LW

40:17-40:22      LW, 403

40:24-40:24      LW, 403

41:06-41:19      LW, 403

41:21-42:08      LW, 403

42:09-43:10      LW, 403

44:01-44:03      LW, 403

44:07-44:19      LW, 403

54:02-54:08      LW, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 742 of 845 PageID #: 30556




     ONT’s           Pac-Bio’s              Pac-Bio’s       ONT’s        ONT’s Counter-
      Initial       Objections to            Counter     Objections to      Counter
   Designations     ONT’s Initial          Designations    Pac-Bio’s      Designations
                    Designations                            Counter
                                                          Designations
                          Witness: SORENSON, Jon (May 24, 2019)
5:10-5:11

5:17-6:11         403

17:14-17:18

18:14-18:22                             18:23-19:4; 30:2-14   NR

33:14-33:25       403

34:02-34:02       403

34:04-34:05       611, 401, 402, 403

34:07-34:13       611, 401, 402, 403

34:15-34:23       611, 401, 402, 403

34:25-35:06       611, 401, 402, 403

43:23-44:16       403, 401, 402
                  (43:23-44:15); 611,
                  401, 402, 403, 403,
                  701 (44:16)
44:18-44:18       611, 401, 402, 403,
                  701
45:08-45:12       I

45:14-45:19       403, 401,           45:24, 46:1, 46:3-10    NR
                  402(45:14-18); 611,
                  401, 402, 403, 701,
                  602 (45:19)
45:21-45:22       611, 401, 402, 403,
                  701, 602
46:11-46:18       403, 401, 402

46:22-46:23       611, 401, 402, 403,
                  701, 602
46:25-46:25       611, 401, 402, 403,
                  701, 602
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 743 of 845 PageID #: 30557




    ONT’s           Pac-Bio’s              Pac-Bio’s       ONT’s        ONT’s Counter-
     Initial       Objections to            Counter     Objections to      Counter
  Designations     ONT’s Initial          Designations    Pac-Bio’s      Designations
                   Designations                            Counter
                                                         Designations
                         Witness: SORENSON, Jon (May 24, 2019)
47:02-47:13      403, 401, 402
                 (47:2-12); 611, 401,
                 402, 403, 403, 701,
                 602 (47:13)
47:15-47:17      611, 401, 402, 403,
                 701, 602
47:19-47:25      401, 402, 403
                 (47:19-24); 611,
                 401, 402, 403, 701
                 (47:25)
48:02-48:03      611, 401, 402, 403,
                 701
48:05-48:07      611, 401, 402, 403,
                 701
48:09-48:20      611, 401, 402, 403,
                 403, 701 (48:9-17);
                 611, 401, 402, 403,
                 403, 701 (48:19-20)
48:22-49:06      611, 401, 402, 403,
                 701
50:11-50:14      403, 401, 402

50:16-50:21      401, 402, 403
                 (50:16-17); 611,
                 403, 401, 402, 701,
                 702 (50:19-21)
50:23-51:09      611, 403, 401, 402,
                 701, 702
51:12-51:12      611, 401, 402, 403,
                 701, 702
51:14-51:19      611, 403, 401, 402,
                 701, 702
51:21-51:22      611, 401, 402, 403

51:24-51:24      611, 401, 402, 403

52:01-52:03      611, 401, 402, 403    52:4-5, 52:7-12,   NR
                                       52:14-15
54:19-54:21      401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 744 of 845 PageID #: 30558




    ONT’s           Pac-Bio’s             Pac-Bio’s        ONT’s        ONT’s Counter-
     Initial       Objections to           Counter      Objections to      Counter
  Designations     ONT’s Initial         Designations     Pac-Bio’s      Designations
                   Designations                            Counter
                                                         Designations
                         Witness: SORENSON, Jon (May 24, 2019)
54:22-54:24      611, 401, 402, 403

55:01-55:01      611, 401, 402, 403

55:03-55:05      611, 401, 402, 403

55:07-55:12      611, 401, 402, 403

55:14-55:22      401, 402, 403

55:23-55:25      401, 402, 403

56:01-56:08      401, 402, 403
                 (56:1-6) 611, 401,
                 402, 403 (56:7-8)
56:10-56:11      611, 401, 402, 403

56:13-56:17      401, 402, 403
                 (56:13-15); 611,
                 401, 402, 403
                 (56:16-17)
56:19-56:20      611, 401, 402, 403

56:22-57:02      401, 402, 403
                 (56:22-56:24), 611
                 (56:25-57:2)
57:09-57:10      401, 402, 403, 611

57:12-57:12      401, 402, 403, 611

57:14-57:16      401, 402, 403, 611

57:18-57:18      401, 402, 403, 611

57:20-57:22      401, 402, 403, 611   58:2-5, 58:7-12       NR

57:24-57:25      401, 402, 403, 611

59:17-59:21      611, 401, 402, 403   58:14-17, 58:19-25,   NR, NARR
                                      59:2-5, 59:7-10,
                                      59:12-16
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 745 of 845 PageID #: 30559




     ONT’s            Pac-Bio’s             Pac-Bio’s       ONT’s          ONT’s Counter-
      Initial        Objections to           Counter     Objections to        Counter
   Designations      ONT’s Initial         Designations    Pac-Bio’s        Designations
                     Designations                           Counter
                                                          Designations
                          Witness: SORENSON, Jon (May 24, 2019)
59:24-59:25       611, 401, 402, 403

60:02-60:07       401, 402, 403         60:8-13, 60:15-20,    NR
                                        60:22-24, 61:1-11
62:07-62:17       401, 402, 403         62:22-63:3; 63:5-17   NR
                  (62:7-12); 611, 403
                  (62:13-17)
62:19-62:20       611, 401, 402, 403

63:20-63:23       611, 401, 402, 403

63:25-63:25       611, 401, 402, 403

64:02-64:06       611, 401, 402, 403

64:08-64:09       611, 401, 402, 403




     ONT’s            Pac-Bio’s             Pac-Bio’s         ONT’s        ONT’s Counter-
      Initial        Objections to           Counter       Objections to      Counter
   Designations      ONT’s Initial         Designations      Pac-Bio’s      Designations
                     Designations                             Counter
                                                           Designations
                           Witness: TRAVERS, Kevin (May 22, 2019)
7:14-7:16

7:19-7:19         403, I

8:01-8:12         401, 402, 403         8:13                  NR
                                        8:15-20               NR
                                        8:22-24               NR
                                        9:9-10                NR
                                        9:12                  NR
                                        9:18-10:8             NR
                                        10:23-24              NR
                                        11:1-11:2             NR
11:14-11:18       401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 746 of 845 PageID #: 30560




    ONT’s           Pac-Bio’s             Pac-Bio’s        ONT’s        ONT’s Counter-
     Initial       Objections to           Counter      Objections to      Counter
  Designations     ONT’s Initial         Designations     Pac-Bio’s      Designations
                   Designations                            Counter
                                                        Designations
                        Witness: TRAVERS, Kevin (May 22, 2019)
11:20-11:20      401, 402, 403

12:01-12:16      401, 402, 403

12:17-12:21      401, 402, 403
                 (12:17-19); 611,
                 403 (12:20-21)
12:23-12:25      611, 401, 402, 403   13:4-8
                                      13:10-13
                                      13:24-25          NR
                                      14:2-3            NR
                                      14:5-14           NR
14:15-14:18      401, 402, 403

14:24-15:01      611, 401, 402, 403

15:03-15:04      611, 401, 402, 403

34:02-34:05      I, 611, 401, 402,
                 403
34:19-34:24      611, 401, 402, 403

35:01-35:02      611, 401, 402, 403

35:04-35:09      611, 401, 402, 403

35:11-35:11      611, 401, 402, 403

35:21-35:23      611, 401, 402, 403

35:25-36:03      611, 401, 402, 403
                 (36:2-3)
36:05-36:08      611, 401, 402, 403
                 (36:5), (36:7-8)
36:10-36:12      611, 401, 402, 403   36:14-37:3        NR

37:07-37:10      611, 401, 402, 403

37:12-37:12      611, 401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 747 of 845 PageID #: 30561




     ONT’s           Pac-Bio’s             Pac-Bio’s        ONT’s         ONT’s Counter-
      Initial       Objections to           Counter      Objections to       Counter
   Designations     ONT’s Initial         Designations     Pac-Bio’s       Designations
                    Designations                            Counter
                                                         Designations
                         Witness: TRAVERS, Kevin (May 22, 2019)
42:21-43:01       611, 401, 402, 403,
                  403 (42:21-24);
                  403, 701 (42:25-
                  43:1)
43:03-43:09       611, 401, 402, 403,
                  701
43:11-43:11       611, 401, 402, 403,
                  701
72:11-73:05       401, 402, 403       73:16-20         NR
                                      73:22-24
76:04-76:12       401, 402, 403

79:15-80:03       401, 402, 403
                  (79:15-24); 611,
                  401, 402, 403
                  (79:25-80:3)
80:05-80:10       611, 401, 402, 403   80:12-17

81:20-82:09       401, 402, 403        82:10-12

89:18-90:10       401, 402, 403




      ONT’s            Pac-Bio’s            Pac-Bio’s         ONT’s       ONT’s Counter-
                                                                             Counter
      Initial       Objections to           Counter       Objections to
                                                                           Designations
   Designations     ONT’s Initial         Designations     Pac-Bio’s
                    Designations                            Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
6:18-7:09         LW
7:10-7:20         LW, 401, 402, 403,   7:21-9:9          NR
                  BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 748 of 845 PageID #: 30562




      ONT’s           Pac-Bio’s             Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                              Counter
      Initial       Objections to            Counter       Objections to
                                                                            Designations
   Designations     ONT’s Initial          Designations     Pac-Bio’s
                    Designations                             Counter
                                                           Designations
                         Witness: TURNER, Stephen (July 9, 2019)
9:10-9:14         LW, IH, 701, 702,
                  401, 402, 403, BTS,
                  611
9:17-9:25         LW, IH, 701, 702,
                  401, 402, 403, BTS,
                  611
10:02-10:08       LW, IH, 701, 702,
                  401, 402, 403, BTS,
                  611
10:16-10:23       LW, 401, 402, 403,
                  IH, BTS, 611
10:24-12:14       LW, 401, 402, 403,
                  BTS, 611 (10:24-
                  12:14); IH (10:24-
                  11:6)
12:15-12:20       LW, 401, 402, 403,    12:21-25          NR
                  BTS, 611
13:01-13:06       LW, 403
13:07-13:17       LW, 401, 402, 403,
                  BTS, 611
13:18-13:25       LW, 401, 402, 403,
                  BTS, 611
14:01-14:10       LW, 401, 402, 403,
                  BTS, 611
14:11-14:17       LW, 401, 402, 403,
                  BTS, 611
14:18-15:01       LW, 401, 402, 403,
                  BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 749 of 845 PageID #: 30563




     ONT’s           Pac-Bio’s             Pac-Bio’s         ONT’s       ONT’s Counter-
                                                                            Counter
     Initial       Objections to           Counter       Objections to
                                                                          Designations
  Designations     ONT’s Initial         Designations     Pac-Bio’s
                   Designations                            Counter
                                                         Designations
                        Witness: TURNER, Stephen (July 9, 2019)
15:02-15:09      LW, 401, 402, 403,
                 BTS, 611
15:10-15:21      LW, 401, 402, 403,
                 BTS, 611
15:22-16:08      LW, 401, 402, 403,
                 BTS, 611
16:09-16:16      LW, 401, 402, 403,
                 BTS, 611
16:17-16:18      LW, 401, 402, 403,   16:19-17:7        NR
                 BTS, 611
17:08-17:12      LW, 401, 402, 403,   17:13-18:5        NR
                 BTS, 611
18:21-19:17      LW, 401, 402, 403,
                 BTS, 611
19:23-19:24      LW, 401, 402, 403,
                 BTS, 611
19:25-20:01      LW, 401, 402, 403,
                 BTS, 611
20:02-20:04      LW, 401, 402, 403,
                 BTS, 611
20:05-20:12      LW, 401, 402, 403,
                 BTS, 611
20:14-20:20      LW, 401, 402, 403,
                 BTS, 611
20:24-21:05      LW, 401, 402, 403,
                 BTS, 611
21:13-21:25      LW, 401, 402, 403,   22:5-10           NR
                 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 750 of 845 PageID #: 30564




     ONT’s           Pac-Bio’s             Pac-Bio’s            ONT’s    ONT’s Counter-
                                                                            Counter
     Initial       Objections to           Counter       Objections to
                                                                          Designations
  Designations     ONT’s Initial         Designations     Pac-Bio’s
                   Designations                            Counter
                                                         Designations
                        Witness: TURNER, Stephen (July 9, 2019)
22:12-23:19      LW, 401, 402, 403
                 (22:12-23:19);
                 BTS, 611 (23:7-19)
23:20-24:08      LW, 401, 402, 403,   24:10-22          NR
                 BTS, 611
25:08-25:16      LW, 401, 402, 403,   25:17-21          NR
                 BTS, 611
25:25-26:14      LW, 401, 402, 403,
                 BTS, 611
26:15-26:24      LW, 401, 402, 403,
                 BTS, 611
27:02-27:12      LW, 401, 402, 403,
                 BTS, 611
27:13-27:24      LW, 401, 402, 403,   27:25-28:8        NR
                 BTS, 611
28:10-28:15      LW, 401, 402, 403,   28:20-29:8        I, NR
                 BTS, 611
                                      33:7-22           NR
                                      34:3-5            NR
                                      34:7-11           NR
                                      34:13-21          NR
34:23-36:24      LW, 401, 402, 403,
                 BTS, 611
37:03-37:09      LW, 401, 402, 403,
                 BTS, 611
37:10-37:25      LW, 401, 402, 403,
                 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 751 of 845 PageID #: 30565




     ONT’s            Pac-Bio’s            Pac-Bio’s            ONT’s    ONT’s Counter-
                                                                            Counter
     Initial       Objections to           Counter       Objections to
                                                                          Designations
  Designations     ONT’s Initial         Designations     Pac-Bio’s
                   Designations                            Counter
                                                         Designations
                        Witness: TURNER, Stephen (July 9, 2019)
38:01-38:11      LW, 401, 402, 403,   38:12-24          NR
                 BTS, 611
38:25-39:04      LW, 401, 402, 403,   39:5-12           NR
                 BTS, 611
40:07-40:24      LW, 401, 402, 403,   42:3-12           NR
                 BTS, 611
                                      42:20-23          NR
42:24-43:08      LW, 401, 402, 403
43:09-43:18      LW, 401, 402, 403    43:19-24          NR
                                      44:12-45:14       NR
45:15-45:22      LW
45:23-46:07      LW, 611, 401, 402,   46:9-48:2         NR
                 403
48:03-50:03      LW (48:3-50:3);
                 611, 403 (49:8-
                 50:3)
50:05-50:12      LW, 611, 403         50:13-51:21       NR
                                      51:23-52:15       NR
52:16-52:25      LW
53:01-53:12      LW
53:13-53:15      LW
53:16-54:04      LW, 401, 402, 403    54:5-24           I, NR
                                      55:5-20           I, NR
56:01-56:05      LW, 401, 402, 403,
                 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 752 of 845 PageID #: 30566




     ONT’s            Pac-Bio’s            Pac-Bio’s            ONT’s     ONT’s Counter-
                                                                             Counter
     Initial       Objections to           Counter        Objections to
                                                                           Designations
  Designations     ONT’s Initial         Designations      Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
56:06-56:09      LW, 401, 402, 403,
                 BTS, 611
57:01-57:17      LW, 401, 402, 403,
                 BTS, 611
57:18-57:25      LW, 401, 402, 403,   58:19-59:3        NR
                 BTS, 611
59:04-59:06      LW, I, 401, 402,     59:13-17          NR
                 403, BTS, 611
                                      59:19-60:11       NR
60:12-60:17      LW, 401, 402, 403,
                 BTS, 611
60:18-60:23      LW, 401, 402, 403,
                 BTS, 611
60:24-62:03      LW, 401, 402, 403
62:04-62:17      LW, 401, 402, 403
62:18-63:02      LW, 401, 402, 403
63:03-63:17      LW, 401, 402, 403
63:18-64:08      LW, 401, 402, 403    64:9-65:1         NR
65:02-65:20      LW, 401, 402, 403    65:21-66:5        I, NR
66:06-66:25      LW, 401, 402, 403
67:01-67:06      LW, 401, 402, 403    67:8-14           NR
67:16-68:06      LW, 401, 402, 403    68:7-25           NR
69:14-70:02      LW, I
70:07-70:12      LW, I
70:13-71:25      LW
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 753 of 845 PageID #: 30567




     ONT’s            Pac-Bio’s            Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                             Counter
     Initial       Objections to            Counter       Objections to
                                                                           Designations
  Designations     ONT’s Initial          Designations     Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
72:01-72:09      LW                    72:10-14          NR
72:15-72:16      LW, 401, 402, 403,
                 701, 702 BTS, 611
72:20-72:22      LW, 401, 402, 403,
                 701, 702 BTS, 611
73:01-75:11      LW, 401, 402, 403,
                 BTS, 611 (73:1-
                 75:11); 701, 702, I
                 (73:1-11)
75:12-76:10      LW, 401, 402, 403,
                 BTS, 611
76:11-76:18      LW, 401, 402, 403,
                 BTS, 611
76:19-76:25      LW, 401, 402, 403,
                 BTS, 611
77:01-77:17      LW, 401, 402, 403,
                 BTS, 611
77:19-78:01      LW, 401, 402, 403,
                 BTS, 611
78:03-78:05      LW, 401, 402, 403,
                 BTS, 611
78:06-78:09      LW, 401, 402, 403,
                 BTS, 611
78:10-78:21      LW, 401, 402, 403,
                 BTS, 611
78:23-81:20      LW, 401, 402, 403,
                 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 754 of 845 PageID #: 30568




     ONT’s           Pac-Bio’s             Pac-Bio’s         ONT’s        ONT’s Counter-
                                                                             Counter
     Initial       Objections to           Counter        Objections to
                                                                           Designations
  Designations     ONT’s Initial         Designations      Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
81:21-82:01      LW, 401, 402, 403,
                 BTS, 611
82:02-82:05      LW, 401, 402, 403,
                 BTS, 611
82:06-82:14      LW, 401, 402, 403,   82:16-18          NR
                 BTS, 611
                                      82:22-83:22       NR
                                      83:25-84:9        NR
                                      84:11-14          NR
                                      84:17-25          NR
86:05-86:25      LW, 401, 402, 403,
                 BTS, 611
87:01-87:14      LW, 401, 402, 403,   87:22-25          NR
                 BTS, 611
                                      88:3-13           NR
                                      88:15-89:21       NR
89:22-90:08      LW, 401, 402, 403,
                 BTS, 611
90:09-90:20      LW, 401, 402, 403,
                 BTS, 611 (90:9-
                 20); MIS (90:18-
                 20)
90:24-91:01      LW, 401, 402, 403,
                 BTS, 611, MIS
91:03-91:10      LW, I
91:14-92:21      LW, 401, 402, 403,
                 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 755 of 845 PageID #: 30569




     ONT’s           Pac-Bio’s             Pac-Bio’s             ONT’s    ONT’s Counter-
                                                                             Counter
     Initial       Objections to            Counter       Objections to
                                                                           Designations
  Designations     ONT’s Initial          Designations     Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
93:08-93:10      LW, 401, 402, 403,
                 BTS, 611
93:13-94:08      LW, 611, 401, 402,    94:10-14          I, NR
                 403, BTS, 611
94:15-95:10      LW, 401, 402, 403,    95:11-96:12       NR
                 BTS, 611
96:13-96:17      LW, 401, 402, 403,
                 BTS, 611, I
98:07-98:12      LW, I, 401, 402,
                 403, BTS, 611
99:06-99:15      LW, 401, 402, 403,    99:16-100:21      NR
                 BTS, 611
101:03-101:11    LW, 401, 402, 403,
                 BTS, 611, I
102:03-102:17    LW, 401, 402, 403,
                 BTS, 611
102:18-103:08    LW, 401, 402, 403,    103:9-13          NR
                 BTS, 611
103:14-104:22    LW, 401, 402, 403,
                 BTS, 611 (103:14-
                 104:22); I (104:12-
                 22)
105:23-106:06    LW, 401, 402, 403,    106:7-107:16      NR
                 BTS, 611
109:13-110:08    LW, 401, 402, 403,
                 BTS, 611
110:14-111:01    LW, 401, 402, 403,    111:8-15          NR
                 BTS, 611, I
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 756 of 845 PageID #: 30570




     ONT’s           Pac-Bio’s             Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                             Counter
     Initial       Objections to            Counter       Objections to
                                                                           Designations
  Designations     ONT’s Initial          Designations     Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                        Witness: TURNER, Stephen (July 9, 2019)
111:16-112:05    LW, 401, 402, 403,
                 BTS, 611
113:15-113:19    LW, 401, 402, 403,
                 BTS, 611, 701, 702,
                 I
113:24-114:02    LW, 401, 402, 403,
                 BTS, 611, 701, 702,
                 I
115:17-115:18    LW, 611, 401, 402,
                 403, BTS, 611, I,
                 IH, 701, 702
116:02-116:08    LW, 401, 402, 403,
                 BTS, 611, I, IH,
                 701, 702
117:07-117:12    LW, 401, 402, 403     117:13-118:1      NR
118:08-118:14    LW, 401, 402, 403     118:15-23         NR
118:24-119:03    LW, 401, 402, 403     119:8-13          NR
119:14-119:20    LW, 401, 402, 403     119:23-120:11     NR
120:12-120:19    LW, 401, 402, 403,    120:20-121:14     NR
                 BTS, 611
124:01-124:08    LW, 401, 402, 403,
                 701, 702, BTS, 611
124:11-124:19    LW, 401, 402, 403,
                 701, 702, BTS, 611
124:21-124:23    LW, 401, 402, 403,
                 701, 702, BTS, 611
125:01-125:18    LW, 401, 402, 403,
                 701, 702 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 757 of 845 PageID #: 30571




     ONT’s            Pac-Bio’s           Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                            Counter
     Initial       Objections to           Counter       Objections to
                                                                          Designations
  Designations     ONT’s Initial         Designations     Pac-Bio’s
                   Designations                            Counter
                                                         Designations
                        Witness: TURNER, Stephen (July 9, 2019)
125:20-126:12    LW, 401, 402, 403,
                 BTS, 611
127:07-128:04    LW, 401, 402, 403,
                 BTS, 611
128:05-128:16    LW, 401, 402, 403,
                 BTS, 611
131:02-131:08    LW, 401, 402, 403,
                 BTS, 611
131:09-132:18    LW, 401, 402, 403,   132:19-133:8      NR
                 BTS, 611
                                      134:2-13          NR
134:14-134:19    LW, 401, 402, 403    134:20-22         NR
                                      134:24-25         NR
135:07-135:20    LW, 401, 402, 403,
                 MIS
136:16-137:03    LW, 401, 402, 403
137:10-137:23    LW (137:10-23);
                 401, 402, 403
                 (137:16-23)
137:24-138:01    LW, 401, 402, 403
138:05-138:11    LW
138:12-138:17    LW, 401, 402, 403
138:18-138:19    LW, 401, 402, 403,
                 BTS, 611, IH, 701,
                 702
138:24-138:25    LW, 401, 402, 403,   139:2-140:18      H, NR
                 BTS, 611, IH, 701,
                 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 758 of 845 PageID #: 30572




     ONT’s            Pac-Bio’s             Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                              Counter
     Initial       Objections to             Counter       Objections to
                                                                            Designations
  Designations     ONT’s Initial           Designations     Pac-Bio’s
                   Designations                              Counter
                                                           Designations
                         Witness: TURNER, Stephen (July 9, 2019)
140:19-140:22    LW, 401, 402, 403,
                 BTS, 611, I
141:01-141:15    LW, 401, 402, 403,     141:16-22         NR
                 BTS, 611
141:23-142:08    LW, 401, 402, 403,
                 BTS, 611
142:09-142:23    LW, 401, 402, 403,     142:24-144:8      NR
                 BTS, 611
144:09-144:12    LW                     144:13-17         NR
145:19-145:25    LW, 401, 402, 403,
                 BTS, 611 (145:19-
                 25); 602, 703
                 (145:19-22); IH,
                 701, 702, I (145:23-
                 25)
146:05-146:09    LW, 401, 402, 403,
                 BTS, 611, IH, 701,
                 702, I
147:01-147:22    LW, 401, 402, 403,
                 BTS, 611, IH, 701,
                 702, I
149:07-149:10    LW, 611, 401, 402,
                 403, BTS, 611
149:12-151:21    LW, 401, 402, 403,
                 BTS, 611 (149:12-
                 151:21); 611
                 (149:12-20)
151:23-153:07    LW, 401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 759 of 845 PageID #: 30573




     ONT’s           Pac-Bio’s            Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                            Counter
     Initial       Objections to           Counter       Objections to
                                                                          Designations
  Designations     ONT’s Initial         Designations     Pac-Bio’s
                   Designations                            Counter
                                                         Designations
                        Witness: TURNER, Stephen (July 9, 2019)
153:13-153:15    LW, 401, 402, 403,
                 701
153:18-156:18    LW, 401, 402, 403
                 (153:18-156:18);
                 701 (153:18-154:6)
156:19-157:02    LW, 401, 402, 403
157:03-158:20    LW (157:3-
                 158:20); 401, 402,
                 403 (157:7-158:20)
158:22-158:24    LW, 401, 402, 403,
                 BTS, 611
159:01-159:18    LW, 401, 402, 403,
                 BTS, 611
159:19-160:09    LW, 401, 402, 403
160:14-160:24    LW, 401, 402, 403,
                 BTS, 611
161:04-162:03    LW, 401, 402, 403,
                 BTS, 611
162:04-162:12    LW, 401, 402, 403,   162:13-18         NR
                 BTS, 611
                                      163:4-8           NR
165:17-165:23    LW, 401, 402, 403,
                 BTS, 611
166:22-167:12    LW, 401, 402, 403,
                 BTS, 611
168:25-169:16    LW, 401, 402, 403,
                 BTS, 611 (168:25-
                 169:16); 611, IH,
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 760 of 845 PageID #: 30574




     ONT’s           Pac-Bio’s             Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                             Counter
     Initial       Objections to            Counter       Objections to
                                                                           Designations
  Designations     ONT’s Initial          Designations     Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
                 701, 702 (169:13-
                 16)
169:19-170:04    LW, 401, 402, 403,
                 IH, 701, 702 BTS,
                 611
170:05-170:25    LW (170:5-25);      171:1-172:2         NR
                 401, 402, 403, BTS,
                 611 (170:11-25)
172:13-173:05    LW, 401, 402, 403,
                 BTS, 611 (172:13-
                 173:5); 611 (173:5)
173:08-173:13    LW, 401, 402, 403,
                 BTS, 611 (173:8-
                 173:13); CP
                 (173:11-13)
173:16-173:21    LW, CP, 401, 402,
                 403, BTS, 611
173:23-174:05    LW, 611
179:24-180:24    LW, 401, 402, 403,    180:25-182:5      NR
                 BTS, 611
182:06-186:07    LW, 401, 402, 403,
                 BTS, 611 (182:6-
                 186:7); 611 (182:6-
                 183:16)
186:08-186:16    LW, 401, 402, 403,
                 BTS, 611
186:18-187:06    LW, 401, 402, 403,    187:7-24          NR
                 BTS, 611
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 761 of 845 PageID #: 30575




     ONT’s           Pac-Bio’s             Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                             Counter
     Initial       Objections to            Counter       Objections to
                                                                           Designations
  Designations     ONT’s Initial          Designations     Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
188:09-189:16    LW, 401, 402, 403,
                 BTS, 611
189:17-190:12    LW, 401, 402, 403
193:03-194:07    LW, 401, 402, 403     194:8-195:1       NR
195:02-196:16    LW, 401, 402, 403
196:17-197:20    LW, 401, 402, 403
198:20-199:09    LW, 401, 402, 403
202:06-203:14    LW, 401, 402, 403
209:23-210:04    LW, 401, 402, 403
210:06-210:19    LW, 401, 402, 403
212:03-212:22    LW, 401, 402, 403     212:23-215:13
215:14-215:24    LW, 401, 402, 403     218:9-23          NR
221:17-221:19    LW, 401, 402, 403,
                 BTS, 611, 701, 702
221:22-221:24    LW, 401, 402, 403,
                 BTS, 611, 701, 702
222:01-222:24    LW, 401, 402, 403,
                 BTS, 611 (222:1-
                 24); I (222:24)
223:01-223:06    LW, I
224:13-224:23    LW, 401, 402, 403,
                 BTS, 611, 701, 702
225:02-225:19    LW (225:2-19),
                 401, 402, 403, BTS,
                 611 (225:13-19)
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 762 of 845 PageID #: 30576




     ONT’s            Pac-Bio’s           Pac-Bio’s             ONT’s     ONT’s Counter-
                                                                             Counter
     Initial       Objections to           Counter        Objections to
                                                                           Designations
  Designations     ONT’s Initial         Designations      Pac-Bio’s
                   Designations                             Counter
                                                          Designations
                         Witness: TURNER, Stephen (July 9, 2019)
226:09-226:11    LW                   226:12-14         NR
                                      226:19-22         NR
227:02-228:18    LW (227:2-           228:21-25         I, NR
                 228:18); 401, 402,
                 403, BTS, 611
                 (227:8-17); I
                 (228:18)
229:13-229:21    LW, 401, 402, 403,   229:22-232:19     NR
                 BTS, 611
238:18-239:04    LW, 401, 402, 403,   242:12-242:15     H, NR
                 BTS, 611, I
                                      242:17-18         H, NR
                                      242:20-243:19     H, NR
                                      248:10-18         NR
                                      248:22-249:7      NR
                                      253:10-16         NR
                                      253:21-254:6      NR
                                      254:8-12          NR
255:23-255:25    LW, 401, 402, 403,
                 BTS, 611, IH, 701,
                 702
256:04-256:23    LW, 401, 402, 403,
                 BTS, 611, IH, 701,
                 702
256:24-257:09    LW, 401, 402, 403,   257:10-15         NR
                 BTS, 611, IH, 701,
                                      259:10-14         NR
                 702
                                      259:18-260:5      NR
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 763 of 845 PageID #: 30577




     ONT’s            Pac-Bio’s           Pac-Bio’s          ONT’s       ONT’s Counter-
                                                                            Counter
     Initial       Objections to           Counter       Objections to
                                                                          Designations
  Designations     ONT’s Initial         Designations     Pac-Bio’s
                   Designations                            Counter
                                                         Designations
                        Witness: TURNER, Stephen (July 9, 2019)
260:07-261:11    LW, 401, 402, 403,
                 BTS, 611
266:07-266:19    LW, 401, 402, 403
266:22-267:07    LW, 401, 402, 403
267:14-267:16    LW, 401, 402, 403
267:18-267:18    LW, 401, 402, 403
267:22-268:03    LW, 401, 402, 403    268:5-16          NR
273:10-274:04    LW, 401, 402, 403,   273:2-4           NR
                 BTS, 611
                                      273:6-8           NR
274:05-274:14    LW, 401, 402, 403,   274:15-275:3      NR
                 BTS, 611
                                      275:5-6           NR
                                      275:8-11          NR
275:25-276:10    LW, 401, 402, 403,   276:14-19         NR
                 BTS, 611
276:20-276:21    LW, 611, 401, 402,
                 403, BTS, 611
277:11-278:08    LW                   278:10-279:2      NR
                                      280:5-8           NR
280:09-280:22    LW, 401, 402, 403,
                 I
282:09-283:04    LW, 401, 402, 403
283:05-284:08    LW, 401, 402, 403,
                 BTS, 611
285:07-285:12    LW, 401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 764 of 845 PageID #: 30578




      ONT’s             Pac-Bio’s            Pac-Bio’s           ONT’s        ONT’s Counter-
                                                                                 Counter
      Initial       Objections to            Counter          Objections to
                                                                               Designations
   Designations     ONT’s Initial          Designations        Pac-Bio’s
                    Designations                                Counter
                                                              Designations
                          Witness: TURNER, Stephen (July 9, 2019)
285:13-286:03     LW, 401, 402, 403     286:18-287:10       NR
                  (285:13-286:3); I
                  (285:25-286:3)
287:11-289:05     LW, 401, 402, 403     289:6-15            NR
                  (287:11-289:5);
                  611, BTS (288:25-
                  289:5)
294:11-294:12     LW, 401, 402, 403,
                  BTS, 611
294:14-294:24     LW, 611, 401, 402,
                  403, BTS




     ONT’s           Pac-Bio’s              Pac-Bio’s            ONT’s        ONT’s Counter-
      Initial       Objections to            Counter          Objections to      Counter
   Designations     ONT’s Initial          Designations        Pac-Bio’s       Designations
                    Designations                                Counter
                                                              Designations
                              Witness: VOSS, Karl (June 4, 2019)
4:24-5:02         403

20:21-21:02

21:09-21:10

50:19-51:01       I, 402, 403 (50:19-   50:1-3, 50:5-16     NR
                  23); 401, 402, 403
                  (50:24-51:11)
51:02-51:11

72:14-72:25       403                   73:1-3

73:04-73:06
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 765 of 845 PageID #: 30579




    ONT’s           Pac-Bio’s              Pac-Bio’s           ONT’s        ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                            Witness: VOSS, Karl (June 4, 2019)
73:12-73:15

74:18-74:24      401, 402, 403

74:25-75:02      401, 402, 403

75:08-75:13      401, 402, 403

76:14-76:17      611, 401, 402, 403

76:19-76:25      611, 401, 402, 403

77:02-77:03      611, 401, 402, 403

77:05-77:06      611, 401, 402, 403

77:08-77:10      401, 402, 403         77:15-17, 77:19-23

77:11-77:14      401, 402, 403

78:09-78:17      403 (78:9-14); 611,
                 401, 402, 403
                 (78:15-17)
78:19-79:01      611, 401, 402, 403

79:03-79:07      611, 401, 402, 403    79:18-19, 79:21-     NR
                                       80:7, 80:9-10
79:09-79:16      611, 401, 402, 403

80:12-80:14      611, 401, 402, 403

80:16-80:21      611, 401, 402, 403

80:23-80:25

81:02-81:06

81:08-81:11      611, 401, 402, 403,   81:20-25; 82:13-19   NR
                 602, 701, 702
81:13-81:18      611, 401, 402, 403,
                 602, 701, 702
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 766 of 845 PageID #: 30580




    ONT’s           Pac-Bio’s              Pac-Bio’s           ONT’s        ONT’s Counter-
     Initial       Objections to            Counter         Objections to      Counter
  Designations     ONT’s Initial          Designations       Pac-Bio’s       Designations
                   Designations                               Counter
                                                            Designations
                            Witness: VOSS, Karl (June 4, 2019)
84:02-84:10                          84:11-12

86:13-86:14      611, 401, 402, 403,   85:24-25, 86:2-11;    NR, NARR
                 602, 701, 702         87:3-13, 87:15-88:4
86:16-87:01      611, 401, 402, 403,
                 701, 702, 602
88:06-88:19      401, 402, 403

97:05-97:09      401, 402, 403

97:11-98:09      401, 402, 403

102:22-102:23    611, 401, 402, 403,   101:22-102:10,        NR
                 602, 703              102:12-21; 103:17-
                                       104:2
102:25-103:04    611, 401, 402, 403,
                 602, 703
103:06-103:08    611, 401, 402, 403

103:10-103:10    611, 401, 402, 403

103:12-103:13    611, 401, 402, 403

103:15-103:15    611, 401, 402, 403

104:17-105:17    401, 402, 403

110:10-110:18    401, 402, 403

114:08-115:09    401, 402, 403
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 767 of 845 PageID #: 30581




                     EXHIBIT E
         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 768 of 845 PageID #: 30582


         ABBREVIATION AND FEDERAL RULE OF EVIDENCE KEY TO OXFORD'S OBJECTIONS
Letter                                       Objection                                  Applicable Rules
   A                        Requires authentication or identification                       FRE 901
   B                        Best evidence rules prohibit introduction                    FRE 1001-1002
   C                      Improper compilation of separate documents                      FRE 403, 901
   D                                        Duplicative
   E            Improper examination (vague, ambiguous, loaded, leading, etc.)       FRE 402, 403, 602, 611
   F           Lack of foundation/personal knowledge (incl. calls for speculation)   FRE 402, 403, 602, 611
   H                 Hearsay if offered for the truth of the matter asserted              FRE 801, 802
   I                           Incomplete document or testimony                           FRE 106, 403
  IP            Reserving objections until party can inspect the exhibit in-person
  M                     Offer or discussion for settlement or compromise                    FRE 408
 MIL                         Subject of outstanding Motion in Limine
  N                             Exhibit not produced in discovery                           FRE 403
  O                                Improper opinion testimony                            FRE 701-704
   P                           Privileged or attorney work product                       FRE 501, 502
   R                                     Lack of relevance                               FRE 401, 402
  S                    Summary requiring underlying data or information                    FRE 1006
  U             Unduly prejudicial, wasteful, confusing, misleading or cumulative           FRE 403
 OB             Attorney Objection improperly designated/Improper designation
 ARG                          Argumentative, or attorney argument                           FRE 611
NARR                                         Narrative
 MIS                       Mischaracterization of testimony or evidence
  OS                           Outside scope of witness testimony
  IH                                  Incomplete hypothetical
                                 Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 769 of 845 PageID #: 30583
                                                                  Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                      Description                                                 Bates Beg No.      Bates End No.   Oxford's Objections    Admitted   Stipulated   Witness   Sponsoring Witness
   1              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.)                                                                   PCB-DE-0000001     PCB-DE-0000060             JTX
   2              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Turner Depo Ex. 3]                                               PCB-DE-0000001     PCB-DE-0000060              D
   3              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Flusberg Depo Ex. 2]                                                                                            D
   4              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Fehr Depo Ex. 19]                                                                                               D
   5                          Withdrawn
   6              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Korlach Depo Ex. 19]                                             PCB-DE-0000001     PCB-DE-0000060              D
   7              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Gong Depo Ex. 2]                                                 PCB-DE-0000001     PCB-DE-0000060              D
   8              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Dessimoz Depo Ex. 1]                                                                                            D
   9              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Fair Depo Ex. 3]                                                                                                D
  10              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Sanghera Depo. Ex. 1]                                            PCB-DE-0000001     PCB-DE-0000060              D
  11              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Akeson Depo. Ex. 10]                                             PCB-DE-0000001     PCB-DE-0000060              D
  12              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Goldman Depo. Ex. 2]                                             PCB-DE-0000001     PCB-DE-0000060              D
  13              1/17/2017   U.S. Patent No. 9,546,400 (Turner et al.) [Goldman Depo. Ex. 9]                                             PCB-DE-0000001     PCB-DE-0000060              D
  14              9/13/2013   File History of U.S. Patent No. 9,546,400                                                                   PCB-DE-0000200     PCB-DE-0000695             JTX
  15              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.)                                                                   PCB-DE-0000061     PCB-DE-0000128             JTX
  16              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Turner Depo Ex. 1]                                               PCB-DE-0000061     PCB-DE-0000128              D
  17              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Flusberg Depo Ex. 16]                                                                                           D
  18              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Fehr Depo Ex. 18]                                                                                               D
  19                          Withdrawn
  20              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [McHenry Depo Ex. 2]                                                                                             D
  21              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [McHenry Depo Ex. 10]                                                                                            D
  22              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Sanghera Depo. Ex. 3]                                            PCB-DE-0000061     PCB-DE-0000128              D
  23              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Reid Depo. Ex. 17]                                               PCB-DE-0000061     PCB-DE-0000128              D
  24              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Akeson Depo. Ex. 13]                                             PCB-DE-0000061     PCB-DE-0000128              D
  25              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Ha Depo. Ex. 1]                                                                                                 D
  26              6/13/2017   U.S. Patent No. 9,678,056 (Turner et al.) [Ha Depo. Ex. 9]                                                  PCB-DE-0000061     PCB-DE-0000128              D
  27              6/13/2017   File History of U.S. Patent No. 9,678,056                                                                   PCB-DE-0000696     PCB-DE-0001373             JTX
  28              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.)                                                                   PCB-DE-0000129     PCB-DE-0000199             JTX
  29              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Turner Depo Ex. 4]                                               PCB-DE-0000129     PCB-DE-0000199              D
  30                          Withdrawn
  31                          Withdrawn
  32                          Withdrawn
  33              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Maxham Depo Ex. 2]                                               PCB-DE-0000129     PCB-DE-0000199              D
  34              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Eid Depo Ex. 2]                                                  PCB-DE-0000129     PCB-DE-0000199              D
  35              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Fehr Depo Ex. 17]                                                                                               D
  36                          Withdrawn
  37              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Korlach Depo Ex. 17]                                             PCB-DE-0000129     PCB-DE-0000199              D
  38              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Gong Depo Ex. 3]                                                 PCB-DE-0000129     PCB-DE-0000199              D
  39              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Dessimoz Depo Ex. 15]                                            PCB-DE-0000129     PCB-DE-0000199              D
  40              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Sanghera Depo. Ex. 2]                                            PCB-DE-0000129     PCB-DE-0000199              D
  41              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Akeson Depo. Ex. 12]                                             PCB-DE-0000129     PCB-DE-0000199              D


  42              8/22/2017 U.S. Patent No. 9,738,929 (Turner et al.) [Hrdlicka Depo. Ex. 1]                                              PCB-DE-0000129     PCB-DE-0000199              D


  43              8/22/2017   U.S. Patent No. 9,738,929 (Turner et al.) [Hrdlicka Depo. Ex. 7]                                            PCB-DE-0000129     PCB-DE-0000199              D
  44              8/22/2017   File History of U.S. Patent No. 9,738,929                                                                   PCB-DE-0001374     PCB-DE-0002231             JTX
  45              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.)                                                                   PCB-DE-0984496     PCB-DE-0984555             JTX
  46              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Turner Depo Ex. 2]                                               PCB-DE-0984496     PCB-DE-0984555              D
  47              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Flusberg Depo Ex. 1]                                                                                            D
  48              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Gong Depo Ex. 4]                                                                                                D
  49              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Dessimoz Depo Ex. 2]                                                                                            D
  50              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Sanghera Depo. Ex. 4]                                            PCB-DE-0984496     PCB-DE-0984555              D
  51              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Akeson Depo. Ex. 11]                                             PCB-DE-0984496     PCB-DE-0984555              D
  52              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Goldman Depo. Ex. 3]                                                                                            D
  53              9/26/2017   U.S. Patent No. 9,772,323 (Turner et al.) [Goldman Depo. Ex. 11]                                            PCB-DE-0984496     PCB-DE-0984555              D
  54              9/26/2017   File History of U.S. Patent No. 9,772,323                                                                   PCB-DE-0984556     PCB-DE-0985009             JTX
  55                          "How it Works," https://nanoporetech.com/how-itworks                                                                                                   A, F, H, N
  56             07/00/2018   Oxford Nanopore Technologies Product Brochure                                                                                                          A, F, H, N
                              Oxford Nanopore Technologies Community, Nanopore sensing - how it works, Nanopore sensor,
                              https://community.nanoporetech.com/technical_documents/nanopore-
  57      OAEO     4/1/2016   sensing/v/nstd_5000_v1_revg_01apr2016/nanopore-sensor                                                       ONT_DEL00009277    ONT_DEL00009277          A, F, H
  58      OAEO                Oxford Nanopore Technologies, Nanopore sensing; nucleic acid                                                ONT_DEL00189228    ONT_DEL00189231          A, F, H
  59      OAEO                Oxford Nanopore Technologies, Nanopore sensing; nucleic acid [Clarke Depo. Ex. 13]                          ONT_DEL00189228    ONT_DEL00189231          A, F, H
                              Oxford Nanopore Technologies, Owl Stretching; with Examples by Clive Brown Video,
  60             00/00/2015   https://youtu.be/JmncdnQgaIE                                                                                PCB-DE-1029258     PCB-DE-1029258          A, F, H, R
                              Oxford Nanopore Technologies, Owl Stretching; with Examples by Clive Brown Video transcription,
  61             00/00/2015   https://youtu.be/JmncdnQgaIE                                                                                                                        A, B, F, H, N, R
                              Oxford Nanopore Technologies, Owl Stretching; with Examples by Clive Brown Video transcription,
  62             00/00/2015   https://youtu.be/JmncdnQgaIE [Brown Depo. Ex. 15]                                                                                                  A, B, D, F, H, N, R
                              Oxford Nanopore Technologies, Owl Stretching; with Examples by Clive Brown Video transcription,
  63             00/00/2015   https://youtu.be/JmncdnQgaIE [Reid Depo. Ex. 18]                                                                                                   A, B, D, F, H, N, R
                              Oxford Nanopore Technologies Community, MinION and flow cells, SpotON™ Flow Cells,
                              https://community.nanoporetech.com/technical_documents/hardware/v/hwtd_5000_v1_03may2016/spoton-flow-
  64      OAEO     5/3/2016   cells                                                                                                       ONT_DEL00009263    ONT_DEL00009263          A, F, H
                              John J. Kasianowicz, Eric Brandin, Daniel Branton and David W. Deamer, "Characterization of individual
                              polynucleotide molecules using a membrane channel," Proc. Natl. Acad. Sci. USA, Vol. 93, pp. 13770-13773,
  65             11/00/1996   November 1996 Biophysics                                                                                    PCB-DE-0009226     PCB-DE-0009229             JTX
  66      OAEO   11/30/2017   Oxford Nanopore Technologies, Nanopore Community Meeting 2017                                               ONT_DEL00061862    ONT_DEL00061890         A, F, H, R




                                                                                                                                             2
                                     Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 770 of 845 PageID #: 30584
                                                                      Plaintiff's Trial Exhibit List




Exhibit
 No.       Conf            Date                                                 Description                                                      Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
  67       OAEO      11/30/2017 Oxford Nanopore Technologies, Nanopore Community Meeting 2017 [Jensen Depo. Ex. 6]                            ONT_DEL00061862     ONT_DEL00061890        A, D, F, H, R
                                Oxford Nanopore Technologies Community, Overview of Nanopore sensing,
                                https://community.nanoporetech.com/technical_documents/nanopore-
  68       OAEO        4/4/2016 sensing/v/ntsd_5000_v1_revg_04apr2016/overview-of-nanopore-sensi                                              ONT_DEL00009272     ONT_DEL00009272          A, F, H, R


  69                              Oxford Nanopore Technologies, Products, https://nanoporetech.com/products                                                                                A, F, H, N




  70       OAEO      00/00/2017 Oxford Nanopore Technologies, Some mundane and incremental updates, London Calling 2017                  ONT_DEL00011332          ONT_DEL00011422          A, F, H, R
                                Oxford Nanopore Technologies, Some mundane and incremental updates, London Calling 2017 [Brown Depo. Ex.
  71        OAEO     00/00/2017 18]                                                                                                      ONT_DEL00011332          ONT_DEL00011422        A, D, F, H, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
  72       TO PO                  Oxford Nanopore Technologies, PromethION                                                                    ONTS.ITC.00544181   ONTS.ITC.00544181         A, F, H




  73       OAEO        5/2/2018 Oxford Nanopore Technologies, Fishmongers                                                                     ONT_DEL00498592     ONT_DEL00498592          A, F, H, R
  74                            Oxford Nanopore Technologies, GitHub, https://github.com/nanoporetech                                                                                    A, F, H, N, R
  75                            Oxford Nanopore Technologies, Github, https://github.com/nanoporetech                                                                                   A, D, F, H, N, R
                                Sisel Juul, Fernando Izquierdo, Adam Hurst, Xiaoguang Dai, Amber Wright, Eugene Kulesha, Roger Pettett,
                                Daniel J. Turner, "What's in my pot? Real-time species identification on the MinION,"
  76                  11/6/2015 https://www.biorxiv.org/content/10.1101/030742v1                                                              PCB-DE-0019279      PCB-DE-0019287            A, F, H

  77                  7/26/2019 Oxford Nanopore Technologies, About us: Biology for anyone, anywhere, https://nanoporetech.com/about-us                                                    A, F, H, N




  78       OAEO        3/8/2016 Oxford Nanopore Technologies, 'No thanks, I've already got one'                                               ONT_DEL00009380     ONT_DEL00009415           A, F, H

                                Oxford Nanopore Technologies Community, MinIon and flow cells, Flow cell chip,
  79       OAEO        5/3/2016 https://community.nanoporetech.com/technical_documents/hardware/v/hwtd_5000_v1_03may2016/flow-cell-chip       ONT_DEL00009266     ONT_DEL00009267           A, F, H



  80       OAEO       7/16/2017 1D^2 sequencing of genomic DNA (with SQK-LSK308) - GridION, GLSD_9032_v11_revG_16Jul2017                      ONT_DEL00000169     ONT_DEL00000204           A, F, H



  81       OAEO      00/00/2014 Oxford Nanopore Technologies, Squiggle it…Just a little bit                                                   ONT_DEL00003954     ONT_DEL00003969            JTX

  82       OAEO      09/19/2018 Oxford Nanopore Technologies, Forward-backward followed by Viterbi decoding on 5-mer transducer output        ONT_DEL00499206     ONT_DEL00499206           A, F, H
  83       OAEO      11/28/2018 Oxford Nanopore Technologies, Signal to sequence base calling                                                 ONT_DEL00557371     ONT_DEL00557384           A, F, H

  84                 00/00/2019 Oxford Nanopore Technologies, London Calling 2019 by Clive Brown video, https://youtu.be/7HR0QEJpwiQ          PCB-DE-1029265      PCB-DE-1029265           A, F, H, R



  85       OAEO      09/00/2018 Oxford Nanopore Technologies, Oxford Nanopore & accuracy                                                      ONT_DEL00207436     ONT_DEL00207455          A, F, H, R
  86       OAEO       4/22/2016 Oxford Nanopore Technologies, The homopolymer problem                                                         ONT_DEL00499401     ONT_DEL00499401          A, F, H, R
  87       OAEO       9/28/2015 Spooky action at a distance - long range signal context                                                       ONT_DEL00369649     ONT_DEL00369651             JTX
  88       OAEO       9/28/2015 Spooky action at a distance - long range signal context [Dessimoz Depo Ex. 8]                                 ONT_DEL00369649     ONT_DEL00369651              D
  89       OAEO       9/28/2015 Spooky action at a distance - long range signal context [Fair Depo Ex. 9]                                     ONT_DEL00369649     ONT_DEL00369651              D
  90       OAEO       9/28/2015 Spooky action at a distance - long range signal context [Massingham Depo. Ex. 14]                             ONT_DEL00369649     ONT_DEL00369651              D
                                Franka J. Rang, Wigard P. Kloosterman and Jeroen de Ridder, "From squiggle to basepair: computational
                                approaches for improving nanopore sequencing read accuracy, Genome Biology (2018) 19:90,
  91                 00/00/2018 https://doi.org/10.1186/s13059-018-1462-9                                                                                                                A, F, H, N, R
  92       OAEO       5/29/2015 Oxford Nanopore Technologies, Neural Networks                                                                 ONT_DEL00498440     ONT_DEL00498440           A, F, H


                                Github - nanoporetech/taiyaki: training models for basecalling Oxford Nanopore reads,
  93                 00/00/2019 https://github.com/nanoporetech/taiyaki                                                                                                                    A, F, H, N
                                taiyaki/README.md at master, nanoporetech/taiyaki, Github,
  94                            https://github.com/nanoporetech/taiyaki/blob/master/README.md#walk-through                                                                                 A, F, H, N
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
  95       TO PO     00/00/2014 Oxford Nanopore Technologies, Squiggle it…Just a little bit                                                   ONTS.ITC.00033375   ONTS.ITC.00033390         A, F, H

                                1D2 Product and Process Description, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford
  96       OAEO      02/29/2017 Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008               PCB-DE-0984168      PCB-DE-0984213       A, F, H, MIL, R, U




                                                                                                                                                 3
                                         Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 771 of 845 PageID #: 30585
                                                                          Plaintiff's Trial Exhibit List




Exhibit
 No.         Conf              Date                                                    Description                                                         Bates Beg No.       Bates End No.    Oxford's Objections     Admitted   Stipulated   Witness   Sponsoring Witness
                                    1D2 Product and Process Description, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford
                                    Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008 [Reid Depo.
  97        OAEO         02/29/2017 Ex. 24]                                                                                                     PCB-DE-0984168              PCB-DE-0984213      A, D, F, H, MIL, R, U
  98                      7/28/2019 Nanopore Store, Flongle, https://store.nanoporetech.com/flowcells.html                                                                                            A, F, H, N



 99         OAEO          8/31/2017 Oxford Nanopore Technologies, Promethion Slides                                                                     ONT_DEL00078477     ONT_DEL00078490           A, F, H
 100        OAEO                    Oxford Nanopore Technologies, Single Molecule Accuracy                                                              ONT_DEL00415518     ONT_DEL00415523           A, F, H
 101        OAEO         04/00/2016 Oxford Nanopore Technologies, KeyGene Nanopore Seminar, Clive G. Brown, C.T.O.                                      ONT_DEL00014122     ONT_DEL00014181           A, F, H




 102        OAEO          9/29/2016 Oxford Nanopore Technologies, and finally, monsieur, a wafer-thin update, Clive Brown (CTO)                         ONT_DEL00003970     ONT_DEL00004041          A, F, H, R
                                    Oxford Nanopore Technologies, Cold Spring Harbor Laboratories Next Generation Sequencing Course, James
 103        OAEO         11/13/2014 Brayer, Market Development Manager                                                                                  ONT_DEL00020130     ONT_DEL00020175          A, F, H, R



 104        OAEO          3/23/2017 Oxford Nanopore Technologies, 1D^2 sequencing of genomic DNA (with SQK-LSK308)                                      ONT_DEL00000824     ONT_DEL00000846           A, F, H
                                    Oxford Nanopore Technologies, Oxford Nanopore Technologies Biochemical Processing Procedure, Document
 105        OAEO          7/13/2016 Number BP-335                                                                                                       ONT_DEL00009416     ONT_DEL00009421           A, F, H
 106                                E8 enzyme and earlier versions [Reid Depo Ex. 13]                                                                                                                A, F, H, N
                                    Oxford Nanopore Technologies Community, The Application-Specific Integrated Circuit (ASIC),
                                    https://community.nanoporetech.com/technical_documents/nanopore-
 107        OAEO           4/4/2016 sensing/v/nstd_5000_v1_revg_04apr2016/the-application-specific-i                                                    ONT_DEL00009278     ONT_DEL00009278           A, F, H

                                    Oxford Nanopore Technologies, Cold Spring Harbor Laboratories Next Generation Sequencing Course, James
 108        OAEO         11/13/2014 Brayer, Market Development Manager                                                                                  ONT_DEL00020130     ONT_DEL00020175           A, F, H
                                    Oxford Nanopore Technologies Community, Nanopore sensing - how it works, Nanopores,
                                    https://community.nanoporetech.com/technical_documents/nanopore-
 109        OAEO           4/4/2016 sensing/v/nstd_5000_v1_revg_04apr2016/nanopores                                                                     ONT_DEL00009274     ONT_DEL00009274           A, F, H
 110        OAEO         09/00/2018 Oxford Nanopore Technologies, Oxford Nanopore & accuracy                                                            ONT_DEL00207456     ONT_DEL00207475            JTX
 111        OAEO         09/00/2018 Oxford Nanopore Technologies, Oxford Nanopore & accuracy [Jensen Depo. Ex. 7]                                       ONT_DEL00207456     ONT_DEL00207475              D
 112        OAEO         09/00/2018 Oxford Nanopore Technologies, Oxford Nanopore & accuracy [Massingham Depo. Ex. 15]                                  ONT_DEL00207456     ONT_DEL00207475              D
 113        OAEO         09/00/2018 Oxford Nanopore Technologies, Oxford Nanopore & accuracy [Pettett Depo. Ex. 3]                                      ONT_DEL00207456     ONT_DEL00207475              D
 114        OAEO         09/00/2018 Oxford Nanopore Technologies, Oxford Nanopore & accuracy [Reid Depo. Ex. 5]                                         ONT_DEL00207456     ONT_DEL00207475              D
                                    Oxford Nanopore Technologies, Introduction to Nanopore Sequencing, James Brayer, Associate Director, Market
 115        OAEO         00/00/2015 Development                                                                                                         ONT_DEL00143586     ONT_DEL00143643           A, F, H
                                    Oxford Nanopore Technologies, Advanced Training Day, Akelia Wauchope-Odumbo PhD, Technical Applications
 116        OAEO         12/12/2017 Specialist                                                                                                          ONT_DEL00277966     ONT_DEL00278039         A, F, H, R
 117                     00/00/2017 Oxford Nanopore Technologies, London Calling 2017 by Clive Brown video                                              PCB-DE-0019528      PCB-DE-0019528         A, F, H, R, U
 118        OAEO          3/14/2017 Oxford Nanopore Technologies, GridION X5 - The Sequel, Google Hangout                                               ONT_DEL00011256     ONT_DEL00011331           A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 119       TO PO         10/00/2016 Oxford Nanopore Technologies, Product info                                                                          ONTS.ITC.00544167   ONTS.ITC.00544240         A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
                                                                        2
 120       TO PO         00/00/2016 Oxford Nanopore Technologies, 1D                                                                                    ONTS.ITC.00762169   ONTS.ITC.00762177         A, F, H
 121        OAEO          9/18/2017 Email from Nanopore Community to Customer Wiki re 1D^2 data analysis                                                ONT_DEL00044684     ONT_DEL00044685          A, F, H, R

                                    Letter from Norton Rose Fullbright LLP to Carpmaels & Ransford LLP re Pacific Biosciences of California, Inc. -v-
 122      Confidential    4/18/2016 Oxford Nanopore Technologies Limited & Metrichor Limited (Claim number: HP-2017-000008)                             PCB-DE-0019529      PCB-DE-0019529       A, F, H, MIL, R, U
                                    Email from Spike Willcocks to Matthew Pendleton and Eoghan Harrington re multi dimensional base calling for
 123        OAEO           2/5/2018 1D^2                                                                                                                ONT_DEL00024027     ONT_DEL00024027          A, F, H, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 124       TO PO                      Oxford Nanopore Technologies, Conference Name, Location and date, FAQs and Tech info                              ONTS.ITC.00025256   ONTS.ITC.00025310        A, F, H, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT                     Oxford Nanopore Technologies, Conference Name, Location and date, FAQs and Tech info [McDougall Depo Ex.
 125       TO PO                      9]                                                                                                       ONTS.ITC.00025256            ONTS.ITC.00025310      A, D, F, H, R

                                    Amended 2D Product and Process Description, UK Litigation, Pacific Biosciences of California, Inc., and (1)
 126        OAEO           3/1/2018 Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008              PCB-DE-0984248      PCB-DE-0984283       A, F, H, MIL, R, U
 127        OAEO         11/16/2015 Artificial Neural Network Project, Project Review and Future Directions                                             ONT_DEL00017163     ONT_DEL00017220             JTX
 128        OAEO         11/16/2015 Artificial Neural Network Project, Project Review and Future Directions [Dessimoz Depo Ex. 7]                       ONT_DEL00017163     ONT_DEL00017220               D




                                                                                                                                                           4
                                 Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 772 of 845 PageID #: 30586
                                                                  Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                     Description                                                             Bates Beg No.      Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
                              Sara Goodwin, James Gurtowski, Scott Ethe-Sayers, Panchajanya Deshpande, Michael C. Schatz, and W.
                              Richard McCombie, "Oxford Nanopore sequencing, hybrid error correction, and de novo assembly of a eukaryotic
 129              8/28/2015   genome," Genome Research 25:1750-1756                                                                                                                          A, D, F, H, N, R
                              Sara Goodwin, James Gurtowski, Scott Ethe-Sayers, Panchajanya Deshpande, Michael C. Schatz, and W.
                              Richard McCombie, "Oxford Nanopore sequencing, hybrid error correction, and de novo assembly of a eukaryotic
 130      OAEO    9/30/2016   genome," Genome Research 25:1-7                                                                                        PCB-DE-0794299     PCB-DE-0794306        A, D, F, H, R
                              Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Petition for Inter Partes Review of
 131              3/15/2018   Claims 1-15 of U.S. Patent No. 9,546,400, IPR2018-00789                                                                                                        A, H, MIL, R, U
                              Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Petition for Inter Partes Review of
 132              9/25/2018   Claims 1-17 of U.S. Patent No. 9,738,929, IPR2018-01792                                                                                                        A, H, MIL, R, U
                              Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Decision Denying Institution of Inter
 133              3/26/2019   Partes Review, IPR2018-01792                                                                                                                                     A, H, MIL, R
                              Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Decision Denying Institution of Inter
 134              3/26/2019   Partes Review, IPR2018-00789 [Goldman Depo. Ex. 17]                                                                                                              A, H, MIL, R
                              Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Decision Denying Institution of Inter
 135              3/26/2019   Partes Review, IPR2018-01792 [Hrdlicka Depo. Ex. 12]                                                                                                            A, H, , MIL, R

                            Github kmer_models / r9.4_180mv_450bps_6mer / template_median68pA.model,
 136             11/23/2016 https://github.com/nanoporetech/kmer_models/blob/master/r9.4_180mv_6mer/template_median68pA.model                                                                 A, F, H, N, R
 137             11/07/2008 Provisional Application No. 61/112,351 (Lathrop)                                                                         PCB-DE-1029901     PCB-DE-1029920         A, F, H, R

                            Github - Taiyaki walkthrough.rst, https://github.com/nanoporetech/taiyaki/blob/master/docs/walkthrough.rst,
 138                        https://s3-eu-west-1.amazonaws.com/ont-research/taiyaki_walkthrough.tar.gz                                                                                        A, F, H, N, R
                            Second Amended and Restated License Agreement between Oxford Nanopore Technologies Limited and
 139      OAEO   12/18/2015 President and Fellows of Harvard College                                                                                 ONT_DEL00536535    ONT_DEL00536568          A, F, H
                            Second Amended and Restated License Agreement between Oxford Nanopore Technologies Limited and
 140      OAEO   12/18/2015 President and Fellows of Harvard College [Prowse Depo. Ex. 6]                                                            ONT_DEL00536535    ONT_DEL00536568            JTX
 141      OAEO     2/3/2016 License Agreement between VIB vzw and Oxford Nanopore Technologies Limited                                               ONT_DEL00500155    ONT_DEL00500210            JTX


 142      OAEO     2/3/2016 License Agreement between VIB vzw and Oxford Nanopore Technologies Limited [Prowse Depo. Ex. 7]                          ONT_DEL00500155    ONT_DEL00500210             D

 143      OAEO     2/3/2016 License Agreement between VIB vzw and Oxford Nanopore Technologies Limited [Willcocks Depo. Ex. 15]                      ONT_DEL00500155    ONT_DEL00500210             D
                            License Agreement between Oxford Nanopore Technologies Limited and the Regents of the University of
 144      OAEO   12/13/2010 California                                                                                                               ONT_DEL00502874    ONT_DEL00502912            JTX
                            License Agreement between Oxford Nanopore Technologies Limited and Regents of the University of California
 145      OAEO   12/13/2010 [Prowse Depo. Ex. 8]                                                                                                     ONT_DEL00502874    ONT_DEL00502912             D
                            License Agreement between Oxford Nanopore Technologies Limited and Regents of the University of California
 146      OAEO   12/13/2010 [Willcocks Depo. Ex. 22]                                                                                                 ONT_DEL00502874    ONT_DEL00502912             D
 147             08/18/1998 U.S. Patent No. 5,795,782 (Church et al.)                                                                                PCB-DE-0002280     PCB-DE-0002298             JTX
 148      OAEO   05/00/2017 Oxford Nanopore Technologies, Some mundane and incremental updates, London Calling 2017                                  ONT_DEL00129195    ONT_DEL00129287         A, F, H, R
 149               3/8/2016 Oxford Nanopore Technologies, 'No thanks, I've already got one' video, Clive G. Brown CTO                                PCB-DE-1029259     PCB-DE-1029259          A, F, H, R
 150      OAEO              Oxford Nanopore Technologies Community, Chemistry Technical Document, Sequencing speeds                                  ONT_DEL00000369    ONT_DEL00000370          A, F, H
                            Oxford Nanopore Technologies, and finally, monsieur, a wafer-thin update video, Clive Brown (CTO),
 151              9/29/2016 https://register.nanoporetech.com/techupdate                                                                             PCB-DE-1029263     PCB-DE-1029263          A, F, H, R
 152      OAEO              New Enzyme mutant: E6-C114I/K177M                                                                                        ONT_DEL00156618    ONT_DEL00156623         A, F, H, R
 153              3/14/2017 Oxford Nanopore Technologies, Webcast, "GridION X5 - The Sequel" video, Clive Brown, CTO                                 PCB-DE-1029264     PCB-DE-1029264          A, F, H, R

 154      OAEO              Oxford Nanopore Technologies Community, Chemistry Technical Document, Ligation Sequencing Kit family                     ONT_DEL00000353    ONT_DEL00000357          A, F, H
                            Daniel L. Floyd, Stephen C. Harrison, and Antoine M. van Oijen, "Analysis of Kinetic Intermediates in Single-
 155             07/00/2010 Particle Dwell Time Distributions," Biophysical Journal, Volume 99, July 2010, 360-366                                                                            A, F, H, N, R
 156      OAEO              Oxford Nanopore Technologies, Enzyme Movement                                                                            ONT_DEL00014376    ONT_DEL00014381           JTX
 157      OAEO              Oxford Nanopore Technologies, Enzyme Movement [Clarke Depo. Ex. 5]                                                       ONT_DEL00014376    ONT_DEL00014381             D
                            0173_Substeps (62990) - Experiment Plans and Results - Oxford Nanopore's Wiki,
 158      OAEO     3/8/2018 https://wiki.oxfordnanolabs.local/pages/viewpage.action?pageID=60098521                                                  ONT_DEL00196028    ONT_DEL00196037            JTX
                            0173_Substeps (62990) - Experiment Plans and Results - Oxford Nanopore's Wiki,
 159      OAEO     3/8/2018 https://wiki.oxfordnanolabs.local/pages/viewpage.action?pageID=60098521 [Clarke Depo. Ex. 7]                             ONT_DEL00196028    ONT_DEL00196037             D
                            0173_Substeps (62990) - Experiment Plans and Results - Oxford Nanopore's Wiki,
 160      OAEO     3/8/2018 https://wiki.oxfordnanolabs.local/pages/viewpage.action?pageID=60098521 [Reid Depo. Ex. 16]                              ONT_DEL00196028    ONT_DEL00196037             D
                            0173_Substeps (62990) - Experiment Plans and Results - Oxford Nanopore's Wiki,
 161      OAEO     3/8/2018 https://wiki.oxfordnanolabs.local/pages/viewpage.action?pageID=60098521 [Reid Depo. Ex. 20]                              ONT_DEL00196028    ONT_DEL00196037             D

 162      OAEO    6/28/2016 Oxford Nanopore Technologies, Fast Mode - technical guide for advanced users (NOT part of main tech guide)               ONT_DEL00498746    ONT_DEL00498746          A, F, H
                            Oxford Nanopore Technologies, Fast Mode - technical guide for advanced users (NOT part of main tech guide)
 163      OAEO    6/28/2016 [Reid Depo. Ex. 14]                                                                                                                                               A, D, F, H, N
 164      OAEO   12/00/2015 Oxford Nanopore Technologies, Enzyme Movement                                                                            ONT_DEL00014430    ONT_DEL00014449          A, F, H
 165              7/24/2018 sloika, Github, https://github.com/nanoporetech/sloika/tree/master/data/reads                                                                                      A, F, H, N

 166              7/24/2018 sloika, Github, https://github.com/nanoporetech/sloika/tree/master/data/reads [Massingham Depo. Ex. 3]                                                            A, D, F, H, N
 167      OAEO              Oxford Nanopore Technologies Community, Data analysts, 1D basecalling overview                                           ONT_DEL00004045    ONT_DEL00004047          A, F, H
                            Oxford Nanopore Technologies, Oxford Nanopore Technologies Biochemical Processing Procedure, Document
 168      OAEO    7/13/2016 Number BP-342                                                                                                            ONT_DEL00009422    ONT_DEL00009426          A, F, H
                            Oxford Nanopore Technologies, Oxford Nanopore Technologies Biochemical Processing Procedure, Document
 169      OAEO    11/3/2017 Number BP-357                                                                                                            ONT_DEL00009491    ONT_DEL00009530          A, F, H
 170      OAEO    1/28/2016 Oxford Nanopore Technologies Protein Production Batch Report ONLP10799                                                   ONT_DEL00010258    ONT_DEL00010319          A, F, H
                            Oxford Nanopore Technologies, Oxford Nanopore Technologies Biochemical Processing Procedure, Document
 171      OAEO    7/27/2017 Number BP-344                                                                                                            ONT_DEL00009427    ONT_DEL00009465          A, F, H
 172      OAEO   11/14/2016 Oxford Nanopore Technologies Protein Production Batch Report ONLP11945                                                   ONT_DEL00011017    ONT_DEL00011084          A, F, H
 173                        Tau9 - all ratios, Kinetic Models vs Duration Histogram                                                                                                           A, F, H, N, R
 174                        Tau10 - all ratios, Kinetic Models vs Duration Histogram                                                                                                          A, F, H, N, R
 175                        Tau11 - all ratios, Kinetic Models vs Duration Histogram                                                                                                          A, F, H, N, R




                                                                                                                                                        5
                                     Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 773 of 845 PageID #: 30587
                                                                      Plaintiff's Trial Exhibit List




Exhibit
 No.        Conf           Date                                                        Description                                                        Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
 176                              Tau12 - all ratios, Kinetic Models vs Duration Histogram                                                                                                        A, F, H, N, R
 177                              Tau12.55 - all ratios, Kinetic Models vs Duration Histogram                                                                                                     A, F, H, N, R
 178                              Tau13 - all ratios, Kinetic Models vs Duration Histogram                                                                                                        A, F, H, N, R
 179                              Tau14 - all ratios, Kinetic Models vs Duration Histogram                                                                                                        A, F, H, N, R
                                  Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Petition for Inter Partes Review of
 180                 09/25/2018   Claims 1-16 of U.S. Patent No. 9,678,056, IPR2018-01795                                                                                                        A, H, MIL, R, U
 181                   5/4/2012   Elizabeth Pennisi, "Search for Pore-fection," Science, Vol 336, 534-537                                              PCB-DE-1030229      PCB-DE-1030234              JTX
 182                              sloika read 1 lengths                                                                                                                                             A, F, H, N
                                  Pacific Biosciences of California, Inc., Form 10-K,
 183                 12/31/2018   https://www.sec.gov/Archives/edgar/data/1299130/000129913019000014/pacb-20181231x10k.htm                             PCB-DE-0985094      PCB-DE-0985183              JTX
                                  Pacific Biosciences of California, Inc., Form 10-K,
                                  https://www.sec.gov/Archives/edgar/data/1299130/000129913019000014/pacb-20181231x10k.htm [Gong Depo
 184                 12/31/2018   Ex. 7]                                                                                                               PCB-DE-0985094      PCB-DE-0985183               D
                                  Pacific Biosciences Launches New Sequel II System, Featuring ~8 Times the DNA Sequencing Data Output,
                                  https://www.pacb.com/press_releases/pacific-biosciences-launches-new-sequel-ii-system-featuring-8-times-the-
 185                  4/24/2019   dna-sequencing-data-output/                                                                                          ONT-EXP-003985      ONT-EXP-003987              JTX
                                  Oxford Nanopore Technologies Limited, Annual report and financial statements for the year ended 31 December
 186       OAEO      12/31/2017   2017                                                                                                                 ONT_DEL00285224     ONT_DEL00285264             JTX
                                  Oxford Nanopore Technologies Limited, Annual report and financial statements for the year ended 31 December
 187       OAEO      12/31/2017   2017 [McDonald Depo. Ex. 15]                                                                                         ONT_DEL00285224     ONT_DEL00285264              D
                                  Cowen and Company, Equity Research, Life Science & Diagnostic Tools, Proprietary Core Lab Sequencing
 188       OAEO       3/29/2017   Survey; Focus on Illumina NovaSeq                                                                                    ONT_DEL00539686     ONT_DEL00539759             JTX
                                  Cowen and Company, Equity Research, Life Science & Diagnostic Tools, Proprietary Core Lab Sequencing
 189       OAEO       3/29/2017   Survey; Focus on Illumina NovaSeq [Layne-Farrar Depo Ex. 6]                                                          ONT_DEL00539686     ONT_DEL00539759              D
                                  Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Patent Owner Pacific Biosciences of
 190                  1/11/2019   California, Inc.'s Preliminary Response, IPR2018-01792                                                                                                           A, H, MIL, R
                                  Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Patent Owner Pacific Biosciences of
 191                   7/5/2018   California, Inc.'s Preliminary Response, IPR2018-00789                                                                                                           A, H, MIL, R
                                  Oxford Nanopore Technologies, Inc. v. Pacific Biosciences of California, Inc., Patent Owner Pacific Biosciences of
 192                  2/13/2019   California, Inc.'s Preliminary Response, IPR2018-01795                                                                                                           A, H, MIL, R

 193       OAEO       9/15/2016 Oxford Nanopore Technologies, Discussion Materials, Initial Draft of Lazard Materials [Cowper Depo Ex. 6]              ONT_DEL00556474     ONT_DEL00556502         A, F, H, R
 194       OAEO       9/15/2016 Oxford Nanopore Technologies, Discussion Materials, Initial Draft of Lazard Materials                                  ONT_DEL00556474     ONT_DEL00556502        A, D, F, H, R



 195       OAEO      01/00/2018 Oxford Nanopore Technologies, Financial Information: 2 Year Forecasts presentation [Cowper Depo Ex. 9]                 ONT_DEL00556783     ONT_DEL00556801           A, F, H
 196       OAEO      01/00/2019 Oxford Nanopore Technologies, 2019 Forecasted Revenue spreadsheet [Cowper Depo Ex. 11]                                 ONT_DEL00556058     ONT_DEL00556058           A, F, H




 197       OAEO                 Oxford Nanopore Technologies, ONT - Market Model - Draft spreadsheet [Cowper Depo Ex. 12]                              ONT_DEL00363078     ONT_DEL00363078           A, F, H
 198       OAEO      00/00/2018 Oxford Nanopore Technologies, Oxford Nanopore, CCB Investment [Cowper Depo Ex. 14]                                     ONT_DEL00288490     ONT_DEL00288512           A, F, H
 199       OAEO      00/00/2018 Oxford Nanopore Technologies, Oxford Nanopore, CCB Investment [McDonald Depo. Ex. 4]                                   ONT_DEL00288490     ONT_DEL00288512          A, D, F, H
 200                            Pacific Biosciences, Sales of Sequencing Instruments and Consumables by Customer spreadsheet                           PCB-DE-1029628      PCB-DE-1029628              JTX
 201                            Pacific Biosciences, Instruments spreadsheet, Gross Margins on Consumable Products                                     PCB-DE-0987157      PCB-DE-0987157              JTX

 202       OAEO      12/14/2016 Non-Exclusive License Agreement between Pacific Biosciences of California and Life Technologies Corporation            PCB-DE-0984479      PCB-DE-0984495           A, F, H, R
 203       OAEO       8/27/2007 Patent Purchase Agreement between LI-COR, Inc., and Pacific Biosciences of California                                  PCB-DE-0984465      PCB-DE-0984478              JTX
                                Amendment No. 2 to License Agreement between GE Healthcare Bio-Sciences Corp., and Pacific Biosciences of
 204       OAEO      10/18/2013 California                                                                                                             PCB-DE-0984462      PCB-DE-0984464              JTX
                                Amendment No. 1 to License Agreement between GE Healthcare Bio-Sciences Corp., and Pacific Biosciences of
 205       OAEO       9/11/2006 California                                                                                                             PCB-DE-0984460      PCB-DE-0984461              JTX
 206       OAEO       9/11/2006 License Agreement between GE Healthcare Bio-Sciences Corp., and Pacific Biosciences of California                      PCB-DE-0984444      PCB-DE-0984459              JTX
                                Development, Commercialization and License Agreement between Pacific Biosciences of California and F.
 207       OAEO       9/24/2013 Hoffmann-LA Roche Ltd.                                                                                                 PCB-DE-0984334      PCB-DE-0984443           A, F, H, R
                                Non-Exclusive License Agreement between Pacific Biosciences of California and Wisegene LLC for 5-
 208       OAEO      10/17/2012 Methylcytosine Detection Technology                                                                                    PCB-DE-0982727      PCB-DE-0982744           A, F, H, R
                                Exclusive License Agreement between The University of Chicago and Pacific Biosciences of California, Inc. for 5-
 209       OAEO       10/9/2012 Methylcytosine Detection Technology                                                                                    PCB-DE-0982704      PCB-DE-0982726              JTX
                                First Amendment to Exclusive License Agreement between The University of Chicago and Pacific Biosciences of
 210       OAEO       11/8/2012 California, Inc. for 5-Methylcytosine Detection Technology                                                             PCB-DE-0982702      PCB-DE-0982703              JTX
                                Exclusive License Agreement between Indiana University Research and Technology Corporation and Nanofluidics,
 211       OAEO      0615/2005 Inc.                                                                                                                    PCB-DE-0982680      PCB-DE-0982701           A, F, H, R
                                Amendment to the Exclusive License Agreement between Pacific Biosciences of California, Inc. and Cornell
 212       OAEO        4/1/2006 Research Foundation, Inc.                                                                                              PCB-DE-0982679      PCB-DE-0982679              JTX
                                Amendment to the Exclusive License Agreement between Pacific Biosciences of California, Inc. and Cornell
 213       OAEO       1/11/2007 Research Foundation, Inc.                                                                                              PCB-DE-0982678      PCB-DE-0982678              JTX
 214       OAEO        2/1/2004 Exclusive License Agreement between Nanofluidics, Inc. and Cornell Research Foundation, Inc.                           PCB-DE-0982662      PCB-DE-0982677           A, F, H, R
 215                 00/00/2018 PacBio, 2018 Global Commercial Meeting                                                                                 PCB-DE-0919489      PCB-DE-0919489            A, F, H
 216       OAEO       4/19/2018 PacBio, Bio-Rad - Pacific Biosciences Meeting                                                                          PCB-DE-0919311      PCB-DE-0919388            A, F, H
 217                            PacBio spreadsheet tracking Sales Opportunities                                                                        PCB-DE-0900630      PCB-DE-0900630            A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 218       TO PO     12/15/2015 Developer License Agreement between the University of East Anglia and Oxford Nanopore Technologies Limited             ONTS.ITC.00012950   ONTS.ITC.00012967        A, F, H, R
 219        OAEO     00/00/2018 Oxford Nanopore Technologies, Royalty Calculation 2018 spreadsheet                                                     ONT_DEL00557474     ONT_DEL00557474             JTX




                                                                                                                                                          6
                                Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 774 of 845 PageID #: 30588
                                                                 Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                  Description                                                        Bates Beg No.      Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness

 220      OAEO              Oxford Nanopore Technologies, Sales and Costs of the Accused Products for the years 2014 through 2019            ONT_DEL00557473    ONT_DEL00557473            JTX
 221      OAEO              Oxford Nanopore Technologies, ONT - Market Model                                                                 ONT_DEL00556585    ONT_DEL00556585         A, F, H, R
 222      OAEO    3/14/2017 Morgan Stanley Research, Illumina Inc., Nanoupdates                                                              ONT_DEL00528885    ONT_DEL00528892         A, F, H, R
                            Northeastern University, University - Industry Sponsored Research Agreement between Northeastern University
 223      OAEO   03/00/2017 and Oxford Nanopore Technologies, Ltd.                                                                           ONT_DEL00526027    ONT_DEL00526041         A, F, H, R

 224      OAEO     1/7/2009 Subscription Agreement between Illumina Cambridge Limited and Oxford Nanopore Technologies Limited               ONT_DEL00522625    ONT_DEL00522655         A, F, H, R
                            Amendment No.3 to Sponsored Research Agreement between President and Fellows of Harvard College and
 225      OAEO    6/23/2015 Oxford Nanopore Technologies, Ltd.                                                                               ONT_DEL00510958    ONT_DEL00511018         A, F, H, R
 226      OAEO   02/00/2018 Oxford Nanopore Technologies, February 2018, Oxford Nanopore Overview                                            ONT_DEL00509090    ONT_DEL00509123          A, F, H
 227      OAEO   08/00/2017 Oxford Nanopore Technologies, August 2017, Oxford Nanopore Overview                                              ONT_DEL00508900    ONT_DEL00508945          A, F, H
                            First Amendment to Exclusive License Agreement between The Board of Trustees of the University of Illinois and
 228      OAEO    7/13/2012 Oxford Nanopore Technologies, Ltd.                                                                               ONT_DEL00508039    ONT_DEL00508040          A, F, H
                            Research and License Agreement between Yissum Research Development Company of the Hebrew University of
 229      OAEO    6/16/2014 Jerusalem, Ltd. And Fulcrum Sp Ltd.                                                                              ONT_DEL00507996    ONT_DEL00508038           JTX
                            Research and License Agreement between Yissum Research Development Company of the Hebrew University of
 230      OAEO    6/16/2014 Jerusalem, Ltd. And Fulcrum Sp Ltd. [Willcocks Depo. Ex. 21]                                                     ONT_DEL00507996    ONT_DEL00508038             D
                            Exclusive Patent Licence Agreement between Cambridge Enterprise Limited and Oxford Nanopore Technologies
 231      OAEO   12/24/2012 Limited                                                                                                          ONT_DEL00507969    ONT_DEL00507995           JTX
                            Exclusive Patent Licence Agreement between Cambridge Enterprise Limited and Oxford Nanopore Technologies
 232      OAEO   12/24/2012 Limited [Willcocks Depo. Ex. 20]                                                                                 ONT_DEL00507969    ONT_DEL00507995             D
                            Exclusive License Agreement between The Board of Trustees of the University of Illinois and Oxford Nanopore
 233      OAEO    7/13/2012 Technologies, Ltd.                                                                                               ONT_DEL00507948    ONT_DEL00507968           JTX
                            Northeastern University, University Exclusive Patent Licence Agreement between Northeastern University and
 234      OAEO   10/14/2016 Oxford Nanopore Technologies Limited                                                                             ONT_DEL00507922    ONT_DEL00507947           JTX
                            Northeastern University, University Exclusive Patent Licence Agreement between Northeastern University and
 235      OAEO   10/14/2016 Oxford Nanopore Technologies Limited [Willcocks Depo. Ex. 19]                                                    ONT_DEL00507922    ONT_DEL00507947             D
                            Nonexclusive License Agreement between California Institute of Technology and Oxford Nanopore Technologies,
 236      OAEO    8/26/2014 Ltd.                                                                                                             ONT_DEL00507899    ONT_DEL00507921           JTX
                            Amended and Restated License Agreement between Oxford Nanopore Technologies Limited and the Regents of
 237      OAEO    8/15/2017 the University of California                                                                                     ONT_DEL00506755    ONT_DEL00506831           JTX
                            Amended and Restated License Agreement between Oxford Nanopore Technologies Limited and the Regents of
 238      OAEO    8/15/2017 the University of California                                                                                     ONT_DEL00506677    ONT_DEL00506754           JTX
                            Exclusive Licence of Technology (ISIS Project No. 2808) between Isis Innovation Limited and Oxford Nanopore
 239      OAEO   00/00/2012 Technology Limited                                                                                               ONT_DEL00503455    ONT_DEL00503478          A, F, H
                            Option Extension and Variation Agreement between Isis Innovation Limited and Oxford Nanopore Technologies
 240      OAEO    7/17/2012 Limited                                                                                                          ONT_DEL00503451    ONT_DEL00503454          A, F, H
                            Supplemental Letter re Licence Agreements 16th May 2011, re Isis Project No. 3732, 28th January 2011 re Isis
                            Project No. 4093, 31st August 2011 re Isis Project No. 7318 and 11th April 2012 re Isis Project No. 2808 made
 241      OAEO    6/22/2012 between Isis Innovation Limited and Oxford Nanopore Technology Limited                                           ONT_DEL00503449    ONT_DEL00503450         A, F, H, R
                            Letter enclosing fully signed Licence Agreement between Isis Innovation Ltd and Oxford Nanopore Technology
 242      OAEO     1/2/2014 Limited, Isis Project: 10469                                                                                     ONT_DEL00503423    ONT_DEL00503448         A, F, H, R
                            Letter enclosing fully signed Licence Agreement between Isis Innovation Ltd and Oxford Nanopore Technology
 243      OAEO    4/24/2014 Limited, Isis Projects: 9363 & 9258                                                                              ONT_DEL00503397    ONT_DEL00503422           JTX
                            Letter enclosing fully signed Licence Agreement between Isis Innovation Ltd and Oxford Nanopore Technology
 244      OAEO    4/24/2014 Limited, Isis Projects: 9363 & 9258 [Willcocks Depo. Ex. 18]                                                     ONT_DEL00503397    ONT_DEL00503422             D
                            Exclusive Licence of Technology (ISIS Project No. 8176) between Isis Innovation Limited and Oxford Nanopore
 245      OAEO    5/10/2013 Technology Limited                                                                                               ONT_DEL00503373    ONT_DEL00503396         A, F, H, R

 246      OAEO     2/4/2010 Option Agreement (Isis Project 4433) between Isis Innovation Limited and Oxford Nanopore Technologies            ONT_DEL00503359    ONT_DEL00503372         A, F, H, R
                            Exclusive Licence of Technology (ISIS Project No. 4093) between Isis Innovation Limited and Oxford Nanopore
 247      OAEO     2/9/2011 Technology Limited                                                                                               ONT_DEL00503335    ONT_DEL00503358         A, F, H, R
                            Exclusive Licence of Technology (ISIS Project No. 3732) between Isis Innovation Limited and Oxford Nanopore
 248      OAEO    5/16/2011 Technology Limited                                                                                               ONT_DEL00503311    ONT_DEL00503334         A, F, H, R
                            Letter enclosing fully signed Licence Agreement between Isis Innovation Ltd and Oxford Nanopore Technology
 249      OAEO     1/2/2014 Limited, Isis Project: 3329                                                                                      ONT_DEL00503285    ONT_DEL00503310           JTX
                            Exclusive Licence of Technology (ISIS Project No. 2808) between Isis Innovation Limited and Oxford Nanopore
 250      OAEO    4/11/2012 Technology Limited                                                                                               ONT_DEL00503262    ONT_DEL00503284         A, F, H, R
                            Exclusive Licence of Technology (ISIS Project No. 2386) between Isis Innovation Limited and Oxford Nanolabs
 251      OAEO    5/20/2005 Limited                                                                                                          ONT_DEL00503224    ONT_DEL00503254         A, F, H, R

 252      OAEO     4/3/2013 License Agreement between Oxford Nanopore Technologies Ltd. and the Regents of the University of Michigan        ONT_DEL00503206    ONT_DEL00503223         A, F, H, R
                            Letter Amending the Licence Agreement between Isis Innovation Limited and Oxford Nanopore Technologies
 253      OAEO   12/19/2008 Limited dated 20 May 2005, and subsequently amended on 8 June 2007                                               ONT_DEL00503203    ONT_DEL00503205         A, F, H, R
                            Amendment No. 2 to the License Agreement L-677 between Oxford Nanolabs Ltd. and The Texas A&M University
 254      OAEO    5/17/2005 System                                                                                                           ONT_DEL00503189    ONT_DEL00503202         A, F, H, R
 255      OAEO    5/17/2005 License Agreement between STS Diagnostics GmbH and The Texas A&M University System                               ONT_DEL00503166    ONT_DEL00503188         A, F, H, R
                            Deed of Amendment to Exclusive Licence of Technology (ISIS Project No. 2386 and 2587) between Isis
 256      OAEO     6/8/2007 Innovation Limited and Oxford Nanolabs Limited                                                                   ONT_DEL00503159    ONT_DEL00503165         A, F, H, R
                            Exclusive License Agreement between the University of Massachusetts Limited and Oxford Nanopore
 257      OAEO    12/5/2016 Technologies Limited                                                                                             ONT_DEL00503141    ONT_DEL00503158         A, F, H, R
                            Exclusive License Agreement between the Board of Trustees of the Leland Stanford Junior University and Oxford
 258      OAEO     5/9/2012 Nanopore Technologies Ltd                                                                                        ONT_DEL00503124    ONT_DEL00503140         A, F, H, R
                            License Agreement between Oxford Nanopore Technologies Ltd and the President and Fellows of Harvard
 259      OAEO    6/30/2011 College                                                                                                          ONT_DEL00503082    ONT_DEL00503123         A, F, H, R
                            License Agreement between Oxford Nanopore Technologies Ltd and the President and Fellows of Harvard
 260      OAEO    6/30/2011 College [Willcocks Depo. Ex. 23]                                                                                 ONT_DEL00503082    ONT_DEL00503123       A, D, F, H, R


 261      OAEO    8/31/2015 IP Management and Collaboration Agreement between VIB vzw and Oxford Nanopore Technologies Ltd                   ONT_DEL00503061    ONT_DEL00503081         A, F, H, R




                                                                                                                                               7
                                Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 775 of 845 PageID #: 30589
                                                                 Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                      Description                                                 Bates Beg No.      Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
                            Amended and Restated License Agreement between Oxford Nanopore Technologies Ltd and the President and
 262      OAEO   12/18/2015 Fellows of Harvard College                                                                                    ONT_DEL00503025    ONT_DEL00503060         A, F, H, R
                            License Agreement between Oxford Nanopore Technologies Limited and the President and Fellows of Harvard
 263      OAEO    5/26/2016 College                                                                                                       ONT_DEL00502995    ONT_DEL00503024         A, F, H, R
 264      OAEO    8/29/2013 License Agreement between BioCure, Inc. and Oxford Nanopore Technologies Limited                              ONT_DEL00502743    ONT_DEL00502759         A, F, H, R
                            First Amendment to License Agreement between Oxford Nanopore Technologies Ltd. and the Regents of the
 265      OAEO    9/30/2013 University of Michigan (University of Michigan Files 4807 and 5515)                                           ONT_DEL00502693    ONT_DEL00502694         A, F, H, R
                            Exclusive Licence of Technology (Isis Project No. 7318) between Isis Innovation Limited and Oxford Nanopore
 266      OAEO    8/31/2011 Technology Limited                                                                                            ONT_DEL00502596    ONT_DEL00502628         A, F, H, R
                            Third Amendment to License Agreement between Oxford Nanopore Technologies Ltd. and the Regents of the
 267      OAEO    2/10/2017 University of Michigan (University of Michigan Files 4807 and 5515)                                           ONT_DEL00502572    ONT_DEL00502573         A, F, H, R

 268      OAEO     8/1/2014 Research Agreement between Oxford Nanopore Technologies Ltd. and the Katholieke Universiteit Leuven           ONT_DEL00500811    ONT_DEL00500821         A, F, H, R
                            Patent and Know-How License Agreement between the Katholieke Universiteit Leuven and Oxford Nanopore
 269      OAEO     8/1/2014 Technologies Ltd.                                                                                             ONT_DEL00500791    ONT_DEL00500810           JTX


 270      OAEO     2/3/2012 Sponsored Research Agreement between Brown University and Oxford Nanopore Technologies Ltd.                   ONT_DEL00500491    ONT_DEL00500505         A, F, H, R
                            Sponsored Research Agreement between the President and Fellows of Harvard College and Oxford Nanopore
 271      OAEO    1/23/2011 Technologies Ltd                                                                                              ONT_DEL00500312    ONT_DEL00500335         A, F, H, R
 272      OAEO   10/15/2012 License Agreement between Trustees of Boston University and Oxford Nanopore Technologies Ltd                  ONT_DEL00497294    ONT_DEL00497333            JTX
                            Amendment No. 1 to License Agreement between Trustees of Boston University and Oxford Nanopore
 273      OAEO    4/11/2016 Technologies Ltd                                                                                              ONT_DEL00497283    ONT_DEL00497287         A, F, H, R
                            Third Option Extension and Variation Agreement between Oxford University Innovation Limited and Oxford
 274      OAEO   12/20/2018 Nanopore Technologies Limited                                                                                 ONT_DEL00497279    ONT_DEL00497282         A, F, H, R

 275      OAEO    11/1/2016 Sublicense Agreement between Oxford Nanopore Technologies Limited and Ohio State Innovation Foundation        ONT_DEL00376879    ONT_DEL00376910         A, F, H, R

 276      OAEO    11/1/2016 Sublicense Agreement between Oxford Nanopore Technologies Limited and Ohio State Innovation Foundation        ONT_DEL00376762    ONT_DEL00376797         A, F, H, R
                            Agreement for the Sponsored Program between The Ohio State University and Oxford Nanopore Technologies
 277      OAEO    11/1/2016 Ltd                                                                                                           ONT_DEL00376742    ONT_DEL00376761         A, F, H, R
 278      OAEO   11/22/2018 Oxford Nanopore Technology Limited, Ownership Sponsor                                                         ONT_DEL00366919    ONT_DEL00366919         A, F, H, R
                            Seeking Alpha, PacBio is A DNA Sequencing Standout, https://seekingalpha.com/article/4114022-pacbio-dna-
 279      OAEO   10/17/2017 sequencing-standout?page=2                                                                                    ONT_DEL00328791    ONT_DEL00328806         A, F, H, R
 280      OAEO    9/12/2016 Oxford Nanopore Technologies - ONT Control Tab spreadsheet                                                    ONT_DEL00299656    ONT_DEL00299656         A, F, H, R
 281      OAEO    10/4/2017 Oxford Nanopore Technologies, Sequencing Market Discussion Document                                           ONT_DEL00285290    ONT_DEL00285329         A, F, H, R
 282      OAEO    7/22/2017 Morgan Stanley, Next Generation Sequencing (NGS) Market Size, Growth and Trends (2014-2020)                   ONT_DEL00285074    ONT_DEL00285112            JTX
                            Morgan Stanley, Next Generation Sequencing (NGS) Market Size, Growth and Trends (2014-2020) [Layne-Farrar
 283      OAEO    7/22/2017 Depo Ex. 7]                                                                                                   ONT_DEL00285074    ONT_DEL00285112             D

 284      OAEO     8/1/2016 Sponsored Research Agreement between Brown University and Oxford Nanopore Technologies Ltd.                   ONT_DEL00262395    ONT_DEL00262412         A, F, H, R

 285      OAEO     8/1/2014 Sponsored Research Agreement between Brown University and Oxford Nanopore Technologies Ltd.                   ONT_DEL00258325    ONT_DEL00258342         A, F, H, R
 286      OAEO   10/18/2018 Berenberg, IP Group plc, Med. Tech/Services                                                                   ONT_DEL00238850    ONT_DEL00238911            JTX
 287      OAEO   00/00/2017 Oxford Nanopore Technologies, Investor Update, Q3 2017                                                        ONT_DEL00199632    ONT_DEL00199641         A, F, H, R
 288      OAEO   00/00/2018 Oxford Nanopore Technologies, 1D2 Relaunch, Q4 2018                                                           ONT_DEL00198982    ONT_DEL00199006          A, F, H
 289      OAEO   00/00/2017 Oxford Nanopore Technologies, Investor Update, Q2 2017                                                        ONT_DEL00115253    ONT_DEL00115261         A, F, H, R
 290              9/18/2019 Research Focus, PacBio, https://www.pacb.com/research-focus/                                                  ONT-EXP-004048     ONT-EXP-004049             JTX
                            Latest System Release - Sequel II System - PacBio, https://www.pacb.com/products-and-services/sequel-
 291             12/31/2019 system/latest-system-release/                                                                                                                              JTX
                            SMRT Cells, Sequencing Reagent Kits, and Accessories -PacBio, https://www.pacb.com/products-and-
 292             12/31/2019 services/consumables/smrt-cells-sequencing-reagent-kits-and-accessories/                                                                                   JTX
 293             12/31/2019 Consumables - PacBio, https://www.pacb.com/products-and-services/consumables/                                                                              JTX

 294             12/31/2019 SMRT Solutions: DNA Sequencing Products + Services - PacBio, https://www.pacb.com/products-and-services/                                                   JTX
 295             12/31/2019 IP Group plc, https://www.ipgroupplc.com/                                                                                                              A, F, H, N, R
                            Genomeweb, Oxford Nanopore 2018 Revenues More Than Double; Firm Opens New Production Facility,
                            https://www.genomeweb.com/sequencing/oxford-nanopore-2018-revenues-more-double-firm-opens-new-
 296               7/8/2019 production-facility#.XS95-OhKh_E                                                                                                                       A, F, H, N, R
                            Financial Times, Oxford Nanopore opens DNA decoding kit factory, https://www.ft.com/content/24d68f66-9da4-
 297               7/7/2019 11e9-9c06-a4640c9feebb                                                                                                                                 A, F, H, N, R
 298             12/31/2019 Training - Nanopore Store, https://store.nanoporetech.com/training                                                                                     A, F, H, N, R
 299             12/31/2019 Nanopore Store, Flow Cell (R9.5.1), https://store.nanoporetech.com/spoton-flow-cell-mk-i-r9.html                                                       A, F, H, N, R
 300             12/31/2019 About Seeking Alpha, Seeking Alpha, https://seekingalpha.com/page/about_us                                                                             A, F, H, N, R

                            Oxford Nanopore Technologies, Terabases of long-read sequence data, analysed in real time, PromethION,
 301              3/14/2019 https://nanoporetech.com/sites/default/files/s3/literature/PromethION-Brochure-14Mar2019.pdf                                                           A, F, H, N, R
                            Oxford Nanopore Technologies, Product, https://nanoporetech.com/sites/default/files/s3/literature/Product-
 302              3/19/2019 Brochure-19Mar2019.pdf                                                                                        ONT-EXP-003992     ONT-EXP-004006            JTX
                            Oxford Nanopore Technologies, Powerful, real-time, long-read sequencing in the palm of your hand,
 303              3/14/2019 https://nanoporetech.com/sites/default/files/s3/literature/MinION-Brochure-14Mar2019.pdf                                                                 A, F, H, N
                            Oxford Nanopore Technologies, High-throughput, real-time and on-demand sequencing for your lab,
 304              3/14/2019 https://nanoporetech.com/sites/default/files/s3/literature/GridION-Brochure-14Mar2019.pdf                                                               A, F, H, N
 305              9/10/2019 SmidgION, https://nanoporetech.com/products/smidgion                                                          ONT-EXP-004061     ONT-EXP-004063            JTX
 306               9/7/2019 PromethION, https://nanoporetech.com/products/promethion                                                      ONT-EXP-004019     ONT-EXP-004025            JTX
 307             12/31/2019 MinIT, https://nanoporetech.com/products/minit#                                                                                                        A, F, H, N, R
 308               9/7/2019 MinION, https://nanoporetech.com/products/minion                                                              ONT-EXP-003837     ONT-EXP-003842            JTX
 309               9/7/2019 GridION Mk1, https://nanoporetech.com/products/gridion                                                        ONT-EXP-003924     ONT-EXP-003928            JTX
 310               9/7/2019 Flongle, https://nanoporetech.com/products/flongle                                                            ONT-EXP-003920     ONT-EXP-003923            JTX




                                                                                                                                            8
                                 Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 776 of 845 PageID #: 30590
                                                                  Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                       Description                                                         Bates Beg No.      Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
                              Longer and longer: DNA sequence of more than two million bases now achieved with nanopore sequencing,
                              https://nanoporetech.com/about-us/news/longer-and-longer-dna-sequence-more-two-million-bases-now-achieved-
 311               9/7/2019   nanopore                                                                                                             PCB-DE-1029746     PCB-DE-1029749          A, F, H, R
 312              8/25/2019   About us: Biology for anyone, anywhere, https://nanoporetech.com/about-us                                            ONT-EXP-003901     ONT-EXP-003903             JTX
                              Sequencing for anyone, anywhere: Oxford Nanopore sequencing is now being used in nearly 100 countries,
 313             12/31/2019   https://nanoporetech.com/#                                                                                                                                    A, F, H, N, R
                              Comprehensive comparison of Pacific Biosciences and Oxford Nanopore Technologies and their applications to
                              transcriptome analysis [version 2; peer review: 2 approved], F1000 Research, https://f1000research.com/articles/6-
 314              6/19/2017   100                                                                                                                                                           A, F, H, N, R
                              Sebastian Magierowski, Yiyun Huang, Chengjie Wang and Ebrahim Ghafar-Zadeh, Review, "Nanopore-CMOS
 315             00/00/2016   Interfaces for DNA Sequencing," Biosensors, 2016, 6, 42                                                              PCB-DE-1029631     PCB-DE-1029658             JTX
 316      OAEO     5/5/2011   Oxford Nanopore Technologies, Technical Review Chip Development                                                      ONT_DEL00130486    ONT_DEL00130553         A, F, H, R
 317      OAEO     7/4/2011   Oxford Nanopore Technologies, Technical Review Chip Development                                                      ONT_DEL00133852    ONT_DEL00133886         A, F, H, R
                              Chengjie Wang, Zhongpan Wu, Ebrahim Ghafar-Zadeh, and Sebastian Magierowski, "Embedded CMOS
                              Bioinformatics for Nanopore Sequencers, 2017 IEEE 30th Canadian Conference on Electrical and Computer
 318             00/00/2017   Engineering (CCECE)                                                                                                  PCB-DE-1029680     PCB-DE-1029683          A, F, H, R

                            Franka J. Rang, Wigard P. Kloosterman and Jeroen de Ridder, "From Squiggle to basepair: computational
 319              7/13/2018 approaches for improving nanopore sequencing read accuracy," Genome Biology (2018) 19:90                               PCB-DE-1029659     PCB-DE-1029669            JTX

                              Franka J. Rang, Wigard P. Kloosterman and Jeroen de Ridder, "From Squiggle to basepair: computational
 320              7/13/2018   approaches for improving nanopore sequencing read accuracy," Genome Biology (2018) 19:90 [Fair Depo Ex. 6]           PCB-DE-1029659     PCB-DE-1029669              D
                              Chung-Lun Hsu, Haowei Jiang, A.G. Venkatesh and Drew A. Hall, "A Hybrid Semi-Digital Transimpedance
                              Amplifier with Noise Cancellation Technique for Nanopore-Based DNA Sequencing," 2015 IEEE Transactions of
 321             10/00/2015   Biomedical Circuits and Systems, Vol 9, No. 5                                                                        PCB-DE-1029670     PCB-DE-1029679         A, F, H, R
 322                          U.S. Patent Application Publication No. 2018/0143178                                                                                                          A, F, H, N, R
 323             00/00/2013   Silicon Labs, Improving ADC Resolution By Oversampling And Averaging, AN118, Rev. 1.3 7/13                           PCB-DE-1030235     PCB-DE-1030255         A, F, H, R
 324      OAEO                Oxford Nanopore Technologies, ASIC OP4 (and OP3)                                                                     ONT_DEL00092499    ONT_DEL00092552        A, F, H, R
                              Adrian Balan, Bartholomeus Machielse, David Niedzwiecki, Jianxun Lin, Peijie Ong, Rebecca Engelke, Kenneth L.
                              Shepard and Marija Drndic, "Improving Signal-to-Noise Performance for DNA Translocation in Solid-State
 325             00/00/2014   Nanopores at MHz Bandwidths," Nano Letters, 2014, 14, 7215-7220                                                      PCB-DE-1030273     PCB-DE-1030278          A, F, H, R
                              Dongsoo Kim, Brian Goldstein, Wei Tang, Fred J. Sigworth and Eugenio Culurciello, "Boise Analysis and
                              Performance Comparison of Low Current Measurement Systems for Biomedical Applications," IEEE Transactions
 326             00/00/2012   on Biomedical Circuits and Systems                                                                                   PCB-DE-1030288     PCB-DE-1030298         A, F, H, R
 327      OAEO    5/26/2016   Oxford Nanopore Technologies, Inside the SkunkWorx                                                                   ONT_DEL00023481    ONT_DEL00023533        A, F, H, R
 328      OAEO    5/26/2016   Oxford Nanopore Technologies, Inside the SkunkWorx [Brown Depo. Ex. 16]                                              ONT_DEL00023481    ONT_DEL00023533       A, D, F, H, R

 329      OAEO   00/00/2018   Oxford Nanopore Technologies, 2018 London Calling, Clive Brown CTO, Live, unmedicated and unsupervised               ONT_DEL00202634    ONT_DEL00202708         A, F, H, R
 330      OAEO    3/14/2017   Oxford Nanopore Technologies, [ Clive's Title ], Google Hangout                                                      ONT_DEL00202782    ONT_DEL00202843         A, F, H, R
 331      OAEO   10/18/2018   Oxford Nanopore Technologies, Nanopore accuracy; overtaking the competition                                          ONT_DEL00203878    ONT_DEL00203921         A, F, H, R
 332      OAEO   00/00/2018   Oxford Nanopore Technologies, [ Clive's Talk Title ]                                                                 ONT_DEL00427886    ONT_DEL00427962         A, F, H, R
 333              5/26/2016   Oxford Nanopore Technologies, Inside the SkunkWorx video, Clive Brown, CTO                                           PCB-DE-1029260     PCB-DE-1029260          A, F, H, R
 334              5/26/2016   Oxford Nanopore Technologies, Inside the SkunkWorx video transcription, Clive Brown, CTO                                                                     A, B, F, H, N, R

 335              12/1/2016 Oxford Nanopore Technologies, "…we need a better name than follow through…" video, Clive Brown CTO                     PCB-DE-1029261     PCB-DE-1029261          A, F, H, R
                            Oxford Nanopore Technologies, Some mundane and incremental updates video, London Calling 2017, Clive
 336             00/00/2017 Brown CTO                                                                                                              PCB-DE-1029262     PCB-DE-1029262          A, F, H, R
                            Oxford Nanopore Technologies, Some mundane and incremental updates video transcription, London Calling
 337             00/00/2017 2017, Clive Brown CTO                                                                                                                                          A, B, F, H, N, R
 338      OAEO    12/4/2008 Benjamin Flusberg Notebook No. 288 [Turner Depo Ex. 5]                                                                 PCB-DE-0018719     PCB-DE-0018922             JTX
 339      OAEO    12/4/2008 Benjamin Flusberg Notebook No. 288 [Flusberg Depo Ex. 14]                                                              PCB-DE-0018719     PCB-DE-0018922              D
 340                        Withdrawn
 341                        Withdrawn
 342                        Withdrawn
 343                        Withdrawn
 344                        Withdrawn
 345                        Withdrawn
 346                        Withdrawn
 347                        Withdrawn
 348                        Withdrawn
 349                        Withdrawn
 350                        Withdrawn
 351                        Withdrawn
 352                        Withdrawn
 353                        Withdrawn
 354                        Withdrawn
 355                        Withdrawn
 356                        Withdrawn
 357                        Withdrawn


 358                          Withdrawn


 359                        Withdrawn
 360                        Withdrawn
 361              3/14/2016 Response to Second Non-final Office Action, Application No. 14/026,906 [Goldman Depo. Ex. 4]                                                                    A, F, H, N, R


 362      OAEO     4/2/2008 Email from S. Turner to B. Flusberg re clarification on fluid channel conductivity [Flusberg Depo Ex. 5]               PCB-DE-0025985     PCB-DE-0025986            JTX
 363                        Withdrawn




                                                                                                                                                      9
                                          Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 777 of 845 PageID #: 30591
                                                                           Plaintiff's Trial Exhibit List




Exhibit
 No.         Conf               Date                                                   Description                                                 Bates Beg No.           Bates End No.         Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness

 364                                   Withdrawn


 365         OAEO          1/12/2009 Email from S. Turner to J. Korlach and B. Flusberg re Oxford nanopore [Flusberg Depo Ex. 8]                PCB-DE-0042624         PCB-DE-0042625                   JTX


 366         OAEO          1/19/2009 Email from S. Turner to B. Flusberg re a different protein for nanopores [Flusberg Depo Ex. 9]             PCB-DE-0043019         PCB-DE-0043019                   JTX
 367         OAEO          1/26/2009 Email from B. Flusberg to S. Turner re nanopore IP [Flusberg Depo Ex. 10]                                  PCB-DE-0044687         PCB-DE-0044687                   JTX
 368         OAEO          2/27/2009 Email from B. Flusberg to S. Turner re question about bubbles in nanopores [Flusberg Depo Ex. 11]          PCB-DE-0044839         PCB-DE-0044839                   JTX

 369        OAEO           6/12/2009 Email from B. Flusberg to S. Turner re Summary of document + preliminary analysis [Flusberg Depo Ex. 12]   PCB-DE-0048986         PCB-DE-0048986                   JTX
            CONF
          BUSINESS
            INFO
          SUBJECT
 370       TO PO           6/12/2009 Email from B. Flusberg to S. Turner re additional nanopore note [Flusberg Depo Ex. 13]                     PCB-ONT-ITC-0142153 PCB-ONT-ITC-0142153                 JTX
 371        OAEO           3/31/2008 Benjamin Flusberg Notebook No. 1 [Flusberg Depo Ex. 15]                                                    PCB-DE-0018522      PCB-DE-0018718                      JTX


 372                                 Withdrawn
 373                                 Withdrawn
                                     John Eid et al, "Real Time DNA Sequencing from Single Polymerase Molecules," Science, Vol 323, 133-137
 374                        1/2/2009 [Maxham Depo Ex. 4]                                                                                                                                                JTX
 375                                 Withdrawn
 376                                 Withdrawn
 377                                 Withdrawn
 378                                 Withdrawn
 379                                 Withdrawn
 380                                 Withdrawn
 381                                 Withdrawn
 382                                 Withdrawn
 383                                 Withdrawn
 384                                 Withdrawn
            CONF
          BUSINESS
            INFO
          SUBJECT                    Email from T. Rard to A. Fehr and S. Turner re Pacific Biosciences - poster & talk abstract submission [Fehr Depo
 385       TO PO            3/9/2009 Ex. 6]                                                                                                            PCB-ONT-ITC-0065656 PCB-ONT-ITC-0065656          JTX
            CONF
          BUSINESS
            INFO
          SUBJECT                    Sequencing Technology Development Grantee Meeting, Applying Single Molecule Real Time DNA Sequencing by
 386       TO PO           3/29/2009 Stephen W. Turner and Adrian Fehr [Fehr Depo Ex. 7]                                                     PCB-ONT-ITC-0065657 PCB-ONT-ITC-0065657                    JTX
 387                                 Withdrawn
 388                                 Withdrawn
 389                                 Withdrawn
 390                                 Withdrawn
 391        OAEO            4/1/2009 Email from S. Turner to A. Fehr re Polymerase-assisted nanopore sequencing [Fehr Depo Ex. 15]           PCB-DE-0043358      PCB-DE-0043358                         JTX
            CONF
          BUSINESS
            INFO
          SUBJECT
 392       TO PO            4/1/2009 Email from M. Collins to S. Tuner and A. Fehr re Nanopores and possible employment [Fehr Depo Ex. 16]      PCB-ONT-ITC-0628745 PCB-ONT-ITC-0628745                 JTX
 393                                 Withdrawn
 394                                 Withdrawn
 395                                 Withdrawn
 396                                 Withdrawn
 397                                 Withdrawn
 398                                 Withdrawn
 399                                 Withdrawn
 400                                 Withdrawn
 401                                 Withdrawn
 402                                 Withdrawn
 403                                 Withdrawn
 404                                 Withdrawn
 405                                 Withdrawn
 406                                 Withdrawn
 407                                 Withdrawn
 408                                 Withdrawn
 409                                 Withdrawn
 410                                 Withdrawn
 411                                 Withdrawn
          Confidential -
 412         AEO                       Notes from discussion with Sales Team [Keho Depo Ex. 2]                                                                                                          JTX
 413                                   Withdrawn
 414                                   Withdrawn
 415                                   Withdrawn
 416         OAEO                      PacBio, What We Heard from Sales Presentation [Keho Depo Ex. 5]                                          PCB-DE-0876534         PCB-DE-0876534                   JTX


 417         OAEO          12/6/2017 Email from K. Keho to Vertical Marketing Team re Global sales meeting action items [Keho Depo Ex. 6]       PCB-DE-0880890         PCB-DE-0880893                   JTX




                                                                                                                                                  10
                                      Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 778 of 845 PageID #: 30592
                                                                       Plaintiff's Trial Exhibit List




Exhibit
 No.        Conf            Date                                                      Description                                                      Bates Beg No.             Bates End No.      Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
 418                               Withdrawn
 419                               Withdrawn
 420                               Withdrawn
 421                               Withdrawn
 422                               Withdrawn
 423       OAEO         6/3/2015   Email from J. Korlach to K. Keho et al. re Focus on Consensus Accuracy? [Keho Depo Ex. 12]                       PCB-DE-0381125            PCB-DE-0381127               JTX
                                   Email from M. Ashby to J. Korlach, W. Weise and K. Keho re: Interesting blog post about trouble with Minions
 424       OAEO        5/24/2018   [Keho Depo Ex. 13]                                                                                               PCB-DE-0848354            PCB-DE-0848356               JTX
                                   Email from K. Keho to K. Corcoran, W. Weise and M. Badgett re resurrections of long-read tagline - a plan? [Keho
 425       OAEO        6/14/2018   Depo Ex. 14]                                                                                                     PCB-DE-0898956            PCB-DE-0898958               JTX
 426                               Withdrawn
 427                               Withdrawn
 428                               Withdrawn
                                   PacBio, Accessing the Full Size-Spectrum of Human Genetic Variation Using PacBio Long-Read SMRT
 429                   3/13/2018   Sequencing on the Sequel System [Korlach Depo Ex. 4]                                                                                                                    JTX

 430       OAEO        6/19/2015 Email from J. Korlach to L. Hickey re Competitive Positioning - Human Applications [Korlach Depo Ex. 5]                  PCB-DE-0381987      PCB-DE-0381987               JTX
 431                             Withdrawn
 432                             Withdrawn
 433                             Withdrawn
 434       OAEO        11/1/2018 Email from G. Fang to J. Korlach re Some feedback that might help [Korlach Depo Ex. 9]                                   PCB-DE-0878812      PCB-DE-0878812               JTX
 435                             Withdrawn
            CONF
          BUSINESS
            INFO
          SUBJECT
 436       TO PO      11/12/2012 Email from J. Korlach to S. Turner et al. re Oxford intel [Korlach Depo Ex. 11]                                          PCB-ONT-ITC-0097792 PCB-ONT-ITC-0097795          JTX
            CONF
          BUSINESS
            INFO
          SUBJECT
 437       TO PO                   Pacific Biosciences, Understanding Accuracy in SMRT Sequencing [Korlach Depo Ex. 12]                                   PCB-ONT-ITC-0524153 PCB-ONT-ITC-0524160          JTX
 438                               Withdrawn
                                   Email from J. Korlach to Y. Tsai and NGAT Team Distribution group re A nanopore sequencing paper from the
 439       OAEO        6/27/2014   University of Washington [Korlach Depo Ex. 15]                                                                         PCB-DE-0340550      PCB-DE-0340551               JTX
 440                               Withdrawn
 441                               Withdrawn
 442                               Withdrawn
 443                               Withdrawn
 444                               Withdrawn
 445                               Withdrawn
 446                               Withdrawn
 447                               Withdrawn
 448                               Withdrawn
 449                               Withdrawn
                                   Notice of Deposition Pursuant to Fed. R. Civ. P. 30(B)(6) to Plaintiff Pacific Biosciences of California, Inc. [Gong
 450                   3/29/2019   Depo Ex. 1]                                                                                                                                                             JTX
                                   Letter from E. Reines to Honorable L. Barton attaching Pacific Biosciences of California, Inc.'s Complaint and
 451                   11/2/2016   requesting Commission to commence investigation [Gong Depo Ex. 5]                                                                                                       JTX
 452       OAEO                    Instruments, Consumables and Services Quarterly Numbers [Gong Depo Ex. 6]                                              PCB-DE-0987157      PCB-DE-0987157               JTX
                                   Pacific Biosciences of California, Inc.'s Form 10-K, https://www.sec.gov/
 453                  12/31/2016   Archives/edgar/data/1299130/000129913017000016/pacb-20161231x10k.htm [Gong Depo Ex. 8]                                 PCB-DE-0985273      PCB-DE-0985355               JTX
 454       OAEO        2/23/2017   Email from P. Kotturi to E. Hauw, et al. re Impact of price changes in January [Gong Depo Ex. 9]                       PCB-DE-0888942      PCB-DE-0888943               JTX
                                   Third Notice of Deposition Pursuant to Fed. R. Civ. P. 30(B)(6) to Plaintiff Pacific Biosciences of California, Inc.
 455                   9/27/2019   [Gong Depo Ex. 10]                                                                                                                                                      JTX

 456                    8/2/2018 Pacific Biosciences of California, Inc. NasdaqGS: PACB FQ2 2018 Earnings Call Transcripts [Gong Depo Ex. 11]                                                              JTX
 457                             List of Competitive Discounts on Instruments and Lost Sales on Consumables [Gong Depo Ex. 12]                                                                             JTX
 458                             Withdrawn
 459                             Withdrawn
 460                             Withdrawn
 461                             Withdrawn
 462                             Withdrawn

 463      HC - OAEO    7/29/2019 Expert Report of Dr. Christophe Dessimoz [Dessimoz Depo Ex. 4]                                                                                                            JTX
 464                             Withdrawn
 465                             Withdrawn
                                 Rebuttal Expert Report of Nick Goldman, Ph.D. Regarding US Patent Nos. 9,546,400 and 9,772,323 [Goldman
 466      HC - OAEO    9/24/2019 Depo. Ex. 6]                                                                                                                                                              JTX

 467      HC - OAEO    10/8/2019 Expert Reply Report of Dr. Christophe Dessimoz [Dessimoz Depo Ex. 6]                                                                                                      JTX
 468                             Withdrawn
 469                             Withdrawn
                                 Reply Expert Report of Nick Goldman, Ph.D. Regarding US Patent Nos. 9,546,400 and 9,772,323 [Goldman
 470      HC - OAEO    10/8/2019 Depo Ex. 16]                                                                                                                                                              JTX
                                 Daniel Branton, et al., "The potential and challenges of nanopore sequencing," NIH Public Manuscript, Nat
 471                  10/26/2008 Biotechnol., 2008 October, 26(10): 1146-1153 [Dessimoz Depo Ex. 10]                                                                                                       JTX
                                 Daniel Branton, et al., "The potential and challenges of nanopore sequencing," NIH Public Manuscript, Nat
 472                  10/26/2008 Biotechnol., 2008 October, 26(10): 1146-1153 [Fair Depo Ex. 10]                                                                                                           JTX




                                                                                                                                                            11
                                      Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 779 of 845 PageID #: 30593
                                                                       Plaintiff's Trial Exhibit List




Exhibit
 No.        Conf            Date                                                 Description                                                           Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
 473                             Withdrawn
 474                             Withdrawn
 475                   7/29/2019 Expert Report of Dr. Joshua P. Earl [Dessimoz Depo Ex. 13]                                                                                                        JTX
 476                             Withdrawn
 477                             Withdrawn
 478                             Withdrawn


 479                               Withdrawn

 480      HC - OAEO    9/24/2019 Expert Rebuttal Report of Charles S. McHenry, Ph.D. [McHenry Depo Ex. 5]                                                                                           JTX

 481      HC - OAEO    7/29/2019 Expert Report of Dr. Charles McHenry [McHenry Depo Ex. 6]                                                                                                         JTX

 482      HC - OAEO    10/8/2019 Expert Reply Report of Dr. Charles S. McHenry, Ph.D. [McHenry Depo Ex. 7]                                                                                         JTX
 483                             Withdrawn                                                                                                                                                         JTX
 484                             Withdrawn
 485                             Withdrawn

 486      HC - OAEO    10/8/2019 Appendix B, Materials Considered List for Expert Reply Report of Dr. Richard Fair [Fair Depo Ex. 1]                                                                JTX

 487      HC - OAEO    9/10/2019 Appendix B, Materials Considered List for Expert Report of Dr. Richard Fair [Fair Depo Ex. 2]                                                                     JTX

 488      HC - OAEO    9/10/2019 Expert Report of Dr. Richard Fair [Fair Depo Ex. 5]                                                                                                               JTX

 489      HC - OAEO    10/8/2019 Expert Reply Report of Dr. Richard Fair [Fair Depo Ex. 7]                                                                                                         JTX
                                 David Stoddart, Giovanni Maglia, Ellina Mikhailova, Andrew J. Heron and Hagan Bayley, "Multiple base-recognition
                                 sites in a biological nanopore - two heads are better than one," NIH Public Manuscript, Angew Chem Intl Ed Engl.
 490                  00/00/2010 2010, 49(3): 556-559 [Fair Depo Ex. 11]                                                                                                                           JTX

 491      HC - OAEO    7/29/2019 Expert Report of Stephen D. Prowse and Exhibits 1-7 [Prowse Depo. Ex. 1]                                                                                          JTX

 492      HC - OAEO    7/29/2019 Expert Report of Stephen D. Prowse and Exhibits 1-7 [Layne-Farrar Depo Ex. 3]                                                                                       D
 493                             Withdrawn

 494      HC - OAEO    9/24/2019 Expert Rebuttal Report of Dr. Anne Layne-Farrar [Layne-Farrar Depo Ex. 1]                                                                                         JTX

 495      HC - OAEO   10/24/2019 Reply Expert Report of Stephen D. Prowse [Prowse Depo. Ex. 3]                                                                                                     JTX
 496                             Withdrawn
 497                             Withdrawn
 498                   5/13/2019 Amended Notice of Deposition of James Brayer [Brayer Depo. Ex. 1]                                                                                                 JTX
 499       OAEO       00/00/2016 Oxford Nanopore Technologies, Market Development [Brayer Depo. Ex. 2]                                              ONT_DEL00059525     ONT_DEL00059534           A, F, H
 500       OAEO         3/9/2017 Oxford Nanopore Technologies, Market Development [Brayer Depo. Ex. 3]                                              ONT_DEL00060326     ONT_DEL00060331           A, F, H
                                 Oxford Nanopore Technologies, Gridion and Promethion, Instrument Sales and Certification for Service Providers
 501       OAEO       00/00/2017 [Brayer Depo. Ex. 4]                                                                                               ONT_DEL00059912     ONT_DEL00059918           A, F, H
 502       OAEO                  James Brayer Notebook [Brayer Depo. Ex. 5]                                                                         ONT_DEL00554632     ONT_DEL00554712           A, F, H

 503        OAEO      11/00/2017 Oxford Nanopore Technologies, Performance Updates, Sales & Marketing Dev team [Brayer Depo. Ex. 6]                 ONT_DEL00354204     ONT_DEL00354209           A, F, H
 504        OAEO                 Oxford Nanopore Technologies, Porecamps and training bundles [Brayer Depo. Ex. 7]                                  ONT_DEL00162303     ONT_DEL00162308           A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 505       TO PO      00/00/2015 Oxford Nanopore Technologies, Commercial [Brayer Depo. Ex. 8]                                                      ONTS.ITC.00044399   ONTS.ITC.00044414         A, F, H
 506        OAEO       9/24/2015 Oxford Nanopore Technologies, Commercial Meeting [Brayer Depo. Ex. 9]                                              ONT_DEL00515478     ONT_DEL00515518           A, F, H
                                 Email from L. Ludbrook to T. Bray et al. re Piper/PACB: Channel Checks Suggest Sequentially Higher Sequel
 507       OAEO        7/18/2018 Placements [Brayer Depo. Ex. 10]                                                                                   ONT_DEL00058798     ONT_DEL00058801           A, F, H
                                 Email from L. Ludbrook to T. Bray et al. re Piper/PACB: Channel Checks Suggest Sequentially Higher Sequel
 508       OAEO        7/18/2018 Placements                                                                                                         ONT_DEL00058798     ONT_DEL00058801          A, D, F, H
                                 Email from L. Ludbrook to T. Bray et al. re Piper/PACB: Channel Checks Suggest Sequentially Higher Sequel
 509        OAEO       7/18/2018 Placements [Layne-Farrar Depo Ex. 13]                                                                              ONT_DEL00058798     ONT_DEL00058801          A, D, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 510       TO PO      11/22/2014 Email from S. Willcocks to S. Brooking re MAP Wave 2.3 applicants for consideration [Brayer Depo. Ex. 11]          ONTS.ITC.00004176   ONTS.ITC.00004178         A, F, H
 511        OAEO                 Excerpt from Excel Spreadsheet [Brayer Depo. Ex. 12]                                                                                                              JTX
 512        OAEO       5/20/2015 Oxford Nanopore Technologies, MAP, Terms and Conditions [Brayer Depo. Ex. 13]                                      ONT_DEL00327090     ONT_DEL00327103            JTX
 513        OAEO       5/20/2015 Oxford Nanopore Technologies, MAP, Terms and Conditions [Jensen Depo. Ex. 8]                                       ONT_DEL00327090     ONT_DEL00327103              D
 514        OAEO       5/20/2015 Oxford Nanopore Technologies, MAP, Terms and Conditions [Willcocks Depo. Ex. 3]                                    ONT_DEL00327090     ONT_DEL00327103              D
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT                Email from S. Willcocks to C. Brown re MAP Publication - Brook Milligan (New Mexico State University) [Brayer
 515       TO PO       9/26/2014 Depo. Ex. 14]                                                                                                      ONTS.ITC.00004590   ONTS.ITC.00004594         A, F, H
                                 Piper Jaffray, Industry Note, Life Science Tools, Oxford Nanopore's Pipeline Unveiled at London Calling [Brayer
 516       OAEO        5/15/2015 Depo. Ex. 15]                                                                                                      ONT_DEL00512943     ONT_DEL00512947          A, F, H, R
 517                   5/17/2019 LinkedIn Page for Clive Brown [Brown Depo. Ex. 1]                                                                                                               A, F, H, N




                                                                                                                                                      12
                                     Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 780 of 845 PageID #: 30594
                                                                      Plaintiff's Trial Exhibit List




Exhibit
 No.        Conf           Date                                                    Description                                                         Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness

                                First Amended Complaint for Patent Infringement Exhibit 30, Respondents Oxford Nanopore Technologies Ltd.,
                                Oxford Nanopore Technologies, Inc., and Metrichor, Ltd.'s Response to Complainant Pacific Bioscience of
                                California Inc.'s Petition for Review of Initial Determination Granting Summary Determination of Noninfringement
 518                 11/30/2017 dated August 7, 2017, C.A. No. 17-1353, Docket No. 13-30 [Brown Depo. Ex. 2]                                                                                 A, F, H, MIL, R, U
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 519       TO PO      3/17/2010 Oxford Nanopore Technologies, Board Meeting [Brown Depo. Ex. 3]                                                     ONTS.ITC.00527249   ONTS.ITC.00527256         A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 520       TO PO     03/00/2010 Oxford Nanopore Technologies, March 2010 Board Meeting [Brown Depo. Ex. 4]                                          ONTS.ITC.00022727   ONTS.ITC.00022770         A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 521       TO PO     11/16/2010 Oxford Nanopore Technologies, Board Meeting 16 November 2010 [Brown Depo. Ex. 5]                                    ONTS.ITC.00527257   ONTS.ITC.00527268         A, F, H
                                Oxford Nanopore Technologies, Single Molecule 'strand' sequencing using protein nanopores and scalable
 522                 02/00/2012 electronic devices [Brown Depo. Ex. 6]                                                                                                                             JTX
                                Email from C. Brown to S. Willcocks re are you confident that the new calls will be much better? [Brown Depo. Ex.
 523       OAEO        2/2/2014 7]                                                                                                                  ONT_DEL00064207     ONT_DEL00064210           A, F, H
                                Email from C. Brown to S. Willcocks re are you confident that the new calls will be much better? [Willcocks Depo.
 524       OAEO        2/2/2014 Ex. 11]                                                                                                             ONT_DEL00064207     ONT_DEL00064210          A, D, F, H
 525       OAEO       4/13/2016 Email from S. Willcocks to C. Brown re small update [Brown Depo. Ex. 8]                                             ONT_DEL00067998     ONT_DEL00067999           A, F, H
 526       OAEO       4/13/2016 Email from S. Willcocks to C. Brown re small update [Willcocks Depo. Ex. 13]                                        ONT_DEL00067998     ONT_DEL00067999          A, D, F, H
 527       OAEO       8/17/2017 Email from J. Clarke to C. Brown re We need to fic our reference(s) [Brown Depo. Ex. 9]                             ONT_DEL00074524     ONT_DEL00074525           A, F, H

                                Email from S. Willcocks to M. Micorescu et al. re Comprehensive comparison of Pacific Biosciences and Oxford
 528       OAEO        2/6/2017 Nanopore Technologies and their applications to transcriptome analysis [Brown Depo. Ex. 10]                         ONT_DEL00189235     ONT_DEL00189238           A, F, H

                                  Email from S. Willcocks to M. Micorescu et al. re Comprehensive comparison of Pacific Biosciences and Oxford
 529        OAEO       2/6/2017   Nanopore Technologies and their applications to transcriptome analysis [Willcocks Depo. Ex. 12]                   ONT_DEL00189235     ONT_DEL00189238          A, D, F, H
 530        OAEO      9/19/2018   Email from C. Brown to A. Heron et al. re We have a problem [Brown Depo. Ex. 11]                                  ONT_DEL00064350     ONT_DEL00064350           A, F, H
 531        OAEO      9/19/2018   Email from C. Brown to A. Heron et al. re We have a problem                                                       ONT_DEL00064350     ONT_DEL00064350          A, D, F, H
 532        OAEO      9/19/2018   Email from C. Brown to A. Heron et al. re We have a problem [Layne-Farrar Depo Ex. 12]                            ONT_DEL00064350     ONT_DEL00064350          A, D, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 533       TO PO     10/29/2014 Email from G. Sanghera to C. Brown and S. Willcocks re: PacBio's patent [Brown Depo. Ex. 12]                        ONTS.ITC.00004332   ONTS.ITC.00004333     A, F, H, MIL, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 534       TO PO     10/29/2014 Email from G. Sanghera to C. Brown and S. Willcocks re: PacBio's patent [Willcocks Depo. Ex. 6]                     ONTS.ITC.00004332   ONTS.ITC.00004333    A, D, F, H, MIL, R



 535       OAEO                 Fast Mode Technical Guide [Brown Depo. Ex. 13]                                                             ONT_DEL00416639              ONT_DEL00416644           A, F, H
 536       OAEO                 Fast Mode Technical Guide [Reid Depo. Ex. 19]                                                              ONT_DEL00416639              ONT_DEL00416644          A, D, F, H
                                Oxford Nanopore Technologies, Owl Stretching with Examples + Clive Brown, London Calling 2015 [Brown Depo.
 537       OAEO      00/00/2015 Ex. 14]                                                                                                    ONT_DEL00014227              ONT_DEL00014307           A, F, H
 538                 00/00/2016 Oxford Nanopore Technologies, London Calling - 2016 transcription [Brown Depo. Ex. 17]                                                                         A, B, F, H, N

 539                              Oxford Nanopore Technologies, Sequencing Chemistry, Single molecule consensus [Brown Depo. Ex. 19]                                                             A, F, H, N


 540       OAEO      10/18/2018 Oxford Nanopore Technologies, Nanopore accuracy; overtaking the competition [Brown Depo. Ex. 20]                    ONT_DEL00202113     ONT_DEL00202156           A, F, H
                                First Amended Complaint for Patent Infringement Exhibit 30, Amendment and Response Pursuant to 37 C.F.R.
                                §1.114 to Accompany a Request for Continued Examination dated December 17, 2014, C.A. No. 17-1353, Docket
 541                 11/30/2017 No. 13-30 [Brown Depo. Ex. 21]                                                                                                                                 A, F, H, R, U
 542                            LinkedIn Page for James Clarke [Clarke Depo. Ex. 1]                                                                                                                JTX
 543       OAEO      01/00/2018 Oxford Nanopore Technologies, Organisation Chart [Clarke Depo. Ex. 2]                                               ONT_DEL00313507     ONT_DEL00313511           A, F, H
 544       OAEO      01/00/2018 Oxford Nanopore Technologies, Organisation Chart [McDonald Depo. Ex. 1]                                             ONT_DEL00313507     ONT_DEL00313511         A, D, F, H
                                Advanced Research Movement Zumbador, Pore Sensitivity, Data analysis Algorithms, Platform Membrane,
 545       OAEO                 Chemistry Support [Clarke Depo. Ex. 3]                                                                              ONT_DEL00071872     ONT_DEL00071876           A, F, H
                                Advanced Research Movement Zumbador, Pore Sensitivity, Data analysis Algorithms, Platform Membrane,
 546       OAEO                 Chemistry Support [Willcocks Depo. Ex. 14]                                                                          ONT_DEL00071872     ONT_DEL00071876          A, D, F, H
 547       OAEO                 Oxford Nanopore Technologies, Non Exponential Movement                                                              ONT_DEL00196048     ONT_DEL00196067           A, F, H
 548       OAEO                 Oxford Nanopore Technologies, Non Exponential Movement [Clarke Depo. Ex. 4]                                         ONT_DEL00196048     ONT_DEL00196067          A, D, F, H
 549       OAEO                 Oxford Nanopore Technologies, Non Exponential Movement [Reid Depo. Ex. 15]                                          ONT_DEL00196048     ONT_DEL00196067          A, D, F, H
 550       OAEO                 Oxford Nanopore Technologies, Non Exponential Movement [Reid Depo. Ex. 21]                                          ONT_DEL00196048     ONT_DEL00196067          A, D, F, H
 551       OAEO                 Oxford Nanopore Technologies, Enzyme Movement [Clarke Depo. Ex. 6]                                                  ONT_DEL00014354     ONT_DEL00014368           A, F, H
 552       OAEO                 Oxford Nanopore Technologies, Enzyme Movement                                                                       ONT_DEL00014354     ONT_DEL00014368          A, D, F, H




                                                                                                                                                      13
                                           Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 781 of 845 PageID #: 30595
                                                                            Plaintiff's Trial Exhibit List




Exhibit
 No.         Conf                Date                                                     Description                                                           Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
                                        Non-exponential Movement - Research - Oxford Nanopore's Wiki,
                                        https://wiki.oxfordnanolabs.local/pages/viewpage.action?spaceKey=RES&title=Non-exponential+M… [Clarke
 553         OAEO            3/8/2018   Depo. Ex. 8]                                                                                                         ONT_DEL00196068     ONT_DEL00196073           A, F, H
                                        Non-exponential Movement - Research - Oxford Nanopore's Wiki,
 554         OAEO            3/8/2018   https://wiki.oxfordnanolabs.local/pages/viewpage.action?spaceKey=RES&title=Non-exponential+M…                        ONT_DEL00196068     ONT_DEL00196073          A, D, F, H
                                        Third Amended Complaint for Patent Infringement Exhibit 32, US Patent Application Publication No.
 555                         3/8/2012   2012/0058468, C.A. No. 17-1353, Docket No. 113-32 [Clarke Depo. Ex. 9]                                                                                          A, F, H, R, U
 556         OAEO                       Oxford Nanopore's Technology, How does it work? [Clarke Depo. Ex. 10]                                                ONT_DEL00016423     ONT_DEL00016447           A, F, H
                                        Third Amended Complaint for Patent Infringement Exhibit 31, Amendment and Response Pursuant to 37 C.F.R.
                                        §1.114 to Accompany a Request for Continued Examination, Application No. 13/147,159, C.A. No. 17-1353,
 557                       12/17/2014   Docket No. 113-31 [Clarke Depo. Ex. 11]                                                                                                                        A, D, F, H, R, U
 558         OAEO                       Oxford Nanopore Technologies, Nanopore News [Clarke Depo. Ex. 12]                                                    ONT_DEL00203790     ONT_DEL00203835           A, F, H
 559         OAEO            8/8/2014   Email from C. Brown to G. Sanghera re research meeting [Clarke Depo. Ex. 14]                                         ONT_DEL00067426     ONT_DEL00067426           A, F, H
                                        Email from C. Brown to S. Willcocks and G. Sanghera re fwd: had a good catch up with andy yesterday [Clarke
 560        OAEO           11/13/2015   Depo. Ex. 15]                                                                                                        ONT_DEL00067608     ONT_DEL00067608           A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 561       TO PO            12/2/2010 Email from J. Clarke to D. Branton et al. re PacBio Nanopore Work [Clarke Depo. Ex. 16]                                ONTS.ITC.00610433   ONTS.ITC.00610433     A, F, H, MIL, R
 562                       05/17/2019 LinkedIn Page for Rosemary Dokos [Dokos Depo. Ex. 1]                                                                                                                A, F, H, N
                                      Defendants Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.'s Objections and
                                      Responses to Plaintiff Pacific Biosciences of California, Inc.'s First Notice of Deposition Pursuant to Federal Rule
 563                       04/05/2019 of Civil Procedure 30(B)(6) [Dokos Depo. Ex. 2]                                                                                                                       JTX
          Confidential -
          Filed Under                   Oxford's Answer, Defenses, and Counterclaims to PacBio's Second Amended Complaint for Patent Infringement,
 564          Seal         04/25/2018   C.A. No. 17-1353, Docket No. 64 [Dokos Depo. Ex. 3]                                                                                                           A, F, H, MIL, R, U
 565         OAEO          00/00/2018   Oxford Nanopore Technologies, 1D2 2018 Relaunch [Dokos Depo. Ex. 4]                                                  ONT_DEL00199007     ONT_DEL00199018            A, F, H
 566         OAEO          06/00/2018   Oxford Nanopore Technologies, June 2018 [Dokos Depo. Ex. 5]                                                          ONT_DEL00511072     ONT_DEL00511186            A, F, H
                                        Oxford Nanopore Technologies, How do the Unique Features of Nanopore Map Across the Needs of Different
                                        Market Segments? Are nanopore features: Groundbreaking - very important - good to have - not required [Dokos
 567         OAEO          00/00/2017   Depo. Ex. 6]                                                                                                         ONT_DEL00235687     ONT_DEL00235701           A, F, H

                                        Oxford Nanopore Technologies, How do the Unique Features of Nanopore Map Across the Needs of Different
 568         OAEO          00/00/2017   Market Segments? Are nanopore features: Groundbreaking - very important - good to have - not required                ONT_DEL00235687     ONT_DEL00235701          A, D, F, H
 569         OAEO          05/00/2018   Oxford Nanopore Technologies, Global Sales Meeting [Dokos Depo. Ex. 7]                                               ONT_DEL00145073     ONT_DEL00145107           A, F, H
 570         OAEO          05/00/2018   Oxford Nanopore Technologies, Global Sales Meeting                                                                   ONT_DEL00145073     ONT_DEL00145107          A, D, F, H
 571         OAEO          05/00/2018   Oxford Nanopore Technologies, Global Sales Meeting [Layne-Farrar Depo Ex. 11]                                        ONT_DEL00145073     ONT_DEL00145107          A, D, F, H
                                        Email from J. Pugh to R. Dokos re [JIRA] (HELP-1259) DuPont PromethION runs with low open pore and low
 572         OAEO            5/3/2017   accuracy from basecall [Dokos Depo. Ex. 8]                                                                           ONT_DEL00081038     ONT_DEL00081038           A, F, H
                                        Email from Unspecified Sender to M. Miyamoto and J. Pugh re: Some comments from David Eccles [Dokos
 573         OAEO          12/19/2017   Depo. Ex. 9]                                                                                                         ONT_DEL00076715     ONT_DEL00076719           A, F, H
                                        Omics! Omics! A computational biologist's personal views on new technologies & publications on genomics &
                                        proteomics and their impact on drug discovery, omicsomics.blogspot.com/2019/01/2019-tech-speculations-oxford-
 574                       01/25/2019   nanopore.htm!#more [Dokos Depo. Ex. 10]                                                                                                                           A, F, H, N


 575         OAEO            6/8/2017 Email from A. Thielen to R. Dokos re 1D^2 Amplicon sequencing [Dokos Depo. Ex. 11]                                     ONT_DEL00415822     ONT_DEL00415828           A, F, H


 576         OAEO           9/19/2018 Email from L. Ludbrook to R. Dokos re We have a problem [Dokos Depo. Ex. 12]                                           ONT_DEL00085132     ONT_DEL00085133           A, F, H


 577         OAEO           1/12/2017 Oxford Nanopore Technologies, Sales & Market Dev [Dokos Depo. Ex. 13]                                                  ONT_DEL00374331     ONT_DEL00374366           A, F, H
 578         OAEO           1/12/2017 Oxford Nanopore Technologies, Sales & Market Dev [Layne-Farrar Depo Ex. 10]                                            ONT_DEL00374331     ONT_DEL00374366          A, D, F, H


 579         OAEO           1/29/2019 Oxford Nanopore Technologies, Production Jan 29th 2019 [Dokos Depo. Ex. 14]                                            ONT_DEL00132291     ONT_DEL00132335           A, F, H
 580         OAEO           7/11/2018 Email from S. Juul to E. Cooper re SF interviews and job offer [Jensen Depo. Ex. 1]                                    ONT_DEL00061257     ONT_DEL00061263           A, F, H

 581         OAEO          12/14/2017 Email from J. Lloyd to S. Juul re [confluence] Product Management > Fishmongers [Jensen Depo. Ex. 2]                   ONT_DEL00062830     ONT_DEL00062832          A, F, H, R
 582         OAEO           8/12/2015 Email from D. Turner to S. Juul re Slides [Jensen Depo. Ex. 3]                                                         ONT_DEL00018220     ONT_DEL00018223           A, F, H
                                      Oxford Nanopore Technologies, Applying the MinION: Microbial Genomics and Complex Metagenomics [Jensen
 583         OAEO            9/3/2015 Depo. Ex. 4]                                                                                                           ONT_DEL00018241     ONT_DEL00018279           A, F, H
                                      Oxford Nanopore Technologies, MinION applications: Microbial genomics and direct RNA sequencing [Jensen
 584         OAEO          09/00/2016 Depo. Ex. 5]                                                                                                           ONT_DEL00189895     ONT_DEL00189946           A, F, H
 585                        5/17/2019 LinkedIn Page for Tim Massingham [Massingham Depo. Ex. 1]                                                                                                           A, F, H, N
                                      Jiajie Zhang, Chris Wright, Clive Brown and Tim Massingham, "Decoding nanopore signals using recurrent neural
 586         OAEO           9/27/2016 networks," Nanopore Basecaller [Massingham Depo. Ex. 2]                                                                ONT_DEL00417209     ONT_DEL00417213           A, F, H
 587                                  Basecall 1D - Creation Order NOT Tracked [Massingham Depo. Ex. 4]                                                                                                   A, F, H, N
 588                                  Basecall Fast5 read [Massingham Depo. Ex. 5]                                                                                                                        A, F, H, N
 589                                  Read2.fast5 file in program HDFView [Massingham Depo. Ex. 6]                                                                                                        A, F, H, N
 590                                  Event log for fast5_reads [Massingham Depo. Ex. 7]                                                                                                                  A, F, H, N
 591                                  Event log for read7.fast5 [Massingham Depo. Ex. 8]                                                                                                                  A, F, H, N
 592                                  Model of read7.fast5 [Massingham Depo. Ex. 9]                                                                                                                       A, F, H, N
 593                                  Event log for read7.fast5 [Massingham Depo. Ex. 10]                                                                                                                 A, F, H, N
 594                                  Model of read7.fast5 [Massingham Depo. Ex. 11]                                                                                                                      A, F, H, N
 595                                  Read7.fast5 file in program HDFView [Massingham Depo. Ex. 12]                                                                                                       A, F, H, N
 596         OAEO                     Read7.fast5 file in program HDFView [Massingham Depo. Ex. 13]                                                                                                       A, F, H, N
 597         OAEO          12/00/2017 Oxford Nanopore Technologies, HR Overview [McDonald Depo. Ex. 2]                                                       ONT_DEL00169127     ONT_DEL00169136           A, F, H
 598         OAEO                     Ownership Structure: Oxford Nanopore Technologies Limited chart [McDonald Depo. Ex. 3]                                 ONT_DEL00554876     ONT_DEL00554876           A, F, H




                                                                                                                                                               14
                                          Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 782 of 845 PageID #: 30596
                                                                           Plaintiff's Trial Exhibit List




Exhibit
 No.         Conf               Date                                                          Description                                                        Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
                                       Defendants Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.'s Objections and
                                       Responses to Plaintiff Pacific Biosciences of California, Inc.'s First Notice of Deposition Pursuant to Federal Rule
 599                        4/5/2019   of Civil Procedure 30(B)(6) Topic Nos. 1-45 [McDonald Depo. Ex. 5]                                                                                                A, F, H, R, U
                                       Defendants Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.'s Objections and
                                       Responses to Plaintiff Pacific Biosciences of California, Inc.'s First Notice of Deposition Pursuant to Federal Rule
 600                        4/5/2019   of Civil Procedure 30(B)(6) Topic Nos. 1-45 [Reid Depo. Ex. 1]                                                                                                          D
                                       FTI Consulting, Oxford Nanopore Technologies -- Proposed transfer pricing polices for sales related functions,
 601        OAEO          01/00/2019   DRAFT [McDonald Depo. Ex. 6]                                                                                           ONT_DEL00361300     ONT_DEL00361329           A, F, H
 602        OAEO          00/00/2018   Geographical breakdown for 2018, Global Monthly Breakdown for 2018 [McDonald Depo. Ex. 7]                              ONT_DEL00556057     ONT_DEL00556057           A, F, H
 603        OAEO                       Oxford Nanopore Technologies, Invoiced lines 15-18 spreadsheet [McDonald Depo. Ex. 8]                                  ONT_DEL00536128     ONT_DEL00536128           A, F, H
 604        OAEO                       Oxford Nanopore Technologies, Invoiced lines 15-18 spreadsheet [Cowper Depo. Ex. 15]                                   ONT_DEL00536128     ONT_DEL00536128          A, D, F, H
                                       Distribution Agreement by and between Oxford Nanopore Technologies, Ltd. and Nanodigmbio [McDonald Depo.
 605        OAEO           8/23/2017   Ex. 9]                                                                                                                 ONT_DEL00285343     ONT_DEL00285394          A, F, H, R
                                       Defendants Oxford Nanopore Technologies, Inc.'s Second Supplemental Responses to Plaintiff Pacific
          Highly Conf -                Biosciences of California, Inc.'s First Set of Interrogatories (No. 1) and Its Third Supplemental Response to
 606         OAEO          4/30/2019   Plaintiff's First Set of Interrogatories (No. 5) [McDonald Depo. Ex. 11]                                                                                          A, F, H, R, U
            ONT(S)
             CONF
          BUSINESS
             INFO
           SUBJECT
 607        TO PO          2/10/2015 Email from S. Willcocks to M. Andrews et al. re PacBio nanopore related patent [McDonald Depo. Ex. 12]                   ONTS.ITC.00762348   ONTS.ITC.00762350     A, F, H, MIL, R
            ONT(S)
             CONF
          BUSINESS
             INFO
           SUBJECT
 608        TO PO          2/10/2015 Email from S. Willcocks to M. Andrews et al. re PacBio nanopore related patent [Sanghera Depo. Ex. 10]                   ONTS.ITC.00762348   ONTS.ITC.00762350    A, D, F, H, MIL, R
            ONT(S)
             CONF
          BUSINESS
             INFO
           SUBJECT
 609        TO PO          2/10/2015 Email from S. Willcocks to M. Andrews et al. re PacBio nanopore related patent [Willcocks Depo. Ex. 7]                   ONTS.ITC.00762348   ONTS.ITC.00762350    A, D, F, H, MIL, R
 610         OAEO         00/00/2017 Oxford Nanopore Technologies, Product Development Pipeline [McDonald Depo. Ex. 13]                                       ONT_DEL00235621     ONT_DEL00235686           A, F, H
 611         OAEO         00/00/2017 Oxford Nanopore Technologies, Product Development Pipeline                                                               ONT_DEL00235621     ONT_DEL00235686          A, D, F, H
 612         OAEO         00/00/2018 ONT Market Model, last mod 2018 spreadsheet [McDonald Depo. Ex. 14]                                                      ONT_DEL00366361     ONT_DEL00366361           A, F, H
 613         OAEO         00/00/2018 ONT Market Model, last mod 2018 spreadsheet                                                                              ONT_DEL00366361     ONT_DEL00366361          A, D, F, H
 614                       5/21/2019 LinkedIn Page for Roger Pettett [Pettett Depo. Ex. 1]                                                                                                                 A, F, H, N
                                     Oxford Nanopore Technologies, Owl Stretching with Examples + Clive Brown, London Calling 2015 [Pettett Depo.
 615        OAEO          00/00/2015 Ex. 2]                                                                                                                   ONT_DEL00009298     ONT_DEL00009379           A, F, H
 616        OAEO          00/00/2015 Oxford Nanopore Technologies, Owl Stretching with Examples + Clive Brown, London Calling 2015                            ONT_DEL00009298     ONT_DEL00009379          A, D, F, H

 617        OAEO                       Oxford Nanopore Technologies, Nanopore Accuracy, How to talk about it with notes [Pettett Depo. Ex. 4]                 ONT_DEL00205066     ONT_DEL00205099           A, F, H
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 618       TO PO                       Extract for (Pacific Bio*) or PacificBio* for US 2009/32526 [Sanghera Depo. Ex. 5]                                     ONTS.ITC.00029657   ONTS.ITC.00029692     A, F, H, MIL, R
 619                                   Withdrawn
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 620       TO PO           7/19/2011 Email from J. Clarke to G. Sanghera, S. Reid and G. Harper re PacBio [Sanghera Depo. Ex. 7]                              ONTS.ITC.00117044   ONTS.ITC.00117044     A, F, H, MIL, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 621       TO PO           7/21/2011 Email from G. Sanghera to C. Brown, S. Reid and S. Willcocks re: Patents [Sanghera Depo. Ex. 8]                          ONTS.ITC00767700    ONTS.ITC00767701      A, F, H, MIL, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 622       TO PO          10/29/2014 Email from G. Sanghera to C. Brown and S. Willcocks re: pacbio patent [Sanghera Depo. Ex. 9]                             ONTS.ITC00004332    ONTS.ITC00004333      A, F, H, MIL, R
 623                       5/10/2019 LinkedIn Page for Tim Cowper [Cowper Depo. Ex. 1]                                                                                                                     A, F, H, N

 624        OAEO          09/00/2018 Oxford Nanopore Technologies, Oxford Nanopore Board Update September 2018 [Cowper Depo. Ex. 2]                           ONT_DEL00556111     ONT_DEL00556158           A, F, H

 625        OAEO          00/00/2019 Oxford Nanopore Technologies, Income Statement spreadsheet [CORRECTED VERSION] [Cowper Depo. Ex. 3]                      ONT_DEL00554712     ONT_DEL00554712          A, D, F, H
 626                       3/29/2019 Plaintiffs' Second Amended Disclosure of Accused Products [Cowper Depo. Ex. 4]                                                                                           JTX
 627        OAEO                     Oxford Nanopore Technologies, MinION returns spreadsheet [Cowper Depo. Ex. 5]                                            ONT_DEL00122991     ONT_DEL00122991           A, F, H
                                     Oxford Nanopore Technologies, Product Comparison, https://nanoporetech.com/products/comparison [Cowper
 628                       5/20/2019 Depo. Ex. 7]                                                                                                                                                          A, F, H, N
 629        OAEO                     Excerpt from Excel Spreadsheet - ONT P&L [Cowper Depo. Ex. 8]                                                            ONT_DEL00554712     ONT_DEL00554712          A, D, F, H
 630        OAEO                     Oxford Nanopore Technologies, Monthly Summary spreadsheet [Cowper Depo. Ex. 10]                                          ONT_DEL00556369     ONT_DEL00556369           A, F, H
 631        OAEO          11/15/2018 Oxford Nanopore Technologies, Board Meeting Minutes [Cowper Depo. Ex. 13]                                                ONT_DEL00238834     ONT_DEL00238837           A, F, H




                                                                                                                                                                15
                                          Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 783 of 845 PageID #: 30597
                                                                           Plaintiff's Trial Exhibit List




Exhibit
 No.         Conf               Date                                                     Description                                                        Bates Beg No.         Bates End No.    Oxford's Objections     Admitted   Stipulated   Witness   Sponsoring Witness
                                     Defendant Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.'s Objections and
                                     Responses to Plaintiff Pacific Biosciences of California, Inc.'s Second Notice of Deposition Pursuant to Federal
 632                       5/10/2019 Rule of Civil Procedure 30(B)(6) Topic Nos. 46-65 [Reid Depo. Ex. 2]                                                                                            A, F, H, N, R, U
 633                       9/21/2012 EP 3 269 825 A1 [Reid Depo. Ex. 3]                                                                                                                               A, F, H, N, R
            CONF -
 634         AEO          03/29/2017 Mini Deposition of Stuart Reid, USITC, 337-TA-1032 [Reid Depo. Ex. 4]                                                                                              A, F, H, N

                                       Defendant Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.'s Responses to Plaintiff
 635      HC - OAEO       05/28/2019   Pacific Biosciences of California, Inc.'s Third Set of Interrogatories (Nos. 8-18) [Reid Depo. Ex. 6]                                                         A, F, H, N, R, U
                                       Oxford Nanopore Technologies, London Calling, Custom HMMs Designed for your biological context [Reid Depo.
 636        OAEO          00/00/2015   Ex. 7]                                                                                                                ONT_DEL00018366   ONT_DEL00018385           A, F, H
 637                                   Github - Shell script, exampletraining.shell [Reid Depo. Ex. 8]                                                                                                  A, F, H, N
 638                                   chunkify.py file [Reid Depo. Ex. 9]                                                                                                                              A, F, H, N
                                       Defendant Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.'s First Supplemental
                                       Response to Plaintiff Pacific Biosciences of California, Inc.'s Third Set of Interrogatories (No. 17) [Reid Depo. Ex.
 639      HC - OAEO       06/03/2019   10]                                                                                                                                                           A, F, H, N, R, U
 640                                   read1.fast5 file [Reid Depo. Ex. 11]                                                                                                                             A, F, H, N
 641                                   read7.fast5 file [Reid Depo. Ex. 12]                                                                                                                             A, F, H, N
 642        OAEO                       Oxford Nanopore Technologies, Enzyme Movement [Reid Depo. Ex. 22]                                                     ONT_DEL00014394   ONT_DEL00014406           A, F, H
 643        OAEO                       Oxford Nanopore Technologies, Enzyme Movement                                                                         ONT_DEL00014394   ONT_DEL00014406          A, D, F, H
 644        OAEO           2/11/2016   Email from A. Heron to S. Willcocks and C. Brown re R&D&P overview [Reid Depo. Ex. 23]                                ONT_DEL00190982   ONT_DEL00190982           A, F, H
 645        OAEO           2/11/2016   Email from A. Heron to S. Willcocks and C. Brown re R&D&P overview                                                    ONT_DEL00190982   ONT_DEL00190982          A, D, F, H
                                       Oxford Nanopore Technologies, Fast Mode - technical guide for advanced users (NOT part of main tech guide)
 646                                   [Reid Depo. Ex. 25]                                                                                                                                            A, B, F, H, I, N
                                       Letter from US Department of Homeland Security to Dr. James Peter Willcocks re I-129 Petition for Extension of L-
 647        OAEO                       1A Nonimmigrant Status [Willcocks Depo. Ex. 1]                                                                        ONT_DEL00299743   ONT_DEL00299747           A, F, H
 648                                   Screenshot of Dr. Spike Willcocks' Bio from Oxford Nanopore's Website [Willcocks Depo. Ex. 2]                                                                    A, F, H, N
                                       FTI Consulting, Oxford Nanopore Technologies -- BioScience Computation Disclosure Pack, Tab 10 [Willcocks
 649        OAEO          12/31/2017   Depo. Ex. 4]                                                                                                          ONT_DEL00381168   ONT_DEL00381168          A, F, H, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 650       TO PO           4/26/2012 Patent Search Document [Willcocks Depo. Ex. 8]                                                                     ONTS.ITC.00029591      ONTS.ITC.00029599     A, F, H, MIL, R
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 651       TO PO          10/19/2015 Patent Search Document [Willcocks Depo. Ex. 9]                                                                     ONTS.ITC.00029693      ONTS.ITC.00029734     A, F, H, MIL, R

 652        OAEO           11/4/2011 Email from S. Willcocks to Z. McDougall re laying out nanopore IP to beginners [Willcocks Depo. Ex. 10]            ONT_DEL00295231        ONT_DEL00295232            A, F, H
                                     Sublicense Agreement between Oxford Nanopore Technologies Limited and Ohio State Innovation Foundation
 653        OAEO           11/1/2016 [Willcocks Depo. Ex. 16]                                                                                           ONT_DEL00500822        ONT_DEL00500857          A, F, H, R
                                     License Agreement between Oxford Nanopore Technologies Limited and President and Fellows of Harvard
 654        OAEO           5/26/2016 College [Willcocks Depo. Ex. 17]                                                                                   ONT_DEL00500858        ONT_DEL00500887             JTX
                                     License Agreement between Oxford Nanopore Technologies Limited and President and Fellows of Harvard
 655        OAEO           5/26/2016 College [Layne-Farrar Depo Ex. 4]                                                                                  ONT_DEL00500858        ONT_DEL00500887               D


 656        OAEO          12/20/2012 Email from M. Akeson to S. Willcocks re ONT License Agreement with Mark Ups [Akeson Depo. Ex. 1]                   ONT_DEL00377478        ONT_DEL00377486          A, F, H, R

 657        OAEO          10/23/2017 Email from S. Willcocks to M. Akeson re New structural variant content from PacBio Akeson Depo. Ex. 2]             ONT_DEL00456602        ONT_DEL00456605          A, F, H, R
 658        OAEO           6/14/2017 Email from J. Clarke to M. Akeson re Letter of support for NHGRI application [Akeson Depo. Ex. 3]                  ONT_DEL00457535        ONT_DEL00457537          A, F, H, R
 659        OAEO           8/17/2011 Email from M. Akeson to S. Willcocks re UCSC - ONT research [Akeson Depo. Ex. 4]                                   ONT_DEL00505755        ONT_DEL00505757          A, F, H, R

 660        OAEO            2/5/2016   Email from M. Akeson to S. Willcocks re Can you fill me in on the timeline of inventions [Akeson Depo. Ex. 5]    ONT_DEL00377132        ONT_DEL00377138          A, F, H, R
 661                       8/30/2005   U.S. Patent No. 6,936,433 (Akeson et al.) [Akeson Depo. Ex. 6]                                                                                                 A, F, H, R, U
 662                       5/24/2011   U.S. Patent No. 7,947,454 (Akeson et al.) [Akeson Depo. Ex. 7]                                                                                                 A, F, H, R, U
 663                      11/21/2001   Patent Application No. 09/990,102 [Akeson Depo. Ex. 8]                                                                                                         A, F, H, R, U
 664                       1/18/2000   U.S. Patent No. 6,015,714 (Baldarelli et al.) [Akeson Depo. Ex. 9]                                                                                             A, F, H, R, U
 665                       1/18/2000   U.S. Patent No. 6,015,714 (Baldarelli et al.) [Goldman Depo. Ex. 19]                                                                                          A, D, F, H, R, U
 666                        3/8/2012   U.S. Patent Application Publication No. 2012/0058468 [Akeson Depo. Ex. 14]                                                                                     A, F, H, R, U

                                     First Witness Statement of James Anthony Clarke, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore
 667        OAEO           2/12/2018 Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008 [Akeson Depo. Ex. 15] PCB-DE-0984099               PCB-DE-0984118       A, F, H, MIL, R, U
                                     Confidential First Witness Statement of James Anthony Clarke, UK Litigation, Pacific Biosciences of California,
                                     Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-
 668        OAEO           2/12/2018 000008                                                                                                            PCB-DE-0984099          PCB-DE-0984118      A, D, F, H, MIL, R, U
 669                       5/28/2013 U.S. Patent No. 8,452,546 (Lathrop) [Akeson Depo. Ex. 16]                                                         ONT_DEL00012748         ONT_DEL00012780              JTX
          Highly Conf -
 670         AEO           10/8/2019   Reply Expert Report of Mark Akeson, Ph.D. [Akeson Depo. Ex. 17]                                                                                                     JTX
 671                        6/8/2010   U.S. Patent No. 7,731,826 (Hibbs et al.) [Akeson Depo. Ex. 18]                                                   ONT_DEL00011977        ONT_DEL00011990             JTX
 672                        6/8/2010   U.S. Patent No. 7,731,826 (Hibbs et al.) [Goldman Depo. Ex. 15]                                                  ONT_DEL00011977        ONT_DEL00011990              D
 673                       7/11/2000   U.S. Patent No. 6,087,099 (Gupte et al.) [Akeson Depo. Ex. 19]                                                   ONT_DEL00011899        ONT_DEL00011908             JTX
 674                       6/30/2005   U.S. Patent Application Publication No. 2005/0142559 [Akeson Depo. Ex. 20]                                       ONT_DEL00012205        ONT_DEL00012230             JTX
 675                       8/23/2007   U.S. Patent Application Publication No. 2007/0196846 [Akeson Depo. Ex. 21]                                                                                          JTX
 676                       8/23/2007   U.S. Patent Application Publication No. 2007/0196846 [Ha Depo. Ex. 12]                                                                                               D
 677                       7/29/2019   Initial Expert Report of Mark Akeson, PH.D. [Akeson Depo. Ex. 22]                                                                                                   JTX




                                                                                                                                                           16
                                         Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 784 of 845 PageID #: 30598
                                                                          Plaintiff's Trial Exhibit List




Exhibit
 No.         Conf               Date                                                      Description                                                    Bates Beg No.        Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
                                     Jung-Chi Liao, Yong-Joo Jeong, Dong-Eun Kim, Smita S. Patel and George Oster, "Mechanochemistry of T7 DNA
 678                       4/22/2005 Helicase," J. Mol. Biol (2005) 350, 452-475 [Akeson Depo. Ex. 23]                                                ONT_DEL00011591      ONT_DEL00011614            JTX
                                     Jung-Chi Liao, Yong-Joo Jeong, Dong-Eun Kim, Smita S. Patel and George Oster, "Mechanochemistry of T7 DNA
 679                       4/22/2005 Helicase," J. Mol. Biol (2005) 350, 452-475 [Ha Depo. Ex. 8]                                                                                                      D
                                     Amendment and Response Pursuant to 37 C.F.R. §1.114 to Accompany a Request for Continued Examination,
 680                      12/17/2014 Application No. 13/147,159 [Akeson Depo. Ex. 24]                                                                                                              A, D, F, H
                                     Amendment and Response Pursuant to 37 C.F.R. §1.114 to Accompany a Request for Continued Examination,
 681                      12/17/2014 Application No. 13/147,159 [Hrdlicka Depo. Ex. 18]                                                                                                            A, D, F, H
 682                       3/13/2007 U.S. Patent No. 7,189,503 (Akeson et al.) [Akeson Depo. Ex. 25]                                                                                                A, F, H
 683                       3/13/2007 U.S. Patent No. 7,189,503 (Akeson et al.) [Goldman Depo. Ex. 20]                                                                                              A, D, F, H
 684                       3/13/2007 U.S. Patent No. 7,189,503 (Akeson et al.) [Ha Depo. Ex. 15]                                                                                                   A, D, F, H
 685                       7/29/2011 Provisional Application No. 13/147,159 [Akeson Depo. Ex. 26]                                                                                                   A, F, H
                                     Declaration of Nick Goldman in Support of Defendant Oxford Nanopore Technologies, Inc. Opening Claim
 686                        9/7/2018 Construction Brief, C.A. No. 17-275, Docket No. 96 [Goldman Depo. Ex. 1]                                                                                         JTX
                                     Initial Expert Report of Nick Goldman, PH.D. Regarding US Patent Nos. 9,546,400 and 9,772,323 [Goldman
 687      Conf - AEO       7/29/2019 Depo. Ex. 5]                                                                                                                                                     JTX
                                     Oxford's Opening Brief in Support of Its Motion to Dismiss Pacbio's Complaint for patent Infringement on the
                                     Ground that the Asserted Claims Invalid Under 35 U.S.C. § 101, C.A. No. 17-275, Docket No. 10 [Goldman Depo.
 688                        5/8/2017 Ex. 7]                                                                                                                                                          JTX
 689                       11/8/2017 Transcript of Motion to Dismiss, C.A. No. 17-275, Docket No. 24 [Goldman Depo. Ex. 8]                                                                           JTX
 690                                 Claim Chart attached to Akeson Grant Pages 56-75 [Goldman Depo. Ex. 10]                                          ONT-EXP-002082       ONT-EXP-002101            JTX
 691                      10/18/2019 Deposition Transcript of Mark Akeson [Goldman Depo. Ex. 12]                                                                                                    A, F, H
 692                      10/18/2019 Deposition Transcript of Mark Akeson [Hrdlicka Depo. Ex. 11]                                                                                                      D
 693                       7/26/2019 Letter from Q. Ola to J. Fernandes re NIH FOIA Case Number: 51189 [Goldman Depo. Ex. 13]                         ONT-EXP-002322       ONT-EXP-002368            JTX
 694                       6/21/2019 Letter from L. Wyner to J. Fernandes re FOIA Case Number: 51188 [Goldman Depo. Ex. 14]                           ONT-EXP-002370       ONT-EXP-002411            JTX
 695        OAEO           9/28/2015 Email from S. Reid to C. Brown et al. re Long range context community post [Goldman Depo. Ex. 18]                ONT _DEL00369648     ONT DEL00369651           JTX
                                     Declaration of Takjip Ha, Ph.D. in Support of Defendant Oxford Nanopore Technologies, Inc. Opening Claim
 696                        9/7/2018 Construction Brief, C.A. No. 17-275, Docket No. 95 [Ha Depo. Ex. 2]                                                                                              JTX
                                     Declaration of Takjip Ha, Ph.D. in Support of Petition for Inter Partes Review of U.S. Patent No. 9,678,056,
 697                       9/25/2018 IPR2018-01795 [Ha Depo. Ex. 3]                                                                                                                                   JTX
                                     Declaration of Takjip Ha, Ph.D. in Support of Petition for Inter Partes Review of U.S. Patent No. 9,678,056,
 698                       9/25/2018 IPR2018-01795 [Ha Depo. Ex. 10]                                                                                                                                   D
                                     Jeehae Park, Sua Myong, Anita Niedziela-Majka, Kyung Suk Lee, Jin Yu, Timothy M. Lohman and Takjip Ha,
                                     "PcrA Helicase Dismantles RecA Filaments by Reeling in DNA in Uniform Steps," Cell 142, 544-555 [Ha Depo.
 699                       8/20/2010 Ex. 4]                                                                                                                                                         A, F, H
                                     Exhibit GGG to Defendant Oxford Nanopore Technologies, Inc. Opening Claim Construction Brief, C.A. No. 17-
                                     275, Docket No. 95-4, Joshua L. Adelman, Yong-Joo Jeong, Jung-Chi Liao, Gayatri Patel, Dong-Eun Kim, George
                                     Oster and Smita S. Patel, "Mechanochemistry of Transcription Termination Factor Rho," Molecular Cell 22, 611-
 700                        6/9/2006 621 [Ha Depo. Ex. 5]                                                                                                                                             JTX
 701                       3/23/2006 U.S. Patent Application Publication No. 2006/0063171 [Ha Depo. Ex. 6]                                                                                            JTX
 702                       3/23/2006 U.S. Patent Application Publication No. 2006/0063171 [Ha Depo. Ex. 11]                                                                                            D
 703                       3/23/2006 U.S. Patent Application Publication No. 2006/0063171 [Hrdlicka Depo. Ex. 4]                                                                                       D
 704                       3/23/2006 U.S. Patent Application Publication No. 2006/0063171 [Hrdlicka Depo. Ex. 10]                                     ONT_DEL00012286      ONT_DEL00012312             D
                                     Exhibit BBB to Defendant Oxford Nanopore Technologies, Inc. Opening Claim Construction Brief, C.A. No. 17-
                                     275, Docket No. 95-1, Chart showing survey of the prior art at the time of the claimed invention re polymerase
 705                                 mediated synthesis process [Ha Depo. Ex. 7]                                                                                                                      JTX
 706         OAEO          7/28/2019 Initial Expert Report of Taekjip Ha, Ph.D. Regarding US Patent No. 9,678,056 [Ha Depo. Ex. 13]                                                                   JTX
          Highly Conf -
 707         OAEO          9/24/2019 Rebuttal Expert Report of Taekjip Ha, Ph.D. Regarding US Patent No. 9,678,056 [Ha Depo. Ex. 14]                                                                 JTX
 708                        5/1/2008 U.S. Patent Application Publication No. 2008/0102504 [Ha Depo. Ex. 16]                                                                                          JTX
 709                      12/18/2003 Patent Application No. 10/079,178 [Ha Depo. Ex. 17]                                                                                                            A, F, H
          Highly Conf -
 710         AEO           10/8/2019 Reply Expert Report of Taekjip Ha, Ph.D. Regarding US Patent No. 9,678,056 [Ha Depo. Ex. 18]                                                                     JTX
 711                       3/13/2012 U.S. Patent No. 8,133,672 (Bjornson et al.) [Ha Depo. Ex. 19]                                                                                                    JTX
                                     Declaration of Patrick Hrdlicka, Ph.D. in Support of Petition for Inter Partes Review of U.S. Patent No. 9,738,929,
 712                       9/24/2018 IPR2018-01792 [Hrdlicka Depo. Ex. 2]                                                                                                                          A, H, MIL
                                     Declaration of Patrick Hrdlicka, Ph.D. in Support of Petition for Inter Partes Review of U.S. Patent No. 9,738,929,
 713                       9/24/2018 IPR2018-01792 [Hrdlicka Depo. Ex. 8]                                                                                ONT-EXP-002491    ONT-EXP-002596         A, D, H, MIL
                                     Declaration of Patrick Hrdlicka, Ph.D. in Support of Defendant Oxford Nanopore Technologies, Inc. Opening Claim
 714                        9/7/2018 Construction Brief, C.A. No. 17-275, Docket No. 97 [Hrdlicka Depo. Ex. 3]                                                                                        JTX
                                     Declaration of Patrick Hrdlicka, Ph.D. in Support of Defendant Oxford Nanopore Technologies, Inc. Opening Claim
 715                        9/7/2018 Construction Brief, C.A. No. 17-275, Docket No. 97 [Hrdlicka Depo. Ex. 14]                                                                                        D
          Highly Conf -
 716         OAEO          7/29/2019 Initial Expert Report of Patrick Hrdlicka, Ph.D. Regarding U.S. Patent No. 9,738,929 [Hrdlicka Depo. Ex. 5]                                                      JTX
          Highly Conf -              List of Materials Consider for Initial Expert Report of Patrick Hrdlicka, Ph.D. Regarding U.S. Patent No. 9,738,929
 717         OAEO          7/29/2019 [Hrdlicka Depo. Ex. 6]                                                                                                                                           JTX
          Highly Conf -              Reply Expert Report of Patrick Hrdlicka, Ph.D. Regarding Invalidity of U.S. Patent No. 9,738,929 [Hrdlicka Depo.
 718         OAEO          10/8/2019 Ex. 9]                                                                                                                                                           JTX
          Highly Conf -              Responsive Expert Report of Patrick Hrdlicka, Ph.D. Regarding Non-Infringement of U.S. Patent No. 9,738,929
 719         OAEO          9/24/2019 [Hrdlicka Depo. Ex. 13]                                                                                                                                         JTX
 720                      10/23/2018 Deposition Transcript of Patrick Hrdlicka, Ph.D. [Hrdlicka Depo. Ex. 15]                                                                                       A, F, H
                                     Declaration of Patrick Hrdlicka, Ph.D. in Support of Respondents Oxford Nanopore Technologies Ltd., Oxford
                                     Nanopore Technologies, Inc. and Metrichor, Ltd.'s Motion for Summary Determination of Noninfringement, USITC,
 721                        6/8/2017 337-TA-1032 [Hrdlicka Depo. Ex. 16]                                                                                                                        A, D, H, MIL, R
 722         OAEO           8/5/2010 WO 2010/086622 A1 [Hrdlicka Depo. Ex. 17]                                                                           ONT_DEL00557083   ONT_DEL00557156            JTX
          Highly Conf -
 723         OAEO          9/24/2019 Expert Rebuttal Report of Dr. Christophe Dessimoz [Hrdlicka Depo. Ex. 19]                                                                                        JTX
          Highly Conf -
 724         OAEO         10/30/2019 Supplemental Report of Dr. Anne Layne-Farrar [Layne-Farrar Depo Ex. 2]                                                                                           JTX




                                                                                                                                                        17
                                        Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 785 of 845 PageID #: 30599
                                                                         Plaintiff's Trial Exhibit List




Exhibit
 No.         Conf              Date                                                   Description                                                     Bates Beg No.        Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
                                    Amended and Restated License Agreement between Oxford Nanopore Technologies Ltd and the President and
 725        OAEO         12/18/2015 Fellows of Harvard College [Layne-Farrar Depo Ex. 5]                                                           ONT_DEL00500888      ONT_DEL00500924            JTX
                                    Oxford Nanopore Technologies Inc.'s Answer, Defenses, and Counterclaims to Plaintiff's First Amended Complaint
 726      Confidential     9/6/2018 for Patent Infringement, C.A. No. 17-275, Docket No. 89 [Layne-Farrar Depo Ex. 8]                                                                              JTX
 727        OAEO           6/7/2019 Deposition Transcript of Rosemary Dokos [Layne-Farrar Depo Ex. 9]                                                                                             A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 728        TO PO         3/18/2016 Oxford Nanopore Technologies, 'No thanks, I've already got one' [McDougall Depo Ex. 1]                          ONTS.ITC.00000952   ONTS.ITC.00000987         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 729        TO PO          9/4/2016 Oxford Nanopore Technologies, What's in a Squiggle? [McDougall Depo Ex. 2]                                      ONTS.ITC.00191629   ONTS.ITC.00191655         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT                   Email from D. Turner to Z. McDougall and J. Evans re New protocol for accurate nanopore reads [McDougall
 730        TO PO          8/9/2016 Depo Ex. 3]                                                                                                     ONTS.ITC.00648126   ONTS.ITC.00648132         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 731        TO PO         2/11/2014 Email from J. McDonald to M. Molinari re FW: Piper note [McDougall Depo Ex. 4]                                  ONTS.ITC.00066525   ONTS.ITC.00066527         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 732        TO PO         9/14/2015 Email from E. White to Z. McDougall et al. re material for you to see, Nature Methods [McDougall Depo Ex. 5]    ONTS.ITC.00103891   ONTS.ITC.00103895         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT                   Vivien Marx, "Nanopores: a sequencer in your backpack," Nature Methods, Vol. 12, No. 11 [McDougall Depo Ex.
 733        TO PO        11/00/2015 6]                                                                                                              ONTS.ITC.00077873   ONTS.ITC.00077876         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT                   Email from Z. McDougall to S. Brooking et al. re Nature REV Genetics paper in case you hadn't seen [McDougall
 734        TO PO         5/18/2016 Depo Ex. 7]                                                                                                     ONTS.ITC.00191819   ONTS.ITC.00191820         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 735        TO PO         12/3/2016 Email from Z. McDougall to bmlathbury re New York Nanopore Community Meeting [McDougall Depo Ex. 8]             ONTS.ITC.00712888   ONTS.ITC.00712889         A, F, H
 736        OAEO                    Native Excel Spreadsheet                                                                                        ONT_DEL00539133     ONT_DEL00539133           A, F, H
 737                                Oxford Nanopore Technologies, MinION Video                                                                                                                   A, F, H, N
 738                                Oxford Nanopore Technologies, DNA Sequencing Method Video                                                                                                    A, F, H, N
 739                                Oxford Nanopore Technologies, PromethION Video                                                                                                               A, F, H, N

 740                      2/20/2013 Pacific Biosciences, Overview of SMRT Technology Video, https://www.youtube.com/watch?v=WMZmG00uhwU                                                          A, F, H, N
                                    Pacific Biosciences, The Sequel System - The premier solution for SMRT Sequencing Video,
 741                      10/5/2015 https://www.youtube.com/watch?v=icrZbtgYpS8                                                                                                                  A, F, H, N
 742        OAEO         10/00/2016 Oxford Nanopore Technologies, CS Product Update                                                                 ONT_DEL00004048     ONT_DEL00004092           A, F, H
                                    Oxford Nanopore Technologies, Oxford Nanopore Technologies Biochemical Processing Procedure, Document
 743        OAEO          9/14/2016 Number BP-346                                                                                                   ONT_DEL00009466     ONT_DEL00009470           A, F, H
 744        OAEO         04/00/2015 Oxford Nanopore Technologies, High Speed Movement                                                               ONT_DEL00014021     ONT_DEL00014043           A, F, H
 745        OAEO         10/22/2015 Oxford Nanopore Technologies, Fastmode                                                                          ONT_DEL00014182     ONT_DEL00014190           A, F, H
 746        OAEO                    Oxford Nanopore Technologies, Enzyme Movement                                                                   ONT_DEL00014369     ONT_DEL00014375           A, F, H
 747        OAEO           1/9/2015 Oxford Nanopore Technologies, Movement Research                                                                 ONT_DEL00014382     ONT_DEL00014393           A, F, H
 748        OAEO         00/00/2015 Oxford Nanopore Technologies, Enzyme Movement                                                                   ONT_DEL00014407     ONT_DEL00014420           A, F, H
 749        OAEO         11/00/2015 Oxford Nanopore Technologies, Enzyme Movement                                                                   ONT_DEL00014421     ONT_DEL00014429           A, F, H
 750        OAEO          1/22/2016 Oxford Nanopore Technologies, Enzyme Movement                                                                   ONT_DEL00014450     ONT_DEL00014458           A, F, H
 751        OAEO          7/15/2016 Oxford Nanopore Technologies, Movement Update                                                                   ONT_DEL00014459     ONT_DEL00014474           A, F, H
 752        OAEO          4/22/2016 Oxford Nanopore Technologies, Movement                                                                          ONT_DEL00014483     ONT_DEL00014497           A, F, H
 753        OAEO          2/26/2015 Oxford Nanopore Technologies, Movement Research (AH)                                                            ONT_DEL00014498     ONT_DEL00014512           A, F, H
 754        OAEO          8/23/2016 Oxford Nanopore Technologies, Pore update                                                                       ONT_DEL00014778     ONT_DEL00014790           A, F, H
                                    Email from O. Kuznetsova to S. Reid re [confluence] Product Documentation > Fast Mode - technical guide for
 755        OAEO         12/22/2015 advanced users                                                                                                  ONT_DEL00016520     ONT_DEL00016527           A, F, H
 756        OAEO         12/22/2015 Email from A. Heron to C. Brown and L. Jayasinghe re hows it going ?                                            ONT_DEL00017254     ONT_DEL00017255           A, F, H
 757        OAEO         10/20/2015 Oxford Nanopore Technologies, Sequencing Chemistry Review                                                       ONT_DEL00022886     ONT_DEL00022907           A, F, H
 758        OAEO          2/12/2016 Oxford Nanopore Technologies, R9.2 transfer                                                                     ONT_DEL00023339     ONT_DEL00023356           A, F, H




                                                                                                                                                      18
                                 Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 786 of 845 PageID #: 30600
                                                                  Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                     Description                                                           Bates Beg No.      Bates End No.   Oxford's Objections     Admitted   Stipulated   Witness   Sponsoring Witness
 759      OAEO    6/14/2017 Nanopore Project Update to ONT                                                                                         ONT_DEL00036073    ONT_DEL00036093          A, F, H
 760      OAEO   10/22/2015 Oxford Nanopore Technologies, Fastmode                                                                                 ONT_DEL00147493    ONT_DEL00147501          A, F, H
 761      OAEO              Oxford Nanopore Technologies, Enzymes                                                                                  ONT_DEL00156605    ONT_DEL00156617          A, F, H
 762      OAEO   00/00/2017 Oxford Nanopore Technologies, NS3 Movement                                                                             ONT_DEL00195773    ONT_DEL00195788          A, F, H
                            Event detection evaluation, part deux - Forrest Brennen - Oxford Nanopore's Wiki,
 763      OAEO     3/8/2018 https://wiki.oxfordnanolabs.local/display/~FBrennen/2015/07/27/Event+detection+evaluation,+part+deux                   ONT_DEL00196038    ONT_DEL00196047          A, F, H
 764      OAEO    8/12/2011 Oxford Nanopore Technologies, Assay Update                                                                             ONT_DEL00390458    ONT_DEL00390474          A, F, H
                            Second Expert Report of Gerald Zon Confidential Annex ¶¶ 110-141, UK Litigation, Pacific Biosciences of
                            California, Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No.
 765      OAEO              HP-2017-000008                                                                                                         PCB-DE-0983887     PCB-DE-0983894     A, F, H, MIL, S, R, U
                            Expert Report of Gerald Zon Confidential Annex ¶¶ 174-271, UK Litigation, Pacific Biosciences of California, Inc.,
                            and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-
 766      OAEO   03/00/2018 000008                                                                                                                 PCB-DE-0983895     PCB-DE-0983916     A, F, H, MIL, S, R, U
                            Expert Report of Christophe Dessimoz Confidential Annex ¶¶ 157-201, UK Litigation, Pacific Biosciences of
                            California, Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No.
 767      OAEO    3/29/2018 HP-2017-000008                                                                                                         PCB-DE-0983917     PCB-DE-0983925     A, F, H, MIL, S, R, U
                            Exhibit GZ7, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore Technologies Limited
 768      OAEO              (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                                                      PCB-DE-0983926     PCB-DE-0983926      A, F, H, MIL, R, U

                            First Expert Report of Douglas R. Smith, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford
 769      OAEO    3/29/2018 Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                        PCB-DE-0983927     PCB-DE-0984027     A, F, H, MIL, S, R, U

                            Second Expert Report of Douglas R. Smith, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford
 770      OAEO    4/18/2018 Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                        PCB-DE-0984028     PCB-DE-0984043     A, F, H, MIL, S, R, U

                            Second Expert Report of Andrea Marziali, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford
 771      OAEO    4/18/2018 Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                   PCB-DE-0984044          PCB-DE-0984054     A, F, H, MIL, S, R, U
                            Confidential First Witness Statement of Dr James Philip White, UK Litigation, Pacific Biosciences of California,
                            Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-
 772      OAEO    4/18/2018 000008                                                                                                            PCB-DE-0984055          PCB-DE-0984060      A, F, H, MIL, R, U
                            Confidential First Witness Statement of Dr Stuart William Reid, UK Litigation, Pacific Biosciences of California,
                            Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-
 773      OAEO    4/18/2018 000008                                                                                                            PCB-DE-0984061          PCB-DE-0984073      A, F, H, MIL, R, U

                            Second Witness Statement of David Lawrence Wilson, UK Litigation, Pacific Biosciences of California, Inc., and
 774      OAEO    3/15/2018 (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008             PCB-DE-0984074     PCB-DE-0984086      A, F, H, MIL, R, U

                            Second Witness Statement of Huw Nigel Evans, UK Litigation, Pacific Biosciences of California, Inc., and (1)
 775      OAEO    1/29/2018 Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                 PCB-DE-0984087     PCB-DE-0984098      A, F, H, MIL, R, U
                            1D2 Process Description, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore
 776      OAEO     6/8/2017 Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                                 PCB-DE-0984119     PCB-DE-0984129      A, F, H, MIL, R, U

                                                                2
                            Confidential - Questions on the 1D Doc, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford
 777      OAEO              Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                  PCB-DE-0984130           PCB-DE-0984134      A, F, H, MIL, R, U
                            Amended 1D2 Process Description, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore
 778      OAEO   10/19/2017 Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                           PCB-DE-0984135           PCB-DE-0984149      A, F, H, MIL, R, U
                                                                                       2                          2
                              Confidential - Answers to Questions on the Amended 1D Process Description ("1D PPD"), UK Litigation, Pacific
                              Biosciences of California, Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery
 779      OAEO                Division Claim No. HP-2017-000008                                                                             PCB-DE-0984150            PCB-DE-0984154      A, F, H, MIL, R, U
                            Statement of the Case on Infringement of the 1D2 Process, UK Litigation, Pacific Biosciences of California, Inc.,
                            and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-
 780      OAEO    3/28/2018 000008                                                                                                                 PCB-DE-0984155     PCB-DE-0984167      A, F, H, MIL, R, U

                              2D Product and Process Description, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford
 781      OAEO   10/17/2017   Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                      PCB-DE-0984214     PCB-DE-0984247      A, F, H, MIL, R, U
                              Confidential Part 18 Request, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore
 782      OAEO                Technologies Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                               PCB-DE-0984284     PCB-DE-0984287      A, F, H, MIL, R, U
                              Claimant's Confidential Response to the Defendants' Confidential Part 18 Request Dated 16 February 2018 As
                              Amended By The Order Of Mr Justice Norris Dated 20 March 2018, UK Litigation, Pacific Biosciences of
                              California, Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No.
 783      OAEO    3/20/2018   HP-2017-000008                                                                                                       PCB-DE-0984288     PCB-DE-0984293      A, F, H, MIL, R, U
                              Confidential Request For Further Information pursuant to CPR Part 18, UK Litigation, Pacific Biosciences of
                              California, Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor Limited, Chancery Division Claim No.
 784      OAEO                HP-2017-000008                                                                                                       PCB-DE-0984294     PCB-DE-0984296      A, F, H, MIL, R, U
 785      OAEO                Oxford Nanopore Technologies, Dyes in duplexes                                                                       PCB-DE-0984297     PCB-DE-0984299      A, F, H, MIL, R, U
                              Confidential Annex 2, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore Technologies
 786      OAEO                Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                                            PCB-DE-0984300     PCB-DE-0984300      A, F, H, MIL, R, U
 787      OAEO   10/00/2014   Oxford Nanopore Technologies, E5 Stalling:BNA, Oct 2014, AH (movement group)                                         PCB-DE-0984301     PCB-DE-0984311      A, F, H, MIL, R, U
                              Confidential Annex 4, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore Technologies
 788      OAEO                Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                                            PCB-DE-0984312     PCB-DE-0984313      A, F, H, MIL, R, U
                              Confidential Annex 5, UK Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore Technologies
 789      OAEO                Limited (2) Metrichor Limited, Chancery Division Claim No. HP-2017-000008                                            PCB-DE-0984314     PCB-DE-0984315      A, F, H, MIL, R, U
                              Defendants' Confidential Response to Confidential Request for Further Information Dated 14 March 2018, UK
                              Litigation, Pacific Biosciences of California, Inc., and (1) Oxford Nanopore Technologies Limited (2) Metrichor
 790      OAEO    3/14/2018   Limited, Chancery Division Claim No. HP-2017-000008                                                                  PCB-DE-0984316     PCB-DE-0984326      A, F, H, MIL, R, U
                              Letter from Carpmaels & Ransford LLP to Norton Rose Fulbright LLP re HP-2017-000008 - Pacific Biosciences of
 791      OAEO    4/16/2018   California, Inc. v Oxford Nanopore Technologies Ltd & Metrichor Limited                                              PCB-DE-0984327     PCB-DE-0984333      A, F, H, MIL, R, U
 792      OAEO   12/14/2018   Oxford Nanopore Technologies, Pre-release of Stand Alone Guppy - Guppy v2.1.3                                        ONT_DEL00497524    ONT_DEL00497524           A, F, H
 793      OAEO     8/7/2018   Oxford Nanopore Technologies, Training process for basecallers                                                       ONT_DEL00497535    ONT_DEL00497535           A, F, H




                                                                                                                                                     19
                                 Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 787 of 845 PageID #: 30601
                                                                  Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                     Description                                                Bates Beg No.      Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
 794      OAEO     4/6/2017 Oxford Nanopore Technologies, Basecalling                                                                   ONT_DEL00497547    ONT_DEL00497547          A, F, H
 795      OAEO              Oxford Nanopore Technologies, 1D Neural Network Basecalling                                                 ONT_DEL00498442    ONT_DEL00498442          A, F, H
 796      OAEO    2/15/2016 Oxford Nanopore Technologies, Current-based neural network hand-over                                        ONT_DEL00498444    ONT_DEL00498444          A, F, H
 797      OAEO    2/21/2017 Oxford Nanopore Technologies, RNA basecalling - further HMM and RNN training                                ONT_DEL00498448    ONT_DEL00498448          A, F, H
 798      OAEO     6/3/2017 Oxford Nanopore Technologies, Introduction to RNN basecaller training                                       ONT_DEL00498449    ONT_DEL00498449          A, F, H
 799      OAEO     2/1/2017 Oxford Nanopore Technologies, Comparison of neural network activation functions                             ONT_DEL00498450    ONT_DEL00498450          A, F, H
 800      OAEO    8/19/2016 Oxford Nanopore Technologies, R9 2D RNN basecalling                                                         ONT_DEL00498451    ONT_DEL00498451          A, F, H
 801      OAEO     7/6/2018 Oxford Nanopore Technologies, Introduction, Soft neural network architecture                                ONT_DEL00498454    ONT_DEL00498454          A, F, H
 802      OAEO              Oxford Nanopore Technologies, R9.4 E8 complement RNN                                                        ONT_DEL00498456    ONT_DEL00498456          A, F, H
 803      OAEO   10/25/2016 Oxford Nanopore Technologies, Training neural network models with Sloika                                    ONT_DEL00498457    ONT_DEL00498457          A, F, H
 804      OAEO    4/26/2016 Oxford Nanopore Technologies, Basecalling Bias                                                              ONT_DEL00498459    ONT_DEL00498459          A, F, H
 805      OAEO   10/25/2016 Oxford Nanopore Technologies, Neural network (Current) JSON model format                                    ONT_DEL00498461    ONT_DEL00498461          A, F, H
 806      OAEO   10/25/2016 Oxford Nanopore Technologies, 09 RNN training of R9.4                                                       ONT_DEL00498463    ONT_DEL00498463          A, F, H
 807      OAEO    8/26/2016 Oxford Nanopore Technologies, Training and running a RNN                                                    ONT_DEL00498466    ONT_DEL00498466          A, F, H
 808      OAEO    1/18/2018 Oxford Nanopore Technologies, 1dsq complement RNN                                                           ONT_DEL00498475    ONT_DEL00498475          A, F, H
 809      OAEO    5/13/2016 Oxford Nanopore Technologies, Direct basecalling from raw data                                              ONT_DEL00498476    ONT_DEL00498476          A, F, H
 810      OAEO    1/11/2016 Oxford Nanopore Technologies, New submap HMM                                                                ONT_DEL00498477    ONT_DEL00498477          A, F, H
 811      OAEO    9/14/2015 Oxford Nanopore Technologies, Window / kmer-length trade-off                                                ONT_DEL00498483    ONT_DEL00498483          A, F, H
 812      OAEO    2/22/2019 Oxford Nanopore Technologies, 1d^2 Basecalling Using Flipflop RNN Internally.                               ONT_DEL00498484    ONT_DEL00498484          A, F, H
 813      OAEO    5/13/2016 Oxford Nanopore Technologies, MinKNOW protocol script structure (0.51.3)                                    ONT_DEL00498485    ONT_DEL00498485          A, F, H
 814      OAEO   10/30/2018 Oxford Nanopore Technologies, Homopolymer run lengths                                                       ONT_DEL00498486    ONT_DEL00498486          A, F, H
 815      OAEO    6/28/2016 Oxford Nanopore Technologies, Changes to scripts since MinKNOW v0.51.3                                      ONT_DEL00498487    ONT_DEL00498487          A, F, H
 816      OAEO   10/12/2015 Oxford Nanopore Technologies, 1D Basecalling (v1.16)                                                        ONT_DEL00498488    ONT_DEL00498488          A, F, H
 817      OAEO    5/26/2009 Oxford Nanopore Technologies, HMM for sequence structure                                                    ONT_DEL00498491    ONT_DEL00498491          A, F, H
 818      OAEO    3/11/2016 Oxford Nanopore Technologies, Software products Feb/March 2016                                              ONT_DEL00498496    ONT_DEL00498496          A, F, H
 819      OAEO    1/31/2019 Oxford Nanopore Technologies, M1 DNA HMM model training                                                     ONT_DEL00498502    ONT_DEL00498502          A, F, H
 820      OAEO    7/12/2016 Oxford Nanopore Technologies, 1D Basecalling (v1.22)                                                        ONT_DEL00498508    ONT_DEL00498508          A, F, H
 821      OAEO    1/30/2018 Oxford Nanopore Technologies, Follow-on 2D (1D^2) Analysis                                                  ONT_DEL00498520    ONT_DEL00498520          A, F, H
 822      OAEO    7/22/2015 Oxford Nanopore Technologies, Nanopore sequencing primer, Primer for DSTL                                   ONT_DEL00498521    ONT_DEL00498521          A, F, H
 823      OAEO    3/12/2019 Oxford Nanopore Technologies, E3CC HMM Mapping and Training                                                 ONT_DEL00498522    ONT_DEL00498522          A, F, H
 824      OAEO     7/1/2016 Oxford Nanopore Technologies, CP1 fastmode                                                                  ONT_DEL00498528    ONT_DEL00498528          A, F, H
 825      OAEO     8/8/2016 Oxford Nanopore Technologies, 2D Basecalling (v1.22)                                                        ONT_DEL00498530    ONT_DEL00498530          A, F, H
 826      OAEO    7/22/2016 Oxford Nanopore Technologies, E6C basecalling                                                               ONT_DEL00498534    ONT_DEL00498534          A, F, H
 827      OAEO   10/24/2018 Oxford Nanopore Technologies, K-mer-less Tombo (Tombo2)                                                     ONT_DEL00498556    ONT_DEL00498556          A, F, H
 828      OAEO              Oxford Nanopore Technologies, Albacore Setting and data analysis                                            ONT_DEL00498558    ONT_DEL00498558          A, F, H
 829      OAEO    1/10/2019 Oxford Nanopore Technologies, On training and tests sets for basecallers                                    ONT_DEL00498563    ONT_DEL00498563          A, F, H
 830      OAEO    12/2/2016 Oxford Nanopore Technologies, RNN systematic error mitigation                                               ONT_DEL00498579    ONT_DEL00498579          A, F, H
 831      OAEO    6/21/2016 Oxford Nanopore Technologies, RNN model training                                                            ONT_DEL00498583    ONT_DEL00498583          A, F, H
 832      OAEO   11/14/2017 Oxford Nanopore Technologies, Read until: training a basecaller                                             ONT_DEL00498591    ONT_DEL00498591          A, F, H
 833      OAEO     3/5/2015 Oxford Nanopore Technologies, Squiggle Mapping for Dummies                                                  ONT_DEL00498593    ONT_DEL00498593          A, F, H
 834      OAEO   10/11/2016 Oxford Nanopore Technologies, Non-exponential Movement                                                      ONT_DEL00498599    ONT_DEL00498599          A, F, H
 835      OAEO   12/18/2015 Oxford Nanopore Technologies, Fastmode_Squiggle_Gallery                                                     ONT_DEL00498603    ONT_DEL00498603          A, F, H
 836      OAEO    4/15/2016 Oxford Nanopore Technologies, .fast file format for HMM basecalled data                                     ONT_DEL00498616    ONT_DEL00498616          A, F, H
 837      OAEO     8/7/2018 Oxford Nanopore Technologies, Training process for basecallers                                              ONT_DEL00498619    ONT_DEL00498619          A, F, H
 838      OAEO    4/15/2016 Oxford Nanopore Technologies, .fast file structure for RNN basecalled data                                  ONT_DEL00498622    ONT_DEL00498622          A, F, H
 839      OAEO    10/1/2018 Oxford Nanopore Technologies, Guppy summary telemetries                                                     ONT_DEL00498664    ONT_DEL00498664          A, F, H
 840      OAEO    6/12/2018 Oxford Nanopore Technologies, albacute summary telemetries                                                  ONT_DEL00498666    ONT_DEL00498666          A, F, H
 841      OAEO     6/2/2017 Oxford Nanopore Technologies, Albacore v1.2                                                                 ONT_DEL00498694    ONT_DEL00498694          A, F, H
 842      OAEO    1/31/2018 Oxford Nanopore Technologies, 'Nanopore 101' written content                                                ONT_DEL00498697    ONT_DEL00498697          A, F, H
 843      OAEO   12/17/2018 Oxford Nanopore Technologies, GridION Release 18.12.1                                                       ONT_DEL00498744    ONT_DEL00498744          A, F, H
 844      OAEO    8/30/2017 Oxford Nanopore Technologies, Albacore v2.0.1                                                               ONT_DEL00498747    ONT_DEL00498747          A, F, H
 845      OAEO   11/10/2015 Oxford Nanopore Technologies, v1.16 workflow components                                                     ONT_DEL00498758    ONT_DEL00498758          A, F, H

 846      OAEO    8/15/2018   Oxford Nanopore Technologies, Ostra: Homopolymer Length Prediction/Polishing from Anchored Raw Signal     ONT_DEL00499205    ONT_DEL00499205          A, F, H
 847      OAEO    2/21/2017   Oxford Nanopore Technologies, Downsampling to smaller kmer                                                ONT_DEL00499207    ONT_DEL00499207          A, F, H
 848      OAEO    7/27/2012   Oxford Nanopore Technologies, Comparison of 3mer models                                                   ONT_DEL00499209    ONT_DEL00499209          A, F, H
 849      OAEO     3/5/2014   Oxford Nanopore Technologies, kmer spread problem                                                         ONT_DEL00499212    ONT_DEL00499212          A, F, H
 850      OAEO     2/5/2014   Oxford Nanopore Technologies, Systematic Kmer Variation                                                   ONT_DEL00499213    ONT_DEL00499213          A, F, H
 851      OAEO    7/12/2017   Oxford Nanopore Technologies, Trained full 4mer model                                                     ONT_DEL00499214    ONT_DEL00499214          A, F, H
 852      OAEO    11/8/2016   Oxford Nanopore Technologies, Homopolymers                                                                ONT_DEL00499215    ONT_DEL00499215          A, F, H
 853      OAEO    1/15/2016   Oxford Nanopore Technologies, From discrimative kmer probabilities to basecall                            ONT_DEL00499228    ONT_DEL00499228          A, F, H
 854      OAEO    6/29/2011   Oxford Nanopore Technologies, Updating Base Estimates                                                     ONT_DEL00499236    ONT_DEL00499236          A, F, H
 855      OAEO    11/4/2015   Oxford Nanopore Technologies, Mapping transitional kmer space, predicting substeps                        ONT_DEL00499237    ONT_DEL00499237          A, F, H
 856      OAEO    8/25/2017   Oxford Nanopore Technologies, Determining inter-kmer spacing for all kmers                                ONT_DEL00499238    ONT_DEL00499238          A, F, H
 857      OAEO    4/25/2012   Oxford Nanopore Technologies, Example_5kb_Cond07                                                          ONT_DEL00499242    ONT_DEL00499242          A, F, H
 858      OAEO    7/11/2013   Oxford Nanopore Technologies, Ossetra - Model Files and Model Prediction                                  ONT_DEL00499244    ONT_DEL00499244          A, F, H
 859      OAEO    7/10/2017   Oxford Nanopore Technologies, Roadmap for training a 5-basecaller                                         ONT_DEL00499251    ONT_DEL00499251          A, F, H
 860      OAEO    7/19/2014   Oxford Nanopore Technologies, Refining and validating models                                              ONT_DEL00499253    ONT_DEL00499253          A, F, H
 861      OAEO    6/23/2014   Oxford Nanopore Technologies, R7 Model                                                                    ONT_DEL00499326    ONT_DEL00499326          A, F, H
 862      OAEO     3/8/2018   Oxford Nanopore Technologies, Flip-flop Modified Base Refactor                                            ONT_DEL00499337    ONT_DEL00499337          A, F, H
                              Oxford Nanopore Technologies, SeqModels to demonstrate distinct homopolymer signal for CP1 complex (GF)
 863      OAEO     2/8/2018   and Lysenin                                                                                               ONT_DEL00499361    ONT_DEL00499361          A, F, H
 864      OAEO     4/4/2016   Oxford Nanopore Technologies, Strand sequencing method                                                    ONT_DEL00499379    ONT_DEL00499379          A, F, H
 865      OAEO   10/22/2018   Oxford Nanopore Technologies, What are E8/R9/M1?                                                          ONT_DEL00499624    ONT_DEL00499624          A, F, H
 866      OAEO    1/14/2016   Oxford Nanopore Technologies, E6 kinetics and substeps                                                    ONT_DEL00499638    ONT_DEL00499638          A, F, H
 867      OAEO    8/25/2015   Oxford Nanopore Technologies, Substeps or soft edges in E5 squiggle                                       ONT_DEL00499646    ONT_DEL00499646          A, F, H
 868      OAEO   10/11/2016   Oxford Nanopore Technologies, Non-exponential Movement                                                    ONT_DEL00499652    ONT_DEL00499652          A, F, H
 869      OAEO    5/18/2017   Oxford Nanopore Technologies, 0173_Substeps (62990)                                                       ONT_DEL00499655    ONT_DEL00499655          A, F, H




                                                                                                                                          20
                                     Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 788 of 845 PageID #: 30602
                                                                      Plaintiff's Trial Exhibit List




Exhibit
 No.       Conf            Date                                                    Description                                                         Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
 870       OAEO       6/12/2015   Oxford Nanopore Technologies, Next-gen enzyme                                                                     ONT_DEL00499667     ONT_DEL00499667           A, F, H
 871       OAEO        6/4/2018   Oxford Nanopore Technologies, Pore Interacting - CP1                                                              ONT_DEL00499681     ONT_DEL00499681           A, F, H
 872       OAEO       11/4/2015   Oxford Nanopore Technologies, Mapping transitional kmer space, predicting substeps                                ONT_DEL00499718     ONT_DEL00499718           A, F, H
 873       OAEO       4/22/2016   Oxford Nanopore Technologies, The homopolymer problem                                                             ONT_DEL00499856     ONT_DEL00499856           A, F, H
 874       OAEO       11/8/2016   Oxford Nanopore Technologies, Homopolymers                                                                        ONT_DEL00499866     ONT_DEL00499866           A, F, H
 875       OAEO       1/26/2015   Oxford Nanopore Technologies, Movement template                                                                   ONT_DEL00499869     ONT_DEL00499869           A, F, H

                                "From a mass photometer to improved breath biopsy probes, these new products are poised for scientific
 876                  12/1/2019 success," The Scientist, https://www.the-scientist.com/features/2019-top-10-innovations-66738                                                                  A, F, H, N, R
                                Aaron Krol, "A Worthy Sequel: PacBio's New Sequencing System," Bio-IT World, www.bio-
 877                  10/1/2015 itworld.com/2015/10/1/a-worthy-sequel.aspx                                                                                                                     A, F, H, N, R
                                Kyle Peterson, "Cracking the Code of Life - at Light Speed," WSJ, https://www.wsj.com/articles/cracking-the-code-
 878                  4/27/2018 of-lifeat-light-speed-1524866614                                                                                                                               A, F, H, N, R
                                Genomics - The 2019 Life Science Industry Awards - Innovation, Best New Product - Genomics,
 879                 00/00/2019 www.lifescienceindustryawards.com/genomics/                                                                                                                    A, F, H, N, R
                                Kevin Kelly, "Menlo Park: Biotech firm's invention puts it at the forefront of DNA-related research,"
                                https://www.mercurynews.com/2016/02/03/menlo-park-biotech-firms-invention-puts-it-at-the-forefront-of-dna-
 880                   2/3/2016 related-research/                                                                                                                                              A, F, H, N, R
 881                 00/00/2013 MIT Technology Review, 50 Disruptive Companies, Company Profile: Pacific Biosciences                                                                           A, F, H, N, R
                                Andrew Pollack, "Sequencing Machine Helped Trace Cholera in Haiti," The New York Times,
                                https://prescriptions.blogs.nytimes.com/2010/12/10/sequencing-machine-aided-in-cholera-
 882                 12/10/2010 project/?searchResultPosition=4                                                                                                                                A, F, H, N, R
 883                   5/2/2011 Ashley Vance, The $600 Million Decoder Ring, Bloomberg Businessweek, May 2 - May 8, 2011                                                                       A, F, H, N, R
                                Megan Scudellari, "Top Ten innovations 2010," The Scientist, https://www.the-scientist.com/uncategorized/top-ten-
 884                 12/00/2010 innovations-2010-42947                                                                                                                                         A, F, H, N, R
                                Two Postdoctural Entrepreneurs are Recognized for Excellence,
                                https://web.archive.org/web/20100621084046/http://www.kauffman.org/two_postdoctural_entreprenerus_are_reco
 885                  3/12/2010 gnized_for_excellence.aspx                                                                                                                                     A, F, H, N, R

                                  Ryan Kim, World Economics Forum honors Bay Area techies, https://www.sfgate.com/business/article/World-
 886                  12/4/2009   Economic-Forum-honors-Bay-Area-techies-3207802.php                                                                                                           A, F, H, N, R
                                  Pacific Biosciences, Introduction to PacBio Highly Accurate Long-Read Sequencing,
 887                   2/4/2020   https://www.youtube.com/watch?v=lT3NqhKD840&feature=emb_title                                                                                                A, F, H, N, R
 888       OAEO      05/00/2011   Oxford Nanopore Technologies Ltd, Board Meeting                                                                   ONT_DEL00239552     ONT_DEL00239830         A, F, H, R
 889       OAEO       5/23/2007   Oxford NanoLabs, Board Meeting                                                                                    ONT_DEL00297916     ONT_DEL00297918         A, F, H, R
 890       OAEO      00/00/2017   Oxford Nanopore Technologies, Board Review 2017                                                                   ONT_DEL00306949     ONT_DEL00307047         A, F, H, R
 891       OAEO       1/21/2016   Oxford Nanopore Technologies, Minutes for the board meeting                                                       ONT_DEL00314833     ONT_DEL00314842         A, F, H, R
 892       OAEO      11/19/2015   Oxford Nanopore Technologies, Minutes for the board meeting                                                       ONT_DEL00314861     ONT_DEL00314864         A, F, H, R
 893       OAEO      05/00/2018   Oxford Nanopore Technologies, May 2018 board meeting minutes                                                      ONT_DEL00326022     ONT_DEL00326024         A, F, H, R
 894       OAEO      11/00/2012   Oxford Nanopore Technologies Ltd, Board Meeting                                                                   ONT_DEL00345350     ONT_DEL00345366         A, F, H, R
 895       OAEO       9/17/2018   Oxford Nanopore Technologies, Minutes for the board meeting                                                       ONT_DEL00362247     ONT_DEL00362250         A, F, H, R
 896       OAEO      10/16/2018   Oxford Nanopore Technologies, Minutes for the board meeting                                                       ONT_DEL00362251     ONT_DEL00362254         A, F, H, R
 897       OAEO       3/23/2018   Oxford Nanopore Technologies, Minutes for the board meeting                                                       ONT_DEL00363102     ONT_DEL00363105         A, F, H, R
 898       OAEO       3/26/2015   Oxford Nanopore Technologies, Minutes for the board meeting                                                       ONT_DEL00397559     ONT_DEL00397564         A, F, H, R
 899       OAEO       5/19/2015   Oxford Nanopore Technologies, Agenda for Board meeting on 19th May 2015                                           ONT_DEL00397565     ONT_DEL00397565         A, F, H, R
 900                  4/10/2017   Notice of Deposition of Spike Willcocks, USITC, 337-TA-1032 [Willocks Depo. Ex. 1]                                                                            A, F, H, R
 901                  3/15/2017   Notice of Deposition of Respondents, USITC, 337-TA-1032 [Willocks Depo. Ex. 2]                                                                                A, F, H, R

 902                  3/15/2017 Oxford's Rule 7.2 "Disclosure of Products Within the Scope of NOI," USITC, 337-TA-1032 [Willocks Depo. Ex. 3]                                                    A, F, H, R
 903                 11/21/2016 Complainants' Reply Statement on the Public Interest, USITC, 337-TA-1032 [Willocks Depo. Ex. 4]                                                                  A, F, H, R
                                Respondents Oxford's Fifth Amended and Supplemental Objections and Responses to Complainant Pacific
 904                  3/31/2017 Biosciences of California, Inc.'s First Set of Interrogatories (Nos. 1-55) [Willocks Depo. Ex. 5]                                                              A, F, H, R, U
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 905       TO PO      6/15/2016   Deposition of Spike Willcocks, USITC, 337-TA-991                                                                  ONTS.ITC.00796712   ONTS.ITC.00796801         A, F, H
 906        OAEO      1/14/2016   Email from S. Willocks to D. Turner re Replacement hire in NY                                                     ONT_DEL00068011     ONT_DEL00068012         A, F, H, R
 907        OAEO       2/9/2018   University of Maryland Baltimore Purchase Orders                                                                  ONT_DEL00271734     ONT_DEL00271766         A, F, H, R
 908        OAEO      6/16/2017   National Institutes of Health Order for Supplies or Services                                                      ONT_DEL00274801     ONT_DEL00274804         A, F, H, R
 909        OAEO       7/6/2018   Email from K. Stoops to J. Medlin re Request for Quotation 3000006073                                             ONT_DEL00275702     ONT_DEL00275711         A, F, H, R
 910        OAEO      6/25/2018   The University of North Carolina at Chapel Hill Request for Quotation                                             ONT_DEL00275712     ONT_DEL00275764         A, F, H, R
 911        OAEO     11/14/2018   D&B Credit, Summary for Oxford Nanopore Technologies Limited                                                      ONT_DEL00314309     ONT_DEL00314345         A, F, H, R
 912        OAEO     00/00/2017   Oxford Nanopore Technologies, Supply Chain Director                                                               ONT_DEL00314653     ONT_DEL00314721         A, F, H, R
 913        OAEO                  Executive Team                                                                                                    ONT_DEL00319702     ONT_DEL00319702         A, F, H, R
 914        OAEO       5/1/2018   Mississippi State University Invitation for Bids                                                                  ONT_DEL00341960     ONT_DEL00342033         A, F, H, R
 915        OAEO      4/30/2018   Email from K. Stoops to S. Juul re Health care                                                                    ONT_DEL00353355     ONT_DEL00353355         A, F, H, R
 916        OAEO      2/15/2016   Email from E. Birney re Tweet by Jason Chin on Twitter                                                            ONTS.ITC.00001189   ONTS.ITC.00001189       A, F, H, R
 917                  4/13/2018   Oxford Nanopore Technologies Inc., Business Entity Summary                                                                                                   A, F, H, N, R
 918                   7/9/2015   U.S. Patent Application Publication No. 2015/0191709                                                                                                         A, F, H, N, R
 919                   6/7/2018   WO 2018/100370 A1                                                                                                                                            A, F, H, N, R


 920                  3/15/2017 Notice of Deposition of Respondents, USITC, 337-TA-1032 [Clarke ITC Depo Ex. 1]                                                                                A, F, H, N, R


 921                              LinkedIn Page for James Clarke [Clarke Depo. Ex. 2]                                                                                                            A, F, H, N


 922                  9/20/2016 U.S. Patent No. 9,447,152 (Clarke et al.), USITC, 337-TA-1032 [Clarke ITC Depo Ex. 3]                                                                          A, F, H, N, R




                                                                                                                                                      21
                                       Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 789 of 845 PageID #: 30603
                                                                        Plaintiff's Trial Exhibit List




Exhibit
 No.        Conf             Date                                                         Description                                               Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness

                                  James Clarke, Hai-Chen Wu, Lakmal Jayasinghe, Alpesh Patel, Stuart Reid and Hagan Bayley, "Continuous base
 923                   04/00/2009 identification for single-molecule nanopore DNA sequencing," Nature Nanotechnology [Clarke ITC Depo Ex. 4] PCB-ONT-ITC-0000902 PCB-ONT-ITC-0000925            JTX
             Conf
           Business
             Info -
          Subject to                Respondents Oxford's Fifth Amended and Supplemental Objections and Responses to Complainant Pacific
 924          PO                    Biosciences of California, Inc.'s First Set of Interrogatories (Nos. 1-55) [Clarke ITC Depo Ex. 5]                                                     A, F, H, N, R, U
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT                 Oxford Nanopore Technologies, Devices and Methods for Nucleic Acid Analysis Using Nanopores [Clarke ITC
 925        TO PO      07/00/2013 Depo Ex. 6]                                                                                                    ONTS.ITC.00023825   ONTS.ITC.00023880         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 926        TO PO                   Oxford Nanopore Technologies, An introduction to nanopore sensing [Clarke ITC Depo Ex. 7]                    ONTS.ITC.00098649   ONTS.ITC.00096717         A, F, H
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 927        TO PO      00/00/2014 Squiggle it…Just a little bit [Clarke ITC Depo Ex. 8]                                                          ONTS.ITC.00003375   ONTS.ITC.00003390        A, F, H, R
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT                 Email from O. Kuznetsova to S. Reid re [confluence] Product Documentation > Example fast5 read file after 2D
 928        TO PO      10/15/2015 Basecalling workflow has been applied (v1.16) [Clarke ITC Depo Ex. 9]                                          ONTS.ITC.00127378   ONTS.ITC.00127384        A, F, H, R
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 929        TO PO                   EpitoME [Clarke ITC Depo Ex. 10]                                                                             ONTS.ITC.00077234   ONTS.ITC.00077275        A, F, H, R
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 930        TO PO                   Oxford Nanopore Technologies, 01 PromethION [Clarke ITC Depo Ex. 11]                                         ONTS.ITC.00560315   ONTS.ITC.00560377        A, F, H, R

             Conf
           Business
             Info -
          Subject to              Respondents Oxford's Responses to Complainant Pacific Bioscience's Third Set of Interrogatories (Nos. 57-64)
 931          PO        3/31/2017 [Clarke ITC Depo Ex. 12]                                                                                                                                  A, F, H, R, U
           ONT(S)
            CONF
          BUSINESS
             INFO
          SUBJECT
 932        TO PO      00/00/2016 Oxford Nanopore Technologies, 1D2 [Clarke ITC Depo Ex. 13]                                                     ONTS.ITC.00762169   ONTS.ITC.00782177         A, F, H


 933        OAEO                  Patent Chart [Clarke ITC Depo Ex. 14]                                                                                                                       A, F, H, N
                                  Invalidity Contentions of Respondents Oxford Nanopore Technologies Ltd., Oxford Nanopore Technologies, Inc.,
 934        OAEO        3/31/2017 and Metrichor, Ltd. [Clarke ITC Depo Ex. 15]                                                                                                                A, F, H, N


 935                    6/11/2002 U.S. Patent No. 6,404,907 (Gilchrist et al.) [Clarke ITC Depo Ex. 16]                                                                                         JTX


 936                     8/2/2016 U.S. Patent No. 9,404,146 (Travers et al.) [Clarke ITC Depo Ex. 17]                                                                                           JTX


 937                    1/10/2017 U.S. Patent No. 9,542,527 (Travers et al.) [Clarke ITC Depo Ex. 18]                                                                                          A, F, H


 938                    3/27/2003 U.S. Patent Application Publication No. 2003/0059778 [Clarke ITC Depo Ex. 19]                                                                                 JTX


 939                    1/25/2007 WO 2007/010263 A2 [Clarke ITC Depo Ex. 20]                                                                                                                    JTX
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT                 Email from J. Clarke to Nanopore Patents re Nanopore Report-019 Competative: PacBio, Raindance
 940       TO PO         5/8/2015 Technologies Partner to Commercialize Whole-Genome Assembly Solution [Clarke ITC Depo Ex. 22]                  ONTS.ITC.00768050   ONTS.ITC.00768051        A, F, H, R




                                                                                                                                                   22
                                      Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 790 of 845 PageID #: 30604
                                                                       Plaintiff's Trial Exhibit List




Exhibit
 No.        Conf            Date                                                     Description                                                    Bates Beg No.       Bates End No.    Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
           ONT(S)
            CONF
          BUSINESS
            INFO
          SUBJECT
 941       TO PO       7/19/2011   Email from J. Clarke to S. Reid re Specific areas of PacBio Patent [Clarke ITC Depo Ex. 23]                   ONTS.ITC.00767983   ONTS.ITC.00767984        A, F, H, R
 942        OAEO       1/18/2017   Email from Z. McDougall to J. McDonald re Pacbio slide                                                        ONT_DEL00285863     ONT_DEL00285868          A, F, H, R
 943        OAEO      11/19/2016   Email from R. Compton to C. Brown et al. re France                                                            ONT_DEL00029284     ONT_DEL00029285          A, F, H, R
 944        OAEO      02/00/2018   Oxford Nanopore Technologies, February 2018 Confidential                                                      ONT_DEL00512724     ONT_DEL00512757          A, F, H, R

 945      OAEO - SC                Source Code                                                                                                   ONT-DEL-SRC-00001   ONT-DEL-SRC-00349          JTX
                                   Source Code - Taiyaki_walkthrough.tar, https://s3-eu-west-1.amazonaws.com/ont-
 946                               research/taiyaki_walkthrough.tar.gz.                                                                                                                       A, F, H, N
 947                               SMRT Cell Physical Sample                                                                                                                                      IP
 948       OAEO         6/7/2017   Email from Unspecified Sender to A. Thielen re 1D^2 Amplicon sequencing                                       ONT_DEL00457666     ONT_DEL00457670          A, F, H, R
 949       OAEO         8/2/2018   Email from R. Dokos to G. Sanghera re Making cDNA a Success                                                   ONT_DEL00306811     ONT_DEL00306813          A, F, H, R
 950       OAEO        5/21/2016   Oxford Nanopore Technologies, ESHG 2016                                                                       ONT_DEL00194437     ONT_DEL00194488          A, F, H, R
 951       OAEO        5/13/2018   Email from J. Pugh to R. Dokos re [JIRA] (HELP-1832) UCSC PromethION - Low Accuracy                           ONT_DEL00088954     ONT_DEL00088954          A, F, H, R
 952       OAEO        3/20/2018   Email from R. Dokos to L. Ludbrook et al. re Wonder                                                           ONT_DEL00082376     ONT_DEL00082380          A, F, H, R
 953       OAEO         6/9/2017   Email from S. Reid to R. Dokos re (confluence) Stuart Reid > 201706_1D2 and amplicons                         ONT_DEL00080440     ONT_DEL00080442          A, F, H, R
 954       OAEO         4/6/2018   Email from M. Ferre to Customer Support re R9.4FC and 2D chemistry                                            ONT_DEL00051748     ONT_DEL00051749          A, F, H, R
 955       OAEO        3/20/2015   Email from R. Dokos to S. Willcocks re MinION Purchasing Options.pptx                                         ONT_DEL00088114     ONT_DEL00088117          A, F, H, R
 956       OAEO       00/00/2015   Oxford Nanopore Technologies, Native Excel, Pricing Matrix                                                    ONT_DEL00088089     ONT_DEL00088089          A, F, H, R
 957       OAEO       00/00/2018   Oxford Nanopore Technologies, Native Excel                                                                    ONT_DEL00089418     ONT_DEL00089418          A, F, H, R
 958       OAEO                    Oxford Nanopore Technologies, Your Nanopore, CRM Customer Relationship Management                             ONT_DEL00367507     ONT_DEL00367536          A, F, H, R
 959       OAEO       05/00/2014   OEM Supply Agreement between Qiagen GmbH and Oxford Nanopore Technologies                                     ONT_DEL00379241     ONT_DEL00379256          A, F, H, R
                                   Email from Unspecified Sender to M. Jain and T. John re [Timeline and sequencing] Nanopore Human
 960       OAEO        6/26/2017   Transcriptome                                                                                                 ONT_DEL00076962     ONT_DEL00076978          A, F, H, R
 961       OAEO       00/00/2017   Oxford Nanopore Technologies, Nanopore Sequencing, How it works                                               ONT_DEL00024647     ONT_DEL00024666          A, F, H, R
 962       OAEO         6/7/2017   Email from Nanopore Community to R. Dokos re Guidance on talking about 1D^2                                   ONT_DEL00080489     ONT_DEL00080489          A, F, H, R
 963       OAEO         7/6/2017   Email from Nanopore Community to R. Dokos re Guidance on talking about 1D^2                                   ONT_DEL00079336     ONT_DEL00079337          A, F, H, R

 964       OAEO         9/6/2017 Email from R. Dokos to A. Heron re David Dulin looking to use nanopore technology for enzyme kinetic research   ONT_DEL00082686     ONT_DEL00082689          A, F, H, R
 965       OAEO       00/00/2018 Oxford Nanopore Technologies, Oxford Nanopore, CCB Investment                                                   ONT_DEL00157128     ONT_DEL00157150          A, F, H, R
 966       OAEO       05/00/2018 Oxford Nanopore Technologies, Product Development Pipeline                                                      ONT_DEL00345609     ONT_DEL00345732          A, F, H, R
 967       OAEO       07/00/2018 Oxford Nanopore Technologies, Oxford Nanopore, Board Update July 2018                                           ONT_DEL00362928     ONT_DEL00362950          A, F, H, R
 968       OAEO                  Oxford Nanopore Technologies, Production Pricing                                                                ONT_DEL00109214     ONT_DEL00109214          A, F, H, R
                                 Draft Redlined Co-Marketing and Collaboration Agreement between Oxford Nanopore, Inc. and PerkinElmer
 969       OAEO                  Health Sciences, Inc.                                                                                           ONT_DEL00304144     ONT_DEL00304144          A, F, H, R
 970       OAEO       01/00/2018 Oxford Nanopore Technologies, January 2018, Financial Information: 2 Year Forecasts                             ONT_DEL00556783     ONT_DEL00556801          A, F, H, R
 971       OAEO        12/7/2018 Email from I. MacLaren to R. Dokos re Monthly Update: Global Team Sales & Market Dev                            ONT_DEL00165847     ONT_DEL00165850          A, F, H, R
 972       OAEO       11/00/2018 Commercial Summary for Remcom November 2018                                                                     ONT_DEL00166239     ONT_DEL00166241          A, F, H, R
 973       OAEO                  Oxford Nanopore Technologies, Training and Services                                                             ONT_DEL00460217     ONT_DEL00460225          A, F, H, R

 974       OAEO       01/00/2019 FTI Consulting, Oxford Nanopore Technologies - Proposed transfer pricing policies for sales related functions   ONT_DEL00361300     ONT_DEL00361329         A, F, H, R
 975       OAEO                  Process Sales/FAS/TAS                                                                                           ONT_DEL00084930     ONT_DEL00084930         A, F, H, R
 976       OAEO       11/00/2017 Oxford Nanopore Technologies, Performance Updates, Sales & Marketing Dev team                                   ONT_DEL00165956     ONT_DEL00165961         A, F, H, R
 977       OAEO        12/4/2017 Email from O. Hartwell to S. Willcocks re Sequel(s) field feedbacks                                             ONT_DEL00555030     ONT_DEL00555032         A, F, H, R
 978       OAEO       09/00/2017 Oxford Nanopore Technologies, Oxford Nanopore Technologies September 2017                                       ONT_DEL00230504     ONT_DEL00230533         A, F, H, R
 979       OAEO        1/11/2017 Email from O. Hartwell to R. Dokos re Pacbio slide                                                              ONT_DEL00250591     ONT_DEL00250592         A, F, H, R
 980       OAEO       12/15/2017 Email from L. Ludbrook to J. Brayer re Competition Rattled?                                                     ONT_DEL00281839     ONT_DEL00281869         A, F, H, R
 981       OAEO         6/4/2018 Email from M. Coccia to R. Dokos et al. re GrandOmics Summary                                                   ONT_DEL00063341     ONT_DEL00063347         A, F, H, R
 982       OAEO       00/00/2018 Oxford Nanopore Technologies, October cDNA Relaunch update                                                      ONT_DEL00127881     ONT_DEL00127917         A, F, H, R
 983       OAEO         1/8/2019 Email from Z. McDougall to R. Dokos et al. re notes from ILMN presentation                                      ONT_DEL00114448     ONT_DEL00114450         A, F, H, R
 984       OAEO                  Deliver Disruptive Innovation                                                                                   ONT_DEL00307582     ONT_DEL00307583         A, F, H, R
 985       OAEO        9/19/2008 Letter from J. Flatley to G. Sanghera re BASE Nanopore technology                                               ONT_DEL00370408     ONT_DEL00370412         A, F, H, R
 986       OAEO        5/16/2017 Email from S. Willcocks to D. Tsavachidou re follow up                                                          ONT_DEL00503545     ONT_DEL00503567         A, F, H, R
 987                             Basecall Network                                                                                                                                           A, F, H, N, R
 988                             Example training                                                                                                                                           A, F, H, N, R
 989                             Extract reference                                                                                                                                          A, F, H, N, R
 990                             Train network                                                                                                                                              A, F, H, N, R
 991                             Validate Network                                                                                                                                           A, F, H, N, R
 992                             Verify Network                                                                                                                                             A, F, H, N, R
 993       OAEO         6/6/2018 Email from R. Dokos to G. Sanghera et al. re GrandOmics Summary                                                 ONT_DEL00066102     ONT_DEL00066109           A, F, H
 994       OAEO        3/20/2015 Email from R. Dokos to G. Sanghera re MinION Purchasing Options.pptx                                            ONT_DEL00088114     ONT_DEL00088117           A, F, H

  995      OAEO       00/00/2017 Oxford Nanopore Technologies, Gridion & Promethion, Instrument Sales and Certification for Service Providers    ONT_DEL00064907     ONT_DEL00064913           A, F, H
  996      OAEO       04/00/2017 Oxford Nanopore Technologies, Product information, April 2017, Version 4                                        ONT_DEL00081082     ONT_DEL00081095           A, F, H
  997      OAEO                  Oxford Nanopore Technologies, PromethION, Product Overview                                                      ONT_DEL00081205     ONT_DEL00081226           A, F, H
  998      OAEO       00/00/2014 Oxford Nanopore Technologies, MinION and PromethION sales                                                       ONT_DEL00087831     ONT_DEL00087831           A, F, H
  999      OAEO        11/3/2015 Email from R. Dokos to C. Brown et al. re Final Version from me                                                 ONT_DEL00087832     ONT_DEL00087835           A, F, H
 1000      OAEO       00/00/2014 Oxford Nanopore Technologies, Pricing Guidance for MinIOn & PromethION                                          ONT_DEL00088090     ONT_DEL00088113           A, F, H
 1001      OAEO         3/8/2015 Email from R. Dokos to S. Willcocks re MinION Purchasing Options.pptx                                           ONT_DEL00088143     ONT_DEL00088145           A, F, H
 1002      OAEO        3/24/2016 Oxford Nanopore Technologies, Order Exports                                                                     ONT_DEL00103664     ONT_DEL00103664           A, F, H
 1003      OAEO        2/23/2018 Email from L. Ludbrook to R. Dokos re Porecamps and Non-Pore Camps 2018                                         ONT_DEL00163562     ONT_DEL00163562           A, F, H
 1004      OAEO                  Oxford Nanopore Technologies, Manual Sales Order Field and Pricing Matrix                                       ONT_DEL00165066     ONT_DEL00165066           A, F, H

 1005      OAEO       00/00/2018 Oxford Nanopore Technologies, How will we achieve sales growth with efficient commercial infrastructure         ONT_DEL00165854     ONT_DEL00165867           A, F, H
 1006      OAEO        3/29/2017 Oxford Nanopore Technologies, Change Note, CN No. CN1172                                                        ONT_DEL00166216     ONT_DEL00166218           A, F, H




                                                                                                                                                   23
                                      Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 791 of 845 PageID #: 30605
                                                                       Plaintiff's Trial Exhibit List




Exhibit
  No.      Conf             Date                                                Description                                                           Bates Beg No.      Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness
 1007      OAEO       05/00/2018 Oxford Nanopore Technologies, Targeted Sequencing                                                                 ONT_DEL00234953    ONT_DEL00234998          A, F, H
 1008      OAEO                  Oxford Nanopore Technologies, US Shipping Register                                                                ONT_DEL00307509    ONT_DEL00307509          A, F, H

 1009                            Flusberg-Turner nmer algorithm printout                                                                     PCB-ONT-ITC-0628929 PCB-ONT-ITC-0628929          A, B, F, H
                                 Alan C. Ward and Wonyong Kim, "MinIon: New, Long read, Portable Nucleic Acid Sequencing Device," Journal of
 1010                 12/00/2015 Bacteriology and Virology 2015, Vol. 45, No. 4 p.285-303                                                                                                     A, F, H, N
 1011                            How it works, A nanopore is a very small hole, https://nanoporetech.com/how-it-works                                                                         A, F, H, N

 1012                 10/13/2016 Biostars, News: MinION Community Meeting: Thursday Dec 3rd (now live), https://www.biostars.org/p/168345/                                                    A, F, H, N
                                 Nanopore screenshot, https://nanoporetech.com/sites/default/files/s3/inlineimages/
 1013                 10/31/2016 sequencinganimated_0.gif                                                                                                                                     A, F, H, N

 1014                  3/13/2017 Oxford Nanopore Technologies, Nanopore DNA Sequencing: what does it offer?, https://nanoporetech.com/                                                        A, F, H, N
 1015                  3/13/2017 Getting started with MinIon, MinION Starter Pack, https://nanoporetech.com/getting-started-with-minion                                                       A, F, H, N
                                 PromethION Early Access Programme, What is PEAP?, https://nanoporetech.com/community/promethion-early-
 1016                 10/13/2016 access-programme                                                                                                                                             A, F, H, N
 1017                  3/21/2016 Supplemental Information Disclosure Statement (SIDS), Application No. 13/147,159                                                                             A, F, H, N
 1018                 00/00/2015 Wisser Laboratory Senior Personnel, https://sites.udel.edu/wisserlab/people/                                                                                 A, F, H, N
 1019                  3/30/2017 Oxford Nanopore Technologies Ltd., Nanopore Community, Terms and Conditions                                                                                  A, F, H, N
 1020                  8/17/2017 Nanopore Product Terms and Conditions                                                                                                                        A, F, H, N
 1021                  5/17/2018 LinkedIn Page for Sissel Juul Jensen                                                                                                                         A, F, H, N
 1022                  5/17/2018 LinkedIn Page for Spike Willcocks                                                                                                                            A, F, H, N
 1023                  5/17/2018 LinkedIn Page for James Brayer                                                                                                                               A, F, H, N
 1024                  5/17/2018 Oxford Headquarters, Contact us, https://nanoporetech.com/contact                                                                                            A, F, H, N
 1025                  9/22/2017 SmidgION, https://nanoporetech.com/products/smidgion                                                                                                         A, F, H, N
 1026                  9/22/2017 GridION X5, https://nanoporetech.com/products/gridion                                                                                                        A, F, H, N
 1027                  9/00/2014 Oxford Nanopore, CGB                                                                                                                                         A, F, H, N
 1028                  9/24/2017 Oxford Nanopore Technologies, London Calling Conference, Data Structure, Base Calling RNN                                                                    A, F, H, N

 1029                  10/9/2016 The nanopore sequencing worflow, https://nanoporetech.com/how-it-works/nanopore-sequencing-workflow                                                          A, F, H, N
                                 PromethION, System overview & technical specifications, About PromethION,
 1030                 10/14/2016 https://nanoporetech.com/products/promethion                                                                                                                 A, F, H, N
 1031                  9/24/2017 1D squared mechanism, 1D squared kit available in the store: boost accuracy, simple prep                                                                     A, F, H, N
 1032                 10/14/2016 MinION and PromethION Product specifications comparison                                                                                                      A, F, H, N
                                 Advanced Sequencing Kits - Nanopore Store, Ligation Sequencing Kit 2D,
 1033                 11/21/2017 https://store.nanoporetech.com/advanced-sequencing-kits?___store=us_store                                                                                    A, F, H, N
                                 1D2 Sequencing Kit (R9.5), https://store.nanoporetech.com/catalog/product/view/id/175/s/1d-2-sequencing-
 1034                 11/21/2017 kit/category/28/                                                                                                                                             A, F, H, N
                                 Nanopore sequencing of a human genome, Jared Simpson, Ontario Institute for Cancer Research & Department
 1035                  2/00/2017 of Computer Science University of Toronto                                                                                                                    A, F, H, N
 1036                  9/29/2016 U.S. Patent Application Publication No. 2016/0281159                                                                                                         A, F, H, N
 1037                   3/9/2018 About Flongle, https://nanoporetech.com/products/flongle                                                                                                     A, F, H, N

                                 Box 2: High-throughput bacterial genome sequencing: an embarrassment of choice, a world of opportunity: Nature
 1038                  9/00/2012 Reviews Microbiology, http://www.nature.com/nrmicro/journal/v10/n9/box/nrmicro2850_BX2.html                                                                  A, F, H, N

 1039                              Oxford Nanopore Technologies, Neural Networks for Basecalling, Capturing Subtieties Provides Higher Accuracy                                               A, F, H, N
 1040      OAEO       11/17/2015   Configuration for MinKNOW, CTE_1000_v1_revAI_17Nov2015                                                          ONT_DEL00000847    ONT_DEL00000862          A, F, H
 1041      OAEO         2/8/2018   1D Lambda Control Experiment (Kit 9 chemistry) - PromethION, LCE_9057_v109_revC_08Feb2018                       ONT_DEL00001514    ONT_DEL00001545          A, F, H
                                   Stephen Winters-Hilt, Machine Learning Methods for Channel Current Cheminformatics, Biophysical Analysis, and
 1042                  3/00/2003   Bioinformatics                                                                                                  ONT_DEL00012814    ONT_DEL00012990          A, F, H
 1043      OAEO       00/00/2015   Oxford Nanopore Technologies, Owl Stretching with Examples + Clive Brown, London Calling 2015                   ONT_DEL00014227    ONT_DEL00014308       A, F, H, R, U
                                   Email from D. Eccles (MAP Community) to S. Reid re [MAP Community] Algorithm discussions > Base calling
 1044      OAEO       11/24/2014   Ideas                                                                                                           ONT_DEL00017062    ONT_DEL00017063          A, F, H
                                   Email from P. James to Customer Wiki re What are the RT and strand switch primers used in the cDNA-PCR
 1045      OAEO        1/15/2018   Sequencing Kit (SQK-PCS108)?                                                                                    ONT_DEL00044680    ONT_DEL00044681          A, F, H
 1046      OAEO                    Pre-release of Stand Alone Guppy - Guppy 2.1.1                                                                  ONT_DEL00128115    ONT_DEL00128118          A, F, H
 1047      OAEO       00/00/2016   Data Structure and Basecalling                                                                                  ONT_DEL00189217    ONT_DEL00189225          A, F, H
 1048      OAEO       00/00/2018   Oxford Nanopore Technologies, Accuracy - Base Callers                                                           ONT_DEL00195842    ONT_DEL00195848          A, F, H

 1049     OAEO - SC                align.kmers.py                                                                                                  PCB-DE-0019288     PCB-DE-0019291           A, F, H

 1050     OAEO - SC                nanonetcall_2d.py                                                                                               PCB-DE-0019376     PCB-DE-0019381           A, F, H

 1051     OAEO - SC                nanonetcall.py                                                                                                  PCB-DE-0019382     PCB-DE-0019392           A, F, H

 1052     OAEO - SC                nanonettrain.py                                                                                                 PCB-DE-0019393     PCB-DE-0019396           A, F, H

 1053     OAEO - SC                util.py                                                                                                  PCB-DE-0019464            PCB-DE-0019472           A, F, H
 1054                  3/17/1995   File History of U.S. Patent No. 5,795,782                                                                                                               A, F, H, N, R, U
 1055                  6/16/1998   File History of U.S. Patent No. 6,015,714                                                                                                               A, F, H, N, R, U
 1056                  2/20/2002   File History of U.S. Patent No. 6,673,615                                                                                                               A, F, H, N, R, U
 1057                 11/21/2001   File History of U.S. Patent No. 6,936,433                                                                                                               A, F, H, N, R, U
 1058                 12/18/2003   File History of U.S. Patent No. 7,189,503                                                                                                               A, F, H, N, R, U
 1059                 11/25/2009   File History of U.S. Patent No. 7,947,454                                                                                                               A, F, H, N, R, U
 1060                  3/23/2005   File History of U.S. Patent Application Publication No. 2006/0063171                                                                                    A, F, H, N, R, U
 1061                   7/3/2007   File History of U.S. Patent Application Publication No. 2008/0102504                                                                                    A, F, H, N, R, U
                                   Amendment No. 1 to the License Agreement L-677 between Oxford Nanolabs Ltd. and The Texas A&M University
 1062      OAEO        5/17/2005   System                                                                                                   ONT_DEL00497288           ONT_DEL00497293           JTX




                                                                                                                                                     24
                                Case 1:17-cv-01353-LPS Document 546-1           Filed 08/13/20 Page 792 of 845 PageID #: 30606
                                                                 Plaintiff's Trial Exhibit List




Exhibit
 No.      Conf         Date                                                  Description                                                       Bates Beg No.      Bates End No.   Oxford's Objections   Admitted   Stipulated   Witness   Sponsoring Witness

 1063     OAEO    11/1/2009 Option Agreement (Isis Project 4433) between Isis Innovation Limited and Oxford Nanopore Technologies           ONT_DEL00497334    ONT_DEL00497346         A, F, H, R
                            Exclusive Licence of Technology (ISIS Project No. 2386) between Isis Innovation Limited and Oxford Nanolabs
 1064     OAEO    5/20/2005 Limited                                                                                                         ONT_DEL00497347    ONT_DEL00497377           JTX
                            Deed of Amendment to Exclusive Licence of Technology (ISIS Project No. 2386 and 2587) between Isis
 1065     OAEO     6/8/2007 Innovation Limited and Oxford Nanolabs Limited                                                                  ONT_DEL00497378    ONT_DEL00497384         A, F, H, R
 1066     OAEO    5/17/2005 License Agreement between STS Diagnostics GmbH and The Texas A&M University System                              ONT_DEL00497385    ONT_DEL00497407            JTX
                            Amendment No. 2 to the License Agreement L-677 between Oxford Nanolabs Ltd. and The Texas A&M University
 1067     OAEO    8/31/2011 System                                                                                                          ONT_DEL00497408    ONT_DEL00497421           JTX
                            License Agreement between Oxford Nanopore Technologies Limited and the Regents of the University of
 1068     OAEO   12/13/2010 California                                                                                                      ONT_DEL00500449    ONT_DEL00500487            JTX
 1069     OAEO    8/31/2015 IP Management and Collaboration Agreement between VIB vzw and Oxford Nanopore Technologies Ltd                  ONT_DEL00502349    ONT_DEL00502369         A, F, H, R

 1070     OAEO    6/30/2011 License Agreement between Oxford Nanopore Technologies, Ltd. And President and Fellows of Harvard College       ONT_DEL00502406    ONT_DEL00502447           JTX
                            Exclusive License Agreement between The Board of Trustee of the Leland Stanford Junior University and Oxford
 1071     OAEO     5/9/2012 Nanopore Technologies Ltd                                                                                       ONT_DEL00502487    ONT_DEL00502503           JTX
                            Exclusive License Agreement between the University of Massachusetts and Oxford Nanopore Technologies
 1072     OAEO    12/5/2016 Limited                                                                                                         ONT_DEL00502504    ONT_DEL00502521           JTX

 1073     OAEO   00/00/2013 License Agreement between Oxford Nanopore Technologies Ltd and the Regents of the University of Michigan ONT_DEL00502578           ONT_DEL00502595           JTX
                            Amendment No. 1 to the License Agreement L-677 between Oxford Nanolabs Ltd. and The Texas A&M University
 1074     OAEO    5/17/2005 System                                                                                                   ONT_DEL00502634           ONT_DEL00502639         A, F, H, R
 1075     OAEO   10/15/2012 License Agreement between Boston University and Oxford Nanopore Technologies, Ltd.                       ONT_DEL00502640           ONT_DEL00502679         A, F, H, R

 1076     OAEO    11/1/2009 Option Agreement (Isis Project 4433) between (1) Isis Innovation Limited and (2) Oxford Nanopore Technologies   ONT_DEL00502680    ONT_DEL00502692         A, F, H, R
                            Exclusive Licence of Technology (ISIS Project No. 2386) between Isis Innovation Limited and Oxford Nanolabs
 1077     OAEO    5/20/2005 Limited                                                                                                         ONT_DEL00502695    ONT_DEL00502725         A, F, H, R
 1078     OAEO    8/30/2013 License Agreement with Biocure Inc. and Oxford Nanopore Technologies Limited                                    ONT_DEL00502760    ONT_DEL00502760         A, F, H, R

 1079     OAEO    11/1/2016 Sublicense Agreement between Oxford Nanopore Technologies Limited and Ohio State Innovation Foundation          ONT_DEL00502959    ONT_DEL00502994         A, F, H, R
                            Deed of Amendment to Exclusive Licence of Technology (ISIS Project No. 2386 and 2587) between Isis
 1080     OAEO     6/8/2007 Innovation Limited and Oxford Nanolabs Limited                                                                  ONT_DEL00503255    ONT_DEL00503261         A, F, H, R
 1081     OAEO     8/1/2014 Sponsored Research Agreement between Brown University and Oxford Nanopore Technologies Ltd.                     ONT_DEL00524384    ONT_DEL00524401         A, F, H, R
 1082     OAEO     2/3/2012 Sponsored Research Agreement between Brown University and Oxford Nanopore Technologies Ltd.                     ONT_DEL00524402    ONT_DEL00524416         A, F, H, R
 1083     OAEO               Pacific Biosciences, Updated Sales of Consumables by Customer spreadsheet                                                                                 A, F, H, N




                                                                                                                                              25
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 793 of 845 PageID #: 30607




                     EXHIBIT F
                                                                   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 794 of 845 PageID #: 30608

                                                                           EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST
Pursuant to D. Del. LR 16.3, Plaintiff Pacific Biosciences of California, Inc. ("PacBio"), provides the following list of objections corresponding to the list of exhibits identified by Defendants Oxford Nanopore Technologies, Inc. and
Oxford Nanopore Technologies, Ltd. ("Defendants").

PacBio reserves the right to add to, remove from, and/or supplement this list of objections. PacBio reserves the right to object, or not object, to the offering as an exhibit at trial any item listed herein by Defendants. PacBio reserves
the right to assert any one, part, or all of the objections listed for any item. PacBio reserves the right to assert additional objections to any item. The listing of objection(s), or not, as to any item is neither an admission nor a representation
as to the admissibility of or relevance to any issue of any item. PacBio reserves the right to use any exhibit set forth in Defendants’ trial exhibit list for any purpose, including offering as an exhibit at trial, and/or for impeachment or
rebuttal, notwithstanding any objections by PacBio to its use by Defendants for any purpose. In addition to its specific objections, PacBio generally objects to any document or exhibit identified on Defendants’ exhibit list that is the
subject of an agreed motion in limine and/or stipulation, any of the parties' motions in limine, any other motions to exclude certain evidence, and any dispositive motions that may affect PacBio’s ability to use certain exhibits at trial.
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 795 of 845 PageID #: 30609

                                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST
                                                                PacBio's Objection Codes

Description            Abbreviation Objection

403                    403          Prejudice, Misleading, Confusion of Issues, Duplicative, and/or Cumulative (FRE 403)
Settlement offer       408          Inadmissible settlement offer
Attorney-Client        AC           Attorney-Client Privilege or Work Product (FRE 502)

Authenticity           A            The exhibit has not been properly authenticated for admission into evidence. (FRE 104, 901)

Best Evidence          BE           Best Evidence (FRE 1002-03)

Confidentiality        CO           The exhibit contains confidential business information but is not properly labeled pursuant to the Protective Orders.

Cumulative             CU           Cumulative

Description Error      DE           The descriptive title used for the proposed exhibit is inaccurate, misleading or incomplete.

Discovery Deadline     DI           The exhibit has not been produced or was produced after the close of discovery.

                                    The document is included on the exhibit list more than one time or contains other documents that are included on the
Duplication            DU
                                    exhibit list.
Exhibit not provided   E            Exhibit not provided

Foreign Language       FL           Foreign Language Document that does not include certified translation.

Hearsay                H            Hearsay (FRE 802)
Hearsay Within
                       HH           Hearsay Within Hearsay (FRE 802)
Hearsay
                                    Proposed testimony or exhibit contains improper opinion testimony from a fact witness or improper expert opinion
Improper Opinion       IO
                                    testimony

Incomplete             I            The copy of the exhibit provided by Defendants is incomplete. (FRE 106)


                                    Proposed testimony or exhibit contains evidence of a crime, wrong, or other act improperly being used to show that on a
Improper Character     IC
                                    particular occasion a party acted in accordance with that character. (FRE 404(b))

Illegible              IL           The copy of the exhibit provided by Defendants is illegible

Lacks Foundation       LF           There is no foundation for the proposed exhibit or for testimony contained in the exhibit (FRE 104).

Lacks Knowledge        LK           Proposed testimony or exhibit contains material that is not within the personal knowledge of the witness (FRE 602).

Motion in Limine       MIL          Subject to motion to limine
Multiple Documents     MD           Proposed exhibit is actually multiple documents.
Not Proper Evidence    NP           The exhibit is not proper evidence.

Relevance              R            Relevance (FRE 402)
                                    The proposed exhibit was not timely produced or contains contentions, opinions, claim construction positions, facts and/or
Untimely               U
                                    information that were not timely disclosed.
                                                           Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 796 of 845 PageID #: 30610

                                                                   EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                       DESCRIPTION                                           BEGBATES           ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                  DESIGNATION(S)              OBJECTIONS

 DTX-1      U.S. Patent 6,673,615                                                                                                         Cited on the face of '929 Patent;   403, R
                                                                                                     PCB-DE-0002415    PCB-DE-0002449     Cited on the face of '056 Patent;
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-2      Austin et al. "Fabrication of 5nm linewidth and 14 nm pitch features by nanoimprint      PCB-DE-0008234    PCB-DE-0008236     Cited on the face of '056 Patent;   403, R
            lithography" Apps Phys Lett (2004) 84(26):5299-5301.                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-3      Bashir, A. et al., "Evaluation of paired-end sequencing strategies for detection of      PCB-DE-0008776    PCB-DE-0008789     Cited on the face of '929 Patent    403, R
            genome rearrangements in cancer" Plos CompBiol (2008) 4(4):1-14.
 DTX-4      Bayley et al. "Nanotechnology: Holes with an edge" Nature (2010) 567:164-165.            PCB-DE-0008309    PCB-DE-0008313     Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-5      Chang et al. "Electronic signatures of all four DNA nucleosides in a tunneling gap"      PCB-DE-0008211    PCB-DE-0008227     Cited on the face of '056 Patent;   403, R
            Nano Lett (2010) 10:1070-1075.                                                                                                Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-6      Chen et al. "Atomic layer deposition to fine-tune the surface properties and diameters   PCB-DE-0008108    PCB-DE-0008117     Cited on the face of '056 Patent;   403, R
            of fabricated nanopores" Nano Lett (2004) 4(7):1333-1337.                                                                     Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-7      Chou et al. "Electrodeless dielectrophoresis of single- and double-stranted DNA"         PCB-DE-0008201    PCB-DE-0008210     Cited on the face of '056 Patent;   403, R
            Biophys J (2002) 83:2170-2179.                                                                                                Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-8      Complaint for Patent Infringement of U.S. Pat. No. 9,546,400, filed on Mar. 15, 2017                                          Cited on the face of '323 Patent
            in the United States District for the District of Delaware (Pacific Biosciences of
            California vs. Oxford Nanopore Technologies, Inc.) Court.
 DTX-9      Definition of "Consensus Sequence" from Medical dictionary, Printed on Feb. 6, 2017.     PCB-DE-0008749    PCB-DE-0008751     Cited on the face of '929 Patent    403, R
 DTX-10     Eid, et al., "Real-time DNA sequencing from single polymerase molecules" Science         PCB-DE-0009366    PCB-DE-0009372     Cited on the face of '929 Patent    403, R
            (2009) 323(5910):133-138.
 DTX-11     EP 1225234                                                                               PCB-DE-0004287    PCB-DE-0004323     Cited on the face of '929 Patent    403, R
 DTX-12     EP 1712909                                                                               PCB-DE-0002232    PCB-DE-0002250     Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-13     Expert Report of Floyd Romesberg, Ph.D. Regarding U.S. Pat. No. 9,404,146 and U.S.       PCB-DE-0008790    PCB-DE-0009098     Cited on the face of '929 Patent    403, R
            Pat. No. 9,542,527 as they relate to the Complaint filed by Pacific Biosciences Under
            Section 337 of the Tariff Act of 1930 with the United States International Trade
            Commission on Nov. 2, 2016.
 DTX-14     First Exam Report dated Jul. 18, 2013 of related EP 09816557.4.                          PCB-DE-0009099    PCB-DE-0009104     Cited on the face of '929 Patent    403, R
 DTX-15     Geirhart et al., "Nanopore with Transverse Nanoelectrodes for Electrical                 PCB-DE-0008288    PCB-DE-0008308     Cited on the face of '056 Patent;   403, R
            Characterization and Sequencing of DNA," Sensors and Actuators B (2008) 132:593-                                              Cited on the face of '323 Patent;
            600.                                                                                                                          Cited on the face of '400 Patent
 DTX-16     Gramlich et al. "Click-click-click: Single to triple modification of DNA" Angew Chem     PCB-DE-0008127    PCB-DE-0008129     Cited on the face of '056 Patent;   403, R
            Int Ed (2008) 47:3442-3444.                                                                                                   Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-17     Greenleaf et al., "Single-Molecule, Motion-Based DNA Sequencing Using                    PCB-DE-0009427    PCB-DE-0009427     Cited on the face of '929 Patent    403, R
            RNAPolymerase," Science, 313(5788): 801 (Aug. 2006).
 DTX-18     Harrer et al. "Electrochemical characterization of thin film electrodes toward           PCB-DE-0008193    PCB-DE-0008200     Cited on the face of '056 Patent;   403, R
            developing a DNA transistor" Langmuir (2010) 26(24):19191-19198.                                                              Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
                                                           Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 797 of 845 PageID #: 30611

                                                                   EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                       DESCRIPTION                                                 BEGBATES              ENDBATES                  PREVIOUS                    PLAINTIFF’S
                                                                                                                                                          DESIGNATION(S)                OBJECTIONS

 DTX-19     Harris, T.D. et al., "Single-molecule DNA sequencing of a viral genome" Science               PCB-DE-0009422        PCB-DE-0009426      Cited on the face of '929 Patent    403, R
            (2008) 320:106-109.
 DTX-20     Hattori et al, "Dideoxy Sequening Method Using Denatured Plasmid Templates,"                  PCB-DE-0009151        PCB-DE-0009157      Cited on the face of '929 Patent    403, R
            Analytical Biochemistry, vol. 152, pp. 232-238 (1986).
 DTX-21     Hayashizaki et al., "A new method for constructing Notl linking and boundary libraries        PCB-DE-0009158        PCB-DE-0009164      Cited on the face of '929 Patent    403, R
            using a restriction trapper," Genomics, vol. 14, pp. 733-739 (1992).
 DTX-22     He et al. "A hydrogen-bonded electron-tunneling circuit reads the base composition of         PCB-DE-0008086        PCB-DE-0008099      Cited on the face of '056 Patent;   403, R
            unmodified DNA" Nanotech (2009) 20(7):075102.                                                                                           Cited on the face of '323 Patent;
                                                                                                                                                    Cited on the face of '400 Patent
 DTX-23     Holden et al. "Direct introduction of single protein channels and pores into lipid            PCB-DE-0008154        PCB-DE-0008155      Cited on the face of '056 Patent;   403, R
            bilayers" JACS (2005) 127 (18):6502-6503.                                                                                               Cited on the face of '323 Patent;
                                                                                                                                                    Cited on the face of '400 Patent
 DTX-24     Hong, Y.S. et al., "Construction of a BAC library and generation of BAC end                   PCB-DE-0008712        PCB-DE-0008721      Cited on the face of '929 Patent    403, R
            sequence-tagged connectors for genome sequencing" Mol Genet Genomics (2003)
            268:720-728.
 DTX-25     Hopfner et al. "Mechanisms of nucleic acid translocases: lessons from structural              PCB-DE-0009236        PCB-DE-0009247      Cited on the face of '056 Patent;   403, R
            biology and single-molecule biophysics" Curr Opin Struct Biol (2007) 17(1):87-95.                                                       Cited on the face of '323 Patent;
                                                                                                                                                    Cited on the face of '400 Patent
 DTX-26     Hormozdiari, et al. "Combinatorial algorithms for structural variation detection in high-     PCB-DE-0008674        PCB-DE-0008683      Cited on the face of '929 Patent    403, R
            throughput sequenced genomes," Genome Research (2009) 19:1270-1278.
 DTX-27     Howorka et al. "Sequence-specific detection of individual DNA strands using                   PCB-DE-0008469        PCB-DE-0008472      Cited on the face of '056 Patent;   403, R
            engineered nanopores" Nature Biotech (2001) 19:636-639.                                                                                 Cited on the face of '323 Patent;
                                                                                                                                                    Cited on the face of '400 Patent
 DTX-28     Hughes et al. "Optical absorption of DNA-carbon nanotube structures" Nano Lett                PCB-DE-0008357        PCB-DE-0008360      Cited on the face of '056 Patent;   403, R
            (2007) 7(5):1191-1194.                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                                    Cited on the face of '400 Patent
 DTX-29     International Preliminary Report on Patentability dated Apr. 7, 2011 for related case         PCB-DE-0009180        PCB-DE-0009185      Cited on the face of '929 Patent    403, R
            PCT/US2009/001927.
 DTX-30     International Preliminary Report on Patentability dated Apr. 7, 2011 for related case         PCB-DE-0009186        PCB-DE-0009192      Cited on the face of '929 Patent    403, R
            PCT/US2009/005169.
 DTX-31     International Preliminary Report on Patentability dated Oct. 20, 2011 for related case        PCB-DE-0008363        PCB-DE-0008367      Cited on the face of '056 Patent;   403, R
            PCT/US2010/001072.                                                                                                                      Cited on the face of '323 Patent;
                                                                                                                                                    Cited on the face of '400 Patent
 DTX-32     International Preliminary Report on Patentability dated Oct. 7, 2010 for related case         PCB-DE-1003673        PCB-DE-1003677      Cited on the face of '929 Patent    403, R
            PCT/US2009/001930.
 DTX-33     International Search Report and Written Opinion dated Apr. 29, 2010 for related case          PCB-DE-0009223        PCB-DE-0009225      Cited on the face of '929 Patent    403, R
            PCT/US2009/005169.
 DTX-34     International Search Report and Written Opinion dated Jan. 25, 2011 for related case          PCB-DE-0008368        PCB-DE-0008375      Cited on the face of '056 Patent;   403, R
            PCT/US2010/001072.                                                                                                                      Cited on the face of '323 Patent;
                                                                                                                                                    Cited on the face of '400 Patent
 DTX-35     International Search Report and Written Opinion dated Nov. 17, 2009 for related case          PCB-DE-1003678        PCB-DE-1003688      Cited on the face of '929 Patent    403, R
            PCT/US2009/001926.
 DTX-36     International Search Report and Written Opinion dated Nov. 3, 2009 for related case           PCB-DE-0009220        PCB-DE-0009222      Cited on the face of '929 Patent    403, R
            PCT/US2009/001927.
 DTX-37     International Search Report and Written Opinion dated Oct. 27, 2009 for related case          PCB-DE-1003689        PCB-DE-1003699      Cited on the face of '929 Patent    403, R
            PCT/US2009/001930.
 DTX-38     Jarvie et al., "3K Long-Tag Paired End sequencing with the Genome Sequencer FLX             PCB-ONT-ITC-0838608   PCB-ONT-ITC-0838609   Cited on the face of '929 Patent    403, R
            System," BioTechniques, vol. 44, No. 6, pp. 829-831 (2008).
                                                           Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 798 of 845 PageID #: 30612

                                                                   EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                                BEGBATES              ENDBATES                  PREVIOUS                    PLAINTIFF’S
                                                                                                                                                        DESIGNATION(S)                OBJECTIONS

 DTX-39     Jiang et al. "The open pore conformation of potassium channels" Nature (2002)               PCB-DE-0008527        PCB-DE-0008530      Cited on the face of '056 Patent;   403, R
            47:523-526.                                                                                                                           Cited on the face of '323 Patent
                                                                                                                                                  and '400 Patent
 DTX-40     Withdrawn
 DTX-41     Kalisch et al., "Covalently linked sequencing primer linkers (splinkers) for sequence       PCB-DE-0008727        PCB-DE-0008734      Cited on the face of '929 Patent    403, R
            analysis of restriction fragments," Gene, vol. 44, pp. 263-270 (1986).
 DTX-42     Kambara et al., "Real Time Automated Simultaneous Double-Stranded DNA                     PCB-ONT-ITC-0838621   PCB-ONT-ITC-0838624   Cited on the face of '929 Patent    403, R
            Sequencing Using Two-Color Fluorophore Labeling," Biotechnology, vol. 9, pp. 648-
            651 (Jul. 1991).
 DTX-43     Kang et al. "A storable encapsulated bilayer chip containing a single protein nanopore"     PCB-DE-0008103        PCB-DE-0008107      Cited on the face of '056 Patent;   403, R
            JACS (2007) 129:4701-4705.                                                                                                            Cited on the face of '323 Patent;
                                                                                                                                                  Cited on the face of '400 Patent
 DTX-44     Keane, T. et al., "Assessing Assemblability of Reads from New sequencing Platforms"         PCB-DE-0008635        PCB-DE-0008635      Cited on the face of '929 Patent    403, R
            Wellcome Trust Poster, p. 1, 15th Annual International Conference on Intelligent
            Systems for Molecular Biology (ISMB) & 6th European Conference on Computational
            Biology (ECCB), Vienna, Austria Jul. 21-25, 2007.
 DTX-45     Kim et al. "Rapid fabrication of uniformly sized nanopores and nanopore arrays for          PCB-DE-0008420        PCB-DE-0008424      Cited on the face of '056 Patent;   403, R
            parallel DNA analysis" Adv Mat (2006) 18:3149-3153.                                                                                   Cited on the face of '323 Patent;
                                                                                                                                                  Cited on the face of '400 Patent
 DTX-46     Kim et al., "DARFA: a novel technique for studying differential gene expression and         PCB-DE-0008735        PCB-DE-0008741      Cited on the face of '929 Patent    403, R
            bacterial comparative genomics," Biochemical and Biophysical Research
            Communications, vol. 336, pp. 168-174 (2005).
 DTX-47     Koonin et al. "Computer-assisted dissection of rolling circle DNA replication"              PCB-DE-0008684        PCB-DE-0008711      Cited on the face of '929 Patent    403, R
            Biosystems (1993) 30(1-3):241-268.
 DTX-48     Korbel, J.O. et al. "Paired-end mapping reveals extensive structural variation in the       PCB-DE-0009328        PCB-DE-0009335      Cited on the face of '929 Patent    403, R
            human genome" Science (2007) 318:420-426.
 DTX-49     Kuhn et al., "High-Purity Preparation of a Large DNA Dumbbell," Antisense &                 PCB-DE-0009175        PCB-DE-0009179      Cited on the face of '929 Patent    403, R
            Nucleic Acid Drug Development, vol. 11, pp. 149-153 (2001).
 DTX-50     Kuhn et al., "Rolling-circle amplificaiton under topological constraints" Nucl Acids        PCB-DE-0009398        PCB-DE-0009404      Cited on the face of '929 Patent    403, R
            Res (2002) 30(2):574-580.
 DTX-51     Kumar et al., "PEG-Labeled Nucleotides and Nanopore Detection for Single Molecule           PCB-DE-0008376        PCB-DE-0008383      Cited on the face of '056 Patent;   403, R
            DNA Sequencing by Synthesis," Scientific Reports (2012) 2:684 DOI:10.1038-                                                            Cited on the face of '323 Patent;
            srep00684.                                                                                                                            Cited on the face of '400 Patent
 DTX-52     Lee, et al., "A robust framework for detecting structural variations in a genome,"          PCB-DE-0008617        PCB-DE-0008625      Cited on the face of '929 Patent    403, R
            Bioinformatics (2008) 24:i59-i67.
 DTX-53     Levene et al., "Zero-mode waveguides for single-molecule analysis at high                   PCB-DE-0009558        PCB-DE-0009563      Cited on the face of '929 Patent    403, R
            concentrations" Science (2003) 299(5607):682-686.
 DTX-54     Li et al. "DNA molecules and configurations in a solidstate nanopore microscope"            PCB-DE-0008156        PCB-DE-0008176      Cited on the face of '056 Patent;   403, R
            Nature Mat (2003) 2:611-615.                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                                  Cited on the face of '400 Patent
 DTX-55     Liang et al. "Nanogap detector inside nanofluidic channel for fast real-time label-free     PCB-DE-0008274        PCB-DE-0008278      Cited on the face of '056 Patent;   403, R
            DNA analysis" Nano Lett (2008) 8(5):1472-1476.                                                                                        Cited on the face of '323 Patent;
                                                                                                                                                  Cited on the face of '400 Patent
 DTX-56     Lindsay et al. "Recognition tunneling" Nanotech (2010) 21:262001.                           PCB-DE-0008425        PCB-DE-0008447      Cited on the face of '056 Patent;   403, R
                                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                                  Cited on the face of '400 Patent
                                                           Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 799 of 845 PageID #: 30613

                                                                   EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                             BEGBATES          ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                  DESIGNATION(S)              OBJECTIONS

 DTX-57     Liu et al. "Descreening of field effect in electrically gated nanopores" Appl Phys Left   PCB-DE-0008141   PCB-DE-0008153     Cited on the face of '056 Patent;   403, R
            (2010) 97:143109.                                                                                                             Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-58     Liu et al. "Translocation of single-stranded DNA through single-walled carbon             PCB-DE-0008555   PCB-DE-0008565     Cited on the face of '056 Patent;   403, R
            nanotubes" Science (2010) 327:64-67.                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-59     Liu et al., "Rolling Circle DNA Synthesis: Small Circular Oligonucleotides as Efficient   PCB-DE-0009377   PCB-DE-0009397     Cited on the face of '929 Patent    403, R
            Templates for DNA Polymerases," J. Am. Chem. Soc., vol. 118, pp. 1587-1594 (1996).
 DTX-60     Lohman et al. "Non-hexameric DNA helicase and translocases: mechanisms and                PCB-DE-0008337   PCB-DE-0008348     Cited on the face of '056 Patent;   403, R
            regulation" Nature Rev Mol Cell Biol (2008) 9:391-401.                                                                        Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-61     Lu et al. "Nanowire transistor performance limits and applications" IEEE Trans on         PCB-DE-0008314   PCB-DE-0008331     Cited on the face of '056 Patent;   403, R
            Electron Dev (2008) 55 (11):2859-2876.                                                                                        Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-62     Luan et al. "Base-by-base ratcheting of single stranded DNA through a solid-state         PCB-DE-0008118   PCB-DE-0008126     Cited on the face of '056 Patent;   403, R
            nanopore" Phys Rev Lett (2010) 104:8103-8106.                                                                                 Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-63     Luo et al., "Small interfering RNA production by enzymatic engineering of DNA             PCB-DE-0009440   PCB-DE-0009445     Cited on the face of '929 Patent    403, R
            (SPEED)," PNAS, vol. 101 No. 15, pp. 5494-5499 (Apr. 2004).
 DTX-64     Margulies, et al., "Genome sequencing in microfabricated high-density picolitre           PCB-DE-0009120   PCB-DE-0009133     Cited on the face of '929 Patent    403, R
            reactors," Nature (2005), 437:376-382.
 DTX-65     Matray, T.J. et al. "A specific partner for abasic damage in DNA" Nature (1999)           PCB-DE-0008626   PCB-DE-0008630     Cited on the face of '929 Patent    403, R
            399:704-708.
 DTX-66     Meller et al. "Voltage-driven DNA translocation through a nanopore" Phys Rev Lett         PCB-DE-0008566   PCB-DE-0008570     Cited on the face of '056 Patent;   403, R
            (2001) 86(15):3435-3438.                                                                                                      Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-67     Merchant et al. "DNA Translocation Through Graphene Nanopores, " NanoLetters              PCB-DE-0008267   PCB-DE-0008273     Cited on the face of '056 Patent;   403, R
            (2010) 10:2915-2921.                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-68     Metzker, M.I., "Emerging Technologies in DNA Sequencing," Genome Research                 PCB-DE-0008760   PCB-DE-0008769     Cited on the face of '929 Patent    403, R
            (2005) 15:1767-1776.
 DTX-69     Myers, G. "Whole-genome DNA sequencing" IEEE (May-Jun. 1999) pp. 33-43.                   PCB-DE-0009537   PCB-DE-0009547     Cited on the face of '929 Patent    403, R
 DTX-70     Novick "Contrasting lifestyles of rolling-circle phages and plasmids" Trends Biochem      PCB-DE-0008722   PCB-DE-0008726     Cited on the face of '929 Patent    403, R
            Sci (1998) 23(11):434-438.
 DTX-71     Oxford Nanopore's Motion and Opening Brief in Support of its Motion to Dismiss                                                Cited on the face of '323 Patent    H
            Pacific Biosciences' Complaint dated May 8, 2017, on the Ground That the Asserted
            Claims are Invalid; with Exhibits included.
 DTX-72     Pacific Biosciences Presentation for Cold Spring Harbor Personal Genomics Meeting         PCB-DE-0009306   PCB-DE-0009327     Cited on the face of '929 Patent    403, R
            on Oct. 12, 2008.
 DTX-73     Pease et al. "Sequence-directed DNA translocation by purified FtsK" Science (2005)        PCB-DE-0008448   PCB-DE-0008453     Cited on the face of '056 Patent;   403, R
            307:586-590.                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-74     Pedler, "Occupation Times for Two State Markov Chains," Journ Appl Probability            PCB-DE-0009296   PCB-DE-0009305     Cited on the face of '929 Patent    403, R
            (1971), 8(2):381-90.
 DTX-75     Polonsky et al. "Nanopore in metal-dielectric sandwich for DNA position control"          PCB-DE-0008285   PCB-DE-0008287     Cited on the face of '056 Patent;   403, R
            Appl Phys Lett (2007) 91:153103-153103-3.                                                                                     Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 800 of 845 PageID #: 30614

                                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                               BEGBATES              ENDBATES                  PREVIOUS                    PLAINTIFF’S
                                                                                                                                                       DESIGNATION(S)                OBJECTIONS

 DTX-76     Reifenberger, J. et al., Advances in Genome Biol and Tech (AGBT) (2009) Abstract           PCB-DE-0009373        PCB-DE-0009374      Cited on the face of '929 Patent    403, R
            Feb. 4-7, 2009.
 DTX-77     Reifenberger, J. et al., Biophys Soc 53rd Ann Meeting (2009) Abstract, Feb. 28, 2009.      PCB-DE-0009375        PCB-DE-0009376      Cited on the face of '929 Patent    403, R
 DTX-78     Reimhult et al. "Membrane biosensor platforms using nano- and microporous supports"        PCB-DE-0008259        PCB-DE-0008266      Cited on the face of '056 Patent;   403, R
            Trends in Biotech (2007) 26 (2):82-89.                                                                                               Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-79     Response and Exhibit List of Oxford Nanopore Technologies Ltd., Oxford Nanopore          PCB-ONT-ITC-0838712   PCB-ONT-ITC-0838744   Cited on the face of '929 Patent    H
            Technologies, Inc., and Metrichor, Ltd. Dated Jan. 6, 2017 to the Complaint of Pacific
            Biosciences of California, Inc., and Notice of Investigation in the Matter of Certain
            Single-Molecule Nucleic Acid Sequencing Systems and Reagents, Consumables, and
            Software for Use with Same (Investigation No. 337-TA-1032).
 DTX-80     Schneider et al. "DNA translocation through graphene nanopores" Nano Lett (2010)           PCB-DE-0008177        PCB-DE-0008192      Cited on the face of '056 Patent;   403, R
            10:3163-3167.                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-81     Second Exam Report dated Apr. 9, 2015 of related EP 09816557.4.                            PCB-DE-0009405        PCB-DE-0009411      Cited on the face of '929 Patent    403, R
 DTX-82     Shchepinov et al. "Oligonucleotide dendrimers: synthesis and use as polylabelled DNA       PCB-DE-0008349        PCB-DE-0008356      Cited on the face of '056 Patent;   403, R
            probes" Nucl Acids Res (1997) 25(22):4447-4454.                                                                                      Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-83     Singleton et al. "Structure and mechanism of helicases and nucleic acid translocases"      PCB-DE-0008496        PCB-DE-0008526      Cited on the face of '056 Patent;   403, R
            Ann Rev Biochem (2007) 76:23-50.                                                                                                     Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-84     Smeets et al. "Noise in solid-state nanopores" PNAS (2008) 105(2):417-421.                 PCB-DE-0008332        PCB-DE-0008336      Cited on the face of '056 Patent;   403, R
                                                                                                                                                 Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-85     Smith, M. et al., "Genomic sequence sampling: a strategy for high resolution sequence-     PCB-DE-0009134        PCB-DE-0009142      Cited on the face of '929 Patent    403, R
            based physical mapping of complex genomes" Nature Genetics (1994) 7:40-47.
 DTX-86     Spinella et al., "Tandem arrayed ligation of expressed sequence tags (TALEST): a new       PCB-DE-0009469        PCB-DE-0009476      Cited on the face of '929 Patent    403, R
            method for generating global gene expression profiles" Nucl Acids Res (1999)
            27(18):e22-e22.
 DTX-87     Stoddart et al. "Single-nucleotide discrimination in immobilized DNA oligonucleotides      PCB-DE-0008483        PCB-DE-0008488      Cited on the face of '056 Patent;   403, R
            with a biological nanopore" PNAS (2009) 106:7702-7707.                                                                               Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-88     Storm et al. "Fabrication of solid-state nanopores with single-nanometre precision"        PCB-DE-0008237        PCB-DE-0008241      Cited on the face of '056 Patent;   403, R
            Nature Mat (2003) 2:537-540.                                                                                                         Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-89     Supplementary European Search Report dated Mar. 20, 2012 for related case EP               PCB-DE-1003824        PCB-DE-1003833      Cited on the face of '929 Patent    403, R
            09816557.4.
 DTX-90     Svoboda, et al., "Fluctuation analysis of motor protein movement and single enzyme         PCB-DE-0009105        PCB-DE-0009109      Cited on the face of '929 Patent    403, R
            kinetics," PNAS (1994), 91:11782-86.
 DTX-91     Tanaka et al. "Partial sequencing of a single DNA molecule with a scanning tunnelling      PCB-DE-0008361        PCB-DE-0008362      Cited on the face of '056 Patent;   403, R
            microscope" Nature Nanotech (2009) 4:518-522.                                                                                        Cited on the face of '323 Patent;
                                                                                                                                                 Cited on the face of '400 Patent
 DTX-92     Technology Spotlight: Illumina Sequencing Technology, current of Oct. 8, 2008, pp. 1-      PCB-DE-1003842        PCB-DE-1003845      Cited on the face of '929 Patent    403, R
            4
 DTX-93     Thelwell et al., "Mode of action and application of Scorpion primers to mutation           PCB-DE-0009269        PCB-DE-0009278      Cited on the face of '929 Patent    403, R
            detection," Nucleic Acids Research, vol. 28, No. 19, pp. 3752-3761 (2000).
 DTX-94     Third Exam Report dated Mar. 30, 2016 of related EP 09816557.4.                            PCB-DE-0009481        PCB-DE-0009486      Cited on the face of '929 Patent    403, R
                                                           Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 801 of 845 PageID #: 30615

                                                                    EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                       DESCRIPTION                                             BEGBATES         ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                  DESIGNATION(S)              OBJECTIONS

 DTX-95     Tian et al. "Three-dimensional, flexible nanoscale field-effect transistors as localized   PCB-DE-0008539   PCB-DE-0008548    Cited on the face of '056 Patent;   403, R
            bioprobes" Science (2010) 329:830-834.                                                                                        Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-96     Tsutsui et al. "Identifying singl-e nucleotides by tunnelling current" Nature Nanotech     PCB-DE-0008242   PCB-DE-0008246    Cited on the face of '056 Patent;   403, R
            (2010) 5:286-290.                                                                                                             Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-97     Turner et al. "Confinement-induced entropic recoil of single DNA molecules in a            PCB-DE-0008130   PCB-DE-0008133    Cited on the face of '056 Patent;   403, R
            nanofluidic structure" Phys Rev Lett (2002) 88(12):128103-1-4.                                                                Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
 DTX-98     U.S. Patent Pub. 2003/0215862                                                              PCB-DE-0006124   PCB-DE-0006154    Cited on the face of '929 Patent    403, R
 DTX-99     U.S. Patent Pub. 2003/0232346                                                              PCB-DE-0002709   PCB-DE-0002723    Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
DTX-100     U.S. Patent Pub. 2004/0002077                                                              PCB-DE-0006155   PCB-DE-0006217    Cited on the face of '929 Patent    403, R
DTX-101     U.S. Patent Pub. 2004/0048300                                                              PCB-DE-0006218   PCB-DE-0006231    Cited on the face of '929 Patent    403, R
DTX-102     U.S. Patent Pub. 2004/0152119                                                              PCB-DE-0006232   PCB-DE-0006257    Cited on the face of '929 Patent    403, R
DTX-103     U.S. Patent Pub. 2004/0203008                                                              PCB-DE-0006258   PCB-DE-0006287    Cited on the face of '929 Patent    403, R
DTX-104     U.S. Patent Pub. 2004/0224319                                                              PCB-DE-0006288   PCB-DE-0006309    Cited on the face of '929 Patent    403, R
DTX-105     U.S. Patent Pub. 2004/0248161                                                              PCB-DE-0006310   PCB-DE-0006341    Cited on the face of '929 Patent    403, R
DTX-106     U.S. Patent Pub. 2004/0259082                                                              PCB-DE-0006342   PCB-DE-0006465    Cited on the face of '929 Patent    403, R
DTX-107     U.S. Patent Pub. 2005/0069939                                                              PCB-DE-0006466   PCB-DE-0006487    Cited on the face of '929 Patent    403, R
DTX-108     U.S. Patent Pub. 2005/0176035                                                              PCB-DE-0006488   PCB-DE-0006518    Cited on the face of '929 Patent    403, R
DTX-109     U.S. Patent Pub. 2006/0019247                                                              PCB-DE-0002724   PCB-DE-0002737    Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
DTX-110     U.S. Patent Pub. 2006/0061754                                                              PCB-DE-0006574   PCB-DE-0006617    Cited on the face of '929 Patent    403, R
DTX-111     U.S. Patent Pub. 2006/0147935                                                              PCB-DE-0006618   PCB-DE-0006640    Cited on the face of '929 Patent    403, R
DTX-112     U.S. Patent Pub. 2006/0231419                                                              PCB-DE-0002765   PCB-DE-0002792    Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
DTX-113     U.S. Patent Pub. 2006/0246497                                                              PCB-DE-0002793   PCB-DE-0002809    Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
DTX-114     U.S. Patent Pub. 2006/0292611                                                              PCB-DE-0006641   PCB-DE-0006720    Cited on the face of '929 Patent    403, R
DTX-115     U.S. Patent Pub. 2007/0048745                                                              PCB-DE-0002810   PCB-DE-0002827    Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
DTX-116     U.S. Patent Pub. 2007/0062934                                                              PCB-DE-0006721   PCB-DE-0006735    Cited on the face of '929 Patent    403, R
DTX-117     U.S. Patent Pub. 2007/0099191                                                              PCB-DE-0002828   PCB-DE-0002848    Cited on the face of '056 Patent;   403, R
                                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                                          Cited on the face of '400 Patent
DTX-118     U.S. Patent Pub. 2007/0161017                                                              PCB-DE-0006736   PCB-DE-0006762    Cited on the face of '929 Patent    403, R
DTX-119     U.S. Patent Pub. 2007/0178482                                                              PCB-DE-0006763   PCB-DE-0006787    Cited on the face of '929 Patent    403, R
DTX-120     U.S. Patent Pub. 2007/0190556                                                              PCB-DE-0006788   PCB-DE-0006804    Cited on the face of '929 Patent    403, R
                                                   Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 802 of 845 PageID #: 30616

                                                          EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                   DESCRIPTION                                   BEGBATES               ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                          DESIGNATION(S)              OBJECTIONS

DTX-121     U.S. Patent Pub. 2007/0205098                                               PCB-DE-0002849         PCB-DE-0002854     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-122     U.S. Patent Pub. 2007/0231808                                               PCB-DE-0006805         PCB-DE-0006831     Cited on the face of '929 Patent    403, R
DTX-123     U.S. Patent Pub. 2007/0269825                                               PCB-DE-0006832         PCB-DE-0006880     Cited on the face of '929 Patent    403, R
DTX-124     U.S. Patent Pub. 2007/0298511                                               PCB-DE-0002855         PCB-DE-0002873     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-125     U.S. Patent Pub. 2008/0009007                                               PCB-DE-0006881         PCB-DE-0006890     Cited on the face of '929 Patent    403, R
DTX-126     U.S. Patent Pub. 2008/0026393                                               PCB-DE-0006891         PCB-DE-0007073     Cited on the face of '929 Patent    403, R
DTX-127     U.S. Patent Pub. 2008/0041733                                               PCB-DE-0002874         PCB-DE-0002887     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-128     U.S. Patent Pub. 2008/0051294                                               PCB-DE-0007074         PCB-DE-0007096     Cited on the face of '929 Patent    403, R
DTX-129     U.S. Patent Pub. 2008/0176241                                               PCB-DE-0007097         PCB-DE-0007119     Cited on the face of '929 Patent    403, R
DTX-130     U.S. Patent Pub. 2008/0218184                                               PCB-DE-0002888         PCB-DE-0002917     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent;
                                                                                                                                  Cited on the face of '929 Patent
DTX-131     U.S. Patent Pub. 2008/0233575                                               PCB-DE-0007150         PCB-DE-0007162     Cited on the face of '929 Patent    403, R
DTX-132     U.S. Patent Pub. 2008/0254995                                               PCB-DE-0002918         PCB-DE-0002942     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-133     U.S. Patent Pub. 2009/0005252                                               PCB-DE-0007163         PCB-DE-0007229     Cited on the face of '929 Patent    403, R
DTX-134     U.S. Patent Pub. 2009/0029477                                               PCB-DE-0002984         PCB-DE-0003015     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-135     U.S. Patent Pub. 2009/0087850                                               PCB-DE-0007230         PCB-DE-0007246     Cited on the face of '929 Patent    403, R
DTX-136     U.S. Patent Pub. 2009/0197257                                               PCB-DE-0007247         PCB-DE-0007263     Cited on the face of '929 Patent    403, R
DTX-137     U.S. Patent Pub. 2009/0233291                                               PCB-DE-0007264         PCB-DE-0007355     Cited on the face of '929 Patent    403, R
DTX-138     U.S. Patent Pub. 2009/0269771                                               PCB-DE-0007356         PCB-DE-0007370     Cited on the face of '929 Patent    403, R
DTX-139     U.S. Patent Pub. 2009/0305248                                               PCB-DE-0007371         PCB-DE-0007381     Cited on the face of '929 Patent    403, R
DTX-140     U.S. Patent Pub. 2010/0216151                                               PCB-DE-0007382         PCB-DE-0007403     Cited on the face of '929 Patent    403, R
DTX-141     U.S. Patent Pub. 2010/0289505                                               PCB-DE-0003016         PCB-DE-0003037     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-142     U.S. Patent Pub. 2011/0014612                                               PCB-DE-0003097         PCB-DE-0003243     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-143     U.S. Patent Pub. 2011/0081647                                               PCB-DE-0003244         PCB-DE-0003291     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
DTX-144     U.S. Patent Pub. 2011/0193570                                                                                         Cited on the face of '323 Patent    403, R
DTX-145     U.S. Patent Pub. 2011/0214991                                               PCB-DE-0003292         PCB-DE-0003305     Cited on the face of '056 Patent;   403, R
                                                                                                                                  Cited on the face of '323 Patent;
                                                                                                                                  Cited on the face of '400 Patent
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 803 of 845 PageID #: 30617

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                            BEGBATES          ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)              OBJECTIONS

DTX-146     U.S. Patent Pub. 2014/0051069                                                           PCB-DE-0003306   PCB-DE-0003397     Cited on the face of '056 Patent;   403, R
                                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-147     Velculescu et al. "Serial analysis of gene expression" Science (1995) 270(5235): 484-   PCB-DE-0009412   PCB-DE-0009416     Cited on the face of '929 Patent    403, R
            487.
DTX-148     Volik, S. et al., "End-sequence profiling: sequence-based analysis of aberrant          PCB-DE-0008770   PCB-DE-0008775     Cited on the face of '929 Patent    403, R
            genomes" PNAS (2003) 100(13):7696-7701.
DTX-149     Wanunu et al. "Rapid electronic detection of probe-specific microRNAs using thin        PCB-DE-0008412   PCB-DE-0008419     Cited on the face of '056 Patent;   403, R
            nanopore sensors" Nature Nanotech (2010) 5:807-814.                                                                         Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-150     White et al. "Single ion-channel recordings using glass nanopore membranes" JACS        PCB-DE-0008473   PCB-DE-0008482     Cited on the face of '056 Patent;   403, R
            (2007) 129(38):11766-11775.                                                                                                 Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-151     Wiemann et al., "Simultaneous On-Line DNA Sequencing on Both Strands with Two           PCB-DE-0009417   PCB-DE-0009421     Cited on the face of '929 Patent    403, R
            Fluourescent Dyes," Analytical Biochemistry, vol. 224, pp. 117-121 (1995).
DTX-152     Wiley, G. et al., "Methods for generating shotgun and mixed shotgun/paired-end          PCB-DE-0009248   PCB-DE-0009268     Cited on the face of '929 Patent    403, R
            libraries for the 454 DNA sequencer" Current Protocols in Human Genomics (2009)
            Chapter 18; Unit 18.1, pp. 1-21.
DTX-153     WO 0028312                                                                              PCB-DE-0003398   PCB-DE-0003456     Cited on the face of '323 Patent;   403, R
                                                                                                                                        Cited on the face of '056 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-154     WO 1907573                                                                                                                  Cited on the face of '929 Patent    403, R
DTX-155     WO 2007003017                                                                           PCB-DE-0007616   PCB-DE-0007684     Cited on the face of '929 Patent    403, R
DTX-156     WO 2007010263                                                                           PCB-DE-0007685   PCB-DE-0007737     Cited on the face of '929 Patent    403, R, H
DTX-157     WO 2007025124                                                                           PCB-DE-0007738   PCB-DE-0007767     Cited on the face of '929 Patent    403, R, H
DTX-158     WO 2007070572                                                                           PCB-DE-0007768   PCB-DE-0007906     Cited on the face of '929 Patent    403, R
DTX-159     WO 2008058282                                                                           PCB-DE-0007907   PCB-DE-0008015     Cited on the face of '929 Patent    403, R
DTX-160     WO 2008064905                                                                           PCB-DE-0008016   PCB-DE-0008033     Cited on the face of '929 Patent    403, R
DTX-161     WO 2008102121                                                                           PCB-DE-0003457   PCB-DE-0003520     Cited on the face of '056 Patent;   403, R
                                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-162     WO 2009077734                                                                           PCB-DE-0003521   PCB-DE-0003602     Cited on the face of '056 Patent;   403, R
                                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-163     WO 2009124255                                                                           PCB-DE-0008034   PCB-DE-0008085     Cited on the face of '929 Patent    403, R
DTX-164     WO 2010086603                                                                           PCB-DE-0003603   PCB-DE-0003688     Cited on the face of '056 Patent;   403, R
                                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-165     WO 2012083249                                                                           PCB-DE-0003689   PCB-DE-0003885     Cited on the face of '056 Patent;   403, R
                                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-166     Withdrawn
DTX-167     WO 9106678                                                                                                                  Cited on the face of '929 Patent    403, R
DTX-168     WO 9416090                                                                                                                  Cited on the face of '929 Patent    403, R
DTX-169     WO 9627025                                                                                                                  Cited on the face of '929 Patent    403, R
DTX-170     WO 9905315                                                                                                                  Cited on the face of '929 Patent    403, R
                                                            Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 804 of 845 PageID #: 30618

                                                                    EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                        DESCRIPTION                                                BEGBATES          ENDBATES                PREVIOUS                    PLAINTIFF’S
                                                                                                                                                    DESIGNATION(S)                OBJECTIONS

DTX-171     Wu et al. "Protein nanopores with covalently attached molecular adapters" JACS                PCB-DE-0008405    PCB-DE-0008411    Cited on the face of '056 Patent;   403, R
            (2007) 129:16142-16148.                                                                                                           Cited on the face of '323 Patent;
                                                                                                                                              Cited on the face of '400 Patent
DTX-172     Zanta et al., "Gene delivery: a single nuclear localization signal peptide is sufficient to   PCB-DE-0009114    PCB-DE-0009119    Cited on the face of '929 Patent    403, R
            carry DNA to the cell nucleus," Proc. Natl. Acad. Sci. USA, vol. 96, pp. 91-96 (Jan.
            1999).
DTX-173     Church, G. M., “Genomes for All” Scientific American, Jan. 2006, 47-54                        ONT_DEL00011468   ONT_DEL00011476
DTX-174     Clarke, James, et al., "Continuous base identification for single-molecule nanopore           ONT_DEL00011477   ONT_DEL00011482   Cited on the face of '056 Patent;
            DNA sequencing" Nature Nanotechnology Articles, 02/22/09                                                                          Cited on the face of '323 Patent;
                                                                                                                                              Cited on the face of '400 Patent
DTX-175     Deamer, et al. “Characterization of Nucleic Acids by Nanopore Analysis” Acc. Chem.            ONT_DEL00011510   ONT_DEL00011518
            Res., Vol. 35, No. 10, pp. 817-825 (2002)
DTX-176     DeGuzman, et al., “Sequence- dependent gating of an ion channel by DNA hairpin                ONT_DEL00011519   ONT_DEL00011531                                       403, R
            molecules” Nucleic Acids Research, Vol. 34, No. 22, pp. 6425-6437 (2006)
DTX-177     Ezzevaz- Roulet, et al. “Mechanical Separation of the Complementary Strands of                ONT_DEL00011542   ONT_DEL00011547   Cited on the face of '929 Patent    403, R
            DNA” Proc. Natl. Acad. Sci. USA, Vol. 94, pp. 11935-11940 (1997)
DTX-178     Kambara, et al. “Real Time Automated Simultaneous Double-Stranded DNA                         ONT_DEL00011555   ONT_DEL00011558                                       403, R
            Sequencing Using Two-Color Fluorophore Labeling” Biotechnology, Vol 9, pp. 648-
            651 (1991)
DTX-179     Kaur, et al. “Novel amplification of DNA in a hairpin structure: towards a radical            ONT_DEL00011563   ONT_DEL00011569   Cited on the face of '929 Patent    403, R
            elimination of PCR errors from amplified DNA” Nucleic Acids Research, Vol. 31, No.
            6 e26 (2003)
DTX-180     Laird, et al. “Hairpin-bisulfite PCR: Assessing epigenetic methylation patterns on            ONT_DEL00011570   ONT_DEL00011575                                       403, R
            complementary strands of individual DNA molecules” Proc. Natl. Acad. Sci. USA, Vol.
            101, pp. 204-209 (2004)
DTX-181     Miller, et al. "Chain Terminator Sequencing of Double-stranded DNA with Built-In              ONT_DEL00011635   ONT_DEL00011657   Cited on the face of '929 Patent    403, R
            Error Detection" J. Theor. Biol., Vol. 161, pp. 407-429 (1993)
DTX-182     Sambrook, et al., "Molecular Cloning"A Laboratory Manual (1989, 2nd Ed.)                      ONT_DEL00011798   ONT_DEL00011824
DTX-183     Sanger “Determination of Nucleotide Sequences in DNA” Chemistry, pp. 431-447                  ONT_DEL00011825   ONT_DEL00011841
            (1980)
DTX-184     Taki, et al. “Small-interfering- RNA expression in cells based on an efficiently              ONT_DEL00011863   ONT_DEL00011866   Cited on the face of '929 Patent    403, R
            constructed dumbbell-shaped DNA” Angew. Chem. Int. Ed., Vol. 43, pp. 3160-3163
            (2004)
DTX-185     Thelwell et al., “Mode of action and application of Scorpion primers to mutation              ONT_DEL00011867   ONT_DEL00011876                                       403, R
            detection” Nucleic Acids Research, Vol. 28, No. 19, pp. 3752-3761 (2000)
DTX-186     Withdrawn

DTX-187     U.S. Patent 6,404,907                                                                         ONT_DEL00011919   ONT_DEL00011932
DTX-188     U.S. Patent 7,282,337                                                                         ONT_DEL00011968   ONT_DEL00011976                                       H
DTX-189     U.S. Patent 7,767,400                                                                         ONT_DEL00011991   ONT_DEL00012007                                       H
DTX-190     U.S. Patent Pub. 2003/0059778                                                                 ONT_DEL00012156   ONT_DEL00012168                                       403, R, H
DTX-191     U.S. Patent Pub. 2005/0042633                                                                 ONT_DEL00012169   ONT_DEL00012204                                       403, R, H
DTX-192     U.S. Patent Pub. 2005/0266456                                                                 ONT_DEL00012231   ONT_DEL00012263   Cited on the face of '929 Patent    403, R, H
DTX-193     U.S. Patent Pub. 2006/0024711                                                                 ONT_DEL00012264   ONT_DEL00012285   Cited on the face of '929 Patent    403, R, H
DTX-194     U.S. Patent Pub. 2007/0087358                                                                 ONT_DEL00012313   ONT_DEL00012380                                       403, R, H
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 805 of 845 PageID #: 30619

                                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                                BEGBATES           ENDBATES                PREVIOUS                   PLAINTIFF’S
                                                                                                                                                   DESIGNATION(S)               OBJECTIONS

DTX-195     Vercoutere, et al., "Rapid discrimination among individual DNA hairpin molecules at        ONT_DEL00012781    ONT_DEL00012785    Cited on the face of '929 Patent
            single-nucleotide resolution using an ion channel" Nat Biotechnol. 19(3): 248-52
            (2001)
DTX-196     Vercoutere, et al., "Discrimination among individual Watson-Crick base pairs at the        ONT_DEL00012786    ONT_DEL00012793    Cited on the face of '929 Patent
            termini of single DNA hairpin molecule" Nucleic Acids Res. 31(4):1311-8 (2003)
DTX-197     WO 2007/010263                                                                             ONT_DEL00013168    ONT_DEL00013220
DTX-198     WO 2007/025124                                                                             ONT_DEL00013221    ONT_DEL00013250
DTX-199     WO 2007/057668                                                                             ONT_DEL00013251    ONT_DEL00013331                                       403, R, H
DTX-200     WO 2008/041002                                                                             ONT_DEL00013332    ONT_DEL00013459                                       403, R, H
DTX-201     WO 2008/124107                                                                             ONT_DEL00013460    ONT_DEL00013560
DTX-202     Woodside et al., “Nanomechanical Measurements of the Sequence-Dependent Folding            ONT_DEL00013561    ONT_DEL00013566    Cited on the face of '929 Patent   403, R
            Landscapes of Single Nucleic Acid Hairpins” Proc. Natl. Acad. Sci. USA, Vol. 103, pp.
            6190-6195 (2006)
DTX-203     GB 2389301                                                                                 ONT_DEL00555276    ONT_DEL00555349
DTX-204     WO 2010/086622                                                                             ONT_DEL00557083    ONT_DEL00557156
DTX-205     WO 2013/014451                                                                             ONT_DEL00557157    ONT_DEL00557248
DTX-206     Winters-Hilt, "The alpha-Hemolysin nanopore transduction detector single-molecule          ONT_DEL00557482    ONT_DEL00557510
            binding studies and immunological screening of antibodies and aptamers" BMC
            Informatics, 8(Suppl 7):S9 (2007)
DTX-207     U.S. Department of Health and Human Services Public Health Service Grant                   ONT_DEL00558974    ONT_DEL00559045                                       403, R
            Application (PHS 398)
DTX-208     Response to Notice of Possible Remedies, November 7, 2019 (hereafter, “Response”),         ONT_DEL00569498    ONT-DEL00569502                                       403, R, A, LF,
            available at                                                                                                                                                        LK, MIL
            https://assets.publishing.service.gov.uk/media/5dcbc8ba40f0b64250f50116/Remedy-
            proposal
DTX-209     Withdrawn
DTX-210     Withdrawn

DTX-211     Withdrawn
DTX-212     Withdrawn
DTX-213     ONT Biochemical Processing Procedure, Doc. No. BP-342 - Reference Document for             ONT-DEL-00009422   ONT-DEL-00009426   McHenry Report 51
            the preparation of SK75, E7/Y-adapter complex 200nM - ESNAP Report, grant
            number 5R21GM73617-02 (2007)
DTX-214     Withdrawn
DTX-215     Withdrawn
DTX-216     Withdrawn
DTX-217     Withdrawn
DTX-218     Agah et al., "A multi-enzyme model for pyrosequencing" Nucleic Acids Res. 32(21), p.       ONT-DEL-00011423   ONT-DEL00011437                                       403, R
            e166 (12/02/2004)
DTX-219     Bakhtina, et al., "Use of Viscogens, dNTPRS, and Rhodium(III) as Probes in Stopped-        ONT-DEL-00011438   ONT-DEL00011448                                       403, R
            Flow Experiments To Obtain New Evidence for the Mechanism of Catalysis by DNA
            Polymerase β" Biochemistry 44, pp. 5177-5187 (2005)
DTX-220     Capson et al., "Kinetic characterization of the polymerase and exonuclease activities of   ONT-DEL-00011449   ONT-DEL00011459                                       403, R
            the gene 43 protein of bacteriophage T4" Biochemistry 31(45), pp. 10984-10994
            (11/1992)
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 806 of 845 PageID #: 30620

                                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                                BEGBATES           ENDBATES                PREVIOUS                    PLAINTIFF’S
                                                                                                                                                   DESIGNATION(S)                OBJECTIONS

DTX-221     Chu et al., "Real-Time Monitoring of DNA Polymerase Function and Stepwise Single-          ONT-DEL-00011460   ONT-DEL00011467
            Nucleotide DNA strand Translocation through a Protein Nanopore" Angew Chem. Int.
            Ed. Engl. 49(52), pp. 10106-10109
DTX-222     Cockroft, et al., "A single-molecule nanopore device detects DNA polymerase activity       ONT-DEL-00011483   ONT-DEL00011491
            with single-nucleotide resolution" J. Am. Chem. Soc. 130, 818–820 (2008)
DTX-223     Dahlberg et al., "Kinetic mechanism of DNA polymerase I (Klenow fragmentj):                ONT-DEL-00011492   ONT-DEL00011500                                        403, R
            identification of a second conformational change and evaluation of the internal
            equilibrium constant" Biochemistry 30(20), pp. 4835-4843 (05/1991)
DTX-224     Olson et al., "De Novo Peptide Sequencing Using Exhaustive Enumeration of Peptide          ONT-DEL-00011501   ONT-DEL00011509                                        403, R
            Composition" J. Am. Soc. Of Mass Spectrometry (2006)
DTX-225     Esteban et al., "Metal activation of synthetic and degradative activities of -029 DNA      ONT-DEL-00011532   ONT-DEL00011541                                        403, R
            polymerase, a model enzyme for protein-primed DNA replication" Biochemistry 31,
            pp. 350-359 (1992)
DTX-226     Hurt, et al., "Specific Nucleotide Binding nad Rebinding to Individual DNA Polymerase      ONT-DEL-00011548   ONT-DEL-00011554   Cited on the face of '056 Patent;
            Complexes Captured on a Nanopore" J. Am. Chem. Soc. 131(10), pp. 3772-3778                                                       Cited on the face of '323 Patent;
            (02/20/2009)                                                                                                                     Cited on the face of '400 Patent


DTX-227     Kasianowics, et al., "Characterization of individual polynucleotide molecules using a      ONT-DEL-00011559   ONT-DEL00011562
            membrane channel" Proc. Natl. Acad. Sci. USA 93, 13770-13773 (1996)



DTX-228     Laszlo et al., "MspA nanopore as a single-molecule tool: From Sequencinig to               ONT-DEL-00011576   ONT-DEL00011590                                        403, R
            SPRNT" Methods 105, pp. 75-89 (08/01/2016)
DTX-229     Liao, et al., "Mechanochemistry of T7 DNA Helicase" J. Mol. Biol. 350(3), pp. 452-75       ONT-DEL-00011591   ONT-DEL-00011614   Akeson Dep 23
            (07/15/2005)


DTX-230     Lieberman et al., "Kinetic Mechanism of Translocation and dNTP binding in Individual       ONT-DEL-00011615   ONT-DEL00011621
            DNA Polymerase Complexes" J. Am. Chem. Soc. 131(10), pp. 3772-3778 (02/20/2009)
DTX-231     Manrao, E.A. et al., "Reading DNA at single-nucleotide resolution with a mutant MspA       ONT-DEL-00011629   ONT-DEL00011634                                        403, R
            nanopore and phi29 DNA polymerase" Nat. Biotechnol. 30(4), pp.349–353
            (03/25/2012)
DTX-232     Patel et al, "Pre-steady-state kinetic analysis of processive DNA replication includinig   ONT-DEL-00011658   ONT-DEL00011672                                        403, R
            complete characterization of an exonuclease-deficient mutant" Biochemistry 30(2), pp.
            511-525 (1991)
DTX-233     Preugschat et al., “Kinetic Analysis of the Effects of Mutagenesis of W501 and V432 of     ONT-DEL-00011673   ONT-DEL00011682
            the Hepatitis C Virus NS3 Helicase Domain on ATPase and Strand-Separating
            Activity” Biochemistry 39(17):5174–5183 (2000)
DTX-234     Sigalov et al., II "Supporting Information to the Manuscript Detection of DNA              ONT-DEL-00011842   ONT-DEL00011854
            Sequences Using an Alternating Electric Field in a Nanopore Capacitor" American
            Chemical Society (12/11/2007)
DTX-235     Sigalov et al., "Detection of DNA Sequences Using an Alternating Electric Field in a       ONT-DEL-00011855   ONT-DEL00011862
            Nanopore Capacitor" American Chemical Society (12/11/2008), Nano Letters 8(1), pp.
            56-63 (12/2007)
DTX-236     U.S. Patent 6,087,099                                                                      ONT-DEL-00011899   ONT-DEL-00011908   Akeson Dep 19
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 807 of 845 PageID #: 30621

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                           BEGBATES           ENDBATES                  PREVIOUS                  PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)              OBJECTIONS

DTX-237     U.S. Patent 6,251,610                                                                 ONT-DEL-00011909   ONT-DEL-00011918                                       403, R
DTX-238     U.S. Patent 6,673,615                                                                 ONT-DEL-00011933   ONT-DEL00011967                                        403, R
DTX-239     U.S. Patent 7,731,826                                                                 ONT-DEL-00011977   ONT-DEL-00011990   Akeson Dep 18; Goldman Dep
                                                                                                                                        15
DTX-240     U.S. Patent 7,972,858                                                                 ONT-DEL-00012008   ONT-DEL00012039                                        403, R, H
DTX-241     U.S. Patent 8,133,672                                                                 ONT-DEL-00012040   ONT-DEL-00012090   Cited on the face of '056 Patent;
                                                                                                                                        Cited on the face of '323 Patent
DTX-242     U.S. Patent 8,257,954                                                                 ONT-DEL-00012091   ONT-DEL00012155                                        403, R, H
DTX-243     U.S. Patent Pub. 2005/0142559                                                         ONT-DEL-00012205   ONT-DEL-00012230   Akeson Dep 20

DTX-244     U.S. Patent Pub. 2006/0063171                                                         ONT-DEL-00012286   ONT-DEL-00012312   Ha Dep 6; Hrdlicka Dep 4;
                                                                                                                                        Hrdlicka Dep 10; Cited on the
                                                                                                                                        face of '056 Patent; Cited on the
                                                                                                                                        face of '323 Patent; Cited on the
                                                                                                                                        face of '400 Patent
DTX-245     U.S. Patent Pub. 2007/0196846                                                         ONT-DEL-00012381   ONT-DEL-00012505   Akeson Dep 21; Ha Reply Rpt
                                                                                                                                        17
DTX-246     U.S. Patent Pub. 2008/0102504                                                         ONT-DEL-00012506   ONT-DEL-00012531
DTX-247     U.S. Patent Pub. 2009/0286245                                                         ONT-DEL-00012532   ONT-DEL00012582    Cited on the face of '056 Patent;
                                                                                                                                        Cited on the face of '323 Patent
DTX-248     U.S. Patent Pub. 2010/0112645                                                         ONT-DEL-00012583   ONT-DEL00012649                                        403, R, H
DTX-249     U.S. Patent 5,795,782; Church et al.                                                  ONT-DEL-00012650   ONT-DEL00012668    Cited on the face of '056 Patent;
                                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-250     U.S. Patent 6,446,198                                                                 ONT-DEL-00012669   ONT-DEL00012679
DTX-251     U.S. Patent 7,258,838                                                                 ONT-DEL-00012680   ONT-DEL00012733
DTX-252     U.S. Patent 8,452,546                                                                 ONT-DEL-00012748   ONT-DEL-00012780   Akeson Dep 16

DTX-253     Winters-Hilt, "Highly Accurate Classification of Watson- Crick Basepairs on Termini   ONT-DEL-00012794   ONT-DEL00012803    Cited on the face of '929 Patent
            of Single DNA Molecules" Biophysical Journal, Vol. 84 pp. 967-976 (02/2003)
DTX-254     Winters-Hilt et al. II, "Nanopore Cheminformatics" DNA and Cell Biology (2004)        ONT-DEL-00012804   ONT-DEL00012813
DTX-255     Winters-Hilt, The Dissertation of Stephen Winters-Hilt: "Machine Learning Methods     ONT-DEL-00012814   ONT-DEL00012990
            for Channel Current Cheminformatics, Biophysical analysis, and Bioinformatics,"
            UMI Microform 3080505 (03/2003)
DTX-256     PCT Appl. WO 2007/057668 - Bayley et al                                               ONT-DEL-00013251   ONT-DEL00013331                                        403, R
DTX-257     PCT Appl. WO 2008/124107 - Akeson III                                                 ONT-DEL-00013460   ONT-DEL00013560
DTX-258     PowerPoint titled "Enzyme Movement"                                                   ONT-DEL-00014376   ONT-DEL-00014381   Clarke Dep 5; McHenry Report
                                                                                                                                        35
DTX-259     Artificial Neural Network Project, Project Review and Future Directions               ONT-DEL-00017163   ONT-DEL-00017220   Dessimoz Dep 7; Dessimoz
                                                                                                                                        Report 69
DTX-260     Withdrawn

DTX-261     Withdrawn
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 808 of 845 PageID #: 30622

                                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                            BEGBATES           ENDBATES                  PREVIOUS              PLAINTIFF’S
                                                                                                                                                 DESIGNATION(S)          OBJECTIONS

DTX-262     Email from Amanda Murphy - William Blair to Spike Wilcocks regarding Life              ONT-DEL-00068625   ONT-DEL-00068627                                   403, R, H, LF,
            Sciences - Conclusions From NGS Survey Conducted in Collaboration with Genome                                                                                LK
            Web (n=303)
DTX-263     Patent App. Pub. WO 2012/107778 Clarke, J. et al. (priority date Feb. 11 2011)         ONT-DEL-00132411   ONT-DEL-00132513                                   403, R
DTX-264     Withdrawn
DTX-265     Withdrawn
DTX-266     Withdrawn

DTX-267     Schreiber, et al., "Error rates for nanopore discrimination among cytosine,            ONT-DEL-00194637   ONT-DEL-00194642                                   403, R
            methylcytosine, and hydroxymethylcytosine along individual DNA strands" National
            Academy of Sciences (USA). 47:18910-18915 (2013)
DTX-268     Withdrawn
DTX-269     Withdrawn

DTX-270     Oxford Nanopore & accuracy - September 2018                                            ONT-DEL-00207456   ONT-DEL-00207475   Pettett Dep 3; Jensen Dep 7;
                                                                                                                                         Massingham Dep 15; Dessimoz
                                                                                                                                         Report 57; Reid Dep 5
DTX-271     Withdrawn
DTX-272     Withdrawn
DTX-273     IP Group plc by Berenberg dated 10/18/18                                               ONT-DEL-00238850   ONT-DEL-00238911                                   LF, LK, 403/402


DTX-274     Withdrawn
DTX-275     Withdrawn


DTX-276     Withdrawn
DTX-277     Withdrawn
DTX-278     PowerPoint titled "Next Generation Sequencing (NGS) Market Size, Growth and            ONT-DEL-00285074   ONT-DEL-00285112   Layne-Farrar Dep 7
            Trends (2014-2020)" dated 07/17
DTX-279     Oxford Nanopore Technologies Limited Annual report and financial statements for the    ONT-DEL-00285224   ONT-DEL-00285264   McDonald Dep 15
            year ended 31 December 2017; Registered number 05386273
DTX-280     Withdrawn


DTX-281     Bhattacharya, et al., "Water Mediates Recognition of DNA Sequence via Ionic Current    ONT-DEL-00322884   ONT-DEL-00322906                                   403, R
            Blockade in a Biological Nanopore" ACS Nano 10 (4), 4644-4651 (2016)
DTX-282     The MinION Early Access Program, or MAP                                                ONT-DEL-00327090   ONT-DEL-00327103
DTX-283     Withdrawn
DTX-284     Spooky action at a distance - long range signal context                                ONT-DEL-00369649   ONT-DEL-00369651   Dessimoz Dep 8; Dessimoz        A
                                                                                                                                         Report 38; Massingham Dep 14;
                                                                                                                                         Fair Dep 9
DTX-285     PowerPoint titled "01 Base Calling"                                                    ONT-DEL-00417139   ONT-DEL-00417151   Ha Rebuttal Rpt 16              A
DTX-286     Manrao, E.A. et al., "Reading DNA at single-nucleotide resolution with a mutant MspA   ONT-DEL-00425170   ONT-DEL-00425175                                   403, R
            nanopore and phi29 DNA polymerase" Nat. Biotechnol. 30, 349–353 (2012)
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 809 of 845 PageID #: 30623

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                    DESCRIPTION                                           BEGBATES           ENDBATES                   PREVIOUS              PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)          OBJECTIONS

DTX-287     Withdrawn

DTX-288     Withdrawn
DTX-289     License Agreement with Texas A&M University                                         ONT-DEL-00497288   ONT-DEL-00497293
DTX-290     License Agreement between Oxford Nanopore Technologies Ltd.and Boston               ONT-DEL-00497294   ONT-DEL-00497333
            University titled "Chemical Functionization of Solid-state Nanopores and Nanopore
            Arrays and Appl.s thereof" dated 10/15/12
DTX-291     Withdrawn
DTX-292     Exclusive Licence of Technology (ISIS Project No. 2386) between ISIS Innovation     ONT-DEL-00497347   ONT-DEL-00497377
            Limited and Oxford Nanolabs Limited dated 05/20/05
DTX-293     Withdrawn

DTX-294     License Agreement between Texas A&M University and STS Diagnostics GmbH             ONT-DEL-00497385   ONT-DEL-00497407
            dated 05/07/05
DTX-295     License Agreement with Texas A&M University                                         ONT-DEL-00497408   ONT-DEL-00497421
DTX-296     Song, L. et al., "Structure of staphylococcal alpha-hemolysin, a heptameric         ONT-DEL-00498341   ONT-DEL-00498349
            transmembrane pore" Science
            274, 1859–1866 (1996)
DTX-297     Withdrawn
DTX-298     Withdrawn
DTX-299     License agreement between VIB vzw and Oxford Nanopore Technologies Limited          ONT-DEL-00500155   ONT-DEL-00500210    Willcocks Dep 15; Earl Report
            dated 02/03/16                                                                                                             5; McHenry Report 63; Prowse
                                                                                                                                       Dep 7
DTX-300     License Agreement between Oxford Nanopore Technologies Limited and Regents of       ONT-DEL-00500449   ONT-DEL-00500487
            the University of California dated 12/13/10
DTX-301     Withdrawn
DTX-302     Patent and Know-How License Agreement between The Katholieke Universiteit           ONT-DEL-00500791   ONT-DEL-00500810
            Leuven and Oxford Nanopore Technologies Ltd. dated 08/01/14
DTX-303     Withdrawn
DTX-304     Withdrawn
DTX-305     License agreement between Oxford Nanopore Technologies Limited and President and    ONT-DEL-00500858   ONT-DEL-00500887    Layne-Farrar Dep 4; Willcocks
            Fellows of Harvard College dated 05/26/16                                                                                  Dep 17;
DTX-306     Amended and Restated Licence Agreement between Oxford Nanopore Technologies,        ONT-DEL-00500888   ONT-DEL-00500924
            Ltd. And Harvard College dated 12/18/11
DTX-307     Withdrawn
DTX-308     License Agreement with Harvard University                                           ONT-DEL-00502406   ONT-DEL-00502447
DTX-309     License Agreement with Stanford University                                          ONT-DEL-00502487   ONT-DEL-00502503
DTX-310     License Agreement with University of Massachusetts                                  ONT-DEL-00502504   ONT-DEL-00502521
DTX-311     Withdrawn

DTX-312     License Agreement with University of Michigan                                       ONT-DEL-00502578   ONT-DEL-00502595
DTX-313     Withdrawn

DTX-314     Withdrawn
DTX-315     Withdrawn
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 810 of 845 PageID #: 30624

                                                               EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                    DESCRIPTION                                          BEGBATES            ENDBATES                   PREVIOUS       PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)   OBJECTIONS

DTX-316     Withdrawn
DTX-317     Withdrawn

DTX-318     Withdrawn
DTX-319     Withdrawn
DTX-320     Withdrawn
DTX-321     License Agreement between the Regents of the University of California and Oxford   ONT-DEL-00502874    ONT-DEL-00502912    Willcocks Dep 22;
            Nanopore Technologies, Ltd. Dated 12/13/2010
DTX-322     License Agreement btween Oxford Nanopore Technologies Limited and University of    ONT-DEL-00502874    ONT-DEL-00502912    Prowse Dep 8
            California dated 12/13/10
DTX-323     Withdrawn
DTX-324     Withdrawn

DTX-325     Withdrawn

DTX-326     Withdrawn
DTX-327     Withdrawn
DTX-328     Withdrawn

DTX-329     Withdrawn
DTX-330     Withdrawn
DTX-331     Withdrawn
DTX-332     Withdrawn

DTX-333     Exclusive License of Technology (ISIS Project No. 3329) between ISIS Innovation    ONT-DEL-00503285    ONT-DEL-00503310
            Limited and Oxford Nanopore Technology Limited dated 01/02/14
DTX-334     Withdrawn

DTX-335     Withdrawn
DTX-336     Withdrawn
DTX-337     Withdrawn
DTX-338     Exclusive License of Technology (ISIS Project Nos. 9363 & 9258) between ISIS       ONT-DEL-00503397    ONT-DEL-00503422    Willcocks Dep 18
            Innovation Limited and Oxford Nanopore Technology Limited
DTX-339     Withdrawn
DTX-340     Withdrawn


DTX-341     Withdrawn
DTX-342     Withdrawn
DTX-343     Amended and Restated Licence Agreement between Oxford Nanopore Technologies,       ONT-DEL-00506677    ONT-DEL-00506754
            Ltd. and the Regents of the University of California dated 08/15/17
DTX-344     Amended and Restated Licence Agreement between Oxford Nanopore Technologies,       ONT-DEL-00506755    ONT-DEL-00506831
            Ltd. and the Regents of the University of California dated 08/15/17
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 811 of 845 PageID #: 30625

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                             BEGBATES           ENDBATES                 PREVIOUS                   PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)               OBJECTIONS

DTX-345     Non-Exclusive Licence Agreement between California Institute of Technology and         ONT-DEL-00507899   ONT-DEL-00507921
            Oxford Nanopore Technologies, Ltd. dated 08/26/14
DTX-346     Northeastern University Exclusive Patent License Agreement with Oxford Nanopore        ONT-DEL-00507922   ONT-DEL-00507947   Willcocks Dep 19
            Technologies Limited dated 10/14/16
DTX-347     Exclusive License Agreement between The Board of Trustees of the University of         ONT-DEL-00507948   ONT-DEL-00507968
            Illinois and Oxford Nanopore Technologies Ltd.
DTX-348     Exclusive Patent License Agreement between Cambridge Enterprise Limited and            ONT-DEL-00507969   ONT-DEL-00507995   Willcocks Dep 20
            Oxford Nanopore Technologies Limited
DTX-349     Research and License Agreement between Yissum Research Development Company of          ONT-DEL-00507996   ONT-DEL-00508038   Willcocks Dep 21
            the Hebrew University of Jerusalem, LTD, Fulcrum SP LTD, and Oxford Nanopore
            Technologies Limited
DTX-350     Withdrawn

DTX-351     Withdrawn
DTX-352     Withdrawn
DTX-353     Butler, et al., "Single-molecule DNA detection with an engineered MspA protein         ONT-DEL-00534309   ONT-DEL-00534314
            nanopore" Proc. Natl. Acad. Sci. USA 105, 20647–20652 (2008)
DTX-354     Cowen & Company, “Proprietary Core Lab Sequencing Survey; Focus on Illumina            ONT-DEL-00539686   ONT-DEL-00539759   Layne-Farrar Dep 6
            NovaSeq" March 29, 2017
DTX-355     Winters-Hilt ("Winters-Hilt VI") "LaSPACE Narrative" (2003)                            ONT-DEL-00555088   ONT-DEL00555096                                        403, R, I, LK, H
DTX-356     Branton et al., "The Potential and Challenges of Nanpore Sequencing" Nature            ONT-DEL-00555212   ONT-DEL00555219    Cited on the face of '056 Patent;
            Biotechnology (10/09/2008)                                                                                                   Cited on the face of '323 Patent;
                                                                                                                                         Cited on the face of '400 Patent
DTX-357     Winters-Hilt ("Winters-Hilt III") "Nanopore Detection Using Channel Current            ONT-DEL-00555275   ONT-DEL00555275                                        403, R, LK, H
            Cheminformatics" SPIE Second International Symposium on Fluctuations and Noise"
            (2004)
DTX-358     Winters-Hilt ("Winters-Hlt Grant") "National Institutes of Health (HIH) K-22 grant     ONT-DEL-00555528   ONT-DEL00555548                                        403, R, LK, H
            proposal" NIH (2005)
DTX-359     PCT Appl. WO 2006/041983 Winters-Hilt                                                  ONT-DEL00555660    ONT-DEL00555724                                        403, R, H
DTX-360     Winters-Hilt ("Winters-Hilt VII") "RCS Narrative" (2003)                               ONT-DEL-00555744   ONT-DEL00555760                                        403, R, LK, H
DTX-361     Stoddart et al., "NHGRI Poster Presentation: Toward Single-Molecule DNA                ONT-DEL00555792    ONT-DEL00555792                                        403, R, LK, H
            Sequencing" National Human Genome Research Institute (NHGRI) Conference,
            (03/2009)
DTX-362     Winters-Hilt, Highly Accurate Real-Time Classification of Channel-Captured DNA         ONT-DEL00555831    ONT-DEL00555855                                        403, R, LK, H
            Termini (Presentation), Third International Conference on Unsolved Problems of Noise
            and Fluctuations (2002)
DTX-363     Winters-Hilt , Highly Accurate Real-Time Classification of Channel-Captured DNA        ONT-DEL00555881    ONT-DEL00555892                                        403, R, LK, H
            Termni (Presentation) , Third International Conference on Unsolved Problems of Noise
            and Fluctuations (2003) (2004)
DTX-364     Winters-Hilt, "Forcing DNA through Nanostructures" Oklahoma NSF EPSCoR Annual          ONT-DEL-00555938   ONT-DEL00555970                                        403, R, LK, H
            State Conference (2004)
DTX-365     Stoddart et al., ("Stoddart II") "DNA Sequencing with a-Hemolysin" NHGRI (03/2009)     ONT-DEL00557249    ONT-DEL00557259                                        403, R, LK, H
DTX-366     Hagan and Reza Grant, "NIH Grant" NIH (2004) [Proposal for NIH Grant No.               ONT-DEL-00557263   ONT-DEL00557303                                        403, R, LK, H
            1R01HG003709-01]
DTX-367     Akeson and Winters-Hilt, "National Institutes of Health (HIH) R-21 grant proposal      ONT-DEL-00557311   ONT-DEL00557329                                        403, R, I, H
            draft" NIH (2004)
DTX-368     Withdrawn
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 812 of 845 PageID #: 30626

                                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                                BEGBATES           ENDBATES               PREVIOUS       PLAINTIFF’S
                                                                                                                                                  DESIGNATION(S)   OBJECTIONS

DTX-369     Withdrawn
DTX-370     Withdrawn
DTX-371     Spreadsheet regarding '929 Patent ONT Revenue Base 8/22/17 - Q1 2019                       ONT-DEL-00557473   ONT-DEL-00557473   Prowse Report 7

DTX-372     Spreadsheet showing additional royalties paid by ONT pursuant to Agreements                ONT-DEL-00557474   ONT-DEL-00557474
DTX-373     Withdrawn
DTX-374     Laboratory Notebook, L31 300 R, UCSC Assigned to Mark Akeson                               ONT-DEL-00557959   ONT-DEL-00558030                         403, R, LF, H,
                                                                                                                                                                   DI
DTX-375     Laboratory Notebook, L21 300 R "Unfinished" Assigned to Anne M. Corbett 03/01/06           ONT-DEL-00558031   ONT-DEL-00558151                         403, R, LF, LK,
                                                                                                                                                                   H, DI
DTX-376     Laboratory Notebook, L21 300 R "Experiments III"                                           ONT-DEL-00558152   ONT-DEL-00558488                         403, R, LF, LK,
                                                                                                                                                                   H, DI
DTX-377     Laboratory Notebook, L21 300 R "Experiment IV"                                             ONT-DEL-00558489   ONT-DEL-00558822                         403, R, LF, LK,
                                                                                                                                                                   H, DI
DTX-378     Akeson and Winters-Hilt, "National Institutes of Health (NIH) R-21 grant proposal"         ONT-DEL00558928    ONT-DEL00558967                          403, R, LF, DI
            NIH (2005)
DTX-379     Withdrawn
DTX-380     Adelman, et al., "Mechanochemistry of Transcription Termination Factor Rho"                ONT-DEL-00559341   ONT-DEL-00559351
            Molecular Cell 22(5), 611-621 (06/2006)
DTX-381     Buttner et al., "Structural basis for DNA duplex separation by a superfamily-2             ONT-DEL-00559352   ONT-DEL-00559357
            helicase" Nat. Struct. Nol. Biol. 14(7), 647-652
DTX-382     Dumont et al., "RNA translocation and unwinding mechanism of HCV helicase and its          ONT-DEL-00559358   ONT-DEL-00559371   McHenry Dep 11
            coordination by ATP", Nature 439(7072), 105-108 (01/2006)
DTX-383     Hornblower, B. et al., "Single-molecule analysis of DNA-protein complexes using            ONT-DEL-00559372   ONT-DEL00559376
            nanopores" Nat. Methods 4(4), 315–317 (2007)
DTX-384     Johnson, “Role of induced fit in enzyme specificity: a molecular forward/reverse           ONT-DEL-00559377   ONT-DEL-00559383
            switch" J. Biol. Chem. 283(39):26297–26301 (2008)
DTX-385     Myong, et al., “Spring-Loaded Mechanism of DNA Unwinding by Hepatitis C Virus              ONT-DEL-00559384   ONT-DEL-00559400
            NS3 Helicase” Science 317(5837):513–516 (2007)
DTX-386     Pourmand et al., “Direct electrical detection of DNA synthesis" Proc. Nat’l Acad. Sci.     ONT-DEL-00559401   ONT-DEL-00559405
            103(17):6466–6470 (2006)
DTX-387     Schnitzer, et al., “Statistical Kinetics of Processive Enzymes” a chapter in Protein       ONT-DEL-00559406   ONT-DEL-00559415
            Kinesis: The Dynamics of Protein Trafficking and Stability, Vol. 60 of the Cold Spring
            Harbor Symposia on Quantitative Biology, 793–802 (1995)
DTX-388     Gyarfas et al., "Mapping the Position of DNA Polymerase-Bound DNA Templates in a           ONT-DEL-00559536   ONT-DEL-00559545                         403, R
            Nanopore at 5 Å Resolution" ACS Nano. 2009, Jun 23;3(6):1457-66. doi:
            10.1021/nn900303g
DTX-389     Olasagasti, F. et al., “Replication of individual DNA molecules under electronic control   ONT-DEL-00559546   ONT-DEL-00559554                         403, R
            using a protein nanopore" Nat. Nanotechnol. 5, 798–806 (2010)
DTX-390     Attachment to parties’ remedies proposal (Nov. 13, 2019)                                   ONT-DEL00569503    ONT-DEL00569503                          403, 408, R, LF,
                                                                                                                                                                   LK, H, DI, MIL
DTX-391     Revised remedies proposal (Nov. 19, 2019)                                                  ONT-DEL00569504    ONT-DEL00569506                          403, 408, R, LF,
                                                                                                                                                                   LK, H, DI, MIL
DTX-392     Illumina Patents: attachment to revised remedies proposal (Nov. 19, 2019)                  ONT-DEL00569510    ONT-DEL00569510                          403, 408, R, LF,
                                                                                                                                                                   LK, H, DI, MIL
                                                            Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 813 of 845 PageID #: 30627

                                                                    EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                       DESCRIPTION                                                  BEGBATES            ENDBATES                 PREVIOUS                 PLAINTIFF’S
                                                                                                                                                        DESIGNATION(S)             OBJECTIONS

DTX-393     PacBio Patents: attachment to revised remedies proposal (Nov. 19, 2019)                       ONT-DEL00569511     ONT-DEL00569511                                      403, 408, R,
                                                                                                                                                                                   LF, LK, H, DI,
                                                                                                                                                                                   MIL
DTX-394     ONT Produced Source Code                                                                      ONT-DEL-SRC-00001   ONT-DEL-SRC-00349
DTX-395     ONT Source Code showing how Oxford uses reference sequences and corresponding                 ONT-DEL-SRC-00001   ONT-DE-SRC-00142
            raw training data to build a neural network model
DTX-396     Sanger, “Determination of Nucleotide Sequences in DNA" Science 214:1205-1210                   ONT-EXP-000001      ONT-EXP-000009
DTX-397     MARC Record for Exhibit 3A from the Geology & Geophysics Library at the                        ONT-EXP-000010      ONT-EXP-000017     Hall-Ellis Report 3B
            University of Wisconsin-Madison (“Exhibit 3B”).
DTX-398     MARC Record for Exhibit 3A from the OCLC bibliographic database (“Exhibit 3C”).                ONT-EXP-000018      ONT-EXP-000022     Hall-Ellis Report 3C
DTX-399     Miner, et al., “Molecular barcodes detect redundancy and contamination in hairpin-             ONT-EXP-000023      ONT-EXP-000032     Hall-Ellis Report 4A; Cited on
            bisulfite PCR” Nucleic Acids Res. 32(17):e135 (2004) (“Exhibit 4A”).                                                                  the face of '929 Patent
DTX-400     MARC Record for Exhibit 4A from the National Library of Medicine (“Exhibit 4B”).               ONT-EXP-000033      ONT-EXP-000035     Hall-Ellis Report 4B
DTX-401     MARC Record for Exhibit 4A from the OCLC bibliographic database (“Exhibit 4C”).                ONT-EXP-000036      ONT-EXP-000038     Hall-Ellis Report 4C
DTX-402     O’Dea and McLaughlin, “Engineering Specific Cross-Links in Nucleic Acids Using                 ONT-EXP-000039      ONT-EXP-000053     Hall-Ellis Report 5A
            Glycol Linkers” Current Protocols in Nucleic Acid Chemistry 5.3.1-5.3.8 (2000)
            (“Exhibit 5A”).
DTX-403     MARC Record for Exhibit 5A from the Ebling Library for the Health Sciences at the              ONT-EXP-000054      ONT-EXP-000055     Hall-Ellis Report 5B
            University of Wisconsin-Madison (“Exhibit 5B”).
DTX-404     MARC Record for Exhibit 5A from the OCLC bibliographic database (“Exhibit 5C”).                ONT-EXP-000056      ONT-EXP-000056     Hall-Ellis Report 5C
DTX-405     MARC Record for Exhibit 5A from the Library of Congress (“Exhibit 5D”).                        ONT-EXP-000057      ONT-EXP-000058     Hall-Ellis Report 5D
DTX-406     Ng, et al., “Endcaps for Stabilizing Short DNA Duplexes” Nucleosides, Nucleotides              ONT-EXP-000059      ONT-EXP-000063     Hall-Ellis Report 5E
            and Nucleic Acids, 22(5-8):1635-1637 (2003) (“Exhibit 5E”).
DTX-407     Sambrook, et al., "DNA Sequencing" Molecular Cloning, 2nd Ed. Chapter 13 (1989)                ONT-EXP-000064      ONT-EXP-000090     Hall-Ellis Report 6A;
            (Ex. 6A)
DTX-408     MARC Record for Exhibit 6A from the National Library of Medicine (“Exhibit 6B”).               ONT-EXP-000091      ONT-EXP-000092     Hall-Ellis Report 6B
DTX-409     MARC Record for Exhibit 6A from the OCLC bibliographic database (“Exhibit 6C”).                ONT-EXP-000093      ONT-EXP-000094     Hall-Ellis Report 6C
DTX-410     Google Scholar Results for Exhibit 6A (“Exhibit 6D”).                                          ONT-EXP-000095      ONT-EXP-000095     Hall-Ellis Report 6D
DTX-411     Venter et al., “The Sequence of the Human Genome" Science 291(5507):1304-1351                  ONT-EXP-000096      ONT-EXP-000146     Hall-Ellis Report 6E
            (2001) (“Exhibit 6E”).
DTX-412     Tenover et al., “Interpreting chromosomal DNA restriction patterns produced by                 ONT-EXP-000147      ONT-EXP-000153     Hall-Ellis Report 6F
            pulsed-field gel electrophoresis: criteria for bacterial strain typing” Journal of Clinical
            Microbiology, 33(9): 2233–2239 (1995) (“Exhibit 6F”).
DTX-413     C. Tuerk and L. Gold, “Systematic evolution of ligands by exponential enrichment:              ONT-EXP-000154      ONT-EXP-000160     Hall-Ellis Report 6G
            RNA ligands to bacteriophage T4 DNA polymerase” Science 249(4968):505-510
            (1990) (“Exhibit 6G”).
DTX-414     Struhl, “Book review: Cloning cookbook for the laboratory" Nature 316:222 (1985)               ONT-EXP-000161      ONT-EXP-000164     Hall-Ellis Report 7A
            (“Exhibit 7A”).
DTX-415     MARC Record for Exhibit 7A from the Linda Hall Library (“Exhibit 7B”).                         ONT-EXP-000165      ONT-EXP-000166     Hall-Ellis Report 7B
DTX-416     MARC Record for Exhibit 7A from the OCLC bibliographic database (“Exhibit 7C”).                ONT-EXP-000167      ONT-EXP-000168     Hall-Ellis Report 7C
DTX-417     Liao, et al., “Mechanochemistry of T7 DNA Helicase” Journal of Molecular Biology               ONT-EXP-000169      ONT-EXP-000196     Hall-Ellis Report 8A; Ha Reply
            350(3):452–75 (2005) (“Exhibit 8A”).                                                                                                  Rpt 18


DTX-418     MARC Record for Exhibit 8A from the National Library of Medicine (“Exhibit 8B”).               ONT-EXP-000197      ONT-EXP-000199     Hall-Ellis Report 8B
DTX-419     MARC Record for Exhibit 8A from the OCLC bibliographic database (“Exhibit 8C”).                ONT-EXP-000200      ONT-EXP-000202     Hall-Ellis Report 8C
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 814 of 845 PageID #: 30628

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                              BEGBATES         ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                 DESIGNATION(S)              OBJECTIONS

DTX-420     Adelman, et al., “Mechanochemistry of Transcription Termination Factor Rho”              ONT-EXP-000203   ONT-EXP-000217     Hall-Ellis Report 9A; Ha Reply
            Molecular Cell 22:611-612 (2006) (“Exhibit 9A”).                                                                             Rpt 30
DTX-421     MARC Record for Exhibit 9A from the Steenbock Memorial Library at the University         ONT-EXP-000218   ONT-EXP-000220     Hall-Ellis Report 9B
            of Wisconsin-Madison (“Exhibit 9B”).
DTX-422     MARC Record for Exhibit 9A from the OCLC bibliographic database (“Exhibit 9C”).          ONT-EXP-000221   ONT-EXP-000223     Hall-Ellis Report 9C
DTX-423     Preugschat et al., “Kinetic analysis of the effects of mutagenesis of W501 and V432 of   ONT-EXP-000224   ONT-EXP-000236     Hall-Ellis Report 10A; Ha
            the hepatitis C virus NS3 helicase domain on ATPase and strand-separating activity”                                          Report
            Biochemistry 39(17):5174–5183 (2000) (“Exhibit 10A”).
DTX-424     MARC Record for Exhibit 10A from the Linda Hall Library (“Exhibit 10B”).                 ONT-EXP-000237   ONT-EXP-000238     Hall-Ellis Report 10B
DTX-425     MARC Record for Exhibit 10A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000239   ONT-EXP-000240     Hall-Ellis Report 10C
            10C”).
DTX-426     Myong, et al., “Spring-Loaded Mechanism of DNA Unwinding by Hepatitis C Virus            ONT-EXP-000241   ONT-EXP-000249     Ha Reply Rpt 19; Hall-Ellis
            NS3 Helicase,” Science 317(5837):513–516 (2007) (“Exhibit 11A”).                                                             Report 11A
DTX-427     Withdrawn

DTX-428     MARC Record for Exhibit 11A from the Linda Hall Library (“Exhibit 11B”).                 ONT-EXP-000250   ONT-EXP-000251     Hall-Ellis Report 11B
DTX-429     MARC Record for Exhibit 11A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000252   ONT-EXP-000256     Hall-Ellis Report 11C
            11C”).
DTX-430     Dumont, et al., “RNA translocation and unwinding mechanism of HCV NS3 helicase           ONT-EXP-000257   ONT-EXP-000263     Hall-Ellis Report 12A; Ha
            and its coordination by ATP” Nature 439 (7072):105–108 (2006) (“Exhibit 12A”).                                               Rebuttal 11; Ha Reply Rpt 22
            Dated 01/05/06
DTX-431     MARC Record for Exhibit 12A from the Linda Hall Library (“Exhibit 12B”).                 ONT-EXP-000264   ONT-EXP-000265     Hall-Ellis Report 12B
DTX-432     MARC Record for Exhibit 12A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000266   ONT-EXP-000267     Hall-Ellis Report 12C
            12C”).
DTX-433     Büttner, et al., “Structural basis for DNA duplex separation by a superfamily-2          ONT-EXP-000268   ONT-EXP-000273     Hall-Ellis Report 13A
            helicase” Nature Structure & Molecular Biology 14 (7): 647–652 (2007) (“Exhibit
            13A”).
DTX-434     MARC Record for Exhibit 13A from the Ebling Library for the Health Sciences at the       ONT-EXP-000274   ONT-EXP-000278     Hall-Ellis Report 13B
            University of Wisconsin-Madison (“Exhibit 13B”).
DTX-435     MARC Record for Exhibit 13A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000279   ONT-EXP-000280     Hall-Ellis Report 13C
            13C”).
DTX-436     Hurt, et al., “Specific nucleotide binding and rebinding to individual DNA polymerase    ONT-EXP-000281   ONT-EXP-000305     Hall-Ellis Report 14A; Cited on
            complexes captured on a nanopore” J. Am. Chem. Soc. 131(10):3772–3778 (2009)                                                 the face of '056 Patent; Cited on
            (“Exhibit 14A”).                                                                                                             the face of '323 Patent; Cited on
                                                                                                                                         the face of '400 Patent

DTX-437     MARC Record for Exhibit 14A from the Linda Hall Library (“Exhibit 14B”).                 ONT-EXP-000306   ONT-EXP-000307     Hall-Ellis Report 14B
DTX-438     MARC Record for Exhibit 14A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000308   ONT-EXP-000309     Hall-Ellis Report 14C
            14C”).
DTX-439     Schnitzer, et al., “Statistical Kinetics of Processive Enzymes” a chapter in Protein     ONT-EXP-000310   ONT-EXP-000319     Hall-Ellis Report 15A; Ha Reply
            Kinesis: The Dynamics of Protein Trafficking and Stability, Vol. 60 of the Cold Spring                                       Rpt 26
            Harbor Symposia on Quantitative Biology, 793–802 (1995) (“Exhibit 15A”).
DTX-440     MARC Record for Exhibit 15A from the University of Colorado – Boulder Libraries          ONT-EXP-000320   ONT-EXP-000320     Hall-Ellis Report 15B
            (“Exhibit 15B”).

DTX-441     MARC Record for Exhibit 15A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000321   ONT-EXP-000322     Hall-Ellis Report 15C
            15C”).
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 815 of 845 PageID #: 30629

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                              BEGBATES         ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                 DESIGNATION(S)              OBJECTIONS

DTX-442     Google Scholar Results for Exhibit 15A (“Exhibit 15D”).                                  ONT-EXP-000323   ONT-EXP-000323     Hall-Ellis Report 15D
DTX-443     Abbondanzieri et al., “Direct observation of base-pair stepping by RNA polymerase”       ONT-EXP-000324   ONT-EXP-000337     Hall-Ellis Report 15E
            Nature 438(7067):460-465 (2005) (“Exhibit 15E”).
DTX-444     English et al., “Ever-fluctuating single enzyme molecules: Michaelis-Menten equation     ONT-EXP-000338   ONT-EXP-000346     Hall-Ellis Report 15F
            revisited” Nature Chemical Biology 2(2):87-94 (2006) (“Exhibit 15F”).
DTX-445     Reimann, “Brownian motors: noisy transport far from equilibrium" Physics Reports         ONT-EXP-000347   ONT-EXP-000555     Hall-Ellis Report 15G
            361(2-4)57-265 (2002) (“Exhibit 15G”).

DTX-446     Johnson, “Role of induced fit in enzyme specificity: a molecular forward/reverse         ONT-EXP-000556   ONT-EXP-000564     Hall-Ellis Report 16A; Ha Reply
            switch" J. Biol. Chem. 283(39):26297–26301 (2008) (“Exhibit 16A”).                                                           Rpt 27
DTX-447     MARC Record for Exhibit 16A from the Linda Hall Library (“Exhibit 16B”).                 ONT-EXP-000565   ONT-EXP-000566     Hall-Ellis Report 16B
DTX-448     MARC Record for Exhibit 16A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000567   ONT-EXP-000568     Hall-Ellis Report 16C
            16C”).
DTX-449     Pourmand et al., “Direct electrical detection of DNA synthesis" Proc. Nat’l Acad. Sci.   ONT-EXP-000569   ONT-EXP-000578     Hall-Ellis Report 17A
            103(17):6466–6470 (2006) (“Exhibit 17A”).
DTX-450     MARC Record for Exhibit 17A from the Linda Hall Library (“Exhibit 17B”).                 ONT-EXP-000579   ONT-EXP-000580     Hall-Ellis Report 17B
DTX-451     MARC Record for Exhibit 17A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000581   ONT-EXP-000582     Hall-Ellis Report 17C
            17C”).
DTX-452     Cockroft et al., “A Single-Molecule Nanopore Device Detects DNA Polymerase               ONT-EXP-000583   ONT-EXP-000607     Hall-Ellis Report 18A; Cited on
            Activity with Single-Nucleotide Resolution,” J. Am. Chem. Soc. 130(3):818–820 (2008)                                         the face of '056 Patent; Cited on
            (“Exhibit 18A”).                                                                                                             the face of '323 Patent; Cited on
                                                                                                                                         the face of '400 Patent
DTX-453     MARC Record for Exhibit 18A from the Linda Hall Library (“Exhibit 18B”).                 ONT-EXP-000608   ONT-EXP-000609     Hall-Ellis Report 18B
DTX-454     MARC Record for Exhibit 18A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000610   ONT-EXP-000611     Hall-Ellis Report 18C
            18C”).
DTX-455     Hornblower, B. et al., "Single-molecule analysis of DNA-protein complexes using          ONT-EXP-000612   ONT-EXP-000617     Hall-Ellis Report 19A
            nanopores" Nat. Methods 4, 315–317 (2007) ("Exhibit 19A")
DTX-456     MARC Record for Exhibit 19A from the Linda Hall Library (“Exhibit 19B”).                 ONT-EXP-000618   ONT-EXP-000618     Hall-Ellis Report 19B
DTX-457     MARC Record for Exhibit 19A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000619   ONT-EXP-000620     Hall-Ellis Report 19C
            19C”).
DTX-458     Branton, et al., “The potential and challenges of nanopore sequencing" Nat. Biotech.     ONT-EXP-000621   ONT-EXP-000633     Hall-Ellis Report 20A
            26(10):1146–1153 (2008) ("Exhibit 20A")
DTX-459     MARC Record for Exhibit 20A from the Linda Hall Library (“Exhibit 20B”).                 ONT-EXP-000634   ONT-EXP-000634     Hall-Ellis Report 20B
DTX-460     MARC Record for Exhibit 20A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000635   ONT-EXP-000636     Hall-Ellis Report 20C
            20C”).
DTX-461     Sigalov et al., "Detection of DNA Sequences Using an Alternating Electric Field in a     ONT-EXP-000637   ONT-EXP-000645     Hall-Ellis Report 21A
            Nanopore Capacitor" Nano Lett. 8:56-63 ("Exhibit 21A")
DTX-462     Sigalov et al., "Supporting Information to the Manuscript Detection of DNA Sequences     ONT-EXP-000646   ONT-EXP-000658     Hall-Ellis Report 21B;
            Using an Alternating Electric Field in a Nanopore Capacitor" Nano Letters, Vol. 8,
            No. 1 at 9-10 (2007) ("Exhibit 21B")
DTX-463     MARC Record for Exhibit 21A from the Chemistry Library at the University of Illinois     ONT-EXP-000659   ONT-EXP-000660     Hall-Ellis Report 21C
            at Urbana-Champaign Library (“Exhibit 21C”).
DTX-464     MARC Record for Exhibit 21A from the OCLC bibliographic database (“Exhibit               ONT-EXP-000661   ONT-EXP-000662     Hall-Ellis Report 21D
            21D”).
DTX-465     Declaration of Eric S. Slater, Senior Manager, Copyright, Permissions, & Licensing at    ONT-EXP-000663   ONT-EXP-000684     Hall-Ellis Report 21E
            the American Chemical Society (“Exhibit 21E”).
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 816 of 845 PageID #: 30630

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                              BEGBATES          ENDBATES                 PREVIOUS                PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)            OBJECTIONS

DTX-466     Olson, et al., “De Novo Peptide Sequencing Using Exhaustive Enumeration of Peptide      ONT-EXP-000685     ONT-EXP-000693   Hall-Ellis Report 22A
            Composition” Journal of the American Society for Mass Spectrometry, 17(8): 1041-
            1049 (2006) (“Exhibit 22A”).
DTX-467     MARC Record for Exhibit 22A from the University of Illinois at Urbana-Champaign         ONT-EXP-000694     ONT-EXP-000695   Hall-Ellis Report 22B
            Library (“Exhibit 22B”).
DTX-468     MARC Record for Exhibit 22A from the OCLC bibliographic database (“Exhibit              ONT-EXP-000696     ONT-EXP-000698   Hall-Ellis Report 22C
            22C”).
DTX-469     Purnell, et al., “Discrimination of Single Base Substitutions in a DNA Strand           ONT-EXP-000699     ONT-EXP-000711   Hall-Ellis Report 23A;
            Immobilized in a Biological Nanopore” ACS Nano 3(9):2533-2538 (2009) (“Exhibit
            23A”).
DTX-470     MARC Record for Exhibit 23A from the Linda Hall Library (“Exhibit 23B”).                ONT-EXP-000712     ONT-EXP-000712   Hall-Ellis Report 23B
DTX-471     MARC Record for Exhibit 23A from the OCLC bibliographic database (“Exhibit              ONT-EXP-000713     ONT-EXP-000714   Hall-Ellis Report 23C
            23C”).
DTX-472     Robert Purnell, "The Interpretation of Ionic Currents Produced by Controlled DNA        ONT-EXP-000715     ONT-EXP-000823   Hall-Ellis Report 24A
            Translocation Through the Alpha-Hemolysin Nanopore 6-9"; 18-23; 58-71; 80-81
            (2009) ("Exhibit 24A")
DTX-473     MARC Record for Exhibit 24A from the University of California, Los Angeles              ONT-EXP-000824     ONT-EXP-000825   Hall-Ellis Report 24B
            Libraries (“Exhibit 24B”).
DTX-474     MARC Record for Exhibit 24A from the OCLC bibliographic database (“Exhibit              ONT-EXP-000826     ONT-EXP-000826   Hall-Ellis Report 25C
            24C”).
DTX-475     Machine Learning Methods for Channel Current Chemiformatics, Biophysical                 ONT-EXP-000827    ONT-EXP-001003   Hall-Ellis Report 25A; Dessimoz
            Analysis, and Bioinformatics, a dissertation by Stephen Winters-Hilt (“Exhibit 25A”).   ONT-DEL-00012814                    Dep 11
DTX-476     Declaration of Carol Wadke, Author/School Relations Specialist at ProQuest LLC          ONT-EXP-001004     ONT-EXP-001006   Hall-Ellis Report 25B
            (“Exhibit 25B”).
DTX-477     Stoddart et al., "Toward Single Molecule DNA Sequencing: Single-Base Recognition        ONT-EXP-001007     ONT-EXP-001007   Hall-Ellis Report 26A
            and Real-Time Polymerase Activity Detected by a Protein Nanopore" Presentation at
            the NHGRI Advanced DNA Sequencing Technology Development Meeting (April 1,
            2009) (“Exhibit 26A”).


DTX-478     Schedule of Events for the 2009 NHGRI Advanced DNA Sequencing Technology                ONT-EXP-001008     ONT-EXP-001009   Hall-Ellis Report 26B
            Development Meeting (“Exhibit 26B”).
DTX-479     Proposal for NIH Grant No. 1R21GM073617-01A1 Winters-Hill "Nanopore study of            ONT-EXP-001010     ONT-EXP-001056   Hall-Ellis Report 27A
            single antibody-antigen interactions" ("Exhibit 27A)
DTX-480     Excerpt from the FY 2005 CRISP Project Data file "Nanopore study of single              ONT-EXP-001057     ONT-EXP-001057   Hall-Ellis Report 27B
            antibody-antigen interactions" ("Exhibit 27B")
DTX-481     Excerpt from the FY 2005 CRISP Project Abstract file "Nanopore-based single-            ONT-EXP-001058     ONT-EXP-001058   Hall-Ellis Report 27C
            molecule detection has recently become established as a new tool in single molecule
            biophysics" ("Exhibit 27C")
DTX-482     Affidavit of Chris Butler, Office Manager at the Internet Archive (“Exhibit 27D”).      ONT-EXP-001059     ONT-EXP-001212   Hall-Ellis Report 27D
DTX-483     NIH Grants Policy Statement, effective 12/1/2003 to 10/1/2010 (“Exhibit 27E”)           ONT-EXP-001213     ONT-EXP-001507   Hall-Ellis Report 27E
DTX-484     Progress Report for NIH Grant No. 1R21GM073617-02 (“Exhibit 27F”)                       ONT-EXP-001508     ONT-EXP-001528   Hall-Ellis Report 27F
DTX-485     Progress Report for NIH Grant No. 1R21GM073617-03 (“Exhibit 27G”)                       ONT-EXP-001529     ONT-EXP-001541   Hall-Ellis Report 27G
DTX-486     Proposal for NIH Grant No. 1K22LM008794-01 (“Exhibit 28A”)                              ONT-EXP-001542     ONT-EXP-001583   Hall-Ellis Report 28A
DTX-487     Excerpt from the FY 2006 CRISP Project Data file (“Exhibit 28B”).                       ONT-EXP-001584     ONT-EXP-001584   Hall-Ellis Report 28B
DTX-488     Excerpt from the FY 2006 CRISP Project Abstract file (“Exhibit 28C”).                   ONT-EXP-001585     ONT-EXP-001585   Hall-Ellis Report 28C
DTX-489     Progress Report for NIH Grant No. 1K22LM008794-02 (“Exhibit 28D”)                       ONT-EXP-001586     ONT-EXP-001596   Hall-Ellis Report 28D
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 817 of 845 PageID #: 30631

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                             BEGBATES         ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)              OBJECTIONS

DTX-490     Progress Report for NIH Grant No. 1K22LM008794-03 (“Exhibit 28E”)                       ONT-EXP-001597   ONT-EXP-001614     Hall-Ellis Report 28E
DTX-491     Deamer, et al., “Three decades of nanopore sequencing" Nat. Biotech. 34(5): 518–524     ONT-EXP-001615   ONT-EXP-001626     Hall-Ellis Report 29A
            (2016) (“Exhibit 29A”).
DTX-492     MARC Record for Exhibit 29A from the Linda Hall Library (“Exhibit 29B”).                ONT-EXP-001627   ONT-EXP-001627     Hall-Ellis Report 29B
DTX-493     MARC Record for Exhibit 29A from the OCLC bibliographic database (“Exhibit              ONT-EXP-001628   ONT-EXP-001629     Hall-Ellis Report 29C
            29C”).
DTX-494     Akeson, et al., "Microsecond time-scale discrimination among polycytidylic acid,        ONT-EXP-001725   ONT-EXP-001731
            polyadenylic acid, and polyuridylic acid as homopolymers or as segments within single
            RNA molecules" Biophys. J. 77, 3227–3233 (1999)
DTX-495     Ashkenasy et al., "Recognizing a single base in an individual DNA strand: a step        ONT-EXP-001769   ONT-EXP-001772
            toward DNA sequencing in nanopores" Angew. Chem. Int. Ed. 44, 1401–1404 (2005)
DTX-496     Astier et al. "Toward Single Molecule DNA Sequencing: Direct Identification of          ONT-EXP-001773   ONT-EXP-001778     Cited on the face of '056 Patent;
            Ribonucleoside andd Deoxyribonucleoside 5'--Monophosphates by Using an                                                      Cited on the face of '323 Patent;
            Engineered Protein Nanopore Equipped with a Molecular Adapter" JACS (2006)                                                  Cited on the face of '400 Patent
            128:1705-1710.
DTX-497     Church, G. M., “Genomes for All” Scientific American, Jan. 2006, 47-54                  ONT-EXP-001901   ONT-EXP-001910
DTX-498     U.S. Patent 5,795,782                                                                   ONT-EXP-001911   ONT-EXP-001929

DTX-499     Deamer, et al., “Nanopores and Nucleic Acids: Prospects for Ultra-Rapid Sequencing"     ONT-EXP-001930   ONT-EXP-001934
            Trends in Biotech. 18(4): p. 147-151 (2000)
DTX-500     Esteban, et al., "Metal Activation of Synthetic and Degradative Activities of ø29 DNA   ONT-EXP-001942   ONT-EXP-001951
            Polymerase, a Model Enzyme for Protein-Primed DNA Replication" (1992)
DTX-501     Claim Chart re Disclosure of Winters-Hilt Dissertation (Ex. 3)                          ONT-EXP-001952   ONT-EXP-001970     Goldman Report 3                    H
DTX-502     Claim Chart re Disclosure of U.S. Patent 7,731,826 to Hibbs (Ex. 4)                     ONT-EXP-001971   ONT-EXP-001985     Goldman Report 4                    H
DTX-503     Claim Chart re Disclosure of U.S. Patent 8,542,546 to Lathrop (Ex. 5)                   ONT-EXP-001986   ONT-EXP-001996     Goldman Report 5                    H
DTX-504     Claim Chart re Disclosure of Akeson Grant (Ex. 6)                                       ONT-EXP-001997   ONT-EXP-002009     Goldman Report 6                    H
DTX-505     Claim Chart re Disclosure of Winters-Hilt Grant (Ex. 7)                                 ONT-EXP-002010   ONT-EXP-002026     Goldman Report 7                    H
DTX-506     Claim Chart re Disclosure of Winters-Hilt Dissertation (Ex. 8)                          ONT-EXP-002027   ONT-EXP-002050     Goldman Report 8                    H
DTX-507     Claim Chart re Disclosure of U.S. Patent 7,731,826 to Hibbs (Ex. 9)                     ONT-EXP-002051   ONT-EXP-002068     Goldman Report 9                    H
DTX-508     Claim Chart re Disclosure of U.S. Patent 8,542,546 to Lathrop (Ex. 10)                  ONT-EXP-002069   ONT-EXP-002080     Goldman Report 10                   H
DTX-509     Claim Chart re Disclosure of Akeson Grant (Ex. 11)                                      ONT-EXP-002081   ONT-EXP-002101     Goldman Report 11                   H
DTX-510     Claim Chart re Disclosure of Akeson Grant                                               ONT-EXP-002082   ONT-EXP-002101     Goldman Dep 10                      H
DTX-511     Claim Chart re Disclosure of Winters-Hilt Grant (Ex. 12)                                ONT-EXP-002102   ONT-EXP-002133     Goldman Report 12                   H
DTX-512     Claim Chart re Disclosure of U.S. Patent 7,238,485 to Akeson et al. (Ex. 13)            ONT-EXP-002134   ONT-EXP-002138     Goldman Report 13                   H
DTX-513     Dissertation of Stephen Winters-Hilt "Machine Learning Methods for Channel Current      ONT-EXP-002139   ONT-EXP-002316     Goldman Report 14
            Chamiformatics, biophysical analysis, and bioinformatics" March 2003
DTX-514     Dissertation 3080505 "Machine Learning Methods for Channel Current                      ONT-EXP-002317   ONT-EXP-002320     Goldman Report 15
            Chamiformatics, biophysical analysis, and bioinformatics" Wadke Declaration
DTX-515     NIH Grant App. 1K22LM008794-01 "Nanopore study of single antibody-antigen               ONT-EXP-002321   ONT-EXP-002368     Goldman Report 16
            interactions"
DTX-516     Letter from NIH to Jordan Fernandes re/enclosing Grant Appl. 1K22LM008794-01            ONT-EXP-002322   ONT-EXP-002368     Goldman Dep 13
            dated 07/26/19
DTX-517     NIH Grant App. 1R21GM073617-01A1 "A Comprehensive Structural and Dynamic                ONT-EXP-002369   ONT-EXP-002411     Goldman Report 17
            Map of DNA Duplex Ends"
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 818 of 845 PageID #: 30632

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                             BEGBATES         ENDBATES                   PREVIOUS                 PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)             OBJECTIONS

DTX-518     Letter from NIH to Jordan Fernandes re/enclosing Grant Appl. 1R21GM073617-01A1          ONT-EXP-002370   ONT-EXP-002411     Goldman Dep 14
            dated 06/21/19
DTX-519     U.K. Patent Publication No. 2398301                                                     ONT-EXP-002417   ONT-EXP-002490
DTX-520     Kasianowics, et al., "Characterization of individual polynucleotide molecules using a   ONT-EXP-002604   ONT-EXP-002607
            membrane channel" Proc. Natl. Acad. Sci. USA 93, 13770-13773 (1996)


DTX-521     Meller, et al "D. Rapid nanopore discrimination between single polynucleotide           ONT-EXP-002686   ONT-EXP-002691
            molecules" Proc. Natl. Acad. Sci. USA 97, 1079–1084 (2000)
DTX-522     GENETIConcept, “Pharmacogenetics" available at                                          ONT-EXP-003586   ONT-EXP-003588
            https://geneticoncept.com/pharmacogenetics.html
DTX-523     https://www.researchgate.net/publication/267203796-Pharmacogenetic studies-of-          ONT-EXP-002692   ONT-EXP-002775
            thiopurines---focus-on-thiopurine-methyltransferase
DTX-524     https://www.illumina.com/documents/products/techspotlights/techspotlight-               ONT-EXP-002844   ONT-EXP-002848
            sequencing]
DTX-525     Vercoutere, et al., "Rapid discrimination among individual DNA hairpin molecules at     ONT-EXP-002906   ONT-EXP-002910     Cited on the face of '929 Patent
            single-nucleotide resolution using an ion channel" Nat Biotechnol. 19(3): 248-52
            (2001)


DTX-526     Vercoutere, et al., "Discrimination among individual Watson-Crick base pairs at the     ONT-EXP-002911   ONT-EXP-002918     Cited on the face of '929 Patent
            termini of single DNA hairpin molecule" Nucleic Acids Res. 31(4):1311-8 (2003)
DTX-527     Winters-Hilt, et al., "Highly Accurate Classification of Watson-Crick Basepairs on      ONT-EXP-002923   ONT-EXP-002932     Cited on the face of '929 Patent
            Termini of Single DNA Molecules" Biophys. J. 84(2):967-976 (2003)
DTX-528     Chang Ming Li & Kai H. Goh. Biochips – "Fundamentals and Appl.s in                      ONT-EXP-003122   ONT-EXP-003198
            Electrochemical Sensors" Biosensors and their Biomedical Appl.s (2008)
DTX-529     Breast and Ovarian Hereditary Cancer Syndrome (BRCA1 and BRCA2) Sequencing              ONT-EXP-003202   ONT-EXP-003203                                        403, R, LF, LK,
            (available at http://ltd.aruplab.com/Tests/Pub/2011954)                                                                                                        H
DTX-530     Drmanac, R., Labat, I., Brukner, I. and Crkvenjakov, R., “Sequencing of Megabase        ONT-EXP-003204   ONT-EXP-003218
            Plus DNA by Hypridization: Theory of the Mehod Genomics” 4, 114-128 (1989)
DTX-531     Smith, et al, "Complete genomic sequence and analysis of 117 kb of human DNA            ONT-EXP-003219   ONT-EXP-003240
            containing the gene BRCA1" Genome Res. 6:1029-1049 (1996)
DTX-532     Mirzabekov, A.D., "DNA sequencing by hybridization — a megasequencing method            ONT-EXP-003256   ONT-EXP-003261
            and a diagnostic tool?" Trends in Biotech. 12(1) 27-32 (Jan 1994) (citing Khrapko, K.
            R., Lysov, Yu. P., Khorlin, A. A., Ivanov, I. B., Yershov, G. M., Vasilenko, S. K.,
            Florentiev, V. L. and Mirzabekov, A. D. DNA Sequence 1, 375-388 (1991)).
DTX-533     Nyren P, et al., "Solid Phase DNA Minisequencing by an Enzymatic Luminometric           ONT-EXP-003262   ONT-EXP-003266
            Inorganic Pyrophosphate Detection Assay" Anal. Bioch. 208 (1), 171-175 (1993)
DTX-534     Faller, et al., "The structure of a mycobacterial outermembrane channel" Science 303,   ONT-EXP-003298   ONT-EXP-003302
            1189–1192 (2004)
DTX-535     Walker, et al., "A pore-forming protein with a metal-actuated switch" Protein Eng. 7,   ONT-EXP-003303   ONT-EXP-003310
            655-662 (1994)
DTX-536     U.S. Patent Pub. 2019/0203288 (Exhibit 12 Ha Rebuttal Rpt)                              ONT-EXP-003311   ONT-EXP-003407     Ha Rebuttal Rpt 12; McHenry
                                                                                                                                        Reply Rpt 12
DTX-537     Donmez, Ilker et al. "Coupling of DNA unwinding to nucleotide hydrolysis in a ring-     ONT-EXP-003408   ONT-EXP-003416     Ha Rebuttal Rpt 14
            shaped helicase" EMBO Journal (2008) 1718-1726
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 819 of 845 PageID #: 30633

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                              BEGBATES         ENDBATES                  PREVIOUS       PLAINTIFF’S
                                                                                                                                                 DESIGNATION(S)   OBJECTIONS

DTX-538     Ha Simulation (Exhibit 17 Ha Rebuttal Rpt)                                                ONT-EXP-003417   ONT-EXP-003417    Ha Rebuttal Rpt 17       H
DTX-539     Histogram produced by analyzing Oxford’s github 6-mer model (Exhibit 18 Ha                ONT-EXP-003418   ONT-EXP-003418    Ha Rebuttal Rpt 18       H, I
            Rebuttal Rpt)
DTX-540     Ha Simulation - plotted histogram (Exhibit 19 Ha Rebuttal Rpt)                            ONT-EXP-003419   ONT-EXP-003419    Ha Rebuttal Rpt 19       H, I
DTX-541     Single paired-window t-test with a width of 4 and a threshold of 1.5 (Exhibit 20 Ha       ONT-EXP-003420   ONT-EXP-003420    Ha Rebuttal Rpt 20       H, I
            Rebuttal Rpt)
DTX-542     Ha Simulation - plotted histogram showing all move 1 events (Exhibit 21 Ha Rebuttal       ONT-EXP-003421   ONT-EXP-003421    Ha Rebuttal Rpt 21       H, I
            Rpt)
DTX-543     BLAST search also reveals that there are 567 “gaps” in the base-called read (Exhibit 22   ONT-EXP-003422   ONT-EXP-003422    Ha Rebuttal Rpt 22       H
            Ha Rebuttal Rpt)
DTX-544     23andMe, available at https://www.23andme.com/?myg01=true                                 ONT-EXP-003423   ONT-EXP-003438                             403, R, LF, LK,
                                                                                                                                                                  H
DTX-545     Ancestry, available at http://ancestry.com/                                               ONT-EXP-003439   ONT-EXP-003442                             403, R, LF, LK,
                                                                                                                                                                  H
DTX-546     Ardui et al., “Single molecule real-time (SMRT) sequencing comes of age: Appl.s and       ONT-EXP-003448   ONT-EXP-003468
            utilities for medical diagnostics" Nucleic Acids Res., March 2018, 46(5): 2159–2168
            (hereafter, “Ardui et al.”), available at
            https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5861413/, citing Rhoads A., Au K.F.
            PacBio sequencing and its Appl.s. Genomics Proteomics Bioinformatics. 2015;
            13:278–289
DTX-547     PacBio,“At Maryland Genomics, Scientists Deploy Sequel II System for a Wide Range         ONT-EXP-003469   ONT-EXP-003471
            of Appl.s" available at
            https://www.pacb.com/blog/at-maryland-genomics-scientists-deploy-sequel-ii-system-
            for-a-wide-range-ofAppl.s/
DTX-548     Biocompare, “The Long and the Short of Sequencing" available at                           ONT-EXP-003479   ONT-EXP-003486
            https://www.biocompare.com/Editorial-
            Articles/349220-The-Long-and-the-Short-of-Sequencing/
DTX-549     CMA,et al., “Anticipated acquisition by Illumina, Inc. of Pacific Biosciences of          ONT-EXP-003487   ONT-EXP-003548                             403, R, LF, LK,
            California, Inc., Decision on relevant merger situation and substantial lessening of                                                                  MIL
            competition, ME/6795/18" 18 June, 2019
DTX-550     Center for Technology Licensing at Cornell University, “PacBio RS" available at           ONT-EXP-003549   ONT-EXP-003549
            https://ctl.cornell.edu/wpcontent/
            uploads/products/pacbiors-web
DTX-551     U.S. Food & Drug Administration,“Direct-to-Consumer Tests" available at                   ONT-EXP-003550   ONT-EXP-003561
            https://www.fda.gov/medical-devices/vitro-diagnostics/directconsumer-tests#list
DTX-552     Eisenstein, Michael, “Illumina swallows PacBio in long shot for market domination"        ONT-EXP-003562   ONT-EXP-003563                             403, R, LF, LK,
            Nature BioTechnology, Vol. 37 No. 1, January 2019, at pp. 3–4, available at                                                                           MIL
            https://www.nature.com/articles/nbt0119-3
DTX-553     EquipNet, “Pacific Biosciences RS II Sequencer" available at                              ONT-EXP-003564   ONT-EXP-003567
            https://www.equipnet.com/pacific-biosciences-rs-ii-sequencer-listid-704170/
DTX-554     Fuselli et al., “A new hybrid approach for MHC genotyping: high-throughput NGS and        ONT-EXP-003575   ONT-EXP-003576
            long read MinION nanopore sequencing, with Appl. to the non-model vertebrate
            Alpine chamosis (Rupicapra rupicapra)" Heredity (Edinb), October 2018, 121(4): 293–
            303, available at https://www.ncbi.nlm.nih.gov/pubmed/?term=PMID%3A+29572469
DTX-555     Genetic Engineering & Biotechnology News, “Top 10 Sequencing Companies"                   ONT-EXP-003580   ONT-EXP-003585
            available at
            https://www.genengnews.com/a-lists/top-10-sequencing-companies-2/
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 820 of 845 PageID #: 30634

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                              BEGBATES         ENDBATES                  PREVIOUS       PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)   OBJECTIONS

DTX-556     GenomeWeb, “UK Request Pushes Illumina’s Timeline for Completion of PacBio               ONT-EXP-003594   ONT-EXP-003596                             403, R, LF, LK,
            Acquisition to Q4" June 18, 2019, available at                                                                                                       MIL
            https://www.genomeweb.com/sequencing/uk-request-pushes-illuminas-timeline-
            completionpacbio-acquisition-q4#.XQuvBuhKiUk
DTX-557     Oxford Nanopore Technologies, “GridION Mk1 CapEX" available at                           ONT-EXP-003640   ONT-EXP-003643
            https://store.nanoporetech.com/configure-gridion-capex
DTX-558     GridION Mk1 (https://nanoporetech.com/products/gridion)                                  ONT-EXP-003644   ONT-EXP-003648
DTX-559     Thermo Fisher Scientific, “How Does Sanger Sequencing Work?” available at                ONT-EXP-003649   ONT-EXP-003651
            https://www.thermofisher.com/blog/behindthebench/how-does-sanger-sequencing-
            work/
DTX-560     Illumina, “Buyer’s Guide: Next-Generation Sequencing Systems" available                  ONT-EXP-003652   ONT-EXP-003667                             403, R
            athttps://www.illumina.com/content/dam/illumina-
            marketing/documents/products/brochures/ngs-buyersguide
DTX-561     Illumina, “Understanding the genetic code" available at                                  ONT-EXP-003668   ONT-EXP-003670                             403, R
            https://www.illumina.com/techniques/sequencing/dnasequencing.html
DTX-562     Illumina, “Key differences between next-generation sequencing and Sanger                 ONT-EXP-003671   ONT-EXP-003675                             403, R
            sequencing" available at
            https://www.illumina.com/science/technology/next-generation-sequencing/ngs-vs-
            sanger-sequencing.html
DTX-563     Illumina, “Illumina @ A Glance" available at                                             ONT-EXP-003676   ONT-EXP-003678                             403, R
            https://www.illumina.com/company/news-center/featurearticles/illumina-at-a-
            glance.html
DTX-564     Illumina 2018 10-K, available at https://investor.illumina.com/financials/sec-filings-   ONT-EXP-003679   ONT-EXP-003771                             403, R
            details/default.aspx?FilingId=13211273
DTX-565     Illumina, “Illumina Fact Sheet" available at https://www.illumina.com/company/about-     ONT-EXP-003772   ONT-EXP-003773                             403, R
            us/fact-sheet.html
DTX-566     Seeking Alpha, “Illumina is Dominating the Genome Sequencing Market" available at        ONT-EXP-003774   ONT-EXP-003780                             403, R
            https://seekingalpha.com/instablog/127148-michael-michaud/3643956-illumina-is-
            dominating-the-genomesequencing-market
DTX-567     Illumina,available at https://www.illumina.com/                                          ONT-EXP-003781   ONT-EXP-003785                             403, R
DTX-568     Image of MinION from Oxford Nanopore Technologies, available at                          ONT-EXP-003786   ONT-EXP-003786
            https://nanoporetech.com/sites/default/files/s3/2016-07/generic-publication4-2.jpg
DTX-569     Interxion, “Truth and Lies About Latency in the Cloud" available online at               ONT-EXP-003787   ONT-EXP-003794
            https://www.interxion.com/globalassets/-documents/whitepapers-andpdfs/cloud/WP-
            TRUTHANDLIES-en-0715
DTX-570     Oxford Nanopore Technologies, “Introducing GridION Mk1" available at                     ONT-EXP-003795   ONT-EXP-003798
            https://nanoporetech.com/about-us/news/introducing-gridion-mk1
DTX-571     Oxford Nanopore Technologies, “Introducing GridION X5" available at                      ONT-EXP-003799   ONT-EXP-003802
            https://nanoporetech.com/aboutus/
            news/introducing-gridion-x5
DTX-572     PacBio, “Introducing the Sequel System: The Scalable Platform for SMRT Sequencing"       ONT-EXP-003803   ONT-EXP-003805
            available at
            https://www.pacb.com/blog/introducing-the-sequel-system-the-scalable-platform-for-
            smrt-sequencing/
DTX-573     Kchouk,et al., “Generations of Sequencing Technologies: From First to Next               ONT-EXP-003806   ONT-EXP-003813
            Generation" Biology and Medicine, Vol. 9 No. 395 (2017), available online at
            https://www.longdom.org/open-access/generations-of-sequencing-technologies-from-
            first-to-next-generation-0974-8369-1000395
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 821 of 845 PageID #: 30635

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                    DESCRIPTION                                            BEGBATES          ENDBATES                   PREVIOUS       PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)   OBJECTIONS

DTX-574     LabTube, “Terabases of sequence data in real time” from Oxford Nanopore, available    ONT-EXP-003814    ONT-EXP-003814
            at https://www.labtube.tv/video/promethion-from-oxford-nanopore-technologies#
DTX-575     Bryan Koenig, “Genomic Sequencing Cos. Face FTC Scrutiny On $1B Deal" January         ONT-EXP-003815    ONT-EXP-003816
            4, 2019, Law360, available at
            https://www.law360.com/articles/1115494/print?section=competition
DTX-576     Lee et al., “Third-generation sequencing and the future of genomics" April 2016,      ONT-EXP-003817    ONT-EXP-003836
            available at https://www.biorxiv.org/content/10.1101/048603v1
DTX-577     Oxford Nanopore Technologies, “MinION" available at                                   ONT-EXP-003837   ONT-EXP-0038425
            https://nanoporetech.com/products/minion
DTX-578     Oxford Nanopore Technologies, “MinION Mk1B" available at                              ONT-EXP-003843    ONT-EXP-003847
            https://store.nanoporetech.com/media/wysiwyg/pdfs/MIN101B/MinION-Mk1B.
DTX-579     Morningstar, “Illumina’s Dominance of the Genome Sequencing Market Keeps              ONT-EXP-003848    ONT-EXP-003851
            Attractive Opportunities on the Horizon"
DTX-580     Nature, “Genome sequencing: the third generation" available at                        ONT-EXP-003852    ONT-EXP-003854
            https://www.nature.com/news/2009/090206/full/news.2009.86.html
DTX-581     National Human Genome Research Institute, “15 for 15: Direct-to-Consumer Genomic      ONT-EXP-003855    ONT-EXP-003858
            Testing" available at
            https://www.genome.gov/dna-day/15-for-15/direct-to-consumer-genomic-testing
DTX-582     National Human Genome Research Institute, “DNA Sequencing Fact Sheet" available       ONT-EXP-003859    ONT-EXP-003861
            at https://www.genome.gov/10001177/dna-sequencing-fact-sheet/
DTX-583     National Human Genome Research Institute, “Research Areas" available at               ONT-EXP-003862    ONT-EXP-003865
            https://www.genome.gov/researchat-nhgri/Areas
DTX-584     Dewey, et al., “DNA sequencing: Clinical Appl.s of new DNA sequencing                 ONT-EXP-003866    ONT-EXP-003892
            technologies" Circulation, February 2012, 125(7): 931–944, available at
            https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3364518/
DTX-585     Pollard et al., “Long reads: their purpose and place" Human Molecular Genetics,       ONT-EXP-003893    ONT-EXP-003900
            2018, Vol. 27 No. R2, pp. R234-R241
DTX-586     Oxford Nanopore Technologies, “About us: Biology for anyone, anywhere" available at   ONT-EXP-003901    ONT-EXP-003903
            https://nanoporetech.com/about-us
DTX-587     Oxford Nanopore Technologies, “About VolTRAX" available at                            ONT-EXP-003904    ONT-EXP-003908
            https://nanoporetech.com/products/voltrax
DTX-588     Oxford Nanopore Technologies, “Applications" available at                             ONT-EXP-003909    ONT-EXP-003913
            https://nanoporetech.com/Appl.s
DTX-589     Oxford Nanopore Technologies, “Flongle Starter Packs" available at                    ONT-EXP-003917    ONT-EXP-003919
            https://store.nanoporetech.com/flongle.html
DTX-590     Flongle (https://nanoporetech.com/products/flongle)                                   ONT-EXP-003920    ONT-EXP-003923
DTX-591     Withdrawn
DTX-592     Oxford Nanopore Technologies, “Intellectual Property" available at                    ONT-EXP-003936    ONT-EXP-003938
            https://nanoporetech.com/aboutus/intellectual-property
DTX-593     Oxford Nanopore Technologies, “Analysis solutions for nanopore sequencing data"       ONT-EXP-003939    ONT-EXP-003944
            available at https://nanoporetech.com/nanopore-sequencing-data-analysis
DTX-594     Oxford Nanopore Official Twitter, “GS: come and see ‘Flongle’ Flow Cell loading in    ONT-EXP-003945    ONT-EXP003945
            the demo zone: single-use adaptor for MinION" available at
            https://twitter.com/nanopore/status/936245271406809088
DTX-595     Oxford Nanopore Technologies, “GridION X5" available at                               ONT-EXP-003946    ONT-EXP-003951
            https://store.nanoporetech.com/media/wysiwyg/pdfs/GridIONX5/GridION-X5
DTX-596     PacBio, “Appl.s" available at https://www.pacb.com/Appl.s/                            ONT-EXP-003958    ONT-EXP-003959
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 822 of 845 PageID #: 30636

                                                                     EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                            BEGBATES          ENDBATES                   PREVIOUS       PLAINTIFF’S
                                                                                                                                                 DESIGNATION(S)   OBJECTIONS

DTX-597     PacBio, “Start Your Journey to Discovery with SMRT Consumables" available at            ONT-EXP-003960    ONT-EXP-003962
            https://www.pacb.com/products-and-services/consumables/
DTX-598     PacBio RS II Sequencing System, available at                                            ONT-EXP-003963    ONT-EXP-003970
            https://www.genehk.com/news/doc/PacBio-RS-II-Brochure
DTX-599     PacBio RS System, available at                                                          ONT-EXP-003971    ONT-EXP-003978
            https://www.mscience.com.au/upload/pages/pacbio/pacbio-rsbrochure-2012
DTX-600     PacBio Sequel II System, available at                                                   ONT-EXP-003979    ONT-EXP-003980
            https://www.pacb.com/wp-content/uploads/Sequel-II-System-Brochure-Delivering-
            highly-accurate-longreads
DTX-601     PacBio Sequel System, available at https://www.pacb.com/wp-content/uploads/Sequel-      ONT-EXP-003981    ONT-EXP-003982
            System-Brochure-The-Premier-Solution-for-Long-Read-Sequencing
DTX-602     PacBio, “Pacific Biosciences Launches New Sequel II System, Featuring ~8 Times the      ONT-EXP-003985    ONT-EXP-003987
            DNA Sequencing Data Output" available at
            https://www.pacb.com/press-releases/pacific-biosciences-launches-new-sequel-ii-
            system-featuring-8-times-thedna-
            sequencing-data-output/
DTX-603     Oxford Nanopore Technologies, “sample preparation" available at                         ONT-EXP-003988    ONT-EXP-003991
            https://nanoporetech.com/prepare
DTX-604     Oxford Nanopore Technologies, “Oxford Product Brochure" available at                    ONT-EXP-003992    ONT-EXP-004006
            https://nanoporetech.com/sites/default/files/s3/literature/Product-Brochure-19Mar2019
DTX-605     Oxford Nanopore Technologies, “Products" available at                                   ONT-EXP-004007    ONT-EXP-004012
            https://nanoporetech.com/products
DTX-606     Oxford Nanopore Technologies, “PromethION 24 CapEX" available at                        ONT-EXP-004013    ONT-EXP-004014
            https://store.nanoporetech.com/promethion-24-capex.html
DTX-607     Oxford Nanopore Technologies, “PromethION 48 CapEX" available at                        ONT-EXP-004015    ONT-EXP-004018
            https://store.nanoporetech.com/configure-promethion-capex-48
DTX-608     Withdrawn

DTX-609     PromethION (https://nanoporetech.com/products/promethion)                               ONT-EXP-004019    ONT-EXP-004025
DTX-610     Oxford Nanopore Technologies, “PromethION Alpha-Beta IT Requirements" available         ONT-EXP-004026    ONT-EXP-004034
            at https://store.nanoporetech.com/media/PromethION-Alpha-Beta-IT-Requirements-v0
DTX-611     Quantapore, Inc., available at https://quantapore.com/                                  ONT-EXP-004035    ONT-EXP-004038                              403, R, H, LF,
                                                                                                                                                                  LK
DTX-612     Quantapore Inc., “Quantapore Inc. closes Series 3 Financing Round to fund Beta          ONT-EXP-004039    ONT-EXP-004042                              403, R, H, LF,
            Launch of DNA sequencer" available at https://quantapore.com/2018/07/18/effective-                                                                    LK
            product-promo-videos/
DTX-613     PacBio, “Research Focus" available at https://www.pacb.com/research-focus/              ONT-EXP-004048    ONT-EXP-004049
DTX-614     Roche acquires Genia Technologies to strengthen next generation sequencing pipeline     ONT-EXP-004050    ONT-EXP-004052
            available at https://www.roche.com/media/releases/med-cor-2014-06-02.htm
DTX-615     Sigma-Aldrich, “Sanger Sequencing Steps & Method" available at                          ONT-EXP-004058    ONT-EXP-004059
            https://www.sigmaaldrich.com/technicaldocuments/
            articles/biology/sanger-sequencing.html
DTX-616     Withdrawn
DTX-617     SmidgION (https://nanoporetech.com/products/smidgion)                                   ONT-EXP-004061    ONT-EXP-004062
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 823 of 845 PageID #: 30637

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                              BEGBATES            ENDBATES                PREVIOUS       PLAINTIFF’S
                                                                                                                                                 DESIGNATION(S)   OBJECTIONS

DTX-618     Stratos Genomics, available at https://www.stratosgenomics.com/, and particularly        ONT-EXP-004064      ONT-EXP-004064                           403, R, H, LF,
            their news page, Stratos Genomics, “Stratos Genomics Raises Funds to Ready For                                                                        LK
            Commercialization" available at
            https://www.stratosgenomics.com/-news/2018/6/11/stratos-genomics-raises-funds-to-
            ready-forcommercialization
DTX-619     Thermo Fisher Scientific, “About Us" available at                                        ONT-EXP-004070      ONT-EXP-004071
            https://corporate.thermofisher.com/en/about-us.html
DTX-620     Thermo Fisher Scientific, “Applied Biosystems Genetic Analysis Systems" available at     ONT-EXP-004072      ONT-EXP-004073
            https://www.thermofisher.com/us/en/home/life-science/sequencing/sanger-
            sequencing/sanger-sequencingtechnology-
            accessories.html
DTX-621     U.S. Food & Drug Administration, “Sharing Whole Genome Sequencing with the               ONT-EXP-004079      ONT-EXP-004083
            World" available at
            https://www.fda.gov/food/conversations-experts-food-topics/sharing-whole-genome-
            sequencing-world
DTX-622     U.S. Patent 9,546,400                                                                    ONT-EXP-004084      ONT-EXP-004126
DTX-623     U.S. Patent 9,678,056                                                                    ONT-EXP-004127      ONT-EXP-004178
DTX-624     U.S. Patent 9,772,323                                                                    ONT-EXP-004179      ONT-EXP-004222
DTX-625     U.S. Patent 9,738,929                                                                    ONT-EXP-004223      ONT-EXP-004290
DTX-626     PacBio, “Use of four next-generation sequencing platforms to determine HIV-1             ONT-EXP-004291      ONT-EXP-004292
            coreceptor tropism.” available at https://www.pacb.com/publications/use-of-four-next-
            generationsequencing- platforms-to-determine-hiv-1-coreceptor-tropism/
DTX-627     Oxford Nanopore Technologies, “GridION X5" available at                                  ONT-EXP-004293      ONT-EXP-004297
            https://web.archive.org/web/20190403014615/https://nanoporetech.com/products/gridi
            on
DTX-628     U.S. National Library of Medicine, “What is direct-to-consumer genetic testing?”         ONT-EXP-004308      ONT-EXP-004309
            available at
            https://ghr.nlm.nih.gov/primer/dtcgenetictesting/directtoconsumer
DTX-629     PacBio, “Your Sequencing Workflow, Redefined" available at                               ONT-EXP-004310      ONT-EXP-004311
            https://www.pacb.com/products-and-services/sequel-system/workflow/
DTX-630     Goldman, Nick Expert Rebuttal Report [337-TA-1032]                                       ONT-EXP-004358      ONT-EXP-004391                           403, R, H
DTX-631     Transcript of Markman Hearing (ITC Investigation No. 337-TA-1032)                        ONT-EXP-004392      ONT-EXP-004667                           403, R
DTX-632     Genomeweb Article titled "European Patent Office Revokes Second Pacific                  ONT-EXP-004668      ONT-EXP-004669
            Biosciences Patent"
DTX-633     2018-02-07 Notice of Commission Final Determination Finding No Violation of Sec.         ONT-EXP-005532      ONT-EXP-005535                           403, R, LF
            337 (ITC Inv. No. 337-TA-1032)
DTX-634     2018-02-13 [001-03] Exh C (2017-05-23 Order No. 10 Construing Terms) (ITC Inv.           ONT-EXP-005536      ONT-EXP-005555                           403, R, LF
            No. 337-TA-1032)
DTX-635     2018-02-14 Commission Opinion (ITC Inv. No. 337-TA-1032)                                 ONT-EXP-005556      ONT-EXP-005578                           403, R, LF
DTX-636     2018-02-20 Notice of Final Determination, 83 FR 6213                                     ONT-EXP-005579      ONT-EXP-005580                           403, R, LF
DTX-637     PacBio v. ITC (2018-1587) (Fed. Cir. 2019)                                               ONT-EXP-005581      ONT-EXP-005582                           403, R, LF
DTX-638     Initial Determination Granting Summary Determination of Noninfringement of U.S.          ONT-EXP-005583      ONT-EXP-005591                           403, R, LF
            Patent Nos. 9,404,146 and 9,542,527 (ITC Inv. No. 337-TA-1032)
DTX-639     Oxford Nanopore Technologies, “How does nanopore DNA/RNA sequencing work?”               ONT-EXP-03929       ONT-EXP-003935
            available at https://nanoporetech.com/how-it-works
DTX-640     ONT PowerPoint titled "An introduction to nanopore sensing" (Ex. 20 Ha Rebuttal         ONTS-ITC-00096649   ONTS-ITC-00096717   Ha Rebuttal Rpt 20
            Report)
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 824 of 845 PageID #: 30638

                                                               EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                        DESCRIPTION                                   BEGBATES               ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)              OBJECTIONS

DTX-641     ONT PowerPoint titled "Movement 22Apr16 RG" (Ex. 13 Ha Rebuttal Report)         ONTS-ITC-00111619     ONTS-ITC-00111633    Ha Rebuttal Rpt 13
DTX-642     PowerPoint tiled "Product info - October 2016"                                  ONTS-ITC-00544167     ONTS-ITC-00544240
DTX-643     1D² Implementation Plan - 2017                                                  ONTS-ITC-00773061     ONTS-ITC-00773063
DTX-644     U.S. Patent 9,546,400                                                            PCB-DE-0000001        PCB-DE-0000060      Akeson Dep 10; Chin Dep 19;
                                                                                                                                       Earl Dep 5; Goldman Dep 2;
                                                                                                                                       Gong Dep 2; Korlach Dep 19
                                                                                                                                       (6/13/2019); Sanghera Dep 1;
                                                                                                                                       Dessimoz Dep 1; Fair Dep 3;
                                                                                                                                       Fehr Dep 19; Flusberg Dep 2;
                                                                                                                                       Goldman Dep 9; Reamey Dep 3;
                                                                                                                                       Turner Dep 3; Cited on the face
                                                                                                                                       of '056 Patent; Cited on the face
                                                                                                                                       of '323 Patent
DTX-645     U.S. Patent 9,678,056                                                            PCB-DE-0000061         PCB-DE-0000128     Akeson Dep 13; Chin Dep 4;
                                                                                                                                       Earl Dep 3; Reid Dep 17;
                                                                                                                                       Sanghera Dep 3; Fehr Dep 18;
                                                                                                                                       Flusberg Dep 16; Ha Dep 1;
                                                                                                                                       McHenry Dep 2; McHenry Dep
                                                                                                                                       10; Reamey Dep 1; Turner Dep
                                                                                                                                       1
DTX-646     U.S. Patent 9,738,929                                                            PCB-DE-0000129         PCB-DE-0000199     Akeson Dep 12; Chin Dep 9;
                                                                                                                                       Dessimoz Dep 15; Earl Dep 4;
                                                                                                                                       Gong Dep 3; Heiner Dep 8;
                                                                                                                                       Hrdlicka Dep 1; Korlach Dep 17
                                                                                                                                       (6/13/2019); Maxham Dep 2;
                                                                                                                                       Sanghera Dep 2; Sorenson Dep
                                                                                                                                       2; Travers Dep 1; Eid Dep 2;
                                                                                                                                       Fehr Dep 17; Hrdlicka Dep 7;
                                                                                                                                       Reamey Dep 2; Turner Dep 4
DTX-647     U.S. Patent 9,546,400 File History                                               PCB-DE-0000200         PCB-DE-0000695
DTX-648     Response to Second Non-Final Office Action dated 04/14/16                        PCB-DE-0000586         PCB-DE-0000593     Dessimoz Dep 14; Earl Dep 7;
                                                                                                                                       Flusberg Dep 4
DTX-649     U.S. Patent 9,678,056 File History                                               PCB-DE-0000696         PCB-DE-0001373
DTX-650     Withdrawn
DTX-651     U.S. Patent 9,738,929 File History                                               PCB-DE-0001374         PCB-DE-0002231
DTX-652     U.S. Patent 4,720,786                                                            PCB-DE-0002251         PCB-DE-0002263     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-653     U.S. Patent 5,795,782                                                            PCB-DE-0002280         PCB-DE-0002298

DTX-654     U.S. Patent 6,056,922                                                            PCB-DE-0002321         PCB-DE-0002340     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-655     U.S. Patent 6,362,002                                                            PCB-DE-0002341         PCB-DE-0002376     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 825 of 845 PageID #: 30639

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                    DESCRIPTION                                       BEGBATES               ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)              OBJECTIONS

DTX-656     U.S. Patent 6,627,067                                                            PCB-DE-0002377         PCB-DE-0002414     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-657     U.S. Patent 7,211,789                                                            PCB-DE-0002450         PCB-DE-0002474     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-658     Withdrawn
DTX-659     U.S. Patent 7,258,838                                                            PCB-DE-0002475         PCB-DE-0002528     Cited on the face of '056 Patent;
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-660     U.S. Patent 7,312,046                                                            PCB-DE-0002529         PCB-DE-0002543     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-661     U.S. Patent 7,488,671                                                            PCB-DE-0002544         PCB-DE-0002555     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-662     U.S. Patent 7,625,701                                                            PCB-DE-0002556         PCB-DE-0002595     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-663     U.S. Patent 8,324,914                                                            PCB-DE-0002596         PCB-DE-0002621     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-664     U.S. Patent 8,652,779                                                            PCB-DE-0002622         PCB-DE-0002676     Reamey Dep 3 (10-16-19              403, R
                                                                                                                                       Depo.); Cited on the face of '056
                                                                                                                                       Patent; Cited on the face of '323
                                                                                                                                       Patent; Cited on the face of '400
                                                                                                                                       Patent
DTX-665     Withdrawn

DTX-666     U.S. Patent Pub. 2002/0197618                                                    PCB-DE-0002677         PCB-DE-0002708     Cited on the face of '400 Patent    403, R
DTX-667     U.S. Patent Pub. 2008/0041733(A1) to Hibbs et al.                                PCB-DE-0002874         PCB-DE-0002887
DTX-668     U.S. Patent Pub. 2008/0311582(A1)                                                PCB-DE-0002943         PCB-DE-0002983                                         403, R

DTX-669     U.S. Patent Pub. 2010/0331194                                                    PCB-DE-0003038         PCB-DE-0003096     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent;
                                                                                                                                       Cited on the face of '400 Patent
DTX-670     U.S. Patent 7,504,058                                                            PCB-DE-0003930         PCB-DE-0003942     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent
DTX-671     U.S. Patent 8,133,672                                                            PCB-DE-0003943         PCB-DE-0003993
DTX-672     U.S. Patent 8,986,928                                                            PCB-DE-0003994         PCB-DE-0004053     Cited on the face of '056 Patent;   403, R
                                                                                                                                       Cited on the face of '323 Patent
DTX-673     Withdrawn
DTX-674     U.S. Patent 5,001,050                                                            PCB-DE-0004351         PCB-DE-0004361     Cited on the face of '929 Patent    403, R
DTX-675     U.S. Patent 5,198,543                                                            PCB-DE-0004362         PCB-DE-0004371     Cited on the face of '929 Patent    403, R
DTX-676     U.S. Patent 5,308,751                                                            PCB-DE-0004372         PCB-DE-0004396     Cited on the face of '929 Patent    403, R
DTX-677     U.S. Patent 5,350,686                                                            PCB-DE-0004397         PCB-DE-0004401     Cited on the face of '929 Patent    403, R
DTX-678     U.S. Patent 5,470,724                                                            PCB-DE-0004402         PCB-DE-0004446     Cited on the face of '929 Patent    403, R
                                           Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 826 of 845 PageID #: 30640

                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                           DESCRIPTION                                   BEGBATES               ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                  DESIGNATION(S)              OBJECTIONS

DTX-679     U.S. Patent 5,547,839                                               PCB-DE-0004447         PCB-DE-0004473     Cited on the face of '929 Patent    403, R
DTX-680     U.S. Patent 5,576,204                                               PCB-DE-0004474         PCB-DE-0004483     Cited on the face of '929 Patent    403, R
DTX-681     U.S. Patent 5,648,245                                               PCB-DE-0004484         PCB-DE-0004504     Cited on the face of '929 Patent    403, R
DTX-682     U.S. Patent 5,674,683                                               PCB-DE-0004505         PCB-DE-0004523     Cited on the face of '929 Patent    403, R
DTX-683     U.S. Patent 5,674,716                                               PCB-DE-0004524         PCB-DE-0004547     Cited on the face of '929 Patent    403, R
DTX-684     U.S. Patent 5,714,320                                               PCB-DE-0004548         PCB-DE-0004587     Cited on the face of '929 Patent    403, R
DTX-685     U.S. Patent 5,854,033                                               PCB-DE-0004588         PCB-DE-0004629     Cited on the face of '929 Patent    403, R
DTX-686     U.S. Patent 6,210,891                                               PCB-DE-0004630         PCB-DE-0004650     Cited on the face of '929 Patent    403, R
DTX-687     U.S. Patent 6,210,896                                               PCB-DE-0004651         PCB-DE-0004680     Cited on the face of '929 Patent    403, R
DTX-688     U.S. Patent 6,255,083                                               PCB-DE-0004681         PCB-DE-0004700     Cited on the face of '929 Patent    403, R
DTX-689     U.S. Patent 6,261,808                                               PCB-DE-0004701         PCB-DE-0004746     Cited on the face of '929 Patent    403, R
DTX-690     U.S. Patent 6,369,038                                               PCB-DE-0004747         PCB-DE-0004784     Cited on the face of '929 Patent    403, R
DTX-691     U.S. Patent 6,404,907                                               PCB-DE-0004785         PCB-DE-0004798     Cited on the face of '929 Patent
DTX-692     U.S. Patent 6,451,563                                               PCB-DE-0004799         PCB-DE-0004810     Cited on the face of '929 Patent    403, R
DTX-693     U.S. Patent 6,498,023                                               PCB-DE-0004811         PCB-DE-0004825     Cited on the face of '929 Patent    403, R
DTX-694     Withdrawn
DTX-695     U.S. Patent 6,787,308                                               PCB-DE-0004861         PCB-DE-0004879     Cited on the face of '929 Patent    403, R
DTX-696     U.S. Patent 6,849,404                                               PCB-DE-0004880         PCB-DE-0004887     Cited on the face of '929 Patent    403, R
DTX-697     U.S. Patent 6,917,726                                               PCB-DE-0004888         PCB-DE-0004920     Cited on the face of '929 Patent    403, R
DTX-698     U.S. Patent 7,013,054                                               PCB-DE-0004921         PCB-DE-0004950     Cited on the face of '929 Patent    403, R
DTX-699     U.S. Patent 7,033,764                                               PCB-DE-0004951         PCB-DE-0004978     Cited on the face of '929 Patent    403, R
DTX-700     U.S. Patent 7,045,362                                               PCB-DE-0004979         PCB-DE-0004996     Cited on the face of '929 Patent    403, R
DTX-701     U.S. Patent 7,052,847                                               PCB-DE-0004997         PCB-DE-0005024     Cited on the face of '929 Patent    403, R
DTX-702     U.S. Patent 7,056,661                                               PCB-DE-0005025         PCB-DE-0005052     Cited on the face of '929 Patent    403, R
DTX-703     U.S. Patent 7,056,676                                               PCB-DE-0005053         PCB-DE-0005080     Cited on the face of '929 Patent    403, R
DTX-704     U.S. Patent 7,170,050                                               PCB-DE-0005081         PCB-DE-0005109     Cited on the face of '929 Patent    403, R
DTX-705     U.S. Patent 7,181,122                                               PCB-DE-0005110         PCB-DE-0005140     Cited on the face of '929 Patent    403, R
DTX-706     U.S. Patent 7,229,799                                               PCB-DE-0005141         PCB-DE-0005160     Cited on the face of '929 Patent    403, R
DTX-707     U.S. Patent 7,282,337                                               PCB-DE-0005161         PCB-DE-0005169     Cited on the face of '929 Patent    403, R
DTX-708     U.S. Patent 7,292,742                                               PCB-DE-0005170         PCB-DE-0005199     Cited on the face of '929 Patent    403, R
DTX-709     U.S. Patent 7,361,466                                               PCB-DE-0005200         PCB-DE-0005228     Cited on the face of '929 Patent    403, R
DTX-710     U.S. Patent 7,368,265                                               PCB-DE-0005229         PCB-DE-0005245     Cited on the face of '929 Patent    403, R
DTX-711     U.S. Patent 7,416,844                                               PCB-DE-0005246         PCB-DE-0005272     Cited on the face of '929 Patent    403, R
DTX-712     U.S. Patent 7,476,503                                               PCB-DE-0005273         PCB-DE-0005316     Cited on the face of '056 Patent;   403, R
                                                                                                                          Cited on the face of '323 Patent;
                                                                                                                          Cited on the face of '929 Patent
DTX-713     U.S. Patent 7,485,424                                               PCB-DE-0005317         PCB-DE-0005343     Cited on the face of '929 Patent    403, R
DTX-714     U.S. Patent 7,601,495                                               PCB-DE-0005344         PCB-DE-0005483     Cited on the face of '929 Patent    403, R
DTX-715     U.S. Patent 7,601,499                                               PCB-DE-0005484         PCB-DE-0005561     Cited on the face of '929 Patent    403, R
DTX-716     U.S. Patent 7,700,287                                               PCB-DE-0005562         PCB-DE-0005592     Cited on the face of '929 Patent    403, R
DTX-717     U.S. Patent 7,754,429                                               PCB-DE-0005593         PCB-DE-0005643     Cited on the face of '929 Patent    403, R
DTX-718     U.S. Patent 7,767,400                                               PCB-DE-0005644         PCB-DE-0005662     Cited on the face of '929 Patent    403, R
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 827 of 845 PageID #: 30641

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                            BEGBATES          ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)              OBJECTIONS

DTX-719     U.S. Patent 8,143,030                                                                   PCB-DE-0005663   PCB-DE-0005702     Cited on the face of '929 Patent    403, R
DTX-720     U.S. Patent 8,168,380                                                                   PCB-DE-0005703   PCB-DE-0005777     Cited on the face of '929 Patent    403, R
DTX-721     U.S. Patent Pub. 2001/0030290                                                           PCB-DE-0005778   PCB-DE-0005822     Cited on the face of '929 Patent    403, R
DTX-722     U.S. Patent Pub. 2002/0028458                                                           PCB-DE-0005823   PCB-DE-0005892     Cited on the face of '929 Patent    403, R
DTX-723     U.S. Patent Pub. 2002/0094526(A1)                                                       PCB-DE-0005893   PCB-DE-0005933     Cited on the face of '929 Patent    403, R

DTX-724     U.S. Patent Pub. 2002/0168645                                                           PCB-DE-0005934   PCB-DE-0005952     Cited on the face of '929 Patent    403, R
DTX-725     U.S. Patent Pub. 2002/0197618                                                           PCB-DE-0005953   PCB-DE-0005984     Cited on the face of '056 Patent;   403, R
                                                                                                                                        Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '929 Patent
DTX-726     U.S. Patent Pub. 2003/0044781                                                           PCB-DE-0005985   PCB-DE-0006011     Cited on the face of '929 Patent    403, R
DTX-727     U.S. Patent Pub. 2003/0044816(A1)                                                       PCB-DE-0006012   PCB-DE-0006043     Cited on the face of '929 Patent    403, R

DTX-728     U.S. Patent Pub. 2003/0096253                                                           PCB-DE-0006044   PCB-DE-0006063     Cited on the face of '929 Patent    403, R
DTX-729     U.S. Patent Pub. 2003/0143550                                                           PCB-DE-0006064   PCB-DE-0006072     Cited on the face of '929 Patent    403, R
DTX-730     U.S. Patent Pub. 2003/0190647                                                           PCB-DE-0006073   PCB-DE-0006083     Cited on the face of '929 Patent    403, R
DTX-731     U.S. Patent Pub. 2003/0207279                                                           PCB-DE-0006084   PCB-DE-0006112     Cited on the face of '929 Patent    403, R
DTX-732     U.S. Patent Pub. 2003/0213771                                                           PCB-DE-0006113   PCB-DE-0006123     Cited on the face of '929 Patent    403, R
DTX-733     Deamer, et al. “Nanopores and Nucleic Acids: Prospects for Ultra-Rapid Sequencing"      PCB-DE-0008742   PCB-DE-0008746
            Trends in Biotech. 18(4): p. 147-151 (2000)
DTX-734     Discrimination among individual Watson-Crick base pairs at the termini of single DNA    PCB-DE-0008752   PCB-DE-0008759
            hairpin molecules
DTX-735     Fologea, D., et al. "Slowing DNA Translocation in a Solid-State Nanopore" (2005)        PCB-DE-0009110   PCB-DE-0009113
            Nano Lett 5(9):1734-1737
DTX-736     Kasianowics, et al., "Characterization of individual polynucleotide molecules using a   PCB-DE-0009226   PCB-DE-0009229     Dessimoz Report 9
            membrane channel" Proc. Natl. Acad. Sci. USA 93, 13770-13773 (1996)



DTX-737     Winters-Hilt Dissertation (2003) (B5 - Winters-Hilt)                                    PCB-DE-0009548   PCB-DE-0009557
DTX-738     Withdrawn
DTX-739     Withdrawn
DTX-740     Withdrawn
DTX-741     Withdrawn
DTX-742     Laboratory Notebook, No. 145, PacBio                                                    PCB-DE-0018388   PCB-DE-0018521     Eid Dep 7
DTX-743     Laboratory Notebook, No. 1, PacBio 221                                                  PCB-DE-0018522   PCB-DE-0018718     Flusberg Dep 15
DTX-744     Benjamin Flusberg Lab Notebook 288                                                      PCB-DE-0018719   PCB-DE-0018922     Flusberg Dep 14; Turner Dep 5
DTX-745     Withdrawn
DTX-746     Email string between Kevin Corcoran, Mike Hunkapiller, and others regarding,            PCB-DE-0025001   PCB-DE-0025001
            “Everything You Want to Know about Oxford Nanopore”
DTX-747     Email string between Eric Schadt, Kevin Corcoran, and others regarding, “RE: inside     PCB-DE-0025048   PCB-DE-0025048                                         403, R, H, HH
            oxford nano”
DTX-748     Email from Steve Turner to Benjamin Flusberg regarding clarification on fluid channel   PCB-DE-0025985   PCB-DE-0025986     Flusberg Dep 5                      403, R, LF
            conductivity dated 04/02/2008
DTX-749     PacBio Project Product Requirement Document (Feb. 13, 2008)                             PCB-DE-0029150   PCB-DE-0029207                                         403, R, LF, LK
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 828 of 845 PageID #: 30642

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                    DESCRIPTION                                            BEGBATES          ENDBATES                   PREVIOUS       PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)   OBJECTIONS

DTX-750     Email from Benjamin Flusberg to ResearchDistributionGroup                              PCB-DE-0040080   PCB-DE-0040081     Flusberg Dep 6           403, R
            @pacificbiosciences.com dated 9/25/2008
DTX-751     Email from Steve Turner to Jonas Korlach, Benjamin Flusberg regarding Oxford           PCB-DE-0042623   PCB-DE-0042623     Flusberg Dep 7           403, R
            Nanopore dated 01/12/09
DTX-752     Email from Steve Turner to Benjamin Flusberg, Jonas Korlach regarding Oxford           PCB-DE-0042624   PCB-DE-0042625     Flusberg Dep 8           403, R
            Nanopore dated 01/12/09
DTX-753     Email string between Steve Turner, Michael Phillips, Jonas Korlach, and Hugh Martin    PCB-DE-0042656   PCB-DE-0042658                              403, LF
            regarding "Oxford Nanopore competitive analysis"
DTX-754     Email string between Steve Turner, Michael Phillips, and Hugh Martin regarding         PCB-DE-0042859   PCB-DE-0042861                              403, LF
            "Oxford Nanopore competitive analysis"
DTX-755     Email from Steve Turner to Benjamin Flusberg regarding a different protein for         PCB-DE-0043019   PCB-DE-0043019     Flusberg Dep 9           403, R
            nanopores dated 01/19/09
DTX-756     Email from Steve Turner to Adrian Fehr regarding Polymerase-assisted nanopore          PCB-DE-0043358   PCB-DE-0043358     Fehr Dep 15              403, R, LK
            sequencing dated 04/01/09
DTX-757     Email from Steve Turner to Adrian Fehr, Trevin Rard regarding NHGRI wrap up dated      PCB-DE-0043377   PCB-DE-0043377     Fehr Dep 14              403, R, LK
            04/07/09
DTX-758     Email string between Benjamin Flusberg, Steve Turner, Jonas Korlach, Hugh Martin,      PCB-DE-0044026   PCB-DE-0044027
            and Martha Trela regarding "FW: Oxford Nanopore and Illumina Enter into Broad
            Commercialization Agreement"
DTX-759     Technology synopsis of Oxford’s technology                                             PCB-DE-0044287   PCB-DE-0044291                              403, R, LK, LF
DTX-760     Email from Benjamin Flusberg to Steve Turner regarding nanopore IP dated 01/26/09      PCB-DE-0044687   PCB-DE-0044687     Flusberg Dep 10          403, R,
DTX-761     Email from Benjamin Flusberg to Steve Turner regarding question about bubbles in       PCB-DE-0044839   PCB-DE-0044839     Flusberg Dep 11          403, R
            nanopores dated 02/27/09
DTX-762     Email from Adrian Fehr to Steve Turner, et al regarding :NHGRI Grantee Meeting         PCB-DE-0046297   PCB-DE-0046298     Fehr Dep 11              403, R
            Summary with attachment dated 04/06/09
DTX-763     Email from Adrian Fehr to Steve Turner regarding NHGRI company talk dated              PCB-DE-0046345   PCB-DE-0046345                              403, R, LK, LF
            04/09/09
DTX-764     NHGRI summary for PB meeting.ppt                                                       PCB-DE-0046346   PCB-DE-0046354                              403, R, LK, LF
DTX-765     Email sent from Adrian Fehr to Steve Turner and Trevin Rard regarding "Friday's Tech   PCB-DE-0048743   PCB-DE-0048743                              403, R, LK, LF
            Update || MspA: Nanopore DNA Sequencing Past, Present and Future. Marcus
            Collins (UWash)"
DTX-766     Email from Benjamin Flusberg to Steve Turner regarding Summary of document +           PCB-DE-0048986   PCB-DE-0048986     Flusberg Dep 12          403, R
            preliminary analysis dated 6/12/2009
DTX-767     Email string between Nicole Litchfield, Martha Trela, and others regarding, “RE:       PCB-DE-0051221   PCB-DE-0051221                              403, R, LK, LF,
            Thoughts on Beyond Next Gen Sequencing…                                                                                                             H
DTX-768     Email string between Steve Turner, Brook Byers and others regarding "SPAM- FW:         PCB-DE-0057706   PCB-DE-0057708                              403, R, LF, H
            July 2, 2010 - Roche teams up with IBM to develop genome-sequencing technology"
DTX-769     Email string between Hugh Martin, Steve Turner, Eric Schadt, Martha Trela, and         PCB-DE-0059787   PCB-DE-0059788                              403, R, LF, LK
            Nicole Litchfield regarding [Xconomy] Comment: "Genomic Advances of the 2000s
            Will Demand an Informatics Revolution in the 2010s"
DTX-770     Email string between Eric Schadt, Andrew Kasarskis, and Steve Turner regarding,        PCB-DE-0066166   PCB-DE-0066168                              403, R, LF, LK,
            “RE: News Alert: Roche and IBM Collaborate to Develop Nanopore-Based DNA                                                                            H, HH, A
            Sequencing Technology”
DTX-771     Email string between Eric Schadt, Steve Turner, and others regarding, “RE: Roche,      PCB-DE-0066171   PCB-DE-0066172                              403, R, LF, LK,
            IBM Enter Partnership on DNA Sequencing Technology”                                                                                                 H, HH, A
DTX-772     T.E. Cloutier and J. Widom, "DNA twisting flexibility and the formation of sharply     PCB-DE-0066477   PCB-DE-0066482     Travers Dep 6
            looped protein-DNA complexes" Dept. of Biochemistry, Molecular Biology and Cell
            Biology, Northwestern University, Evanston Il
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 829 of 845 PageID #: 30643

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                            BEGBATES          ENDBATES                   PREVIOUS                  PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)              OBJECTIONS

DTX-773     Email between Eric Schadt, Steve Turner, and Jonas Korlach regarding, “PNAS paper       PCB-DE-0068207   PCB-DE-0068207                                         403, R, LF, LK
            on nanopore sequencing”
DTX-774     Derrington, I.M. et al. "Nanopore DNA sequencing with MspA" Proc. Natl. Acad. Sci.      PCB-DE-0068208   PCB-DE-0068213     Cited on the face of '056 Patent;
            USA 107, 16060–16065 (2010)                                                                                                 Cited on the face of '323 Patent;
                                                                                                                                        Cited on the face of '400 Patent
DTX-775     Email from Jonas Korlach to Nathaniel McCaffrey and Steve Turner regarding Call         PCB-DE-0070775   PCB-DE-0070776     Korlach Dep 13 (6/13/2019)          403, R
            for proposals NHGRI dated 09/14/10
DTX-776     Email string between Eric Schadt, Jonas Korlach, and Steve Turner regarding             PCB-DE-0074793   PCB-DE-0074794                                         403, R, H, HH,
            "Thoughts on Ox. Nano paper"                                                                                                                                    LF, LK
DTX-777     Email between Eric Schadt, Steve Turner, and Jonas Korlach                              PCB-DE-0076458   PCB-DE-0076458                                         403, R, LF, LK
DTX-778     BIOSCRIBE Weekly Media Report Prepared for Pacific Biosciences (Week of                 PCB-DE-0081593   PCB-DE-0081600                                         403, R, LF, LK,
            September 26, 2011)                                                                                                                                             H
DTX-779     Email from Karl Voss to Hugh Martin, et al regarding Nanopore sequencing with           PCB-DE-0082708   PCB-DE-0082708     Voss Dep 1                          403, R, LF, LK
            PacBio polymerases and macro-analogs dated 11/10/11
DTX-780     Email from Jonas Korlach to Steve Turner cc Igor Vilfan re nanopores with attachment    PCB-DE-0084762   PCB-DE-0084762     Korlach Dep 18 (6/13/2019)          403, R
            Nanopore Sequencing Devices and Methods dated 04/04/11
DTX-781     Email from Steve Turner to Hugh Martin regarding "nanopore is making progress"          PCB-DE-0084771   PCB-DE-0084771                                         403, R
DTX-782     Email between Steve Turner and High Martin regarding, “notes on electrical detection”   PCB-DE-0085255   PCB-DE-0085255                                         403, R
DTX-783     Withdrawn                                                                                                                                                       403, R
DTX-784     Email string between Steve Turner, Hugh Martin, Karl Voss, Keith Bjornson, and          PCB-DE-0086177    PCB-DE-86178                                          403, R, LF, LK
            Jeremiah Hanes regarding "Nanopore sequencing with PacBio polymerases and macro-
            analogs"
DTX-785     Email string between Hugh Martin, Steve Turner, and Ben Gong regarding "GridIon"        PCB-DE-0087961   PCB-DE-0087962                                         403, R, LF, LK
DTX-786     Oxford Nanopore IP Research (March 22, 2012)                                            PCB-DE-0089567   PCB-DE-0089575                                         403, R, LF, LK,
                                                                                                                                                                            H, A
DTX-787     Email sent from Steve Turner to Steve Turner regarding "notes from Jens gundlach        PCB-DE-0090301   PCB-DE-0090302                                         403, R, LF
            talk"
DTX-788     Email between Gary Paul Magnant and Steve Turner regarding, “Another strategic          PCB-DE-0091177   PCB-DE-0091177                                         403, R, H, LF,
            positioning. Idea.”                                                                                                                                             LK
DTX-789     Clawed Back for Privilege                                                               PCB-DE-0106535   PCB-DE-0106535                                         AC, 403, LF,
                                                                                                                                                                            LK
DTX-790     Clawed Back for Privilege                                                               PCB-DE-0106575   PCB-DE-0106577                                         AC, 403, LF,
                                                                                                                                                                            LK
DTX-791     Email from Steve Turner to Mike Hunkapiller regarding Circular re-coding conversion     PCB-DE-0106917   PCB-DE-0106917     Hunkapiller Dep 6                   403, R
            dated 04/11/12
DTX-792     Email between Edwin Hauw, Steve Turner, and others regarding, “New Nanopore             PCB-DE-0108431   PCB-DE-0108431                                         403, R, LF, LK
            released data”
DTX-793     Email string between Shaym Prabhakar and others including Steve Turner regarding        PCB-DE-0110961   PCB-DE-0110964                                         403, R, LF, LK,
            "Follow up 1st discussion on GIS Scientific Vision Forum Meeting"                                                                                               H, HH
DTX-794     Email from Jeremiah Hanes to Aaesha Sheikh re Enzymology Weekly Highlights dated        PCB-DE-0111211   PCB-DE-0111227     Chin Dep 3                          403, R, LK, LF
            07/14/14 - Extraction of Detailed Kinetic Data from Sequencing Reactions
DTX-795     Clawed Back for Privilege                                                               PCB-DE-0111495   PCB-DE-0111495                                         AC, 403, R
DTX-796     Email string between Cheryl Heiner, Richard Hall, and others regarding, “RE:            PCB-DE-0113579   PCB-DE-0113579                                         403, LF, LK
            Matagenomic 16S Sequencing by Oxford Nanopore”
DTX-797     Email from Kathyryn Keho to Cheryl Heiner, regarding FW: PacBio consumable price        PCB-DE-0143812   PCB-DE-0143813     Keho Dep 11; Layne-Farrar           403, R, LK, H
            change notification - January 2014 Price List                                                                               Report; Layne-Farrar Report
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 830 of 845 PageID #: 30644

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                             BEGBATES         ENDBATES                   PREVIOUS           PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)       OBJECTIONS

DTX-798     Email string between Cheryl Heiner and Yi Han regarding, “RE: Conference call            PCB-DE-0169791   PCB-DE-0169792                                 403, R, LK, LF,
            tomorrow?”                                                                                                                                               H
DTX-799     Email string from Jonas Korlach to Jason Chin, et al regarding Daly Linkage based seq    PCB-DE-0295735   PCB-DE-0295740    Chin Dep 7                   403, R, LK
            reanalysis find cryptic MCKD1 mutation NG 2013 dated 10/23/13
DTX-800     Email from Hunkapiller to Picton et al regarding Clive Brown, UK NGS dated               PCB-DE-0319777   PCB-DE-0319780    Hunkapiller Dep 3            403, LF
            09/02/13
DTX-801     Email sent from Jonash Korlach to Jonas Korlach regarding "notes on Clive Brown          PCB-DE-0319816   PCB-DE-0319816                                 403, LF
            talk"
DTX-802     Email from Jonas Korlach to Yu-Chih Tsai, NGAT Team Distribution group regarding         PCB-DE-0340550   PCB-DE-0340551    Korlach Dep 15 (6/13/2019)   403, R
            A nanopore sequencing paper from the University of Washington dated 06/27/14
DTX-803     Email from Jonas Korlach to Kathryhn Heho, et al regarding Focus on Consensus            PCB-DE-0381125   PCB-DE-0381127    Keho Dep 12
            Accuracy? dated 06/03/15
DTX-804     Email string from Jonas Korlach to Elizabeth Tseng regarding A paper on transcript       PCB-DE-0381177   PCB-DE-0381179    Chin Dep 11                  403, LK
            sequencing with Nanopore dated 06/07/15
DTX-805     Email from Jonas Korlach to Luke Hickey regarding Competitive Positioning -              PCB-DE-0381987   PCB-DE-0381987    Korlach Dep 5 (6/13/2019)    403, R, LK
            Human Appl. dated 06/19/15
DTX-806     Email string between Jonas Korlach and Paul Kotturi regarding, “Re: you latest blog      PCB-DE-0383630   PCB-DE-0383631                                 403, R, LK, LF
            post;RE: your MHAP Nature Biotechnology publication;RE: meeting”
DTX-807     Email string between Steve Turner and Jonas Korlach regarding, “FW: Conference           PCB-DE-0396253   PCB-DE-0396253                                 403, R, LK, LF,
            call”                                                                                                                                                    H
DTX-808     Email from Kevin Corcoran to Jonas Korlach re Possibly Jason on twitter (with            PCB-DE-0401219   PCB-DE-0401220    Chin Dep 20                  403, R
            notation below is what I talked about on the phone - at this point I have NOT
            confirmed that this really came from Jason, it is possible that he was hacked) dated
            06/22/15
DTX-809     Email string between Meredith Ashby, Jason Chin, and others regarding, “RE: Leuven       PCB-DE-0427933   PCB-DE-0427934                                 403, R, LK, H
            Haplotying conference, Day 1”
DTX-810     Adrian Fehr email calendar meeting time and location regarding Nanopore patent prep      PCB-DE-0456188   PCB-DE-0456188    Fehr Dep 13                  403, R, LK
            dated 04/02/09
DTX-811     U.S. Patent Pub. 2014/0061048                                                            PCB-DE-0456286   PCB-DE-0456344
DTX-812     Email string between Steve Turner, Jonas Korlach, and others regarding, “RE: mole        PCB-DE-0464671   PCB-DE-0464672                                 403, R
            data alignment”
DTX-813     Email string between Steve Turner and Ram Laxman regarding, “RE: [ICHG2016] 2nd          PCB-DE-0466160   PCB-DE-0466162                                 403, R
            Reminder: Request for abstract submission for invited speakers (Thu(5)-PCS1-)”
DTX-814     Email from Karl Voss to Kevin Travers, et al regarding If it wasn't for nanopores we'd   PCB-DE-0467413   PCB-DE-0467413    Voss Dep 2                   403, R
            all be speaking german dated 06/09/14
DTX-815     Email from Terry Pizzie to Mike Hunkapiller, et al regarding ONT intel dated 02/19/14    PCB-DE-0542359   PCB-DE-0542359    Hunkapiller Dep 7            403, R, LK, LF
DTX-816     Email string between Kevin Corcoran and B.F. Luisi regarding, “RE: visiting              PCB-DE-0549699   PCB-DE-0549700                                 403, R, H, HH,
            Cambridge UK”                                                                                                                                            LF, LK
DTX-817     Email string between Kevin Corcoran and Lei Sun regarding, “RE: Link from Twitter        PCB-DE-0550128   PCB-DE-0550128                                 403, R, LK
            – Minion Experience”
DTX-818     Email string between Kevin Corcoran, Ben Gong, and others regarding, “RE: Third          PCB-DE-0550637   PCB-DE-0550638                                 403, R, LF, LK
            party paper on Oxford - very bad impression”
DTX-819     A flexible and efficient template format for circular consensus sequencing and SNP       PCB-DE-0677954   PCB-DE-0677961    Travers Dep 7
            detection
DTX-820     Poster Presentation, Applying Single Molecule Real Time DNA Sequencing                   PCB-DE-0681536   PCB-DE-0681536    Fehr Dep 8
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 831 of 845 PageID #: 30645

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                         BEGBATES             ENDBATES                   PREVIOUS           PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)       OBJECTIONS

DTX-821     Stoddard et al., "Toward Single-Molecule DNA Seequencing: Single Base Recognition    PCB-DE-0681593      PCB-DE-0681593     Fehr Dep 9; Heiner Dep 4
            and Real-Time Polymerase Activity Detected by a Protein Nanopore"



DTX-822     Stoddard et al., "Toward Single-Molecule DNA Seequencing: Single Base Recognition    PCB-DE-0681595      PCB-DE-0681595
            and Real-Time Polymerase Activity Detected by a Protein Nanopore"
DTX-823     Stoddard, et al., "Toward Single-Molecule DNA Seequencing: Single Base Recognition   PCB-DE-0681596      PCB-DE-0681596     Fehr Dep 10; Heiner Dep 5
            and Real-Time Polymerase Activity Detected by a Protein Nanopore" (closeup of
            graph)



DTX-824     Sales Meeting 01Oct15                                                                PCB-DE-0690476      PCB-DE-0690565
DTX-825     Kevin Travers Scientist Sample Prep Objectives, Accommplishments Q1 and Q4           PCB-DE-0816412      PCB-DE-0816413     Travers Dep 2                403, R
DTX-826     Email chain from Jonas Korlach to Cheryl Heiner et al regarding full-length 16S      PCB-DE-0824838      PCB-DE-0824841     Korlach Dep 10 (6/13/2019)   403, R, H
            sequencing w attachment dated 03/01/07
DTX-827     NGS Market Opportunity - DeciBio Perspectives (March 15, 2017)                       PCB-DE-0825762      PCB-DE-0825798                                  403, R, LF, LK,
                                                                                                                                                                     H
DTX-828     Email chain from Jonas Korlach to Luke Hickey et al regarding ONT preprints dated    PCB-DE-0828668      PCB-DE-0828672     Korlach Dep 6 (6/13/2019)    403, R
            04/21/17
DTX-829     Email string between Emily Hatas, Mike Hunkapiller, and others regarding, “RE: FAW   PCB-DE-0828864      PCB-DE-0828866                                  403, R, LF, LK
            for ONT.PDF;Internal Review of ONT Preprints.docx”
DTX-830     Email string between Emily Hatas, Kathryn Keho, and others regarding, “RE: ONT vs.   PCB-DE-0832730      PCB-DE-0832735                                  403, R, LF, LK
            PacBio Arabidopsis preprint”
DTX-831     Spider Start Manufacturing Checkpoint, Instrument (8/16/18)                          PCB-DE-0837534      PCB-DE-0837581
DTX-832     Email from Meredith Ashby to Jonas Korlach et al regarding Interesting blog post     PCB-DE-0848354      PCB-DE-0848356     Keho Dep 13                  403
            about trouble with Minions dated 05/24/18
DTX-833     Email from Jonas Korlach to Meredith Ashby et al regarding Interesting blog post     PCB-DE-0854256      PCB-DE-0854257     Korlach Dep 7 (6/13/2019)    403
            about trouble with Minions dated 05/24/18
DTX-834     Email string between Jonas Korlach, Alix Kieu, and others regarding, “RE: ONT        PCB-DE-0868526      PCB-DE-0868527                                  403
            summary from ASHG”
DTX-835     Competitive Positiong Whitepaper - Global Sales Meeting, January 2018                PCB-DE-0873565      PCB-DE-0873579     Keho Dep 3; Korlach Dep 3
                                                                                                                                        (6/13/2019)
DTX-836     De Novo Assembly (Plant/Animal): Battlecard                                          PCB-DE-0873580      PCB-DE-0873580     Keho Dep 10
DTX-837     ISO-SEQ Method: Battlecard                                                           PCB-DE-0873581      PCB-DE-0873581     Keho Dep 7
DTX-838     Battle Card: Microbial Multiplexing                                                  PCB-DE-0873582      PCB-DE-0873582     Keho Dep 9
DTX-839     Battle Card: Structural Variation                                                    PCB-DE-0873584      PCB-DE-0873584     Keho Dep 8
DTX-840     Email from Paul Kotturi to Thanh Pham et al regarding ONT Competitive Review &       PCB-DE-0876532      PCB-DE-0876533     Keho Dep 4                   403, LK
            Strategy dated 10/24/18
DTX-841     What We Heard from Sales                                                             PCB-DE-0876534      PCB-DE-0876534     Keho Dep 5                   LF, LK
DTX-842     Email from Kathryn Keho to Jonas Korlach Re Sanger Long Read summit:                 PCB-DE-0876716      PCB-DE-0876719     Korlach Dep 8 (6/13/2019)
            Brainstorming and Innovation/Collaboration workshop dated 10/30/18
DTX-843     Email from Gang Fang to Jonas Korlach Re Some feedback that might help dated         PCB-DE-0878812      PCB-DE-0878812     Korlach Dep 9 (6/13/2019)    403, R, H, HH,
            11/01/18                                                                                                                                                 LK
DTX-844     Email from Kathryn Keho to Vertical Marketing Team, et al., regarding Global sales   PCB-DE-0880890      PCB-DE-0880893     Keho Dep 6                   403
            meeting action items w attachment dated 12/06/17
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 832 of 845 PageID #: 30646

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                           BEGBATES           ENDBATES                   PREVIOUS              PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)          OBJECTIONS

DTX-845     Email chain from Paul Kotturi to Edwin Hauw, et al regarding Impact of Price changes   PCB-DE-0888942    PCB-DE-0888943     Gong Dep 9                      403, LK, LF
            in January dated 02/23/17
DTX-846     Email from Kathryn Keho to Kevin Corcoran, et al., regarding Resurrection of long-     PCB-DE-0898956    PCB-DE-0898958     Keho Dep 14                     403, R, LF
            read tagline - a plan? dated 06/14/18
DTX-847     Email from Kathryn Keho to Kevin Corcoran, regarding Email chain with trademark        PCB-DE-0899204    PCB-DE-0899206     Keho Dep 15                     403, R
            costs dated 09/27/18
DTX-848     Pacific Biosciences Sequel System Site Preparation Guide - Sequel II System            PCB-DE-0920399    PCB-DE-0920421                                     403, R
DTX-849     Email from Kurt Heidrich to Order@pacificbiosciences, et al regarding BPA Order        PCB-DE-0927580    PCB-DE-0927581     Gong Dep 13
            from the USDA and attached purchase order from the USDA for 2 Sequel instruments
            and additional reagents dated 09/29/18
DTX-850     Quotation number 20002903                                                              PCB-DE-0927582    PCB-DE-0927591     Gong Dep 14
DTX-851     Order for Supplies or Services from the USDA for two Sequel instruments dated          PCB-DE-0927592    PCB-DE-0927609     Gong Dep 15
            09/29/18
DTX-852     U.S. Patent 6,446,198                                                                  PCB-DE-0934387    PCB-DE-0934397
DTX-853     Email chain from Jeremiah Hanes to Karl Voss regarding perfect RLF-CCS reads           PCB-DE-0980669    PCB-DE-0980670     Voss Dep 3                      403, R, LF, LK
            dated 09/17/18
DTX-854     Email chain from Jeremiah Hanes to Keith Bjornson, et al regarding Efficient           PCB-DE-0981225    PCB-DE-0981225     Voss Dep 4                      403, R, LF, LK
            generation of complete sequences of MDR-encoding plasmids dated 01/23/18
DTX-855     Email from Jeremiah Hanes to Karl Voss regarding ONT ccs dated 06/05/18                PCB-DE-0981675    PCB-DE-0981675     Voss Dep 5                      403, R, AC
DTX-856     R2C2: Improving nanopore read accuracy enables the sequencing of highly-               PCB-DE-0981676    PCB-DE-0981706     Voss Dep 6                      403, R, LF, LK,
            multiplexed full-length 15 single-cell cDNA                                                                                                                 H, A
DTX-857     Email chain from Karl Voss to Jeremiah Hanes regarding Slide decks from Jared          PCB-DE-0981901    PCB-DE-0981902     Voss Dep 7                      403, LK, H
            Simpson & Chris Mason (ONT talks) dated 02/17/17
DTX-858     Email chain from Karl Voss to John Lyle regarding Interesting benchmark dated          PCB-DE-0982051    PCB-DE-0982052     Voss Dep 8                      403, LK, LF
            03/22/18
DTX-859     Email string between Karl Voss and Jeremiah Hanes regarding, “RE: Emailing: tandem     PCB-DE-0982501    PCB-DE-0982502                                     403, R, LF, LK
            repeats – promethion data”
DTX-860     Cornell Research Foundation, Inc. Amendment dated 01/11/07                             PCB-DE-0982678    PCB-DE-0982678
DTX-861     Cornell Research Foundation, Inc. Amendment dated 04/01/06                             PCB-DE-0982679    PCB-DE-0982679
DTX-862     University of Chicago, The-1st Amendment to Exclusive License Agmt 11/08/12            PCB-DE-0982702    PCB-DE-0982703
DTX-863     University of Chicago, The-Exclusive License Agmt 10/09/12                             PCB-DE-0982704    PCB-DE-0982726
DTX-864     Licence Agreement between GE Healthcare Bio-Sciences Corp. and Pacific                 PCB-DE-0984444    PCB-DE-0984459
            Biosciences of California, Inc. dated 09/11/06
DTX-865     Agreement Letter between Pacific Biosciences and GE Healthcare Bio-Sciences Corp.      PCB-DE-0984460    PCB-DE-0984461
            re Amendment No. 1 to GEHC-PacBio License Agreement dated 09/11/96
DTX-866     Amendment No. 2 to Licence Agreement between GE Healthcare Bio-Sciences Corp.          PCB-DE-0984462    PCB-DE-0984464
            and Pacific Biosciences of California, Inc. dated 10/18/13
DTX-867     Patent Purchase Agreement between LI-COR, Inc. and Pacific Biosciences of              PCB-DE-0984465    PCB-DE-0984478
            California, Inc.dated 08/27/07
DTX-868     U.S. Patent 9,772,323                                                                  PCB-DE-0984496    PCB-DE-0984555     Akeson Dep 11; Earl Dep 6;
                                                                                                                                        Sanghera Dep 4; Dessimoz Dep
                                                                                                                                        2; Flusberg Dep 1; Goldman
                                                                                                                                        Dep 3; Goldman Dep 11; Turner
                                                                                                                                        Dep 2; Gong Dep 4
DTX-869     U.S. Patent 9,772,323 File History                                                     PCB-DE-0984556    PCB-DE-0985009
DTX-870     Form 10-K, Pacific Biosciences of California, Inc. - 2018                              PCB-DE-0985094    PCB-DE-0985183     Gong Dep 7
DTX-871     Form 10-K, Pacific Biosciences of California, Inc. - 2016                              PCB-DE-0985273    PCB-DE-0985355     Gong Dep 8
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 833 of 845 PageID #: 30647

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                               BEGBATES              ENDBATES                  PREVIOUS                    PLAINTIFF’S
                                                                                                                                                      DESIGNATION(S)                OBJECTIONS

DTX-872     Spreadsheet of GM and Revenue Summary (2015-Q1 2019)                                      PCB-DE-0987157        PCB-DE-0987157      Gong Dep 6

DTX-873     Benner, et al., "Sequence-specific detection of individual DNA polymerase complexes       PCB-DE-1024308        PCB-DE-1024323      Cited on the face of '056 Patent;
            in real time using a nanopore" Nat. Nanotechnol. 2, 718–724 (2007)                                                                  Cited on the face of '323 Patent;
                                                                                                                                                Cited on the face of '400 Patent
DTX-874     Cockcroft, et al., "A single-molecule nanopore device detects DNA polymerase activity     PCB-DE-1024324        PCB-DE-1024333
            with single-nucleotide resolution" J Am Chem Soc. 2008 Jan 23;130(3):818-20. doi:
            10.1021/ja077082c. Epub 2008 Jan 1
DTX-875     Kasianowics, et al., "Characterization of individual polynucleotide molecules using a     PCB-DE-1029273        PCB-DE-1029276
            membrane channel" Proc. Natl. Acad. Sci. USA 93, 13770-13773 (1996)



DTX-876     Withdrawn
DTX-877     Fologea, D., et al. "Slowing DNA Translocation in a Solid-State Nanopore" (2005)          PCB-DE-1029289        PCB-DE-1029299
            Nano Lett 5(9):1734-1737
DTX-878     Withdrawn
DTX-879     Withdrawn

DTX-880     Customer List                                                                             PCB-DE-1029628        PCB-DE-1029628
DTX-881     S. Magierowski, et al.,“Nanopore-CMOS interfaces for DNA sequencing" Biosensors,          PCB-DE-1029631        PCB-DE-1029658      Goldman Rebuttal Rpt 9
            6, 42 (2016)
DTX-882     U.S. Prov. App. No. 61/168,431                                                            PCB-DE-1029750        PCB-DE-1029843
DTX-883     Pennisi, E. "Search for Pore-fection" Science, Vol. 336                                   PCB-DE-1030229        PCB-DE-1030234
DTX-884     Laboratory Notebook Pacific BioSciences 180 - Mary 2007                                 PCB-ONT-ITC-0008180   PCB-ONT-ITC-0008397                                       R
DTX-885     Notebook VI - SMS dated 05/17/08 - 08/01/08                                             PCB-ONT-ITC-0008609   PCB-ONT-ITC-0008765                                       R
DTX-886     Pacific Biosciences Sequel System Site Preparation Guide                                PCB-ONT-ITC-0035847   PCB-ONT-ITC-0035868                                       R
DTX-887     Email from Trevin Rard to cutilloc@mail.nih, Jeff Schloss, Adrian Fehr, Steve Turner    PCB-ONT-ITC-0065656   PCB-ONT-ITC-0065656   Fehr Dep 6                          403, R
            regarding Pacific Biosciences - poster & talk abstract submission w attachment dated
            03/09/09
DTX-888     Sequencing Technology Development Grantee Meeting                                       PCB-ONT-ITC-0065657   PCB-ONT-ITC-0065657   Fehr Dep 7
DTX-889     Direct, Real-Time Transcriptome Sequencing                                              PCB-ONT-ITC-0071207   PCB-ONT-ITC-0071219   Korlach Dep 2 (4/13/2019)           DE (wrong
                                                                                                                                                                                    deposition date)
DTX-890     Email from Jonas Korlach to Steve Turner et al regarding Oxford intel information       PCB-ONT-ITC-0097792   PCB-ONT-ITC-0097795   Korlach Dep 10 (4/13/2019);         403, R, DE
            was able to gather during ASHG, it is very clear to me now what is going on and why                                                 Korlach Dep 11 (6/13/2019)
            Oxford is doing what they are doing….dated 11/12/12
DTX-891     Email string between Benjamin Flusberg, Steve Turner, and Jonas Korlach regarding:      PCB-ONT-ITC-0141897   PCB-ONT-ITC-0141898                                       403, R
            "Oxford nanopore"
DTX-892     Email from Benjamin Flusberg to Steve Turner regarding additional nanopore note         PCB-ONT-ITC-0142153   PCB-ONT-ITC-0142153   Flusberg Dep 13                     403
            dated 6/12/2009
DTX-893     Email string between Jonas Korlach and Steve Turner regarding, “RE: Jingjue Ju”         PCB-ONT-ITC-0149148   PCB-ONT-ITC-0149148                                       403, R, LF
DTX-894     Email between Steve Turner, Mike Hunkapiller, and others regarding, “RE: Comments       PCB-ONT-ITC-0194329   PCB-ONT-ITC-0194329                                       403, R, LF, H
            from Mark Akeson on Oxford at Foresight conference”
DTX-895     Email string between Jonas Korlach and Steve Kujawa regarding “RE: nanopore and         PCB-ONT-ITC-0213893   PCB-ONT-ITC-0213893                                       403, R, LF
            modified bases…”
DTX-896     Email string between Jonas Korlach, Madoo Varma, and Steve Turner regarding, “RE:       PCB-ONT-ITC-0220371   PCB-ONT-ITC-0220373                                       403, R, LF, LK,
            significance paragraph – need input”                                                                                                                                    H
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 834 of 845 PageID #: 30648

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                               BEGBATES              ENDBATES                 PREVIOUS               PLAINTIFF’S
                                                                                                                                                     DESIGNATION(S)           OBJECTIONS

DTX-897     Email from Jonas Korlach to Wendy Weise regarding Clive Brown, UK NGS dated             PCB-ONT-ITC-0303918   PCB-ONT-ITC-0303920   Korlach Dep 11 (4/13/2019)    403, R, H, DE
            09/02/13
DTX-898     Email from Jonas Korlach to Kevin Corcoran et all regarding Clive Brown, UK NGS -       PCB-ONT-ITC-0303933   PCB-ONT-ITC-0303938   Korlach Dep 12 (4/13/2019);   403, LF, H, DE
            Presentation dated 09/02/13                                                                                                         Korlach Dep 16 (6/13/2019)
DTX-899     Email from Jonas Korlach to Jonas Korlach regarding notes on Clive Brown talk dated     PCB-ONT-ITC-0329857   PCB-ONT-ITC-0329857   Korlach Dep 8 (4/13/2019)     403, LF, DE
            09/02/13
DTX-900     Email string between Jonas Korlach, Jason Chin, and others regarding “RE: Quick look    PCB-ONT-ITC-0353703   PCB-ONT-ITC-0353706                                 403, R, LF, LK,
            at NL ONT data 9-10-2014”                                                                                                                                         H
DTX-901     Laboratory Notebook No. 227 - Pacific Biosciences - Issued to Susana Wang on April      PCB-ONT-ITC-0386354   PCB-ONT-ITC-0386567                                 R
            28, 2008 - Department Sample Prep
DTX-902     Laboratory Notebook No. 228 - Pacific Biosciences - Issued to Jason Londry on April     PCB-ONT-ITC-0386568   PCB-ONT-ITC-0386783                                 R
            28, 2008 - Department Sample Prep
DTX-903     Laboratory Notebook No. 274 - Pacific Biosciences - Issued to Jason Londry on           PCB-ONT-ITC-0386784   PCB-ONT-ITC-0387000                                 R
            10/01/2008 - Department Sample Prep (SMS)
DTX-904     Laboratory Notebook, Pacific Biosciences                                                PCB-ONT-ITC-0387001   PCB-ONT-ITC-0387198   Eid Dep 8
DTX-905     Email from Jonas Korlach to Martha Trela regarding SMS entry.doc regarding              PCB-ONT-ITC-0388865   PCB-ONT-ITC-0388866   Korlach Dep 14 (4/13/2019)    403, R, DE
            Invitation to the Project: Encyclopedia of Biophysics to contribute on: (1) Single
            molecule sequencing; and (2) Zero-mode waveguides with attached SMS entry doc;
            sms table dated 12/30/10
DTX-906     Single-Molecule Sequencing                                                              PCB-ONT-ITC-0388867   PCB-ONT-ITC-0388871   Korlach Dep 15 (4/13/2019)    403, R, DE
DTX-907     Email from Ken Dewar to Jonas Korlach regarding perspective on cost in sequencing       PCB-ONT-ITC-0391718   PCB-ONT-ITC-0391720   Korlach Dep 17 (4/13/2019)    403, R, DE
            dated 03/12/14
DTX-908     Email from Jonas Korlach to Deepak Singh regarding FW: Platypus DNA for PacBio -        PCB-ONT-ITC-0406110   PCB-ONT-ITC-0406119   Korlach Dep 4 (4/13/2019)     403, R, DE
            ENQ-737 dated 05/12/15
DTX-909     Email from Jonas Korlach to Steve Turner, Trevin Rard regarding final progress report   PCB-ONT-ITC-0437309   PCB-ONT-ITC-0437311   Korlach Dep 16 (4/13/2019)    403, R, DE
            for original grant extension dated 08/27/10
DTX-910     Outline and Overview of Progress Report (*proprietary)                                  PCB-ONT-ITC-0437945   PCB-ONT-ITC-0437957   Korlach Dep 5 (4/13/2019)     403, R, DE
DTX-911     Email from Yu-Chih Tsai to Jonas Korlach, et al regarding PacBio Siminar Follow-Up      PCB-ONT-ITC-0443939   PCB-ONT-ITC-0443942   Korlach Dep 6 (4/13/2019)     403, R, DE
            dated 04/06/16
DTX-912     Email from Edwin Hauw to Jonas Korlach regarding News from ONT dated 11/04/16           PCB-ONT-ITC-0452904   PCB-ONT-ITC-0452906   Korlach Dep 13 (4/13/2019)    403, R, DE
DTX-913     Email from Aaron Wenger to Jonas Korlach, Mike Hunkapiller regarding ONT gene           PCB-ONT-ITC-0454147   PCB-ONT-ITC-0454148   Korlach Dep 9 (4/13/2019)     403, R, DE, LF,
            examples with attachment regarding Sequel v ONT Context Bias spreadsheet dated                                                                                    LK
            12/13/16
DTX-914     Email from Jonas Korlach to Wendy Weise et al regarding Shared from Twitter:            PCB-ONT-ITC-0463546   PCB-ONT-ITC-0463546   Korlach Dep 19 (4/13/2019)    403, R, DE, H
            Developments in high throughput sequencing - July 2016 edition In between lines of
            code with attachment regarding Sequel Instrument dated 07/08/16
DTX-915     Email from Lex Nederbragt to Jonas Korlach cc Kjetill S. Jakobsen, Ave Toomin-          PCB-ONT-ITC-0463547   PCB-ONT-ITC-0463549   Korlach Dep 20 (4/13/2019)    403, R, DE, LF,
            Klunderud regarding Sequel Instrument dated 07/08/16                                                                                                              LK, H
DTX-916     Email from Jonas Korlach to Kevin Corcoran regarding your MHAP Nature                   PCB-ONT-ITC-0479306   PCB-ONT-ITC-0479307   Korlach Dep 22 (4/13/2019)    403, R, DE, LF,
            Biotechnology publication dated 06/18/15                                                                                                                          LK, H
DTX-917     Email from Jonas Korlach to Mike Hunkapiller, Cc: Kevin Corcoran regarding your         PCB-ONT-ITC-0479545   PCB-ONT-ITC-0479547   Korlach Dep 21 (4/13/2019)    403, R, DE, LF,
            latest blog post dated 09/03/15                                                                                                                                   LK, H
DTX-918     Email between Kevin Corcoran, Mike Hunkapiller, and others regarding, “RE: Gene’s       PCB-ONT-ITC-0483260   PCB-ONT-ITC-0483260                                 403, R
            Quote”
DTX-919     PacBio, Jonas Korlach, Understanding Accuracy in SMART® Sequencing                      PCB-ONT-ITC-0524153   PCB-ONT-ITC-0524160   Korlach Dep 3 (4/13/2019);    403, R
                                                                                                                                                Korlach Dep 12 (6/13/2019)
DTX-920     Sequel System Launch 30Sept15                                                           PCB-ONT-ITC-0594974   PCB-ONT-ITC-0595024                                 403, R
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 835 of 845 PageID #: 30649

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                                BEGBATES              ENDBATES                 PREVIOUS                PLAINTIFF’S
                                                                                                                                                      DESIGNATION(S)            OBJECTIONS

DTX-921     Email from Marcus Collins to Steve Turner, Adrian Fehr regarding Nanopores and           PCB-ONT-ITC-0628745   PCB-ONT-ITC-0628745   Fehr Dep 16                    403, R, H, LF,
            possible employment with attachment - Collins Resume dated 04/01/09                                                                                                 LK
DTX-922     Email from Adrian Fehr to Steve Turner regarding NHGRI wrap up dated 04/02/09            PCB-ONT-ITC-0628750   PCB-ONT-ITC-0628750                                  403, R
DTX-923     Email from Adrian Fehr to Steve Turner et al regarding NHGRI Grantee Meeting             PCB-ONT-ITC-0628751   PCB-ONT-ITC-0628752   Heiner Dep 2                   403, R
            Summary w attachment dated 04/06/09
DTX-924     NHGRI: Advanced Sequencing Technology Development Meeting Poster and Talk                PCB-ONT-ITC-0628753   PCB-ONT-ITC-0628757   Fehr Dep 12; Heiner Dep 3      403, R
            Summary March 29 to May 1, 2009 Adrian Fehr
DTX-925     Pacific Biosciences National Human Genome Research Institute Advanced Sequencing         PCB-ONT-ITC-0628761   PCB-ONT-ITC-0628761   Fehr Dep 20                    403, R
            Tech Dev. Meeting
DTX-926     Email string between Kevin Corcoran and Jason Chin regarding, “RE: Some                  PCB-ONT-ITC-0744338   PCB-ONT-ITC-0744338                                  403, R
            conversation with Joe deRisi form UCSF”
DTX-927     Email between Lawrence Lee, Cheryl Heiner, and others regarding, “RE: cagY subread       PCB-ONT-ITC-0764043   PCB-ONT-ITC-0764043                                  403, R
            stats”
DTX-928     Email string between Jane Landolin, David Rank, and others regarding, “RE: Jay           PCB-ONT-ITC-0764043   PCB-ONT-ITC-0764043
            Shendure’s paper is behind paywall”
DTX-929     Email between Jason Chin and Saman Ta regarding, “Re: oxford”                            PCB-ONT-ITC-0776655   PCB-ONT-ITC-0776655                                  403, R, H, LF
DTX-930     ONT Dataset Competitive Evaluation Find Meaning in Complexity                            PCB-ONT-ITC-0781070   PCB-ONT-ITC-0781079   Travers Dep 4
DTX-931     Clarke, James, et al., "Continuous base identification for single-molecule nanopore      PCB-ONT-ITC-0782083   PCB-ONT-ITC-0782088   Chin Dep 15
            DNA sequencing" Nature Nanotechnology Articles, 02/22/09
DTX-932     Email string from Jason Chin to John Eid, et al regarding Nanopore paper dated           PCB-ONT-ITC-0783089   PCB-ONT-ITC-0783089   Chin Dep 14                    403, R, LF, LK
            02/26/09
DTX-933     Email string from Luke Hickey to Edwin Hauw, et al regarding Oxford nanopore and         PCB-ONT-ITC-0794055   PCB-ONT-ITC-0794056   Chin Dep 16                    403, LF, LK
            Iso-Seq dated 05/18/15
DTX-934     Email string from Kathryn Keho to Wendy Weise, et al regarding Last FAQ for Oxford       PCB-ONT-ITC-0794058   PCB-ONT-ITC-0794059   Chin Dep 13
            Nanopore dated 05/19/15
DTX-935     Email string between Ben Gong, Mike Hunkapiller, and Susan Barnes regarding, “FW:        PCB-ONT-ITC-0807588   PCB-ONT-ITC-0807589
            SPAM-ISI LST&D: ILMN and ONT to end partnership in 2016”
DTX-936     Withdrawn

DTX-937     Email string from Jason Chin to Kevin Travers regarding ONT data, fwd as you see         PCB-ONT-ITC-0862054   PCB-ONT-ITC-0862054   Travers Dep 3                  403, R
            proper dated 07/07/14
DTX-938     Email string from Kevin Corcoran to Michael Phillips, et al regarding Clive Brown,       PCB-ONT-ITC-0865800   PCB-ONT-ITC-0865806   Chin Dep 17                    403, R
            UK NGS dated 09/03/13
DTX-939     Korlach, Jonas "Five Considerations when Evaluating Cost in DNA Sequencing"              PCB-ONT-ITC-1040970   PCB-ONT-ITC-1040976   Korlach Dep 18 (4/13/2019);    403, R
                                                                                                                                                 Korlach Dep 2 (6/13/2019)
DTX-940     PacBio Update Jonas Korlach dated 01/18/16                                               PCB-ONT-ITC-1131793   PCB-ONT-ITC-1131867   Korlach Dep 7 (4/13/2019)      403, R
DTX-941     0173-Subsets (62990) - Experiments Plans and Results - Oxford Nanopore's Wiki             ONT-DEL-00196028      ONT-DEL-00196037     Ha Rebuttal Rpt 25; Ha Reply
                                                                                                                                                 Rpt 28
DTX-942     Email from Stuart Reid to Clive Brown et al regarding Long range context community        ONT-DEL-00369648      ONT-DEL-00369651     Goldman Dep 18                 403, LF, H
            post w attachement Exhibit 38 "Spooky action at a distance - long range signal context
            dated 09/28/15
DTX-943     CMA - Illumina’s takeover of PacBio raises competition concerns (June 18, 2019)                                                                                     403, R, LF, LK,
                                                                                                                                                                                U, DI, MIL
DTX-944     CMA - Illumina’s takeover of PacBio raises competition concerns (Oct. 24, 2019)                                                                                     403, R , LF, LK,
                                                                                                                                                                                U, DI, MIL
DTX-945     CMA - Notice_of_commencement_-_Illumina_PacBio (Apr. 17, 2019)                                                                                                      403, R , LF, LK,
                                                                                                                                                                                U, DI, MIL
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 836 of 845 PageID #: 30650

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                    DESCRIPTION                                          BEGBATES            ENDBATES                   PREVIOUS       PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)   OBJECTIONS

DTX-946     CMA (ME/6795/18) - Appendices and Glossary to Provisional Findings Report                                                                           403, R, LF, LK,
                                                                                                                                                                U, DI, MIL
DTX-947     CMA (ME/6795/18) - Decision on relevant merger situation and substantial lessening                                                                  403, R, LF, LK,
            of competition (July 19, 2019)                                                                                                                      U, DI, MIL
DTX-948     CMA (ME/6795/18) - Decision to refer (June 27, 2019)                                                                                                403, R, LF, LK,
                                                                                                                                                                U, DI, MIL
DTX-949     CMA (ME/6795/18) - Issues Statement (Aug. 1, 2019)                                                                                                  403, R, LF, LK,
                                                                                                                                                                U, DI, MIL
DTX-950     CMA (ME/6795/18) - Merger Notice (Apr. 17, 2019)                                                                                                    403, R, LF, LK,
                                                                                                                                                                H, U, DI, MIL
DTX-951     CMA (ME/6795/18) - Notice of Cancellation (Jan. 6, 2020)                                                                                            403, R, LF, LK,
                                                                                                                                                                U, DI, MIL
DTX-952     CMA (ME/6795/18) - Notice of extension of inquiry period under section 39(3) of the                                                                 403, R, LF, LK,
            Enterprise Act 2002                                                                                                                                 U, DI, MIL
DTX-953     CMA (ME/6795/18) - Notice of Possible Remedies (Oct. 24, 2019)                                                                                      403, R, LF, LK,
                                                                                                                                                                U, DI, MIL
DTX-954     CMA (ME/6795/18) - Notice of provisional findings made under Rule 11.3 of the                                                                       403, R, LF, LK,
            Competition and Markets Authority Rules of Procedure (Oct. 24, 2019)                                                                                U, DI, MIL
DTX-955     CMA (ME/6795/18) - ONT's Views on Remedies Proposal Dated Nov. 7, 2019 (Nov.                                                                        403, R, LF, H,
            19, 2019)                                                                                                                                           HH, U, DI, MIL
DTX-956     CMA (ME/6795/18) - ONT's Views on Revised Remedies Proposal Dated Nov. 19,                                                                          403, R, LF, H,
            2019 - ANNEX (Nov. 21, 2019)                                                                                                                        HH, U, DI, MIL
DTX-957     CMA (ME/6795/18) - ONT's Views on Revised Remedies Proposal Dated Nov. 19,                                                                          403, R, LF, H,
            2019 (Nov. 21, 2019)                                                                                                                                HH, U, DI, MIL
DTX-958     CMA (ME/6795/18) - Provisional Findings Report (Oct. 24, 2019)                                                                                      403, R, LF, LK,
                                                                                                                                                                H, HH, U, DI,
                                                                                                                                                                MIL
DTX-959     CMA (ME/6795/18) - Response to Notice of Possible Remedies (Nov. 19, 2019)                                                                          403, R, LF, LK,
                                                                                                                                                                H, HH, U, DI,
                                                                                                                                                                MIL
DTX-960     CMA (ME/6795/18) - Response to Notice of Possible Remedies (Nov. 7, 2019)                                                                           403, R, LF, LK,
                                                                                                                                                                H, HH, DI, MIL
DTX-961     CMA (ME/6795/18) - Response to Referral Decision                                                                                                    403, R, LF, LK,
                                                                                                                                                                H, HH, U, DI,
                                                                                                                                                                MIL
DTX-962     CMA (ME/6795/18) - Response to Remedies Working Paper (Dec. 10, 2019)                                                                               403, R, LF, LK,
                                                                                                                                                                H, HH, U, DI,
                                                                                                                                                                MIL
DTX-963     CMA (ME/6795/18) - Response to the Provisional Findings Report (Nov. 14, 2019)                                                                      403, R, LF, H,
                                                                                                                                                                HH, U, DI, MIL
DTX-964     CMA (ME/6795/18) - Shawn C. Baker Submission Response Submitted in a Personal                                                                       403, R, LF, LK,
            Capacity                                                                                                                                            H, HH, U, DI,
                                                                                                                                                                MIL
DTX-965     CMA (ME/6795/18) - Shawn C. Baker Submission Response to Provisional Findings                                                                       403, R, LF, LK,
                                                                                                                                                                H, HH, U, DI,
                                                                                                                                                                MIL
DTX-966     CMA (ME/6795/18) - Submission (Aug. 27, 2019)                                                                                                       403, R, LF, LK,
                                                                                                                                                                H, HH, U, DI,
                                                                                                                                                                MIL
                                                     Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 837 of 845 PageID #: 30651

                                                            EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                  DESCRIPTION                                       BEGBATES              ENDBATES                   PREVIOUS       PLAINTIFF’S
                                                                                                                                            DESIGNATION(S)   OBJECTIONS

DTX-967     CMA (ME/6795/18) - Summary of Customer Calls                                                                                                     403, R, LF, LK,
                                                                                                                                                             H, U, DI, MIL
DTX-968     CMA (ME/6795/18) - Summary of Provisional Findings                                                                                               403, R, LF, LK,
                                                                                                                                                             U, DI, MIL
DTX-969     CMA (ME/6795/18) - Terms of Reference (June 27, 2019)                                                                                            403, R, LF, LK,
                                                                                                                                                             U, DI, MIL
DTX-970     Expert Report of Sylvia Hall-Ellis (July 29, 2019)                                                                                               H
DTX-971     First Supplemental Report on Damages of Anne Layne-Farrar (October 30, 2019)                                                                     H
DTX-972     FTC Complaint (Docket No. 9387) - In the Matter of Illumina Inc. and Pacific                                                                     403, R, MIL
            Biosciences of California Inc. (Dec. 17, 2019)
DTX-973     Opening Expert Report of Charles McHenry (July 29, 2019)
DTX-974     Opening Expert Report of Christophe Dessimoz (July 29, 2019)
DTX-975     Opening Expert Report of Joshua Earl (July 29, 2019)
DTX-976     Opening Expert Report of Mark Akeson (July 29, 2019)                                                                                             H
DTX-977     Opening Expert Report of Nick Goldman (July 29, 2019)                                                                                            H
DTX-978     Opening Expert Report of Patrick Hrdlicka (July 29, 2019)                                                                                        H
DTX-979     Opening Expert Report of Richard Fair (September 10, 2019)                                                                                       H
DTX-980     Opening Expert Report of Stephen Prowse (July 29, 2019)                                                                                          H
DTX-981     Opening Expert Report of Taekjip Ha (July 29, 2019)                                                                                              H
DTX-982     PacBio's Response to ONT's First Set of RFAs (1-23) dated March 22, 2019
DTX-983     PacBio's Response to ONT's Second Set of RFAs (24-26) dated April 30, 2019
DTX-984     PacBio's Response to ONT's Third Set of RFAs (27-51) dated May 15, 2019
DTX-985     Rebuttal Expert Report of Charles McHenry (September 24, 2019)
DTX-986     Rebuttal Expert Report of Christophe Dessimoz (September 24, 2019)
DTX-987     Rebuttal Expert Report of Nick Goldman (September 24, 2019)
DTX-988     Rebuttal Expert Report of Patrick Hrdlicka (September 24, 2019)                                                                                  H
DTX-989     Rebuttal Expert Report of Taekjip Ha (September 24, 2019)                                                                                        H
DTX-990     Rebuttal Report on Damages of Anne Layne-Farrar (September 24, 2019)                                                                             H
DTX-991     Reply Expert Report of Charles McHenry (October 8, 2019)
DTX-992     Reply Expert Report of Christophe Dessimoz (October 8, 2019)
DTX-993     Reply Expert Report of Joshua Earl (October 8, 2019)
DTX-994     Reply Expert Report of Mark Akeson (October 8, 2019)                                                                                             H
DTX-995     Reply Expert Report of Nick Goldman (October 8, 2019)                                                                                            H
DTX-996     Reply Expert Report of Patrick Hrdlicka (October 8, 2019)                                                                                        H
DTX-997     Reply Expert Report of Richard Fair (October 8, 2019)
DTX-998     Reply Expert Report of Stephen Prowse (October 8, 2019)
DTX-999     Reply Expert Report of Taekjip Ha (October 8, 2019)                                                                                              H
DTX-1000    Second Supplemental Report on Damages of Anne Layne-Farrar (November 19, 2019)                                                                   H
DTX-1001    U.S. Patent 8,628,940
DTX-1002    U.S. Patent 9,057,102
DTX-1003    U.S. Patent 9,556,480
DTX-1004    U.S. Patent Appl. 15/337,312
DTX-1005    U.S. Patent Pub. 2010/0075309
                                                          Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 838 of 845 PageID #: 30652

                                                                  EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                      DESCRIPTION                                              BEGBATES         ENDBATES                  PREVIOUS              PLAINTIFF’S
                                                                                                                                                 DESIGNATION(S)          OBJECTIONS

DTX-1006    U.S. Patent Pub. 2011/0195406
DTX-1007    U.S. Patent Pub. 2014/0134629
DTX-1008    U.S. Patent Pub. 2015/0307934
DTX-1009    U.S. Patent Pub. 2017/0121764
DTX-1010    U.S. Patent Pub. 2017/0122929
DTX-1011    U.S. Patent Pub. 2017/0168040
DTX-1012    Stoddart et al., "Multiple Base‐Recognition Sites in a Biological Nanoporegarding Two                                        Fair Dep 11
            Heads are Better than One.". Angew Chem Int Ed Engl. 49(3):556-9 (2010) (doi:
            10.1002/anie.200905483).
DTX-1013    US 2006/0063171                                                                                                              Goldman Reply Rpt. Ex. E
DTX-1014    AGBT: Single molecule 'strand' sequencing using protein nanopores and scalable                                               Brown Dep 6
            electronic devices
DTX-1015    Aoki, et al. - Antifungal Azoxybacilin Exhibits Activity by Inhibiting Gene Expression                                       Ha Reply Rpt 6
            of Sulfite Reductase
DTX-1016    Beard, et al., "Structure and Mechanism of DNA Polymerase β" (2006)
DTX-1017    Buttner, et al. - Structural basis for DNA duplex separation by a superfamily-2 helicase                                     Ha Reply Rpt 24
DTX-1018    Byrd, et al. - Dda Helicase Tightly Couples Translocation on Single-Stranded DNA to                                          Ha Reply Rpt 21
            Unwinding of Duplex DNA:
            Dda Is an Optimally Active Helicase
DTX-1019    Cherf, G.M. et al. "Automated forward and reverse ratcheting of DNA in a nanopore at
            5-Å precision" Nat. Biotechnol. 30, 344–348 (2012)
DTX-1020    Cheryl Heiner Linked In Page                                                                                                 Heiner Dep 1
DTX-1021    Competitive Discounts on Instruments                                                                                         Gong Dep 12
DTX-1022    Complaint for Patent Infringement between Personal Genomics Taiwan, Inc. and                                                 Hunkapiller Dep 4; Reamey Dep   403, R
            PacBio California dated 09/26/19                                                                                             2 (10-16-19 Depo.)
DTX-1023    Comprehensive Dictionary of Electrical Engineering - Definition of "sensitivity"
            (1999)
DTX-1024    Craig, et al., "Revealing dynamics of helicase translocation on single-stranded DNA
            using high-resolution nanopore tweezers" (2017)
DTX-1025    Declaration of Dr. Taekjip Ha ISO Petition for Inter Partes Review of U.S. Patent No.                                        Ha Reply Rpt 13                 H
            9,678,056 (Oxford, Exh. 1002)
DTX-1026    Financial Spreadsheet 2014-2019 Q1                                                                                           Brayer Dep 12; Cowper Dep 3
DTX-1027    From squiggle to basepair: computational approaches for improving nanopore                 PCB-DE-1029659   PCB-DE-1029669   Fair Dep 6
            sequencing read accuracy, Rang, et al
DTX-1028    Genetics Home Reference - Help Me Understand Genetics Cells and DNA
            (https.ghr.nlm.nih.gov)
DTX-1029    Hedges, et al. - Extracellular Enzyme From Myxobacter AL-1 That Exhibits Both β-                                             Ha Reply Rpt 7
            1,4-Glucanase and Chitosanase Activities (1974)
DTX-1030    http.github.com.nanoporetech.scrappie
DTX-1031    http://atlasgeneticsoncology.org/Genes/GC-BRCA1.html
DTX-1032    http://www.pacb.com/smrt-science/smrt-sequencing/epigenetics/
DTX-1033    https://ghr.nlm.nih.gov/primer/basics/dna
DTX-1034    https://github.com/nanoporetech
DTX-1035    https://github.com/nanoporetech/taiyaki/blob/master/docs/abinitio.rst
DTX-1036    https://github.com/nanoporetech/taiyaki/blob/master/docs/walkthrough.rst
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 839 of 845 PageID #: 30653

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                           BEGBATES           ENDBATES                   PREVIOUS          PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)      OBJECTIONS

DTX-1037    https://github.com/nanoporetech/taiyaki/blob/master/docs/walkthrough.rst#downloadan
            dunpack-training-data,
DTX-1038    https://grants.nih.gov/grants/guide/rfa-files/RFA-HG-04-003.html
DTX-1039    https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4767527/figure/F6/
DTX-1040    https://www.thermofisher.com/blog/behindthebench/designing-pcr-and-sanger-                                                                              403, R
            sequencing-primers-seq-itout-5-2 (around timestamp 0:56-1:04).
DTX-1041    Illumina to Acquire Pacific Biosciences for $1.2 Billion, www.genomeweb.com, Nov.                                           Hunkapiller Dep 5           403, R, MIL
            1, 2018
DTX-1042    Illumina, “Flexibility for multiple sequencing Appl.s" available at                                                                                     403, R
            https://www.illumina.com/systems/sequencing-platforms/nextseq/Appl.s.html
DTX-1043    In Between Lines of Code, Biology,Sequencing, Bioinformatics and more; Appl. for                                            Chin Dep 18
            PacBio Circular Consensus Sequencing dated 02/11/13
DTX-1044    John Eid, et al., "AAAS Real-Time DNA Sequencing from Single Polymerase                                                     Maxham Dep 4
            Molecules" Science 323, 133 (2009)
DTX-1045    Joyce, et al., "DNA Polymerase Fidelity: Kinetics, Structure, and Checkpoints" (2004)
DTX-1046    Keyser, U. et al., "Direct force measurements on DNA in a solid-state nanopore" Nat.
            Physics 2, 473-477 (2006)
DTX-1047    Lieberman, K.R. et al."Processive replication of single DNA molecules in a nanopore
            catalyzed by phi29 DNA polymerase" J. Am. Chem. Soc. 132, 17961–17972 (2010)
DTX-1048    Lin, et al. - MLN4924, a Novel NEDD8-activating enzyme inhibitor, exhibits                                                  Ha Reply Rpt 8
            antitumor activity and enhances cisplatin-induced cytotoxicity in human cervical
            carcinoma: in vitro and in vivo study (2015)
DTX-1049    Lindqvist, Pharmacogenetic studies of thiopurines – focus on thiopurine
            methyltransferase (2005)
DTX-1050    LinkedIn page of James Clarke                                                                                               Clarke Dep 1
DTX-1051    LinkedIn profile of Adrian Fehr dated 07/06/19                                                                              Fehr Dep 2
DTX-1052    Lysov, et al "Proc. USSR" Acad. Sci. 303 1508-1511 (1988).
DTX-1053    Marziali, et al., "New DNA Sequencing Methods" Annual Review in Biomedical
            Engineering 3:195-223 (2001)
DTX-1054    Notes from discussion with sales team.                                                                                      Keho Dep 2
DTX-1055    Office Action                                                                                                               Ha Reply Rpt 15
DTX-1056    Oxford's Profit Margins and Price Comparison with PacBio Appendix C - Exhibit C-1
DTX-1057    PacBio NasdaqGSD: PACB, FQ2 201 Earnings Call Transcripts                                                                   Gong Dep 11
DTX-1058    PacBio, “Illumina to Acquire Pacific Biosciences for Approximately $1.2 Billion,                                                                        403, R, MIL
            Broadening Access to Long-Read Sequencing and Accelerating Scientific Discovery"
            available athttps://www.pacb.com/press-releases/illumina-to-acquire-pacific-
            biosciences-for-approximately-1-2-billionbroadening-access-to-long-read-sequencing-
            and-accelerating-scientific-discovery/
DTX-1059    PacBio, Jonas Korlach, Accessing the Full Size-Spectrum of Human Genetic Variation                                          Korlach Dep 4 (6/13/2019)
            Using PacBio Long-Read SMRT Sequencing on the Sequel System
DTX-1060    Patent Appl. Fee Determination Record 9/13/13                                                                               Reamey Dep 4                403, R
DTX-1061    PCT Patent Appl. GB 89/00460 (priority date May 3, 1988); Southern, E.M, Bains, W.
            and Smith, G.C. J. Theoret. Biol. 135, 303-307 (1988).
DTX-1062    PCT Patent Appl. WO 2013/057495 Moysey, R. & Heron, A.J. (priority dates Oct. 21,
            2011 & Feb. 15, 2012)
                                                         Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 840 of 845 PageID #: 30654

                                                                 EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                             BEGBATES         ENDBATES                   PREVIOUS             PLAINTIFF’S
                                                                                                                                                DESIGNATION(S)         OBJECTIONS

DTX-1063    Presentation" Toward Single-Molecule DNA Sequencing: Single-Base Recognition and                                            Fehr Dep 3
            REal-Time Polymerase Activity Detecty by a Protein Nanopore"
DTX-1064    Printout of Tweets by Jason Chin dated 02/07/16                                                                             Chin Dep 12                    403, R
DTX-1065    Printout of Tweets by Jason Chin dated 02/19/14                                                                             Chin Dep 5                     403, R
DTX-1066    Printout of Tweets by Jason Chin dated 03/18/16                                                                             Chin Dep 6                     403, R
DTX-1067    Printout of Tweets by Jason Chin dated 09/04/15                                                                             Chin Dep 8                     403, R
DTX-1068    Printout of Tweets by Jason Chin dated 11/06/18                                                                             Chin Dep 10                    403, R
DTX-1069    Provisional Appl. for Patent "Compositions and Methods for Nucleic Acid                                                     Heiner Dep 6
            Sequencing"
DTX-1070    Provisional Appl. for Patent "Intermittent Detection During Analytical Reactions"                                           Heiner Dep 7
DTX-1071    Provisional Appl. No. 61099696                                                                                              Eid Dep 4
DTX-1072    Provisional Appl. No. 61139402                                                                                              Eid Dep 3
DTX-1073    Provisional Patent Appl.                                                                                                    Fehr Dep 5
DTX-1074    PubMed Central, Fig. 6: Lab Chip
DTX-1075    Raper, et al., "Kinetic Mechanism of DNA Polymerases: Contributions of
            Conformational Dynamics and a Third Divalent Metal Ion" (2018)
DTX-1076    RCE 9/13/13                                                                                                                 Reamey Dep 5                   403, R
DTX-1077    Redacted Email btw Eric Schadt and Steve Turner et al regarding Roche, IBM Enter                                            Korlach Dep 14 (6/13/2019)     403, R
            Partnership On DNA Sequencing Technology
DTX-1078    Response to Non-Final Action                                                                                                Ha Reply Rpt 16
DTX-1079    Response to Office Action dated 03/14/16                                                                                    Goldman Dep 4
DTX-1080    Roche, “Nanopore Sequencing" available at
            https://sequencing.roche.com/en/technologyresearch/
            technology/nanopore-sequencing.html
DTX-1081    Sapranauskas, et al. - Novel Subtype of Type IIs Restriction Enzymes                                                        Ha Reply Rpt 5
DTX-1082    Second Amended and Restated License Agreement btween Oxford Nanopore                                                        Prowse Dep 6
            Technologies Limited and Harvard College dated 12/18/15
DTX-1083    Section 4 (Market Definition) of the Federal Trade Commission's Merger Guidelines,                                                                         403, R
            available at https://www.justice.gov/atr/horizontal-merger-guidelines-08192010
DTX-1084    Sikora, et al. - Hepatitis C Virus NS3 Helicase Forms Oligomeric Structures That                                            Ha Reply Rpt 9
            Exhibit Optimal DNA Unwinding Activity in Vitro
DTX-1085    Slides 2A - 2H                                                                                                              Akeson Report 2                403, R, DI, IO,
                                                                                                                                                                       H
DTX-1086    Stoddart, D. et al. "Nucleobase recognition in ssDNA at the central constriction of the
            alpha-hemolysin pore"
            Nano Lett. 10, 3633–3637 (2010)
DTX-1087    Stoddart, D., et al., "Single-nucleotide discrimination in immobilized DNA
            oligonucleotides with a biological nanopore" Proc. Natl. Acad. Sci. USA 106 (19):
            7702-7707 (2009)
DTX-1088    Technology Spotlight: Illumina Sequencing Technology                                                                                                       403, R
DTX-1089    The National Law Review, “Billion-Dollar Merger of DNA Sequencing Firms Opposed
            by U.K., Questioned in U.S.” November 5, 2019, available at
            https://www.natlawreview.com/article/billiondollar-merger-dna-sequencing-firms-
            opposed-uk-questioned-us
DTX-1090    The potential and challenges of nanopore sequencing, NIH dated 10/26/08                                                     Dessimoz Dep 10; Fair Dep 10
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 841 of 845 PageID #: 30655

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                              BEGBATES              ENDBATES                  PREVIOUS                    PLAINTIFF’S
                                                                                                                                                     DESIGNATION(S)                OBJECTIONS

DTX-1091    U.S. Patent 5,748,491                                                                                                              Cited on the face of '056 Patent;
                                                                                                                                               Cited on the face of '323 Patent;
                                                                                                                                               Cited on the face of '400 Patent
DTX-1092    Withdrawn
DTX-1093    U.S. Patent 8,304,191                                                                                                              Eid Dep 5
DTX-1094    U.S. Patent 9,758,823                                                                                                              Ha Reply Rpt 25
DTX-1095    U.S. Patent Pub. 2005/0266416 to Guo                                                                                               Cited on the face of '056 Patent;
                                                                                                                                               Cited on the face of '323 Patent
DTX-1096    U.S. Patent Pub. 2009/0286245 to Bjornson et al.
DTX-1097    Vollger, et al., "Improved assembly and variant detection of a haploid human genome                                                Hunkapiller Dep 2
            using single-molecule, high-fidelity long reads"
DTX-1098    WO 2006/020775                                                                                                                     Cited on the face of '056 Patent;
                                                                                                                                               Cited on the face of '323 Patent
DTX-1099    WO 2010/086622
DTX-1100    WO 2013/014451A1
DTX-1101    2019-03-06 [D.I. 153] ORDER re Claim Construction [17-275]                                                                         Flusberg Dep 3
DTX-1102    Illumina Press Release - Illumina and Oxford Nanopore Enter into Broad                                                                                                 403, R, MIL
            Commercialization Agreement (Jan. 12, 2009)
DTX-1103    Pacific Biosciences of California, Inc. v. Oxford Nanopore Technologies Inc. (DDE-1-
            17-cv-00275) - Official Transcript of Claim Construction Hearing held on December
            17, 2018 before Chief Judge Leonard P. Stark [D.I. 135]
DTX-1104    https://github.com/nanoporetech/kmer-models/tree/master/r9.4-180mv-450bps-6mer                                                     Goldman Rebuttal Rpt 8
DTX-1105    Nakane,et al., "Nanopore sensors for nucleic acid analysis" Journal of Physics-                                                                                        403, R
            Condensed Matter, 2003. 15(32): p. R1365-R1393
DTX-1106    Nivala J, et al "Discrimination among protein variants using an unfoldase-coupled                                                                                      403, R
            nanopore" ACS Nano. 8:12365–12375 (2014)
DTX-1107    Supplementary Information - Synthesis of aminocyclodextrin with a reactive linker                                                  Ha Rebuttal Rpt 15
            arm, am6amPDP1βCD
DTX-1108    Science Direct – Sanger Sequencing
            (https://www.sciencedirect.com/topics/neuroscience/sanger-sequencing)
DTX-1109    Oxford Researchers Show Protein Nanopore Can Discriminate Single Bases in DNA
            Anchored Inside, www.genomeweb.com, Apr. 21, 2009
DTX-1110    Q&A: U Washington's Jens Gundlach on a New, Protein Nanopore for Sequencing,                                                                                           403, R, LF, LK
            www.genomeweb.com, Jan. 13, 2009
DTX-1111    Dessimoz Supplemental Expert Report, Oct. 23, 2019
DTX-1112    Flow-Cell [PHYSICAL EXHIBT]                                                                                                        PHYSICAL EXHIBT
DTX-1113    MinION Device [PHYSICAL EXHIBT]                                                                                                    PHYSICAL EXHIBT
DTX-1114    1D^2 Sequencing Kit (SQK-LSK308) [PHYSICAL EXHIBT]                                                                                 PHYSICAL EXHIBT
DTX-1115    1D^2 Sequencing Kit (SQK-LSK309) [PHYSICAL EXHIBT]                                                                                 PHYSICAL EXHIBT
DTX-1116    Ligation Sequencing Kit (SQK-LSK109) [PHYSICAL EXHIBT]                                                                             PHYSICAL EXHIBT
DTX-1117    Rapid Sequencing Kit (SQK-RAD004) [PHYSICAL EXHIBT]                                                                                PHYSICAL EXHIBT
DTX-1118    Email from Steve Turner to Steve Turner regarding “notes from oxforn nanopore”           PCB-DE-0087950        PCB-DE-0087950                                          403, R, LF
DTX-1119    Heather JM, Chain B. “The sequence of sequencers: The history of sequencing DNA.”      PCB-ONT-ITC-0623476      PCB-ONT-ITC-                                           403, R
            Genomics. 2016;107(1):1–8. doi:10.1016/j.ygeno.2015.11.003                                                       0623483.001
DTX-1120    Email string between Jonas Korlach, Deepak Singh, Terry Pizzie, and Mike               PCB-ONT-ITC-0291497   PCB-ONT-ITC-0291499                                       403, R, H, LF,
            Hunkapiller regarding, “FW: SMRT sequencing”                                                                                                                           LK
                                                       Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 842 of 845 PageID #: 30656

                                                              EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                    DESCRIPTION                                             BEGBATES              ENDBATES             PREVIOUS       PLAINTIFF’S
                                                                                                                                              DESIGNATION(S)   OBJECTIONS

DTX-1121    Email string between Kevin Corcoran, Michael Phillips, and others regarding, “RE:      PCB-DE-0549872        PCB-DE-0549873                        403, R
            Our Sequel competitor”
DTX-1122    Email string between Kevin Corcoran, Mio Tonouchi, and others regarding, “RE: Dear     PCB-DE-0551981        PCB-DE-0551991                        403, R, LF
            Team2”
DTX-1123    Email string between Jonas Korlach and Steve Picton regarding, “RE: Exeter and         PCB-DE-0380976        PCB-DE-0380979                        403, R, LF, LK
            Oxford Nanopore”
DTX-1124    Presentation by Paul Kotturi titled, “Competitive Landscape- Oxford Nanopore”          PCB-DE-0402903        PCB-DE-0402919                        403, R, LF, LK,
                                                                                                                                                               A
DTX-1125    PowerPoint presentation                                                              PCB-ONT-ITC-0144066   PCB-ONT-ITC-0144068                     403, R, LF, LK,
                                                                                                                                                               A
DTX-1126    Weekly Media Report Prepared for Pacific Biosciences                                 PCB-ONT-ITC-0148131   PCB-ONT-ITC-0148138                     403, R, H, LF,
                                                                                                                                                               LK, A
DTX-1127    Email between Terry Pizzie, Mike Hunkapiller, and others regarding, “Exec Forum      PCB-ONT-ITC-1200516   PCB-ONT-ITC-1200516                     403, R, LF, LK
            Tuesday Sales Meeting”
DTX-1128    Email between Steve Turner and Jonas Korlach regarding “work on RNA polymerase”        PCB-DE-0042369        PCB-DE-0042372                        403, R
DTX-1129    Email between Steve Turner, Raskin George, Hugh Martin, and Trevin Rard regarding      PCB-DE-0043017        PCB-DE-0043018                        403, R, H, LF
            “Oxford Nanopore slide deck
DTX-1130    Email from Steve Turner to Steve Turner, Jonas Korlach, and Benjamin Flusberg          PCB-DE-0043102        PCB-DE-0043102                        403, R
            regarding “NLAD agend”
DTX-1131    Email from Benjamin Flusberg to Jonas Korlach and Steve Turner regarding “a            PCB-DE-0044584        PCB-DE-0044584                        403, R, LF, LK,
            different protein for nanopores”                                                                                                                   H
DTX-1132    Clawed Back for Privilege                                                              PCB-DE-0044767        PCB-DE-0044767                        AC, 403, R
DTX-1133    Email from Benjamin Flusberg to bflusberg@pacificbiosciences.com,                      PCB-DE-0044811        PCB-DE-0044812                        403, R, LF, LK,
            jkorlach@pacificbiosciences.com, and sturner@pacificbiosciences.com                                                                                H, A
DTX-1134    Email from Andrei Fedorov to Steve Turner, rreamey@pacficibiosciences.com, and         PCB-DE-0045997        PCB-DE-0045997                        403, R, LF, LK,
            John Lyle regarding “support for slowing of steps with D20”                                                                                        H
DTX-1135    Email string between Jonas Korlach, Steve Turner, John Eid, and Mike Hunkapiller       PCB-DE-0089446        PCB-DE-0089446                        403, R, LF
            regarding “FW: New Nanopore Paper”
DTX-1136    Email from Nicole Litchfield to Steve Turner and Mike Glynn regarding “Oxford IP       PCB-DE-0089566        PCB-DE-0089566                        403, R, H, LF,
            announcements”                                                                                                                                     LK
DTX-1137    Email from Steve Turner to David Singer regarding “Piper/Quirk, CFA, William:          PCB-DE-0106591        PCB-DE-0106592                        403, R, H
            Expert Call Reinforces AGBT Takeaways”
DTX-1138    Email string between Steve Turner and Nicole Litchfield Bioscribe regarding            PCB-DE-0106744        PCB-DE-0106744                        403, R, H, LF,
            “Question for Meredith”                                                                                                                            LK
DTX-1139    Clawed Back for Privilege                                                              PCB-DE-0466666        PCB-DE-0466666                        AC, 403, R
DTX-1140    Email string between Steve Turner, Jonas Korlach, Robert Reamey, Stephen Moore,        PCB-DE-0402993        PCB-DE-0402993                        AC, 403, R
            Mike Hunkapiller, and Paul Kotturi regarding “oxford nanopore competition – A/C
            Privileged”
DTX-1141    Email string between Keith Bjornson, Steve Turner, Jonas Korlach, Satwik Kametkar,     PCB-DE-0093158        PCB-DE-0093158                        403, R
            Jeremiah Hanes, Jason Underwood, and Robert Reamey regarding “Is the 3’ end
            needed for binding of helicase?”
DTX-1142    “10 Breakthrough Technologies” MIT Technology Review, 2012                                                                                         403, R, DI
DTX-1143    “50 Smartest Companies 2016” MIT Technology Review, June 21, 2016                                                                                  403, R, DI
DTX-1144    “Press Release MIT’s Technology Review Identifies 10 Technologies Set to Transform                                                                 403, R, DI
            Our World” MIT Technology Review, April 25, 2012
DTX-1145    “10 Breakthrough Technologies- Nanopore Sequencing” MIT Technology Review,                                                                         403, R, DI
            2012
                                                        Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 843 of 845 PageID #: 30657

                                                                EXHIBIT F TO PRETRIAL ORDER - DEFENDANTS’ EXHIBIT LIST

EXHIBIT #                                     DESCRIPTION                                              BEGBATES              ENDBATES            PREVIOUS       PLAINTIFF’S
                                                                                                                                               DESIGNATION(S)   OBJECTIONS

DTX-1146    “The 5 Smartest Companies Analyzing Your DNA” MIT Technology Review, Aug. 7,                                                                        403, R, DI
            2012
DTX-1147    “What are the 50 Smartest Companies?” MIT Technology Review, June 27, 2017                                                                          403, R, DI
DTX-1148    “The 50 Smartest Companies of the World (2019): MIT” Giz China, July 1, 2019                                                                        403, R, DI
DTX-1149    “Meet the British genetics boss on the frontline of the coronavirus epidemic”                                                                       403, R, DI
            https://www.telegraph.co.uk/technology/2020/02/14/meet-british-genetics-start-up-
            frontline-chinas-coronavirus/ dated Feb. 14, 2020


DTX-1150    PacBio's 7th Supplemental Clawback Privilege Log; Pacific Biosciences of California,                                                                403, R, U, LF,
            Inc., v. Oxford Nanopore Technologies, Inc. (17-cv-00275) (February 19, 2020)                                                                       AC, NP
DTX-1151    Email from Paul Kotturi to Jonas Korlach regarding “oxford nanopore competition”       PCB-ONT-ITC-0417838   PCB-ONT-ITC-0417838                    403, R, LF, LK
DTX-1152    Attachment to email from Paul Kotturi to Jonas Korlach regarding “oxford nanopore      PCB-ONT-ITC-0417839   PCB-ONT-ITC-0417855                    403, R, LF, LK
            competition” – attachment titled “NA Sales Meeting – Oxford Nanopore
            20150714.pptx”
DTX-1153    National Human Genome Research Institute Advanced Sequencing Technology                                                                             403, R, LF, LK,
            Development Meeting – Abstracts & General Information (March 31-April 1, 2009)                                                                      U, DI
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 844 of 845 PageID #: 30658




                      EXHIBIT G
Case 1:17-cv-01353-LPS Document 546-1 Filed 08/13/20 Page 845 of 845 PageID #: 30659




                   REDACTED
